


                                                                                                                       EXHIBIT 10.1

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                DEPOSITOR


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                 TRUSTEE


                                                   AND


                                         EMC MORTGAGE CORPORATION
                                      SERVICER, SPONSOR AND COMPANY



                                      POOLING AND SERVICING AGREEMENT

                                       DATED AS OF FEBRUARY 1, 2007


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                               Bear Stearns Mortgage Funding Trust 2007-AR2
                           Mortgage Pass-Through Certificates, Series 2007-AR2





--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS

ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................41

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................41
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................43
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................45
         Section 2.04.         Substitution of Mortgage Loans...................................................46
         Section 2.05.         Issuance of Certificates.........................................................48
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................48
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................50
         Section 2.08.         Purposes and Powers of the Trust.................................................52

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................54

         Section 3.01.         Servicer to Act as Servicer......................................................54
         Section 3.02.         REMIC-Related Covenants..........................................................55
         Section 3.03.         Monitoring of Subservicers.......................................................56
         Section 3.04.         Fidelity Bond....................................................................57
         Section 3.05.         Power to Act; Procedures.........................................................57
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................58
         Section 3.07.         Release of Mortgage Files........................................................59
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................60
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................60
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................61
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................61
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................62
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................62
         Section 3.14.         Compensation for the Servicer....................................................63
         Section 3.15.         REO Property.....................................................................63
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................65
         Section 3.17.         Assessments of Compliance and Attestation Reports................................66
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................68
         Section 3.19.         UCC..............................................................................74
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................75
         Section 3.21.         Books and Records................................................................75
         Section 3.22.         Intention of the Parties and Interpretation......................................76

ARTICLE IV            ACCOUNTS..................................................................................77

         Section 4.01.         Custodial Account................................................................77
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................78
         Section 4.03.         Distribution Account.............................................................79
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................80
         Section 4.05.         Adjustable Rate Supplemental Fund................................................81
         Section 4.06.         Statements to the Trustee........................................................82
         Section 4.07.         Reserved.........................................................................83
         Section 4.08.         Reserve Fund.....................................................................83
         Section 4.09.         Class XP Reserve Account.........................................................84
         Section 4.10.         Reserved.........................................................................85

ARTICLE V             CERTIFICATES..............................................................................86

         Section 5.01.         Certificates.....................................................................86
         Section 5.02.         Registration of Transfer and Exchange of Certificates............................92
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates................................95
         Section 5.04.         Persons Deemed Owners............................................................96
         Section 5.05.         Transfer Restrictions on Residual Certificates...................................96
         Section 5.06.         Restrictions on Transferability of Certificates..................................97
         Section 5.07.         ERISA Restrictions...............................................................98
         Section 5.08.         Rule 144A Information............................................................99

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................100

         Section 6.01.         Distributions on the Certificates...............................................100
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................104
         Section 6.03.         Payments........................................................................104
         Section 6.04.         Statements to Certificateholders................................................105
         Section 6.05.         Monthly Advances................................................................108
         Section 6.06.         Compensating Interest Payments..................................................108
         Section 6.07.         Distributions on REMIC Regular Interests........................................108

ARTICLE VII           THE SERVICER.............................................................................110

         Section 7.01.         Liabilities of the Servicer.....................................................110
         Section 7.02.         Merger or Consolidation of the Servicer.........................................110
         Section 7.03.         Indemnification of the Trustee..................................................110
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................111
         Section 7.05.         Servicer Not to Resign..........................................................112
         Section 7.06.         Successor Servicer..............................................................112
         Section 7.07.         Sale and Assignment of Servicing................................................112

ARTICLE VIII          DEFAULT..................................................................................113

         Section 8.01.         Events of Default...............................................................113
         Section 8.02.         Trustee to Act; Appointment of Successor........................................115
         Section 8.03.         Notification to Certificateholders..............................................116
         Section 8.04.         Waiver of Defaults..............................................................116
         Section 8.05.         List of Certificateholders......................................................116

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................117

         Section 9.01.         Duties of Trustee...............................................................117
         Section 9.02.         Certain Matters Affecting the Trustee...........................................119
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................120
         Section 9.04.         Trustee May Own Certificates....................................................121
         Section 9.05.         Trustee's Fees and Expenses.....................................................121
         Section 9.06.         Eligibility Requirements for Trustee............................................121
         Section 9.07.         Insurance.......................................................................121
         Section 9.08.         Resignation and Removal of the Trustee..........................................122
         Section 9.09.         Successor Trustee...............................................................122
         Section 9.10.         Merger or Consolidation of Trustee..............................................123
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................123
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration............................................................124

ARTICLE X             TERMINATION..............................................................................127

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................127
         Section 10.02.        Additional Termination Requirements.............................................129

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................131

         Section 11.01.        Intent of Parties...............................................................131
         Section 11.02.        Amendment.......................................................................131
         Section 11.03.        Recordation of Agreement........................................................132
         Section 11.04.        Limitation on Rights of Certificateholders......................................132
         Section 11.05.        Acts of Certificateholders......................................................133
         Section 11.06.        Governing Law...................................................................134
         Section 11.07.        Notices.........................................................................134
         Section 11.08.        Severability of Provisions......................................................135
         Section 11.09.        Successors and Assigns..........................................................135
         Section 11.10.        Article and Section Headings....................................................135
         Section 11.11.        Counterparts....................................................................135
         Section 11.12.        Notice to Rating Agencies.......................................................135
         Section 11.13.        Use of Subservicers and Subcontractors..........................................136

                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Reserved
Exhibit A-3                -        Reserved
Exhibit A-4                -        Form of Class B-1, Class B-2, Class B-3 and Class B-4 Certificates
Exhibit A-5                -        Form of Class B-5 Certificate
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Reserved
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Reserved
Exhibit N                  -        Form of Corridor Contracts
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information





--------------------------------------------------------------------------------




                                     POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of February 1, 2007,  among  Structured  Asset Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National
Association,  a banking  association  organized under the laws of the United States, not in its individual
capacity  but solely as trustee  (the  "Trustee")  and EMC  Mortgage  Corporation,  as  servicer  (in such
capacity,  the  "Servicer"),  as company (in such  capacity,  the  "Company" or "EMC") and, as sponsor (in
such capacity, the "Sponsor").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC I
to be treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC II
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election for the assets  constituting  REMIC III
to be treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC III Regular
Interest will be designated the single "regular interest" in such REMIC.

         The Class R  Certificates will evidence  ownership of the "residual  interest" in each of REMIC I
and REMIC II. The Class R-X  Certificates  will  evidence  ownership of the  "residual  interest" in REMIC
III.

         The Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $801,108,419.32.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the
Sponsor, the Company and the Trustee agree as follows:


                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         2007-AR2 REMIC: Any of REMIC I, REMIC II and REMIC III.

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and
exercises
in  servicing  and  administering  similar  mortgage  loans  for  its own  account  and  shall  be in full
compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Account:  The  Custodial  Account,  the  Adjustable  Rate  Supplemental  Fund,  the  Distribution
Account, the Reserve Fund or the Class XP Reserve Account as the context may require.

         Actual Monthly Payments:  For any Mortgage Loan and each Due Period,  the actual monthly payments
of principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable  Rate  Supplemental  Fund:  An "outside  reserve  fund" within the meaning of Treasury
Regulation  1.860G-2(h),  which is not an asset of any  REMIC  and  which is  established  and  maintained
pursuant to Section 4.05.

         Adjusted Rate Cap: With respect to the Class A Certificates  and the Class B  Certificates,  each
Distribution Date and the related Due Period,  the sum of (i) the Scheduled  Payments owed on the Mortgage
Loans for such Due Period less the Servicing  Fees and Trustee Fees and (ii) the Actual  Monthly  Payments
received in excess of the  Scheduled  Payments,  expressed as a per annum rate  calculated on the basis of
the aggregate  Stated Principal  Balance of the Mortgage Loans for such Due Period and further  reflecting
the accrual of interest on an actual/360 basis.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Annual Certification:  As defined in Section 3.16(b).

         Annual Statement of Compliance: As defined in Section 3.16(a).

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in
the case of S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money market funds, a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any  short-term  deposit or security,  or a rating of "A-l+" in
the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(e),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the attention of the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Trustee  delivered to it by the Servicer or the Depositor,  or  (ii) written  notice from the  appropriate
taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Class A
Certificates or Class B  Certificates,  the sum of the Realized Losses with respect to the Mortgage Loans,
which are to be  applied in  reduction  of the  Current  Principal  Amount of such  Class of  Certificates
pursuant to this Agreement in an amount equal to the amount,  if any, by which, (i) the aggregate  Current
Principal Amount of all of the  Certificates  (after all  distributions of principal on such  Distribution
Date)  exceeds  (ii)  the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans  for such
Distribution  Date.  The  Applied  Realized  Loss  Amount  with  respect to the  Mortgage  Loans  shall be
allocated  first  to the  Class  B-5,  Class  B-4,  Class  B-3,  Class  B-2 and  Class  B-1  Certificates,
sequentially  in that order, in each case until the Current  Principal  Amount of each such Class has been
reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the  Mortgage  Loans will be
allocated on any Distribution  Date to the Class A-3, Class A-2 and Class A-1  Certificates,  sequentially
in that order, until the Current Principal Amount of each such Class has been reduced to zero.

         Appraised Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as
the  appraised  value of such  Mortgaged  Property in an  appraisal  made for the mortgage  originator  in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the aggregate  Principal  Funds and
Interest Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  Any loss  resulting  from a bankruptcy  court,  in connection  with a personal
bankruptcy of a mortgagor,  (1) establishing the value of a mortgaged  property at an amount less than the
Outstanding  Principal  Balance of the Mortgage  Loan secured by such  mortgaged  property or (2) reducing
the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  With respect to any Offered  Certificates  and the Class B-5  Certificates
and as to any Distribution Date, the excess, if any, of:


         1.       the amount of Current  Interest  that such Class would have been  entitled to receive on
                  such  Distribution  Date had the applicable  Pass-Through  Rate been calculated at a per
                  annum rate equal to One-Month  LIBOR plus the related  Margin and (ii) 10.50% per annum,
                  over


         2.       the amount of  Current  Interest  on such Class  calculated  using a  Pass-Through  Rate
                  equal to the Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of  Class A  Certificates  and  Class B  Certificates,  the  sum of the  Basis  Risk  Shortfall  for  such
Distribution  Date and the Basis Risk Shortfalls for all previous  Distribution  Dates not previously paid
from any source  including the Excess  Cashflow and payments under the Corridor  Contracts,  together with
interest  thereon at a rate equal to the  related  Pass-Through  Rate for such Class of  Certificates  for
such Distribution Date.

         Book-Entry  Certificates:   Initially,  all  Classes  of  Certificates  other  than  the  Private
Certificates and the Residual Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Custodian or the Servicer are  authorized  or obligated by law or executive  order
to be closed.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms annexed hereto as
Exhibits A-1, A-4, A-5, A-6, A-7, A-8 and A-10 with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With respect to the  Certificates,  any of Class A-1,  Class A-2,  Class A-3,  Class B-1,
Class B-2, Class B-3, Class B-4, Class B-5, Class R, Class R-X, Class XP and Class B-IO Certificates.

         Class A Certificates: The Class A-1 Certificates, Class A-2 and Class A-3 Certificates.

         Class A Principal  Distribution  Amount:  For any Distribution Date on or after the Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the  aggregate
Current  Principal Amount of the Class A Certificates  immediately  prior to such  Distribution  Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in February 2013,  25.875% and (ii)
on or after the  Distribution  Date in February  2013,  20.700%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Principal  Prepayments  and Realized  Losses on the  Mortgage  Loans  incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of
the Cut-off Date.

         Class B Certificates: The Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates.

         Class B-1  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-1 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the Class A  Principal  Distribution  Amount  for such  Distribution  Date) and (2) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in February 2013,  16.750% and (ii)
on or after the  Distribution  Date in February  2013,  13.400%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Principal  Prepayments  and Realized  Losses on the  Mortgage  Loans  incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of
the Cut-off Date.

         Class B-2  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-2 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts  for such  Distribution  Date)  and (3) the  aggregate  Stated  Principal
Balance  of the  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments and Realized  Losses on the Mortgage Loans incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in February 2013,  11.875% and (ii) on or after
the  Distribution  Date in  February  2013,  9.500%,  and  (II) the  excess  of (a) the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the last day of the related Due Period  (after  reduction
for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  over (b)  0.50% of the  Stated  Principal  Balance  of the  Mortgage  Loans as of the
Cut-off Date.

         Class B-3  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-3 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated Principal  Balance of the
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Principal  Prepayments
and Realized Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)  multiplied by
(i) prior to the Distribution  Date in February 2013,  8.250% and (ii) on or after the  Distribution  Date
in  February  2013,  6.600%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Principal  Prepayments
and Realized  Losses on the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50%
of the Stated Principal Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-4  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-4 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal  Amount of the
Class B-3  Certificates  (after  taking into account the payment of the Class B-3  Principal  Distribution
Amounts for such  Distribution  Date) and (5) the aggregate Stated Principal Balance of the Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in February 2013,  7.000% and (ii) on or after the  Distribution  Date in February
2013,  5.600%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the Stepdown
Date on which a  Trigger  Event is not in  effect,  an  amount  equal  to the  excess  (if any) of (x) the
Current  Principal Amount of the Class B-5 Certificates  immediately  prior to such Distribution Date over
(y) the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over  (b) the sum of (1) the
aggregate Current  Principal Amount of the Class A Certificates  (after taking into account the payment of
the  Class A  Principal  Distribution  Amount  for such  Distribution  Date),  (2) the  aggregate  Current
Principal  Amount of the Class B-1  Certificates  (after  taking into account the payment of the Class B-1
Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate Current Principal Amount
of the Class  B-2  Certificates  (after  taking  into  account  the  payment  of the  Class B-2  Principal
Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal  Amount of the
Class B-3  Certificates  (after  taking into account the payment of the Class B-3  Principal  Distribution
Amounts  for such  Distribution  Date),  (5) the  aggregate  Current  Principal  Amount  of the  Class B-4
Certificates  (after taking into account the payment of the Class B-4 Principal  Distribution  Amounts for
such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Mortgage Loans as of the
last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in February 2013,  2.000% and (ii) on or after the Distribution  Date in February 2013,
1.600%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date.

         Class B-IO Advances:  As defined in Section 6.01(d).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO  Certificates  for such  Distribution  Date (from REMIC II to REMIC III on account of REMIC
II Regular Interest  B-IO-I);  provided,  however,  that on and after the  Distribution  Date on which the
aggregate  Current  Principal  Amount of the Class A or Class B Certificates has been reduced to zero, the
Class B-IO  Distribution  Amount shall  include the  Overcollateralization  Amount  (which shall be deemed
distributable,  first,  from  REMIC II to REMIC III on account of REMIC II  Regular  Interest  B-IO-I,  in
respect of accrued and unpaid  interest  thereon  until such accrued and unpaid  interest  shall have been
reduced to zero and,  thereafter,  from  REMIC II to REMIC III on  account  of REMIC II  Regular  Interest
B-IO-P, in respect of the principal balance thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates or REMIC II  Regular
Interest B-IO-I,  and any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon
Strip Rate and (b) the  percentage  equivalent  of a fraction,  the  numerator  of which is the sum of the
amounts  calculated  pursuant to clauses (i) through  (iii)  below,  and the  denominator  of which is the
aggregate   Uncertificated   Principal  Balance  of  the  REMIC I  Regular  Interests.   For  purposes  of
calculating the Pass-Through  Rate for the Class B-IO  Certificates,  the numerator is equal to the sum of
the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT1  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT2  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT4.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as
Exhibit A-7 and  evidencing  ownership of interests  designated  as  "residual  interests"  in REMIC I and
REMIC II for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is designated as
the sole  class of  "residual  interest"  in  REMIC I  and  Component II  of the Class R  Certificates  is
designated as the sole class of "residual interest" in REMIC II.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed  hereto
as Exhibit A-8 and  evidencing  ownership of the  "residual  interest"  in  REMIC III  for purposes of the
REMIC Provisions.

         Class XP Reserve  Account:  The account  established  and  maintained by the Trustee  pursuant to
Section 4.09.

         Closing Date:  February 28, 2007.

         Code:  The U.S. Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its
corporate  trust  business  with  respect to this  Agreement  shall be  administered.  For the  purpose of
registration  and transfer and exchange only,  the Corporate  Trust Office of the Trustee shall be located
at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group,
Bear Stearns  Mortgage  Funding Trust  2007-AR2.  The Corporate Trust Office of the Trustee at the date of
the execution of this  Agreement for all other purposes is located at 9062 Old Annapolis  Road,  Columbia,
Maryland 21045, Attention: Corporate Trust Group, Bear Stearns Mortgage Funding Trust 2007-AR2.

         Corridor  Contracts:  With respect to the Offered  Certificates  and the Class B-5  Certificates,
the respective  corridor cap contracts,  dated as of February 28, 2007, between the Trustee,  on behalf of
the Trust for the benefit of the  Holders of the  related  Certificates,  and the  Corridor  Counterparty,
together with any  scheduling,  confirmations  or other  agreements  related  thereto,  a form of which is
attached hereto as Exhibit N.

         Corridor  Contract  Payment  Amount:  With  respect  to  any  Distribution  Date  and a  Corridor
Contract, the amounts received from such Corridor Contract, if any, on such Distribution Date.

         Corridor Counterparty: ABN AMRO Bank N.V.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage obtained by dividing
(x)  the   aggregate   Current   Principal   Amount   of  the   Class  B   Certificates   (including   the
Overcollateralization  Amount)  thereto by (y) the  aggregate  Principal  Balance of the  Mortgage  Loans,
calculated  after taking into account  distributions  of principal on the Mortgage Loans and  distribution
of the Principal  Distribution  Amounts to the holders of the Certificates  then entitled to distributions
of principal on such Distribution Date.

         Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized
Losses on the  Mortgage  Loans  incurred  since the Cut-off  Date  through the last day of the related Due
Period  divided by the aggregate  Principal  Balance of the Mortgage  Loans as of the Cut-off Date exceeds
the applicable percentages set forth below with respect to such Distribution Date:

                  Distribution Date Occurring in                Percentage

                  March 2010 through February 2011                   0.35%

                  March 2011 through February 2012                   0.65%

                  March 2012 through February 2013                   0.90%

                  March 2013 through February 2014                   1.25%

                  March 2014 and thereafter                          1.35%


         Current  Interest:  As  of  any  Distribution  Date,  with  respect  to  each  Class  of  Offered
Certificates  and the Class B-5  Certificates,  (i) the interest  accrued on the Current  Principal Amount
during  the  related  Interest  Accrual  Period  at the  applicable  Pass-Through  Rate  plus  any  amount
previously  distributed  with  respect to  interest  for such  Certificate  that has been  recovered  as a
voidable  preference by a trustee in bankruptcy  minus, in the case of the Class A Certificates or Class B
Certificates,  (ii) the sum of (a) any Prepayment  Interest  Shortfall for such Distribution  Date, to the
extent  not  covered  by  Compensating  Interest  Payments  and  (b) any  shortfalls  resulting  from  the
application  of the Relief Act during the related  Due Period;  provided,  however,  that for  purposes of
calculating  Current Interest for any such Class,  amounts specified in clauses (ii)(a) and (ii)(b) hereof
for any such  Distribution  Date shall be allocated first to the Class B-IO  Certificates and the Residual
Certificates in reduction of amounts  otherwise  distributable to such  Certificates on such  Distribution
Date and then any excess shall be allocated to each other Class of  Certificates,  pro rata,  based on the
respective  amounts  of  interest  accrued  pursuant  to clause  (i)  hereof  for each such  Class on such
Distribution  Date, (c) any Net Deferred  Interest  allocated to such Class,  and (d) the interest portion
of any Realized Losses on the Mortgage Loans allocated to such Class in the manner as described herein.

         Current  Principal  Amount:  With respect to any Class A Certificate  or Class B Certificate  and
as of any Distribution  Date, the initial  principal amount of such Certificate plus the amount of any Net
Deferred Interest allocated thereto on the related  Distribution Date and all previous  Distribution Dates
plus any Subsequent  Recoveries  added to the Current  Principal Amount of such  Certificates  pursuant to
Section  6.02(h)  hereof,  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on
such Certificate  with respect to principal and (ii) any  Applied Realized Loss Amounts  allocated to such
Class on previous  Distribution  Dates.  With respect to any Class of Certificates,  the Current Principal
Amount  thereof will equal the sum of the Current  Principal  Amounts of all  Certificates  in such Class.
The initial Current Principal Amount for each Class of Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal  Prepayment made by a Mortgagor  which is not a Principal  Prepayment
in full.

         Custodial  Account:  The trust  account  or  accounts  created  and  maintained  by the  Servicer
pursuant to Section 4.01,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2007-AR2,  Mortgage  Pass-Through  Certificates,   Series  2007-AR2,  Custodial  Account."  The  Custodial
Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the  Closing  Date  among the  Depositor,  the
Servicer, the Trustee and the Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  February 1, 2007.

         Cut-off Date Balance:  $801,108,419.32.

         DBRS: DBRS, Inc.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which
is  deferred  and  added  to the  Outstanding  Principal  Balance  of a  Mortgage  Loan  due  to  negative
amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection with a personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount less than the
unpaid principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally  accepted  industry  standard that defines the
proper means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment
is not received by the end of the day immediately preceding the loan's next due date.

         Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by dividing
(x) the aggregate  outstanding principal balance of the mortgage loans that are 60 days or more Delinquent
or are in bankruptcy or  foreclosure  or are REO  Properties  by (y) the aggregate  Outstanding  Principal
Balance of the Mortgage  Loans, in each case, as of the last day of the previous  calendar month,  exceeds
(i) prior to the  Distribution  Date in February  2012,  27.00% of the Credit  Enhancement  Percentage and
(ii) on or after the Distribution Date in February 2012, 33.75%.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is "30 days  delinquent"  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject  to tax and,  except  for  Freddie  Mac or any  successor  thereto,  a  majority  of its  board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any  2007-AR2  REMIC  contained in the Trust or any Person  having an ownership  interest in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust  account or  accounts  created  and  maintained  by the Trustee
pursuant to Section 4.03,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2007-AR2,  Mortgage Pass-Through  Certificates,  Series 2007-AR2 - Distribution Account." The Distribution
Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the Trustee prior to the  establishment  of such  account,  the
Certificateholders  will have a claim with  respect to the funds in such  account  and a  perfected  first
priority security interest against any collateral (which shall be limited to Permitted  Investments,  each
of which shall mature not later than the Business Day  immediately  preceding the  Distribution  Date next
following  the  date of  investment  in  such  collateral  or the  Distribution  Date  if  such  Permitted
Investment is an obligation of the  institution  that maintains the  Distribution  Account)  securing such
funds  that is  superior  to  claims  of any other  depositors  or  general  creditors  of the  depository
institution  with  which  such  account  is  maintained,  (ii) a  segregated  trust  account  or  accounts
maintained  with a federal or state  chartered  depository  institution or trust company with trust powers
acting in its fiduciary  capacity or (iii) a  segregated  account or accounts of a depository  institution
acceptable  to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use of any such
account as the Distribution  Account will not have an adverse effect on the then-current  ratings assigned
to the Classes of Certificates then rated by the Rating Agencies). Eligible Accounts may bear interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date,  the sum of (i) the Remaining  Excess
Spread  for  such  Distribution  Date  and  (ii)  the   Overcollateralization   Release  Amount  for  such
Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if
any, of the Overcollateralization Amount over the Overcollateralization Target Amount.

         Excess  Spread:  With  respect to any  Distribution  Date , the excess,  if any, of the  Interest
Funds for such  Distribution  Date over the sum of (i) the Current  Interest  on the Offered  Certificates
and the Class B-5  Certificates  and (ii) any Interest  Carry Forward  Amounts on the Class A Certificates
on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra Principal  Distribution  Amount:  With respect to any Distribution Date , the lesser of (i)
the  excess,  if any,  of the  Overcollateralization  Target  Amount for such  Distribution  Date over the
Overcollateralization  Amount for such  Distribution Date and (ii) the Excess Spread for such Distribution
Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Current  Principal  Amount of such  Certificate  and the denominator of which is
the Current  Principal  Amount of such Class.  With respect to the Class XP  Certificates,  the percentage
interest  stated thereon.  With respect to the  Certificates  in the aggregate,  the fractional  undivided
interest  evidenced by (i) the Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate
of any other Class will be deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the
Current  Principal  Amount of such  Certificate  and the  denominator  of which is the  aggregate  Current
Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant to this Agreement,  any Certificate registered in the name of the Depositor,  the Servicer or the
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and
employees and, with respect to the Trustee,  any separate co-trustee and its officers,  directors,  agents
and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the
Servicer,  (b) does not have any direct financial  interest or any material indirect financial interest in
the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and (c) is not connected
with the  Depositor  or the  Servicer or any  Affiliate as an officer,  employee,  promoter,  underwriter,
trustee, partner, director or person performing similar functions.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual Period:  For each of the Offered  Certificates  and the Class B-5  Certificates
and for any Distribution  Date, the period  commencing on the Distribution Date in the month preceding the
month in which a  Distribution  Date  occurs  (or the  Closing  Date,  in the case of the  first  Interest
Accrual Period) and ending on the day immediately prior to such Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of
Offered  Certificates and the Class B-5 Certificates and as of the first  Distribution Date, zero, and for
each  Distribution  Date thereafter,  the sum of (i) the excess of (a) the Current Interest for such Class
with  respect  to prior  Distribution  Dates  over (b) the amount  actually  distributed  to such Class of
Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii)  interest on
such excess (to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such
Class  for  the  Interest  Accrual  Period,  including  the  Interest  Accrual  Period  relating  to  such
Distribution Date.

         Interest Funds: With respect to any Distribution Date, (i) the sum, without  duplication,  of (a)
all scheduled  interest  collected in respect to the related  Mortgage Loans during the related Due Period
less the  related  Servicing  Fee, if any,  and less the related  Trustee  Fee,  (b) all Monthly  Advances
relating  to  interest  with  respect  to the  related  Mortgage  Loans  made on or prior  to the  related
Distribution  Account  Deposit Date, (c) all  Compensating  Interest  Payments with respect to the related
Mortgage  Loans and required to be remitted by the  Servicer  pursuant to this  Agreement  with respect to
such  Distribution  Date, (d) Insurance  Proceeds,  Liquidation  Proceeds and Subsequent  Recoveries  with
respect to the  Mortgage  Loans  collected  during  the  related  Prepayment  Period,  to the extent  such
proceeds relate to interest,  less all Nonrecoverable  Advances relating to interest and certain expenses,
in each case,  with respect to the Mortgage  Loans,  (e) all amounts  relating to interest with respect to
each Mortgage Loan purchased by the Depositor  pursuant to Sections 2.02,  2.03 or 3.21 during the related
Due  Period  less all  Non-Recoverable  Advances  relating  to  interest,  (f) all  amounts  in respect of
interest  paid by the  Depositor  pursuant to Section  10.01,  in each case to the extent  remitted by the
Servicer  to the  Distribution  Account  pursuant  to this  Agreement,  (g) the  amount  of any  Principal
Prepayments in full, partial Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and
scheduled principal payments,  in that order,  included in Available Funds for such Distribution Date that
are applied in connection  with any Deferred  Interest in accordance  with the  definition of Net Deferred
Interest to EMC,  the  Depositor,  the  Servicer or the  Trustee,  and (h) any  amounts  deposited  in the
Adjustable  Rate  Supplemental  Fund and available for  distribution  to the Offered  Certificates on such
Distribution  Date in accordance with Section 4.05, minus (ii) all amounts  relating to interest  required
to be  reimbursed  pursuant  to  Sections  4.01,  4.03,  4.04 and 4.05 or as  otherwise  set forth in this
Agreement.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial  principal  prepayments  (other than any  collections  on REO  Property
treated as a Curtailment  pursuant to Section  3.15(b))  received during the relevant  Prepayment  Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and the Class B-5
Certificates and for the first Interest  Accrual Period,  February 26, 2007. With respect to each Class of
Offered  Certificates  and the Class B-5  Certificates  and any Interest  Accrual Period  thereafter,  the
second LIBOR Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer has determined
that all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage Loan, the date on which the Servicer
has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or  incurred  by or for the  account of the  Servicer  in  connection  with the  liquidation  of such
Mortgage  Loan and the related  Mortgaged  Property,  such  expenses  including  (a)  property  protection
expenses,  (b)  property  sales  expenses,  (c)  foreclosure  and sale  costs,  including  court costs and
reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in connection  with
liquidation.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through trustee's sale,  foreclosure sale,  Insurance  Proceeds,  condemnation  proceeds or
otherwise and Subsequent Recoveries.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  Date and the Class A-1,  Class A-2,  Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5
Certificates  will be 0.170%,  0.200%,  0.230%,  0.360%,  0.550%,  1.400%,  2.150% and 2.150%,  per annum,
respectively,  provided that, after the first possible Optional  Termination Date, the related Margin with
respect  to the  Class  A-1,  Class  A-2,  Class  B-1,  Class  B-2,  Class  B-3,  Class  B-4 and Class B-5
Certificates  will be 0.340%,  0.400%,  0.460%,  0.540%,  0.825%,  2.100%,  3.225% and 3.225%,  per annum,
respectively.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC II Regular  Interest  B-IO-I
and any  Distribution  Date,  a per  annum  rate  equal  to two (2)  times  the  weighted  average  of the
Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I Regular Interest
LT3.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the  Servicer or the Trustee as
successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any  month,  the  minimum  scheduled  payment  or
payments of principal  and interest  due during such month on such  Mortgage  Loan which either is payable
by a Mortgagor  in such month under the related  Mortgage  Note or in the case of any  Mortgaged  Property
acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable under the
related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust  pursuant to  Section 2.01
and held as a part of the Trust Fund, as identified  in the Mortgage Loan Schedule  (which shall  include,
without  limitation,  with  respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the  property  securing
which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of the Closing
Date,  between EMC, as mortgage  loan seller,  and  Structured  Asset  Mortgage  Investments  II Inc.,  as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  Deferred  Interest on the related  Mortgage
Loans during the related Due Period net of Principal  Prepayments in full, partial Principal  Prepayments,
Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,  in that order, included
in Available  Funds and such  Distribution  Date and available to be  distributed on the  Certificates  on
such  Distribution  Date.  With  respect  to any  Class A  Certificate  or Class B  Certificate  as of any
Distribution  Date,  the  Net  Deferred  Interest  will  be an  amount  equal  to the  product  of (1) the
difference,  if any between  (a) the lesser of (i) the  Pass-Through  Rate for such Class of  Certificates
without  regard  to the Net  Rate  Cap on such  Distribution  Date  and  (ii)  the  Net  Rate  Cap on such
Distribution  Date and (b) the Adjusted Rate Cap for such  Distribution  Date,  (2) the Current  Principal
Amount of such  Certificate  immediately  prior to such  Distribution  Date,  and (3) the actual number of
days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses  which are payable  therefrom to the Servicer in accordance  with this Agreement
and (ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate and the Trustee Fee Rate, expressed as a per annum rate.

         Net Rate Cap: For any Distribution  Date, with respect to the Offered  Certificates and the Class
B-5  Certificates,  is equal to the weighted average of the Net Rates of the Mortgage Loans as adjusted to
an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued by the NIM Issuer and secured or otherwise  backed
by some or all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Certificates:  The Class B-5, Class XP, Class B-IO and Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Servicer or the Trustee (as  successor  Servicer) and  (ii) which,  in the good
faith judgment of the Servicer or the Trustee,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as  successor  Servicer)
from  Liquidation  Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such
advance or Monthly Advance was made or is proposed to be made.

         Notional Amount:  With respect to any Distribution  Date and the Class B-IO Certificates or REMIC
II Regular  Interest  B-IO-I,  the  aggregate  of the  Uncertificated  Principal  Balances  of the REMIC I
Regular Interests.

         Offered  Certificates:  The Class A-1,  Class A-2, Class A-3, Class B-1, Class B-2, Class B-3 and
Class B-4 Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the  Servicer  or the  Depositor,  as  applicable,  and  delivered  to the  Trustee,  as  required by this
Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Trustee on the related  LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for
one month  that  appears  on  Telerate  Screen  Page 3750 as of 11:00  a.m.  (London  time) on such  LIBOR
Determination  Date;  provided that the parties  hereto  acknowledge  that  One-Month  LIBOR for the first
Interest  Accrual  Period  shall be the rate  determined  by the  Trustee two  Business  Days prior to the
Closing  Date.  If such rate does not appear on such page (or such other page as may replace  that page on
that service, or if such service is no longer offered,  such other service for displaying  One-Month LIBOR
or comparable  rates as may be reasonably  selected by the Trustee),  One-Month  LIBOR for the  applicable
Interest  Accrual  Period will be the Reference  Bank Rate. If no such  quotations  can be obtained by the
Trustee and no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to
the preceding  Interest  Accrual Period.  The Trustee's  determination of One-Month LIBOR for any Interest
Accrual Period shall, in the absence of manifest error, be final and binding.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  The  Distribution  Date on which  the  aggregate  Stated  Principal
Balance of the Mortgage Loans is less than 10% of the Cut-off Date Balance of the Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any Distribution Date, the excess, if any, of (i)
the  aggregate  principal  balance  of the  Mortgage  Loans as of the last day of the  related  Due Period
(after giving effect to scheduled  payments of principal due during the related Due Period,  to the extent
received or advanced,  and unscheduled  collections of principal  received  during the related  Prepayment
Period,  and after reduction for Principal  Prepayments and Realized Losses on the Mortgage Loans incurred
during  the  related  Due  Period)  over  (ii) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  and the Class B  Certificates,  after taking into account the  distributions  of  principal,
less Net Deferred Interest, to be made on such Distribution Date.

         Overcollateralization  Release  Amount:  With  respect  to any  Distribution  Date for  which the
Excess  Overcollateralization  Amount is, or would be, after  taking into account all other  distributions
to be made on that Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the Excess
Overcollateralization   Amount  for  that  Distribution  Date  and  (ii)  the  Principal  Funds  for  that
Distribution Date.

         Overcollateralization  Target Amount:  With respect to any  Distribution  Date,  (i) prior to the
Stepdown  Date, an amount equal to 0.800% of the aggregate  principal  balance of the Mortgage Loans as of
the Cut-off  Date,  (ii) on or after the  Stepdown  Date  provided a Trigger  Event is not in effect,  the
greater  of (x)  (1)  prior  to the  Distribution  Date in  February  2013,  2.000%  of the  then  current
aggregate  Outstanding  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due
Period  (after  giving  effect to scheduled  payments of principal  due during the related Due Period,  to
the extent  received or advanced,  and  unscheduled  collections of principal  received during the related
Prepayment  Period,  and after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage
Loans incurred  during the prior  calendar  month) and (2) on or after the  Distribution  Date in February
2013, 1.600% of the then current aggregate  Outstanding  Principal Balance of the Mortgage Loans as of the
last day of the related Due Period  (after  giving  effect to scheduled  payments of principal  due during
the related Due Period,  to the extent  received or advanced,  and  unscheduled  collections  of principal
received  during the  related  Prepayment  Period,  and after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Mortgage  Loans  incurred  during the prior  calendar  month) and (y) 0.50% of the
aggregate  principal balance of the Mortgage Loans as of the Cut-Off Date  ($4,005,542.10)  or (iii) on or
after the Stepdown Date and if a Trigger Event is in effect, the  Overcollateralization  Target Amount for
the immediately preceding Distribution Date.

         Pass-Through  Rate: As to each Class of Class A Certificates  and Class B Certificates,  the rate
of interest  determined as provided with respect thereto in Section 5.01(c).  The Trustee's  determination
of the  Pass-Through  Rate for any Interest  Accrual Period shall,  in the absence of manifest  error,  be
final and binding.

         Paying Agent:  The Trustee.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are
backed by the full faith and credit of the United States;

         (ii) general  obligations of or  obligations  guaranteed by any state of the United States or the
District of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower
rating  as will  not  result  in the  downgrading  or  withdrawal  of the  ratings  then  assigned  to the
Certificates by each Rating Agency;

         (iii)  commercial  or finance  company paper which is then  receiving  the highest  commercial or
finance  company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv)  certificates of deposit,  demand or time deposits,  or bankers'  acceptances  issued by any
depository  institution or trust company  incorporated under the laws of the United States or of any state
thereof  and  subject  to  supervision  and  examination  by  federal  and/or  state  banking  authorities
(including  the Trustee in its commercial  banking  capacity),  provided that the commercial  paper and/or
long term unsecured debt  obligations of such  depository  institution or trust company are then rated one
of the two highest  long-term  and the  highest  short-term  ratings of each such  Rating  Agency for such
securities,  or such lower ratings as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or
savings institution to the extent that such deposits are fully insured by the FDIC;

         (vi)  guaranteed  reinvestment  agreements  issued  by  any  bank,  insurance  company  or  other
corporation  containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as
will not result in the  downgrading or withdrawal of the rating then assigned to the  Certificates  by any
such Rating Agency;

         (vii)  repurchase  obligations  with  respect to any  security  described in clauses (i) and (ii)
above,  in either case entered into with a depository  institution or trust company  (acting as principal)
described in clause (iv) above;

         (viii)  securities  (other  than  stripped  bonds,  stripped  coupons  or  instruments  sold at a
purchase  price in excess of 115% of the face  amount  thereof)  bearing  interest  or sold at a  discount
issued by any  corporation  incorporated  under the laws of the United States or any state thereof  which,
at the time of such  investment,  have one of the two  highest  long term  ratings of each  Rating  Agency
(except if the Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper  rating of
Moody's  for any  such  securities),  or such  lower  rating  as will not  result  in the  downgrading  or
withdrawal  of the rating then  assigned to the  Certificates  by any Rating  Agency,  as  evidenced  by a
signed writing delivered by each Rating Agency;

         (ix)  interests  in any money  market  fund  (including  any such fund  managed or advised by the
Trustee or Master  Servicer or any affiliate  thereof)  which at the date of  acquisition of the interests
in such fund and  throughout  the time such  interests  are held in such fund has the  highest  applicable
long term  rating by each  Rating  Agency or such lower  rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x)  short  term  investment  funds  sponsored  by  any  trust  company  or  banking  association
incorporated  under the laws of the United  States or any state thereof  (including  any such fund managed
or advised by the Trustee or any affiliate  thereof)  which on the date of  acquisition  has been rated by
each Rating Agency in their  respective  highest  applicable  rating category or such lower rating as will
not result in the  downgrading  or  withdrawal of the ratings then  assigned to the  Certificates  by each
Rating Agency; and

         (xi) such other  investments  having a specified  stated maturity and bearing interest or sold at
a discount  acceptable  to each Rating Agency as will not result in the  downgrading  or withdrawal of the
rating  then  assigned  to the  Certificates  by any  Rating  Agency,  as  evidenced  by a signed  writing
delivered by each Rating Agency;

         provided,  that no such  instrument  shall  be a  Permitted  Investment  if such  instrument  (i)
evidences the right to receive  interest only payments  with respect to the  obligations  underlying  such
instrument,  (ii) is purchased at a premium or (iii) is purchased  at a deep  discount;  provided  further
that no such instrument  shall be a Permitted  Investment (A) if such instrument  evidences  principal and
interest  payments  derived from  obligations  underlying such  instrument and the interest  payments with
respect to such  instrument  provide a yield to maturity of greater  than 120% of the yield to maturity at
par of such  underlying  obligations,  or (B) if it may be redeemed at a price  below the  purchase  price
(the  foregoing  clause (B) not to apply to  investments in units of money market funds pursuant to clause
(viii) above);  provided further that no amount  beneficially  owned by any 2007-AR2 REMIC may be invested
in  investments  (other than money  market  funds)  treated as equity  interests  for  federal  income tax
purposes,  unless the Trustee shall receive an Opinion of Counsel,  at the expense of the Trustee,  to the
effect that such  investment  will not adversely  affect the status of any such REMIC as a REMIC under the
Code or result in  imposition  of a tax on any such  REMIC.  Permitted  Investments  that are  subject  to
prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Policy Account:  The account established and maintained pursuant to Section 4.07(a).

         Preference Claim: As defined in Section 4.07(g).

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the Class XP Certificates  are entitled,  as indicated on the Mortgage Loan
Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan
that was the  subject  of a  Principal  Prepayment  during  the  prior  calendar  month  or that  became a
Liquidated  Mortgage  Loan during the related  Prepayment  Period,  (other than a Principal  Prepayment in
full  resulting  from the  purchase of a Mortgage  Loan  pursuant  to Section  2.02,  2.03,  3.21 or 10.01
hereof),  the amount,  if any, by which (i) one month's  interest at the applicable Net Rate on the Stated
Principal  Balance  immediately  prior to such  prepayment  (or  liquidation)  or in the case of a partial
Principal  Prepayment on the amount of such prepayment (or liquidation  proceeds)  exceeds (ii) the amount
of interest paid or collected in connection with such Principal  Prepayment or such  Liquidation  Proceeds
less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in
full, the period from the sixteenth day of the calendar  month  preceding the calendar month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which  such  Distribution  Date  occurs,  or  (ii)  Liquidation  Proceeds,   Realized  Losses,  Subsequent
Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefore  through the related Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount  equal to
(i) the Principal Funds for such Distribution Date, plus (ii) any Extra Principal  Distribution Amount for
such Distribution Date, minus (iii) any Overcollateralization Release Amount for such Distribution Date.

         Principal  Funds:  With respect to each  Distribution  Date, (i) the greater of zero and the sum,
without  duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans during the related
Due Period,  (b) all Monthly  Advances  relating to principal  made on the Mortgage Loans on or before the
Distribution  Account  Deposit  Date,  (c)  Principal  Prepayments  on the  Mortgage  Loans,  exclusive of
Prepayment  Charges collected during the related  Prepayment  Period,  (d) the Stated Principal Balance of
each Mortgage Loan that was  repurchased by the Sponsor  pursuant to Section 2.02, 2.03 or 3.21 during the
related Due Period,  (e) the  aggregate of all  Substitution  Adjustment  Amounts in  connection  with the
substitution  of Mortgage  Loans  pursuant to Section  2.04 during the related Due Period,  (f) amounts in
respect of principal  paid by the  Depositor  pursuant to Section  10.01 and (g) all  Insurance  Proceeds,
Liquidation  Proceeds and Subsequent  Recoveries  collected  during the related  Prepayment  Period on the
Mortgage Loans,  to the extent such proceeds  relate to principal,  in each case to the extent remitted by
the Servicer to the  Distribution  Account  pursuant to this Agreement minus (ii) (a) all amounts required
to be reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as otherwise  set forth in this  Agreement
and (b) the amount of any Principal  Prepayments in full, partial Principal  Prepayments,  Net Liquidation
Proceeds,  Repurchase Proceeds and payments of Scheduled Principal,  in that order,  included in Available
Funds  allocated for such  Distribution  Date that are applied as Interest  Funds in  connection  with any
Deferred Interest in accordance with the definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The  prospectus,  dated  February  26,  2007,  as  supplemented  by  the  prospectus
supplement  dated February 27, 2007 (as the same may be supplemented  from time to time),  relating to the
offering of the Offered Certificates.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and approved as an insurer by the Servicer,  so long as the claims  paying  ability of which is
acceptable  to  the  Rating  Agencies  for  pass-through  certificates  having  the  same  rating  as  the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agency:  Each of DBRS, Moody's and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate through the last day of the month of such  liquidation,  less (y) the Net
Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.  In addition,
to the extent the Servicer  receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount
of the Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent such  recoveries
are  applied to reduce the Current  Principal  Amount of any Class of  Certificates  (other than the Class
XP, Class B-IO and Residual  Certificates)  on any  Distribution  Date.  As to any Mortgage Loan which has
become the subject of a Deficient  Valuation,  if the principal amount due under the related Mortgage Note
has been reduced,  then "Realized Loss" is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior  to such  Deficient  Valuation  and the  principal  balance  of such
Mortgage Loan as reduced by the Deficient Valuation.

         Record  Date:  For  any  Distribution  Date,  (i) with respect to the Offered Certificates, the  close of
business on the Business Day prior to such Distribution Date and (ii) with respect to the Non-Offered Certificates,
the last Business Day of the month preceding the month in which such Distribution Date occurs.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in
Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in  amounts  approximately  equal to the  aggregate  Current  Principal  Amount of the
Offered  Certificates  for such Interest  Accrual Period,  provided that at least two such Reference Banks
provide  such  rate.  If fewer  than two  offered  rates  appear,  the  Reference  Bank  Rate  will be the
arithmetic mean, rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,  of the rates
quoted by one or more major banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European banks for a period of one month in
amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess  Spread:  With respect to any  Distribution  Date , the related  Excess  Spread
remaining  after  distribution of any related Extra Principal  Distribution  Amount for such  Distribution
Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC  Administrator:  The Trustee,  provided that if the REMIC Administrator is found by a court
of competent  jurisdiction  to no longer be able to fulfill its obligations as REMIC  Administrator  under
this Agreement the Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described therein would not, under the REMIC  Provisions,  (i) cause any 2007-AR2 REMIC to fail to qualify
as a REMIC while any regular  interest in such  2007-AR2  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2007-AR2 REMIC or (iii) constitute a taxable  contribution to
any 2007-AR2 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular Interests,  REMIC II Regular Interests or the
REMIC III Regular Interest.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the  Mortgage  Loans  and the  related  Mortgage  Files  and  collateral  securing  such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Mortgage Loans due after the Cut-off
Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account (other than amounts
representing  Prepayment  Charges in respect of Prepayment  Charge  Loans) and  identified as belonging to
the Trust Fund,

         (c)      property  that  secured a Mortgage  Loan and that has been  acquired  for the benefit of
the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds.

         REMIC I  Distribution  Amount:  On each  Distribution  Date,  the REMIC I Available  Distribution
Amount,  in the following  order of priority,  shall be  distributed  by REMIC I to REMIC II on account of
the REMIC I Regular  Interests  and to the Holders of the Class R  Certificates  in respect of Component I
thereof:

                           (i)      to REMIC II as the holder of the REMIC I Regular Interests,  pro rata,
         in an amount  equal to (A) the  Uncertificated  Accrued  Interest  for each such  REMIC I Regular
         Interest  for  such  Distribution  Date  reduced,  in each  case,  by any Net  Deferred  Interest
         allocated to such REMIC I Regular  Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC II as the  holder of the  REMIC I Regular  Interests,
         in an amount  equal to the  remainder  of the REMIC I  Available  Distribution  Amount  after the
         distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC I Regular  Interests  LT2,  LT3 and LT4,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC I Regular  Interest  LT1 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in  respect  of each of the REMIC I Regular  Interests
                           (other  than  REMIC I  Regular  Interest  LT1),  pro  rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date  shall  be
allocated  to REMIC I Regular  Interest  LT1 in  reduction  of the portion of the  Uncertificated  Accrued
Interest  thereon  distributable on the related  Distribution  Date and shall result in an increase in the
Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the
Uncertificated  Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution
Date by the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest and the  distribution
of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y1 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT1 after
distributions  and the  allocation  of REMIC I Net Deferred  Interest  and REMIC I Realized  Losses on the
prior Distribution Date.

                  Y2 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT2 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT3 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT4 after
distributions  and the allocation of REMIC I Realized  Losses on the prior  Distribution  Date (note: Y3 =
Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest on the prior Distribution Date.

                  P1 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and  principal  portions of
REMIC I  Realized  Losses  to be  allocated  to,  and the  principal  distributions  to be  made  on,  the
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class B-IO Certificates for prior Distributions Dates).

                  R0 =     the Net Rate Cap  after  giving  effect  to  amounts  distributed  and  REMIC I
Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Net Rate Cap after giving effect to amounts to be  distributed  and REMIC I
Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first
Distribution Date shall be 0.0001.

                  γ0 =     the  lesser of (A) the sum for all  Classes  of  Certificates  (other  than the
Class B-IO  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net  Rate  Cap,  if  applicable)  for  such  Class  applicable  for  distributions  to be made on such
Distribution Date and (ii) the aggregate  Current Principal Amount for such Class after  distributions and
the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred  Interest on the prior  Distribution
Date and (B) R0*P0.

                  γ1  =    the  lesser of (A) the sum for all  Classes  of  Certificates  (other  than the
Class B-IO  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net Rate Cap,  if  applicable)  for such Class  applicable  for  distributions  to be made on the next
succeeding  Distribution  Date and (ii) the  aggregate  Current  Principal  Amount  for such  Class  after
distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest to be made
on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ0R1P - γ0R1P1}/{2R1R0P0 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans for the
related Due Period  shall be  allocated  to REMIC I Regular  Interests  LT1,  LT2, LT3 and LT4 as follows:
The  interest  portion  of such  Realized  Losses,  if any,  shall be  allocated  to such  REMIC I Regular
Interests,  pro rata  according  to the amount of  interest  accrued  but  unpaid  thereon,  in  reduction
thereof.  Any interest portion of such Realized Losses in excess of the amount  allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific Mortgage Loan and allocated pursuant to the succeeding  sentences.  The principal portion of such
Realized  Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1) first,  to REMIC I
Regular  Interests LT2, LT3 and LT4, pro rata according to their  respective  REMIC I Principal  Reduction
Amounts,  provided  that  such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,  any Realized
Losses not allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above shall
be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in
REMIC I.  Each REMIC I Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC I Regular  Interest in  Section 5.01(c),  and shall be entitled to  distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT1  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I  Realized  Losses and REMIC I Net  Deferred  Interest  allocated  to REMIC I Regular
Interest LT1 on such Distribution Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT2  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT2 on such  Distribution
Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT3  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT3 on such  Distribution
Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT4  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT4 on such  Distribution
Date.

         REMIC II: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC I Regular Interests and any proceeds thereof.

         REMIC  II  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests pursuant to Section 6.07.

         REMIC II Distribution  Amount:  For any  Distribution  Date, the REMIC II Available  Distribution
Amount shall be deemed  distributed by REMIC II to the holders of the  Certificates  (other than the Class
R, Class R-X, Class B-IO and Class XP  Certificates)  on account of the REMIC II Regular  Interests (other
than REMIC II Regular  Interests B-IO and B-IO-P),  to REMIC III on account of REMIC II Regular  Interests
B-IO-I and B-IO-P and to the  holders of Class R  Certificates  in respect of  Component  II  thereof,  as
follows:  to each REMIC II Regular  Interest in respect of  Uncertificated  Accrued  Interest  thereon and
the  Uncertificated  Principal  Balance  thereof,  the  amount  distributed  in respect  of  interest  and
principal on the Class or Classes of Certificates  bearing the same designation  (with such amounts having
the same  character  as interest or principal  with respect to the REMIC II Regular  Interest as they have
with respect to such  Certificates),  except that (1) no amount paid to any  Certificate in respect of any
Basis Risk  Shortfall or Basis Risk  Shortfall  Carry Forward  Amount shall be included in the amount paid
in  respect of the  related  REMIC II Regular  Interest  and (2) any amount  paid in respect of Basis Risk
Shortfalls  and Basis Risk  Shortfall  Carryforward  Amounts shall be deemed paid with respect to REMIC II
Regular  Interest B-IO-I in respect of accrued and unpaid interest  thereon.  Any remaining  amount of the
REMIC II Available  Distribution  Amount shall be  distributed  to the holders of the Class R Certificates
in respect of Component II thereof.

         REMIC  II  Interests:   The  REMIC  II  Regular  Interests  and  Component  II  of  the  Class  R
Certificates.

         REMIC II Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date  shall be
allocated to the REMIC II Regular  Interests  to the same extent that Net  Deferred  Interest is allocated
to the Class of Certificates bearing the same designation.

         REMIC II Regular Interest:  Any of the separate  beneficial  ownership  interests in REMIC II set
forth in  Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC II.  Each
REMIC II  Regular  Interest  (other  than  REMIC II Regular  Interests  B-IO-I and  B-IO-P)  shall  accrue
interest at the Pass-Through  Rate for the Class of Certificates  bearing the same  designation  specified
in  Section 5.01(c),  modified as provided in the footnotes of the REMIC II table,  if  applicable.  REMIC
II Regular  Interest B-IO-I shall accrue interest at the Class B-IO  Pass-Through  Rate.  REMIC II Regular
Interest  B-IO-P  shall accrue no interest.  Each REMIC II Regular  Interest  (other than REMIC II Regular
Interest  B-IO-I) shall be entitled to  distributions  of principal,  subject to the terms and  conditions
hereof,  in an  aggregate  amount  equal to the  Current  Principal  Amount of the  Class of  Certificates
bearing  the same  designation  as set  forth in  Section 5.01(c).  The  designations  for the  respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of REMIC II Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount  shall be  deemed  distributed  by REMIC III to the  holders  of the Class  B-IO  Certificates  the
amounts deemed distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P.

         REMIC III Interests:  The REMIC III Regular Interest and the Class R-X Certificates.

         REMIC III Regular Interest:  The separate  beneficial  ownership  interest in REMIC III set forth
in  Section 5.01(c)  and issued  hereunder and designated as the single  "regular  interest" in REMIC III.
The REMIC III  Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified
for the  REMIC III  Regular  Interest  in  Section 5.01(c).  The  designation  for the  REMIC III  Regular
Interest is set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer on behalf of the Trustee for the benefit of
the Certificateholders of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO Property,  a determination  by the Servicer that it has received
all Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including
proceeds of a final  sale) which the  Servicer  expects to be finally  recoverable  from the sale or other
disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:  A  Mortgaged  Property  acquired  in the name of the  Trust,  for the  benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and
(c) any  costs and  damages  (if any)  incurred  by the Trust in  connection  with any  violation  of such
Mortgage  Loan  of any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of the  Servicing
Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate  trust  account  created and  maintained  by the Trustee  pursuant to
Section 4.08 hereof.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any
successor thereto),  including any Vice President,  Assistant Vice President, Trust Officer, any Assistant
Secretary,  any trust  officer  or any other  officer  of the  Trustee  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of this  Agreement,  and any other  officer of the  Trustee to whom a matter  arising
hereunder may be referred.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED
IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE
THAT  SUCH  REOFFER,  RESALE,  PLEDGE OR  TRANSFER  IS IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE
TRUSTEE  AND THE  SERVICER  AND ON WHICH  THEY MAY RELY  WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Servicer:  As of the Closing Date,  EMC Mortgage  Corporation  and,  thereafter,  its  respective
successors in interest that meet the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product
of (i) the Stated  Principal  Amount of such Mortgage  Loan as of the Due Date in the month  preceding the
month in which such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the event of any
payment of interest  that  accompanies  a Principal  Prepayment in full during the related Due Period made
by the Mortgagor  immediately prior to such prepayment,  interest at the related Servicing Fee Rate on the
Stated Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized officer of the Servicer having direct  responsibility for the administration of this Agreement,
and any other authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  With respect to any Distribution  Date, and in accordance with Item 1115
of  Regulation  AB,  shall be an amount  determined  based on the  reasonable  good-faith  estimate by the
Depositor of the  aggregate  maximum  probable  exposure of the  outstanding  Certificates  to the related
Corridor Contract.

         Significance  Percentage:  With respect to any  Distribution  Date,  and in accordance  with Item
1115 of  Regulation  AB,  shall  be an  percentage  equal  to the  Significance  Estimate  divided  by the
aggregate  outstanding  Certificate  Principal Balance of the  Certificates,  prior to the distribution of
the related Principal Distribution Amount on such Distribution Date.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  February 28, 2007.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related REO Property and any
Distribution  Date, the  Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of
the Principal  Payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),
as specified in the  amortization  schedule at the time relating  thereto  (before any  adjustment to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-Off Date
(other than a Deficient  Valuation) or any  moratorium or similar  waiver or grace period) plus any amount
by which the Principal  Balance thereof has been increased for Deferred  Interest pursuant to the terms of
the  related  Mortgage  Note on or prior to such  Distribution  Date,  minus the sum of (i) the  principal
portion of the  Scheduled  Payments due with respect to such  Mortgage  Loan during each Due Period ending
prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their  payment),  (ii) all
Principal  Prepayments  with  respect  to such  Mortgage  Loan  received  prior to or during  the  related
Prepayment Period,  (iii) all Liquidation  Proceeds to the extent applied by the Servicer as recoveries of
principal in accordance  with this  Agreement  with respect to such Mortgage  Loan,  that were received by
the  Servicer  as of the  close  of  business  on the  last  day of the  calendar  month  related  to such
Distribution  Date and (iv) any Realized  Losses on such  Mortgage  Loan  incurred  prior to or during the
preceding calendar month. The Stated Principal Balance of a Liquidated Mortgage Loan shall equal zero.

         Stepdown Date: The earlier to occur of (i) the Distribution  Date on which the aggregate  Current
Principal  Amount of the Class A Certificates  has been reduced to zero and (ii) the later to occur of (x)
the  Distribution  Date  occurring  in March  2010 and (y) the  first  Distribution  Date  for  which  the
aggregate  Current  Principal  Amount of the Class B Certificates  plus the  Overcollateralization  Amount
divided by the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans is greater than or equal (i)
prior to the Distribution  Date in February 2013,  25.875% and (ii) on or after the  Distribution  Date in
February 2013, 20.700%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subsequent  Recoveries:  As of any Distribution  Date, amounts received during the prior calendar
month by the Servicer (net of any related  expenses  permitted to be reimbursed  pursuant to Section 4.02)
or surplus  amounts  held by the  Servicer to cover  estimated  expenses  (including,  but not limited to,
recoveries in respect of the  representations  and warranties made by the Sponsor pursuant to the Mortgage
Loan Purchase Agreement)  specifically  related to a Liquidated Mortgage Loan or the disposition of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or
disposition of such Mortgage Loan.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan
Purchase Agreement or Section 2.04,  as applicable,  in each case, (i) which has an Outstanding  Principal
Balance  not  greater  nor  materially  less than the  Mortgage  Loan for  which it is to be  substituted;
(ii) which has a Mortgage Interest Rate and Net Rate not less than, and not materially  greater than, such
Mortgage Loan;  (iii) which  has a maturity date not  materially  earlier or later than such Mortgage Loan
and not later than the latest  maturity  date of any  Mortgage  Loan;  (iv) which is of the same  property
type and occupancy type as such Mortgage Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the
Loan-to-Value  Ratio of such Mortgage Loan;  (vi) which is current in payment of principal and interest as
of the date of  substitution;  (vii) as to which the  payment  terms do not vary in any  material  respect
from the payment terms of the Mortgage Loan for which it is to be  substituted,  (viii) which  has a Gross
Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less than those of such Mortgage  Loan,
has the same Index and interval  between  Interest  Adjustment  Dates as such Mortgage Loan, and a Minimum
Lifetime  Mortgage Rate no lower than that of such Mortgage Loan and (ix) has a negative  amortization cap
of no more than that of the Mortgage Loan for which it is to be substituted.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Sponsor to the
Trustee  for  deposit  in the  Distribution  Account  pursuant  to  Section  2.04 in  connection  with the
substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee
thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters  Person.  The Holder
of the  largest  percentage  interest  of each Class of  Residual  Certificates  shall be the Tax  Matters
Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  The occurrence of either a Delinquency  Test Violation or a Cumulative  Loss Test
Violation.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells  Fargo  Bank,  National  Association,  or  its  successor  in  interest,  or  any
successor trustee appointed as herein provided.

         Trustee Fee:  As defined in Section 9.05.

         Trustee Fee Rate: 0.006% per annum.

         Uncertificated  Accrued  Interest:  With respect to any  Uncertificated  Regular Interest for any
Distribution  Date,  one  month's  interest  at the  related  Uncertificated  Pass-Through  Rate  for such
Distribution  Date,  accrued  on  the   Uncertificated   Principal  Balance   immediately  prior  to  such
Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue
on the basis of a 360-day year  consisting of twelve  30-day  months except as otherwise  indicated in the
definition of the applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the amount of
Uncertificated  Accrued  Interest  for the  REMIC I  Regular  Interests  for any  Distribution  Date,  any
Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls  (to the extent not  covered by  Compensating
Interest  Payments) shall be allocated  among the REMIC I Regular  Interests,  pro rata,  based on, and to
the extent of, Uncertificated  Accrued Interest,  as calculated without application of this sentence.  For
purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC II Regular Interests
for any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent
not covered by Compensating  Interest  Payments)  shall be allocated among the REMIC II Regular  Interests
to the same extent such amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated   Pass-Through   Rate:  The   Uncertificated   REMIC  I  Pass-Through   Rate,  the
Uncertificated  REMIC  II  Pass-Through  Rate and the  Uncertificated  REMIC  III  Pass-Through  Rate,  as
applicable.  Any monthly  calculation  of  interest  at a stated  rate for the REMIC I Regular  Interests,
REMIC II  Regular  Interest B-IO-I or the REMIC III  Regular  Interest shall be based upon annual interest
at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any  Uncertificated  Regular Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular
Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular Interests and REMIC II Regular Interests
B-IO-I and B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC
I Regular  Interests LT1 and LT2, the weighted average of the Net Rates on the Mortgage Loans,  (ii) REMIC
I Regular  Interest LT3, zero (0.00%),  and (iii) REMIC I Regular Interest LT4, twice the weighted average
of the Net Rates on the Mortgage Loans.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard  insurance  policies  required to be maintained  pursuant to this Agreement,  without regard to
whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes solely of the Class R  Certificates,  no partnership or other entity treated as a partnership for
United States  federal  income tax purposes  shall be treated as a United States Person unless all persons
that own an interest in such  partnership  either directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are United States  Persons,  or an estate whose income is
subject to United States  federal  income tax  regardless of its source,  or a trust if a court within the
United States is able to exercise  primary  supervision  over the  administration  of the trust and one or
more such United  States  Persons have the  authority to control all  substantial  decisions of the trust.
To the  extent  prescribed  in  regulations  by the  Secretary  of the  Treasury,  which have not yet been
issued,  a trust which was in existence  on  August 20,  1996 (other than a trust  treated as owned by the
grantor under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated as a
United  States  person on  August 20,  1996 may elect to continue to be treated as a United  States person
notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates and Class B Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such
Class over (ii) the sum of all  distributions  to such Class in reduction of such  Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any  amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current  Principal  Amount of
such Class.


                                                ARTICLE II

                                      Conveyance of Mortgage Loans;

                                    Original Issuance of Certificates

         Section 2.01.     Conveyance  of Mortgage  Loans to  Trustee.  (a)  The  Depositor,  concurrently
with the  execution  and delivery of this  Agreement,  sells,  transfers  and assigns to the Trust without
recourse all its right,  title and interest in and to (i) the  Mortgage  Loans  identified in the Mortgage
Loan  Schedule,  including  all interest due and  principal  received  with respect to the Mortgage  Loans
after the  Cut-off  Date but  excluding  any  payments of  interest  due on or prior to the Cut-off  Date;
(ii) such  assets as shall from time to time be credited or are required by the terms of this Agreement to
be credited to the Custodial  Account,  (iii) such  assets  relating to the Mortgage Loans as from time to
time may be held by the Trustee in the  Distribution  Account and the Reserve  Fund for the benefit of the
Offered  Certificates,  the Class B-5 Certificates and the Class B-IO  Certificates,  as applicable,  (iv)
such  assets  relating  to the  Mortgage  Loans  as from  time to time may be held by the  Trustee  in the
Adjustable  Rate  Supplemental  Fund  for  the  benefit  of the  Class  A  Certificates  and  the  Class B
Certificates,  (v) any REO Property,  (vi) the Required Insurance Policies and any amounts paid or payable
by the insurer under any Insurance  Policy (to the extent the  mortgagee has a claim  thereto),  (vii) the
Mortgage Loan Purchase  Agreement to the extent provided in Section  2.03(a),  (viii) such assets as shall
from time to time be credited  or are  required  by the terms of this  Agreement  to be credited to any of
the  Accounts  and (ix) any  proceeds of the  foregoing.  Although it is the intent of the parties to this
Agreement that the conveyance of the  Depositor's  right,  title and interest in and to the Mortgage Loans
and other assets in the Trust Fund  pursuant to this  Agreement  shall  constitute a purchase and sale and
not a loan,  in the event that such  conveyance is deemed to be a loan, it is the intent of the parties to
this  Agreement  that the  Depositor  shall be  deemed to have  granted  to the  Trustee a first  priority
perfected  security  interest in all of the  Depositor's  right,  title and  interest in, to and under the
Mortgage  Loans and other assets in the Trust Fund, and that this  Agreement  shall  constitute a security
agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
(which  may be in the  form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
Mortgaged Property is located) to "Wells Fargo Bank, National Association,  as Trustee",  with evidence of
recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or if clause (w) in the
proviso  below  applies or for  Mortgage  Loans with  respect to which the related  Mortgaged  Property is
located in a state  other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance,  if available,  or a copy thereof, or, in the event
that such original title  insurance  policy is unavailable,  a photocopy  thereof,  or in lieu thereof,  a
current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their  delivery as specified  above,  the  Depositor may deliver a true copy thereof with a
certification by the Depositor,  on the face of such copy,  substantially  as follows:  "Certified to be a
true and correct copy of the  original,  which has been  transmitted  for  recording";  (x) in lieu of the
Security  Instrument,  assignment to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the originals of such documents (as evidenced by a certification  from the Depositor
to  such  effect)  the  Depositor  may  deliver  photocopies  of such  documents  containing  an  original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or
Mortgage  Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the
Trustee;  and provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in
full after the Cut-off  Date and prior to the Closing  Date,  the  Depositor,  in lieu of  delivering  the
above  documents,  may deliver to the Trustee or the  Custodian,  as its agent,  a  certification  to such
effect and shall  deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account on
the Closing Date. The Depositor shall deliver such original  documents  (including any original  documents
as to which  certified  copies had  previously  been  delivered) to the Trustee or the  Custodian,  as its
agent,  promptly  after they are  received.  The  Depositor  shall cause the Sponsor,  at its expense,  to
cause each  assignment  of the Security  Instrument  to the Trustee to be recorded not later than 180 days
after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies or an Opinion
of Counsel  addressed  to the Trustee has been  provided  to the  Trustee  (with a copy to the  Custodian)
which states that  recordation  of such  Security  Instrument  is not required to protect the interests of
the  Certificateholders  in the related  Mortgage  Loans or (b) MERS is identified on the Mortgage or on a
properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as nominee  for the
Sponsor and its successor and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor in the manner  described  above, at no expense to the Trust or the Trustee or the
Custodian,  as its agent,  upon the  earliest  to occur of:  (i) reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02.  Notwithstanding  the  foregoing,  if the  Sponsor  fails to pay the cost of  recording  the
assignments,  such  expense  will be paid by the  Trustee  and the Trustee  shall be  reimbursed  for such
expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance  of  Mortgage  Loans by  Trustee.  (a) The Trustee (on behalf of the
Trust)  acknowledges  the sale,  transfer  and  assignment  of the Trust Fund to it by the  Depositor  and
receipt of,  subject to further  review and the  exceptions  which may be noted pursuant to the procedures
described below,  and declares that it holds, the documents (or certified copies thereof)  delivered to it
or the  Custodian,  as its agent,  pursuant to  Section 2.01,  and declares  that it will continue to hold
those  documents  and any  amendments,  replacements  or  supplements  thereto and all other assets of the
Trust Fund  delivered to it as Trustee in trust for the use and benefit of all present and future  Holders
of the  Certificates.  On the Closing  Date,  with  respect to the Mortgage  Loans,  the  Custodian  shall
acknowledge  with  respect to each  Mortgage  Loan by  delivery  to the  Depositor  and the  Trustee of an
Initial  Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to
the extent  necessary to confirm that such Mortgage  File contains the related  Mortgage Note or lost note
affidavit.  No later than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage
Loan,  within five (5) Business Days after the receipt by the Trustee or Custodian  thereof),  the Trustee
agrees, for the benefit of the  Certificateholders,  to review or cause to be reviewed by the Custodian on
its behalf  (under the  Custodial  Agreement),  each  Mortgage  File  delivered  to it and to execute  and
deliver,  or  cause  to  be  executed  and  delivered,  to  the  Depositor  and  the  Trustee  an  Interim
Certification.  In conducting  such review,  the Trustee or Custodian will ascertain  whether all required
documents  have been  executed  and  received,  and based on the Mortgage  Loan  Schedule,  whether  those
documents  relate,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the  Mortgage  Loans  it has  received,  as  identified  in the  Mortgage  Loan  Schedule.  In
performing  any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear  defective on its face (a "Material  Defect"),  the Trustee or the Custodian,  as
its agent,  shall promptly  notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement
the Sponsor  shall  correct or cure any such defect  within  ninety (90) days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the defect and if the  Sponsor  fails to correct or cure
the defect  within such period,  and such defect  materially  and  adversely  affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the  Trustee or the  Custodian,  as its agent,  shall
enforce the Sponsor's  obligation  pursuant to the Mortgage Loan  Purchase  Agreement  within 90 days from
the Trustee's or the  Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such  documents,  or a certified copy have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase  such  Mortgage  Loan if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan,  within five (5) Business Days after the receipt by the Trustee or the Custodian  thereof),
the Trustee or the Custodian,  as its agent, will review, for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor  and  the  Trustee  a Final  Certification.  In  conducting  such  review,  the  Trustee  or the
Custodian,  as its agent,  will ascertain whether an original of each document required to be recorded has
been returned from the recording  office with evidence of recording  thereon or a certified  copy has been
obtained  from the  recording  office.  If the Trustee or the  Custodian,  as its agent,  finds a Material
Defect,  the  Trustee or the  Custodian,  as its agent,  shall  promptly  notify  the  Sponsor  (provided,
however,  that with respect to those  documents  described  in Sections  2.01(b)(iv),  (v) and (vii),  the
Trustee's  and  Custodian's  obligations  shall  extend only to the  documents  actually  delivered to the
Trustee or the  Custodian  pursuant to such  Sections).  In  accordance  with the Mortgage  Loan  Purchase
Agreement,  the Sponsor  shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is unable to cure
such defect within such period,  and if such defect  materially and adversely affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the Trustee shall  enforce the  Sponsor's  obligation
under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if within two years of
the Closing Date) or purchase  such Mortgage Loan at the  Repurchase  Price;  provided,  however,  that if
such  defect  would  cause the  Mortgage  Loan to be other  than a  "qualified  mortgage"  as  defined  in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  further,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,  because the
originals of such documents or a certified  copy,  have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase such  Mortgage  Loan, if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit
in the Custodial Account and the Sponsor shall provide to the Trustee written  notification  detailing the
components of the Repurchase  Price.  Upon deposit of the Repurchase Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request
for Release in the form of Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment,  without recourse,  representation or warranty, furnished to it by the Sponsor, as
are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such  purchase  shall
be deemed to have  occurred on the date on which the  Repurchase  Price in available  funds is received by
the Trustee.  The Servicer  shall amend the Mortgage Loan Schedule,  which was previously  delivered to it
by the Depositor in a form agreed to between the Depositor  and the Servicer,  to reflect such  repurchase
and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage
Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns  to  the  Trustee,   on  behalf  of  Trust  for  the  benefit  of  the
certificateholders,  all of its right,  title and interest in the Mortgage  Loan Purchase  Agreement.  The
obligations  of the Sponsor to  substitute  or  repurchase,  as  applicable,  a Mortgage Loan shall be the
Trustee's  and the  Certificateholders'  sole  remedy  for  any  breach  thereof.  At the  request  of the
Trustee,  the Depositor shall take such actions as may be necessary to enforce the above right,  title and
interest on behalf of the Trust and the  Certificateholders  or shall  execute such  further  documents as
the Trustee may reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the  Depositor,  the  Servicer  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage  Loan  Purchase  Agreement or Section  2.04,  as  applicable,  shall  purchase the
Mortgage Loan or any property  acquired with respect thereto from the Trust;  provided,  however,  that if
there is a breach of any  representation  set forth in the  Mortgage  Loan  Purchase  Agreement or Section
2.04, as  applicable,  and the Mortgage  Loan or the related  property  acquired with respect  thereto has
been sold,  then the Sponsor  shall pay, in lieu of the  Repurchase  Price,  any excess of the  Repurchase
Price over the Net Liquidation  Proceeds  received upon such sale. If the Net Liquidation  Proceeds exceed
the  Repurchase  Price,  any excess  shall be paid to the Sponsor to the extent not  required by law to be
paid to the  borrower.  Any such  purchase by the Sponsor  shall be made by  providing  an amount equal to
the  Repurchase  Price to the  Servicer  for deposit in the  Custodial  Account  and written  notification
detailing the  components  of such  Repurchase  Price.  The Sponsor shall notify the Trustee and submit to
the Trustee or the Custodian,  as its agent, a Request for Release,  and the Trustee shall release, or the
Trustee  shall cause the  Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee
shall  execute and deliver all  instruments  of transfer or  assignment  furnished  to it by the  Sponsor,
without  recourse,  representation or warranty as are necessary to vest in the Sponsor title to and rights
under the Mortgage Loan or any property  acquired with respect  thereto.  Such purchase shall be deemed to
have  occurred on the date on which the  Repurchase  Price in available  funds is received by the Trustee.
The Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall  promptly  notify
the Trustee and the Rating  Agencies of such  amendment.  Enforcement  of the obligation of the Sponsor to
purchase (or  substitute a Substitute  Mortgage Loan for) any Mortgage Loan or any property  acquired with
respect  thereto (or pay the Repurchase  Price as set forth in the above proviso) as to which a breach has
occurred and is  continuing  shall  constitute  the sole remedy  respecting  such breach  available to the
Certificateholders or the Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach  of a
representation  or warranty  pursuant to this Section  2.03,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  repurchase or cure has been made in accordance  with the terms and  conditions of this Agreement and
that all conditions  precedent to such repurchase or cure have been  satisfied,  including the delivery to
the Trustee of the Repurchase  Price for deposit into the  Distribution  Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for
Release,  in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of
Compliance,  upon receipt of such  documentation,  the Trustee shall  approve such  repurchase or cure and
which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans.  (a)  Notwithstanding  anything to the contrary
in this  Agreement,  in lieu of  purchasing  a  Mortgage  Loan  pursuant  to the  Mortgage  Loan  Purchase
Agreement  or Sections  2.02 or 2.03,  the Sponsor  may, no later than the date by which such  purchase by
the Sponsor  would  otherwise  be  required,  tender to the Trustee (on behalf of the Trust) a  Substitute
Mortgage Loan  accompanied by a certificate of an authorized  officer of the Sponsor that such  Substitute
Mortgage Loan conforms to the  requirements  set forth in the definition of "Substitute  Mortgage Loan" in
the  Mortgage  Loan  Purchase  Agreement  or  this  Agreement,  as  applicable;  provided,  however,  that
substitution  pursuant to the Mortgage Loan Purchase  Agreement or this Section  2.04, as  applicable,  in
lieu of purchase  shall not be permitted  after the  termination of the two-year  period  beginning on the
Startup  Day;  provided,  further,  that if the breach  would cause the  Mortgage  Loan to be other than a
"qualified  mortgage"  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to
meet  the   requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury   Regulation   Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must occur within 90 days
from the date the breach was  discovered.  The Trustee or the Custodian,  as its agent,  shall examine the
Mortgage  File for any  Substitute  Mortgage  Loan in the  manner  set  forth in  Section 2.02(a)  and the
Trustee or the Custodian,  as its agent,  shall notify the Sponsor,  in writing,  within five (5) Business
Days after  receipt,  whether or not the documents  relating to the  Substitute  Mortgage Loan satisfy the
requirements  of  the  fourth  sentence  of  Section   2.02(a).   Within  two  Business  Days  after  such
notification,  the  Sponsor  shall  provide to the Trustee  for  deposit in the  Distribution  Account the
amount,  if any,  by which the  Outstanding  Principal  Balance as of the next  preceding  Due Date of the
Mortgage Loan for which  substitution  is being made,  after giving effect to the Scheduled  Principal due
on such date, exceeds the Outstanding  Principal Balance as of such date of the Substitute  Mortgage Loan,
after  giving  effect to  Scheduled  Principal  due on such date,  which  amount  shall be treated for the
purposes  of this  Agreement  as if it were the  payment by the  Sponsor of the  Repurchase  Price for the
purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the  Sponsor  and, if any such
excess  exists,  upon receipt of such  deposit,  the Trustee  shall accept such  Substitute  Mortgage Loan
which shall  thereafter be deemed to be a Mortgage Loan  hereunder.  In the event of such a  substitution,
accrued interest on the Substitute  Mortgage Loan for the month in which the  substitution  occurs and any
Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued
interest  for such  month on the  Mortgage  Loan for  which  the  substitution  is made and any  Principal
Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The  Scheduled
Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the
property of the Sponsor and the  Scheduled  Principal on the Mortgage Loan for which the  substitution  is
made due on such Due Date shall be the  property  of the Trust Fund.  Upon  acceptance  of the  Substitute
Mortgage Loan (and delivery to the Trustee or the Custodian as agent of the Trustee,  as applicable,  of a
Request for Release for such  Mortgage  Loan),  the Trustee or the  Custodian,  as agent for the  Trustee,
shall release to the Sponsor the related  Mortgage File related to any Mortgage Loan released  pursuant to
the Mortgage Loan Purchase  Agreement or this Section 2.04, as  applicable,  and shall execute and deliver
all  instruments  of transfer  or  assignment,  without  recourse,  representation  or warranty in form as
provided  to it as are  necessary  to vest in the  Sponsor  title to and rights  under any  Mortgage  Loan
released  pursuant to the Mortgage  Loan  Purchase  Agreement or this Section  2.04,  as  applicable.  The
Sponsor shall  deliver the  documents  related to the  Substitute  Mortgage  Loan in  accordance  with the
provisions of the Mortgage Loan Purchase  Agreement or Sections 2.01(b) and 2.02(b) of this Agreement,  as
applicable,  with the date of  acceptance  of the  Substitute  Mortgage Loan deemed to be the Closing Date
for purposes of the time periods set forth in those  Sections.  The  representations  and  warranties  set
forth in the  Mortgage  Loan  Purchase  Agreement  shall be deemed to have been made by the  Sponsor  with
respect  to each  Substitute  Mortgage  Loan as of the date of  acceptance  of such  Mortgage  Loan by the
Trustee (on behalf of the Trust).  The Sponsor  shall amend the  Mortgage  Loan  Schedule to reflect  such
substitution  and shall provide a copy of such amended  Mortgage  Loan Schedule to the Trustee,  who shall
then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  substitution  or cure has been made in accordance  with the terms and  conditions of this  Agreement
and that all  conditions  precedent  to such  substitution  or cure have  been  satisfied,  including  the
delivery to the  Trustee of the  Substitution  Adjustment  Amount,  as  applicable,  for deposit  into the
Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the  related  Request  for  Release,  in which the  Trustee  may rely.  Solely for
purposes of the Trustee  providing an Assessment of Compliance,  upon receipt of such  documentation,  the
Trustee shall approve such  substitution  or cure, as applicable,  and which approval shall consist solely
of the Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage
Loans and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and
countersigned  and delivered to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized
denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has  requested.  The
Trustee  agrees  that it will hold the  Mortgage  Loans and such other  assets as may from time to time be
delivered   to  it   segregated   on  the  books  of  the   Trustee  in  trust  for  the  benefit  of  the
Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and  interest  of the  Depositor  in and to the REMIC I Regular  Interests  and the other  assets of
REMIC II for the benefit of the holders of the REMIC II Interests  and REMIC II Regular  Interests  B-IO-I
and B-IO-P and the other  assets of REMIC III for the benefit of the  holders of the REMIC III  Interests.
The Trustee  acknowledges  receipt of such  Uncertificated  Regular  Interests  and such other  assets and
declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders
of the REMIC II Interests and the REMIC III Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Servicer and the Trustee as follows:

         (a)      the  Depositor  (a) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of Delaware and (b) is qualified  and in good  standing as a foreign
corporation to do business in each jurisdiction  where such  qualification is necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

         (b)      the Depositor  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution  and  delivery  by  the  Depositor  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Depositor;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the  Depositor or its  properties or the articles of  incorporation  or by-laws of the  Depositor,  except
those  conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse
effect on the  Depositor's  ability  to enter  into this  Agreement  and to  consummate  the  transactions
contemplated hereby;

         (d)      the  execution,  delivery and  performance  by the  Depositor of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor  and,  assuming due
authorization,  execution  and  delivery  by the other  parties  hereto,  constitutes  a valid and binding
obligation of the Depositor  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

         (f)      there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Depositor,  threatened against the Depositor,  before or by any court,  administrative agency,  arbitrator
or  governmental  body  (i) with  respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with respect to any other matter which in the judgment of the Depositor will be determined  adversely
to the Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the
Depositor's  ability to enter into this Agreement or perform its  obligations  under this  Agreement;  and
the  Depositor  is not in  default  with  respect  to any  order  of  any  court,  administrative  agency,
arbitrator or governmental  body so as to materially and adversely  affect the  transactions  contemplated
by this Agreement; and

         (g)      immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and
each  Mortgage were not subject to an  assignment  or pledge,  and the  Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance,  equity, lien, pledge,  charge, claim or security interest,
and

         (h)      the  Depositor  has filed all  reports  required  to be filed by  Section  13 or Section
15(d) of the Exchange  Act during the  preceding  twelve (12) months (or for such shorter  period that the
Depositor was required to file such reports) and it has been subject to such filing  requirements  for the
past ninety (90) days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The  Company  hereby  represents  and  warrants  to the  Trustee  and the  Depositor  as
follows, as of the Closing Date:
                  (i)      it is duly  organized and is validly  existing and in good  standing  under the
laws of the State of Delaware  and is duly  authorized  and  qualified  to transact  any and all  business
contemplated  by this Agreement to be conducted by it in any state in which a Mortgaged  Property  related
to an EMC  Mortgage  Loan is located or is  otherwise  not required  under  applicable  law to effect such
qualification  and, in any event,  is in compliance with the doing business laws of any such state, to the
extent  necessary  to ensure its ability to enforce each EMC  Mortgage  Loan,  to service the EMC Mortgage
Loans in accordance  with the terms of this  Agreement and to perform any of its other  obligations  under
this  Agreement and any other  Transaction  Documents to which it is a party in accordance  with the terms
hereof;

                  (ii)     it has the full  corporate  power and  authority  to service  each EMC Mortgage
Loan,  and  to  execute,  deliver  and  perform,  and  to  enter  into  and  consummate  the  transactions
contemplated  by this  Agreement and any other  Transaction  Documents to which it is a party and has duly
authorized by all necessary  corporate action on its part the execution,  delivery and performance of this
Agreement and any other  Transaction  Documents to which it is a party;  and this  Agreement and any other
Transaction  Documents to which it is a party,  assuming  the due  authorization,  execution  and delivery
hereof by the other parties  hereto,  constitutes  its legal,  valid and binding  obligation,  enforceable
against it in  accordance  with its terms,  except  that (a) the  enforceability  hereof may be limited by
bankruptcy,  insolvency,  moratorium,  receivership  and other similar laws relating to creditors'  rights
generally and (b) the remedy of specific  performance  and injunctive and other forms of equitable  relief
may be subject to equitable  defenses  and to the  discretion  of the court  before  which any  proceeding
therefor may be brought;

                  (iii)    the  execution  and  delivery  of  this  Agreement  and any  other  Transaction
Documents  to  which  it is a party by it,  the  servicing  of the EMC  Mortgage  Loans  by it under  this
Agreement,  the  consummation  of any other of the  transactions  contemplated  by this  Agreement and any
other  Transaction  Documents to which it is a party,  and the fulfillment of or compliance with the terms
hereof  are in its  ordinary  course  of  business  and will  not (A)  result  in a breach  of any term or
provision of its charter or by-laws or (B) conflict with,  result in a breach,  violation or  acceleration
of, or result in a default under,  the terms of any other material  agreement or instrument to which it is
a party or by which it may be bound,  or (C)  constitute a violation of any statute,  order or  regulation
applicable  to it of any  court,  regulatory  body,  administrative  agency or  governmental  body  having
jurisdiction  over it; and it is not in breach or violation of any  material  indenture or other  material
agreement or  instrument,  or in violation of any statute,  order or regulation  of any court,  regulatory
body,  administrative  agency or governmental  body having  jurisdiction over it which breach or violation
may materially  impair its ability to perform or meet any of its obligations  under this Agreement and any
other Transaction Documents to which it is a party;

                  (iv)     it is an  approved  company of  conventional  mortgage  loans for Fannie Mae or
Freddie Mac and is a mortgagee  approved by the  Secretary  of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against
it that  would  materially  and  adversely  affect  the  execution,  delivery  or  enforceability  of this
Agreement  and any other  Transaction  Documents  to which it is a party or its ability to service the EMC
Mortgage Loans or to perform any of its other  obligations  under this Agreement and any other Transaction
Documents to which it is a party in accordance with the terms hereof; and

                  (vi)     no  consent,  approval,  authorization  or order of any  court or  governmental
agency or body is required for its  execution,  delivery and  performance  of, or  compliance  with,  this
Agreement  and any  other  Transaction  Documents  to  which  it is a  party  or the  consummation  of the
transactions  contemplated hereby, or if any such consent,  approval,  authorization or order is required,
it has obtained the same;

         (b)      The  Sponsor  hereby  represents  and  warrants  to the  Depositor  and the  Trustee  as
follows, as of the Closing Date:

                  (i)      the  Sponsor  is  duly  organized  as a  Delaware  corporation  and is  validly
existing  and in good  standing  under  the  laws of the  State of  Delaware  and is duly  authorized  and
qualified  to transact any and all  business  contemplated  by this  Agreement  and any other  Transaction
Documents  to  which  it is a party to be  conducted  by the  Sponsor  in any  state in which a  Mortgaged
Property is located or is otherwise not required under  applicable law to effect such  qualification  and,
in any event,  is in compliance  with the doing business laws of any such state,  to the extent  necessary
to ensure its ability to enforce each  Mortgage  Loan, to sell the Mortgage  Loans in accordance  with the
terms of this  Agreement and to perform any of its other  obligations  under this  Agreement and any other
Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full  corporate  power and  authority to sell each Mortgage
Loan,  and  to  execute,  deliver  and  perform,  and  to  enter  into  and  consummate  the  transactions
contemplated  by this  Agreement and any other  Transaction  Documents to which it is a party and has duly
authorized  by all  necessary  corporate  action on the part of the Sponsor the  execution,  delivery  and
performance  of this  Agreement  and any  other  Transaction  Documents  to which it is a party;  and this
Agreement  and any other  Transaction  Documents to which it is a party,  assuming the due  authorization,
execution  and delivery  hereof by the other  parties  hereto or thereto,  as  applicable,  constitutes  a
legal,  valid and binding  obligation of the Sponsor,  enforceable  against the Sponsor in accordance with
its  terms,  except  that  (a)  the  enforceability  hereof  may be  limited  by  bankruptcy,  insolvency,
moratorium,  receivership  and other  similar laws  relating to  creditors'  rights  generally and (b) the
remedy of  specific  performance  and  injunctive  and other forms of  equitable  relief may be subject to
equitable  defenses  and to the  discretion  of the court  before  which any  proceeding  therefor  may be
brought;

                  (iii)    the  execution  and  delivery  of  this  Agreement  and any  other  Transaction
Documents to which it is a party by the Sponsor,  the sale of the Mortgage  Loans by the Sponsor under the
Mortgage Loan Purchase Agreement,  the consummation of any other of the transactions  contemplated by this
Agreement  and any  other  Transaction  Documents  to  which  it is a  party,  and the  fulfillment  of or
compliance  with the terms  hereof and thereof are in the  ordinary  course of business of the Sponsor and
will not (A) result in a breach of any term or  provision  of the charter or by-laws of the Sponsor or (B)
conflict with,  result in a breach,  violation or acceleration of, or result in a default under, the terms
of any other  material  agreement  or  instrument  to which the  Sponsor  is a party or by which it may be
bound,  or (C)  constitute a violation of any statute,  order or  regulation  applicable to the Sponsor of
any court,  regulatory  body,  administrative  agency or governmental  body having  jurisdiction  over the
Sponsor;  and the  Sponsor is not in breach or  violation  of any  material  indenture  or other  material
agreement or  instrument,  or in violation of any statute,  order or regulation  of any court,  regulatory
body,  administrative  agency or governmental  body having  jurisdiction over it which breach or violation
may  materially  impair  the  Sponsor's  ability  to  perform  or meet any of its  obligations  under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     the Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie
Mae or  Freddie  Mac and is a  mortgagee  approved  by the  Secretary  of  Housing  and Urban  Development
pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no  litigation  is  pending  or,  to  the  best  of  the  Sponsor's  knowledge,
threatened,  against the Sponsor that would  materially and adversely  affect the  execution,  delivery or
enforceability  of this  Agreement  and any  other  Transaction  Documents  to  which it is a party or the
ability of the Sponsor to sell the Mortgage  Loans or to perform any of its other  obligations  under this
Agreement and any other  Transaction  Documents to which it is a party in accordance with the terms hereof
or thereof;

                  (vi)     no  consent,  approval,  authorization  or order of any  court or  governmental
agency or body is required for the  execution,  delivery and  performance by the Sponsor of, or compliance
by the Sponsor  with,  this  Agreement and any other  Transaction  Documents to which it is a party or the
consummation  of the  transactions  contemplated  hereby or  thereby,  or if any such  consent,  approval,
authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date,  the  representations  and  warranties  concerning  the
Mortgage  Loans set forth in the Mortgage  Loan  Purchase  Agreement  are true and correct in all material
respects.

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not
cause the Trust to engage in any activity  other than in  connection  with the  foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.08 may not be amended,  without the consent of the Certificateholders  evidencing 51% or more of
the aggregate voting rights of the Certificates.


                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall  service and  administer  the
Mortgage  Loans in accordance  with this  Agreement and with Accepted  Servicing  Practices and shall have
full power and authority,  acting alone,  to do or cause to be done any and all things in connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent with
the terms of this  Agreement and with Accepted  Servicing  Practices and shall exercise the same care that
it  customarily  employs  for its own  account.  In  addition,  the  Servicer  shall  furnish  information
regarding  the  borrower  credit  files  related to such  Mortgage  Loan to credit  reporting  agencies in
compliance  with  the  provisions  of the  Fair  Credit  Reporting  Act  and the  applicable  implementing
regulations.  Except as set forth in this  Agreement,  the Servicer  shall  service the Mortgage  Loans in
accordance with Accepted  Servicing  Practices in compliance  with the servicing  provisions of the Fannie
Mae Guide,  which  include,  but are not limited to,  provisions  regarding  the  liquidation  of Mortgage
Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance of hazard  insurance  with a Qualified  Insurer,  the  maintenance of fidelity bond and errors
and omissions insurance,  inspections,  the restoration of Mortgaged Property,  the maintenance of Primary
Mortgage  Insurance  Policies,  insurance  claims,  and  title  insurance,  management  of  REO  Property,
permitted  withdrawals with respect to REO Property,  liquidation reports, and reports of foreclosures and
abandonments  of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Loan
Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the
servicing  provisions  of the Fannie Mae Guide,  the  provisions  of this  Agreement  shall control and be
binding upon the Depositor and the Servicer.

         In  instances  in which a Mortgage  Loan is in default or if default is  reasonably  foreseeable,
the Servicer may engage,  either  directly or through  Subservicers,  in a wide variety of loss mitigation
practices including waivers,  modifications,  payment  forbearances,  partial  forgiveness,  entering into
repayment   schedule   arrangements,   and  capitalization  of  arrearages  rather  than  proceeding  with
foreclosure or repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss
that might result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage
Loan is not in default or if default is not reasonably  foreseeable,  the Servicer may modify the Mortgage
Loan only to the  extent  set forth  herein;  provided  that,  such  modification  will not  result in the
imposition  of taxes on any REMIC or  otherwise  adversely  affect  the REMIC  status  of the  trust.  Any
modified  Mortgage  Loan may  remain in the Trust,  and the  reduction  in  collections  resulting  from a
modification  may result in reduced  distributions  of interest or  principal  on, or may extend the final
maturity of, one or more Classes of Certificates.

         The Servicer  shall provide to each  Mortgagor of a Mortgage Loan all payment  options  listed in
the  related  Mortgage  Note  that  are  available  to  such  Mortgagor  with  respect  to  such  payment,
notwithstanding  any  provision  in the  related  Mortgage  Note that  explicitly  states or implies  that
providing  such options is optional for the servicer of such  Mortgage  Loan or the owner or holder of the
related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to
any Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage Loan within the meaning
of  Section 1001  of the Code and any  proposed,  temporary or final  regulations  promulgated  thereunder
(other than in connection  with a proposed  conveyance or assumption of such Mortgage Loan that is treated
as a Principal  Prepayment in Full) and cause any REMIC formed under this  Agreement to fail to qualify as
a REMIC  under the Code.  Upon  request,  the  Trustee  shall  furnish  the  Servicer  with any  powers of
attorney,  in  substantially  the form  attached  hereto  as  Exhibit  I, and other  documents  in form as
provided to it  necessary or  appropriate  to enable the  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee shall provide  access to the records and  documentation  in possession of the Trustee
regarding   the  related   Mortgage   Loans  and  REO   Property   and  the   servicing   thereof  to  the
Certificateholders,  the FDIC,  and the  supervisory  agents and examiners of the FDIC,  such access being
afforded only upon  reasonable  prior written  request and during normal  business  hours at the office of
the  Trustee;  provided,  however,  that,  unless  otherwise  required by law,  the  Trustee  shall not be
required to provide access to such records and  documentation  if the provision  thereof would violate the
legal right to privacy of any  Mortgagor.  The Trustee shall allow  representatives  of the above entities
to  photocopy  any of the records and  documentation  and shall  provide  equipment  for that purpose at a
charge that covers the Trustee's actual costs.

         The  Trustee  shall  execute  and  deliver to the  Servicer  any court  pleadings,  requests  for
trustee's  sale or other  documents  prepared  by the  Servicer  as  necessary  or  desirable  to  (i) the
foreclosure  or trustee's  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to
obtain  judgment  against any  Mortgagor  on the  Mortgage  Note or Security  Instrument;  (iii) obtain  a
deficiency  judgment against the Mortgagor;  or (iv) enforce any other rights or remedies  provided by the
Mortgage Note or Security Instrument or otherwise available at law or equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Depositor by
the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2007-AR2 REMIC shall exist,  the
Trustee  shall act in  accordance  herewith to assure  continuing  treatment of such  2007-AR2  REMIC as a
REMIC,  and the Trustee  shall comply with any  directions of the Depositor or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall not (a) sell or permit the sale of all or any
portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase  of the  Mortgage  Loans  pursuant to this  Agreement or the Trustee has received a
REMIC  Opinion  addressed  to the Trustee  prepared  at the expense of the Trust Fund;  and (b) other than
with respect to a  substitution  pursuant to the Mortgage  Loan  Purchase  Agreement or Section  2.04,  as
applicable,  accept any  contribution  to any  2007-AR2  REMIC after the Startup Day without  receipt of a
REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring  of  Subservicers.   (a) The  Servicer  shall  perform  all  of  its
servicing   responsibilities  hereunder  or  may  cause  a  subservicer  to  perform  any  such  servicing
responsibilities  on its  behalf,  but the use by the  Servicer  of a  subservicer  shall not  release the
Servicer from any of its  obligations  hereunder and the Servicer shall remain  responsible  hereunder for
all acts and  omissions  of each  subservicer  as fully as if such acts and  omissions  were  those of the
Servicer.  Any  such  subservicer  must  be  a  Fannie  Mae  approved  seller/servicer  or a  Freddie  Mac
seller/servicer  in good  standing  and no event  shall have  occurred,  including  but not  limited to, a
change in insurance coverage,  which would make it unable to comply with the eligibility  requirements for
lenders  imposed  by  Fannie  Mae  or  for  seller/servicers  by  Freddie  Mac,  or  which  would  require
notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all fees and  expenses  of each
subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service
the related  Mortgage  Loans itself.  In the event that the Servicer's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the
Depositor,  the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of
each  subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all
fees,  expenses or  penalties  necessary  in order to terminate  the rights and  responsibilities  of each
subservicer from the Servicer's own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Servicer and a subservicer  or any  reference  herein to actions taken through a
subservicer  or  otherwise,  the Servicer  shall not be relieved of its  obligations  to the Depositor and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled  to enter  into an
agreement  with  a  subservicer  for  indemnification  of the  Servicer  by the  subservicer  and  nothing
contained in this Agreement shall be deemed to limit or modify such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving a  subservicer  shall be deemed to be between  such  subservicer  and  Servicer
alone,  and the  Depositor  shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the
Servicer  shall be deemed to have received a payment on a Mortgage  Loan when a  subservicer  has received
such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a
blanket fidelity bond and an errors and omissions  insurance  policy,  affording  coverage with respect to
all  directors,  officers,  employees  and other Persons  acting on the  Servicer's  behalf,  and covering
errors  and  omissions  in the  performance  of the  Servicer's  obligations  hereunder.  The  errors  and
omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable
for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and
shall have full power and  authority,  subject to the REMIC  Provisions  and the  provisions  of Article X
hereof,  to do any and all  things  that it may  deem  necessary  or  desirable  in  connection  with  the
servicing and  administration of the Mortgage Loans,  including but not limited to the power and authority
(i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary consents or
waivers and other  instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and
assumptions  of the Mortgage  Notes and related  Mortgages,  (iii) to  collect any Insurance  Proceeds and
Liquidation  Proceeds,  and (iv) to  effectuate  foreclosure  or other  conversion of the ownership of the
Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance  with the provisions of this
Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and  consistent  with its
responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2007-AR2  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon the Trust Fund  (including but not limited to the tax on prohibited  transactions
as  defined  in  Section 860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  set  forth in
Section 860G(d)  of the Code)  unless the  Servicer  has  received  an Opinion of Counsel  (but not at the
expense of the  Servicer) to the effect that the  contemplated  action would not cause any 2007-AR2  REMIC
to fail to qualify as a REMIC or result in the  imposition of a tax upon any 2007-AR2  REMIC.  The Trustee
shall furnish the  Servicer,  with any powers of attorney  empowering  the Servicer to execute and deliver
instruments  of  satisfaction  or  cancellation,  or of  partial  or full  release  or  discharge,  and to
foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any
court  action  relating  to the  Mortgage  Loans  or the  Mortgaged  Property,  in  accordance  with  this
Agreement,  and the Trustee shall execute and deliver such other  documents,  as the Servicer may request,
to enable the Servicer to service and administer  the Mortgage  Loans and carry out its duties  hereunder,
in each case in accordance  with  Accepted  Servicing  Practices  (and the Trustee shall have no liability
for misuse of any such  powers of  attorney  by the  Servicer).  If the  Servicer  or the Trustee has been
advised that it is likely that the laws of the state in which action is to be taken  prohibit  such action
if taken in the name of the  Trustee or that the  Trustee  would be  adversely  affected  under the "doing
business"  or tax laws of such state if such  action is taken in its name,  the  Servicer  shall join with
the Trustee in the  appointment  of a  co-trustee  pursuant to  Section 9.11.  In the  performance  of its
duties  hereunder,  the  Servicer  shall be an  independent  contractor  and  shall  not,  except in those
instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or  subservicer,
to the extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any
Mortgage Note or Mortgage,  to the extent  permitted under  applicable law and  governmental  regulations,
but only to the extent that such enforcement  will not adversely  affect or jeopardize  coverage under any
Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the  Servicer is not  required to
exercise  such  rights  with  respect  to a  Mortgage  Loan if the  Person to whom the  related  Mortgaged
Property has been conveyed or is proposed to be conveyed  satisfies the terms and conditions  contained in
the Mortgage Note and Mortgage  related  thereto and the consent of the mortgagee under such Mortgage Note
or Mortgage is not  otherwise  so required  under such  Mortgage  Note or Mortgage as a condition  to such
transfer.  In the event  that the  Servicer  is  prohibited  by law from  enforcing  any such  due-on-sale
clause,  or if coverage under any Primary  Mortgage  Insurance Policy would be adversely  affected,  or if
nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),
to take or enter  into an  assumption  and  modification  agreement  from or with the  person to whom such
property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the  Mortgagor  remains  liable  thereon,
provided that the Mortgage  Loan shall  continue to be covered (if so covered  before the Servicer  enters
such  agreement)  by  the  applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,   subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers under any Primary  Mortgage
Insurance Policy to enter into a substitution of liability  agreement with such Person,  pursuant to which
the  original  Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and
becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer shall not be deemed
to be in  default  under  this  Section by  reason  of any  transfer  or  assumption  which  the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.
         (b)      Subject to the  Servicer's  duty to  enforce  any  due-on-sale  clause to the extent set
forth in  Section 3.06(a),  in any case in which a  Mortgaged  Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the
Mortgage  Note or Mortgage  which  requires the  signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing  the  Mortgagor  from  liability  on the Mortgage  Loan,  the
Servicer is  authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and
deliver,  on behalf  of the  Trustee,  the  assumption  agreement  with the  Person to whom the  Mortgaged
Property  is to be  conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable  laws regarding  assumptions or the transfer of the
Mortgaged  Property to such Person;  provided,  however,  that in connection with any such assumption,  no
material  term of the Mortgage  Note may be changed.  Upon receipt of  appropriate  instructions  from the
Servicer in accordance  with the foregoing,  the Trustee shall execute any necessary  instruments for such
assumption  or  substitution  of  liability  delivered to it by the Servicer and as directed in writing by
the Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Servicer shall
cause the originals or true and correct copies of the assumption  agreement,  the release (if any), or the
modification  or  supplement  to the  Mortgage  Note or  Mortgage  to be  delivered  to the Trustee or the
Custodian  and  deposited  with the  Mortgage  File for  such  Mortgage  Loan.  Any fee  collected  by the
Servicer or such  related  subservicer  for  entering  into an  assumption  or  substitution  of liability
agreement will be retained by the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by the  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will,  (or if the Servicer does not, the Trustee may),  promptly  furnish
to the Custodian,  on behalf of the Trustee,  two copies of a certification  substantially  in the form of
Exhibit D hereto signed by a Servicing  Officer or in a mutually  agreeable  electronic format which will,
in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which  certification  shall
include a statement  to the effect that all amounts  received in  connection  with such  payment  that are
required to be deposited in the  Custodial  Account  maintained by the Servicer  pursuant to  Section 4.01
have been or will be so  deposited)  and  shall  request  that the  Custodian,  on behalf of the  Trustee,
deliver to the Servicer the related  Mortgage File. Upon receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall  promptly  release the related  Mortgage File to the Servicer
and the Trustee and Custodian  shall have no further  responsibility  with regard to such  Mortgage  File.
Upon any such  payment in full,  the Servicer is  authorized,  to give,  as agent for the Trustee,  as the
mortgagee  under the  Mortgage  that  secured  the  Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Certificateholders  or the  Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written demand by the Depositor or the Trustee,  shall remit within one Business Day the then  outstanding
principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan,  the Trustee shall  execute such  documents as shall be prepared and furnished to the Trustee by the
Servicer (in a form  reasonably  acceptable to the Trustee) and as are necessary to the prosecution of any
such proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the request of the Servicer, and
delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially in the form of Exhibit D (or in a mutually  agreeable  electronic format
which will, in lieu of a signature on its face,  originate from a Servicing Officer),  release the related
Mortgage File held in its  possession or control to the  Servicer.  Such trust receipt shall  obligate the
Servicer to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when the need  therefor
by the  Servicer no longer  exists  unless the  Mortgage  Loan shall be  liquidated,  in which case,  upon
receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall  transmit to the Trustee or Custodian such documents and  instruments
coming into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be
delivered  to the Trustee or  Custodian.  Any funds  received by the  Servicer in respect of any  Mortgage
Loan or which  otherwise are collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders
subject to the  Servicer's  right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided in this  Agreement.  The  Servicer  shall  provide  access to  information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request in writing  and during  normal  business  hours at the  offices of the  Servicer
designated by it. In  fulfilling  such a request the Servicer  shall not be  responsible  for  determining
the sufficiency of such information.

         (b)      All  Mortgage  Files  and funds  collected  or held by, or under  the  control  of,  the
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or  Insurance  Proceeds,  shall be held by the Servicer for and on
behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and exclusive property
of the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from,
any such funds any amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with extended  coverage as is customary in the area where the Mortgaged  Property is located in
an amount which is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing
such  Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage  Loan,
and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor
and/or the Mortgagee  from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in
the Federal  Register by the Federal  Emergency  Management  Agency as being a special  flood  hazard area
that has  federally-mandated  flood  insurance  requirements,  the Servicer  will cause to be maintained a
flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the  Mortgagor or maintained on property
acquired  in  respect  of the  Mortgage  Loans,  other  than  pursuant  to the  Fannie  Mae  Guide or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require
such  additional  insurance.  All such policies  shall be endorsed with  standard  mortgagee  clauses with
loss payable to the  Servicer  and its  successors  and/or  assigns and shall  provide for at least thirty
days prior written notice of any  cancellation,  reduction in the amount or material change in coverage to
the Servicer.  The Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting an
insurance  carrier or agent,  provided,  however,  that the Servicer  shall not accept any such  insurance
policies from  insurance  companies  unless such  companies  currently  reflect a General Policy Rating in
Best's Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state
wherein the property subject to the policy is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with
extended  coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed  that such  policy may  contain a  deductible  clause,  in which case the  Servicer
shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy
complying  with the first  sentence of  Section 3.09(a)  and there shall have been a loss which would have
been covered by such policy,  deposit in the Custodial  Account the amount not otherwise payable under the
blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance
policies  (other than amounts to be applied to the  restoration  or repair of the property  subject to the
related  Mortgage)  shall be deposited  into the  Custodial  Account,  subject to  withdrawal  pursuant to
Section  4.02.  Any cost  incurred by the Servicer in  maintaining  any such  insurance  if the  Mortgagor
defaults in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the
terms of the Mortgage Loan so permit;  provided,  however, that the addition of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and
shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare
and present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies
and take such actions (including the negotiation,  settlement,  compromise or enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account  upon  receipt,  except  that  any  amounts  realized  that are to be  applied  to the  repair  or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on
the related  Mortgage Loan to the insurer under any applicable  Insurance  Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would
result in noncoverage  under any applicable  Primary Mortgage  Insurance Policy of any loss which, but for
the actions of the Servicer or such subservicer,  would have been covered  thereunder.  The Servicer shall
cause to be kept in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to
maintain such insurance),  primary mortgage insurance  applicable to each Mortgage Loan in accordance with
the  provisions  of this  Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,
cancel or refuse to renew any such  Primary  Mortgage  Insurance  Policy  that is in effect at the date of
the  initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder  except in
accordance with the provisions of this Agreement.  Any such primary mortgage  insurance  policies shall be
issued by a Qualified Insurer.

         (b)      The Servicer agrees to present,  or to cause each  subservicer to present,  on behalf of
the  Trustee  and the  Certificateholders,  claims to the insurer  under any  Primary  Mortgage  Insurance
Policies  and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery
under  any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.   Pursuant  to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance  Policies shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have been  distributed  in full and the Servicer  otherwise has  fulfilled  its  obligations
under this  Agreement,  the Trustee (or the  Custodian,  as  directed  by the  Trustee)  shall also retain
possession  and custody of each Mortgage File in accordance  with and subject to the terms and  conditions
of this  Agreement.  The Servicer shall  promptly  deliver or cause to be delivered to the Trustee (or the
Custodian,  as directed by the  Trustee),  upon the  execution  or receipt  thereof the  originals  of any
Primary  Mortgage  Insurance  Policies,   any  certificates  of  renewal,  and  such  other  documents  or
instruments  that  constitute  portions of the Mortgage File that come into the possession of the Servicer
from time to time.

         Section 3.13.     Realization  Upon  Defaulted   Mortgage  Loans.  The  Servicer  shall  use  its
reasonable  efforts,  consistent  with the procedures  that the Servicer would use in servicing  loans for
its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably
convert the  ownership  of  Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01. In  determining  the  delinquency  status of any Mortgage
Loan,  the  Servicer  will use  Delinquency  Recognition  Policies  as  described  to and  approved by the
Depositor,  and shall  revise  these  policies  as  requested  by the  Depositor  from  time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which  Mortgaged  Property  shall have  suffered  damage,  the  Servicer  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Depositor  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable  by the  Servicer  through  Insurance  Proceeds  or  Liquidation  Proceeds  from  the  related
Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer  shall be responsible  for all costs
and expenses incurred by it in any such proceedings or functions as advances;  provided,  however, that it
shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything to the
contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance  of a deed  in  lieu  of
foreclosure,  in the event the  Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the  Trustee  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be
conducted by a qualified  inspector.  Upon  completion  of the  inspection,  the Servicer  shall  promptly
provide the Depositor and the Trustee with a written report of the environmental inspection.

         Section 3.14.     Compensation  for the Servicer.  The Servicer will be entitled to the Servicing
Fee and all income and gain realized from any  investment of funds in the Custodial  Account,  pursuant to
Article  IV, for the  performance  of its  activities  hereunder.  Servicing  compensation  in the form of
assumption fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be  retained  by the  Servicer  and shall not be  deposited  in the  Custodial
Account.  The Servicer will be entitled to retain,  as additional  compensation,  any interest incurred in
connection with a Principal  Prepayment in full or otherwise in excess of amounts  required to be remitted
to the  Distribution  Account (such amounts  together with the amounts  specified in the first sentence of
this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer shall
be required to pay all expenses  incurred by it in connection with its activities  hereunder and shall not
be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage  Loan,  the deed or  certificate  of sale  shall be  issued  to the  Trustee,  or to its
nominee,  on behalf of the related  Certificateholders.  The Servicer  shall ensure that the title to such
REO Property  references  this Agreement and the Trustee's  capacity  hereunder (and not in its individual
capacity).  The  Servicer,  however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,  or  attempted  foreclosure  which  is  not
completed,  or  towards  the  restoration  of  any  property  unless  it  shall  determine  (i) that  such
restoration  and/or  foreclosure  will  increase the proceeds of  liquidation  of the Mortgage Loan to the
Certificateholders  of one or more Classes after  reimbursement to itself for such expenses or charges and
(ii) that such  expenses or charges will be  recoverable  to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial  Account  pursuant to  Section 4.02,  whether or not such  expenses  and  charges  are  actually
recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of
such a determination by the Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement  of such amounts  pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged
Property  which the Servicer is  contemplating  acquiring in foreclosure or by deed in lieu of foreclosure
is located  within a one (1) mile  radius of any site  listed in the  Expenditure  Plan for the  Hazardous
Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to
the Servicer,  the Servicer will, prior to acquiring the Mortgaged Property,  consider such risks and only
take action in accordance with its established environmental review procedures.

         The  Servicer  shall,  either  itself or  through  an agent  selected  by the  Servicer,  manage,
conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO Property is managed,  including in accordance  with the REMIC  Provisions
and in a manner that does not result in a tax on "net  income  from  foreclosure  property"  (unless  such
result would  maximize the Trust Fund's  after-tax  return on such property) or cause such REO Property to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the Code.  Each
disposition  of REO  Property  shall be carried out by the  Servicer at such price and upon such terms and
conditions  as the  Servicer  deems to be in the best  interest of the  Certificateholders.  The  Servicer
shall deposit all funds  collected  and received in  connection  with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the
Custodial  Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the definition of "Cash Liquidation" or "REO  Disposition," as applicable,  upon receipt by
the Trustee of written  notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any
Custodian,  as the case may be, shall  release to the Servicer the related  Mortgage  File and the Trustee
shall execute and deliver such  instruments  of transfer or assignment  prepared by the Servicer,  in each
case without  recourse,  as shall be necessary  to vest in the Servicer or its  designee,  as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate  of sale shall be issued to the
Trustee  or to its  nominee  on behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of
title and  cancellation  of the related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise
expressly  provided herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such  time as the REO  Property  shall  be  sold.  Consistent  with  the  foregoing  for  purposes  of all
calculations  hereunder so long as such REO Property  shall be  considered to be an  Outstanding  Mortgage
Loan it shall be assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage
Note shall have been  discharged,  such Mortgage Note and the related  amortization  schedule in effect at
the time of any such  acquisition  of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar
waiver or grace  period)  remain in effect.  To the extent the net  income  received  during any  calendar
month is in excess of the  amount  attributable  to  amortizing  principal  and  accrued  interest  at the
related  Mortgage  Rate on the  related  Mortgage  Loan for such  calendar  month,  such  excess  shall be
considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO  Property as  aforesaid  or otherwise in  connection
with a default or  imminent  default on a Mortgage  Loan,  the  Servicer on behalf of the Trust Fund shall
dispose of such REO  Property  within three full years after the taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter  period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the
status of any  portion of the  applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes
resulting from such property  failing to be foreclosure  property under  applicable  state law) or, at the
expense of the Trust  Fund,  request,  more than 60 days before the day on which such grace  period  would
otherwise  expire,  an  extension  of such grace  period  unless the  Servicer  obtains for the Trustee an
Opinion of  Counsel,  addressed  to the Trustee  and the  Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in the  imposition of taxes on
"prohibited  transactions" as defined in Section 860F of the Code or cause the applicable REMIC to fail to
qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that
any  Certificates  are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property
(subject to any  conditions  contained in such Opinion of Counsel).  The Servicer  shall be entitled to be
reimbursed  from the Custodial  Account for any costs  incurred in obtaining  such Opinion of Counsel,  as
provided  in  Section 4.02.  Notwithstanding  any  other  provision  of this  Agreement,  no REO  Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the  Trust  Fund in such a manner or  pursuant  to any terms  that  would (i) cause  such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the
Code or (ii) subject the Trust Fund to the  imposition  of any federal  income taxes on the income  earned
from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless the
Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition of any
such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15
of each calendar year beginning in 2008, an Officer's  Certificate  (an "Annual  Statement of Compliance")
stating,  as to each signatory thereof,  that (i) a review of the activities of each such party during the
preceding  calendar year and of its  performance  under this  Agreement has been made under such officer's
supervision and (ii) to the best of such officer's  knowledge,  based on such review,  each such party has
fulfilled all of its obligations under this Agreement in all material  respects  throughout such year, or,
if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such
failure  known to such  officer  and the  nature  and  status  of cure  provisions  thereof.  Such  Annual
Statement of Compliance  shall contain no  restrictions  or  limitations on its use. In the event that the
Servicer  has  delegated  any  servicing  responsibilities  with  respect  to  the  Mortgage  Loans  to  a
Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor  to deliver a
similar  Annual  Statement of Compliance by that  Subservicer  or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2008,  an  officer of the  Servicer  shall  execute  and  deliver an  Officer's  Certificate  (an  "Annual
Certification")  to the Depositor for the benefit of the Depositor and the Depositor's  Affiliates and the
officers,  directors  and agents of the  Depositor and the  Depositor's  Affiliates,  in the form attached
hereto as Exhibit Q-1. In the event that the Servicer has delegated any  servicing  responsibilities  with
respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual
Certification  of the  Subservicer  as described  above as to each  Subservicer  as and when required with
respect to the Servicer.

         (c)      Failure of the  Servicer to comply with this  Section  3.16  (including  with respect to
the  timeframes  required in this Section)  shall be deemed an Event of Default,  and the Trustee,  at the
direction  of the  Depositor,  shall,  in  addition  to  whatever  rights the  Trustee may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Servicer for the same.
Failure of the  Trustee  to comply  with this  Section  3.16  (including  with  respect to the  timeframes
required  in this  Section)  which  failure  results  in a failure  to timely  file the Form 10-K shall be
deemed a default  which may result in the  termination  of the Trustee  pursuant  to Section  9.08 and the
Depositor  may, in addition to whatever  rights the Depositor may have under this  Agreement and at law or
equity or to damages,  including  injunctive  relief and  specific  performance,  upon notice  immediately
terminate all the rights and  obligations  of the Trustee under this  Agreement and in and to the Mortgage
Loans and the  proceeds  thereof  without  compensating  the Trustee for the same.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  The Servicer shall service
and  administer  the Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing
Criteria.  Pursuant to Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, the
Servicer,  the Trustee and the Custodian  (each, an "Attesting  Party") shall deliver to the Trustee,  the
Servicer  and the  Depositor  on or before March 15th of each  calendar  year  beginning in 2008, a report
regarding  such  Attesting  Party's  assessment of compliance (an  "Assessment  of  Compliance")  with the
Servicing  Criteria  during the preceding  calendar year.  The  Assessment of Compliance,  as set forth in
Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement by such  officer,  attached as Exhibit Q-1, that such  Attesting  Party used
the Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the  Assessment
of  Compliance,  to assess  compliance  with the Servicing  Criteria  applicable to the related  Attesting
Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
Attesting  Party,  which  statement  shall be based on the activities  such Attesting  Party performs with
respect to asset-backed  securities  transactions  taken as a whole involving such Attesting  Party,  that
are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P
hereto that are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar  year  beginning in 2008,  each  Attesting  Party shall
furnish  to the  Servicer,  the  Depositor  and the  Trustee  a  report  (an  "Attestation  Report")  by a
registered  public  accounting  firm that attests to, and reports on, the Assessment of Compliance made by
the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
of Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The  Servicer  shall  cause  any  subservicer  and  each  subcontractor  determined  by  it to be
"participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, to deliver to
the Trustee,  the Servicer and the Depositor an Assessment of  Compliance  and  Attestation  Report as and
when provided above along with an indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the
Servicing  Criteria  specified  on Exhibit P hereto  which are  indicated  as  applicable  to any "primary
servicer." The Trustee shall confirm that each of the  Assessments  of Compliance  delivered to it address
the  Servicing  Criteria  for each  party as set  forth on  Exhibit  P and  notify  the  Depositor  of any
exceptions.  Notwithstanding  the foregoing,  as to any Subcontractor,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Servicer  to comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when
provided  above,  which shall at a minimum address each of the Servicing  Criteria  specified on Exhibit P
hereto which are  indicated as  applicable  to the  "trustee."  In addition,  the Trustee  shall cause the
Custodian to deliver to the Trustee,  the Servicer and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report,  as and when provided  above,  which shall at a minimum address each of the Servicing
Criteria   specified  on  Exhibit  P  hereto  which  are  indicated  as   applicable  to  a   "custodian."
Notwithstanding  the foregoing,  as to the Trustee and any  Custodian,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date, the Trustee  shall,  in
accordance  with industry  standards,  file with the  Commission  via the  Electronic  Data  Gathering and
Retrieval System ("EDGAR"),  a Distribution  Report on Form 10-D,  signed by the Servicer,  with a copy of
the Monthly  Statement  to be  furnished by the Trustee to the  Certificateholders  for such  Distribution
Date;  provided  that the  Trustee  shall have  received  no later than five (5)  calendar  days after the
related  Distribution Date, all information  required to be provided to the Trustee as described in clause
(a)(ii)  below.  Any  disclosure in addition to the Monthly  Statement  that is required to be included on
Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be, pursuant to the paragraph  immediately  below,
reported  by the  parties set forth on Exhibit R to the  Trustee  and the  Depositor  and  approved by the
Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or
prepare any Additional Form 10-D Disclosure  absent such reporting  (other than with respect to when it is
the  reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-D  Disclosure  absent
such reporting and approval.

                  (ii)     (A)  Within  five (5)  calendar  days  after  the  related  Distribution  Date,
(i) the  parties  set forth in Exhibit R shall be required  to  provide,  pursuant  to section  3.18(a)(v)
below,  to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such
other form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such  party,  the form and
substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and  substance,  or  disapprove,  as the case may be, the  inclusion of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on Form 10-D
pursuant to this Section.

                  (B)      After preparing the Form 10-D, the Trustee shall forward  electronically a copy
of the Form 10-D to the  Servicer,  and in the case that such  Form  10-D  contains  Additional  Form 10-D
Disclosure,  to the Servicer and the Depositor,  for review.  No later than two (2) Business Days prior to
the 15th calendar day after the related  Distribution  Date, a senior officer of the Servicer in charge of
the servicing  function  shall sign the Form 10-D and return an electronic or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-D
cannot be filed on time or if a  previously  filed Form 10-D needs to be amended,  the Trustee will follow
the procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after
filing with the  Commission,  the Trustee  will make  available  on its  internet  website  identified  in
Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing
party at the Servicer can be contacted at  214-626-3287.  Form 10-D  requires the  registrant  to indicate
(by  checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by Section 13 or
15(d) of the Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant
was required to file such reports),  and (2) has been subject to such filing  requirements for the past 90
days.  The  Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such required
reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the
past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later than the fifth  calendar day
after the related  Distribution  Date with  respect to the filing of a report on Form 10-D,  if the answer
to either  question  should be "no." The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The
parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under Sections
3.18(a)(i)  and (vi) related to the timely  preparation,  execution  and filing of Form 10-D is contingent
upon such parties  strictly  observing all applicable  deadlines in the  performance of their duties under
such  Sections.  The Trustee  shall have no liability for any loss,  expense,  damage or claim arising out
of or with respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where
such  failure  results  from the  Trustee's  inability  or  failure to  receive,  on a timely  basis,  any
information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-D,
not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within  four  (4)  Business  Days  after  the  occurrence  of an event
requiring  disclosure on Form 8-K (each such event, a "Reportable  Event"),  the Trustee shall prepare and
file,  at the  direction  of the  Depositor,  on behalf of the Trust,  any Form 8-K,  as  required  by the
Exchange  Act;  provided  that,  the  Depositor  shall file the initial  Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise  required to be included on Form 8-K ("Form 8-K Disclosure  Information")  shall be, pursuant to
the  paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor  and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any  Additional  Form 8-K Disclosure  absent such reporting  (other than
with respect to when it is the reporting  party as set forth in Exhibit R) or prepare any Additional  Form
8-K Disclosure absent such reporting and approval.

                  (B)      For  so  long  as  the  Trust  is  subject  to  the  Exchange   Act   reporting
requirements,  no later than 5:00 p.m. New York City time on the 2nd Business Day after the  occurrence of
a  Reportable  Event  (i) the  parties  set forth in  Exhibit  R shall be  required  pursuant  to  Section
3.18(a)(v)  below to provide to the  Trustee  and the  Depositor,  to the  extent  known by a  responsible
officer  thereof,  in  EDGAR-compatible  format,  or in such other form as  otherwise  agreed  upon by the
Trustee and the Depositor and such party,  the form and substance of any Form 8-K Disclosure  Information,
if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the case
may be,  the  inclusion  of the Form  8-K  Disclosure  Information  on Form  8-K.  The  Depositor  will be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After preparing the Form 8-K, the Trustee shall forward  electronically  a copy
of the Form 8-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City
time on the 4th Business Day after the  Reportable  Event, a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such signed Form 8-K (with an  original  executed  hard
copy to  follow  by  overnight  mail)  to the  Trustee.  If a Form  8-K  cannot  be  filed on time or if a
previously  filed Form 8-K needs to be  amended,  the  Trustee  will  follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but  no  later  than  one  (1)  Business  Day)  after  filing  with  the
Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing  party at the Servicer can
be contacted at  212-272-7525.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties  under this Section  3.18(a)(iii)  related to the timely  preparation  and filing of
Form 8-K is contingent upon such parties  strictly  observing all applicable  deadlines in the performance
of their  duties  under this  Section  3.18(a)(iii).  The Trustee  shall have no  liability  for any loss,
expense,  damage, claim arising out of or with respect to any failure to properly prepare,  execute and/or
timely  file such Form 8-K,  where  such  failure  results  from the  Trustee's  inability  or  failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iv)(A)  Within 90 days after the end of each fiscal  year of the Trust or such  earlier
date as may be required by the Exchange Act (the "10-K Filing  Deadline")  (it being  understood  that the
fiscal  year for the Trust ends on  December  31st of each year),  commencing  in March 2008,  the Trustee
shall  prepare  and file on behalf of the Trust a Form 10-K,  in form and  substance  as  required  by the
Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this  Agreement,  (I) an
annual  compliance  statement  for the Servicer and any  Subservicer,  as described  under  Section  3.18,
(II)(A) the annual  reports on assessment of compliance  with  Servicing  Criteria for the Servicer,  each
Subservicer and Subcontractor  participating in the Servicing Function, the Trustee and the Custodian,  as
described  under Section 3.17,  and (B) if the  Servicer's,  the  Trustee's or the  Custodian's  report on
assessment of compliance  with servicing  criteria  described  under Section 3.17  identifies any material
instance of noncompliance,  disclosure  identifying such instance of noncompliance,  or if the Servicer's,
the Trustee's or the  Custodian's  report on assessment of compliance  with Servicing  Criteria  described
under  Section  3.17 is not included as an exhibit to such Form 10-K,  disclosure  that such report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the  Servicer,  the Trustee and the  Custodian,  as described  under Section
3.17, and (B) if any registered  public  accounting firm  attestation  report described under Section 3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form  10-K,  disclosure  that such  report is not  included  and an  explanation  why such
report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as
described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in addition to (I) through
(IV) above that is  required to be included on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant  to the  paragraph  immediately  below,  reported  by the  parties  set forth on Exhibit R to the
Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability
for any  failure  hereunder  to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect  to when it is the  reporting  party as set forth in  Exhibit  R) or
prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later  than  March  15th of each  year  that the  Trust  is  subject  to the
Exchange Act reporting  requirements,  commencing in 2008, (i) the parties set forth in Exhibit R shall be
required to provide pursuant to Section  3.18(a)(v) below to the Trustee and the Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-K  Disclosure,  if applicable,
and (ii) the Depositor  will approve,  as to form and substance,  or  disapprove,  as the case may be, the
inclusion of the Additional  Form 10-K  Disclosure on Form 10-K.  The Depositor  will be  responsible  for
any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any
Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing  the Form 10-K,  the Trustee shall  forward  electronically  a
draft copy of the Form 10-K to the  Depositor  and the Servicer  for review.  No later than 12:00 p.m. New
York  City time on the 4th  Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer in charge of the  servicing  function  shall sign the Form 10-K and return an  electronic  or fax
copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight  mail) to the
Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
the Trustee  will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly  (but no later than
one (1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-K  prepared and filed by the
Trustee.  The signing  party at the  Servicer can be contacted  at  212-272-7525.  Form 10-K  requires the
registrant  to indicate  (by  checking  "yes" or "no") that it "(1) has filed all  reports  required to be
filed by Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months (or for such  shorter
period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has
filed all such  required  reports  during the  preceding  12 months  and that it has been  subject to such
filing  requirement  for the past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later
than March 15th with  respect  to the  filing of a report on Form 10-K,  if the answer to either  question
should be "no." The Trustee  shall be entitled to rely on the  representations  in Section  2.06(h) and in
any such notice in  preparing,  executing  and/or  filing any such report.  The parties to this  Agreement
acknowledge  that the performance by the Trustee of its duties under Sections  3.18(a)(iv)  related to the
timely  preparation  and  filing of Form 10-K is  contingent  upon such  parties  strictly  observing  all
applicable  deadlines in the  performance  of their duties under such  Sections,  Section 3.16 and Section
3.17.  The Trustee shall have no liability  for any loss,  expense,  damage,  claim arising out of or with
respect to any failure to properly  prepare and/or timely file such Form 10-K,  where such failure results
from the Trustee's  inability or failure to receive,  on a timely basis,  any  information  from any other
party hereto needed to prepare,  arrange for execution or file such Form 10-K,  not resulting from its own
negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the  Trustee has no duty under
this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their
duties under this  paragraph or to proactively  solicit or procure from such parties any  Additional  Form
10-K Disclosure information.

                  (D)      Each   Form  10-K   shall   include  a   certification   (the   "Sarbanes-Oxley
Certification")  required to be included therewith pursuant to the Sarbanes-Oxley  Act. The Trustee shall,
and the Servicer  shall cause any  subservicer  or  subcontractor  engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
the Trust is subject to the reporting  requirements of the Exchange Act and otherwise  within a reasonable
period of time upon request,  a  certification  (each,  a "Back-Up  Certification"),  in the form attached
hereto as Exhibit Q-1 or Exhibit Q-2, as  applicable,  upon which the  Certifying  Person,  the entity for
which the  Certifying  Person acts as an officer,  and such entity's  officers,  directors and  Affiliates
(collectively  with the  Certifying  Person,  "Certification  Parties") can  reasonably  rely.  The senior
officer of the  Servicer  in charge of the  servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 212-272-7525.

         With respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure or any
Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund
in the  form  attached  hereto  as  Exhibit  S,  the  Trustee's  obligation  to  include  such  Additional
Information  in the  applicable  Exchange  Act  report is  subject  to  receipt  from the  entity  that is
indicated  in  Exhibit R as the  responsible  party for  providing  that  information,  if other  than the
Trustee,  as and when  required  as  described  in Section  3.18(a)(i)  through  (iv)  above.  Each of the
Trustee,  Servicer,  Sponsor,  and Depositor hereby agree to notify and provide to the extent known to the
Trustee,  Servicer,  Sponsor and the Depositor all Additional  Disclosure relating to the Trust Fund, with
respect  to which  such  party is  indicated  in Exhibit R as the  responsible  party for  providing  that
information.  Within  five (5)  Business  Days of each  Distribution  Date of each  year that the Trust is
subject to the Exchange Act  reporting  requirements,  the Depositor  shall make  available to the Trustee
the related  Significance  Estimate and the Trustee  shall use such  information  to calculate the related
Significance  Percentage.  If the  Significance  Percentage  meets either of the threshold levels detailed
in Item 1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver  written  notification to the
Depositor and the Corridor  Counterparty to that effect,  which  notification shall include a request that
the Corridor  Counterparty  provide  Regulation AB  information  to the  Depositor in accordance  with the
related  Corridor  Contract.  The  Depositor  shall be obligated to obtain from the Corridor  Counterparty
any information  required under Regulation AB to the extent required under the related  Corridor  Contract
and to provide to the Trustee any  information  that may be required to be included in any Form 10-D, Form
8-K or Form 10-K  relating to such  Corridor  Contract  or written  notification  instructing  the Trustee
that  such  Additional   Disclosure  regarding  the  Corridor  Counterparty  is  not  necessary  for  such
Distribution  Date. The Servicer shall be responsible for determining  the pool  concentration  applicable
to any subservicer or originator at any time.

                  (v)      (A)      On or prior to January  30 of the first  year in which the  Trustee is
able to do so  under  applicable  law,  the  Trustee  shall  prepare  and file a Form 15  relating  to the
automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the  Trustee is unable to timely file with the  Commission  all or any
required  portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required
disclosure  information  was either not  delivered to it or  delivered to it after the delivery  deadlines
set forth in this  Agreement or for any other reason,  the Trustee will  immediately  notify the Depositor
and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate
to prepare  and file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant  to Rule 12b-25 of the
Exchange  Act.  In the  case of Form  8-K,  the  Trustee  will,  upon  receipt  of all  required  Form 8-K
Disclosure  Information  and upon the approval and  direction of the  Depositor,  include such  disclosure
information  on the next Form 10-D.  In the event that any  previously  filed Form 8-K, 10-D or 10-K needs
to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the
Servicer and such  parties will  cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15,
Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer  in  charge  of  the  servicing  function.  The  Depositor  and  Servicer  acknowledge  that  the
performance  by  the  Trustee  of its  duties  under  this  Section  3.18(a)(vi)  related  to  the  timely
preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K,  10-D or 10-K
is  contingent  upon the Servicer and the  Depositor  timely  performing  their duties under this Section.
The  Trustee  shall  have no  liability  for any loss,  expense,  damage or claim  arising  out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or
any  amendments to Forms 8-K,  10-D or 10-K,  where such failure  results from the Trustee's  inability or
failure to receive,  on a timely  basis,  any  information  from any other party hereto needed to prepare,
arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.

                  The  Depositor  agrees  to  promptly  furnish  to the  Trustee,  from  time to time upon
request,  such further  information,  reports and financial statements within its control relating to this
Agreement,  the  Mortgage  Loans as the  Trustee  reasonably  deems  appropriate  to prepare  and file all
necessary  reports with the Commission.  The Trustee shall have no  responsibility to file any items other
than those  specified  in this Section  3.18;  provided,  however,  the Trustee  will  cooperate  with the
Depositor in  connection  with any  additional  filings  with  respect to the Trust Fund as the  Depositor
deems  necessary  under the Exchange  Act. Fees and expenses  incurred by the Trustee in  connection  with
this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In  connection  with the filing of any Form 10-K  hereunder,  the  Trustee  shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached  hereto  as  Exhibit  Q-2)  for  the  Depositor  regarding  certain  aspects  of  the  Form  10-K
certification  signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be  required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify and hold harmless the Depositor and the Servicer and their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon a breach of the  Trustee's  obligations  under  Section  3.17 and
Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the  Trustee  and the  Servicer  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the Depositor  under Section 3.16,
Section  3.17 and  Section  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the  Trustee  and the  Depositor  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the  Servicer  under this  Section
3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Trustee,  the Depositor or the Servicer,  as applicable,  then the defaulting  party, in connection with a
breach of its respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or
willful  misconduct  in  connection  therewith,  agrees  that it shall  contribute  to the amount  paid or
payable by the other  parties as a result of the  losses,  claims,  damages  or  liabilities  of the other
party in such  proportion as is appropriate to reflect the relative fault and the relative  benefit of the
respective parties.

         (e)      Nothing shall be construed  from the foregoing  subsections  (a), (b) and (c) to require
the Trustee or any  officer,  director  or  Affiliate  thereof to sign any Form 10-K or any  certification
contained  therein.  Furthermore,  the  inability  of the  Trustee  to file a Form 10-K as a result of the
lack of required  information as set forth in Section 3.16(a) or required  signatures on such Form 10-K or
any  certification  contained  therein shall not be regarded as a breach by the Trustee of any  obligation
under this Agreement.

         Failure  of the  Servicer  to comply  with this  Section  3.18  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Section 3.19.     UCC.  The  Depositor  shall  inform  the  Trustee  in  writing  of any  Uniform
Commercial  Code  financing  statements  that were filed on the Closing Date in connection  with the Trust
with stamped  recorded  copies of such financing  statements to be delivered to the Trustee  promptly upon
receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements for such Uniform  Commercial  Code financing  statements  need to be filed.  If directed by the
Depositor in writing,  the Trustee  will file any such  continuation  statements  solely at the expense of
the Depositor.  The Depositor shall file any financing  statements or amendments  thereto  required by any
change in the Uniform Commercial Code.

         Section 3.20.

         Optional Purchase of Defaulted Mortgage Loans.

         (a)      With  respect  to any  Mortgage  Loan  which as of the first day of a Fiscal  Quarter is
delinquent  in  payment  by 90 days or more or is an REO  Property,  the  Company  shall have the right to
purchase such  Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided  however
(i) that such  Mortgage  Loan is still 90 days or more  delinquent or is an REO Property as of the date of
such purchase and (ii) this  purchase option,  if not theretofore  exercised,  shall terminate on the date
prior to the last day of the related Fiscal Quarter.  This purchase  option,  if not exercised,  shall not
be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter  again becomes
90 days or more  delinquent  or becomes an REO  Property,  in which case the  option  shall  again  become
exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the  Company  deposits,  or remits to the  Servicer  (to the extent it is
not the  Servicer)  for  deposit,  in the  Custodial  Account  the  amount of the  Repurchase  Price for a
Mortgage  Loan and the  Company  provides  to the Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such  payment has been  deposited in the  Custodial  Account,  then the Trustee
shall execute the  assignment  of such Mortgage Loan to the Company at the request of the Company  without
recourse,  representation  or warranty and the Company shall succeed to all of the Trustee's right,  title
and  interest in and to such  Mortgage  Loan,  and all  security  and  documents  relative  thereto.  Such
assignment  shall be an  assignment  outright and not for  security.  The Company will  thereupon own such
Mortgage,  and all such  security  and  documents,  free of any further  obligation  to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set
of books and records for the Mortgage  Loans which shall be  appropriately  identified  in the  Servicer's
computer system to clearly  reflect the ownership of the Mortgage Loans by the Trust.  In particular,  the
Servicer  shall maintain in its  possession,  available for inspection by the Trustee and shall deliver to
the Trustee  upon  demand,  evidence  of  compliance  with all  federal,  state and local laws,  rules and
regulations.  To the extent that  original  documents  are not  required for  purposes of  realization  of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of
microfilm or microfiche or such other  reliable means of recreating  original  documents,  including,  but
not limited to,  optical  imagery  techniques so long as the Servicer  complies with the  requirements  of
Accepted Servicing Practices.

         (b)      The  Servicer  shall  maintain  with  respect  to each  Mortgage  Loan  and  shall  make
available for  inspection by the Trustee the related  servicing file during the time such Mortgage Loan is
subject to this Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the Mortgage  Loans,  including  any payoffs,  made in  accordance  with the
related  Mortgage  File  will be  entered  in the  Servicer's  set of books and  records  no more than two
Business  Days after  receipt and  identification,  and allocated to principal or interest as specified in
the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement  is to  facilitate  compliance  by the  Sponsor,  the Trustee and the  Depositor  with the
provisions  of  Regulation  AB.  Therefore,  each of the parties  agrees that (a) the  obligations  of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or
different  information  as the  Sponsor,  the  Trustee or the  Depositor  may  determine  in good faith is
necessary to comply with the  provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall
be required  to effect any such  changes in the  parties'  obligations  as are  necessary  to  accommodate
evolving interpretations of the provisions of Regulation AB.


                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Custodial  Account.  (a) The  Servicer  shall  segregate  and  hold  all  funds
collected  and received  pursuant to each  Mortgage  Loan separate and apart from any of its own funds and
general  assets and shall  establish  and maintain one or more  Custodial  Accounts  held in trust for the
Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial  Account shall
be  maintained  as a  segregated  account,  separate  and apart  from trust  funds  created  for  mortgage
pass-through  certificates of other series, and the other accounts of the Servicer. Each Custodial Account
shall be reconciled within forty-five (45) days after each bank statement cut-off date.

         Within two (2) Business  Days of receipt and  identification,  except as  otherwise  specifically
provided  herein,  the  Servicer  shall  deposit  or cause to be  deposited  the  following  payments  and
collections  remitted by  subservicers  or received by it in respect of the Mortgage  Loans  subsequent to
the  Cut-off  Date (other than in respect of  principal  and  interest  due on such  Mortgage  Loans on or
before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by the  Servicer  which were due during or before the  related  Due  Period,  net of the
amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal Prepayments,  Subsequent Recoveries and any Liquidation Proceeds
received by the  Servicer  with  respect to the  Mortgage  Loans in the related  Prepayment  Period,  with
interest to the date of prepayment or  liquidation,  net of the amount  thereof  comprising  the Servicing
Fee;

                  (iii)    Partial Principal  Prepayments  received by the Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Servicer;

                  (vi)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04 as the payment of a Repurchase  Price in connection with
the tender of a  Substitute  Mortgage  Loan by the  Sponsor,  the  Repurchase  Price  with  respect to any
Mortgage  Loans  purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property
acquired with respect thereto repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection with any Prepayment  Charge
on the Prepayment Charge Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be
deposited in the Custodial Account pursuant to this Agreement.

         (b)      All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the
name of the Trustee in trust for the benefit of the  Certificateholders  in accordance  with the terms and
provisions of this Agreement.  The  requirements  for crediting the Custodial  Account or the Distribution
Account shall be exclusive,  it being  understood and agreed that,  without limiting the generality of the
foregoing,  payments in the nature of (i) late  payment  charges or  assumption,  tax  service,  statement
account or payoff,  substitution,  satisfaction,  release  and other  like fees and  charges  and (ii) the
items  enumerated  in Sections  4.04(a)(i)  through (iv) and (vi) through (xi) with respect to the Trustee
and the  Servicer,  need not be credited  by the  Servicer to the  Distribution  Account or the  Custodial
Account,  as applicable.  Amounts  received by the Servicer in connection with  Prepayment  Charges on the
Prepayment  Charge  Loans shall be remitted by the  Servicer to the Trustee and  deposited  by the Trustee
into the Class XP Reserve  Account upon receipt  thereof.  In the event that the Servicer shall deposit or
cause to be deposited to the  Distribution  Account any amount not  required to be credited  thereto,  the
Trustee,  upon receipt of a written request therefor signed by a Servicing Officer of the Servicer,  shall
promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited to the Custodial  Account may be invested,  in the name
of the Trustee, or its nominee,  for the benefit of the  Certificateholders,  in Permitted  Investments as
directed  by the  Servicer.  All  Permitted  Investments  shall  mature or be  subject  to  redemption  or
withdrawal  on or before,  and shall be held  until,  the next  succeeding  Distribution  Account  Deposit
Date.  Any and all  investment  earnings on amounts on deposit in the Custodial  Account from time to time
shall be for the account of the  Servicer.  The Servicer  from time to time shall be permitted to withdraw
or receive  distribution of any and all investment  earnings from the Custodial Account.  The risk of loss
of monies required to be distributed to the  Certificateholders  resulting from such investments  shall be
borne by and be the risk of the  Servicer.  The Servicer  shall deposit the amount of any such loss in the
Custodial  Account  within two Business  Days of receipt of  notification  of such loss but not later than
the second  Business  Day prior to the  Distribution  Date on which the monies so invested are required to
be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from  time to time on  demand  of the  Trustee,  make or cause  to be made  such
withdrawals  or transfers  from the Custodial  Account as the Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement.  The  Servicer  may clear and  terminate  the  Custodial  Account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any
expenses  recoverable by the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and
9.05 and (ii) any amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall
deposit in the  Distribution  Account (or remit to the Trustee for deposit  therein) any Monthly  Advances
required to be made by the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the
Servicer  will  transfer  all  Available  Funds on deposit in the  Custodial  Account  with respect to the
related Distribution Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any remittance  received by the Trustee after the  Distribution  Account
Deposit Date on which such payment was due,  the  Servicer  shall pay to the Trustee  interest on any such
late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each change of the
Prime Rate,  plus two  percentage  points,  but in no event greater than the maximum  amount  permitted by
applicable  law.  Such  interest  shall be remitted  to the Trustee by the  Servicer on the date such late
payment is made and shall cover the period  commencing  with such  Distribution  Account  Deposit Date and
ending with the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer
of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of
Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and  maintain in the
name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account as a segregated
trust  account or  accounts.  The  Trustee  shall  deposit  into the  Distribution  Account all amounts in
respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in
trust for the  benefit of the  Certificateholders  in  accordance  with the terms and  provisions  of this
Agreement.

         (c)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Trustee  and held by the  Trustee in trust in its  Corporate  Trust  Office,  and the
Distribution  Account and the funds  deposited  therein  shall not be subject  to, and shall be  protected
from, all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee  (whether made
directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account
shall be an  Eligible  Account.  The  amount  at any time  credited  to the  Distribution  Account  may be
invested in the name of the  Trustee in  Permitted  Investments  selected by the  Trustee.  All  Permitted
Investments  shall  mature or be subject  to  redemption  or  withdrawal  on or before,  and shall be held
until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such  obligor  is any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be  permitted  to
withdraw or receive  distribution  of any and all  investment  earnings from the  Distribution  Account on
each  Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the
amount of such loss for deposit in the  Distribution  Account.  With respect to the  Distribution  Account
and the funds  deposited  therein,  the Trustee  shall take such action as may be necessary to ensure that
the  Certificateholders  shall be entitled to the priorities afforded to such a trust account (in addition
to a claim  against  the  estate of the  Trustee)  as  provided  by 12 U.S.C.  §  92a(e),  and  applicable
regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute  applicable to
state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee  will,  from  time to time on  demand  of the  Servicer,  make or cause  to be made  such
withdrawals  or transfers from the  Distribution  Account as the Servicer has designated for such transfer
or  withdrawal  pursuant to this  Agreement or as the Trustee deems  necessary for the following  purposes
(limited in the case of amounts due the  Servicer to those not  withdrawn  from the  Custodial  Account in
accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,
the right of the Trustee or the Servicer to  reimbursement  pursuant to this subclause  (i) being  limited
to amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the Repurchase  Price
therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late payments or recoveries of
the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse  the Servicer  from  Insurance  Proceeds or  Liquidation  Proceeds
relating to a particular  Mortgage  Loan for amounts  expended by the Servicer in good faith in connection
with the  restoration  of the related  Mortgaged  Property  which was damaged by an Uninsured  Cause or in
connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular
Mortgage  Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the
Servicer from  Liquidation  Proceeds from a particular  Mortgage Loan for  Liquidation  Expenses  incurred
with respect to such  Mortgage  Loan;  provided that the Servicer  shall not be entitled to  reimbursement
for  Liquidation  Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with respect
to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section
4.04(a) to the Servicer;  and (ii) such  Liquidation Expenses were not included in the computation of such
Excess Liquidation Proceeds;

                  (iv)     to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received
in connection  with the  liquidation  of any Mortgage  Loan, the amount which the Servicer would have been
entitled to receive  under clause (ix) of this Section  4.04(a) as  servicing  compensation  on account of
each  defaulted  scheduled  payment  on such  Mortgage  Loan if paid in a  timely  manner  by the  related
Mortgagor;

                  (v)      to pay the  Servicer  from the  Repurchase  Price for any  Mortgage  Loan,  the
amount which the Servicer  would have been entitled to receive  under clause (ix) of this Section  4.04(a)
as servicing compensation;

                  (vi)     to reimburse  the Servicer for advances of funds (other than Monthly  Advances)
made with  respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to this clause being
limited to amounts  received on the related  Mortgage Loan  (including,  for this purpose,  the Repurchase
Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent late recoveries of the
payments for which such advances were made;

                  (vii)    to reimburse  the Trustee or the Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities
incurred by or reimbursable to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error; and

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall  keep and  maintain  separate  accounting,  on a  Mortgage  Loan by
Mortgage  Loan  basis and shall  provide a copy to the  Trustee,  for the  purpose of  accounting  for any
reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)  through  (vi) and (vii) or with
respect to any such  amounts  which  would have been  covered by such  clauses  had the  amounts  not been
retained by the Servicer without being deposited in the Distribution Account under Section 4.01(b).

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the
extent on deposit in the  Distribution  Account to the Holders of the related  Certificates  in accordance
with Section 6.01.

         Section 4.05.    Adjustable Rate Supplemental Fund.

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,
in trust for the  benefit of the holders of the  Offered  Certificates,  a  segregated  trust  account (or
accounts) or sub-account (or  sub-accounts)  of a trust account,  which shall be titled  "Adjustable  Rate
Supplemental Fund, Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset
Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding  Trust  2007-AR2,  Mortgage  Pass-Through
Certificates,   Series  2007-AR2"  (the  "Adjustable  Rate  Supplemental   Fund").   The  Adjustable  Rate
Supplemental  Fund shall be an Eligible  Account or a sub-account  of an Eligible  Account.  No later than
the initial  Distribution  Date, the Depositor shall pay to the Trustee an amount equal to $25,000,  which
shall be  deposited  by the Trustee  into the  Adjustable  Rate  Supplemental  Fund for the benefit of the
Offered  Certificates.  Pursuant to Section 6.01, on the initial  Distribution Date, amounts on deposit in
the Adjustable Rate  Supplemental  Fund will be withdrawn from the Adjustable Rate  Supplemental  Fund and
paid to the Offered  Certificates to the extent that Current Interest on such  Certificates on the initial
Distribution  Date is reduced by  application of the Net Rate Cap on such initial  Distribution  Date. The
Adjustable  Rate  Supplemental  Fund will be entitled to be replenished on each future  Distribution  Date
from the Interest Funds otherwise payable on such  Distribution Date to the Class B-IO Certificates  until
the  Adjustable  Rate  Supplemental  Fund has been  replenished  to the extent of the amount paid from the
Adjustable Rate Supplemental Fund to the Offered  Certificates on the initial  Distribution  Date. On each
future  Distribution  Date, all amounts on deposit in the Adjustable Rate  Supplemental  Fund as set forth
in the preceding  sentence will be distributed to the Depositor or its designee.  On the Distribution Date
on which the  aggregate  of the  amounts  replenished  to the  Adjustable  Rate  Supplemental  Fund equals
$25,000 with respect to each Loan Group,  all amounts then on deposit in the Adjustable Rate  Supplemental
Fund will be  distributed to the Depositor or its designee (as set forth in the preceding  sentence),  and
following such distributions, the Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds  deposited in the  Adjustable  Rate  Supplemental  Fund as
directed by the  Depositor or its designee in writing in Permitted  Investments  with a maturity  date (i)
no later than the  Business  Day  immediately  preceding  the date on which such funds are  required to be
withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this Agreement,  if a Person other than
the  Trustee or an  Affiliate  of the Trustee is the obligor  for such  Permitted  Investment,  or (ii) no
later  than  the  date on which  such  funds  are  required  to be  withdrawn  from  the  Adjustable  Rate
Supplemental  Fund  pursuant  to this  Agreement,  if the  Trustee or an  affiliate  of the Trustee is the
obligor for such  Permitted  Investment.  If no written  direction  is  received  by the Trustee  from the
Depositor,  then funds in the  Adjustable  Rate  Supplemental  Fund shall remain  uninvested.  For federal
income tax purposes,  the Depositor shall be the owner of the Adjustable Rate  Supplemental Fund and shall
report all items of income,  deduction,  gain or loss arising  therefrom.  At no time will the  Adjustable
Rate  Supplemental  Fund be an asset of any REMIC  created  hereunder.  All income and gain  realized from
investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which  investment shall be made
solely upon the written  direction of the  Depositor,  shall be for the sole and exclusive  benefit of the
Depositor  and shall be  remitted  by the  Trustee  to the  Depositor  within one  Business  Day after the
termination of the Adjustable Rate  Supplemental  Fund. The Depositor shall deposit in the Adjustable Rate
Supplemental  Fund the  amount  of any net loss  incurred  in  respect  of any such  Permitted  Investment
immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee.

         The Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a
"Report"),  as of the last  Business Day of each month,  in the  Servicer's  assigned loan number order to
document  Mortgage  Loan  payment  activity on an  individual  Mortgage  Loan basis.  With respect to each
month,  such Report  shall be received by the Trustee no later than the 10th  calendar day of the month of
the related  Distribution  Date (or March 10, 2007, in the case of the initial  Report),  and with respect
to  information  as to  Principal  Prepayments  in full and  Prepayment  Charges,  no  later  than one (1)
Business  Day  immediately  following  each  Prepayment  Period  a  report  in an  Excel  (or  compatible)
electronic  format,  in such format as may be mutually  agreed upon by both the Trustee and the  Servicer,
and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly  Payment  received or advanced  during the related
Due  Period,  the  amount of such  remittance  allocable  to  interest  and to  principal;  the  amount of
Principal Prepayments and prepayment penalties received during the related Prepayment Period;

                  (ii)     the amount of Servicing  Compensation received by the Servicer during the prior
Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding  principal balances of Mortgage Loans (a)
Delinquent  (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has
commenced; and (c) as to which REO Property has been acquired; and

                  (v)      such other data as may  reasonably  be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

                  The Servicer  shall also provide  with each such Report a trial  balance,  sorted in the
Trustee's  assigned loan number order,  and such other loan level  information  as described on Exhibits K
and L, in electronic tape form.

                  The  Servicer  shall  prepare  and  file  any and all  information  statements  or other
filings  required to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any
applicable  law  with  respect  to the  Mortgage  Loans  and  the  transactions  contemplated  hereby.  In
addition,  the Servicer shall provide the Trustee with such  information  concerning the Mortgage Loans as
is  necessary  for the  Trustee to prepare the  Trust's  income tax returns as the Trustee may  reasonably
request from time to time.

         Section 4.07.     Reserved.

         Section 4.08.     Reserve Fund.

         (a)      On or before the  Closing  Date,  the Trustee  shall  establish  one or more  segregated
trust  accounts  (the  "Reserve  Fund") on behalf of the  Holders of the Offered  Certificates,  Class B-5
Certificates and Class B-IO Certificates.  The Reserve Fund must be an Eligible Account.  The Reserve Fund
shall be entitled  "Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2007-AR2,  Mortgage
Pass-Through  Certificates,  Series  2007-AR2."  The Trustee shall demand  payment of all money payable by
the Corridor  Counterparty  under each  Corridor  Contract.  The Trustee shall deposit in the Reserve Fund
all Corridor  Contract  Payment Amounts and, prior to  distribution  of such amounts  pursuant to Sections
6.01(a),  all payments  from the Excess  Cashflow  described  under the Ninth and Tenth clauses of Section
6.01(a).  All Corridor  Contract Payment Amounts received from Corridor  Contracts  benefiting the Offered
Certificateholders  and the Class B-5  Certificateholders and the amounts described in the Ninth and Tenth
clauses of Section  6.01(a)  deposited  to the Reserve  Fund shall be held by the Trustee on behalf of the
Trust, in trust for the benefit of the Offered  Certificateholders  and the Class B-5  Certificateholders,
as applicable,  and the Class B-IO  Certificateholders in accordance with the terms and provisions of this
Agreement.  On each  Distribution  Date,  the Trustee shall  distribute  amounts on deposit in the Reserve
Fund to the Holders of the Offered  Certificates,  Class B-5 Certificates  and Class B-IO  Certificates in
accordance with the Ninth, Tenth and Eleventh clauses of Section 6.01(a).

         (b) The  Reserve  Fund is an "outside  reserve  fund"  within the meaning of Treasury  Regulation
Section 1.860G-2(h)  and shall be an asset of the Trust Fund but not an asset of any 2007-AR2  REMIC.  The
Trustee on behalf of the Trust shall be the  nominal  owner of the Reserve  Fund.  For federal  income tax
purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners of the Reserve Fund, subject
to the power of the Trustee to  distribute  amounts under  the Ninth and Tenth clauses of  Section 6.01(a)
and shall  report  items of income,  deduction,  gain or loss arising  therefrom.  For federal  income tax
purposes, amounts   distributed  to  Certificateholders  pursuant  to  the  Ninth  and  Tenth  clauses  of
Section 6.01(a)  will be treated as first distributed to the Class B-IO  Certificateholders  and then paid
from  the  Class  B-IO   Certificateholders   to  the  Offered   Certificateholders   and  the  Class  B-5
Certificateholders.  Amounts  in the  Reserve  Fund held in trust for the  benefit  of the  Holders of the
Offered  Certificates,  the Class B-5  Certificates  and Class B-IO  Certificates  shall,  at the  written
direction  of the Class B-IO  Certificateholders,  be invested  in  Permitted  Investments  that mature no
later than the Business Day prior to the next  succeeding  Distribution  Date. If no written  direction is
received,  the amounts in the Reserve Fund shall remain  uninvested.  Any losses on the related  Permitted
Investments  shall not in any case be a  liability  of the  Trustee,  but an amount  equal to such  losses
shall be given by the Class B-IO  Certificateholders  to the Trustee out of such  Certificateholders'  own
funds  immediately  as realized,  for deposit by the Trustee into the Reserve Fund. To the extent that the
Class B-IO  Certificateholders  have provided the Trustee with such written direction to invest such funds
in Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain
from such  Permitted  Investments  in the  Reserve  Fund to the Class  B-IO  Certificateholders,  not as a
distribution  in respect of any interest in any 2007-AR2  REMIC.  All monies  earned on amounts on deposit
in the Reserve  Fund held in trust for the benefit of the Holders of the Offered  Certificates,  the Class
B-5 Certificates and Class B-IO Certificates shall be taxable to the Class B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying Agent shall  establish and maintain
with itself a separate,  segregated  trust account,  which shall be an Eligible  Account,  titled "Reserve
Account,  Wells  Fargo Bank,  National  Association,  as Trustee for the benefit of holders of  Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2007-AR2,  Mortgage  Pass-Through
Certificates,  Series 2007-AR2,  Class XP." Funds on deposit in the Class XP Reserve Account shall be held
in trust by the Trustee for the holder of the Class XP  Certificates.  The Class XP Reserve  Account  will
not represent an interest in any 2007-AR2 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the Trustee shall  withdraw the amount then on deposit in
the Class XP Reserve  Account and deposit such amount into the  Distribution  Account to be distributed to
the  Holders of the Class XP  Certificates  in  accordance  with  Section  6.01(e).  In  addition,  on the
earlier of (x) the Business  Day prior to the  Distribution  Date on which all the assets are  repurchased
as described in Section  10.01(a),  and (y) the Business Day prior to the  Distribution  Date occurring in
March 2010, the Trustee shall  withdraw the amount on deposit in the Class XP Reserve  Account and deposit
such amount into the  Distribution  Account and pay such amount to the Class XP Certificates in accordance
with Section 6.01(e), and following such withdrawal the Class XP Reserve Account shall be closed.

         Section 4.10.     Reserved


                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered
into a Depository  Agreement  dated as of the Closing Date (the  "Depository  Agreement").  Except for the
Residual  Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as provided in
Section 5.01(b),  the Certificates  shall at all times remain  registered in the name of the Depository or
its  nominee  and at all  times:  (i) registration  of such  Certificates  may not be  transferred  by the
Trustee except to a successor to the  Depository;  (ii) ownership  and transfers of  registration  of such
Certificates  on the books of the  Depository  shall be governed by applicable  rules  established  by the
Depository;  (iii) the  Depository may collect its usual and customary fees, charges and expenses from its
Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as  representative  of such
Certificate  Owners of the  respective  Class of  Certificates  for purposes of  exercising  the rights of
Certificateholders   under  this   Agreement,   and  requests  and   directions  for  and  votes  of  such
representative  shall  not be  deemed  to be  inconsistent  if they are made  with  respect  to  different
Certificate  Owners;  and (v) the  Trustee  may  rely  and  shall  be  fully  protected  in  relying  upon
information furnished by the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any time the Holders of all of the  Certificates  of one or more such Classes  request that the Trustee
cause such Class to  become Global  Certificates,  the Trustee and the Depositor  will take such action as
may be reasonably  required to cause the Depository to accept such Class or  Classes for trading if it may
legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A)  the  Depositor  advises  the  Trustee in writing  that the  Depository  is no
longer willing or able to properly discharge its  responsibilities  as Depository and (B) the Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises the
Trustee in writing that it elects to terminate the book-entry  system through the Depository,  the Trustee
shall request that the Depository  notify all  Certificate  Owners of the occurrence of any such event and
of the availability of definitive,  fully  registered  Certificates to Certificate  Owners  requesting the
same. Upon surrender to the Trustee of the  Certificates  by the  Depository,  accompanied by registration
instructions from the Depository for registration, the Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Trustee to exchange or cause the exchange
of the  Certificate  Owner's  interest in such Class of Certificates  for an equivalent  interest in fully
registered  definitive  form.  Upon receipt by the Trustee of instructions  from the Depository  directing
the Trustee to effect such  exchange  (such  instructions  to contain  information  regarding the Class of
Certificates and the Current Principal Amount being exchanged,  the Depository  Participant  account to be
debited  with the  decrease,  the  registered  holder  of and  delivery  instructions  for the  definitive
Certificate,  and any other  information  reasonably  required  by the  Trustee),  (i) the  Trustee  shall
instruct the Depository to reduce the related  Depository  Participant's  account by the aggregate Current
Principal  Amount  of the  definitive  Certificate,  (ii)  the  Trustee  shall  execute  and  deliver,  in
accordance  with the  registration  and delivery  instructions  provided by the  Depository,  a Definitive
Certificate  evidencing such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the
Trustee shall  execute a new  Book-Entry  Certificate  reflecting  the reduction in the aggregate  Current
Principal Amount of such Class of Certificates by the amount of the definitive Certificates.

         Neither  the  Depositor  nor the  Trustee  shall be liable for any delay in the  delivery  of any
instructions  required  pursuant  to this  Section  5.01(b)  and may  conclusively  rely on,  and shall be
protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Mortgage  Loans and certain other related  assets subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated  as  "REMIC I."  Component I of the  Class R  Certificates  will  represent  the sole  Class of
"residual  interests" in REMIC I for purposes of the REMIC  Provisions  (as defined  herein) under federal
income tax law.  The  following  table  irrevocably  sets forth the  designation,  pass-through  rate (the
"Uncertificated REMIC I Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of the
"regular  interests" in REMIC I (the "REMIC I Regular  Interests").  None of the REMIC I Regular Interests
will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
______________________________________________________________________________________________________
                       LT1                              Variable(1)                 $800,974,867.95
                       LT2                              Variable(1)                 $26,670.32
                       LT3                                 0.00%                    $53,440.53
                       LT4                              Variable(1)                 $53,440.53
           Component I of the Class R                       N/A                      N/A

_________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

                           (ii)                 As provided herein,  the REMIC  Administrator will make an
election  to treat the  segregated  pool of assets  consisting  of the REMIC I Regular  Interests  and any
proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool of assets will be
designated  as  "REMIC II."  Component II  of the Class R  Certificates  will  represent the sole class of
"residual  interests" in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following  table  irrevocably  sets  forth  the  designation,  the  Pass-Through  Rate  for the  Class  of
Certificates  bearing the same designation  (which is the  Uncertificated  REMIC II Pass-Through Rate) and
initial  principal  amount or  Uncertificated  Principal  Balance for each of the "regular  interests"  in
REMIC II (the "REMIC II  Regular  Interests").  For federal income tax purposes,  payment of (i) any Basis
Risk Shortfall or Basis Risk  Shortfall  Carry Forward  Amount to any Class of  Certificates  and (ii) any
amounts to the Class XP  Certificates  (which  shall not be treated as an interest in any REMIC,  but as a
pass-through  interest in the Trust  entitled to any  prepayment  penalties  payable  with  respect to the
Mortgage  Loans) shall be treated as paid outside of any REMIC formed under this  Agreement  and shall not
be part of the  entitlement of the REMIC II Regular  Interest the ownership of which is represented by the
Class of Certificates  receiving such payment.  REMIC II  Regular  Interests B-IO-I and B-IO-P will not be
certificated.

         The  Classes  of the  Certificates  shall  have the  following  designations,  initial  principal
amounts and Pass-Through Rates:

           Designation                  Initial Principal          Pass-Through Rate
_______________________________________________________________________________________________
               A-1                       $430,916,000.00                  (1)
               A-2                       $215,458,000.00                  (1)
               A-3                        $71,820,000.00                  (1)
               B-1                        $29,240,000.00                  (1)
               B-2                        $15,622,000.00                  (1)
               B-3                        $11,616,000.00                  (1)
               B-4                        $4,006,000.00                   (1)
               B-5                        $16,022,000.00                  (1)
               XP                              N/A                        (2)
              B-IO                        $6,408,419.32                   (3)
   Component II of the Class R                 N/A                        N/A


_________________________
(1)  The Class  A-1,  Class A-2,  Class A-3,  Class  B-1,  Class B-2,  Class B-3,  Class B-4 and Class B-5
     Certificates  will bear interest at a  pass-through  rate equal to the least of (i)  One-Month  LIBOR
     plus the related Margin, (ii) 10.50% per annum and (iii) the Net Rate Cap.

(2)  The Class XP Certificates  will not bear any interest.  The Class XP Certificates will be entitled to
     receive  Prepayment  Charges  collected  with respect to the  Prepayment  Charge Loans.  The Class XP
     Certificates  will not  represent an interest in any REMIC,  they will instead  represent an interest
     in the Trust  constituted  by this Agreement that is a strip of Prepayment  Charges  associated  with
     the Prepayment Charge Loans.

(3)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on the  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC II Regular  Interest  B-IO-I in  reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC II  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC II Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC III."  The  Class R-X  Certificates  will  represent  the sole  Class of  "residual
interests" in REMIC III for purposes of the REMIC  Provisions  under federal income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal Balance for the single "regular  interest" in REMIC III (the "REMIC III  Regular
Interest").




     Class Designation for each            Uncertificated REMIC III            Initial Uncertificated
         REMIC III Interest                   Pass-Through Rate                   Principal Balance
                B-IO                                 (1)                            $6,408,419.32
              Class R-X                              N/A                                 N/A

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on the  Notional  Amount.  The  REMIC  III  Regular  Interest  will  not  have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC II Regular Interests B-IO-I and B-IO-P.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular Interests, REMIC II Regular Interests, the REMIC III Regular Interest and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
Class of Class A  Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed,  in each case, based upon the respective  Pass-Through
Rate  set  forth,  or  determined  as  provided,   above  and  the  Current   Principal   Amount  of  such
Class applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1,
A-4,  A-5, A-6, A-7, A-8 and A-10. On original  issuance,  the Trustee shall sign,  countersign  and shall
deliver them at the direction of the  Depositor.  Pending the  preparation of definitive  Certificates  of
any Class, the Trustee may sign and countersign temporary  Certificates that are printed,  lithographed or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the  Trustee,  without  charge  to the  Holder.  Upon  surrender  for  cancellation  of any one or more
temporary  Certificates,  the Trustee shall sign and countersign  and deliver in exchange  therefor a like
aggregate  principal  amount, in authorized  denominations  for such Class, of definitive  Certificates of
the same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to
the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors  through the  book-entry  facilities of the Depository in minimum  denominations  of, in
the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each such Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Certificates of such Class shall  equal the Current  Principal Amount of such Class on
the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  Physical  Certificates
all in an aggregate  principal  amount that shall equal the Current  Principal Amount of such Class on the
Closing  Date.  The  Private  Certificates  (other  than the  Residual  Certificates)  shall be  issued in
certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral multiples of
$1.00 in excess  thereof,  except that one Private  Certificate of each Class may be issued in a different
amount so that the sum of the  denominations of all outstanding  Private  Certificates of such Class shall
equal the Current  Principal  Amount of such Class on the Closing Date.  The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully registered form in minimum dollar  denominations  of $50,000 and integral  multiples of
$1.00 in excess thereof,  except that one Certificate of each Class may be in a different  denomination so
that the sum of the  denominations of all outstanding  Certificates of such Class shall  equal the Current
Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the Trustee shall execute and
countersign (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire Current
Principal  Amount of the  respective  Class and  (ii) in the case of each Class of  Private  Certificates,
Individual  Certificates  all in an  aggregate  principal  amount that shall  equal the Current  Principal
Amount of each  such  respective  Class on  the  Closing  Date.  The  Certificates  referred  to in clause
(i) and if at any time there are to be Global Certificates,  the Global Certificates shall be delivered by
the Depositor to the Depository or pursuant to the  Depository's  instructions,  shall be delivered by the
Depositor on behalf of the  Depository to and  deposited  with the DTC  Custodian.  The Trustee shall sign
the  Certificates by facsimile or manual  signature and countersign  them by manual signature on behalf of
the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent. A Certificate  bearing the manual and facsimile  signatures of individuals  who were
the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind the Trustee,
notwithstanding  that such  individuals  or any of them have  ceased to hold such  positions  prior to the
delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Trustee or its agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and
the  only  evidence,  that  such  Certificate  has  been  duly  executed  and  delivered  hereunder.   All
Certificates  issued on the  Closing  Date  shall be dated  the  Closing  Date.  All  Certificates  issued
thereafter shall be dated the date of their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  "startup"  day of each  2007-AR2  REMIC
within the meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each  2007-AR2  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2007-AR2  REMIC to timely  elect to
be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement  or in the  administration  of any Trust  established  hereby shall be resolved in a manner that
preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
         TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1)  SUCH
         TRANSFEREE  IS NOT (A) THE  UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY
         POSSESSION  OF THE  UNITED  STATES,  OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO
         TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH
         GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
         INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'
         COOPERATIVES  DESCRIBED  IN  SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY
         CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
         INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF
         THE CODE,  (E) AN ELECTING  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON
         DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING HEREIN  REFERRED TO AS A
         "DISQUALIFIED ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,  (2) NO PURPOSE OF
         SUCH  TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE
         SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION OF THE PROPOSED
         TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE
         OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN  AGENT OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
         WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
         HEREUNDER,  INCLUDING,  BUT NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.
         EACH  HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
         CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything  to the  contrary  contained  herein,  the  Trustee  shall not
permit the transfer of a beneficial  interest in a Class  B-IO Certificate unless the transferee  executes
and  delivers to the Trustee any  certification  that is  required  pursuant to Section  9.12(f)  prior to
transfer.   The  following  legend shall be placed on the Class B-IO  Certificates,  whether upon original
issuance  or upon  issuance  of any other  Certificate  of any such  Class in  exchange  therefor  or upon
transfer thereof:

         NO TRANSFER OF THIS CLASS B-IO CERTIFICATE  SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH
         CLASS  B-IO  CERTIFICATE  PROVIDES  TO THE  TRUSTEE  AND ANY  PAYING  AGENT THE  APPROPRIATE  TAX
         CERTIFICATION  FORM  (I.E.,  IRS  FORM W-9 OR IRS FORM  W-8BEN,  W-8IMY,  W-8EXP  OR  W-8ECI,  AS
         APPLICABLE (OR ANY SUCCESSOR  FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III)
         PROMPTLY UPON LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH
         TRANSFER.  UNDER  THE  AGREEMENT,  UPON  RECEIPT  OF  ANY  SUCH  TAX  CERTIFICATION  FORM  FROM A
         TRANSFEREE  OF THIS CLASS B-IO  CERTIFICATE,  THE TRUSTEE  SHALL  FORWARD SUCH TAX  CERTIFICATION
         FORM PROVIDED TO IT TO THE CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO  CERTIFICATE  AND
         EACH  TRANSFEREE  THEREOF  SHALL BE DEEMED TO HAVE  CONSENTED  TO THE TRUSTEE  FORWARDING  TO THE
         CORRIDOR  COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE
         WITH THESE TRANSFER RESTRICTIONS. ANY PURPORTED SALES OR TRANSFERS OF THIS CLASS
         B-IO  CERTIFICATE TO A TRANSFEREE WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE DEEMED
         NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The Trustee shall
maintain  at its  Corporate  Trust  Office a  Certificate  Register in which,  subject to such  reasonable
regulations as it may prescribe,  the Trustee shall provide for the  registration of  Certificates  and of
transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer  of any  Certificate  at any office or agency of the Trustee  maintained  for such  purpose,  the
Trustee  shall  sign,  countersign  and  shall  deliver,  in the  name  of the  designated  transferee  or
transferees,  a new Certificate of a like Class and aggregate Fractional  Undivided Interest,  but bearing
a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the
requested  transfer  is  being  made to a  transferee  who  has  provided  the  Trustee  with a Rule  144A
Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall  register the transfer of any  Individual  Certificate if (x)
the  transferor  has  advised the  Trustee in writing  that the  Certificate  is being  transferred  to an
Institutional  Accredited  Investor along with facts  surrounding the transfer as set forth in Exhibit F-1
hereto;  and (y) prior to the transfer the transferee  furnishes to the Trustee an Investment  Letter (and
the Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel
addressed  to the  Trustee to the effect  that the  delivery  of (x) and (y) above are not  sufficient  to
confirm that the proposed  transfer is being made pursuant to an exemption  from, or in a transaction  not
subject to, the  registration  requirements of the Securities Act and other  applicable  laws, the Trustee
shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions  or other  information  prior to  registering  the  transfer of an
Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate  or  Certificates  and the Trustee shall  register such transfer
only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class,  except as set forth in clause  (i) above,  the Trustee  shall  register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the Trustee shall  register such transfer if the  transferee  has provided the Trustee with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class and  an  exchange  of  an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer  of  an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as  provided  herein,  the Trustee
shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation of such schedule affixed to
the  Global  Certificate  and  made a part  thereof)  or  otherwise  make  in its  books  and  records  an
appropriate  notation  evidencing the date of such exchange or transfer and an increase in the certificate
balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual  Certificate
exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall
(or shall request the Depository to) endorse on the schedule  affixed to such Global  Certificate (or on a
continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or otherwise
make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer
and a decrease in the certificate  balance of such Global Certificate equal to the certificate  balance of
such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust  Office  of the  Trustee,  or at the  office  of any  transfer  agent,  together  with  an  executed
instrument of  assignment  and transfer  satisfactory  in form and substance to the Trustee in the case of
transfer  and a  written  request  for  exchange  in the case of  exchange.  The  holder  of a  beneficial
interest in a Global  Certificate  may,  subject to the rules and procedures of the Depository,  cause the
Depository  (or its  nominee) to notify the  Trustee in writing of a request  for  transfer or exchange of
such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request for
transfer or  exchange,  the Trustee  shall,  within five (5)  Business  Days of such  request  made at the
Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the Corporate  Trust Office of
the Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first  class  mail at the risk of the  transferee  (in the case of  transfer)  or  holder  (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of the Trustee by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations of a like Class and  aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;
provided,  however,  that no  Certificate  may be  exchanged  for new  Certificates  unless  the  original
Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least  equal to the
minimum  authorized  denomination  or (ii) is  acceptable  to the Depositor as indicated to the Trustee in
writing.  Whenever  any  Certificates  are so  surrendered  for  exchange,  the  Trustee  shall  sign  and
countersign  and the  Trustee  shall  deliver  the  Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

         (j)      If the Trustee so requires,  every Certificate  presented or surrendered for transfer or
exchange  shall be duly  endorsed  by, or be  accompanied  by a written  instrument  of  transfer,  with a
signature  guarantee,  in form satisfactory to the Trustee,  duly executed by the holder thereof or his or
her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Trustee  may  require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be
imposed in connection with any transfer or exchange of Certificates.

         (l)      The Trustee  shall  cancel all  Certificates  surrendered  for  transfer or exchange but
shall retain such  Certificates in accordance with its standard  retention policy or for such further time
as is required by the record  retention  requirements of the Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

         (m)      Notwithstanding  anything  to the  contrary  contained  herein,  the  Trustee  shall not
permit the transfer of a beneficial  interest in a Class B-IO Certificate  unless the transferee  executes
and delivers to the Trustee any  certification  that is required  pursuant to Section 9.12(f) prior to the
transfer.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate is surrendered to the Trustee,  or the Trustee  receives  evidence to its  satisfaction of the
destruction,  loss or theft of any  Certificate,  and (ii) there is delivered to the Trustee such security
or indemnity as it may require to save it harmless,  and  (iii) the  Trustee has not received  notice that
such  Certificate  has been acquired by a third Person,  the Trustee shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in relation  thereto  and any other  expenses  (including  the fees and  expenses of the  Trustee)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this  Section 5.03  shall constitute
complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration  of transfer,  the  Depositor,  the Trustee and any agent of the Depositor or the Trustee may
treat the Person in whose name any  Certificate  is  registered as the owner of such  Certificate  for the
purpose of  receiving  distributions  pursuant  to  Section 6.01  and for all other  purposes  whatsoever.
Neither the  Depositor,  the Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by
notice to the contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any
Record Date unless the  Certificate  to be transferred is presented no later than the close of business on
the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on Residual  Certificates.  (a) Residual  Certificates,
or  interests  therein,  may not be  transferred  without  the prior  express  written  consent of the Tax
Matters  Person  and the  Sponsor,  which  cannot be  unreasonably  withheld.  As a  prerequisite  to such
consent,  the proposed  transferee must provide the Tax Matters  Person,  the Sponsor and the Trustee with
an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person
and the Sponsor  consent to the transfer to a person who is not a U.S.  Person,  an affidavit that it is a
U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the Trustee and the Depositor an affidavit in the form attached  hereto as Exhibit E
stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee is a Permitted
Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of
any person who is not a Permitted  Transferee.  The Tax Matters  Person shall not consent to a transfer of
a  Residual  Certificate  if it has actual  knowledge  that any  statement  made in the  affidavit  issued
pursuant to the preceding sentence is not true.  Notwithstanding  any transfer,  sale or other disposition
of a Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other
disposition  shall be deemed to be of no legal force or effect  whatsoever  and such  Person  shall not be
deemed to be a Holder of a Residual  Certificate  for any purpose  hereunder,  including,  but not limited
to,  the  receipt of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions  of this  Section  5.05(b),  then the prior  Holder  thereof  shall,  upon  discovery  that the
transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all rights as a Holder  thereof  retroactive to the date of the purported  transfer.  None of the Trustee,
the Tax Matters  Person or the Depositor  shall be under any liability to any Person for any  registration
or  transfer  of a  Residual  Certificate  that is not  permitted  by this  Section  5.05(b) or for making
payments due on such  Residual  Certificate  to the  purported  Holder  thereof or taking any other action
with  respect to such  purported  Holder  under the  provisions  of this  Agreement so long as the written
affidavit  referred to above was received with respect to such transfer,  and the Tax Matters Person,  the
Trustee and the  Depositor,  as applicable,  had no knowledge  that it was untrue.  The prior Holder shall
be  entitled  to  recover  from any  purported  Holder of a  Residual  Certificate  that was in fact not a
permitted  transferee  under this  Section  5.05(b) at the time it became a Holder  all  payments  made on
such  Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be
deemed  for  all  purposes  to  have  consented  to the  provisions  of this  Section  5.05(b)  and to any
amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by
counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual  Certificates  are not
transferred  to any  Person who is not a  Permitted  Transferee  and that any  transfer  of such  Residual
Certificates  will not cause the  imposition  of a tax upon the Trust or cause any 2007-AR2  REMIC to fail
to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Trustee to act as its agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP Certificates  or Class R-X  Certificates on the Closing Date,
(ii) the transfer of any Class of Certificates,  including the Class R-X  Certificates,  to any NIM Issuer
or any NIM Trustee,  or (iii) a transfer of the Class XP  Certificates  or the Class R-X  Certificates  to
the Depositor or any Affiliate of the  Depositor,  in the event that a transfer of a Certificate  which is
a  Physical  Certificate  is to be  made in  reliance  upon  an  exemption  from  the  Securities  Act and
applicable  state  securities  laws, in order to assure  compliance with the Securities Act and such laws,
and the prospective  transferee  (other than the Depositor) of such Certificate  signs and delivers to the
Trustee an Investment Letter, if the transferee is an Institutional  Accredited Investor,  in the form set
forth as  Exhibit F-l  hereto,  or a Rule 144A  Certificate,  if the  transferee is a QIB, in the form set
forth as Exhibit F-2  hereto.  Notwithstanding the provisions of the immediately  preceding  sentence,  no
restrictions  shall apply with  respect to the  transfer  or  registration  of  transfer  of a  beneficial
interest in any  Certificate  that is a Global  Certificate of a Class to a transferee that takes delivery
in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided  that each such
transferee  shall be deemed to have made such  representations  and warranties  contained in the Rule 144A
Certificate  as are  sufficient to establish  that it is a QIB. In the case of a proposed  transfer of any
Certificate to a transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to
the Trustee that such  transaction is exempt from the  registration  requirements  of the Securities  Act.
The cost of such opinion shall not be an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee
(upon which they may rely) that is satisfactory  to the Trustee,  which opinion will not be at the expense
of the Servicer or the Trustee,  that the  purchase of such  Certificates  by or on behalf of such Plan is
permissible  under  applicable  law, will not constitute or result in a nonexempt  prohibited  transaction
under ERISA or  Section 4975  of the Code and will not subject the Depositor,  the Servicer or the Trustee
to any obligation in addition to those undertaken in this Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition  of such  Certificate,  shall be deemed to have  represented  to the  Trustee,  and any Person
acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent  in writing to the
Trustee,  that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on
behalf of, or with "plan assets" of, any Plan.

         (c)      Each beneficial  owner of a Class B-1, Class B-2, Class B-3 or Class B-4  Certificate or
any interest  therein  shall be deemed to have  represented,  by virtue of its  acquisition  or holding of
that  certificate  or any  interest  therein  shall  be  deemed  to have  represented,  by  virtue  of its
acquisition  or holding of that  certificate  or interest  therein,  that either (i) such  Certificate  is
rated at least "BBB-" or its  equivalent by Fitch,  S&P or Moody's,  (ii) such  beneficial  owner is not a
Plan or  investing  with  "plan  assets" of any Plan,  or (iii) (1) it is an  insurance  company,  (2) the
source of funds used to acquire or hold the  certificate  or  interest  therein is an  "insurance  company
general account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the Servicer  nor the Trustee will be required to monitor,  determine or inquire
as to compliance with the transfer  restrictions  with respect to the Global  Certificates.  Any attempted
or  purported  transfer of any  Certificate  in violation of the  provisions  of Sections  (a), (b) or (c)
above shall be void ab initio and such Certificate  shall be considered to have been held  continuously by
the  prior  permitted  Certificateholder.   Any  transferor  of  any  Certificate  in  violation  of  such
provisions,  shall  indemnify  and hold harmless the Trustee and the Servicer from and against any and all
liabilities,  claims,  costs or  expenses  incurred  by the  Trustee or the  Servicer  as a result of such
attempted  or purported  transfer.  The Trustee  shall have no  liability  for transfer of any such Global
Certificates  in or through  book-entry  facilities  of any  Depository  or  between  or among  Depository
Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.


                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01.     Distributions on the  Certificates.  (a) On each  Distribution  Date, an amount
equal to the  Interest  Funds and  Principal  Funds for such  Distribution  Date shall be withdrawn by the
Trustee from the  Distribution  Account to the extent of funds on deposit therein and distributed for such
Distribution Date, in the following order of priority:

         First,  from Interest Funds,  to pay any accrued and unpaid interest on the Offered  Certificates
and the Class B-5 Certificates in the following order of priority:

                  1.       to each  Class of  Class A  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest and
         Interest Carry Forward Amount due to each such Class;

                  2.       to the Class B-1, Class B-2,  Class B-3, Class B-4 and Class B-5  Certificates,
         sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any   Excess   Spread   to  the   extent   necessary   to  meet  a   level   of
         overcollateralization  equal  to the  Overcollateralization  Target  Amount  will  be  the  Extra
         Principal  Distribution Amount and will be included as part of the Principal  Distribution Amount
         and distributed in accordance with Second (A) and (B) below; and

                  4.       any remaining  Excess  Spread will be the  Remaining  Excess Spread and will be
         applied, together with the  Overcollateralization  Release Amount, as Excess Cashflow pursuant to
         clauses Third through Fourteenth below.

         Second,  to pay as  principal  on the  Class A  Certificates  and  Class B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect, from the Principal Distribution Amount for such Distribution Date:

                  5.       to each Class of Class A  Certificates  on a pro rata basis  until the  Current
         Principal Amount of each such Class is reduced to zero;

                  6.       to the Class B-1  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class B-2  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class B-3  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class B-4  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class B-5  Certificates,  any remaining  Principal  Distribution  Amount
         until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in  effect,  the  Principal  Distribution  Amount  for  such  Distribution  Date  will  be
         distributed as follows:

                  11.      to the Class A Certificates,  from the Principal Distribution Amount, an amount
         equal to the Class A Principal  Distribution  Amount will be distributed to each Class of Class A
         Certificates  on a pro rata  basis  until the  Current  Principal  Amount  of each such  Class is
         reduced to zero;

                  12.      to the  Class  B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-1 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  13.      to the  Class  B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-2 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  14.      to the  Class  B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-3 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero;

                  15.      to the  Class  B-4  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-4 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero; and

                  16.      to the  Class  B-5  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class B-5 Principal  Distribution  Amount, until the Current Principal Amount thereof
         is reduced to zero.

         Third,  from any Excess Cashflow,  to the Class A Certificates,  pro rata, in accordance with the
respective  amounts owed to each such Class an amount equal to (a) any Interest Carry Forward Amount,  for
each such  Class to the  extent  not fully paid  pursuant  to  subclauses  Second 1 above and then (b) any
Unpaid Realized Loss Amount for each such Class for such Distribution Date;

         Fourth,  from any remaining Excess Cashflow,  to the Class B-1  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Fifth,  from any remaining Excess  Cashflow,  to the Class B-2  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Sixth,  from any remaining Excess  Cashflow,  to the Class B-3  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Seventh,  from any remaining Excess Cashflow,  to the Class B-4 Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Eighth,  from any remaining Excess Cashflow,  to the Class B-5  Certificates,  an amount equal to
(a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for
such Distribution Date;

         Ninth,  from amounts in the Adjustable Rate  Supplemental  Fund (only with respect to the initial
Distribution  Date  as  described  herein)  and  from  any  remaining  Excess  Cashflow,  to the  Class  A
Certificates,  any Basis Risk  Shortfall  Carry-forward  Amount for each such Class for such  Distribution
Date, pro rata, based on the Basis Risk Shortfall  Carry-forward  Amount owed to each such Class (any such
amounts  distributable  from Excess  Cashflow  being first  deposited to, and then  immediately  withdrawn
from, the Reserve Fund as provided in Section 4.08);

         Tenth,  from amounts in the Adjustable Rate  Supplemental  Fund (only with respect to the initial
Distribution  Date as described  herein) and from any remaining Excess  Cashflow,  to the Class B-1, Class
B-2,  Class  B-3,  Class B-4 and Class B-5  Certificates,  sequentially,  in that  order,  any Basis  Risk
Shortfall  Carry-forward  Amount, in each case for such Class for such Distribution Date (any such amounts
distributable  from Excess  Cashflow being first  deposited to, and then  immediately  withdrawn from, the
Reserve Fund as provided in Section 4.08);

         Eleventh,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$25,000;

         Twelfth,  from any remaining  Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Thirteenth,   from  any  remaining  Excess  Cashflow,   to  the  Class  B-IO  Certificates,   any
unreimbursed Class B-IO Advances (as defined below); and

         Fourteenth, any remaining amounts, to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts  payable to the Class A  Certificates  and the
Class B Certificates in respect of the related  Interest Funds for such  Distribution  Date is reduced due
to the  application  of the Net Rate Cap,  the  Trustee  shall  transfer  from  amounts  on deposit in the
Adjustable Rate  Supplemental  Fund for distribution to the applicable Class or Classes of Certificates on
such  Distribution  Date,  an amount  equal to the lesser of (i) the  amount on deposit in the  Adjustable
Rate Supplemental Fund and (ii) the amount of such applicable shortfall.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the provisions of this  paragraph (a)  (including  amounts paid from the
Adjustable  Rate  Supplemental  Fund)  shall,  for  federal  income tax  purposes,  be deemed to have been
distributed  from  REMIC III to the  holder of the Class B-IO  Certificates  and then paid  outside of any
2007-AR2  REMIC to the recipients  thereof  pursuant to an interest rate Corridor  Contract.  By accepting
their  Certificates  the  holders of the  Certificates  agree so to treat such  payments  for  purposes of
filing their income tax returns.

         (b)      On each  Distribution  Date,  amounts received under each Corridor  Contract  benefiting
the Offered  Certificates and the Class B-5 Certificates and with respect to such  Distribution  Date will
be allocated in the following order of priority:

         First,  to  the  Holders  of  the   Certificates,   the  payment  of  any  Basis  Risk  Shortfall
Carry-forward  Amount for such  Distribution  Date,  to the extent not covered by the Excess  Cashflow for
such Distribution Date;

         Second,  from any  remaining  amounts,  to the  holders of the  Certificates,  the payment of any
Current  Interest and Interest  Carry Forward  Amount for such Class to the extent not covered by Interest
Funds or Excess Cashflow on such Distribution Date;

         Third,  from any excess  amounts  available from each Corridor  Contract  relating to the Offered
Certificates  and the  Class B-5  Certificates,  to the Class A  Certificates,  pro rata,  and then to the
Class B-1,  the Class B-2,  the Class B-3,  the Class B-4 and the Class B-5  Certificates,  in that order,
Basis Risk Shortfall  Carry-forward Amounts,  Current Interest and Interest Carry Forward Amounts for such
Classes to the extent not paid pursuant to clauses  First or Second above or covered by Interest  Funds or
Excess Cashflow on such Distribution Date; and

         Fourth, to the Class B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts  on  deposit  in the  Reserve  Fund for the  benefit of the
Certificates  will be  allocated  first to the  Class A  Certificates,  pro  rata,  based  on the  current
Realized  Losses and any Unpaid Realized Loss Amount for each such Class for such  Distribution  Date, and
then to the Class B-1,  the Class B-2,  the Class B-3,  the Class B-4 and the Class B-5  Certificates,  in
that order,  to pay any current  Realized  Losses and any Unpaid  Realized Loss Amount,  in each case, for
such class and for such Distribution Date.

         All Corridor  Contract  Payment Amounts made with respect to Current  Interest and Interest Carry
Forward Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances ("Class B-IO
Advances")  made from the Class  B-IO  Certificateholders.  The Class B-IO  Advances  will be paid back to
the Class B-IO Certificateholders pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the Prepayment  Charge Loans  received  during the related
Prepayment  Period (to the extent not waived or retained  by the  Servicer  as set forth  herein)  will be
withdrawn from the  Distribution  Account and distributed by the Trustee to the Class XP Certificates  and
shall not be available for distribution to the holders of any other Class of Certificates.

         (d)      The  expenses  and fees of the Trust shall be paid by each of the  2007-AR2  REMICs,  to
the extent that such expenses relate to the assets of each of such  respective  2007-AR2  REMICs,  and all
other expenses and fees of the Trust shall be paid pro rata by each of the 2007-AR2 REMICs.

         Section 6.02.     Allocation  of  Losses  and  Subsequent  Recoveries.  (a) On or  prior  to each
Determination  Date,  the Servicer  shall  determine  the amount of any  Realized  Loss in respect of each
Mortgage Loan that occurred during the  immediately  preceding  calendar  month.  Any Realized Losses with
respect to the Mortgage Loans shall be applied on the  Distribution  Date in the month following the month
in which such loss was incurred and, in the case of the  principal  portion  thereof,  after giving effect
to  distributions  made on such  Distribution  Date,  as provided for in Section 6.01, in reduction of the
Current  Principal  Amount  of the  Class  or  Classes  of  Certificates  to the  extent  provided  in the
definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the
Servicer shall deposit such funds into the Custodial  Account pursuant to Section  4.01(a)(ii).  If, after
taking into account such Subsequent  Recoveries,  the amount of a Realized Loss is reduced,  the amount of
such  remaining  Subsequent  Recoveries  will be applied to increase the Current  Principal  Amount of the
Class of Class B Certificates  with the highest  payment  priority to which Applied  Realized Loss Amounts
have been  allocated,  but not by more  than the  amount  of  Applied  Realized  Loss  Amounts  previously
allocated to that Class of Class B Certificates.  The amount of any remaining  Subsequent  Recoveries will
be applied to sequentially  increase the Current  Principal Amount of the Class B Certificates,  beginning
with the Class of Class B Certificates  with the next highest payment  priority,  up to the amount of such
Applied Realized Loss Amounts  previously  allocated to such Class or Classes of Certificates.  Holders of
such  Certificates  will not be entitled to any  payments in respect of Current  Interest on the amount of
such increases for any Interest  Accrual  Period  preceding the  Distribution  Date on which such increase
occurs.  Any such increases shall be applied to the Current  Principal  Amount of each Class B Certificate
in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date, the Trustee shall  distribute to each  Certificateholder  of record as of the immediately  preceding
Record  Date the  Certificateholder's  pro rata  share of its  Class (based  on the  aggregate  Fractional
Undivided  Interest  represented by such Holder's  Certificates) of all amounts required to be distributed
on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be  distributed  to
each  Class and,  based on such amounts,  the Trustee shall determine the amount to be distributed to each
Certificateholder.  The Trustee's  calculations of payments shall be based solely on information  provided
to the Trustee by the  Servicer.  The Trustee  shall not be required to confirm,  verify or recompute  any
such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or  (ii) upon  receipt by the Trustee on or before the fifth  Business  Day  preceding  the Record Date of
written  instructions  from a  Certificateholder  by wire  transfer  to a  United  States  dollar  account
maintained  by the payee at any United States  depository  institution  with  appropriate  facilities  for
receiving  such a wire  transfer;  provided,  however,  that the final payment in respect of each Class of
Certificates  will be made only upon  presentation  and surrender of such  respective  Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of such final payment.

         Section 6.04.     Statements to Certificateholders.  (a)      On    each    Distribution    Date,
concurrently  with each  distribution  to  Certificateholders,  the Trustee  shall make  available  to the
parties  hereto and each  Certificateholder  via the Trustee's  internet  website as set forth below,  the
following  information,  expressed  with respect to clauses  (i) through  (vii) in the  aggregate and as a
Fractional  Undivided  Interest  representing an initial Current  Principal  Amount of $25,000,  or in the
case of the Class B-IO Certificates, a Notional Amount of $25,000:

                  (i)      the  Current  Principal  Amount of each Class (or in the case of the Class B-IO
Certificates,  the Notional  Amount) after giving effect (i) to all  distributions  allocable to principal
on such  Distribution  Date and  (ii)  the  allocation  of any  Applied  Realized  Loss  Amounts  for such
Distribution Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class allocable
to principal,  separately  identifying  (A) the aggregate  amount of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable  Class of Certificates  with respect
to the current Accrual Period,  and, if applicable,  whether such Pass-Through Rate was limited by the Net
Rate Cap;

                  (iv)     the amount of such  distribution  to the  Holders of each  Class  allocable  to
interest;

                  (v)      the applicable  accrual period dates for calculating  distributions and general
Distribution Dates;

                  (vi)     the total cash flows received and the general sources thereof;

                  (vii)    the  amount,   if  any,  of  fees  or  expenses   accrued  and  paid,  with  an
identification  of the payee and the general  purpose of such fees  including  the  related  amount of the
Servicing  Fees paid to or retained by the Servicer  for the related Due Period and related  amount of the
Trustee Fee to be paid to the Trustee for the related Due Period;

                  (viii)   the amount of any Corridor Contract Payment Amount payable to the Trustee;

                  (ix)     the amount of such distribution to each Certificate  allocable to interest and,
with respect to the Certificates, the portion thereof, if any, provided by the Corridor Contract.

                  (x)      the amount of such distribution to each Certificate allocable to interest;

                  (xi)     the Interest Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward
Amount for each Class of Certificates;

                  (xii)    the aggregate of the Stated Principal  Balance of all of the Mortgage Loans for
the following Distribution Date;

                  (xiii)   the number and  Outstanding  Principal  Balance of the Mortgage Loans that were
Delinquent  (exclusive  of any Mortgage Loan in  foreclosure)  in respect of which using the OTS method of
calculation  (A) are 30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days
Delinquent and (D) foreclosure  proceedings have been commenced,  in each case as of the close of business
on the last day of the calendar month preceding such  Distribution  Date and separately  identifying  such
information for the first lien Mortgage Loans and second lien Mortgage Loans;

                  (xiv)    the  amount  of  Monthly   Advances   included  in  the  distribution  on  such
Distribution Date (including the general purpose of such Monthly Advances);

                  (xv)     the cumulative amount of Applied Realized Loss Amounts to date;

                  (xvi)    unless  otherwise  previously  reported on Form 10-D,  material  modifications,
extensions or waivers to Mortgage Loan terms,  fees,  penalties or payments during the preceding  calendar
month or that have become material over time;

                  (xvii)   with  respect to any Mortgage  Loan that was  liquidated  during the  preceding
calendar  month,  the loan number and aggregate  Stated  Principal  Balance of, and Realized Loss on, such
Mortgage Loan as of the close of business on the Determination Date preceding such Distribution Date;

                  (xviii)  the  total  number  and  principal  balance  of any  real  estate  owned or REO
Properties as of the last day of the calendar month preceding such Distribution Date;

                  (xix)    the three month rolling  average of the percent  equivalent of a fraction,  the
numerator of which is the aggregate  Stated  Principal  Balance of the Mortgage  Loans that are 60 days or
more  Delinquent or are in bankruptcy or foreclosure or are REO  Properties,  and the denominator of which
is the aggregate  Stated  Principal  Balance of all of the Mortgage  Loans in each case as of the close of
business  on the  last  day of  the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying such information for the first lien Mortgage Loans;

                  (xx)     the Realized  Losses during the related  Prepayment  Period and the  cumulative
Realized Losses through the end of the preceding month;

                  (xxi)    whether a Trigger Event exists;

                  (xxii)   updated pool  composition  data,  including the weighted  average mortgage rate
and weighted average remaining term;

                  (xxiii)  information  regarding any new issuance of securities  backed by the same asset
pool,  any pool asset  changes,  such as additions or removals of Mortgage  Loans from the Trust Fund,  if
applicable;

                  (xxiv)   unless otherwise  previously reported on Form 10-D, any material changes in the
solicitation,   credit-granting,   underwriting,  origination,  acquisition  or  Mortgage  Loan  selection
criteria or procedures, as applicable,  used to originate,  acquire or select Mortgage Loans for the Trust
Fund;

                  (xxv)    the  special  hazard  amount,  fraud loss  amount  and  bankruptcy  amount,  if
applicable,  as of the close of business on the  applicable  Distribution  Date and a  description  of any
change in the calculation of these amounts; and

                  (xxvi)   the amount of the distribution  made on such  Distribution  Date to the Holders
of the Class XP Certificates allocable to Prepayment Charges.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will  notify  the  Trustee  five  (5)  calendar  days  before  each  Distribution  Date,  and  if no  such
notification  occurs,  the  Trustee  has no  obligation  to report  with  respect  to (w).  The  Depositor
covenants to the Trustee that there will be no new issuance of  securities  backed by the same asset pool,
so the  Trustee  will only be  responsible  in (v) above for  reporting  any pool asset  changes,  such as
additions or removals of Mortgage Loans from the Trust Fund

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Trustee,  based  solely on, and to the extent of,  information  provided to the  Trustee by the  Servicer.
The Trustee may  conclusively  rely on such  information  and shall not be required to confirm,  verify or
recalculate any such information.

         The Trustee may make available  each month,  to any interested  party,  the monthly  statement to
Certificateholders  via the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance  in
using the  website  can be obtained by calling the  Trustee's  customer  service  desk at (301)  815-6600.
Parties that are unable to use the above  distribution  option are entitled to have a paper copy mailed to
them via first  class mail by calling  the  Trustee's  customer  service  desk and  indicating  such.  The
Trustee  shall  have the  right to  change  the way such  reports  are  distributed  in order to make such
distribution more convenient  and/or more accessible to the parties,  and the Trustee shall provide timely
and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2008, the Trustee will furnish upon request a report to each Holder of the  Certificates  of record at any
time during the prior  calendar  year as to the  aggregate  of amounts  reported  pursuant  to  subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of  servicing  compensation  and such other  customary  information  as the  Trustee may  determine  to be
necessary  and/or to be required by the Internal  Revenue Service or by a federal or state law or rules or
regulations to enable such Holders to prepare their tax returns for such calendar year.  Such  obligations
shall be deemed to have been satisfied to the extent that  substantially  comparable  information shall be
provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If the  interest  portion  of the  Scheduled  Payment  on a
Mortgage Loan that was due on a related Due Date is delinquent  other than as a result of  application  of
the Relief Act and  exceeds  the  amount  deposited  in the  Custodial  Account  which will be used for an
advance with respect to such Mortgage Loan,  the Servicer will deposit in the Custodial  Account not later
than the Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount
equal to such  deficiency,  net of the  Servicing  Fee for such  Mortgage  Loan,  except to the extent the
Servicer  determines  any such advance to be a  Nonrecoverable  Advance.  If the Servicer deems an advance
to be a Nonrecoverable  Advance,  on the Distribution  Account Deposit Date, the Servicer shall present an
Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the foregoing,  the amount of such deposit may be reduced by the Amount Held for
Future  Distribution  (as defined  below)  then on deposit in the  Custodial  Account.  Any portion of the
Amount Held for Future  Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer by
deposit into the  Custodial  Account on any future  Distribution  Account  Deposit Date to the extent that
the funds that are available in the Custodial Account on such  Distribution  Account Deposit Date are less
than the amount of payments  required  to be made by the  Servicer on such  Distribution  Account  Deposit
Date.

         The "Amount Held for Future  Distribution" as to any  Distribution  Account Deposit Date shall be
the  total of the  amounts  held in the  Custodial  Account  at the  close of  business  on the  preceding
Determination  Date which were  received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,
Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent  early receipt of scheduled  payments of interest due on a
date or dates subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial
Account not later than each  Distribution  Account  Deposit  Date an amount equal to the lesser of (i) the
sum of the aggregate  amounts  required to be paid by the Servicer  under this  Agreement  with respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the Mortgage  Loans for
the related  Distribution Date and (ii) the  Servicing Fee for such  Distribution  Date (such amount,  the
"Compensating  Interest  Payment").  The  Servicer  shall  not be  entitled  to any  reimbursement  of any
Compensating Interest Payment.
         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on
behalf  of REMIC II as the  holder  of the  REMIC I  Regular  Interests,  those  portions  of the  REMIC I
Distribution  Amount not  designated  to  Component I of the Class R  Certificates,  in the amounts and in
accordance with the priorities set forth in the definitions of REMIC I Distribution Amount.

         (b)      On each  Distribution  Date the  Trustee  shall be  deemed  to  distribute  the REMIC II
Distribution  Amount to: (i) the  holders of each  Class of  Certificates  (other  than the Class R, Class
R-X,  Class B-IO and Class XP  Certificates),  as the  holders of the REMIC II  Regular  Interests  (other
than  REMIC II Regular  Interests  B-IO-I and  B-IO-P)  and (ii) to itself on behalf of REMIC III,  as the
holder of REMIC II  Regular  Interests  B-IO-I and  B-IO-P,  in the  amounts  and in  accordance  with the
priorities set forth in the definition of REMIC II Distribution Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the holders of
the Class B-IO  Certificates,  as the holders of the REMIC III Regular Interest,  the amounts set forth in
the definition of REMIC III Distribution Amount.

         (d)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.07,  distributions  of funds from the Certificate  Account shall be made only in accordance
with Section 6.01.


                                               ARTICLE VII

                                               The Servicer

         Section 7.01.     Liabilities  of the  Servicer.  The  Servicer  shall be  liable  in  accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer  will keep in full force and effect its  existence,  rights and  franchises
as a  corporation  under the laws of the state of its  incorporation,  and will  obtain and  preserve  its
qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification
is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates
or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Servicer  shall be a party,  or any  Person
succeeding to the business of the  Servicer,  shall be the  successor of the Servicer  hereunder,  without
the  execution  or filing of any paper or further act on the part of any of the parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The  Servicer  agrees  to  indemnify  the  Indemnified  Persons  for,  and to hold  them
harmless against,  any loss,  liability or expense  (including  reasonable legal fees and disbursements of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this  Agreement  or the  Certificates  or the  powers  of  attorney  delivered  by the  Trustee  hereunder
(i) related to the Servicer's  failure to perform its duties in compliance with this Agreement  (except as
any such loss,  liability  or expense  shall be  otherwise  reimbursable  pursuant to this  Agreement)  or
(ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross  negligence  in the
performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,
provided,  in each case,  that with  respect to any such claim or legal  action (or pending or  threatened
claim or legal action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written
notice  thereof  promptly  after the  Indemnified  Person  shall have with  respect to such claim or legal
action  knowledge  thereof.  The  Trustee's  failure  to  give  any  such  notice  shall  not  affect  the
Indemnified Person's right to indemnification  hereunder,  except to the extent the Servicer is materially
prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation  or removal of
the Servicer or the Trustee and the termination of this Agreement.

         (b)      The Depositor will indemnify any Indemnified  Person for any loss,  liability or expense
of any  Indemnified  Person not otherwise  covered by the Servicer's  indemnification  pursuant to Section
7.03(a).

         Section 7.04.     Limitations   on  Liability  of  the  Servicer  and  Others.   Subject  to  the
obligation of the Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees or agents of the
Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for refraining  from taking any action in good faith pursuant
to this Agreement,  or for errors in judgment;  provided,  however,  that this provision shall not protect
the Servicer or any such Person  against any breach of  warranties or  representations  made herein or any
liability which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of duties or by reason of reckless  disregard of  obligations  and
duties hereunder.

         (b)      The Servicer and any  director,  officer,  employee or agent of the Servicer may rely in
good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any Person
respecting any matters arising hereunder.

         (c)      The  Servicer,  the  Custodian  and any  director,  officer,  employee  or  agent of the
Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby  against any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in  connection  with,  arising out of, or related to, any claim or legal action
(including  any  pending  or  threatened  claim  or  legal  action)  relating  to  this  Agreement  or the
Certificates,  other than (i) any such loss,  liability or expense  related to the  Servicer's  failure to
perform  its duties in  compliance  with this  Agreement  (except as any such loss,  liability  or expense
shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the Custodian's  failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or expense
incurred  by  reason  of the  Servicer's  or the  Custodian's  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties hereunder or under the Custodial Agreement,  as applicable,  or by
reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial  Agreement,  as
applicable.

         (d)      The Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any
legal  action  that is not  incidental  to its duties  under this  Agreement  and that in its  opinion may
involve it in any expense or liability;  provided,  however, the Servicer may in its discretion,  with the
consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses
and costs of such action and any liability  resulting  therefrom shall be expenses,  costs and liabilities
of the Trust Fund,  and the Servicer  shall be entitled to be  reimbursed  therefor  out of the  Custodial
Account as  provided  by  Section 4.02.  Nothing  in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required  to do so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer
shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such  duties  hereunder  are no longer  permissible  under  applicable  law and such  impermissibility
cannot be cured.  Any such  determination  permitting  the  resignation of the Servicer shall be evidenced
by an Opinion of  Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.
No such  resignation  by the  Servicer  shall  become  effective  until the Trustee or a successor  to the
Servicer reasonably  satisfactory to the Trustee shall have assumed the  responsibilities  and obligations
of the Servicer in accordance  with  Section 8.02  hereof.  The Trustee  shall notify the Rating  Agencies
upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In  connection  with  the  appointment  of any  successor
servicer or the  assumption  of the duties of the  Servicer,  the  Depositor  or the Trustee may make such
arrangements  for the  compensation  of such  successor  servicer out of payments on the Mortgage Loans as
the Depositor or the Trustee and such  successor  servicer  shall agree.  If the  successor  servicer does
not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of
market value from third  parties  actively  engaged in the  servicing  of  single-family  mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable to a  successor  servicer  may not exceed the
compensation  which the Servicer  would have been  entitled to retain if the Servicer had continued to act
as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Servicing.  The Servicer may sell and assign its rights
and  delegate  its duties and  obligations  in its  entirety  as  Servicer  under this  Agreement  and the
Depositor may terminate the Servicer  without cause and select a new Servicer;  provided,  however,  that:
(i) the  purchaser or transferee  accepting  such  assignment  and  delegation (a) shall be a Person which
shall be  qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less  than  $10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause
(ii) below);  (c) shall be reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee);  and (d)  shall  execute  and  deliver  to the  Trustee  an  agreement,  in form  and  substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such Person of the due and
punctual  performance  and  observance of each covenant and condition to be performed or observed by it as
servicer  under  this  Agreement,  any  custodial  agreement  from and  after the  effective  date of such
agreement;  (ii) each  Rating Agency shall be given prior  written  notice of the identity of the proposed
successor  to the Servicer  and each Rating  Agency's  rating of the  Certificates  in effect  immediately
prior to such assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result
of such  assignment,  sale and  delegation,  as  evidenced  by a letter to such  effect  delivered  to the
Servicer and the Trustee;  (iii) the  Servicer  assigning and selling the  servicing  shall deliver to the
Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been completed and such
action is permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Servicer
is  terminated  without  cause by the  Depositor,  the  Depositor  shall  pay the  terminated  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the servicing of the Mortgage  Loans is  transferred to the successor  Servicer.  No such  assignment
or delegation  shall affect any rights or liability of the Servicer  arising  prior to the effective  date
thereof.


                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other
material  covenants  and  agreements  set forth in this  Agreement  to be  performed by it (other than its
obligations  under Sections 3.16,  3.17 and 3.18),  which covenants and agreements  materially  affect the
rights of  Certificateholders,  and such failure  continues  unremedied  for a period of 60 days after the
date on which written  notice of such  failure,  properly  requiring  the same to be remedied,  shall have
been  given  to the  Servicer  by the  Trustee  or to the  Servicer  and the  Trustee  by the  Holders  of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 25% of the Trust Fund;
or

                  (iii)    There is entered  against  the  Servicer a decree or order by a court or agency
or  supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,
receiver or liquidator in any insolvency,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the  continuance of any
such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary
case is commenced against the Servicer under any applicable  insolvency or reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

                  (iv)     The  Servicer  consents  to the  appointment  of a  conservator  or receiver or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings of or relating to the Servicer or  substantially  all of its property;  or the Servicer admits
in writing  its  inability  to pay its debts  generally  as they  become  due,  files a  petition  to take
advantage of any applicable insolvency or reorganization  statute,  makes an assignment for the benefit of
its creditors, or voluntarily suspends payment of its obligations;

                  (v)      The Servicer  assigns or delegates its duties or rights under this Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer  fails to cause to be deposited  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every  such  case,  so long as such Event of  Default  with  respect to the  Servicer
shall not have been  remedied,  either the Trustee or the Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 51% of the  principal  of the Trust  Fund,  by notice in
writing  to the  Servicer  (and to the  Trustee if given by such  Certificateholders),  with a copy to the
Rating  Agencies,  and with the consent of the Company,  may terminate  all of the rights and  obligations
(but not the  liabilities)  of the Servicer  under this  Agreement and in and to the Mortgage Loans and/or
the REO Property  serviced by the Servicer and the proceeds  thereof.  Upon the receipt by the Servicer of
the written  notice,  all authority and power of the Servicer under this  Agreement,  whether with respect
to the Certificates,  the Mortgage Loans, REO Property or under any other related  agreements (but only to
the extent  that such other  agreements  relate to the  Mortgage  Loans or related  REO  Property)  shall,
subject to  Section 8.02,  automatically  and without  further action pass to and be vested in the Trustee
pursuant to this  Section 8.01;  and, without  limitation,  the Trustee is hereby authorized and empowered
to  execute  and  deliver,  on  behalf of the  Servicer  as  attorney--n-fact  or  otherwise,  any and all
documents  and  other  instruments  and  to do or  accomplish  all  other  acts  or  things  necessary  or
appropriate  to effect the  purposes of such notice of  termination,  whether to complete the transfer and
endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  or  otherwise.  The Servicer
agrees  to  cooperate  with the  Trustee  in  effecting  the  termination  of the  Servicer's  rights  and
obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property
and amounts  which are then or should be part of the Trust or which  thereafter  become part of the Trust;
and  (ii) originals  or copies of all  documents  of the Servicer  reasonably  requested by the Trustee to
enable it to assume the  Servicer's  duties  thereunder.  In addition to any other amounts which are then,
or,  notwithstanding  the termination of its activities  under this  Agreement,  may become payable to the
Servicer under this  Agreement,  the Servicer shall be entitled to receive,  out of any amount received on
account of a Mortgage  Loan or related REO  Property,  that portion of such  payments  which it would have
received  as  reimbursement  under  this  Agreement  if  notice of  termination  had not been  given.  The
termination of the rights and  obligations of the Servicer  shall not affect any  obligations  incurred by
the Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if an  Event  of  Default  described  in  clause  (vi) of  this
Section 8.01 shall occur, the Trustee shall, by notice in writing to the Servicer,  which may be delivered
by telecopy,  immediately  terminate all of the rights and obligations of the Servicer  thereafter arising
under  this  Agreement,  but  without  prejudice  to any rights it may have as a  Certificateholder  or to
reimbursement  of Monthly  Advances  and other  advances of its own funds,  and the  Trustee  shall act as
provided in  Section 8.02  to carry out the duties of the Servicer,  including the  obligation to make any
Monthly  Advance  the  nonpayment  of which  was an Event of  Default  described  in clause  (vi) of  this
Section 8.01.  Any such action  taken by the Trustee  must be prior to the  distribution  on the  relevant
Distribution Date.

         Section 8.02.     Trustee  to  Act;  Appointment  of  Successor.  (a)  Upon  the  receipt  by the
Servicer  of a notice of  termination  pursuant  to  Section 8.01  or an  Opinion of  Independent  Counsel
pursuant to  Section 7.05  to the effect that the  Servicer  is legally  unable to act or to delegate  its
duties to a Person which is legally able to act, the Trustee shall  automatically  become the successor in
all  respects to the Servicer in its  capacity  under this  Agreement  and the  transactions  set forth or
provided for herein and shall thereafter be subject to all the responsibilities,  duties,  liabilities and
limitations on  liabilities  relating  thereto placed on the Servicer by the terms and provisions  hereof;
provided,  however,  it is understood and  acknowledged  by the parties hereto that there will be a period
of transition (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the Trustee  shall have the
right  to  select a  successor  Servicer;  provided  further,  however,  that the  Trustee  shall  have no
obligation  whatsoever  with respect to any liability  (other than  advances  deemed  recoverable  and not
previously  made)  incurred  by the  Servicer  at or  prior to the time of  termination.  As  compensation
therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer
would have been  entitled to retain if the  Servicer  had  continued  to act  hereunder,  except for those
amounts due the Servicer as reimbursement  permitted under this Agreement for advances  previously made or
expenses  previously  incurred.  Notwithstanding  the above,  the Trustee may, if it shall be unwilling so
to act,  or  shall,  if it is  legally  unable  so to act,  appoint  or  petition  a  court  of  competent
jurisdiction to appoint,  any established  housing and home finance  institution which is a Fannie Mae- or
Freddie  Mac-approved  Servicer,  and with respect to a successor to the Servicer only, having a net worth
of not less than $10,000,000,  as the successor to the Servicer  hereunder in the assumption of all or any
part of the  responsibilities,  duties  or  liabilities  of the  Servicer  hereunder;  provided,  that the
Trustee  shall  obtain  a  letter  from  each  Rating  Agency  that the  ratings,  if any,  on each of the
Certificates  will not be lowered as a result of the selection of the  successor to the Servicer.  Pending
appointment  of a  successor  to the  Servicer  hereunder,  the  Trustee  shall  act in such  capacity  as
hereinabove  provided.  In connection  with such  appointment  and  assumption,  the Trustee may make such
arrangements  for the  compensation of such successor out of payments on the Mortgage Loans as it and such
successor  shall  agree;  provided,  however,  that  the  provisions  of  Section 7.06  shall  apply,  the
compensation  shall  not be in excess  of that  which the  Servicer  would  have been  entitled  to if the
Servicer  had  continued  to act  hereunder,  and that such  successor  shall  undertake  and  assume  the
obligations  of the Trustee to pay  compensation  to any third  Person  acting as an agent or  independent
contractor in the  performance  of servicing  responsibilities  hereunder.  The Trustee and such successor
shall take such action,  consistent  with this  Agreement,  as shall be necessary to  effectuate  any such
succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage
Loans as provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,
accordingly,  the  provisions  of Article  IX shall be  inapplicable  to the  Trustee in its duties as the
successor  to the  Servicer in the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall
continue to apply to the Trustee in its  capacity as Trustee);  the  provisions  of Article VII,  however,
shall apply to it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee  related to any  termination of
the  Servicer,  appointment  of a successor  Servicer or the transfer and  assumption  of servicing by the
Trustee with respect to this Agreement  (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result  of an event of  default  by the  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise  to enable the  successor  servicer  to  service  the  Mortgage  Loans in  accordance  with this
Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Trustee shall be entitled
to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor   to  the   Servicer,   the  Trustee   shall  give  prompt   written   notice   thereof  to  the
Certificateholders  at their respective  addresses appearing in the Certificate Register and to the Rating
Agencies.

         Section 8.04.     Waiver of Defaults.  The Trustee shall give prompt  written  notice  thereof to
all  Certificateholders,  within 60 days after the occurrence of any Event of Default  actually known to a
Responsible  Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each
such  Event  of  Default.   The  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  Trust  Fund may,  on  behalf of all  Certificateholders,  waive any
default by the Servicer in the  performance of its  obligations  hereunder and the  consequences  thereof,
except  a  default  in  the  making  of or  the  causing  to be  made  any  required  distribution  on the
Certificates,  which  default  may  only be  waived  by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such
default shall be deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to
have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent  or other  default or impair any right  consequent  thereon  except to the extent  expressly so
waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their  rights  under this  Agreement,  the Trustee will afford such  Certificateholders  access  during
business hours to the most recent list of Certificateholders held by the Trustee.


                                                ARTICLE IX

                                          Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or
waiver of all Events of Default which may have  occurred,  undertakes to perform such duties and only such
duties as are  specifically  set forth in this Agreement as duties of the Trustee.  If an Event of Default
has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the rights and powers
vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in
their  exercise,  as a prudent  person would exercise  under the  circumstances  in the conduct of his own
affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
pursuant to any provision of this  Agreement,  the Trustee  shall  examine them to determine  whether they
are in the form required by this Agreement;  provided,  however, that the Trustee shall not be responsible
for the accuracy or content of any resolution,  certificate,  statement,  opinion, report, document, order
or other instrument  furnished  hereunder;  provided,  further,  that the Trustee shall not be responsible
for the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Trustee shall make monthly  distributions and the final
distribution  to the  Certificateholders  from funds in the  Distribution  Account and the Adjustable Rate
Supplemental Fund as provided in Sections 6.01 and 10.01 herein.

         (d)      No  provision  of this  Agreement  shall  be  construed  to  relieve  the  Trustee  from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have  occurred,  the duties and  obligations  of the Trustee shall
be determined solely by the express  provisions of this Agreement,  the Trustee shall not be liable except
for the performance of its duties and  obligations as are  specifically  set forth in this  Agreement,  no
implied  covenants  or  obligations  shall be read into this  Agreement  against the  Trustee  and, in the
absence of bad faith on the part of the Trustee,  the Trustee may  conclusively  rely,  as to the truth of
the statements and the correctness of the opinions  expressed  therein,  upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of
judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee,  unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or
omitted to be taken by it in good faith in accordance  with the directions of the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  Fund,  if such
action or non-action  relates to the time,  method and place of conducting  any  proceeding for any remedy
available to the Trustee or  exercising  any trust or other power  conferred  upon the Trustee  under this
Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any Account  held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined
by a court of competent  jurisdiction  that the Trustee's gross  negligence or willful  misconduct was the
primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the  Trustee  be liable for  special,  indirect  or  consequential  loss or damage of any kind  whatsoever
(including  but not limited to lost  profits),  even if the Trustee has been advised of the  likelihood of
such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the Servicer,  the  Depositor or the  Custodian  shall be
responsible for the acts or omissions of the other,  it being  understood that this Agreement shall not be
construed to render them partners, joint venturers or agents of one another and

                  (ix)     The Trustee  shall not be required to expend or risk its own funds or otherwise
incur  financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any
of its rights or powers,  if there is reasonable  ground for believing that the repayment of such funds or
adequate  indemnity  against  such risk or  liability  is not  reasonably  assured  to it, and none of the
provisions  contained  in this  Agreement  shall in any  event  require  the  Trustee  to  perform,  or be
responsible  for the  manner  of  performance  of,  any of the  obligations  of the  Servicer  under  this
Agreement,  except  during such time, if any, as the Trustee shall be the successor to, and be vested with
the  rights,  duties,  powers  and  privileges  of,  the  Servicer  in  accordance  with the terms of this
Agreement.

         (e)      All funds  received by the Servicer  and the Trustee and  required to be deposited  into
any Account  pursuant to this Agreement  will be promptly so deposited by the Servicer or the Trustee,  as
applicable.

         (f)      Except for those  actions  that the Trustee is required to take  hereunder,  the Trustee
shall not have any  obligation  or  liability  to take any  action or to  refrain  from  taking any action
hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise  provided  in
Section 9.01:

         (a)      The  Trustee  may rely and shall be  protected  in acting or  refraining  from acting in
reliance on any resolution,  certificate of the Depositor or the Servicer,  certificate of auditors or any
other certificate,  statement,  instrument,  opinion, report, notice, request,  consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of
Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or
suffered  or  omitted  by it  hereunder  in good faith and in  accordance  with such  advice or Opinion of
Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers
vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement,  or
to institute,  conduct or defend any litigation  hereunder or in relation hereto at the request,  order or
direction of any of the  Certificateholders  pursuant to the  provisions  of this  Agreement,  unless such
Certificateholders  shall have offered to the Trustee reasonable  security or indemnity against the costs,
expenses  and  liabilities  which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an Event of Default of which a
Responsible  Officer  of the  Trustee  has actual  knowledge  (which  has not been  cured or  waived),  to
exercise  such of the rights  and powers  vested in it by this  Agreement,  and to use the same  degree of
care and skill in their  exercise,  as a prudent  person would  exercise  under the  circumstances  in the
conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which  may have  occurred,  the  Trustee  shall  not be liable in its
individual  capacity for any action  taken,  suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters
stated in any resolution,  certificate,  statement, instrument, opinion, report, notice, request, consent,
order,  approval,  bond or other paper or  document,  unless  requested  in writing to do so by Holders of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust Fund
and  provided  that the  payment  within a  reasonable  time to the  Trustee  of the  costs,  expenses  or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably  assured  to the  Trustee,  by the  security  afforded  to it by the  terms  of  this
Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense  or  liability  as a
condition to taking any such action.  The reasonable  expense of every such  examination  shall be paid by
the Certificateholders requesting the investigation;

         (f)      The  Trustee may  execute  any of the trusts or powers  hereunder  or perform any duties
hereunder  either  directly  or through  Affiliates,  agents or  attorneys;  provided,  however,  that the
Trustee may not appoint any agent  (other than the  Custodian)  to perform its  custodial  functions  with
respect to the Mortgage Files or paying agent functions  under this Agreement  without the express written
consent of the  Servicer,  which  consent  will not be  unreasonably  withheld.  The Trustee  shall not be
liable or  responsible  for (i) the  misconduct or negligence of any of the Trustee's  agents or attorneys
or a custodian or paying agent appointed  hereunder by the Trustee with due care and, when required,  with
the  consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer  (unless  the  Trustee has
assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a
payment or transfer by the Trustee under  Section  4.02,  to be unclear,  the Trustee may require prior to
such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement
shall not be construed as a duty, and the Trustee shall not be  accountable  for other than its negligence
or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be  required  to give any bond or  surety  with  respect  to the
execution  of the trust  created  hereby or the powers  granted  hereunder,  except as provided in Section
9.07; and

         (j)      Neither  the  Trustee nor the  Servicer  shall have any duty to conduct any  affirmative
investigation  as to the occurrence of any condition  requiring the repurchase of any Mortgage Loan by the
Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any
Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for Certificates or Mortgage Loans.  The recitals  contained
herein and in the  Certificates  (other  than the  signature  and  countersignature  of the Trustee on the
Certificates)  shall be taken as the  statements  of the  Depositor,  and the  Trustee  shall not have any
responsibility  for  their  correctness.  The  Trustee  makes  no  representation  as to the  validity  or
sufficiency  of the  Certificates  (other than the  signature and  countersignature  of the Trustee on the
Certificates)  or of any  Mortgage  Loan except as  expressly  provided in Sections  2.02 and 2.05 hereof;
provided,  however,  that the  foregoing  shall not relieve the  Trustee of the  obligation  to review the
Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee's  signature  and  countersignature  (or
countersignature  of its agent) on the  Certificates  shall be solely in its capacity as Trustee and shall
not  constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall
not be  accountable  for the use or  application  by the  Depositor of any of the  Certificates  or of the
proceeds of such  Certificates,  or for the use or  application  of any funds paid to the  Depositor  with
respect to the  Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  the Trustee  shall not be
responsible  for the  legality or validity of this  Agreement or any  document or  instrument  relating to
this  Agreement,  the  validity  of the  execution  of  this  Agreement  or of any  supplement  hereto  or
instrument of further  assurance,  or the validity,  priority,  perfection or  sufficiency of the security
for the  Certificates  issued hereunder or intended to be issued  hereunder.  The Trustee shall not at any
time  have  any  responsibility  or  liability  for  or  with  respect  to  the  legality,   validity  and
enforceability  of any Mortgage or any Mortgage  Loan, or the  perfection  and priority of any Mortgage or
the  maintenance  of any such  perfection and priority,  or for or with respect to the  sufficiency of the
Trust Fund or its ability to generate the payments to be  distributed  to  Certificateholders,  under this
Agreement.  The  Trustee  shall not have any  responsibility  for filing  any  financing  or  continuation
statement in any public  office at any time or to  otherwise  perfect or maintain  the  perfection  of any
security  interest  or  lien  granted  to  it  hereunder  or to  record  this  Agreement  other  than  any
continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee  May Own  Certificates.  The Trustee in its  individual  capacity or in
any capacity  other than as Trustee  hereunder  may become the owner or pledgee of any  Certificates  with
the same rights it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees and  Expenses.  The  Trustee  will be entitled to receive a fee
(the "Trustee Fee") as compensation  for the performance of its activities  hereunder equal to 1/12 of the
Trustee Fee Rate  multiplied by the Stated  Principal  Balance of each Mortgage Loan as of the Due Date in
the month  preceding  the month in which the related  Distribution  Date occurs.  The Trustee will also be
entitled  to all  income and gain  realized  from any  investment  of funds in the  Distribution  Account,
pursuant to Article IV, for the  performance of its activities  hereunder.  In addition,  the Trustee will
be  entitled  to  recover  from  the   Distribution   Account  pursuant  to  Section 4.04  all  reasonable
out-of-pocket expenses,  disbursements and advances and the expenses of the Trustee in connection with any
Event of Default,  any breach of this  Agreement  or any claim or legal action  (including  any pending or
threatened  claim or legal action)  incurred or made by or against the Trustee or in  connection  with the
administration  of the trusts hereunder by the Trustee  (including the reasonable  compensation,  expenses
and  disbursements of its counsel) except any such expense,  disbursement or advance as may arise from its
negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds
in the Distribution  Account are insufficient  therefor,  the Trustee shall recover such expenses from the
Depositor.  Such  compensation and  reimbursement  obligation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee
shall  during  the  entire  duration  of this  Agreement  be a state  bank or trust  company or a national
banking  association  organized  and doing  business  under the laws of such state or the United States of
America,  authorized  under such laws to exercise  corporate trust powers,  having a combined  capital and
surplus  and  undivided  profits  of at  least  $40,000,000  or,  in  the  case  of a  successor  Trustee,
$50,000,000,  subject to supervision or examination by federal or state  authority and, in the case of the
Trustee,  rated "BBB" or higher by S&P with  respect to their  long-term  rating and rated "BBB" or higher
by  S&P  and  "Baa2"  or  higher  by  Moody's  with  respect  to  any  outstanding   long-term   unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to,
each of the Rating Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant
to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.06  the  combined  capital  and surplus of such  corporation  shall be deemed to be its
total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition
so  published.  In case at any  time the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions of this  Section 9.06,  the Trustee shall resign  immediately in the manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The Trustee,  at its own expense,  shall at all times  maintain and
keep  in  full  force  and  effect:   (i) fidelity  insurance,   (ii) theft  of  documents  insurance  and
(iii) forgery  insurance (which may be collectively  satisfied by a "Financial  Institution Bond" and/or a
"Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act
as custodians  for  investor-owned  mortgage  pools.  A certificate of an officer of the Trustee as to the
Trustee's  compliance with this Section 9.07 shall be furnished to any  Certificateholder  upon reasonable
written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be  discharged  from the Trust hereby  created by
giving  written  notice  thereof to the Depositor and the  Servicer,  with a copy to the Rating  Agencies.
Upon receiving such notice of resignation,  the Depositor shall promptly appoint a successor  Trustee,  by
written  instrument,  in  triplicate,  one copy of which  instrument  shall be delivered to the  resigning
Trustee.  If no successor  Trustee shall have been so appointed and have  accepted  appointment  within 30
days after the giving of such notice of  resignation,  the  resigning  Trustee may  petition  any court of
competent jurisdiction for the appointment of a successor Trustee.

         (b)      If at  any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with  the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or
if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be  adjudged  a  bankrupt  or
insolvent,  or a receiver of the Trustee or of its  property  shall be  appointed,  or any public  officer
shall  take  charge  or  control  of the  Trustee  or of its  property  or  affairs  for  the  purpose  of
rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the Trustee and
appoint a successor Trustee by written  instrument,  in triplicate,  one copy of which instrument shall be
delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee  and  appoint a  successor  Trustee by
written  instrument or instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact
duly authorized,  one complete set of which instruments shall be delivered to the Depositor,  the Servicer
and the Trustee so removed and the  successor so appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates  shall
be responsible for paying any  compensation  payable  hereunder to a successor  Trustee,  in excess of the
amount paid hereunder to the predecessor Trustee.

         (d)      No  resignation  or  removal of the  Trustee  and  appointment  of a  successor  Trustee
pursuant to any of the provisions of this  Section 9.08  shall become effective except upon appointment of
and acceptance of such appointment by the successor Trustee as provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge
and deliver to the  Depositor and to its  predecessor  Trustee an instrument  accepting  such  appointment
hereunder.  The  resignation or removal of the  predecessor  Trustee shall then become  effective and such
successor  Trustee,  without any further act, deed or  conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named as Trustee  herein.  The  predecessor  Trustee  shall,  after its  receipt of payment in full of its
outstanding  fees and expenses  promptly  deliver to the  successor  Trustee all assets and records of the
Trust held by it hereunder,  and the Depositor and the predecessor  Trustee shall execute and deliver such
instruments  and do such other things as may  reasonably be required for more fully and certainly  vesting
and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept  appointment as provided in this  Section 9.09  unless
at the time of such  acceptance  such  successor  Trustee  shall  be  eligible  under  the  provisions  of
Section 9.06.

         (c)      Upon   acceptance  of   appointment   by  a  successor   Trustee  as  provided  in  this
Section 9.09,  the successor  Trustee shall mail notice of the succession of such Trustee hereunder to all
Certificateholders at their addresses as shown in the Certificate  Register,  to the Rating Agencies.  The
Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or
national  banking  association  into which the Trustee may be merged or  converted or with which it may be
consolidated  or any state bank or trust  company  or  national  banking  association  resulting  from any
merger,  conversion or  consolidation  to which the Trustee  shall be a party,  or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee  shall be the  successor  of the Trustee  hereunder,  provided  such state bank or
trust company or national  banking  association  shall be eligible under the  provisions of  Section 9.06.
Such  succession  shall be valid without the  execution,  delivery of notice or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor and the Trustee  acting  jointly shall have the power and
shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and the
Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate
trustees,  of all or any part of the Trust, and to vest in such Person or Persons, in such capacity,  such
title to the Trust, or any part thereof,  and, subject to the other provisions of this Section 9.11,  such
powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider  necessary
or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee  hereunder or as  successor  to the  Servicer  hereunder),  the Trustee  shall be  incompetent  or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.

         (a)      For federal  income tax  purposes,  the taxable year of each  2007-AR2  REMIC shall be a
calendar year and the Trustee shall  maintain or cause the  maintenance of the books of each such 2007-AR2
REMIC on the accrual method of accounting.


         (b)      It is intended  that the portion of the Trust Fund  consisting  of the Trust's  interest
in the Corridor  Contracts be classified  for federal income tax purposes as a grantor trust under subpart
E, part I of  subchapter  J of  chapter 1 of the Code,  of which  the Class  B-IO  Certificateholders  are
owners,  rather than as an  association  taxable as a  corporation.  The powers  granted  and  obligations
undertaken in this Agreement shall be construed so as to further such intent.

         (c)      The  Trustee  shall  prepare,  sign and file or  cause  to be  filed  with the  Internal
Revenue Service,  and the Trustee shall sign Federal tax information  returns or elections  required to be
made hereunder  with respect to each 2007-AR2  REMIC,  the Trust Fund  (including the portion of the Trust
Fund  classified  as a grantor trust as noted in Section  9.12(b)) and the  Certificates  containing  such
information  and at the times and in the  manner as may be  required  by the Code or  applicable  Treasury
regulations,  and the  Trustee  shall  furnish  to each  Holder of  Certificates  at any time  during  the
calendar year for which such returns or reports are made such  statements or  information at the times and
in the manner as may be required thereby,  including,  without  limitation,  reports relating to mortgaged
property that is abandoned or  foreclosed,  receipt of mortgage  interests in kind in a trade or business,
a  cancellation  of  indebtedness,  interest,  original  issue  discount  and market  discount  or premium
(assuming a constant  rate of  prepayment  on the  Mortgage  Loans of 25%).  The Trustee will apply for an
Employee  Identification  Number from the IRS under Form SS-4 or any other  acceptable  method for all tax
entities  (including  each 2007-AR2 REMIC and the portion of the Trust Fund  classified as a grantor trust
as noted in Section  9.12(b)).  In connection  with the  foregoing,  the Trustee shall timely  prepare and
file, and the Trustee shall upon the written  instruction of the Trustee sign, IRS Form 8811,  which shall
provide  the name and  address of the person who can be  contacted  to obtain  information  required to be
reported to the holders of regular  interests in each 2007-AR2 REMIC (the "REMIC  Reporting  Agent").  The
Trustee  shall make  elections to treat each  2007-AR2  REMIC as a REMIC and the portion of the Trust Fund
consisting of the Trust's  interest in the Corridor  Contracts as a grantor trust (which  elections  shall
apply to the taxable  period ending  December 31,  2007 and each calendar year  thereafter) in such manner
as the Code or  applicable  Treasury  regulations  may  prescribe,  and as described  by the Trustee.  The
Trustee shall sign all tax  information  returns filed pursuant to this  Section and  any other returns as
may be required by the Code.  The Holder of the largest  percentage  interest in the Class R  Certificates
is hereby  designated as the "Tax Matters Person" (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for
each  of  REMIC  I and  REMIC  II.  The  Holder  of the  largest  percentage  interest  in  the  Class R-X
Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within  the  meaning  of Treas.  Reg.
§§1.860F-4(d))  for REMIC III. The Trustee is hereby  designated  and  appointed as the agent of each such
Tax Matters Person.  Any Holder of a Residual  Certificate will by acceptance  thereof appoint the Trustee
as agent and  attorney-in-fact  for the purpose of acting as Tax Matters  Person for each  2007-AR2  REMIC
during such time as the Trustee  does not own any such  Residual  Certificate.  In the event that the Code
or applicable Treasury  regulations  prohibit the Trustee from signing tax or information returns or other
statements,  or the  Trustee  from  acting as agent for the Tax Matters  Person,  the  Trustee  shall take
whatever  action  that in its sole  good  faith  judgment  is  necessary  for the  proper  filing  of such
information returns or for the provision of a tax matters person,  including  designation of the Holder of
the largest  percentage  interest  in a Residual  Certificate  to sign such  returns or act as tax matters
person.  Each Holder of a Residual Certificate shall be bound by this Section.
         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such
information  as required in  Section 860D(a)(6)(B)  of the Code to the Internal  Revenue  Service,  to any
Person  purporting  to transfer a Residual  Certificate  to a Person other than a transferee  permitted by
Section 5.05(b),  and to any regulated  investment  company,  real estate investment  trust,  common trust
fund, partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any record holder of
which is not a  transferee  permitted  by  Section 5.05(b)  (or which is deemed by statute to be an entity
with a disqualified member).

         (e)      The Trustee  shall  prepare and file or cause to be filed,  and the Trustee  shall sign,
any state income tax returns  required under  Applicable  State Law with respect to each 2007-AR2 REMIC or
the Trust Fund.

         (f)      The Trustee  shall request  certification  acceptable to the Trustee to enable the Trust
to make payments on the Class B-IO  Certificates  without  withholding or backup  withholding  taxes. Each
Class B-IO  Certificateholder  shall provide the appropriate tax certification  requested pursuant to this
paragraph  and to update  or  replace  such  form or  certification  in  accordance  with its terms or its
subsequent  amendments  and consents to the delivery by the Trustee to the  Corridor  Counterparty  of any
such  certification.  Such certification may include Form W-8BEN,  Form W-8IMY, Form W-9 or Form W-8ECI or
any  successors to such IRS forms.  Any purported  sales or transfers of any Class B-IO  Certificate  to a
transferee  which  does not  comply  with  these  requirements  shall be deemed  null and void  under this
Agreement.

         (g)      The Trustee,  on behalf of the Trust, (i) shall authorize,  execute and deliver a United
States  Internal  Revenue  Service Form W-9 or successor  applicable  form,  or other  appropriate  United
States tax forms as may be  required to prevent  withholding  or backup  withholding  taxes on payments to
the Trust under the Corridor Contracts,  to the Corridor  Counterparty on or before the first payment date
under the Corridor  Contracts and  thereafter  prior to the  expiration or  obsolescence  of such form and
(ii)  shall,  if  requested  by  the  Corridor  Counterparty  and  permitted  to do so by the  Class  B-IO
Certificateholders,  deliver  to the  Corridor  Counterparty  promptly  upon  receipt  each  certification
received from the Class B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision of this  Agreement,  the Trustee shall comply with
all  federal  withholding  requirements  respecting  payments  to  Certificateholders,  that  the  Trustee
reasonably  believes  are  applicable  under the Code.  The  consent  of  Certificateholders  shall not be
required for such  withholding.  In the event the Trustee  withholds  any amount from  interest,  original
issue  discount  or other  payments  or  advances  thereof to any  Certificateholder  pursuant  to federal
withholding   requirements,   the   Trustee   shall,   together   with   its   monthly   report   to  such
Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust Fund and the  Depositor  for any taxes and
costs including,  without  limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust
Fund,  the  Depositor or the  Servicer,  as a result of a breach of the  Trustee's  covenants set forth in
this Section 9.12.


                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
the Mortgage Loans.

         (a)      Subject  to  Section 10.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Trustee and the Servicer created hereby,  other than the obligation of the Trustee to make
payments to Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the direction of the Depositor or its designee of all
of the  Mortgage  Loans and all related REO Property  remaining in the Trust at a price (the  "Termination
Purchase Price") equal to the sum of (a) 100% of the Outstanding  Principal  Balance of each Mortgage Loan
(other than a Mortgage  Loan related to REO Property) as of the date of  repurchase,  net of the principal
portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans unpaid to, but not  including,  the
first day of the month of repurchase,  (b) the appraised value of any related REO Property,  less the good
faith  estimate of the Depositor of  liquidation  expenses to be incurred in connection  with its disposal
thereof (but not more than the Outstanding  Principal Balance of the related Mortgage Loan,  together with
interest  at the  applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be  calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c)  unreimbursed
out-of pocket costs of the Servicer,  including  unreimbursed  servicing advances and the interest portion
of any  unreimbursed  Monthly  Advances,  made on the related Mortgage Loans prior to the exercise of such
repurchase  right,  (d) any costs and damages  incurred by the Trust in  connection  with any violation of
any predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed  costs
and expenses of the Servicer,  the Custodian and the Trustee  payable  pursuant to Section 9.05 or Section
7.04(c);

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i) The right of the Depositor or its designee to  repurchase  all the assets  described
in  Section  10.01(a)(i)  above  shall be  exercisable  only if (i) the  Stated  Principal  Balance of the
Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the  Trustee  has  determined  that the  REMIC  status  of any  2007-AR2  REMIC  has  been  lost or that a
substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  At any
time  thereafter,  in the case of (i) or (ii) above,  the  Depositor  may elect to terminate  any 2007-AR2
REMIC at any time,  and upon such  election,  the Depositor or its designee,  shall purchase in accordance
with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The  Trustee  shall give notice of any  termination  to the  Certificateholders,  with a
copy to the Servicer and the Rating  Agencies,  upon which the  Certificateholders  shall  surrender their
Certificates  to the Trustee for payment of the final  distribution  and  cancellation.  Such notice shall
be given by  letter,  mailed  not  earlier  than the 15th day and not later than the 25th day of the month
next preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon
which final payment of the Certificates  will be made upon  presentation and surrender of the Certificates
at the  Corporate  Trust  Office of the  Trustee  therein  designated,  (ii) the  amount of any such final
payment and (iii) that the Record Date otherwise  applicable to such  Distribution Date is not applicable,
payments  being made only upon  presentation  and surrender of the  Certificates  at the  Corporate  Trust
Office of the Trustee therein specified.

         (e)      If the option of the  Depositor to  repurchase  or cause the  repurchase of the Mortgage
Loans and the related assets  described in Section  10.01(a)(i)  above is exercised,  the Depositor and/or
its designee  shall deliver to the Trustee for deposit in the  Distribution  Account,  by the Business Day
prior to the  applicable  Distribution  Date,  an amount equal to the  Termination  Purchase  Price.  Upon
presentation  and surrender of the related  Certificates  by the related  Certificateholders,  the Trustee
shall distribute to such  Certificateholders  from amounts then on deposit in the Distribution  Account an
amount  determined  as  follows:  with  respect  to each  related  Certificate  (other  than the  Residual
Certificates and the Class XP Certificates),  the outstanding  Current Principal Amount, plus with respect
to each such  Certificate  (other than the related Residual  Certificates and the Class XP  Certificates),
one  month's  interest  thereon at the  applicable  Pass-Through  Rate;  and with  respect to the  related
Residual  Certificates and the related Class XP Certificates,  the percentage  interest  evidenced thereby
multiplied by the  difference,  if any,  between the above  described  repurchase  price and the aggregate
amount  to  be  distributed  to  the  Holders  of  the  Certificates  (other  than  the  related  Residual
Certificates  and the related Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans
are not  sufficient  to pay all of the related  Certificates  in full  (other  than the  related  Residual
Certificates and the related Class XP  Certificates),  any such deficiency will be allocated first, to the
related Class B  Certificates,  in inverse order of their numerical  designation,  and then to the Class A
Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and  following  such
final  Distribution  Date for the related  Certificates,  the Trustee shall release promptly (or cause the
Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the  remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee's
obligation to hold any amounts payable to the  Certificateholders  in trust without interest pending final
distributions  pursuant to Section  10.01(g).  Any other amounts  remaining in the Accounts will belong to
the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,  the  Servicer  shall  deliver  to  the  Trustee  for  deposit  in the
Distribution   Account  all  distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the
presentation  and  surrender  of  the  Certificates,   the  Trustee  shall  distribute  to  the  remaining
Certificateholders,  in accordance with their respective  interests,  all distributable  amounts remaining
in the Distribution  Account.  Upon deposit by the Servicer of such distributable  amounts,  and following
such final  Distribution  Date,  the Trustee shall  release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage Loans, and the Custodial  Account and the Distribution  Account
shall   terminate,   subject  to  the   Trustee's   obligation   to  hold  any  amounts   payable  to  the
Certificateholders  in trust  without  interest  pending  final  distributions  pursuant  to this  Section
10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Trustee  shall  give a second  written  notice to the  remaining  Certificateholders  to  surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If within six
months after the second notice,  not all the Certificates  shall have been  surrendered for  cancellation,
the Trustee may take  appropriate  steps, or appoint any agent to take  appropriate  steps, to contact the
remaining  Certificateholders  concerning  surrender of their Certificates,  and the cost thereof shall be
paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be
deemed to represent that one of the following  will be true and correct:  (i) the exercise of the optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under  ERISA or  Section  4975 of the Code or (ii)  such  designee  is (A) not a party  in  interest  with
respect to any Plan and (B) is not a "benefit plan  investor"  (other than a plan  sponsored or maintained
by the Depositor or such designee,  as the case may be,  provided that no assets of such plan are invested
or deemed to be invested in the Certificates).  If the holder of the optional  termination right is unable
to exercise such option by reason of the preceding sentence, then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase  the Mortgage  Loans under Section  10.01(a)(i)  above is exercised  with respect to all of the
Mortgage  Loans,  the Trust Fund and each  2007-AR2  REMIC  shall be  terminated  in  accordance  with the
following  additional  requirements,  unless the  Trustee  has been  furnished  with an Opinion of Counsel
addressed  to the Trustee  (which  opinion  shall not be at the expense of the Trustee) to the effect that
the  failure of the Trust to comply with the  requirements  of this  Section  10.02 will not (i) result in
the  imposition  of taxes on  "prohibited  transactions"  as defined  in Section  860F of the Code on each
2007-AR2  REMIC or (ii) cause any 2007-AR2  REMIC to fail to qualify as a 2007-AR2  REMIC at any time that
any Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of  Depositor,  the  Trustee,  as agent for the  respective  Tax  Matters  Persons,  shall adopt a plan of
complete liquidation of each 2007-AR2 REMIC in the case of a termination under Section  10.01(a)(i).  Such
plan,  which shall be provided to the Trustee by Depositor,  shall meet the  requirements  of a "qualified
liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify the  Trustee at the  commencement  of such 90-day
liquidation  period and, at or prior to the time of making of the final payment on the  Certificates,  the
Trustee  shall sell or otherwise  dispose of all of the  remaining  assets of the Trust Fund in accordance
with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2007-AR2  REMIC and at or prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of
the  assets  of the  Trust to or at the  direction  of the  Depositor,  and  each  2007-AR2  REMIC,  shall
terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related  2007-AR2  REMIC upon the written  request of
the  Depositor,  and to take such action in  connection  therewith as may be  reasonably  requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes  of  adopting  such a plan  of  complete  liquidation.  The  Trustee  shall  adopt  such  plan of
liquidation  by filing the  appropriate  statement on the final tax return of each  2007-AR2  REMIC.  Upon
complete  liquidation  or final  distribution  of all of the assets of the Trust Fund,  the Trust Fund and
each 2007-AR2 REMIC shall terminate.


                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2007-AR2  REMIC  shall be
treated as a REMIC for federal  income tax purposes and that the  provisions of this  Agreement  should be
construed in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each  recipient  of the  related
Prospectus  Supplement  and,  by  its  acceptance  thereof,  each  holder  of a  Certificate,  agrees  and
acknowledges  that each party  hereto has agreed  that each of them and their  employees,  representatives
and other agents may disclose,  immediately upon  commencement of discussions,  to any and all persons the
tax treatment and tax structure of the Certificates and the 2007-AR2  REMICs,  the transactions  described
herein and all  materials of any kind  (including  opinions and other tax  analyses)  that are provided to
any of them relating to such tax treatment and tax structure.  For purposes of this  paragraph,  the terms
"tax  treatment"  and "tax  structure"  have  the  meanings  set  forth in  Treasury  Regulation  Sections
1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This  Agreement  may be amended from time to time by the  Company,  the  Depositor,  the
Servicer and the Trustee,  without notice to or the consent of any of the Certificateholders,  to (i) cure
any  ambiguity,  (ii) correct or supplement any  provisions  herein that may be defective or  inconsistent
with  any  other  provisions  herein,  (iii)  conform  any  provisions  herein  to the  provisions  in the
Prospectus,  (iv) comply with any changes in the Code,  (v) to revise or correct any provisions to reflect
the  obligations  of the parties to this  Agreement as they relate to Regulation AB or (vi) make any other
provisions  with  respect  to  matters or  questions  arising  under  this  Agreement  which  shall not be
inconsistent with the provisions of this Agreement;  provided,  however, that with respect to clauses (iv)
and (vi) of this  Section  11.02(a),  such action  shall not, as  evidenced  by an Opinion of  Independent
Counsel,  addressed  to the  Trustee,  adversely  affect in any  material  respect  the  interests  of any
Certificateholder;  provided,  further,  that  with  respect  to  clauses  (iv) and  (vi) of this  Section
11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but not
at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under
this Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the
Depositor and the Trustee,  with the consent of the Holders of the  Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate Principal Balance of the Certificates affected thereby (or,
of each  Class of  Certificates  evidencing  not less than 51% of the  aggregate  outstanding  Certificate
Principal  Balance of each Class affected  thereby,  if such amendment affects only such Class or Classes)
for the  purpose  of  adding  any  provisions  to or  changing  in any  manner or  eliminating  any of the
provisions  of this  Agreement  or of  modifying  in any  manner  the  rights  of the  Certificateholders;
provided,  however,  that no such  amendment  shall  (i) reduce  in any manner the amount of, or delay the
timing of,  payments  received on Mortgage Loans which are required to be  distributed on any  Certificate
without  the  consent  of the  Holder  of  such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the Holders of which are required to consent to any such  amendment,  without the consent of
the Holders of all  Certificates  then  outstanding,  or (iii) cause any 2007-AR2 REMIC to fail to qualify
as a REMIC for federal income tax purposes,  as evidenced by an Opinion of Independent  Counsel  addressed
to  the  Trustee  which  shall  be  provided  to  the  Trustee  other  than  at  the  Trustee's   expense.
Notwithstanding  any other  provision  of this  Agreement,  for purposes of the giving or  withholding  of
consents  pursuant  to this  Section 11.02(b),  Certificates  registered  in the  name of or held  for the
benefit of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be entitled to vote
their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee shall furnish a copy
of such amendment or written  notification  of the substance of such  amendment to each  Certificateholder
and the Trustee, and the Trustee shall provide a copy of such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to this  Agreement,  the  Trustee  shall be
entitled  to receive  and rely upon an  Opinion  of Counsel  addressed  to the  Trustee  stating  that the
execution of such  amendment is  authorized  or  permitted by this  Agreement.  The Trustee may, but shall
not be  obligated  to,  enter into any such  amendment  which  affects  the  Trustee's  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless
(i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional Undivided Interests
aggregating  not less than 51% of the Trust Fund  shall  have made  written  request  upon the  Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to
the Trustee such  reasonable  indemnity as it may require  against the costs and expenses and  liabilities
to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of  indemnity,  shall have  neglected or refused to institute  any such action,  suit or
proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is
expressly  required,  to the  Depositor.  Proof  of  execution  of any  such  instrument  or of a  writing
appointing  any such agent shall be sufficient  for any purpose of this  Agreement and conclusive in favor
of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
none of the Trustee,  the Depositor,  the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any successor to any such party in reliance  thereon,  whether or not notation
of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the Depositor,  the Servicer or
any Affiliate thereof shall be disregarded,  except as otherwise provided in  Section 11.02(b)  and except
that, in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,
authorization,  direction,  notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the Trustee  actually knows to be so owned shall be so disregarded.  Certificates  which have been pledged
in good faith to the Trustee,  the  Depositor,  the Servicer or any  Affiliate  thereof may be regarded as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION  5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES  HERETO  EXPRESSLY RELY
UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER) AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:   Vice   President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties hereto in writing;  (ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may  hereafter be furnished to the other  parties  hereto in writing;  (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice  President-Servicing,  telecopier
number:  (212)  272-5591,  or to such other  address as may  hereafter be  furnished to the other  parties
hereto in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista  Drive,  Lewisville,  Texas 75067,
Attention:  Bear Stearns Mortgage  Funding  2007-AR2,  telecopier  number:  (214) 626-3751,  or such other
address as may  hereafter  be  furnished to the other  parties  hereto in writing;  (v) in the case of the
Rating  Agencies,  Moody's  Investors  Service,  Inc.,  99 Church  Street,  New York,  New York  10007 and
Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York
10041,  or such other  address or  telecopy  number as may be  furnished  to the other  parties  hereto in
writing.  Any notice  delivered to the Depositor,  the Servicer or the Trustee under this Agreement  shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.
         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Trustee  shall  promptly  provide  notice to each Rating  Agency with respect to each of the  following of
which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the  Servicer
complies with the  provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise
utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or  otherwise
utilize the services of any  Subcontractor,  to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Depositor to comply with the  provisions  of this Section and with  Sections  3.16
and 3.17 of this  Agreement to the same extent as if such  Subservicer  were the  Depositor.  The Servicer
shall be  responsible  for  obtaining  from each  Subservicer  and  delivering to the Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  3.16(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when  required to be
delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor (or any designee of
the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory to
the  Depositor)  of  the  role  and  function  of  each  Subcontractor  utilized  by the  Servicer  or any
Subservicer,  specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such
Subcontractors  are  "participating  in the  servicing  function"  within  the  meaning  of  Item  1122 of
Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any  Subservicer) for the benefit of the Depositor to
comply  with  the  provisions  of  Sections  3.01 to the same  extent  as if such  Subcontractor  were the
Servicer.  The Servicer shall be responsible for obtaining from each  Subcontractor  and delivering to the
Depositor any  Assessment of  Compliance  and  Attestation  Report and other  certificates  required to be
delivered  by such  Subservicer  and such  Subcontractor  under  Section  3.17,  in each  case as and when
required to be delivered.



                                           [Signatures Follow]





--------------------------------------------------------------------------------






         IN WITNESS WHEREOF, the Depositor,  the Trustee,  the Servicer,  the Sponsor and the Company have
caused their names to be signed hereto by their  respective  officers  thereunto duly authorized as of the
day and year first above written.


                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II
                                                              INC., as Depositor


                                                              By:/s/ Baron Silverstein         
                                                              Name: Baron Silverstein
                                                              Title: Managing Senior Director



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Trustee


                                                              By:/s/ Stacey M. Taylor          
                                                              Name: Stacey M. Taylor
                                                              Title: Vice President



                                                              EMC MORTGAGE CORPORATION, as Servicer and
                                                              Company


                                                              By:/s/ William Glasgow, Jr.          
                                                              Name: William Glasgow, Jr.
                                                              Title: Executive Vice President




Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:/s/ Jacqueline Oliver          
Name: Jacqueline Oliver
Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 28th day of February,  2007 before me, a notary  public in and for said State,  personally
appeared Baron  Silverstein , known to me to be a Senior Managing  Director of Structured  Asset Mortgage
Investments II Inc., the corporation that executed the within  instrument,  and also known to me to be the
person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Michelle Sterling
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                            )
                                             ) ss.:
COUNTY OF HOWARD                             )


         On the 28th day of February,  2007 before me, a notary  public in and for said State,  personally
appeared Stacey Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the entity that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Darron C. Woodus
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                           )
                                         ) ss.:
COUNTY OF DALLAS                         )

         On the 28th day of February,  2007 before me, a notary  public in and for said State,  personally
appeared  William Glasgow,  Jr., known to me to be Executive Vice President of EMC Mortgage  Corporation,
the corporation  that executed the within  instrument,  and also known to me to be the person who executed
it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )

         On the 28th day of February,  2007 before me, a notary  public in and for said State,  personally
appeared  Jacqueline  Oliver , known to me to be Senior Vice  President of EMC Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-1

                                                      FORM OF CLASS A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------





Certificate No. 1                                          Variable Pass-Through Rate



Class A-[1][2][3]
[Super] Senior [Support]

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
February 1, 2007                                           $___________


First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
March 25, 2007                                             of the Cut-off Date: $____________


Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing a fractional undivided interest in the distributions allocable to the Class A-[1][2][3]  Certificates with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one- to four-family  residential  properties  (the “Mortgage  Loans”) and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  “Trust  Fund”)  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  “Agreement”),  among SAMI II, as  depositor  (the  “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,  if any)
required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date
is the  Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the
date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class A-[1][2][3] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-2

                                                              [RESERVED]






--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-3

                                                              [RESERVED]





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-4

                                               FORM OF CLASS B-[1][2][3][4] CERTIFICATE

                  THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES        [AND  THE  CLASS  B-[1][2][3]
CERTIFICATES]  AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER OF A CLASS  B-[1][2][3][4]  CERTIFICATE  OR ANY  INTEREST  THEREIN  SHALL BE  DEEMED  TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS
RATED AT LEAST  "BBB-" OR ITS  EQUIVALENT  BY S&P AND  MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A “PLAN”) OR INVESTING  WITH “PLAN ASSETS” OF ANY PLAN OR
(III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN
"INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
(“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                                          Variable Pass-Through Rate


Class B-[1][2][3][4]  Subordinate


                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
February 1, 2007                                           $______________


First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
March 25, 2007                                             of the Cut-off Date:     $_____________


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing a fractional undivided interest in the distributions  allocable to the Class  B-[1][2][3][4]  Certificates
         with respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage  loans secured by
         first liens on one- to  four-family  residential  properties  (the  “Mortgage  Loans”) and sold by  Structured  Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  “Trust  Fund”)  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  “Agreement”),  among SAMI II, as  depositor  (the  “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

         Each beneficial owner of a Class  B-[1][2][3][4]  Certificate or any interest therein shall be deemed to have represented,  by
virtue of its  acquisition  or holding of that  Certificate  or interest  therein,  that either (i) such  Certificate is rated at least
"BBB-" or its equivalent by S&P and Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Security Investment
Act of 1974, as amended,  or Section 4975 of the Code (each,  a “Plan”) or investing  with "plan assets" of any Plan, or (iii)(1) it is
an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or interest  therein is an “insurance  company
general account,” as such term is defined in U.S.  Department of Labor Prohibited  Transaction Class Exemption  (“PTCE”) 95-60, and (3)
the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate  is one of a duly  authorized  issue  of  Certificates  designated  as set  forth on the  face  hereof  (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-[1][2][3][4] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-5

                                                     FORM OF CLASS B-5 CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, CLASS B-1, CLASS B-2, CLASS B-3 AND CLASS B-4
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE  HOLDER  HEREOF,  BY  PURCHASING  THIS  CERTIFICATE,  AGREES  THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND
THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY  IN ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.


Certificate No. 1                                          Variable Pass-Through Rate

Class B-5 Subordinate



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
February 1, 2007                                           Certificate as of the Cut-off Date:
                                                           ___________


                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
March 25, 2007                                             ____________


Servicer:                                                  CUSIP: ____________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing a fractional undivided interest in the distributions  allocable to the Class B-5 Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four-family  residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate is registered at the close of business on the last Business Day of the month  preceding the month in which
such Distribution Date occurs, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and
the amount  required to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and is not
likely to be the date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class B-5 Certificate  will be made unless the Trustee has received either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-5 Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

       This information is provided by __________________, the assignee named above, or ________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-6

                                                    FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND THE CLASS B CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH IT MAY
RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                  NO  TRANSFER  OF THIS  CLASS  B-IO  CERTIFICATE  SHALL BE MADE  UNLESS  THE  PROPOSED  TRANSFEREE  OF SUCH CLASS B-IO
CERTIFICATE  PROVIDES  TO THE TRUSTEE AND ANY PAYING  AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM
W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT SUCH FORM
HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX  CERTIFICATION
FORM FROM A TRANSFEREE OF THIS CLASS B-IO  CERTIFICATE,  THE TRUSTEE SHALL  FORWARD SUCH TAX  CERTIFICATION  FORM PROVIDED TO IT TO THE
CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO  CERTIFICATE AND EACH TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE
TRUSTEE  FORWARDING TO THE CORRIDOR  COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE WITH THESE
TRANSFER  RESTRICTIONS.  ANY PURPORTED  SALES OR TRANSFERS OF THIS CLASS B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH
THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.


Certificate No. [1][2]                                     Variable Pass-Through Rate


Class B-IO Subordinate


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
February 1, 2007                                           as of the Cut-off Date:
                                                           $_____________


                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
March 25, 2007                                             $______________


Servicer:
EMC Mortgage Corporation


Assumed Final Distribution Date:                           CUSIP: ____________
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing  a fractional  undivided  interest in the  distributions  allocable  to the Class B-IO  Certificates  with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one- to four-family residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer,  the Trustee or any of their affiliates will have any obligation with respect to any certificate or other obligation  secured
by or payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”) primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation (“EMC”) to
SAMI II. EMC will act as servicer  of the  Mortgage  Loans (the  “Servicer,”  which term  includes  any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this Certificate will accrue during the calendar month  immediately  preceding such Distribution Date (as
hereinafter  defined) on the Notional Amount hereof at a per annum rate equal to the  Pass-Through  Rate as set forth in the Agreement.
The Trustee  will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately  following
Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in whose name
this  Certificate  is  registered  at the close of business on the last  Business  Day of the month  preceding  the month in which such
Distribution Date occurs,  an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the
amount of interest required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final
Distribution Date is the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the  office or agency  appointed  by the  Trustee  for that  purpose  and  designated  in such  notice.  The Class B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee upon which such Opinion of Counsel is based.  Neither the Seller nor the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No  transfer of this Class B-IO  Certificate  will be made  unless the  Trustee  has  received  either (i) opinion of
counsel  for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is  satisfactory  to the  Trustee  that the
purchase of this  certificate is  permissible  under local law, will not  constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue  Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  No  transfer  of this  Class  B-IO  Certificate  shall be made  unless  the  proposed  transferee  of such Class B-IO
Certificate  provides  to the Trustee and any paying  agent the  appropriate  tax  certification  form (i.e.,  IRS form w-9 or IRS form
W-8BEN, W-8IMY,
W-8EXP or W-8ECI,  as applicable  (or any  successor  form  thereto))  and agrees to update such forms (i) upon  expiration of any such
form,  (ii) as required under then  applicable  U.S.  Treasury  Regulations  and (iii) promptly upon learning that such form has become
obsolete or incorrect,  as a condition to such transfer.  Under the Agreement,  upon receipt of any such tax certification  form from a
transferee  of this Class B-IO  Certificate,  the trustee  shall  forward such tax  certification  form  provided to it to the Corridor
Counterparty.  Each holder of a Class B-IO  Certificate  and each  transferee  thereof shall be deemed to have consented to the Trustee
forwarding to the Corridor  Counterparty any such tax certification  form it has provided and updated in accordance with these transfer
restrictions.  Any  purported  sales or  transfers  of this Class B-IO  Certificate  to a  transferee  which does not comply with these
requirements shall be deemed null and void under the Agreement.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment hereunder and that neither the Trustee nor the Servicer is liable to the  Certificateholders  for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable with the Trustee upon surrender of this  Certificate for registration of transfer at the offices or agencies  maintained
by the Trustee for such  purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory  to the
Trustee duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and  thereupon one or more new
Certificates in authorized  denominations  representing a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-7

                                                      FORM OF CLASS R CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “RESIDUAL  INTEREST” IN A “REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT” AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No. 1                                          Percentage Interest: 100%


Class R


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
February 1, 2007                                           Certificate as of the Cut-off Date:
                                                           $_______


                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
March 25, 2007                                             $_______


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class R Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the last  Business Day of the month  preceding  the
month in which such  Distribution Date occurs, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this
Certificate  and the amount  required to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The
Assumed Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage
Loan and is not likely to be the date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder’s
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R  Certificate  will be made unless the Trustee has received  either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A-8

                                                     FORM OF CLASS R-X CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “RESIDUAL  INTEREST” IN A “REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT” AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No. 1                                          Percentage Interest: 100%


Class R-X


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
February 1, 2007                                           Certificate as of the Cut-off Date:
                                                           $_______


                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
March 25, 2007                                             $_______


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR2

         evidencing a fractional undivided interest in the distributions  allocable to the Class R-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four-family  residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the last  Business Day of the month  preceding  the
month in which such  Distribution Date occurs, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this
Certificate  and the amount  required to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The
Assumed Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage
Loan and is not likely to be the date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder’s
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Trustee has received either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:_________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _______________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ________________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-9

                                                              [Reserved]





--------------------------------------------------------------------------------





                                                                                                                       EXHIBIT A-10

                                                     FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


Certificate No. [1][2]                                     Aggregate Initial Current Notional Amount of the Class
                                                           XP Certificates as of the Cut-off Date:
                                                           $__________



                                                           Initial Notional Amount of the Class XP Certificates as
                                                           of the Cut-off Date:
Class XP Certificate                                       $__________




Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
February 1, 2007


First Distribution Date:
March 25, 2007


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
March 25, 2037


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class XP Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.


                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo, National Association,  as trustee
(the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the last  Business Day of the month  preceding  the
month in which such  Distribution Date occurs, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this
Certificate and the amount required to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class XP Certificate  will be made unless the Trustee has received  either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by EMC, the Seller,  the Servicer and the  Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust
Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and upon all
future Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation
of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
the mailing of the final payment or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage Loan  remaining in the
Trust Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii)
the optional  repurchase  by the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the
Trust in accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance of such  Mortgage
Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the
REMIC status of any REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the then-current taxable year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however,
will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years after the death of certain persons  identified
in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2007                             WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT B

                                                        MORTGAGE LOAN SCHEDULE




   LOAN_SEQ                      DEAL_INFO                        CURRENT_BALANCE         PAYMENT         STATED_ORIGINAL_TERM
   16651715                  GR2. SOFTPP/OTHER                        190876               654.5                   360
   16650504                 GR5. 1YRHARD/2YRSOFT                     675956.4              2526                    360
   16649940                 GR5. 1YRHARD/2YRSOFT                     325625.23            1282.5                   360
   16695760                      GR1. NOPP                            380000              1306.26                  360
   16839543                 GR5. 1YRHARD/2YRSOFT                      239000              896.26                   360
   16839549                     GR3. 1YRHARD                          581600              2241.59                  360
   16814155                      GR1. NOPP                            822050               3075                    360
   16839572                  GR2. SOFTPP/OTHER                        257592              885.48                   360
   16839574                     GR3. 1YRHARD                          375000               1250                    360
   16839578                 GR4. 1YRHARD/1YRSOFT                      312000              1170.01                  360
   16839581                     GR3. 1YRHARD                          314000              1013.96                  360
   16839589                 GR5. 1YRHARD/2YRSOFT                     474783.99            1924.01                  360
   16839597                 GR4. 1YRHARD/1YRSOFT                      599200              2309.42                  360
   16965551                 GR5. 1YRHARD/2YRSOFT                      397792              1405.33                  360
   16851213                 GR5. 1YRHARD/2YRSOFT                      180450              618.75                   360
   16851235                 GR5. 1YRHARD/2YRSOFT                      323206              1477.67                  360
   16788438                 GR5. 1YRHARD/2YRSOFT                      236590              909.58                   360
   16851240                      GR1. NOPP                            413030               1545                    360
   16851164                      GR1. NOPP                            413030              1587.92                  360
   16709175                     GR3. 1YRHARD                          573430              1668.33                  360
   16851178                      GR1. NOPP                            320800              1066.67                  360
   16851186                 GR5. 1YRHARD/2YRSOFT                      312780               1300                    360
   16835154                     GR3. 1YRHARD                         318318.83            1124.84                  360
   16835155                 GR5. 1YRHARD/2YRSOFT                      240000              925.01                   360
   16778913                 GR5. 1YRHARD/2YRSOFT                      202906              780.08                   360
   16835160                 GR5. 1YRHARD/2YRSOFT                     174122.39            601.57                   360
   16835162                 GR5. 1YRHARD/2YRSOFT                      440000              1833.34                  360
   16978516                 GR5. 1YRHARD/2YRSOFT                      376000              1214.17                  360
   16978531                 GR5. 1YRHARD/2YRSOFT                      244000              1042.09                  360
   16786991                 GR5. 1YRHARD/2YRSOFT                     376931.98            1409.97                  360
   16978569                     GR3. 1YRHARD                          460000              1820.84                  360
   16809723                      GR1. NOPP                           693529.5             2882.5                   360
   16856219                     GR3. 1YRHARD                          412376              1975.97                  360
   16978594                 GR5. 1YRHARD/2YRSOFT                      436000              1816.67                  360
   16775315                      GR1. NOPP                           215186.62            894.38                   360
   16856235                 GR5. 1YRHARD/2YRSOFT                      328000              1230.01                  360
   16856238                  GR2. SOFTPP/OTHER                        534400              2338.01                  360
   16729568                      GR1. NOPP                           251254.04            989.58                   360
   16856253                 GR5. 1YRHARD/2YRSOFT                      448000              1493.34                  360
   16768052                 GR5. 1YRHARD/2YRSOFT                     769767.68            3103.75                  360
   16768055                      GR1. NOPP                           485109.75            1562.59                  360
   16839505                 GR5. 1YRHARD/2YRSOFT                      333632              1074.67                  360
   16839510                     GR3. 1YRHARD                          352000              1613.34                  360
   16839513                     GR3. 1YRHARD                          248000              955.84                   360
   16839520                     GR3. 1YRHARD                          473180              1819.17                  360
   16839523                 GR4. 1YRHARD/1YRSOFT                      228000              997.51                   360
   16693632                 GR5. 1YRHARD/2YRSOFT                     339847.5             988.75                   360
   16839449                 GR5. 1YRHARD/2YRSOFT                     340849.99            1168.76                  360
   16974153                      GR1. NOPP                            561400              2216.67                  360
   16839451                 GR4. 1YRHARD/1YRSOFT                      485210              2167.92                  360
   16839452                     GR3. 1YRHARD                         520497.99            2163.34                  360
   16839461                 GR5. 1YRHARD/2YRSOFT                      408800              1320.09                  360
   16839465                 GR5. 1YRHARD/2YRSOFT                      480000              1950.01                  360
   16847494                 GR5. 1YRHARD/2YRSOFT                      585460               2555                    360
   16847497                 GR5. 1YRHARD/2YRSOFT                      346464               1476                    360
   16812611                 GR5. 1YRHARD/2YRSOFT                     293968.47            1048.34                  360
   16835065                     GR3. 1YRHARD                          282400              1147.26                  360
   16665209                     GR3. 1YRHARD                         197475.67            796.25                   360
   16978401                 GR5. 1YRHARD/2YRSOFT                      360000              1537.5                   360
   16827054                  GR2. SOFTPP/OTHER                       631023.62            2098.17                  360
   16665217                     GR3. 1YRHARD                         189338.23             704.7                   360
   16722971                     GR3. 1YRHARD                          355950              1408.97                  360
   16827057                 GR5. 1YRHARD/2YRSOFT                      350474              1128.92                  360
   16803893                 GR5. 1YRHARD/2YRSOFT                     225562.5             960.94                   360
   16835084                     GR3. 1YRHARD                          335200              1291.92                  360
   16835096                  GR2. SOFTPP/OTHER                       174835.99            654.01                   360
   16778852                 GR5. 1YRHARD/2YRSOFT                      276690              948.75                   360
   16819064                 GR5. 1YRHARD/2YRSOFT                     185963.75            753.59                   360
   16791203                 GR5. 1YRHARD/2YRSOFT                      264660              1017.5                   360
   16832922                      GR1. NOPP                           951381.52            3461.38                  360
   16790515                      GR1. NOPP                           187467.5             623.33                   360
   16856151                 GR5. 1YRHARD/2YRSOFT                     384879.8             1599.67                  360
   16847407                 GR5. 1YRHARD/2YRSOFT                      484000              2016.67                  360
   16847416                  GR2. SOFTPP/OTHER                        867196              3884.32                  360
   16847418                 GR5. 1YRHARD/2YRSOFT                      509500              2175.99                  360
   16856167                 GR5. 1YRHARD/2YRSOFT                      400000              1416.67                  360
   16809676                 GR5. 1YRHARD/2YRSOFT                      413030              1630.83                  360
   16839406                 GR5. 1YRHARD/2YRSOFT                      416000               1690                    360
   16809688                 GR5. 1YRHARD/2YRSOFT                      501250               1875                    360
   16856190                 GR4. 1YRHARD/1YRSOFT                      496000               2015                    360
   16803821                  GR2. SOFTPP/OTHER                        561400               2100                    360
   16835008                     GR3. 1YRHARD                          680000              2620.84                  360
   16971952                  GR2. SOFTPP/OTHER                        187200              702.01                   360
   16851061                      GR1. NOPP                            300750              1156.25                  360
   16835024                     GR3. 1YRHARD                         248619.99            852.51                   360
   16971972                 GR5. 1YRHARD/2YRSOFT                      404760              1475.69                  360
   16851085                 GR5. 1YRHARD/2YRSOFT                      417040              1776.67                  360
   16827029                  GR2. SOFTPP/OTHER                       223206.63             950.9                   360
   16838689                  GR2. SOFTPP/OTHER                        199698              850.75                   360
   16803803                      GR1. NOPP                           285712.5             801.56                   360
   16812563                 GR5. 1YRHARD/2YRSOFT                      388970              1616.67                  360
   16812564                 GR5. 1YRHARD/2YRSOFT                     287908.5              1050                    360
   16845990                      GR1. NOPP                           853378.13            2926.17                  360
   16684884                 GR5. 1YRHARD/2YRSOFT                     290173.08             1020                    360
   16812542                     GR3. 1YRHARD                         413078.62            1373.5                   360
   16812546                     GR3. 1YRHARD                          438500              1553.03                  360
   16965365                      GR1. NOPP                            158395              526.67                   360
   16971929                     GR3. 1YRHARD                          368000              1418.34                  360
   16832838                      GR1. NOPP                            234585              901.88                   360
   16858997                     GR3. 1YRHARD                          344000              1397.51                  360
   16832860                 GR5. 1YRHARD/2YRSOFT                      417842              1780.08                  360
   16848011                  GR2. SOFTPP/OTHER                        533330              2050.42                  360
   16728630                 GR5. 1YRHARD/2YRSOFT                      376940              1331.67                  360
   16791163                 GR5. 1YRHARD/2YRSOFT                     172862.55            591.25                   360
   16791168                 GR5. 1YRHARD/2YRSOFT                     175112.47            760.38                   360
   16847301                 GR5. 1YRHARD/2YRSOFT                      680000              2550.01                  360
   16847303                 GR5. 1YRHARD/2YRSOFT                     144359.99            735.01                   360
   16847308                     GR3. 1YRHARD                          360000               1425                    360
   16848039                      GR1. NOPP                            493230              1947.5                   360
   16809573                     GR3. 1YRHARD                          332830               1245                    360
   16848058                 GR5. 1YRHARD/2YRSOFT                      206916               881.5                   360
   16848060                 GR5. 1YRHARD/2YRSOFT                      248620               1085                    360
   16847335                     GR3. 1YRHARD                          240000              1050.01                  360
   16847341                 GR5. 1YRHARD/2YRSOFT                      416000              1560.01                  360
   16847346                 GR5. 1YRHARD/2YRSOFT                      213600              734.26                   360
   16727953                  GR2. SOFTPP/OTHER                        316790              1382.5                   360
   16847347                  GR2. SOFTPP/OTHER                        445600              2088.76                  360
   16847349                     GR3. 1YRHARD                          368000              1303.34                  360
   16847351                     GR3. 1YRHARD                          392000              1388.34                  360
   16838606                 GR5. 1YRHARD/2YRSOFT                      252630              1076.25                  360
   16848098                 GR5. 1YRHARD/2YRSOFT                      256640              1066.67                  360
   16838620                      GR1. NOPP                           572427.5             2141.25                  360
   16965307                 GR5. 1YRHARD/2YRSOFT                      156390               682.5                   360
   16838776                      GR1. NOPP                            246214              741.92                   360
   16838781                      GR1. NOPP                            304760              1203.33                  360
   16851122                 GR5. 1YRHARD/2YRSOFT                      461150              1437.5                   360
   16851126                 GR5. 1YRHARD/2YRSOFT                      521300              2112.5                   360
   16812653                 GR5. 1YRHARD/2YRSOFT                      252000              892.51                   360
   16851132                      GR1. NOPP                            304760              1266.67                  360
   16851133                      GR1. NOPP                           352328.63            1134.89                  360
   16812663                     GR3. 1YRHARD                          700000              2989.59                  360
   16812665                     GR3. 1YRHARD                         573429.99            2323.76                  360
   16835106                 GR5. 1YRHARD/2YRSOFT                     770671.87            3203.13                  360
   16851153                 GR5. 1YRHARD/2YRSOFT                      882200               3025                    360
   16965245                 GR5. 1YRHARD/2YRSOFT                      651625              2302.08                  360
   16838562                 GR5. 1YRHARD/2YRSOFT                      245000              893.23                   360
   16838563                     GR3. 1YRHARD                         212529.99            728.76                   360
   16764936                 GR5. 1YRHARD/2YRSOFT                      360000              1050.01                  360
   16838565                 GR5. 1YRHARD/2YRSOFT                      416250              1300.79                  360
   16764938                     GR3. 1YRHARD                         341852.49            1314.28                  360
   16980560                 GR5. 1YRHARD/2YRSOFT                      641600              2733.33                  360
   16845863                 GR5. 1YRHARD/2YRSOFT                      249422              1088.5                   360
   16989938                     GR3. 1YRHARD                          359920              1499.67                  360
   16812441                 GR5. 1YRHARD/2YRSOFT                      368000              1456.67                  360
   16812447                 GR5. 1YRHARD/2YRSOFT                      301552              1378.67                  360
   16971828                 GR4. 1YRHARD/1YRSOFT                      320000              1333.34                  360
   16812458                 GR5. 1YRHARD/2YRSOFT                     210524.99            743.76                   360
   16812459                 GR5. 1YRHARD/2YRSOFT                     203707.99            740.84                   360
   16845890                      GR1. NOPP                           267667.5             973.44                   360
   16845893                      GR1. NOPP                            364910              1327.08                  360
   16803720                      GR1. NOPP                            501250              1822.92                  360
   16965296                      GR1. NOPP                            585460              2250.83                  360
   16859604                 GR5. 1YRHARD/2YRSOFT                      212530              839.17                   360
   16971885                 GR4. 1YRHARD/1YRSOFT                     503715.2             1679.06                  360
   16971889                     GR3. 1YRHARD                          328000              1366.67                  360
   16971893                 GR5. 1YRHARD/2YRSOFT                      520000              1733.34                  360
   16859643                 GR5. 1YRHARD/2YRSOFT                      401000              1416.67                  360
   16858929                  GR2. SOFTPP/OTHER                        185600              599.34                   360
   16858942                 GR4. 1YRHARD/1YRSOFT                      136000              538.34                   360
   16858950                 GR5. 1YRHARD/2YRSOFT                      247206              1030.03                  360
   16858953                 GR5. 1YRHARD/2YRSOFT                      374400              1521.01                  360
   16858966                 GR5. 1YRHARD/2YRSOFT                      434000              1853.55                  360
   16826174                     GR3. 1YRHARD                          560000              2333.34                  360
   16858888                 GR5. 1YRHARD/2YRSOFT                      209288              719.43                   360
   16809420                 GR5. 1YRHARD/2YRSOFT                     301752.5             1254.17                  360
   16826191                 GR5. 1YRHARD/2YRSOFT                     689719.99            2365.01                  360
   16832756                 GR5. 1YRHARD/2YRSOFT                      417040              1733.33                  360
   16826197                  GR2. SOFTPP/OTHER                       315787.5             984.38                   360
   16826198                 GR5. 1YRHARD/2YRSOFT                      557390              2142.92                  360
   16858892                  GR2. SOFTPP/OTHER                         98500              318.08                   360
   16858899                  GR2. SOFTPP/OTHER                        572300              2265.36                  360
   16790315                 GR4. 1YRHARD/1YRSOFT                      302400               1008                    360
   16791050                  GR2. SOFTPP/OTHER                       474368.11             2065                    360
   16791061                      GR1. NOPP                           770922.5             2723.54                  360
   16791067                      GR1. NOPP                           426062.5             1505.21                  360
   16832783                      GR1. NOPP                            200500              895.83                   360
   16847210                  GR2. SOFTPP/OTHER                        368920              1226.67                  360
   16847219                     GR3. 1YRHARD                          368000              1341.67                  360
   16809478                      GR1. NOPP                            601500               1750                    360
   16847227                     GR3. 1YRHARD                         677689.99            2535.01                  360
   16839215                      GR1. NOPP                            449120               1540                    360
   16839217                     GR3. 1YRHARD                          256640                960                    360
   16968877                      GR1. NOPP                           284760.12            1035.6                   360
   16839224                 GR5. 1YRHARD/2YRSOFT                      529320               1815                    360
   16839230                      GR1. NOPP                            336840               1365                    360
   16847258                     GR3. 1YRHARD                          238400              1018.17                  360
   16847267                 GR5. 1YRHARD/2YRSOFT                      336000               1225                    360
   16838520                     GR3. 1YRHARD                         388969.99            1576.26                  360
   16772915                 GR5. 1YRHARD/2YRSOFT                      172500              646.88                   360
   16847277                 GR5. 1YRHARD/2YRSOFT                      425400               1418                    360
   16965213                 GR5. 1YRHARD/2YRSOFT                      201302              669.33                   360
   16845824                      GR1. NOPP                           204094.17            721.97                   360
   16965220                 GR5. 1YRHARD/2YRSOFT                      609520               2470                    360
   16965221                     GR3. 1YRHARD                         354935.12            1475.21                  360
   16847290                 GR5. 1YRHARD/2YRSOFT                      127518               503.5                   360
   16838653                 GR5. 1YRHARD/2YRSOFT                     526312.5             1695.31                  360
   16839383                 GR5. 1YRHARD/2YRSOFT                      776336              3307.33                  360
   16838663                 GR5. 1YRHARD/2YRSOFT                     314143.39            1207.74                  360
   16826140                     GR3. 1YRHARD                          432500              1441.67                  360
   16802987                 GR5. 1YRHARD/2YRSOFT                     545359.99            1700.01                  360
   16859587                     GR3. 1YRHARD                          561400              2333.33                  360
   16791005                     GR3. 1YRHARD                         612588.56             2280                    360
   16826160                     GR3. 1YRHARD                          413030              1330.42                  360
   16832728                 GR5. 1YRHARD/2YRSOFT                      324000              1046.26                  360
   16838402                  GR2. SOFTPP/OTHER                        186400              679.59                   360
   16838406                 GR5. 1YRHARD/2YRSOFT                     344859.99            1110.84                  360
   16838414                 GR5. 1YRHARD/2YRSOFT                       84000              323.76                   360
   16765518                 GR5. 1YRHARD/2YRSOFT                      174836                654                    360
   16838419                 GR5. 1YRHARD/2YRSOFT                      448318              1770.17                  360
   16838420                 GR5. 1YRHARD/2YRSOFT                      284000              798.76                   360
   16838428                     GR3. 1YRHARD                          401000              1541.67                  360
   16839158                 GR5. 1YRHARD/2YRSOFT                      392980              1510.83                  360
   16847179                     GR3. 1YRHARD                          210120              831.73                   360
   16732108                 GR5. 1YRHARD/2YRSOFT                     220098.88            846.18                   360
   16814073                      GR1. NOPP                           586612.87            1462.88                  360
   16839482                  GR2. SOFTPP/OTHER                        178044                703                    360
   16839486                     GR3. 1YRHARD                          352948              1323.56                  360
   16812627                     GR3. 1YRHARD                         497239.99            1860.01                  360
   16839497                 GR5. 1YRHARD/2YRSOFT                      364500              1442.82                  360
   16847373                 GR5. 1YRHARD/2YRSOFT                      209520              763.88                   360
   16965312                 GR5. 1YRHARD/2YRSOFT                      617540              2566.67                  360
   16847381                 GR5. 1YRHARD/2YRSOFT                      336000               1225                    360
   16845925                      GR1. NOPP                           496237.49            1959.38                  360
   16847385                     GR3. 1YRHARD                         172429.99            627.09                   360
   16847387                 GR5. 1YRHARD/2YRSOFT                     456819.19            1708.81                  360
   16812508                 GR4. 1YRHARD/1YRSOFT                      384960               1520                    360
   16847391                 GR5. 1YRHARD/2YRSOFT                      492000              1947.5                   360
   16965329                 GR5. 1YRHARD/2YRSOFT                      214134               845.5                   360
   16847393                 GR5. 1YRHARD/2YRSOFT                      775000              2260.42                  360
   16847394                     GR3. 1YRHARD                          504000               1995                    360
   16845837                      GR1. NOPP                            830070              3363.75                  360
   16812423                 GR5. 1YRHARD/2YRSOFT                     465159.99            1933.34                  360
   16826015                     GR3. 1YRHARD                          426400              1687.84                  360
   16826016                     GR3. 1YRHARD                         350473.99            1274.59                  360
   16833307                     GR3. 1YRHARD                          344860              1254.17                  360
   16833318                 GR5. 1YRHARD/2YRSOFT                      673680               2660                    360
   16833323                     GR3. 1YRHARD                         195487.5             568.75                   360
   16707372                 GR5. 1YRHARD/2YRSOFT                     289441.8              1290                    360
   16826037                     GR3. 1YRHARD                         528517.99            2141.76                  360
   16832603                 GR5. 1YRHARD/2YRSOFT                     380949.99            1543.76                  360
   16826047                  GR2. SOFTPP/OTHER                       245752.84            868.21                   360
   16962992                 GR5. 1YRHARD/2YRSOFT                      136340              566.67                   360
   16802891                     GR3. 1YRHARD                          559796              2268.5                   360
   16833349                      GR1. NOPP                            505260              2152.5                   360
   16826062                  GR2. SOFTPP/OTHER                       481199.99            2000.01                  360
   16832626                     GR3. 1YRHARD                          276000              1035.01                  360
   16826075                  GR2. SOFTPP/OTHER                        227999              831.25                   360
   16826077                 GR5. 1YRHARD/2YRSOFT                      204000              871.25                   360
   16826084                     GR3. 1YRHARD                          184460              709.17                   360
   16790201                 GR5. 1YRHARD/2YRSOFT                      700000              2989.59                  360
   16826092                 GR5. 1YRHARD/2YRSOFT                      482400              2010.01                  360
   16809331                 GR5. 1YRHARD/2YRSOFT                      473180              2015.83                  360
   16809339                 GR5. 1YRHARD/2YRSOFT                      360098              1384.42                  360
   16832669                 GR5. 1YRHARD/2YRSOFT                      440000              1695.84                  360
   16809340                 GR5. 1YRHARD/2YRSOFT                     341852.5             1278.75                  360
   16823927                  GR2. SOFTPP/OTHER                       267687.55             945.7                   360
   16809352                 GR5. 1YRHARD/2YRSOFT                      609520              2533.33                  360
   16832689                 GR5. 1YRHARD/2YRSOFT                      248620              904.17                   360
   16997782                 GR5. 1YRHARD/2YRSOFT                      412000              1673.76                  360
   16965097                     GR3. 1YRHARD                          163920              665.93                   360
   16764796                     GR3. 1YRHARD                         310173.5             1031.33                  360
   16811562                 GR5. 1YRHARD/2YRSOFT                      441100              1695.83                  360
   16811563                     GR3. 1YRHARD                         346423.9             1295.85                  360
   16859400                      GR1. NOPP                            1002500             3229.17                  360
   16859401                      GR1. NOPP                            593480              2466.67                  360
   16811567                 GR5. 1YRHARD/2YRSOFT                      244610              813.33                   360
   16787232                 GR4. 1YRHARD/1YRSOFT                      400000              1666.67                  360
   17004460                 GR5. 1YRHARD/2YRSOFT                      231200              939.26                   360
   16859410                 GR5. 1YRHARD/2YRSOFT                      308770              1090.83                  360
   16731386                 GR5. 1YRHARD/2YRSOFT                      473180              2704.17                  360
   16811577                 GR4. 1YRHARD/1YRSOFT                      344800              1221.17                  360
   16859413                      GR1. NOPP                            320800              933.33                   360
   16811585                 GR5. 1YRHARD/2YRSOFT                      302354              1193.83                  360
   16859422                     GR3. 1YRHARD                          388970              1293.33                  360
   16811589                 GR5. 1YRHARD/2YRSOFT                      332000              1141.25                  360
   16962949                      GR1. NOPP                            477190              1983.33                  360
   16826010                 GR5. 1YRHARD/2YRSOFT                     319195.99            1393.01                  360
   16691815                 GR5. 1YRHARD/2YRSOFT                     358687.56            1446.25                  360
   16838346                 GR5. 1YRHARD/2YRSOFT                     219647.74            730.34                   360
   16838351                     GR3. 1YRHARD                         364909.99            1440.84                  360
   16852935                     GR3. 1YRHARD                          471175              1860.42                  360
   16838355                 GR5. 1YRHARD/2YRSOFT                      621550              2260.42                  360
   16852946                 GR5. 1YRHARD/2YRSOFT                      243808                988                    360
   16965050                     GR3. 1YRHARD                          284000              1124.17                  360
   16965053                 GR5. 1YRHARD/2YRSOFT                      204000              765.01                   360
   16852958                      GR1. NOPP                            368920              1188.33                  360
   16838379                 GR5. 1YRHARD/2YRSOFT                     255837.99            903.84                   360
   16965060                     GR3. 1YRHARD                          223200              790.51                   360
   16852964                      GR1. NOPP                            651625              2166.67                  360
   16772774                     GR3. 1YRHARD                         205022.82            616.25                   360
   16838391                 GR5. 1YRHARD/2YRSOFT                      235000              685.42                   360
   16772782                     GR3. 1YRHARD                         268532.41            1113.3                   360
   16838395                 GR5. 1YRHARD/2YRSOFT                     276689.99            1035.01                  360
   16691867                 GR5. 1YRHARD/2YRSOFT                      450000              1546.88                  360
   16852979                      GR1. NOPP                            473180              1622.5                   360
   16715303                      GR1. NOPP                            224560                840                    360
   16787201                 GR5. 1YRHARD/2YRSOFT                      199650              748.69                   360
   16845691                 GR5. 1YRHARD/2YRSOFT                      341652               1491                    360
   16803695                 GR5. 1YRHARD/2YRSOFT                      693730               2595                    360
   16859551                 GR5. 1YRHARD/2YRSOFT                      441100              1695.83                  360
   16859554                      GR1. NOPP                           748115.63            2332.03                  360
   16838451                 GR5. 1YRHARD/2YRSOFT                      273600               1083                    360
   16839187                      GR1. NOPP                           374433.75            1206.09                  360
   16997833                 GR5. 1YRHARD/2YRSOFT                      500000              2239.59                  360
   16838469                 GR5. 1YRHARD/2YRSOFT                      717500              2615.89                  360
   16838478                 GR5. 1YRHARD/2YRSOFT                      327200              1329.26                  360
   16997856                     GR3. 1YRHARD                          149450              529.31                   360
   16838480                 GR5. 1YRHARD/2YRSOFT                      437892               1456                    360
   16838483                     GR3. 1YRHARD                          259920              1001.78                  360
   16838485                     GR3. 1YRHARD                          332000              1106.67                  360
   16811634                  GR2. SOFTPP/OTHER                        280700              1341.67                  360
   16989878                  GR2. SOFTPP/OTHER                        969500              3837.61                  360
   16811654                 GR5. 1YRHARD/2YRSOFT                      458744               2002                    360
   16811666                 GR5. 1YRHARD/2YRSOFT                      232580              894.17                   360
   16971770                 GR5. 1YRHARD/2YRSOFT                      536000              2289.17                  360
   16802923                 GR5. 1YRHARD/2YRSOFT                      421050               1925                    360
   16803653                      GR1. NOPP                            361702              1390.58                  360
   16802927                 GR5. 1YRHARD/2YRSOFT                      132330               577.5                   360
   16802936                 GR5. 1YRHARD/2YRSOFT                      240600               1100                    360
   16859525                      GR1. NOPP                            292730              1186.25                  360
   16826101                     GR3. 1YRHARD                          391960              1469.86                  360
   16826103                     GR3. 1YRHARD                         248611.95            929.98                   360
   16826106                     GR3. 1YRHARD                          505260               1680                    360
   16826112                 GR5. 1YRHARD/2YRSOFT                     240650.12            900.19                   360
   16826122                 GR5. 1YRHARD/2YRSOFT                      144000              600.01                   360
   16826128                     GR3. 1YRHARD                         328429.5             1059.17                  360
   16852985                 GR5. 1YRHARD/2YRSOFT                      138746              562.25                   360
   16845555                  GR2. SOFTPP/OTHER                        314000              1013.96                  360
   16980262                 GR5. 1YRHARD/2YRSOFT                      310000              1162.51                  360
   16804129                      GR1. NOPP                            1325305             4819.79                  360
   16838282                 GR5. 1YRHARD/2YRSOFT                      336840               1575                    360
   16980277                 GR5. 1YRHARD/2YRSOFT                      480000              1550.01                  360
   16838284                 GR5. 1YRHARD/2YRSOFT                     516287.5             1823.96                  360
   16852872                     GR3. 1YRHARD                          401000              1458.33                  360
   16731246                     GR3. 1YRHARD                         170675.62            673.91                   360
   16852882                      GR1. NOPP                           298243.75            1146.61                  360
   16691781                 GR5. 1YRHARD/2YRSOFT                     426127.39            1899.17                  360
   16804175                 GR5. 1YRHARD/2YRSOFT                     205512.5             597.92                   360
   16803448                 GR5. 1YRHARD/2YRSOFT                      409020              1742.5                   360
   16809173                      GR1. NOPP                            152380              649.17                   360
   16823753                      GR1. NOPP                           388318.37            1331.52                  360
   16823759                      GR1. NOPP                           402006.35            1541.67                  360
   16912699                 GR5. 1YRHARD/2YRSOFT                      444000              1757.5                   360
   16808463                 GR5. 1YRHARD/2YRSOFT                      212000              861.26                   360
   16808469                 GR5. 1YRHARD/2YRSOFT                      408000              1657.51                  360
   16808486                     GR3. 1YRHARD                          501250              1666.67                  360
   16780621                 GR5. 1YRHARD/2YRSOFT                     368919.99            1495.01                  360
   16780625                     GR3. 1YRHARD                         669669.99            2157.09                  360
   16808490                 GR5. 1YRHARD/2YRSOFT                     370523.99            1270.51                  360
   16772608                  GR2. SOFTPP/OTHER                        842100               3325                    360
   16845509                     GR3. 1YRHARD                          505600              2054.01                  360
   16838221                     GR3. 1YRHARD                          512000               1920                    360
   16845520                     GR3. 1YRHARD                          360900               1200                    360
   16838231                 GR5. 1YRHARD/2YRSOFT                      551776              2350.67                  360
   16838244                     GR3. 1YRHARD                          737840              3066.67                  360
   16780654                     GR3. 1YRHARD                         388969.99            1293.34                  360
   16838248                 GR5. 1YRHARD/2YRSOFT                      448000               2100                    360
   16845542                     GR3. 1YRHARD                          512000              1653.34                  360
   16838255                 GR5. 1YRHARD/2YRSOFT                      524000               1965                    360
   16845545                 GR5. 1YRHARD/2YRSOFT                     245612.49            944.28                   360
   16845548                 GR5. 1YRHARD/2YRSOFT                      358400              1269.34                  360
   16968538                      GR1. NOPP                            307166              1085.17                  360
   16912685                 GR5. 1YRHARD/2YRSOFT                      496000              1860.01                  360
   16808441                     GR3. 1YRHARD                         970280.65            3125.39                  360
   16714473                     GR3. 1YRHARD                          441100              1970.83                  360
   16776919                 GR5. 1YRHARD/2YRSOFT                      396990              1361.25                  360
   16832437                     GR3. 1YRHARD                          802000              3166.67                  360
   16784946                      GR1. NOPP                            290725              1087.5                   360
   16832441                 GR5. 1YRHARD/2YRSOFT                      592678              3017.58                  360
   16728207                 GR5. 1YRHARD/2YRSOFT                      315121              1280.18                  360
   16808400                 GR5. 1YRHARD/2YRSOFT                      460000              1581.26                  360
   16808401                 GR5. 1YRHARD/2YRSOFT                      401600              1631.51                  360
   16823719                 GR5. 1YRHARD/2YRSOFT                     167778.4             592.73                   360
   16808410                 GR5. 1YRHARD/2YRSOFT                     182855.99            475.01                   360
   16823731                 GR5. 1YRHARD/2YRSOFT                      308770              1090.83                  360
   16845489                     GR3. 1YRHARD                          300000              1093.75                  360
   16980195                 GR5. 1YRHARD/2YRSOFT                      240000              1000.01                  360
   16844763                      GR1. NOPP                            482002              1853.08                  360
   16852788                  GR2. SOFTPP/OTHER                        306765              956.25                   360
   16845498                 GR5. 1YRHARD/2YRSOFT                      296000              986.67                   360
   16852790                  GR2. SOFTPP/OTHER                        370925              1079.17                  360
   16803345                 GR5. 1YRHARD/2YRSOFT                      292730               1095                    360
   16771894                 GR5. 1YRHARD/2YRSOFT                      290725              996.88                   360
   16839049                      GR1. NOPP                           939843.75            4003.91                  360
   16980318                 GR5. 1YRHARD/2YRSOFT                      372000              1472.5                   360
   16798854                  GR2. SOFTPP/OTHER                        521300              2166.67                  360
   16967989                 GR5. 1YRHARD/2YRSOFT                      313300              946.43                   360
   16838330                  GR2. SOFTPP/OTHER                       150306.25            531.26                   360
   16838331                     GR3. 1YRHARD                          404000              1346.67                  360
   16838334                 GR5. 1YRHARD/2YRSOFT                      417040              1516.67                  360
   16839065                  GR2. SOFTPP/OTHER                        260650              1056.25                  360
   16845629                 GR5. 1YRHARD/2YRSOFT                     464859.25            1835.48                  360
   16965024                     GR3. 1YRHARD                          204000                680                    360
   16838341                 GR5. 1YRHARD/2YRSOFT                      448000              1680.01                  360
   16852922                      GR1. NOPP                           231286.78              745                    360
   16852771                 GR5. 1YRHARD/2YRSOFT                      352880              1393.33                  360
   16840332                 GR5. 1YRHARD/2YRSOFT                      735434               2751                    360
   16859314                      GR1. NOPP                           524858.88            2126.92                  360
   16803486                      GR1. NOPP                           353966.78            1430.81                  360
   16859348                      GR1. NOPP                            180450               637.5                   360
   16859359                 GR5. 1YRHARD/2YRSOFT                      208520                780                    360
   16859365                 GR5. 1YRHARD/2YRSOFT                      589470              2388.75                  360
   17002968                 GR5. 1YRHARD/2YRSOFT                      361600              1619.67                  360
   16912701                 GR5. 1YRHARD/2YRSOFT                      560000              2566.67                  360
   16832512                 GR5. 1YRHARD/2YRSOFT                      248000              1085.01                  360
   16833243                     GR3. 1YRHARD                         418042.49            1476.88                  360
   16832514                 GR5. 1YRHARD/2YRSOFT                      388000              1535.84                  360
   16912709                     GR3. 1YRHARD                          448000              1726.67                  360
   16859382                 GR5. 1YRHARD/2YRSOFT                      372930              1472.5                   360
   16912716                 GR5. 1YRHARD/2YRSOFT                      258400              995.92                   360
   16912730                 GR5. 1YRHARD/2YRSOFT                      280000              1108.34                  360
   16912732                 GR5. 1YRHARD/2YRSOFT                      400000              1375.01                  360
   16833272                 GR5. 1YRHARD/2YRSOFT                     203507.5             655.52                   360
   16912742                 GR5. 1YRHARD/2YRSOFT                      244000              889.59                   360
   16832559                 GR5. 1YRHARD/2YRSOFT                      217566              838.54                   360
   16912764                     GR3. 1YRHARD                          630000              2231.26                  360
   16912765                     GR3. 1YRHARD                          428000              1694.17                  360
   16790131                 GR5. 1YRHARD/2YRSOFT                     375937.5             1679.69                  360
   16790133                 GR5. 1YRHARD/2YRSOFT                      336840               1190                    360
   16790136                 GR5. 1YRHARD/2YRSOFT                     352799.8             1429.68                  360
   16823833                 GR5. 1YRHARD/2YRSOFT                      791975              3209.38                  360
   16809259                 GR5. 1YRHARD/2YRSOFT                       67769              288.71                   360
   16912786                  GR2. SOFTPP/OTHER                        326250              1325.4                   360
   16912797                 GR5. 1YRHARD/2YRSOFT                      336000              1470.01                  360
   16839010                     GR3. 1YRHARD                          513280              2133.33                  360
   16798812                 GR5. 1YRHARD/2YRSOFT                      214535               802.5                   360
   16846317                 GR5. 1YRHARD/2YRSOFT                      609520              2533.33                  360
   16968688                      GR1. NOPP                           608818.25            2403.9                   360
   16846324                      GR1. NOPP                           627815.63            2739.84                  360
   16790198                     GR3. 1YRHARD                          520000              2058.34                  360
   16798832                 GR5. 1YRHARD/2YRSOFT                     316589.5             1217.15                  360
   16823899                 GR5. 1YRHARD/2YRSOFT                      216540                900                    360
   16803383                      GR1. NOPP                            136340              538.33                   360
   16787071                 GR5. 1YRHARD/2YRSOFT                      440000              1787.51                  360
   16803399                      GR1. NOPP                           131327.5             436.67                   360
   16859253                      GR1. NOPP                           309772.5             1255.31                  360
   16843984                 GR5. 1YRHARD/2YRSOFT                      148000              755.42                   360
   16835968                 GR5. 1YRHARD/2YRSOFT                      384960               1320                    360
   16778217                     GR3. 1YRHARD                          420000              1706.26                  360
   16835971                 GR5. 1YRHARD/2YRSOFT                     240519.8             924.69                   360
   16843996                     GR3. 1YRHARD                          647000              1887.09                  360
   16843998                 GR5. 1YRHARD/2YRSOFT                      381000              1508.13                  360
   16840302                 GR5. 1YRHARD/2YRSOFT                      473180              2015.83                  360
   16840306                 GR5. 1YRHARD/2YRSOFT                      247818                927                    360
   16801803                 GR4. 1YRHARD/1YRSOFT                      200500              645.83                   360
   16835954                 GR5. 1YRHARD/2YRSOFT                      300750              1062.5                   360
   16852653                 GR5. 1YRHARD/2YRSOFT                      308000              1058.76                  360
   16845365                     GR3. 1YRHARD                          721800               2175                    360
   16845366                     GR3. 1YRHARD                          450400              1548.26                  360
   16852658                     GR3. 1YRHARD                          508800               1696                    360
   16797873                 GR5. 1YRHARD/2YRSOFT                      465160               1740                    360
   16723003                     GR3. 1YRHARD                          536000              2010.01                  360
   16845370                 GR5. 1YRHARD/2YRSOFT                      1000000             3854.17                  360
   16852667                     GR3. 1YRHARD                          228000              831.25                   360
   16851938                      GR1. NOPP                            232580              821.67                   360
   16730300                 GR5. 1YRHARD/2YRSOFT                      142800              535.51                   360
   16851940                 GR5. 1YRHARD/2YRSOFT                     309772.5             1287.5                   360
   16843922                 GR5. 1YRHARD/2YRSOFT                      392000              1306.67                  360
   16843925                     GR3. 1YRHARD                         657890.62            2187.5                   360
   16845384                 GR5. 1YRHARD/2YRSOFT                      276000              1006.25                  360
   16852675                 GR5. 1YRHARD/2YRSOFT                      360000               1200                    360
   16852680                     GR3. 1YRHARD                          408000              1445.01                  360
   16851951                 GR5. 1YRHARD/2YRSOFT                      216540               697.5                   360
   16851953                 GR5. 1YRHARD/2YRSOFT                      236590              860.42                   360
   16803229                  GR2. SOFTPP/OTHER                       542695.35            2199.21                  360
   16843941                 GR5. 1YRHARD/2YRSOFT                      250400              1043.34                  360
   16852696                      GR1. NOPP                            103458               408.5                   360
   16844677                 GR5. 1YRHARD/2YRSOFT                      417842              1649.83                  360
   16852698                      GR1. NOPP                           405661.62            1517.44                  360
   16803231                 GR5. 1YRHARD/2YRSOFT                      345600              1404.01                  360
   16843959                 GR5. 1YRHARD/2YRSOFT                      192000              800.01                   360
   16835941                 GR5. 1YRHARD/2YRSOFT                      392980              1674.17                  360
   16835946                 GR5. 1YRHARD/2YRSOFT                      311978               972.5                   360
   16844695                 GR5. 1YRHARD/2YRSOFT                      1002500              4375                    360
   16823585                     GR3. 1YRHARD                          748000              2571.26                  360
   16799258                     GR3. 1YRHARD                          392000              1960.01                  360
   16780416                     GR3. 1YRHARD                          459960              1868.59                  360
   16808283                     GR3. 1YRHARD                          408000               1615                    360
   16780426                 GR5. 1YRHARD/2YRSOFT                     354569.97            1506.75                  360
   16845421                 GR4. 1YRHARD/1YRSOFT                      144000                615                    360
   16845427                 GR5. 1YRHARD/2YRSOFT                      257000              856.67                   360
   16797931                     GR3. 1YRHARD                         195537.63            650.17                   360
   16797933                 GR5. 1YRHARD/2YRSOFT                      300750              1218.75                  360
   16845435                     GR3. 1YRHARD                          608000              3040.01                  360
   16798674                  GR2. SOFTPP/OTHER                       299695.37            934.21                   360
   16845440                  GR2. SOFTPP/OTHER                       720195.99            3217.84                  360
   16844712                 GR5. 1YRHARD/2YRSOFT                     592440.39            2572.5                   360
   16844718                      GR1. NOPP                           540197.12            1571.65                  360
   16845448                 GR5. 1YRHARD/2YRSOFT                      493230              1793.75                  360
   16780570                  GR2. SOFTPP/OTHER                       228569.92            878.76                   360
   16846186                 GR5. 1YRHARD/2YRSOFT                      296740              1171.67                  360
   16773290                  GR2. SOFTPP/OTHER                       244609.99            965.84                   360
   16844735                      GR1. NOPP                            481200               2100                    360
   16844736                      GR1. NOPP                           413681.62            1332.52                  360
   16804025                      GR1. NOPP                            152380              649.17                   360
   16844747                 GR5. 1YRHARD/2YRSOFT                      780346              3243.33                  360
   16984308                     GR3. 1YRHARD                          400000              1166.67                  360
   16824210                      GR1. NOPP                            411025              1409.38                  360
   16824219                      GR1. NOPP                           246614.99            794.38                   360
   16778189                 GR5. 1YRHARD/2YRSOFT                     376939.99            1292.51                  360
   16840265                      GR1. NOPP                            561400              2391.67                  360
   16856922                  GR2. SOFTPP/OTHER                        589470              2327.5                   360
   16848906                     GR3. 1YRHARD                          568000              2011.67                  360
   16808200                 GR5. 1YRHARD/2YRSOFT                      340000              1452.08                  360
   16823513                     GR3. 1YRHARD                         482392.97            1804.47                  360
   16840280                  GR2. SOFTPP/OTHER                        212530              839.17                   360
   16840282                 GR5. 1YRHARD/2YRSOFT                     245612.5             842.19                   360
   16848922                 GR5. 1YRHARD/2YRSOFT                      512800              1976.42                  360
   16848924                     GR3. 1YRHARD                          468000              1852.5                   360
   16784772                 GR4. 1YRHARD/1YRSOFT                      285913              1010.08                  360
   16857675                      GR1. NOPP                            282705              1145.63                  360
   16688548                      GR1. NOPP                            335236              1219.17                  360
   16808212                  GR2. SOFTPP/OTHER                        487215              1923.75                  360
   16823523                     GR3. 1YRHARD                         250223.99            962.01                   360
   16824258                 GR5. 1YRHARD/2YRSOFT                      210124               851.5                   360
   16984366                     GR3. 1YRHARD                          324000              1248.76                  360
   16848936                 GR5. 1YRHARD/2YRSOFT                      350000              1020.84                  360
   16808227                 GR5. 1YRHARD/2YRSOFT                      473982              2019.25                  360
   16824268                 GR5. 1YRHARD/2YRSOFT                      777940              3152.5                   360
   16848941                  GR2. SOFTPP/OTHER                       311977.99            940.09                   360
   16848949                     GR3. 1YRHARD                          185500              579.69                   360
   16823543                 GR5. 1YRHARD/2YRSOFT                     468367.99            2287.34                  360
   16728045                 GR5. 1YRHARD/2YRSOFT                      648000              2767.5                   360
   16856975                  GR2. SOFTPP/OTHER                        383356              1513.67                  360
   16823551                 GR5. 1YRHARD/2YRSOFT                      273081              1106.63                  360
   16799226                 GR5. 1YRHARD/2YRSOFT                     604354.95             2295                    360
   16848961                 GR5. 1YRHARD/2YRSOFT                      622000              2526.88                  360
   16848965                 GR5. 1YRHARD/2YRSOFT                      437039              1912.05                  360
   16824296                 GR5. 1YRHARD/2YRSOFT                      192480                600                    360
   16823568                 GR4. 1YRHARD/1YRSOFT                      310000              1162.51                  360
   16808259                 GR5. 1YRHARD/2YRSOFT                      368000              1150.01                  360
   16848970                     GR3. 1YRHARD                          480000              1800.01                  360
   16848972                     GR3. 1YRHARD                          480000              1800.01                  360
   16851809                 GR5. 1YRHARD/2YRSOFT                      520000              2112.51                  360
   16852540                 GR5. 1YRHARD/2YRSOFT                      700000              2479.17                  360
   16851818                     GR3. 1YRHARD                          685000              2069.28                  360
   16851819                     GR3. 1YRHARD                          420800              1446.51                  360
   16843806                     GR3. 1YRHARD                         368241.53            1441.46                  360
   16851828                 GR5. 1YRHARD/2YRSOFT                      183200              744.26                   360
   16989331                 GR5. 1YRHARD/2YRSOFT                      584000               2555                    360
   16843815                 GR5. 1YRHARD/2YRSOFT                      620000              2131.26                  360
   16853292                 GR5. 1YRHARD/2YRSOFT                      212530              817.08                   360
   16852564                 GR5. 1YRHARD/2YRSOFT                      173600              795.67                   360
   16843816                 GR5. 1YRHARD/2YRSOFT                      348000              1268.75                  360
   16843819                 GR5. 1YRHARD/2YRSOFT                      248000              1007.51                  360
   16851839                     GR3. 1YRHARD                          417000              1303.13                  360
   16851842                     GR3. 1YRHARD                          308000              1187.09                  360
   16835811                 GR5. 1YRHARD/2YRSOFT                      501250              2135.42                  360
   16843831                     GR3. 1YRHARD                          288720               1140                    360
   16845292                 GR5. 1YRHARD/2YRSOFT                      348870              1413.75                  360
   16851855                      GR1. NOPP                           678692.5             2538.75                  360
   16843840                 GR4. 1YRHARD/1YRSOFT                      271878                904                    360
   16843842                 GR5. 1YRHARD/2YRSOFT                     254985.87            953.82                   360
   16803135                 GR5. 1YRHARD/2YRSOFT                      428000              1649.59                  360
   16963246                 GR5. 1YRHARD/2YRSOFT                     546678.81            2266.46                  360
   16963252                      GR1. NOPP                           377691.87            1530.55                  360
   16770962                      GR1. NOPP                            441100               1650                    360
   16843864                 GR5. 1YRHARD/2YRSOFT                      678400              2544.01                  360
   16803156                 GR5. 1YRHARD/2YRSOFT                     497239.99            2118.34                  360
   16843870                  GR2. SOFTPP/OTHER                        387767              1651.96                  360
   16845326                     GR3. 1YRHARD                          292730              1247.08                  360
   16852617                     GR3. 1YRHARD                          452000              1789.17                  360
   16852629                 GR5. 1YRHARD/2YRSOFT                      278000              897.71                   360
   16851901                      GR1. NOPP                            272680              878.33                   360
   16780464                 GR5. 1YRHARD/2YRSOFT                     619464.8             2703.4                   360
   16851907                 GR5. 1YRHARD/2YRSOFT                      346464               1080                    360
   16844617                 GR5. 1YRHARD/2YRSOFT                      449120               1820                    360
   16780468                 GR5. 1YRHARD/2YRSOFT                     922801.25            3643.65                  360
   16844622                      GR1. NOPP                            453130              1836.25                  360
   16772453                  GR2. SOFTPP/OTHER                        974430              3746.25                  360
   16853373                 GR5. 1YRHARD/2YRSOFT                      296740               1295                    360
   16844628                 GR5. 1YRHARD/2YRSOFT                     518944.12            1941.19                  360
   16853378                 GR5. 1YRHARD/2YRSOFT                     227286.8              991.9                   360
   16843900                 GR5. 1YRHARD/2YRSOFT                      412000              1545.01                  360
   16823422                     GR3. 1YRHARD                          195688              772.67                   360
   16773213                  GR2. SOFTPP/OTHER                        451125              1781.25                  360
   16808371                 GR4. 1YRHARD/1YRSOFT                      256000              1013.34                  360
   16806919                      GR1. NOPP                            260650              1137.5                   360
   16773220                     GR3. 1YRHARD                         506842.94            1421.95                  360
   16806924                      GR1. NOPP                            485210              1613.33                  360
   16845401                     GR3. 1YRHARD                         320799.99            1233.34                  360
   16846131                 GR5. 1YRHARD/2YRSOFT                      401000              1333.33                  360
   16808390                 GR5. 1YRHARD/2YRSOFT                     721799.99            2775.01                  360
   16845407                     GR3. 1YRHARD                         429069.99            1649.59                  360
   16797912                  GR2. SOFTPP/OTHER                        421050              1618.75                  360
   16798644                 GR5. 1YRHARD/2YRSOFT                      141954              545.75                   360
   16980112                     GR3. 1YRHARD                          412000              1587.92                  360
   16980116                 GR5. 1YRHARD/2YRSOFT                      468000              2047.5                   360
   16980117                     GR3. 1YRHARD                          292000              1034.17                  360
   16780436                 GR5. 1YRHARD/2YRSOFT                     317584.86            1152.08                  360
   16730261                 GR5. 1YRHARD/2YRSOFT                      280000              1108.34                  360
   16803163                 GR4. 1YRHARD/1YRSOFT                      422081              1494.88                  360
   16859026                 GR5. 1YRHARD/2YRSOFT                      444000              1850.01                  360
   16819822                     GR3. 1YRHARD                          481200               1900                    360
   16859038                     GR3. 1YRHARD                          269600              1067.17                  360
   16843892                 GR5. 1YRHARD/2YRSOFT                      163120              645.69                   360
   16801721                      GR1. NOPP                            184460                690                    360
   16713514                      GR1. NOPP                            1002500             3645.83                  360
   16722264                      GR1. NOPP                            299573              1184.33                  360
   16835884                 GR5. 1YRHARD/2YRSOFT                      190074                632                    360
   16840201                 GR5. 1YRHARD/2YRSOFT                     178946.25            613.59                   360
   16835897                 GR5. 1YRHARD/2YRSOFT                      601500              2562.5                   360
   16801748                 GR5. 1YRHARD/2YRSOFT                     265323.64             797.5                   360
   16824100                      GR1. NOPP                           236840.62            984.38                   360
   16849511                      GR1. NOPP                            1002500             3229.17                  360
   16857537                      GR1. NOPP                           418042.5             1433.44                  360
   16857540                 GR5. 1YRHARD/2YRSOFT                      489220              1982.5                   360
   16856819                 GR5. 1YRHARD/2YRSOFT                      691324              2729.67                  360
   16706195                     GR3. 1YRHARD                          441100              2016.67                  360
   16857559                      GR1. NOPP                           994780.75            4341.31                  360
   16823403                 GR5. 1YRHARD/2YRSOFT                      480000              1800.01                  360
   16968204                 GR5. 1YRHARD/2YRSOFT                      311978              1199.42                  360
   16856830                 GR5. 1YRHARD/2YRSOFT                     489203.84             2135                    360
   16857563                 GR5. 1YRHARD/2YRSOFT                     169943.8             723.99                   360
   16848816                     GR3. 1YRHARD                          256000              1040.01                  360
   16840189                 GR5. 1YRHARD/2YRSOFT                     473404.56            2065.98                  360
   16856840                 GR5. 1YRHARD/2YRSOFT                      316790              1217.92                  360
   16848823                 GR5. 1YRHARD/2YRSOFT                      408000              1657.51                  360
   16848825                 GR5. 1YRHARD/2YRSOFT                     340849.99            1168.76                  360
   16784675                  GR2. SOFTPP/OTHER                       368819.75            1571.24                  360
   16849558                 GR5. 1YRHARD/2YRSOFT                      384960               1680                    360
   16840127                  GR2. SOFTPP/OTHER                        397792               1116                    360
   16857522                      GR1. NOPP                            781950               2925                    360
   16984209                 GR5. 1YRHARD/2YRSOFT                      164500              668.29                   360
   16835706                  GR2. SOFTPP/OTHER                        338845              1408.33                  360
   16835713                      GR1. NOPP                            493230               2050                    360
   16851757                 GR5. 1YRHARD/2YRSOFT                      464000              1740.01                  360
   16851766                 GR5. 1YRHARD/2YRSOFT                      376000              1488.34                  360
   16788960                 GR5. 1YRHARD/2YRSOFT                     336839.4              1190                    360
   16843754                  GR2. SOFTPP/OTHER                        452000              2024.58                  360
   16851778                     GR3. 1YRHARD                          643000              2210.32                  360
   16803045                     GR3. 1YRHARD                          500000              1718.76                  360
   16851784                 GR5. 1YRHARD/2YRSOFT                      797993              2743.11                  360
   16963159                 GR5. 1YRHARD/2YRSOFT                     340348.75            1060.94                  360
   16843767                 GR5. 1YRHARD/2YRSOFT                      254320              1059.67                  360
   16801622                      GR1. NOPP                           346303.6             1295.4                   360
   16819746                 GR5. 1YRHARD/2YRSOFT                     418042.5             1563.75                  360
   16803099                 GR5. 1YRHARD/2YRSOFT                     561399.99            2450.01                  360
   16784600                  GR2. SOFTPP/OTHER                      1484953.12            6171.88                  360
   16852401                 GR5. 1YRHARD/2YRSOFT                      263858              959.58                   360
   16852402                      GR1. NOPP                            521300              2220.83                  360
   16852403                 GR5. 1YRHARD/2YRSOFT                      236590              958.75                   360
   16853133                      GR1. NOPP                            694532               3031                    360
   16852406                      GR1. NOPP                            336840               1260                    360
   16852409                      GR1. NOPP                           977437.49            3453.13                  360
   16852412                      GR1. NOPP                            499245              1867.5                   360
   16765003                     GR3. 1YRHARD                         461943.97            1679.98                  360
   16808189                 GR5. 1YRHARD/2YRSOFT                     94527.73             294.66                   360
   16808190                 GR5. 1YRHARD/2YRSOFT                      388970              1818.75                  360
   16808199                 GR5. 1YRHARD/2YRSOFT                     300749.29            1031.25                  360
   16798443                 GR5. 1YRHARD/2YRSOFT                      205312              810.67                   360
   16853239                 GR5. 1YRHARD/2YRSOFT                      296740               1295                    360
   16853245                 GR5. 1YRHARD/2YRSOFT                      348870              1522.5                   360
   16852518                     GR3. 1YRHARD                          308000              1155.01                  360
   16798465                      GR1. NOPP                           353354.18            1285.06                  360
   16853250                      GR1. NOPP                            521300               2275                    360
   16765041                      GR1. NOPP                           289393.81            899.84                   360
   16852522                     GR3. 1YRHARD                          456000              1710.01                  360
   16852525                     GR3. 1YRHARD                          408000              1530.01                  360
   16853261                      GR1. NOPP                            237392                888                    360
   16852534                     GR3. 1YRHARD                          252000               997.5                   360
   16849492                      GR1. NOPP                           390072.75            1580.72                  360
   16968159                     GR3. 1YRHARD                          500000              2135.42                  360
   16982743                     GR3. 1YRHARD                          556000              2085.01                  360
   16823379                     GR3. 1YRHARD                          612000              2358.76                  360
   16798327                 GR5. 1YRHARD/2YRSOFT                      312780              1137.5                   360
   16982766                     GR3. 1YRHARD                          332096              1279.96                  360
   16823392                 GR5. 1YRHARD/2YRSOFT                      368000              1801.67                  360
   16806626                  GR2. SOFTPP/OTHER                       453129.99            1742.09                  360
   16982785                 GR5. 1YRHARD/2YRSOFT                      179480              747.84                   360
   16856747                 GR5. 1YRHARD/2YRSOFT                     115576.65            371.35                   360
   16857477                 GR5. 1YRHARD/2YRSOFT                      381752               1666                    360
   16824057                 GR5. 1YRHARD/2YRSOFT                      381752              1586.67                  360
   16968121                 GR5. 1YRHARD/2YRSOFT                      240000              925.01                   360
   16968126                 GR5. 1YRHARD/2YRSOFT                      780000              3168.76                  360
   16823336                 GR5. 1YRHARD/2YRSOFT                      184000               632.5                   360
   16968131                 GR4. 1YRHARD/1YRSOFT                      380000              1504.17                  360
   16968133                 GR5. 1YRHARD/2YRSOFT                      260000              812.51                   360
   16775849                 GR5. 1YRHARD/2YRSOFT                      364383              1366.44                  360
   16807307                 GR5. 1YRHARD/2YRSOFT                       68972              293.83                   360
   16968140                 GR5. 1YRHARD/2YRSOFT                      372000              1472.5                   360
   16848756                 GR5. 1YRHARD/2YRSOFT                     497652.86            2031.25                  360
   16849489                 GR5. 1YRHARD/2YRSOFT                     514783.75            1551.2                   360
   16807310                  GR2. SOFTPP/OTHER                        641600              2466.67                  360
   16807317                 GR5. 1YRHARD/2YRSOFT                     193983.75            745.78                   360
   16856781                 GR5. 1YRHARD/2YRSOFT                     181973.8             775.24                   360
   16775863                 GR5. 1YRHARD/2YRSOFT                      252000              1102.51                  360
   16785251                 GR5. 1YRHARD/2YRSOFT                      144000                525                    360
   16857426                      GR1. NOPP                           447816.75            1628.59                  360
   16818954                 GR5. 1YRHARD/2YRSOFT                      344000              1218.34                  360
   16834998                     GR3. 1YRHARD                         360899.99             1425                    360
   16840043                      GR1. NOPP                            401000              1291.67                  360
   16776510                 GR5. 1YRHARD/2YRSOFT                     362717.47             1425                    360
   16801578                      GR1. NOPP                           105262.5             339.06                   360
   16857433                 GR5. 1YRHARD/2YRSOFT                      392980              1306.67                  360
   16819690                 GR5. 1YRHARD/2YRSOFT                      601500               2500                    360
   16819696                 GR5. 1YRHARD/2YRSOFT                      517290               1720                    360
   16856719                 GR5. 1YRHARD/2YRSOFT                      360900               1275                    360
   16824028                 GR5. 1YRHARD/2YRSOFT                      224560              933.33                   360
   16785283                     GR3. 1YRHARD                         233081.25            799.22                   360
   16823301                 GR5. 1YRHARD/2YRSOFT                     109272.5             386.04                   360
   16823302                 GR5. 1YRHARD/2YRSOFT                      388970              1535.83                  360
   16775816                     GR3. 1YRHARD                          496000              1860.01                  360
   16823317                 GR5. 1YRHARD/2YRSOFT                      561400              2216.67                  360
   16824049                 GR5. 1YRHARD/2YRSOFT                      180450               637.5                   360
   16968116                 GR5. 1YRHARD/2YRSOFT                      452000              1600.84                  360
   16857410                      GR1. NOPP                            236590              860.42                   360
   16818940                     GR3. 1YRHARD                          318400              1227.17                  360
   16834981                 GR5. 1YRHARD/2YRSOFT                      320000              1600.01                  360
   16970309                     GR3. 1YRHARD                          431324              1662.4                   360
   16852374                      GR1. NOPP                            689720              2651.67                  360
   16963024                      GR1. NOPP                            441100              1420.83                  360
   16852386                      GR1. NOPP                            256640              906.67                   360
   16963037                      GR1. NOPP                           244158.88            989.42                   360
   16852392                      GR1. NOPP                           248619.17            904.17                   360
   16852394                 GR5. 1YRHARD/2YRSOFT                     454295.45            1510.54                  360
   16851671                     GR3. 1YRHARD                          400000              1875.01                  360
   16970339                 GR5. 1YRHARD/2YRSOFT                      308800              1286.67                  360
   16851678                  GR2. SOFTPP/OTHER                        184800              750.76                   360
   16851679                     GR3. 1YRHARD                          380000              1306.26                  360
   16834913                     GR3. 1YRHARD                         288669.87            989.83                   360
   16730052                 GR5. 1YRHARD/2YRSOFT                     682094.99            2764.1                   360
   16851692                     GR3. 1YRHARD                          115000               407.3                   360
   16851695                 GR5. 1YRHARD/2YRSOFT                      264000               1210                    360
   16851698                 GR5. 1YRHARD/2YRSOFT                      109600              456.67                   360
   16714023                      GR1. NOPP                           310499.09            965.47                   360
   16963075                 GR5. 1YRHARD/2YRSOFT                      360900               1275                    360
   16834937                 GR5. 1YRHARD/2YRSOFT                     618041.25            2247.66                  360
   16730073                 GR5. 1YRHARD/2YRSOFT                     577282.92            2931.83                  360
   16801517                      GR1. NOPP                          1296984.37            4716.8                   360
   16818901                 GR5. 1YRHARD/2YRSOFT                     596487.49            1983.34                  360
   16819630                 GR5. 1YRHARD/2YRSOFT                      400198              1413.83                  360
   16819631                 GR5. 1YRHARD/2YRSOFT                     618016.19            2440.21                  360
   16818903                     GR3. 1YRHARD                         441389.04            1523.51                  360
   16819632                      GR1. NOPP                            332830              968.33                   360
   16851719                 GR5. 1YRHARD/2YRSOFT                      618625              2384.29                  360
   16963106                      GR1. NOPP                           253632.5             816.98                   360
   16851735                 GR5. 1YRHARD/2YRSOFT                      372000              1356.25                  360
   16852465                 GR5. 1YRHARD/2YRSOFT                      461150              2108.33                  360
   16803001                     GR3. 1YRHARD                          536000              2065.84                  360
   16963007                 GR5. 1YRHARD/2YRSOFT                     144279.8              539.7                   360
   16852362                      GR1. NOPP                           365912.5             1292.71                  360
   16851606                     GR3. 1YRHARD                          408000               1360                    360
   16851614                     GR3. 1YRHARD                          222400                834                    360
   16806588                 GR5. 1YRHARD/2YRSOFT                     346631.81            1377.5                   360
   16839953                      GR1. NOPP                            382955              1233.54                  360
   16839958                 GR5. 1YRHARD/2YRSOFT                     315105.8             1145.96                  360
   16853020                 GR5. 1YRHARD/2YRSOFT                      226966              825.42                   360
   16853023                 GR5. 1YRHARD/2YRSOFT                      256640                960                    360
   16853027                     GR3. 1YRHARD                          270675                900                    360
   16839969                      GR1. NOPP                            501250              1979.17                  360
   16806546                     GR3. 1YRHARD                          282000              910.63                   360
   16973947                      GR1. NOPP                            137944              458.67                   360
   16807282                      GR1. NOPP                           590823.37            1903.11                  360
   16807283                      GR1. NOPP                           396087.75            1440.47                  360
   16806558                     GR3. 1YRHARD                          488000              1677.51                  360
   16839992                 GR5. 1YRHARD/2YRSOFT                     360799.75            1312.14                  360
   16839999                  GR2. SOFTPP/OTHER                        401000              1458.33                  360
   16856648                 GR5. 1YRHARD/2YRSOFT                      789970              3119.17                  360
   16857378                 GR5. 1YRHARD/2YRSOFT                     344659.5              1146                    360
   16856651                      GR1. NOPP                            421050               1575                    360
   16777190                  GR2. SOFTPP/OTHER                        344860               1290                    360
   16857381                 GR5. 1YRHARD/2YRSOFT                      491225              1939.58                  360
   16847912                      GR1. NOPP                           1455028.5            5896.31                  360
   16848891                 GR5. 1YRHARD/2YRSOFT                      268000              1060.84                  360
   16848895                 GR5. 1YRHARD/2YRSOFT                     224479.8             909.68                   360
   16848897                     GR3. 1YRHARD                          266000              1025.21                  360
   16806653                      GR1. NOPP                            152380               617.5                   360
   16844414                 GR5. 1YRHARD/2YRSOFT                      145964              576.33                   360
   16851707                 GR5. 1YRHARD/2YRSOFT                      320000              1066.67                  360
   16853167                 GR5. 1YRHARD/2YRSOFT                      608718               2024                    360
   16806676                     GR3. 1YRHARD                        1390968.75            5058.59                  360
   16834944                 GR5. 1YRHARD/2YRSOFT                      304760              1266.67                  360
   16730087                     GR3. 1YRHARD                          890220              4347.5                   360
   16785214                  GR2. SOFTPP/OTHER                      1002499.99            3333.34                  360
   16785220                     GR3. 1YRHARD                         170023.99            636.01                   360
   16699998                 GR5. 1YRHARD/2YRSOFT                      193282              662.75                   360
   16713297                 GR5. 1YRHARD/2YRSOFT                     566828.81             2115                    360
   16849345                      GR1. NOPP                           520297.5             1567.81                  360
   16849350                 GR5. 1YRHARD/2YRSOFT                      382955              1392.71                  360
   16849354                 GR5. 1YRHARD/2YRSOFT                      372930              1356.25                  360
   16857374                 GR5. 1YRHARD/2YRSOFT                      581450              2356.25                  360
   16856624                 GR5. 1YRHARD/2YRSOFT                      344860              1433.33                  360
   16818881                 GR5. 1YRHARD/2YRSOFT                     210424.74            765.27                   360
   16818888                 GR5. 1YRHARD/2YRSOFT                     300749.99            1218.76                  360
   16857326                 GR5. 1YRHARD/2YRSOFT                      191678              736.92                   360
   16834890                 GR5. 1YRHARD/2YRSOFT                      271878              1299.5                   360
   16856600                      GR1. NOPP                            413030              1587.92                  360
   16849311                 GR5. 1YRHARD/2YRSOFT                     301543.98            1284.63                  360
   16818863                     GR3. 1YRHARD                         279095.99            986.01                   360
   16818867                 GR5. 1YRHARD/2YRSOFT                     392095.15            1146.26                  360
   16785171                 GR5. 1YRHARD/2YRSOFT                      252000              813.76                   360
   16785130                     GR3. 1YRHARD                         441099.99            1833.34                  360
   16785131                 GR5. 1YRHARD/2YRSOFT                      800000              3916.67                  360
   16818838                     GR3. 1YRHARD                          519696               1890                    360
   16834879                 GR5. 1YRHARD/2YRSOFT                      296740              1233.33                  360
   16834889                 GR5. 1YRHARD/2YRSOFT                      396990              1773.75                  360
   16801467                 GR5. 1YRHARD/2YRSOFT                     469921.87            1562.5                   360
   16826838                 GR5. 1YRHARD/2YRSOFT                     329966.86            1371.43                  360
   17003073                     GR3. 1YRHARD                          400000              1625.01                  360
   16819552                      GR1. NOPP                            171628               695.5                   360
   16835592                      GR1. NOPP                           551725.87            2235.8                   360
   16834845                 GR5. 1YRHARD/2YRSOFT                      326400               1326                    360
   16970281                 GR5. 1YRHARD/2YRSOFT                      368000              1495.01                  360
   16970226                  GR2. SOFTPP/OTHER                        232000              845.84                   360
   16851566                 GR5. 1YRHARD/2YRSOFT                      380000              1187.51                  360
   16852295                 GR5. 1YRHARD/2YRSOFT                      368118               1530                    360
   16851569                 GR5. 1YRHARD/2YRSOFT                      310400              1164.01                  360
   16844297                      GR1. NOPP                            252630               892.5                   360
   16970258                     GR3. 1YRHARD                          256016              1066.74                  360
   16851599                 GR5. 1YRHARD/2YRSOFT                     584557.75            2368.84                  360
   16818800                 GR5. 1YRHARD/2YRSOFT                      300650              908.22                   360
   16852244                 GR5. 1YRHARD/2YRSOFT                     161577.94            654.77                   360
   16852248                 GR5. 1YRHARD/2YRSOFT                     161577.94            654.77                   360
   16852253                 GR5. 1YRHARD/2YRSOFT                     161577.94            654.77                   360
   16852259                      GR1. NOPP                            495636               2163                    360
   16973899                     GR3. 1YRHARD                         387582.54            1570.63                  360
   16851535                     GR3. 1YRHARD                          648000              2295.01                  360
   16852266                 GR5. 1YRHARD/2YRSOFT                      238996               1043                    360
   16772079                      GR1. NOPP                           198174.2             761.89                   360
   16835502                 GR5. 1YRHARD/2YRSOFT                      380950              1622.92                  360
   16851541                 GR5. 1YRHARD/2YRSOFT                      131200              697.01                   360
   16851543                     GR3. 1YRHARD                          284000              887.51                   360
   16852275                 GR5. 1YRHARD/2YRSOFT                     212930.99            907.13                   360
   16852278                 GR5. 1YRHARD/2YRSOFT                     368418.75            1492.97                  360
   16851553                     GR3. 1YRHARD                          512000              2026.67                  360
   16970219                     GR3. 1YRHARD                          313600              1143.34                  360
   16852285                 GR5. 1YRHARD/2YRSOFT                      425060               1325                    360
   16851559                 GR5. 1YRHARD/2YRSOFT                      644000              2549.17                  360
   16807154                      GR1. NOPP                            212530              861.25                   360
   16847870                      GR1. NOPP                            350875              1093.75                  360
   16839916                 GR5. 1YRHARD/2YRSOFT                      509270              1852.08                  360
   16847947                 GR5. 1YRHARD/2YRSOFT                     258193.88            938.98                   360
   16968070                     GR3. 1YRHARD                          268000              837.51                   360
   16968073                 GR5. 1YRHARD/2YRSOFT                      298058              931.44                   360
   16982657                 GR5. 1YRHARD/2YRSOFT                      344000              1290.01                  360
   16847958                 GR5. 1YRHARD/2YRSOFT                     268665.99            1144.57                  360
   16853000                 GR5. 1YRHARD/2YRSOFT                      128320              546.67                   360
   16853001                      GR1. NOPP                            409020              1572.5                   360
   16853004                      GR1. NOPP                           426062.5             1416.67                  360
   16982660                 GR5. 1YRHARD/2YRSOFT                      368000              1456.67                  360
   16857283                     GR3. 1YRHARD                          432000              1755.01                  360
   16790947                      GR1. NOPP                            129122              550.08                   360
   16856558                     GR3. 1YRHARD                          601500               2625                    360
   16856571                      GR1. NOPP                           526312.5             2132.81                  360
   16849289                 GR5. 1YRHARD/2YRSOFT                     364659.37            1591.41                  360
   16776391                 GR5. 1YRHARD/2YRSOFT                     368919.99            1878.34                  360
   16335789                     GR3. 1YRHARD                          218450              841.95                   360
   16847844                 GR5. 1YRHARD/2YRSOFT                      249422              1088.5                   360
   16766926                  GR2. SOFTPP/OTHER                       293491.9             1006.36                  360
   16856594                      GR1. NOPP                           306865.25            1020.33                  360
   16775677                 GR5. 1YRHARD/2YRSOFT                      467165              2087.29                  360
   16856596                 GR5. 1YRHARD/2YRSOFT                     492478.12            1586.33                  360
   16839834                 GR5. 1YRHARD/2YRSOFT                     357892.5             1078.44                  360
   16849224                 GR5. 1YRHARD/2YRSOFT                      348870              1377.5                   360
   16785073                 GR5. 1YRHARD/2YRSOFT                      453130              2165.83                  360
   16801391                 GR5. 1YRHARD/2YRSOFT                      920000              3641.67                  360
   16857255                     GR3. 1YRHARD                          300000              1156.26                  360
   16849239                 GR5. 1YRHARD/2YRSOFT                      491225              1735.42                  360
   16857262                  GR2. SOFTPP/OTHER                        398000              1409.59                  360
   16857263                     GR3. 1YRHARD                          279200              959.76                   360
   16857280                     GR3. 1YRHARD                          670000              2163.55                  360
   16856552                      GR1. NOPP                            513280              1813.33                  360
   16994872                 GR4. 1YRHARD/1YRSOFT                      166000              587.92                   360
   16819462                 GR5. 1YRHARD/2YRSOFT                      409020               1530                    360
   16818735                 GR5. 1YRHARD/2YRSOFT                      340850              1345.83                  360
   16994882                     GR3. 1YRHARD                          115500              372.97                   360
   16819470                      GR1. NOPP                           172680.63            538.28                   360
   16818743                 GR5. 1YRHARD/2YRSOFT                      492000              1486.25                  360
   16826768                 GR5. 1YRHARD/2YRSOFT                      248800              1062.58                  360
   17001550                 GR5. 1YRHARD/2YRSOFT                      392000              1510.84                  360
   17001561                     GR3. 1YRHARD                          252000              892.51                   360
   16857241                     GR3. 1YRHARD                          265987              1080.58                  360
   16801388                     GR3. 1YRHARD                          256640              986.67                   360
   16857243                 GR5. 1YRHARD/2YRSOFT                      416000              1950.01                  360
   16818711                     GR3. 1YRHARD                          332500              1108.33                  360
   16801330                 GR5. 1YRHARD/2YRSOFT                      315000              1082.82                  360
   16818722                 GR5. 1YRHARD/2YRSOFT                      1002500             3229.17                  360
   16970193                 GR5. 1YRHARD/2YRSOFT                      404000              1641.26                  360
   16819411                      GR1. NOPP                           226464.75            917.72                   360
   16819415                 GR5. 1YRHARD/2YRSOFT                     245612.5             893.23                   360
   16851498                     GR3. 1YRHARD                          228400              832.71                   360
   16970166                 GR5. 1YRHARD/2YRSOFT                      197600              1070.34                  360
   16994841                 GR5. 1YRHARD/2YRSOFT                      424000              1634.17                  360
   16994843                     GR3. 1YRHARD                          464000              1546.67                  360
   16818702                 GR5. 1YRHARD/2YRSOFT                      228000              973.75                   360
   16826723                 GR5. 1YRHARD/2YRSOFT                      236590              983.33                   360
   16970175                     GR3. 1YRHARD                          444000              1757.5                   360
   16970179                     GR3. 1YRHARD                          500000              2447.92                  360
   16805695                     GR3. 1YRHARD                          516488              2039.33                  360
   16851460                 GR4. 1YRHARD/1YRSOFT                      231200              818.83                   360
   16771275                 GR5. 1YRHARD/2YRSOFT                     596577.28             2226                    360
   16802006                      GR1. NOPP                           414066.66            1630.83                  360
   16851470                  GR2. SOFTPP/OTHER                        181392              680.22                   360
   16628561                     GR3. 1YRHARD                         583053.99            2241.59                  360
   16851475                 GR5. 1YRHARD/2YRSOFT                      337717              1336.8                   360
   16802011                 GR5. 1YRHARD/2YRSOFT                      749870              3038.75                  360
   16771298                  GR2. SOFTPP/OTHER                        326815              1222.5                   360
   16766966                 GR5. 1YRHARD/2YRSOFT                      660848               2884                    360
   16839868                 GR5. 1YRHARD/2YRSOFT                      135939               508.5                   360
   16806446                 GR5. 1YRHARD/2YRSOFT                      561400              2216.67                  360
   16806448                 GR5. 1YRHARD/2YRSOFT                      333000              1248.76                  360
   16839872                      GR1. NOPP                            263056              929.33                   360
   16847897                 GR5. 1YRHARD/2YRSOFT                      635585              2773.75                  360
   16805724                     GR3. 1YRHARD                          433080               1755                    360
   16766982                 GR5. 1YRHARD/2YRSOFT                      320800               1100                    360
   16806462                 GR5. 1YRHARD/2YRSOFT                      388000              1535.84                  360
   16805734                 GR5. 1YRHARD/2YRSOFT                      336840               1435                    360
   16805739                     GR3. 1YRHARD                          282705                940                    360
   16806473                 GR5. 1YRHARD/2YRSOFT                      784000              3185.01                  360
   16851430                 GR5. 1YRHARD/2YRSOFT                      436000              1725.83                  360
   16835404                 GR5. 1YRHARD/2YRSOFT                      224560              956.67                   360
   16835407                 GR5. 1YRHARD/2YRSOFT                      589470              2266.25                  360
   16805686                 GR5. 1YRHARD/2YRSOFT                      324810              1181.25                  360
   16775757                  GR2. SOFTPP/OTHER                       607915.99            2274.01                  360
   16968051                 GR5. 1YRHARD/2YRSOFT                      408000              1700.01                  360
   16823463                 GR5. 1YRHARD/2YRSOFT                      440000              1833.34                  360
   16848879                     GR3. 1YRHARD                          712000              2299.17                  360
   16823470                 GR5. 1YRHARD/2YRSOFT                      500000              1979.17                  360
   16823475                 GR5. 1YRHARD/2YRSOFT                      404000              1641.26                  360
   16856670                 GR5. 1YRHARD/2YRSOFT                      651625              2369.79                  360
   16857589                      GR1. NOPP                           563605.5             2342.5                   360
   16849571                      GR1. NOPP                           296639.75            1263.74                  360
   16984275                 GR5. 1YRHARD/2YRSOFT                      335960              1294.85                  360
   16857593                 GR5. 1YRHARD/2YRSOFT                      513280               2080                    360
   16849578                 GR5. 1YRHARD/2YRSOFT                      212530              750.83                   360
   16823448                 GR5. 1YRHARD/2YRSOFT                     418042.5              1390                    360
   16848852                 GR5. 1YRHARD/2YRSOFT                      448044              1773.51                  360
   16849582                 GR5. 1YRHARD/2YRSOFT                      308770              1347.5                   360
   16848855                 GR5. 1YRHARD/2YRSOFT                      263992              1099.97                  360
   16823452                 GR5. 1YRHARD/2YRSOFT                      443506              1751.17                  360
   16823455                 GR5. 1YRHARD/2YRSOFT                      150375              421.88                   360
   16968409                      GR1. NOPP                           215537.5             671.88                   360
   16808301                  GR2. SOFTPP/OTHER                        417500              1391.67                  360
   16823623                 GR5. 1YRHARD/2YRSOFT                     1649112.5            7025.52                  360
   16968428                 GR5. 1YRHARD/2YRSOFT                      392980              1633.33                  360
   16781203                 GR5. 1YRHARD/2YRSOFT                      348870              1377.5                   360
   16808341                 GR5. 1YRHARD/2YRSOFT                      320000              1366.67                  360
   16824387                     GR3. 1YRHARD                          517290               1935                    360
   16824158                 GR5. 1YRHARD/2YRSOFT                      360900               1275                    360
   16848831                 GR4. 1YRHARD/1YRSOFT                     368418.74            1301.57                  360
   16784685                  GR2. SOFTPP/OTHER                        206515              836.88                   360
   16823608                  GR2. SOFTPP/OTHER                       807012.49            2012.51                  360
   16721673                     GR3. 1YRHARD                         452898.42            1741.2                   360
   16786286                      GR1. NOPP                           241203.81              925                    360
   16776815                 GR5. 1YRHARD/2YRSOFT                     273364.46             1105                    360
   16852123                 GR5. 1YRHARD/2YRSOFT                     641499.75            2599.59                  360
   16851403                  GR2. SOFTPP/OTHER                        830070              3536.25                  360
   16798065                     GR3. 1YRHARD                          432000              1755.01                  360
   16839783                 GR5. 1YRHARD/2YRSOFT                      251828               1099                    360
   16798055                     GR3. 1YRHARD                          596000              2235.01                  360
   16852104                  GR2. SOFTPP/OTHER                        203708              846.67                   360
   16790886                 GR5. 1YRHARD/2YRSOFT                     353765.59            1356.67                  360
   16814321                 GR5. 1YRHARD/2YRSOFT                      276590              1063.75                  360
   16814332                  GR2. SOFTPP/OTHER                        405010              1388.75                  360
   16814357                      GR1. NOPP                           446112.5             1668.75                  360
   16814315                      GR1. NOPP                            513280              1973.33                  360
   16847718                 GR5. 1YRHARD/2YRSOFT                      345662              1364.83                  360
   16856469                      GR1. NOPP                            270675               787.5                   360
   16807000                      GR1. NOPP                            280700               962.5                   360
   16849188                      GR1. NOPP                            392980              1388.33                  360
   16768269                      GR1. NOPP                            146766                549                    360
   16825991                     GR3. 1YRHARD                          408000              1402.51                  360
   16776257                 GR5. 1YRHARD/2YRSOFT                      517290              2042.5                   360
   16856449                  GR2. SOFTPP/OTHER                       336831.98            1434.97                  360
   16991155                     GR3. 1YRHARD                          544000              2210.01                  360
   16857187                 GR5. 1YRHARD/2YRSOFT                      209300              784.88                   360
   17001474                     GR3. 1YRHARD                          401600              1631.51                  360
   16857155                  GR2. SOFTPP/OTHER                        564000              1997.51                  360
   16849140                 GR5. 1YRHARD/2YRSOFT                      284710              1094.58                  360
   16825986                     GR3. 1YRHARD                          394584               1927                    360
   17001498                 GR5. 1YRHARD/2YRSOFT                      196000              816.67                   360
   16849150                      GR1. NOPP                           418042.5             1346.56                  360
   16991145                     GR3. 1YRHARD                          396000              1691.25                  360
   16776253                 GR4. 1YRHARD/1YRSOFT                      300750              1062.5                   360
   16857173                  GR2. SOFTPP/OTHER                        407662              1656.13                  360
   16857175                 GR5. 1YRHARD/2YRSOFT                      463200              1688.75                  360
   16825940                 GR5. 1YRHARD/2YRSOFT                      796000              3067.92                  360
   16801279                 GR5. 1YRHARD/2YRSOFT                     537339.99            2065.84                  360
   16857137                 GR5. 1YRHARD/2YRSOFT                      476000              1933.76                  360
   16825935                 GR5. 1YRHARD/2YRSOFT                      368920              1303.33                  360
   16801260                     GR3. 1YRHARD                          440000              1741.67                  360
   16801263                 GR5. 1YRHARD/2YRSOFT                     473179.99            1917.51                  360
   16825913                     GR3. 1YRHARD                         572382.39            2022.13                  360
   16825914                 GR5. 1YRHARD/2YRSOFT                      352078              1390.17                  360
   16819356                 GR5. 1YRHARD/2YRSOFT                      344860              1218.33                  360
   16994773                 GR5. 1YRHARD/2YRSOFT                      240608              952.41                   360
   16801244                 GR5. 1YRHARD/2YRSOFT                     568417.5             2303.44                  360
   16826651                      GR1. NOPP                            356890              1186.67                  360
   16826656                      GR1. NOPP                            469170               1755                    360
   16835352                 GR5. 1YRHARD/2YRSOFT                      388000              1131.67                  360
   16851391                 GR5. 1YRHARD/2YRSOFT                      465160               1885                    360
   16813589                      GR1. NOPP                           686562.12            2568.19                  360
   16628422                     GR3. 1YRHARD                         517168.7             2346.67                  360
   16980908                 GR5. 1YRHARD/2YRSOFT                     489921.75            2087.16                  360
   16839651                 GR5. 1YRHARD/2YRSOFT                      480000               2200                    360
   16838942                 GR5. 1YRHARD/2YRSOFT                      344860              1397.5                   360
   16814279                     GR3. 1YRHARD                          521300               1625                    360
   16839687                 GR5. 1YRHARD/2YRSOFT                      340850              1381.25                  360
   16844000                 GR5. 1YRHARD/2YRSOFT                      360000              1500.01                  360
   16844006                 GR5. 1YRHARD/2YRSOFT                      484000              2117.51                  360
   16839691                 GR5. 1YRHARD/2YRSOFT                      316790              1349.58                  360
   16693895                      GR1. NOPP                            292730              1307.92                  360
   16838968                 GR5. 1YRHARD/2YRSOFT                      509270              2169.58                  360
   16852034                      GR1. NOPP                            561400               2275                    360
   16852036                 GR5. 1YRHARD/2YRSOFT                      320800               1400                    360
   16788502                      GR1. NOPP                            214134              645.25                   360
   16852040                      GR1. NOPP                           416388.37            1514.3                   360
   16852048                      GR1. NOPP                            541350              2137.5                   360
   16856378                 GR5. 1YRHARD/2YRSOFT                      232000              918.34                   360
   16839611                 GR5. 1YRHARD/2YRSOFT                      363920              1478.43                  360
   16839615                 GR4. 1YRHARD/1YRSOFT                      417000              825.32                   360
   16856383                 GR5. 1YRHARD/2YRSOFT                      452777              1839.41                  360
   16991088                 GR5. 1YRHARD/2YRSOFT                      360000              1462.51                  360
   16847638                 GR5. 1YRHARD/2YRSOFT                      521300              1895.83                  360
   16856388                     GR3. 1YRHARD                          532000              1884.17                  360
   16839621                 GR5. 1YRHARD/2YRSOFT                      444000              1572.51                  360
   16856391                 GR5. 1YRHARD/2YRSOFT                      768000              2400.01                  360
   16839624                     GR3. 1YRHARD                          248000              1033.34                  360
   16847645                      GR1. NOPP                            491225              2143.75                  360
   16839629                     GR3. 1YRHARD                          272000              1105.01                  360
   16768187                      GR1. NOPP                            140350                525                    360
   16814221                 GR5. 1YRHARD/2YRSOFT                      280700               1050                    360
   16839632                     GR3. 1YRHARD                          576000              2220.01                  360
   16839642                 GR5. 1YRHARD/2YRSOFT                      650000              2437.51                  360
   16991018                 GR5. 1YRHARD/2YRSOFT                      336000              1155.01                  360
   16801191                     GR3. 1YRHARD                          617540              2566.67                  360
   16801195                 GR5. 1YRHARD/2YRSOFT                      196490               857.5                   360
   16809830                     GR3. 1YRHARD                          332830              1383.33                  360
   16856329                 GR5. 1YRHARD/2YRSOFT                      245600              972.17                   360
   16809835                      GR1. NOPP                            160400                650                    360
   16856330                 GR4. 1YRHARD/1YRSOFT                      446800              1675.51                  360
   16790725                      GR1. NOPP                           442206.07            1329.17                  360
   16856350                     GR3. 1YRHARD                          225000              796.88                   360
   16857080                 GR5. 1YRHARD/2YRSOFT                      550172              2629.67                  360
   16809866                  GR2. SOFTPP/OTHER                        250625              1041.67                  360
   16991062                 GR5. 1YRHARD/2YRSOFT                      540000              2418.76                  360
   16847612                      GR1. NOPP                            186064              657.33                   360
   16847617                  GR2. SOFTPP/OTHER                        457140               1710                    360
   16847618                  GR2. SOFTPP/OTHER                        609520              2153.33                  360
   16809873                  GR2. SOFTPP/OTHER                       712777.5             2888.44                  360
   16839603                 GR5. 1YRHARD/2YRSOFT                      449120              1726.67                  360
   16767438                 GR5. 1YRHARD/2YRSOFT                      275086              1171.92                  360
   16978640                 GR5. 1YRHARD/2YRSOFT                      492000              1947.5                   360
   16978657                  GR2. SOFTPP/OTHER                        336000              1470.01                  360
   16801171                     GR3. 1YRHARD                          344000              1325.83                  360
   16856301                 GR5. 1YRHARD/2YRSOFT                      390000              1543.75                  360
   16801179                     GR3. 1YRHARD                          681700              2620.83                  360
   16856309                 GR4. 1YRHARD/1YRSOFT                      452000              1695.01                  360
   16801184                 GR5. 1YRHARD/2YRSOFT                      392980              1510.83                  360
   16856313                 GR5. 1YRHARD/2YRSOFT                      185500              560.37                   360
   16852098                  GR2. SOFTPP/OTHER                        212530              750.83                   360
   16851370                  GR2. SOFTPP/OTHER                        405010              1599.17                  360
   16835344                  GR2. SOFTPP/OTHER                        340850              1381.25                  360
   16851280                 GR5. 1YRHARD/2YRSOFT                     499244.99            1919.38                  360
   16835255                 GR5. 1YRHARD/2YRSOFT                      220550              916.67                   360
   16851298                 GR5. 1YRHARD/2YRSOFT                      882200               3850                    360
   16835279                      GR1. NOPP                            368920              1533.33                  360
   16978632                     GR3. 1YRHARD                          574000              2092.71                  360
   16964966                 GR5. 1YRHARD/2YRSOFT                      324800              1488.67                  360
   16835319                 GR5. 1YRHARD/2YRSOFT                      212530              750.83                   360
   16714104                      GR1. NOPP                            248620              904.17                   360
   16851207                  GR2. SOFTPP/OTHER                        388970              1374.17                  360
   16851208                  GR2. SOFTPP/OTHER                       441059.9             1558.19                  360
   16851222                 GR5. 1YRHARD/2YRSOFT                      232580              894.17                   360
   16851232                      GR1. NOPP                            296740              1171.67                  360
   16851245                      GR1. NOPP                            557390              2027.08                  360
   16851251                      GR1. NOPP                            134335              474.58                   360
   16851253                 GR5. 1YRHARD/2YRSOFT                     436087.38            1631.25                  360
   16851276                      GR1. NOPP                           403506.25            1593.23                  360
   16849381                 GR5. 1YRHARD/2YRSOFT                      392178              1426.25                  360
   16849498                 GR5. 1YRHARD/2YRSOFT                     315787.5             1115.63                  360
   16849537                      GR1. NOPP                            431075              1478.13                  360
   16851056                      GR1. NOPP                            314384              1110.67                  360
   16851067                 GR5. 1YRHARD/2YRSOFT                      409020              1062.5                   360
   16851070                      GR1. NOPP                            759494              2525.33                  360
   16851083                 GR5. 1YRHARD/2YRSOFT                      521300              2004.17                  360
   16851146                      GR1. NOPP                            521300              1516.67                  360
   16851175                 GR5. 1YRHARD/2YRSOFT                      216540               787.5                   360
   16849197                 GR5. 1YRHARD/2YRSOFT                     172028.99            732.88                   360
   16849106                 GR5. 1YRHARD/2YRSOFT                      477190              1636.25                  360
   16849109                 GR5. 1YRHARD/2YRSOFT                     443606.25            1797.66                  360
   16849259                      GR1. NOPP                           145894.83            545.74                   360
   16849155                      GR1. NOPP                            351276               1387                    360
   16847568                 GR5. 1YRHARD/2YRSOFT                      316790              1283.75                  360
   16847577                 GR5. 1YRHARD/2YRSOFT                     114886.5             393.94                   360
   16847582                 GR5. 1YRHARD/2YRSOFT                      793980               3300                    360
   16847589                      GR1. NOPP                            661650              2268.75                  360
   16847592                      GR1. NOPP                          1390968.75            5925.78                  360
   16847605                 GR5. 1YRHARD/2YRSOFT                      429070              1827.92                  360
   16847627                 GR5. 1YRHARD/2YRSOFT                     258530.25            806.25                   360
   16847631                      GR1. NOPP                           251848.05            1020.58                  360
   16847853                 GR5. 1YRHARD/2YRSOFT                      259046              1022.83                  360
   16847671                     GR3. 1YRHARD                          304760               1235                    360
   16847690                      GR1. NOPP                            206916                774                    360
   16847745                      GR1. NOPP                            368920               1265                    360
   16847754                      GR1. NOPP                            250000              807.29                   360
   16847772                     GR3. 1YRHARD                          592678              2032.25                  360
   16847974                  GR2. SOFTPP/OTHER                       203407.25            803.15                   360
   16848036                 GR5. 1YRHARD/2YRSOFT                     174134.25            741.84                   360
   16845845                      GR1. NOPP                            350875              1130.21                  360
   16845858                 GR5. 1YRHARD/2YRSOFT                     364425.79            1552.52                  360
   16845883                 GR5. 1YRHARD/2YRSOFT                      312780              1072.5                   360
   16845915                     GR3. 1YRHARD                          280700               1225                    360
   16845922                 GR5. 1YRHARD/2YRSOFT                      437090              1771.25                  360
   16846283                      GR1. NOPP                            402203              1546.29                  360
   16846285                 GR5. 1YRHARD/2YRSOFT                     351025.37            1349.54                  360
   16846024                 GR5. 1YRHARD/2YRSOFT                      214936              915.67                   360
   16846034                     GR3. 1YRHARD                         418042.5             1607.19                  360
   16846042                      GR1. NOPP                            336840               1400                    360
   16846053                 GR5. 1YRHARD/2YRSOFT                      300750              1093.75                  360
   16846071                      GR1. NOPP                            248620              723.33                   360
   16846297                 GR5. 1YRHARD/2YRSOFT                      392980              1429.17                  360
   16847498                      GR1. NOPP                           285712.5             860.94                   360
   16847507                  GR2. SOFTPP/OTHER                       896296.15            3538.99                  360
   16846098                      GR1. NOPP                            290725              996.88                   360
   16846132                 GR5. 1YRHARD/2YRSOFT                      320800              1266.67                  360
   16846162                      GR1. NOPP                            340850              956.25                   360
   16846174                 GR5. 1YRHARD/2YRSOFT                     398493.75            1614.84                  360
   16845632                 GR5. 1YRHARD/2YRSOFT                     500748.75            1769.06                  360
   16845797                 GR5. 1YRHARD/2YRSOFT                      390975               1300                    360
   16845805                 GR5. 1YRHARD/2YRSOFT                      417040              1603.33                  360
   16844903                 GR5. 1YRHARD/2YRSOFT                      651625              2572.92                  360
   16845565                 GR5. 1YRHARD/2YRSOFT                     142705.88            459.67                   360
   16845611                     GR3. 1YRHARD                         197290.99             840.5                   360
   16844685                 GR5. 1YRHARD/2YRSOFT                      292730              973.33                   360
   16844709                  GR2. SOFTPP/OTHER                        487000              1775.52                  360
   16844542                      GR1. NOPP                            396990              1402.5                   360
   16844754                 GR5. 1YRHARD/2YRSOFT                     200449.87             812.3                   360
   16844769                 GR5. 1YRHARD/2YRSOFT                      180450                675                    360
   16844783                 GR5. 1YRHARD/2YRSOFT                      380950              1583.33                  360
   16844793                      GR1. NOPP                            402604              1673.33                  360
   16844636                      GR1. NOPP                            480398              2046.58                  360
   16844647                 GR5. 1YRHARD/2YRSOFT                      208520              823.33                   360
   16844656                      GR1. NOPP                            573430              2085.42                  360
   16840286                 GR5. 1YRHARD/2YRSOFT                      156390                585                    360
   16844289                      GR1. NOPP                           491224.42            1735.42                  360
   16844292                      GR1. NOPP                            372930               1550                    360
   16844294                      GR1. NOPP                            609520              2216.67                  360
   16844336                 GR5. 1YRHARD/2YRSOFT                     296659.8             955.58                   360
   16844350                 GR5. 1YRHARD/2YRSOFT                      216540                720                    360
   16844365                     GR3. 1YRHARD                         231577.5             721.88                   360
   16844392                  GR2. SOFTPP/OTHER                        441100              1879.17                  360
   16844397                 GR5. 1YRHARD/2YRSOFT                     483605.25            1859.25                  360
   16844447                 GR5. 1YRHARD/2YRSOFT                     218865.8             955.15                   360
   16844492                      GR1. NOPP                           379696.87            1223.05                  360
   16844516                      GR1. NOPP                            129122              429.33                   360
   16840074                      GR1. NOPP                            417040               1560                    360
   16840113                      GR1. NOPP                            882200              3116.67                  360
   16840166                      GR1. NOPP                            216540                765                    360
   16840214                 GR5. 1YRHARD/2YRSOFT                     329822.5             1130.94                  360
   16840217                      GR1. NOPP                            380950               1425                    360
   16840224                      GR1. NOPP                            509270              2010.83                  360
   16840233                      GR1. NOPP                            751875              2343.75                  360
   16840235                      GR1. NOPP                           474282.75            1872.69                  360
   16839825                      GR1. NOPP                            649620               2835                    360
   16839862                  GR2. SOFTPP/OTHER                        513280              1866.67                  360
   16839890                 GR5. 1YRHARD/2YRSOFT                      172430              734.58                   360
   16839892                 GR5. 1YRHARD/2YRSOFT                     125432.8              469.2                   360
   16839954                      GR1. NOPP                           354383.75            1251.98                  360
   16839961                      GR1. NOPP                           337040.5             1260.75                  360
   16839320                 GR5. 1YRHARD/2YRSOFT                      287918              987.25                   360
   16839660                 GR5. 1YRHARD/2YRSOFT                      180450              731.25                   360
   16839711                      GR1. NOPP                            553380               2300                    360
   16839721                      GR1. NOPP                            271076              1042.17                  360
   16839744                 GR5. 1YRHARD/2YRSOFT                     723484.2              3007                    360
   16839746                 GR5. 1YRHARD/2YRSOFT                      380950              1187.5                   360
   16839763                      GR1. NOPP                            285111              888.75                   360
   16839766                      GR1. NOPP                            513280               1920                    360
   16839772                 GR5. 1YRHARD/2YRSOFT                      288319              1078.5                   360
   16839797                      GR1. NOPP                            182856                779                    360
   16839213                  GR2. SOFTPP/OTHER                        351276              1496.5                   360
   16839234                 GR5. 1YRHARD/2YRSOFT                      459546               1719                    360
   16839238                     GR3. 1YRHARD                          417040               1690                    360
   16839249                     GR3. 1YRHARD                         298243.75            1115.63                  360
   16839254                      GR1. NOPP                            175638                657                    360
   16839042                 GR5. 1YRHARD/2YRSOFT                     145613.12            590.08                   360
   16839051                 GR5. 1YRHARD/2YRSOFT                     493133.76            2100.84                  360
   16839091                      GR1. NOPP                           400899.75            1499.63                  360
   16839116                 GR5. 1YRHARD/2YRSOFT                     230767.48             887.2                   360
   16839143                      GR1. NOPP                            291928              1061.67                  360
   16839163                 GR5. 1YRHARD/2YRSOFT                     376904.89             1410                    360
   16838878                 GR5. 1YRHARD/2YRSOFT                      689720              2221.67                  360
   16838924                 GR5. 1YRHARD/2YRSOFT                      167618              661.83                   360
   16838945                 GR5. 1YRHARD/2YRSOFT                      252630               1050                    360
   16838967                 GR5. 1YRHARD/2YRSOFT                      388970              1737.92                  360
   16838974                      GR1. NOPP                           190555.2               792                    360
   16838690                  GR2. SOFTPP/OTHER                        330424               1442                    360
   16838710                      GR1. NOPP                            491225              1786.46                  360
   16838717                      GR1. NOPP                            902250              3187.5                   360
   16838740                 GR5. 1YRHARD/2YRSOFT                     212740.52            884.21                   360
   16838747                 GR5. 1YRHARD/2YRSOFT                      308770               1155                    360
   16838768                 GR5. 1YRHARD/2YRSOFT                      365712               1330                    360
   16838798                 GR5. 1YRHARD/2YRSOFT                      513280               1760                    360
   16838805                      GR1. NOPP                            340850              1239.58                  360
   16838837                      GR1. NOPP                           373932.5             1670.73                  360
   16835934                     GR3. 1YRHARD                         225562.5             867.19                   360
   16835702                 GR5. 1YRHARD/2YRSOFT                      489220              1880.83                  360
   16835722                 GR5. 1YRHARD/2YRSOFT                     248720.25            1059.59                  360
   16835827                 GR5. 1YRHARD/2YRSOFT                      350375              1093.75                  360
   16835890                     GR3. 1YRHARD                          465160              1788.33                  360
   16835900                 GR5. 1YRHARD/2YRSOFT                      522904              2010.33                  360
   16835929                 GR5. 1YRHARD/2YRSOFT                     115287.5             335.42                   360
   16835930                      GR1. NOPP                            360900               1425                    360
   16835932                 GR5. 1YRHARD/2YRSOFT                      240600                900                    360
   16835286                 GR5. 1YRHARD/2YRSOFT                      239798                897                    360
   16835391                 GR5. 1YRHARD/2YRSOFT                     152299.8             648.82                   360
   16835429                      GR1. NOPP                            376940              1449.17                  360
   16835439                 GR5. 1YRHARD/2YRSOFT                     212449.79            905.08                   360
   16835447                 GR5. 1YRHARD/2YRSOFT                     202825.79            864.08                   360
   16835483                 GR5. 1YRHARD/2YRSOFT                      364910              1516.67                  360
   16835495                      GR1. NOPP                            421050               1750                    360
   16835509                 GR5. 1YRHARD/2YRSOFT                     331526.75            1102.33                  360
   16835510                      GR1. NOPP                           149472.75            465.94                   360
   16835577                      GR1. NOPP                            534132               1887                    360
   16835597                 GR5. 1YRHARD/2YRSOFT                     397519.31            1445.68                  360
   16835653                      GR1. NOPP                           209923.5             785.25                   360
   16835658                      GR1. NOPP                            210926              723.25                   360
   16835669                 GR5. 1YRHARD/2YRSOFT                     240519.8             999.67                   360
   16835675                 GR5. 1YRHARD/2YRSOFT                     293983.12            1191.33                  360
   16833311                      GR1. NOPP                            729820              2578.33                  360
   16833338                 GR5. 1YRHARD/2YRSOFT                      521300              2166.67                  360
   16833340                 GR5. 1YRHARD/2YRSOFT                      301552              1253.33                  360
   16835181                      GR1. NOPP                            172430              680.83                   360
   16835188                      GR1. NOPP                            521300              2058.33                  360
   16835220                 GR5. 1YRHARD/2YRSOFT                      376940               1410                    360
   16835229                 GR5. 1YRHARD/2YRSOFT                      769920               3280                    360
   16835233                      GR1. NOPP                            711775              2514.58                  360
   16835261                 GR5. 1YRHARD/2YRSOFT                      384158              1596.67                  360
   16835267                 GR5. 1YRHARD/2YRSOFT                      199698                747                    360
   16835272                 GR5. 1YRHARD/2YRSOFT                      417040               1430                    360
   16835273                      GR1. NOPP                            234986              903.42                   360
   16833110                      GR1. NOPP                           418944.75            1610.66                  360
   16833116                      GR1. NOPP                            247016              1052.33                  360
   16833147                      GR1. NOPP                            336840               1330                    360
   16833155                     GR3. 1YRHARD                         152560.62            555.08                   360
   16833178                      GR1. NOPP                            431075              1746.88                  360
   16833186                 GR5. 1YRHARD/2YRSOFT                      296740              1048.33                  360
   16833219                 GR5. 1YRHARD/2YRSOFT                      367316              1526.67                  360
   16833227                 GR5. 1YRHARD/2YRSOFT                      405010              1557.08                  360
   16833228                      GR1. NOPP                           448964.52            1213.33                  360
   16833261                 GR5. 1YRHARD/2YRSOFT                      445110              1757.5                   360
   16833295                      GR1. NOPP                            232580              918.33                   360
   16826881                      GR1. NOPP                            288720                930                    360
   16826897                 GR5. 1YRHARD/2YRSOFT                     212529.21            839.17                   360
   16832939                 GR5. 1YRHARD/2YRSOFT                      437090              1816.67                  360
   16832941                  GR2. SOFTPP/OTHER                       345461.5             1471.73                  360
   16832942                 GR5. 1YRHARD/2YRSOFT                      477190               1785                    360
   16832943                      GR1. NOPP                            429070              1515.83                  360
   16832966                      GR1. NOPP                            401000              1416.67                  360
   16826944                 GR5. 1YRHARD/2YRSOFT                      473180              2015.83                  360
   16827028                      GR1. NOPP                            363707              1473.88                  360
   16827053                 GR5. 1YRHARD/2YRSOFT                     441088.3             1695.83                  360
   16827056                 GR5. 1YRHARD/2YRSOFT                     368839.8             1379.7                   360
   16827071                  GR2. SOFTPP/OTHER                       385962.5             1523.96                  360
   16827075                 GR5. 1YRHARD/2YRSOFT                      789970              3365.42                  360
   16827078                      GR1. NOPP                           417039.68            1386.67                  360
   16832769                      GR1. NOPP                           172623.48            609.85                   360
   16832793                      GR1. NOPP                           248569.88            903.98                   360
   16832800                 GR5. 1YRHARD/2YRSOFT                      445110              1896.25                  360
   16832802                 GR5. 1YRHARD/2YRSOFT                      288720                780                    360
   16832826                      GR1. NOPP                            360900              1537.5                   360
   16832828                 GR5. 1YRHARD/2YRSOFT                      292730              1155.83                  360
   16832847                      GR1. NOPP                            251828              1020.5                   360
   16832856                 GR5. 1YRHARD/2YRSOFT                     292649.8             1246.74                  360
   16832880                 GR5. 1YRHARD/2YRSOFT                      388970              1414.58                  360
   16832890                      GR1. NOPP                           977437.5             4062.5                   360
   16832907                      GR1. NOPP                           117292.5             402.19                   360
   16832910                      GR1. NOPP                           235587.5             930.21                   360
   16826593                 GR5. 1YRHARD/2YRSOFT                      320800              1433.33                  360
   16826614                 GR5. 1YRHARD/2YRSOFT                     277010.8             1180.12                  360
   16826630                      GR1. NOPP                           516287.5             1555.73                  360
   16826631                 GR5. 1YRHARD/2YRSOFT                     176359.8             623.05                   360
   16826642                      GR1. NOPP                            425060              1766.67                  360
   16826646                 GR5. 1YRHARD/2YRSOFT                      120300                375                    360
   16826657                 GR5. 1YRHARD/2YRSOFT                      292730              1125.42                  360
   16826776                 GR5. 1YRHARD/2YRSOFT                      212530              883.33                   360
   16826800                      GR1. NOPP                           418042.5             1476.88                  360
   16826826                  GR2. SOFTPP/OTHER                       383957.5             1196.88                  360
   16824411                 GR5. 1YRHARD/2YRSOFT                      633580              2304.17                  360
   16826566                      GR1. NOPP                           530222.25            2369.03                  360
   16713272                      GR1. NOPP                           96653.46             380.68                   360
   16716170                      GR1. NOPP                           96653.46             380.68                   360
   16824300                      GR1. NOPP                            400198               1497                    360
   16824307                      GR1. NOPP                            437090              1680.42                  360
   16824314                      GR1. NOPP                            802000              2833.33                  360
   16824317                      GR1. NOPP                            376138              1485.17                  360
   16824318                      GR1. NOPP                            737840              2683.33                  360
   16824321                 GR5. 1YRHARD/2YRSOFT                      597490              2607.5                   360
   16824325                      GR1. NOPP                            529320               1815                    360
   16824329                 GR5. 1YRHARD/2YRSOFT                      280700              845.83                   360
   16824203                      GR1. NOPP                            384158              1277.33                  360
   16824212                 GR5. 1YRHARD/2YRSOFT                     293464.3             1003.75                  360
   16824215                     GR3. 1YRHARD                          517290              2096.25                  360
   16819357                      GR1. NOPP                            485210              2067.08                  360
   16819374                 GR5. 1YRHARD/2YRSOFT                     406338.31            1519.97                  360
   16819393                  GR2. SOFTPP/OTHER                        395386              1561.17                  360
   16823674                 GR5. 1YRHARD/2YRSOFT                      541350               2025                    360
   16823687                 GR5. 1YRHARD/2YRSOFT                      180450                750                    360
   16823739                 GR5. 1YRHARD/2YRSOFT                      295938              1260.75                  360
   16823760                 GR5. 1YRHARD/2YRSOFT                      493230               2050                    360
   16823771                 GR5. 1YRHARD/2YRSOFT                     207414.26            807.06                   360
   16823806                 GR5. 1YRHARD/2YRSOFT                      551375              1833.33                  360
   16823811                 GR5. 1YRHARD/2YRSOFT                      292730              1216.67                  360
   16819419                 GR5. 1YRHARD/2YRSOFT                      501250              2083.33                  360
   16819446                  GR2. SOFTPP/OTHER                        246214              869.83                   360
   16823818                 GR5. 1YRHARD/2YRSOFT                      368920              1533.33                  360
   16823829                 GR5. 1YRHARD/2YRSOFT                      380950              1266.67                  360
   16823838                 GR5. 1YRHARD/2YRSOFT                      310374              1257.75                  360
   16819516                 GR5. 1YRHARD/2YRSOFT                     505179.8             2099.67                  360
   16819519                      GR1. NOPP                            380900              1583.33                  360
   16823867                 GR5. 1YRHARD/2YRSOFT                      681700               2550                    360
   16823890                  GR2. SOFTPP/OTHER                        407416              1608.67                  360
   16823904                 GR5. 1YRHARD/2YRSOFT                      423456               1760                    360
   16823906                      GR1. NOPP                            288720                960                    360
   16819530                 GR5. 1YRHARD/2YRSOFT                      268670              1088.75                  360
   16819549                  GR2. SOFTPP/OTHER                       306865.25            1052.22                  360
   16819556                  GR2. SOFTPP/OTHER                        573430              1727.92                  360
   16819563                      GR1. NOPP                            1002500             4062.5                   360
   16819570                      GR1. NOPP                           339045.5             1268.25                  360
   16819586                 GR5. 1YRHARD/2YRSOFT                     347215.87            1154.5                   360
   16819634                 GR5. 1YRHARD/2YRSOFT                      247016              821.33                   360
   16819682                 GR5. 1YRHARD/2YRSOFT                      481200               2100                    360
   16819694                 GR5. 1YRHARD/2YRSOFT                      392980              1306.67                  360
   16824046                 GR5. 1YRHARD/2YRSOFT                     196983.11            755.42                   360
   16824097                      GR1. NOPP                           558653.15            1857.53                  360
   16824123                 GR5. 1YRHARD/2YRSOFT                     398493.75            1490.63                  360
   16824139                      GR1. NOPP                            180450               562.5                   360
   16824143                 GR5. 1YRHARD/2YRSOFT                      212530              839.17                   360
   16824147                      GR1. NOPP                            573430              2264.17                  360
   16819722                 GR5. 1YRHARD/2YRSOFT                      256640              986.67                   360
   16819739                      GR1. NOPP                            332830              933.75                   360
   16819741                 GR5. 1YRHARD/2YRSOFT                      167900              612.14                   360
   16819752                  GR2. SOFTPP/OTHER                        336840               1400                    360
   16824182                      GR1. NOPP                            224560                840                    360
   16824183                      GR1. NOPP                           476949.4             1536.31                  360
   16819767                 GR5. 1YRHARD/2YRSOFT                     275687.5             1002.6                   360
   16819768                      GR1. NOPP                            649620               2430                    360
   16819795                  GR2. SOFTPP/OTHER                        661650               2750                    360
   16819802                      GR1. NOPP                           620547.5             2321.25                  360
   16819804                     GR3. 1YRHARD                          556187              1964.92                  360
   16819806                 GR5. 1YRHARD/2YRSOFT                     1859637.5            6763.02                  360
   16819831                      GR1. NOPP                           476187.5             1583.33                  360
   16819252                      GR1. NOPP                            292730               1095                    360
   16819257                      GR1. NOPP                           418042.5             1520.31                  360
   16819259                 GR5. 1YRHARD/2YRSOFT                     445372.44            1569.49                  360
   16819301                 GR5. 1YRHARD/2YRSOFT                      408218              1696.67                  360
   16819306                 GR5. 1YRHARD/2YRSOFT                      372930              1278.75                  360
   16819326                 GR5. 1YRHARD/2YRSOFT                      290324              1206.67                  360
   16814136                      GR1. NOPP                            471576               1617                    360
   16814148                      GR1. NOPP                            651625              2302.08                  360
   16814152                 GR5. 1YRHARD/2YRSOFT                     459646.25            1767.14                  360
   16813656                 GR5. 1YRHARD/2YRSOFT                      525310              2183.33                  360
   16813659                 GR5. 1YRHARD/2YRSOFT                      633580              2633.33                  360
   16813682                  GR2. SOFTPP/OTHER                       413731.75            1375.67                  360
   16813752                 GR5. 1YRHARD/2YRSOFT                      362905              1508.33                  360
   16813754                 GR5. 1YRHARD/2YRSOFT                      304760              1076.67                  360
   16813764                 GR5. 1YRHARD/2YRSOFT                     240591.98            849.97                   360
   16814243                 GR5. 1YRHARD/2YRSOFT                      256640               1040                    360
   16814282                 GR5. 1YRHARD/2YRSOFT                      328820              1264.17                  360
   16814296                 GR5. 1YRHARD/2YRSOFT                      417040              1733.33                  360
   16814298                 GR5. 1YRHARD/2YRSOFT                      341652              1313.5                   360
   16814336                 GR5. 1YRHARD/2YRSOFT                      617540              2566.67                  360
   16814341                 GR5. 1YRHARD/2YRSOFT                     232499.8             893.86                   360
   16814350                 GR5. 1YRHARD/2YRSOFT                      352880              1246.67                  360
   16813782                      GR1. NOPP                            296740              955.83                   360
   16813787                      GR1. NOPP                            272680              1161.67                  360
   16813788                 GR5. 1YRHARD/2YRSOFT                      334434              1355.25                  360
   16813800                 GR5. 1YRHARD/2YRSOFT                     536337.5             2006.25                  360
   16813848                 GR5. 1YRHARD/2YRSOFT                     396889.75            1319.67                  360
   16813854                 GR5. 1YRHARD/2YRSOFT                      718592              2986.67                  360
   16813932                      GR1. NOPP                            280700              1166.67                  360
   16819101                 GR5. 1YRHARD/2YRSOFT                      681700              2195.83                  360
   16819142                 GR5. 1YRHARD/2YRSOFT                     135337.5             407.81                   360
   16819168                 GR5. 1YRHARD/2YRSOFT                      593480               2220                    360
   16819177                  GR2. SOFTPP/OTHER                        300750              1062.5                   360
   16814017                      GR1. NOPP                           364659.38            1477.73                  360
   16814029                      GR1. NOPP                           315085.75            1145.89                  360
   16814031                 GR5. 1YRHARD/2YRSOFT                     434166.75             1620                    360
   16814078                      GR1. NOPP                           462443.23            1441.53                  360
   16814105                 GR5. 1YRHARD/2YRSOFT                      529320               2200                    360
   16814118                 GR5. 1YRHARD/2YRSOFT                      240600                950                    360
   16814119                 GR5. 1YRHARD/2YRSOFT                     314618.59            1307.64                  360
   16819219                      GR1. NOPP                            505260               1890                    360
   16819222                      GR1. NOPP                           296738.33            1048.33                  360
   16819248                 GR5. 1YRHARD/2YRSOFT                     252549.8             1075.91                  360
   16670932                 GR4. 1YRHARD/1YRSOFT                     354606.17            1319.81                  360
   16813649                      GR1. NOPP                            351276               1314                    360
   16997857                      GR1. NOPP                            260000              1218.76                  360
   16852580                     GR3. 1YRHARD                          269500              982.56                   360
   16852604                      GR1. NOPP                            488792              1629.31                  360
   16965032                     GR3. 1YRHARD                          324000              1248.76                  360
   16965069                      GR1. NOPP                            416000              1343.34                  360
   16852626                      GR1. NOPP                            424000              2340.84                  360
   16970162                     GR3. 1YRHARD                          328000              1332.51                  360
   16970189                  GR2. SOFTPP/OTHER                        231920              966.34                   360
   16856232                 GR5. 1YRHARD/2YRSOFT                      263900              1044.61                  360
   16856262                      GR1. NOPP                            645000              2620.32                  360
   16856358                      GR1. NOPP                            212000              772.92                   360
   16856179                      GR1. NOPP                            720000               2700                    360
   16970269                      GR1. NOPP                            333600              1355.26                  360
   16970324                      GR1. NOPP                             89600              354.67                   360
   16970333                      GR1. NOPP                             74400               294.5                   360
   16970337                      GR1. NOPP                             65600              252.84                   360
   16971865                      GR1. NOPP                            208000              758.34                   360
   16978560                     GR3. 1YRHARD                          495200              1547.51                  360
   16978633                      GR1. NOPP                            250000              885.42                   360
   16857210                      GR1. NOPP                            628000              2682.09                  360
   16857227                      GR1. NOPP                            340100              1204.53                  360
   16857231                      GR1. NOPP                            416000              1820.01                  360
   16978642                 GR5. 1YRHARD/2YRSOFT                      130080              542.01                   360
   16978652                     GR3. 1YRHARD                          427192              1290.48                  360
   16857259                      GR1. NOPP                            464000              2175.01                  360
   16858937                     GR3. 1YRHARD                          319120              1229.95                  360
   16858840                      GR1. NOPP                            1505000             6114.06                  360
   16858999                 GR5. 1YRHARD/2YRSOFT                      423920              1501.39                  360
   16859044                     GR3. 1YRHARD                          600000              2250.01                  360
   16980319                 GR5. 1YRHARD/2YRSOFT                      159920              666.34                   360
   16980344                      GR1. NOPP                            312000              1300.01                  360
   16982749                      GR1. NOPP                            772000              2814.59                  360
   16982796                      GR1. NOPP                            375200              1407.01                  360
   16912779                      GR1. NOPP                            228000              831.25                   360
   16989953                      GR1. NOPP                            106400              421.17                   360
   16991120                 GR5. 1YRHARD/2YRSOFT                      812000              3637.09                  360
   16994793                      GR1. NOPP                            211500              793.13                   360
   16843968                      GR1. NOPP                            179500              579.64                   360
   16843781                      GR1. NOPP                           148690.8             602.55                   360
   16838385                      GR1. NOPP                            216000              832.51                   360
   16845430                 GR4. 1YRHARD/1YRSOFT                      576000               2280                    360
   16838551                      GR1. NOPP                            450000              1078.13                  360
   16964985                      GR1. NOPP                            284000              828.34                   360
   16839471                 GR5. 1YRHARD/2YRSOFT                      364480              1252.91                  360
   16839437                 GR5. 1YRHARD/2YRSOFT                      650000              1828.13                  360
   16839439                  GR2. SOFTPP/OTHER                        211000               747.3                   360
   16839499                      GR1. NOPP                            422400               1804                    360
   16847413                      GR1. NOPP                            384000              1320.01                  360
   16848839                      GR1. NOPP                            392000              1429.17                  360
   16848873                      GR1. NOPP                            722781              3990.36                  360
   16848893                      GR1. NOPP                            310800              1327.38                  360
   16848956                      GR1. NOPP                            411600              1886.5                   360
   16851519                      GR1. NOPP                            408000              1572.51                  360
   16851667                      GR1. NOPP                            236000              712.92                   360
   16851737                     GR3. 1YRHARD                          384000              1480.01                  360
   16851634                      GR1. NOPP                            384000               1680                    360
   16851806                      GR1. NOPP                            141000              543.44                   360
   16843834                      GR1. NOPP                            232000              894.17                   360
   16851824                      GR1. NOPP                            252000                840                    360
   16825984                 GR5. 1YRHARD/2YRSOFT                      257520              992.53                   360
   16826026                      GR1. NOPP                            488000              1779.17                  360
   16818781                      GR1. NOPP                            186500              621.67                   360
   16826116                      GR1. NOPP                            212000              728.76                   360
   16823390                      GR1. NOPP                            171200              677.67                   360
   16823411                      GR1. NOPP                            546300              2219.35                  360
   16826158                 GR5. 1YRHARD/2YRSOFT                      456000              1995.01                  360
   16832582                      GR1. NOPP                            455000              1090.11                  360
   16832609                      GR1. NOPP                            618000              2446.25                  360
   16834864                      GR1. NOPP                           487886.78             1525                    360
   16823533                      GR1. NOPP                            268000              1312.09                  360
   16823537                      GR1. NOPP                            328000              1059.17                  360
   16823565                      GR1. NOPP                           529319.99            1870.01                  360
   16798079                      GR1. NOPP                            542400               2147                    360
   16798081                      GR1. NOPP                            415000              1685.94                  360
   16798121                      GR1. NOPP                            560000              2275.01                  360
   16798140                      GR1. NOPP                            168000                770                    360
   16803015                 GR5. 1YRHARD/2YRSOFT                      432000               1440                    360
   16803065                      GR1. NOPP                            339000              1271.26                  360
   16808435                      GR1. NOPP                            296000              1171.67                  360
   16803154                      GR1. NOPP                            132000              550.01                   360
   16803233                      GR1. NOPP                            748000              2493.34                  360
   16785086                      GR1. NOPP                            592678              2401.75                  360
   16785100                      GR1. NOPP                            368920               1495                    360
   16764810                      GR1. NOPP                            437090              1680.42                  360
   16692662                      GR1. NOPP                            336840               1190                    360
   16692706                     GR3. 1YRHARD                          1002500             3854.17                  360
   16688192                 GR5. 1YRHARD/2YRSOFT                      184460                805                    360
   16685910                      GR1. NOPP                            206515              729.58                   360
   16684679                 GR5. 1YRHARD/2YRSOFT                     254003.18            1024.16                  360
   16667253                  GR2. SOFTPP/OTHER                       411081.08             1785                    360
   16670606                  GR2. SOFTPP/OTHER                       386896.83             1280                    360
   16666768                 GR5. 1YRHARD/2YRSOFT                     296421.12            1008.98                  360
   16666821                 GR5. 1YRHARD/2YRSOFT                      260650              1137.5                   360
   16666831                      GR1. NOPP                           145453.1               510                    360
   16664056                  GR2. SOFTPP/OTHER                       184671.71            727.34                   360
   16662499                 GR5. 1YRHARD/2YRSOFT                     350310.22            1203.13                  360
   16965228                      GR1. NOPP                            553180               2185                    360
   16859235                      GR1. NOPP                            308770              1219.17                  360
   16859256                  GR2. SOFTPP/OTHER                       350223.38            1310.06                  360
   16859435                      GR1. NOPP                           352312.77            953.33                   360
   16857613                      GR1. NOPP                            332028               1242                    360
   16857649                 GR5. 1YRHARD/2YRSOFT                      154786                579                    360
   16857663                 GR5. 1YRHARD/2YRSOFT                      312780              1332.5                   360
   16859089                      GR1. NOPP                           177803.4             757.47                   360
   16656709                      GR1. NOPP                           322415.52            1266.67                  360
   16856872                      GR1. NOPP                           339847.5             1377.19                  360
   16856880                 GR5. 1YRHARD/2YRSOFT                     374836.76            1596.87                  360
   16856897                 GR5. 1YRHARD/2YRSOFT                      390975              1543.75                  360
   16856918                      GR1. NOPP                            493230              1896.25                  360
   16857035                 GR5. 1YRHARD/2YRSOFT                      330424               1339                    360
   16856746                      GR1. NOPP                            441100               1650                    360
   16856756                 GR5. 1YRHARD/2YRSOFT                      216139              696.21                   360
   16856605                 GR5. 1YRHARD/2YRSOFT                     367516.49            1451.13                  360
   16856616                      GR1. NOPP                            212530              817.08                   360
   16856633                     GR3. 1YRHARD                          180450              581.25                   360
   16856707                      GR1. NOPP                           407657.23            1317.5                   360
   16856550                      GR1. NOPP                           425523.44            1460.94                  360
   16853260                 GR5. 1YRHARD/2YRSOFT                      545360              2096.67                  360
   16853264                      GR1. NOPP                            168420               612.5                   360
   16853268                     GR3. 1YRHARD                         246614.99            896.88                   360
   16852855                 GR5. 1YRHARD/2YRSOFT                     232499.8             990.49                   360
   16852888                      GR1. NOPP                            497240              1911.67                  360
   16852957                 GR5. 1YRHARD/2YRSOFT                     354403.24             1473                    360
   16852986                 GR5. 1YRHARD/2YRSOFT                      292730              1034.17                  360
   16852990                      GR1. NOPP                            435085              1356.25                  360
   16853011                      GR1. NOPP                            220550              802.08                   360
   16853015                 GR5. 1YRHARD/2YRSOFT                      651625              2640.63                  360
   16853033                 GR5. 1YRHARD/2YRSOFT                      304760               1235                    360
   16853053                 GR5. 1YRHARD/2YRSOFT                      200500              854.17                   360
   16852260                 GR5. 1YRHARD/2YRSOFT                      200500                875                    360
   16852133                 GR5. 1YRHARD/2YRSOFT                      469170               1755                    360
   16852168                 GR5. 1YRHARD/2YRSOFT                     230093.8             908.52                   360
   16680132                      GR1. NOPP                           523920.76            1462.5                   360
   16680179                  GR2. SOFTPP/OTHER                       201509.82            833.33                   360
   16844800                 GR5. 1YRHARD/2YRSOFT                      392980               1470                    360
   16844901                 GR5. 1YRHARD/2YRSOFT                      405010              1472.92                  360
   16845877                 GR5. 1YRHARD/2YRSOFT                      300750              1218.75                  360
   16846306                     GR3. 1YRHARD                         533831.25            1830.47                  360
   16847666                      GR1. NOPP                            489220              1677.5                   360
   16849326                 GR5. 1YRHARD/2YRSOFT                      445912              1853.33                  360
   16849466                      GR1. NOPP                           275687.5             888.02                   360
   16852153                 GR5. 1YRHARD/2YRSOFT                      336439              1433.29                  360
   16852940                      GR1. NOPP                           133573.1             458.01                   360
   16856582                 GR5. 1YRHARD/2YRSOFT                      342855              1211.25                  360
   16856742                      GR1. NOPP                           909267.5             3684.69                  360
   16859521                      GR1. NOPP                           278193.75            1156.25                  360
   16845658                      GR1. NOPP                            802000               3000                    360
   16814360                 GR5. 1YRHARD/2YRSOFT                      384960               1600                    360
   16819099                 GR5. 1YRHARD/2YRSOFT                      304760               1045                    360
   16819167                 GR5. 1YRHARD/2YRSOFT                      437090              1816.67                  360
   16819169                      GR1. NOPP                            892225              3244.79                  360
   16819402                 GR5. 1YRHARD/2YRSOFT                      529320               2200                    360
   16819659                 GR5. 1YRHARD/2YRSOFT                      252630               997.5                   360
   16819680                 GR5. 1YRHARD/2YRSOFT                     302554.5             974.56                   360
   16824153                      GR1. NOPP                            629570              2224.17                  360
   16824163                  GR2. SOFTPP/OTHER                       418042.5             1520.31                  360
   16824304                      GR1. NOPP                            651625              2572.92                  360
   16826650                 GR5. 1YRHARD/2YRSOFT                     335336.25            1010.47                  360
   16826775                      GR1. NOPP                           796987.5             2732.81                  360
   16827024                 GR5. 1YRHARD/2YRSOFT                      356890              1297.92                  360
   16827060                      GR1. NOPP                           474583.5             2021.81                  360
   16832842                  GR2. SOFTPP/OTHER                       352799.8             1502.99                  360
   16835280                 GR5. 1YRHARD/2YRSOFT                      401000              1666.67                  360
   16835376                 GR5. 1YRHARD/2YRSOFT                      192480                800                    360
   16835424                 GR5. 1YRHARD/2YRSOFT                     307366.5             1053.94                  360
   16835776                      GR1. NOPP                            481200               2000                    360
   16835790                      GR1. NOPP                           482202.5             1503.13                  360
   16838623                      GR1. NOPP                            473180              1720.83                  360
   16838848                      GR1. NOPP                            982450              3368.75                  360
   16839034                      GR1. NOPP                           245612.5             893.23                   360
   16839307                      GR1. NOPP                            200500                625                    360
   16839792                 GR5. 1YRHARD/2YRSOFT                     216840.75            788.59                   360
   16839996                 GR5. 1YRHARD/2YRSOFT                      262254                981                    360
   16844482                 GR5. 1YRHARD/2YRSOFT                     624048.23            2658.56                  360
   16844497                 GR5. 1YRHARD/2YRSOFT                      166014              707.25                   360
   16596325                 GR5. 1YRHARD/2YRSOFT                     509089.83            2047.5                   360
   16673027                 GR5. 1YRHARD/2YRSOFT                     166245.13            601.56                   360
   16673113                      GR1. NOPP                           576678.1             2456.75                  360
   16674405                  GR2. SOFTPP/OTHER                       558180.16            1962.08                  360
   16696566                  GR2. SOFTPP/OTHER                       353755.53            1356.63                  360
   16798446                      GR1. NOPP                            485210              1764.58                  360
   16801993                 GR5. 1YRHARD/2YRSOFT                      630372              1637.5                   360
   16803903                  GR2. SOFTPP/OTHER                        274284              1111.5                   360
   16804179                 GR5. 1YRHARD/2YRSOFT                      417040               1690                    360
   16832974                      GR1. NOPP                            206916               666.5                   360
   16809839                 GR5. 1YRHARD/2YRSOFT                     333331.25            1212.24                  360
   16809847                 GR5. 1YRHARD/2YRSOFT                     208419.75            649.69                   360
   16809682                 GR5. 1YRHARD/2YRSOFT                      280700               1050                    360
   16809687                      GR1. NOPP                            236991                788                    360
   16809879                     GR3. 1YRHARD                         418042.5              1390                    360
   16813557                      GR1. NOPP                            238996              943.67                   360
   16813595                     GR3. 1YRHARD                         329645.3             1298.33                  360
   16809718                 GR5. 1YRHARD/2YRSOFT                     391207.58            1422.72                  360
   16809732                      GR1. NOPP                            242605              882.29                   360
   16809767                 GR5. 1YRHARD/2YRSOFT                      300750              1187.5                   360
   16809772                 GR5. 1YRHARD/2YRSOFT                     475736.37            1680.7                   360
   16809776                     GR3. 1YRHARD                         136239.75            537.94                   360
   16809799                 GR5. 1YRHARD/2YRSOFT                      593480              2281.67                  360
   16809800                 GR5. 1YRHARD/2YRSOFT                      312780               1170                    360
   16809810                      GR1. NOPP                           436087.5             1223.44                  360
   16809552                  GR2. SOFTPP/OTHER                        325612              1319.5                   360
   16809593                 GR5. 1YRHARD/2YRSOFT                      280700               1050                    360
   16809431                 GR5. 1YRHARD/2YRSOFT                      486413              1971.13                  360
   16809440                 GR5. 1YRHARD/2YRSOFT                      280700               1050                    360
   16809456                  GR2. SOFTPP/OTHER                        541350               2250                    360
   16809471                 GR5. 1YRHARD/2YRSOFT                      505260               1995                    360
   16809597                 GR5. 1YRHARD/2YRSOFT                      513280              2133.33                  360
   16809633                      GR1. NOPP                            328820               1230                    360
   16809634                  GR2. SOFTPP/OTHER                        449120              1726.67                  360
   16809509                      GR1. NOPP                           138993.66            518.63                   360
   16788645                      GR1. NOPP                            216540                810                    360
   16803461                      GR1. NOPP                           637479.26            1519.68                  360
   16803492                 GR5. 1YRHARD/2YRSOFT                     268589.8             976.79                   360
   16788760                 GR5. 1YRHARD/2YRSOFT                      160400              616.67                   360
   16788827                 GR5. 1YRHARD/2YRSOFT                     225562.5             843.75                   360
   16788882                 GR5. 1YRHARD/2YRSOFT                     188389.79            724.28                   360
   16788997                 GR5. 1YRHARD/2YRSOFT                      170024              653.67                   360
   16803729                      GR1. NOPP                           350247.86            1270.57                  360
   16803886                      GR1. NOPP                            457140              1947.5                   360
   16804063                 GR5. 1YRHARD/2YRSOFT                      461150              1964.58                  360
   16804168                      GR1. NOPP                            212530               927.5                   360
   16806933                  GR2. SOFTPP/OTHER                        288720               1170                    360
   16807103                      GR1. NOPP                            340850              1204.17                  360
   16807335                 GR5. 1YRHARD/2YRSOFT                      340048              1236.67                  360
   16809369                 GR5. 1YRHARD/2YRSOFT                      270274              870.58                   360
   16790461                      GR1. NOPP                           310624.63            1032.83                  360
   16790465                      GR1. NOPP                            148370              616.67                   360
   16790878                 GR5. 1YRHARD/2YRSOFT                     572286.24            2070.83                  360
   16790931                 GR5. 1YRHARD/2YRSOFT                     531986.04             2145                    360
   16790942                 GR5. 1YRHARD/2YRSOFT                      319196              1326.67                  360
   16791000                      GR1. NOPP                           454232.75            1510.33                  360
   16791069                 GR5. 1YRHARD/2YRSOFT                     170880.36              689                    360
   16809856                     GR3. 1YRHARD                         536337.5             2006.25                  360
   16813741                      GR1. NOPP                           561319.8              2333                    360
   16813757                      GR1. NOPP                           268469.5             920.56                   360
   16798433                 GR5. 1YRHARD/2YRSOFT                      449120               1680                    360
   16798710                     GR3. 1YRHARD                          446714              1810.25                  360
   16798861                      GR1. NOPP                           714748.41            3044.96                  360
   16801682                 GR5. 1YRHARD/2YRSOFT                     154437.13            657.93                   360
   16770539                 GR5. 1YRHARD/2YRSOFT                     82706.25             326.56                   360
   16770727                 GR5. 1YRHARD/2YRSOFT                     297485.09             1295                    360
   16778757                      GR1. NOPP                           418042.49            1650.63                  360
   16770908                      GR1. NOPP                            433080               1845                    360
   16771297                     GR3. 1YRHARD                         471351.96            1612.19                  360
   16772478                      GR1. NOPP                            497240              1911.67                  360
   16772712                 GR5. 1YRHARD/2YRSOFT                      484408               1963                    360
   16772724                  GR2. SOFTPP/OTHER                      1105516.33            3781.25                  360
   16775201                 GR5. 1YRHARD/2YRSOFT                     735672.58            3202.5                   360
   16775246                      GR1. NOPP                           397992.5              992.5                   360
   16775519                 GR5. 1YRHARD/2YRSOFT                     323807.5             1043.02                  360
   16775605                 GR5. 1YRHARD/2YRSOFT                      493230              2101.25                  360
   16776916                      GR1. NOPP                            388970              1374.17                  360
   16781132                 GR5. 1YRHARD/2YRSOFT                     346614.37            1188.52                  360
   16777219                     GR3. 1YRHARD                         490448.01            1982.5                   360
   16778433                 GR5. 1YRHARD/2YRSOFT                     997988.75            3629.43                  360
   16781415                  GR2. SOFTPP/OTHER                        319196               1194                    360
   16717716                 GR5. 1YRHARD/2YRSOFT                      132330              481.25                   360
   16722075                      GR1. NOPP                           470172.5             1758.75                  360
   16723157                 GR5. 1YRHARD/2YRSOFT                      405010              1767.5                   360
   16729432                      GR1. NOPP                           296546.44            863.63                   360
   16768284                      GR1. NOPP                            501250              2187.5                   360
   16707147                      GR1. NOPP                           245223.49            787.92                   360
   16709554                 GR5. 1YRHARD/2YRSOFT                     703510.02            2260.42                  360
   16806742                 GR5. 1YRHARD/2YRSOFT                     368418.75            1569.53                  360
   16806779                 GR5. 1YRHARD/2YRSOFT                     370674.38            1309.53                  360
   16806792                 GR5. 1YRHARD/2YRSOFT                      280700              1195.83                  360
   16806880                 GR5. 1YRHARD/2YRSOFT                      295938               1230                    360
   16806882                 GR5. 1YRHARD/2YRSOFT                     366313.49            1446.38                  360
   16806923                 GR5. 1YRHARD/2YRSOFT                      264660              1072.5                   360
   16806936                      GR1. NOPP                            401000              1791.67                  360
   16806940                     GR3. 1YRHARD                         559194.5             2324.17                  360
   16806944                      GR1. NOPP                           804013.34            3333.33                  360
   16806947                 GR5. 1YRHARD/2YRSOFT                      148370              477.92                   360
   16806956                      GR1. NOPP                            276690               1035                    360
   16806985                 GR5. 1YRHARD/2YRSOFT                     261802.87            1115.33                  360
   16807041                 GR5. 1YRHARD/2YRSOFT                     289722.5             1023.54                  360
   16807100                 GR5. 1YRHARD/2YRSOFT                      461150              1916.67                  360
   16807150                  GR2. SOFTPP/OTHER                        537340              2233.33                  360
   16807189                 GR5. 1YRHARD/2YRSOFT                      409020               1530                    360
   16807197                 GR5. 1YRHARD/2YRSOFT                     224479.8               933                    360
   16807245                 GR5. 1YRHARD/2YRSOFT                      429070              1694.17                  360
   16807270                      GR1. NOPP                            380950              1345.83                  360
   16807286                      GR1. NOPP                           321802.5              1070                    360
   16807289                 GR5. 1YRHARD/2YRSOFT                      505260               1995                    360
   16807291                 GR5. 1YRHARD/2YRSOFT                      451970              1836.25                  360
   16807296                 GR5. 1YRHARD/2YRSOFT                      396990               1485                    360
   16807300                      GR1. NOPP                           480448.13            1697.34                  360
   16807308                      GR1. NOPP                           179246.99            540.13                   360
   16807342                  GR2. SOFTPP/OTHER                        513280              2186.67                  360
   16807346                 GR5. 1YRHARD/2YRSOFT                      200500                750                    360
   16807362                 GR5. 1YRHARD/2YRSOFT                     418042.5             1563.75                  360
   16809209                      GR1. NOPP                            521300               1950                    360
   16809210                      GR1. NOPP                            597490              2297.08                  360
   16809226                 GR5. 1YRHARD/2YRSOFT                      346464               1440                    360
   16809270                 GR5. 1YRHARD/2YRSOFT                     375937.5             1289.06                  360
   16809281                  GR2. SOFTPP/OTHER                        569420              2189.17                  360
   16809293                      GR1. NOPP                            368118              1300.5                   360
   16809315                      GR1. NOPP                            437090              1589.58                  360
   16809342                 GR5. 1YRHARD/2YRSOFT                      481200               2000                    360
   16803609                 GR5. 1YRHARD/2YRSOFT                     324759.88            1214.81                  360
   16803640                      GR1. NOPP                           333665.02            1175.83                  360
   16803642                 GR5. 1YRHARD/2YRSOFT                      276690              1178.75                  360
   16803656                 GR5. 1YRHARD/2YRSOFT                      260650                975                    360
   16803670                 GR5. 1YRHARD/2YRSOFT                      375336               1599                    360
   16803676                 GR5. 1YRHARD/2YRSOFT                     659290.25             2460                    360
   16803679                 GR5. 1YRHARD/2YRSOFT                      239798              1021.58                  360
   16803686                 GR5. 1YRHARD/2YRSOFT                     449184.16            1773.59                  360
   16803700                      GR1. NOPP                            689720              2866.67                  360
   16803764                 GR5. 1YRHARD/2YRSOFT                     183707.83              690                    360
   16803787                  GR2. SOFTPP/OTHER                       380873.81            1424.72                  360
   16803831                 GR5. 1YRHARD/2YRSOFT                      753880              3211.67                  360
   16803895                      GR1. NOPP                          1259390.62            4580.08                  360
   16803954                 GR5. 1YRHARD/2YRSOFT                      520498              2217.42                  360
   16804005                      GR1. NOPP                           270952.63            1179.5                   360
   16804056                 GR5. 1YRHARD/2YRSOFT                      215738              717.33                   360
   16804057                      GR1. NOPP                           416959.79            1776.33                  360
   16804124                      GR1. NOPP                           580096.07            2585.38                  360
   16804137                 GR5. 1YRHARD/2YRSOFT                      184059                612                    360
   16804165                     GR3. 1YRHARD                          164410               512.5                   360
   16804186                 GR5. 1YRHARD/2YRSOFT                     375594.65            1483.02                  360
   16806696                     GR3. 1YRHARD                          323206              1175.42                  360
   16801749                  GR2. SOFTPP/OTHER                        340048              1307.33                  360
   16801812                 GR5. 1YRHARD/2YRSOFT                      148370              585.83                   360
   16801869                      GR1. NOPP                           171427.5             659.06                   360
   16801886                 GR5. 1YRHARD/2YRSOFT                      449120               1820                    360
   16801906                 GR5. 1YRHARD/2YRSOFT                      368920              1341.67                  360
   16803505                 GR5. 1YRHARD/2YRSOFT                      460348              1961.17                  360
   16803538                      GR1. NOPP                            364910              1554.58                  360
   16803551                 GR5. 1YRHARD/2YRSOFT                      505260              2152.5                   360
   16803553                 GR5. 1YRHARD/2YRSOFT                      232580                870                    360
   16802004                 GR5. 1YRHARD/2YRSOFT                      625560               2665                    360
   16802009                     GR3. 1YRHARD                          328820              1264.17                  360
   16802012                 GR5. 1YRHARD/2YRSOFT                     545861.25            1361.25                  360
   16802013                 GR5. 1YRHARD/2YRSOFT                     530823.75            1323.75                  360
   16803374                 GR5. 1YRHARD/2YRSOFT                      252630              1076.25                  360
   16803385                 GR5. 1YRHARD/2YRSOFT                      336840               1365                    360
   16803574                 GR5. 1YRHARD/2YRSOFT                      497240              2118.33                  360
   16803583                 GR5. 1YRHARD/2YRSOFT                     385962.5             1203.13                  360
   16803588                 GR5. 1YRHARD/2YRSOFT                      264660               907.5                   360
   16803424                 GR5. 1YRHARD/2YRSOFT                      601500              2437.5                   360
   16803430                      GR1. NOPP                           356789.75            1445.84                  360
   16803435                 GR5. 1YRHARD/2YRSOFT                      232580              990.83                   360
   16798770                      GR1. NOPP                           283055.87            999.99                   360
   16798773                 GR5. 1YRHARD/2YRSOFT                      267868              1029.83                  360
   16798784                 GR5. 1YRHARD/2YRSOFT                      392980              1388.33                  360
   16798788                 GR5. 1YRHARD/2YRSOFT                     360799.75            1237.16                  360
   16791079                 GR5. 1YRHARD/2YRSOFT                     141459.82            555.75                   360
   16791085                 GR5. 1YRHARD/2YRSOFT                     221660.87             962.5                   360
   16791086                 GR5. 1YRHARD/2YRSOFT                      436288              1722.67                  360
   16791087                  GR2. SOFTPP/OTHER                        350875              1421.88                  360
   16791116                  GR2. SOFTPP/OTHER                        352880              1393.33                  360
   16791127                      GR1. NOPP                            390975               1300                    360
   16791141                 GR5. 1YRHARD/2YRSOFT                     307065.75            1244.34                  360
   16798847                 GR5. 1YRHARD/2YRSOFT                      457140              1472.5                   360
   16798856                 GR5. 1YRHARD/2YRSOFT                     356062.41             1335                    360
   16798868                 GR5. 1YRHARD/2YRSOFT                      453130               1695                    360
   16798869                 GR5. 1YRHARD/2YRSOFT                      262254              1008.25                  360
   16798883                 GR5. 1YRHARD/2YRSOFT                     293231.25            1005.47                  360
   16798888                      GR1. NOPP                            681700              2266.67                  360
   16798892                      GR1. NOPP                           404709.25            1261.56                  360
   16798893                 GR5. 1YRHARD/2YRSOFT                      230174              980.58                   360
   16798898                 GR5. 1YRHARD/2YRSOFT                      244610              813.33                   360
   16798903                 GR5. 1YRHARD/2YRSOFT                      360098              1272.17                  360
   16798907                 GR5. 1YRHARD/2YRSOFT                      264660              1072.5                   360
   16798912                     GR3. 1YRHARD                          589470               2205                    360
   16801425                  GR2. SOFTPP/OTHER                       663311.17            2818.75                  360
   16801430                 GR5. 1YRHARD/2YRSOFT                      340850              1168.75                  360
   16801431                      GR1. NOPP                            528518              2141.75                  360
   16791149                 GR5. 1YRHARD/2YRSOFT                     342854.99            1460.63                  360
   16791157                 GR5. 1YRHARD/2YRSOFT                     289444.5              1080                    360
   16791185                      GR1. NOPP                           128966.2             506.67                   360
   16791195                      GR1. NOPP                            308770              1283.33                  360
   16798170                      GR1. NOPP                            745860              2867.5                   360
   16798230                 GR5. 1YRHARD/2YRSOFT                     608075.4             2590.51                  360
   16798235                      GR1. NOPP                            401000               1500                    360
   16798279                      GR1. NOPP                            311176              1325.67                  360
   16798282                      GR1. NOPP                           625008.63            2208.05                  360
   16798308                 GR5. 1YRHARD/2YRSOFT                     521804.79            2217.42                  360
   16798338                 GR5. 1YRHARD/2YRSOFT                      477090              1884.17                  360
   16798346                  GR2. SOFTPP/OTHER                       399141.55            1323.83                  360
   16798395                 GR5. 1YRHARD/2YRSOFT                      300750              1062.5                   360
   16798400                 GR5. 1YRHARD/2YRSOFT                     628134.77            2343.75                  360
   16798405                 GR5. 1YRHARD/2YRSOFT                      280700              1195.83                  360
   16801504                      GR1. NOPP                           509560.73            1800.19                  360
   16798467                  GR2. SOFTPP/OTHER                        374534              1595.58                  360
   16798544                 GR5. 1YRHARD/2YRSOFT                      278695              868.75                   360
   16798607                 GR5. 1YRHARD/2YRSOFT                      203708                762                    360
   16798609                 GR5. 1YRHARD/2YRSOFT                      268670              1088.75                  360
   16798610                 GR5. 1YRHARD/2YRSOFT                     532519.98            2268.63                  360
   16801630                 GR5. 1YRHARD/2YRSOFT                     322905.25            1006.56                  360
   16798638                 GR5. 1YRHARD/2YRSOFT                      205312                832                    360
   16798673                     GR3. 1YRHARD                         200500.93            872.81                   360
   16798685                 GR5. 1YRHARD/2YRSOFT                      219748              799.17                   360
   16798748                 GR5. 1YRHARD/2YRSOFT                     210043.8             851.18                   360
   16798758                      GR1. NOPP                            360900              1462.5                   360
   16788792                 GR5. 1YRHARD/2YRSOFT                      481200               1950                    360
   16788840                 GR5. 1YRHARD/2YRSOFT                     409771.87            1617.97                  360
   16788843                 GR5. 1YRHARD/2YRSOFT                      545360              2323.33                  360
   16788880                 GR5. 1YRHARD/2YRSOFT                      184460              613.33                   360
   16788927                 GR5. 1YRHARD/2YRSOFT                     458207.2             1899.67                  360
   16788956                  GR2. SOFTPP/OTHER                       309545.05            1251.25                  360
   16788975                 GR5. 1YRHARD/2YRSOFT                      324810              1383.75                  360
   16789004                 GR5. 1YRHARD/2YRSOFT                     258048.84            964.13                   360
   16789016                 GR5. 1YRHARD/2YRSOFT                      461150              2012.5                   360
   16789033                 GR5. 1YRHARD/2YRSOFT                      388970              1576.25                  360
   16790733                 GR5. 1YRHARD/2YRSOFT                     165274.77            599.56                   360
   16789083                      GR1. NOPP                           301748.18            971.98                   360
   16789087                      GR1. NOPP                            830070              3277.5                   360
   16790341                      GR1. NOPP                            561400              1866.67                  360
   16790382                      GR1. NOPP                            522102               1953                    360
   16790743                 GR5. 1YRHARD/2YRSOFT                      450247               1680                    360
   16790786                 GR5. 1YRHARD/2YRSOFT                      204510              828.75                   360
   16790792                      GR1. NOPP                            789970              3119.17                  360
   16790413                      GR1. NOPP                            435085              1401.46                  360
   16790439                  GR2. SOFTPP/OTHER                        344860              1469.17                  360
   16790803                      GR1. NOPP                            401000              1208.33                  360
   16790809                 GR5. 1YRHARD/2YRSOFT                     201003.02            708.33                   360
   16790812                 GR5. 1YRHARD/2YRSOFT                      1022550             3187.5                   360
   16790868                 GR5. 1YRHARD/2YRSOFT                     166043.86            635.17                   360
   16790872                 GR5. 1YRHARD/2YRSOFT                     333665.19             1245                    360
   16790880                 GR5. 1YRHARD/2YRSOFT                     389946.06             1455                    360
   16790884                 GR5. 1YRHARD/2YRSOFT                     127034.14            539.83                   360
   16790893                 GR5. 1YRHARD/2YRSOFT                     430727.33            1736.72                  360
   16790896                 GR5. 1YRHARD/2YRSOFT                     112461.28            431.28                   360
   16790901                     GR3. 1YRHARD                         267604.27            968.33                   360
   16790915                 GR5. 1YRHARD/2YRSOFT                     292703.69            1126.96                  360
   16790919                 GR5. 1YRHARD/2YRSOFT                     322416.54             1400                    360
   16790941                     GR3. 1YRHARD                         462307.19             1725                    360
   16790954                      GR1. NOPP                            368920              1571.67                  360
   16790956                     GR3. 1YRHARD                         279696.35            1214.5                   360
   16790498                 GR5. 1YRHARD/2YRSOFT                     530648.52             2090                    360
   16790506                 GR5. 1YRHARD/2YRSOFT                     496879.98             1957                    360
   16790514                 GR5. 1YRHARD/2YRSOFT                     214284.38            846.09                   360
   16790526                 GR5. 1YRHARD/2YRSOFT                     386900.15             1720                    360
   16790531                      GR1. NOPP                           538693.37            1959.09                  360
   16790540                 GR5. 1YRHARD/2YRSOFT                     423171.38            1793.75                  360
   16790552                 GR5. 1YRHARD/2YRSOFT                     291957.26            1180.16                  360
   16790566                      GR1. NOPP                           430147.14            1783.33                  360
   16790995                  GR2. SOFTPP/OTHER                        721800               3075                    360
   16791010                 GR5. 1YRHARD/2YRSOFT                     245841.27            889.58                   360
   16791016                 GR5. 1YRHARD/2YRSOFT                     382868.75            1543.75                  360
   16790576                 GR5. 1YRHARD/2YRSOFT                     491403.15            2139.16                  360
   16790585                 GR5. 1YRHARD/2YRSOFT                     420145.78             1390                    360
   16790597                 GR5. 1YRHARD/2YRSOFT                     536016.24            2161.25                  360
   16790598                 GR5. 1YRHARD/2YRSOFT                     330374.91            1263.78                  360
   16790609                 GR5. 1YRHARD/2YRSOFT                     352962.13            1573.08                  360
   16790637                 GR5. 1YRHARD/2YRSOFT                      661650              2612.5                   360
   16790667                 GR5. 1YRHARD/2YRSOFT                     479589.38            1388.33                  360
   16781358                 GR5. 1YRHARD/2YRSOFT                      260650              947.92                   360
   16781371                 GR5. 1YRHARD/2YRSOFT                      320800              933.33                   360
   16781455                 GR5. 1YRHARD/2YRSOFT                      525310              2237.92                  360
   16781460                 GR5. 1YRHARD/2YRSOFT                      212530              905.42                   360
   16781463                      GR1. NOPP                            705760              3006.67                  360
   16784559                 GR5. 1YRHARD/2YRSOFT                      525310              2128.75                  360
   16784584                 GR5. 1YRHARD/2YRSOFT                     510547.54            1746.25                  360
   16784588                 GR5. 1YRHARD/2YRSOFT                      360900              1237.5                   360
   16785041                      GR1. NOPP                            140000                525                    360
   16784645                 GR5. 1YRHARD/2YRSOFT                      188470               587.5                   360
   16784656                      GR1. NOPP                            215738               672.5                   360
   16784664                  GR2. SOFTPP/OTHER                        308770              1347.5                   360
   16784706                      GR1. NOPP                            308770               1155                    360
   16784724                  GR2. SOFTPP/OTHER                       200491.98             770.8                   360
   16784728                 GR5. 1YRHARD/2YRSOFT                      140350              408.33                   360
   16784743                 GR5. 1YRHARD/2YRSOFT                     500239.48            1975.18                  360
   16784758                 GR5. 1YRHARD/2YRSOFT                     213063.48            861.25                   360
   16784766                 GR5. 1YRHARD/2YRSOFT                      477190              2082.5                   360
   16784806                 GR5. 1YRHARD/2YRSOFT                      441100              1787.5                   360
   16784807                      GR1. NOPP                           268469.5             976.35                   360
   16784819                      GR1. NOPP                            170425              531.25                   360
   16784884                      GR1. NOPP                            529320               2255                    360
   16788566                 GR5. 1YRHARD/2YRSOFT                     199896.86              682                    360
   16784910                 GR5. 1YRHARD/2YRSOFT                     370971.37            1384.2                   360
   16784914                 GR5. 1YRHARD/2YRSOFT                      441100              1787.5                   360
   16784918                 GR5. 1YRHARD/2YRSOFT                     222707.81            761.75                   360
   16784957                      GR1. NOPP                           65463.75             225.16                   360
   16788596                      GR1. NOPP                           284459.37            886.72                   360
   16788600                 GR5. 1YRHARD/2YRSOFT                      336840               1435                    360
   16788613                 GR5. 1YRHARD/2YRSOFT                      476000              2082.5                   360
   16788635                 GR5. 1YRHARD/2YRSOFT                      332830              1314.17                  360
   16788643                 GR5. 1YRHARD/2YRSOFT                      233382              897.25                   360
   16785018                      GR1. NOPP                            304760              981.67                   360
   16785028                      GR1. NOPP                           311957.01            1228.67                  360
   16788702                     GR3. 1YRHARD                         167334.93              555                    360
   16780939                 GR5. 1YRHARD/2YRSOFT                     342044.45            1171.84                  360
   16780967                      GR1. NOPP                           359393.03            1117.5                   360
   16781046                 GR5. 1YRHARD/2YRSOFT                     150702.14            484.38                   360
   16778837                 GR5. 1YRHARD/2YRSOFT                     648617.5             2628.44                  360
   16778846                 GR5. 1YRHARD/2YRSOFT                      242204              1031.83                  360
   16781055                      GR1. NOPP                           370728.51            1348.24                  360
   16781065                 GR5. 1YRHARD/2YRSOFT                      785960              3348.33                  360
   16781077                 GR5. 1YRHARD/2YRSOFT                     321002.16            1264.29                  360
   16778873                      GR1. NOPP                            360900               1425                    360
   16778908                 GR5. 1YRHARD/2YRSOFT                      256640              986.67                   360
   16778934                 GR5. 1YRHARD/2YRSOFT                      352880              1356.67                  360
   16781181                 GR5. 1YRHARD/2YRSOFT                     158896.25            528.33                   360
   16781183                      GR1. NOPP                            212530              750.83                   360
   16781218                  GR2. SOFTPP/OTHER                       297090.88            1173.05                  360
   16781290                      GR1. NOPP                           418042.5             1737.5                   360
   16781311                      GR1. NOPP                            304760               1140                    360
   16781329                      GR1. NOPP                           624557.5             1946.88                  360
   16779037                      GR1. NOPP                            206515               772.5                   360
   16779074                 GR5. 1YRHARD/2YRSOFT                      186866              737.83                   360
   16779075                 GR5. 1YRHARD/2YRSOFT                      212530              706.67                   360
   16779097                     GR3. 1YRHARD                         304549.42             1235                    360
   16780688                 GR5. 1YRHARD/2YRSOFT                      405010              1346.67                  360
   16780839                     GR3. 1YRHARD                         795972.99            3217.5                   360
   16780862                      GR1. NOPP                            217342              767.83                   360
   16780884                      GR1. NOPP                           243797.97            835.97                   360
   16776842                 GR5. 1YRHARD/2YRSOFT                      172430                645                    360
   16776894                      GR1. NOPP                            344860              1397.5                   360
   16778282                 GR5. 1YRHARD/2YRSOFT                      228570              973.75                   360
   16776925                 GR5. 1YRHARD/2YRSOFT                      280700              1137.5                   360
   16776963                      GR1. NOPP                           154625.6              626.6                   360
   16777013                 GR5. 1YRHARD/2YRSOFT                      204510              658.75                   360
   16777048                 GR5. 1YRHARD/2YRSOFT                      383356              1513.67                  360
   16778308                      GR1. NOPP                           282015.34            915.47                   360
   16778319                 GR5. 1YRHARD/2YRSOFT                      180450               787.5                   360
   16778345                 GR5. 1YRHARD/2YRSOFT                      366514              1523.33                  360
   16778423                     GR3. 1YRHARD                          533330              1828.75                  360
   16778490                 GR5. 1YRHARD/2YRSOFT                      425060              1634.17                  360
   16778541                      GR1. NOPP                           242103.75            981.09                   360
   16778545                      GR1. NOPP                           320699.75            1099.66                  360
   16778565                      GR1. NOPP                            188470              646.25                   360
   16777222                     GR3. 1YRHARD                          140350              554.17                   360
   16778680                 GR5. 1YRHARD/2YRSOFT                      228570              926.25                   360
   16778251                      GR1. NOPP                           373865.52            1278.75                  360
   16775073                      GR1. NOPP                           135337.5             407.81                   360
   16775103                 GR5. 1YRHARD/2YRSOFT                     201508.62            645.83                   360
   16775132                      GR1. NOPP                           508036.05            2158.91                  360
   16775626                      GR1. NOPP                            352880               1430                    360
   16775194                 GR5. 1YRHARD/2YRSOFT                     538688.38             2010                    360
   16775195                      GR1. NOPP                           346783.72            1221.7                   360
   16775277                 GR5. 1YRHARD/2YRSOFT                      505260               1890                    360
   16775309                 GR5. 1YRHARD/2YRSOFT                     520930.62            2058.33                  360
   16776526                 GR5. 1YRHARD/2YRSOFT                     128965.9             466.67                   360
   16776693                 GR5. 1YRHARD/2YRSOFT                      485210               1815                    360
   16775447                 GR5. 1YRHARD/2YRSOFT                      158796                528                    360
   16775510                      GR1. NOPP                           284208.75            1122.19                  360
   16776777                      GR1. NOPP                           261793.16            1161.67                  360
   16776780                 GR5. 1YRHARD/2YRSOFT                      347266              1371.17                  360
   16772050                 GR5. 1YRHARD/2YRSOFT                      383356              1234.83                  360
   16772248                      GR1. NOPP                            360900               1200                    360
   16772403                 GR5. 1YRHARD/2YRSOFT                      1002500             3854.17                  360
   16774902                      GR1. NOPP                            517290              2042.5                   360
   16774925                 GR5. 1YRHARD/2YRSOFT                     319296.25            1061.67                  360
   16772471                  GR2. SOFTPP/OTHER                        238996              1018.17                  360
   16772509                      GR1. NOPP                           486262.62            1818.94                  360
   16772603                 GR5. 1YRHARD/2YRSOFT                      344860              1182.5                   360
   16772626                      GR1. NOPP                            431075              1612.5                   360
   16772630                 GR5. 1YRHARD/2YRSOFT                      212530              839.17                   360
   16772639                  GR2. SOFTPP/OTHER                       415628.48            1425.16                  360
   16774947                      GR1. NOPP                           285103.16            1153.75                  360
   16774955                  GR2. SOFTPP/OTHER                        545360              1926.67                  360
   16774989                      GR1. NOPP                            517290              2096.25                  360
   16775006                      GR1. NOPP                           375787.13            1366.64                  360
   16774810                      GR1. NOPP                           289020.75            930.97                   360
   16770719                 GR5. 1YRHARD/2YRSOFT                      216540               922.5                   360
   16770742                 GR5. 1YRHARD/2YRSOFT                     235644.13             928.1                   360
   16770784                 GR5. 1YRHARD/2YRSOFT                     197793.25            842.64                   360
   16770826                      GR1. NOPP                            222956              718.17                   360
   16770829                      GR1. NOPP                            521300              1679.17                  360
   16770954                      GR1. NOPP                            224560              863.33                   360
   16770957                      GR1. NOPP                           215557.79              675                    360
   16770959                      GR1. NOPP                           359897.5             1196.67                  360
   16771036                 GR5. 1YRHARD/2YRSOFT                      248620                930                    360
   16771047                      GR1. NOPP                           961115.25             3700                    360
   16771054                      GR1. NOPP                           219337.9             843.87                   360
   16771060                 GR5. 1YRHARD/2YRSOFT                     336759.8             1259.7                   360
   16771090                      GR1. NOPP                           515585.75            2035.77                  360
   16771232                 GR5. 1YRHARD/2YRSOFT                      376940              1605.83                  360
   16771249                 GR5. 1YRHARD/2YRSOFT                      461952               1872                    360
   16771259                 GR5. 1YRHARD/2YRSOFT                     262864.88            1011.33                  360
   16771367                  GR2. SOFTPP/OTHER                        217342              925.92                   360
   16771759                      GR1. NOPP                           451826.75            1032.85                  360
   16771923                      GR1. NOPP                           491227.17             1637                    360
   16771811                      GR1. NOPP                            543756               2147                    360
   16765325                 GR5. 1YRHARD/2YRSOFT                      785960              3021.67                  360
   16765337                      GR1. NOPP                           341705.84            1487.5                   360
   16765369                 GR5. 1YRHARD/2YRSOFT                      288720               1170                    360
   16765390                     GR3. 1YRHARD                         326158.24             1221                    360
   16768138                      GR1. NOPP                            797990              3482.5                   360
   16768209                 GR5. 1YRHARD/2YRSOFT                      108270               472.5                   360
   16768211                      GR1. NOPP                            292730              1155.83                  360
   16768223                 GR5. 1YRHARD/2YRSOFT                     442207.1             1741.67                  360
   16768228                 GR5. 1YRHARD/2YRSOFT                      184460                690                    360
   16768266                  GR2. SOFTPP/OTHER                        601500              2187.5                   360
   16765456                  GR2. SOFTPP/OTHER                        320800              1266.67                  360
   16765459                      GR1. NOPP                            140350                525                    360
   16768278                 GR5. 1YRHARD/2YRSOFT                      368920              1571.67                  360
   16768388                 GR5. 1YRHARD/2YRSOFT                      308770              1347.5                   360
   16768401                 GR5. 1YRHARD/2YRSOFT                     641499.75            2799.56                  360
   16768475                      GR1. NOPP                           517544.63            2043.51                  360
   16768498                      GR1. NOPP                            862150              3583.33                  360
   16770557                      GR1. NOPP                           397985.77             1320                    360
   16767996                      GR1. NOPP                           96481.65               420                    360
   16768009                      GR1. NOPP                            496000              1756.67                  360
   16768053                      GR1. NOPP                           342604.37            1032.37                  360
   16770715                      GR1. NOPP                           285424.58            1124.17                  360
   16729914                      GR1. NOPP                            252630               892.5                   360
   16729941                 GR5. 1YRHARD/2YRSOFT                     373731.9             1669.83                  360
   16732094                     GR3. 1YRHARD                         201502.5             816.56                   360
   16731682                  GR2. SOFTPP/OTHER                       100164.83            333.33                   360
   16731723                      GR1. NOPP                           341643.98            1277.97                  360
   16732138                      GR1. NOPP                            513280               2240                    360
   16765097                  GR2. SOFTPP/OTHER                       343857.5             1143.33                  360
   16765171                      GR1. NOPP                           293464.86            1216.67                  360
   16728724                      GR1. NOPP                           341705.93            1522.92                  360
   16728340                      GR1. NOPP                           323306.25            1142.19                  360
   16728458                      GR1. NOPP                            306765              1243.13                  360
   16728598                      GR1. NOPP                           302905.62            1133.44                  360
   16722202                 GR5. 1YRHARD/2YRSOFT                      179648              709.33                   360
   16723124                      GR1. NOPP                           283206.25            1029.95                  360
   16723273                 GR5. 1YRHARD/2YRSOFT                      422654              1888.42                  360
   16723498                 GR5. 1YRHARD/2YRSOFT                     472876.95             2065                    360
   16723513                 GR5. 1YRHARD/2YRSOFT                      384960               1560                    360
   16718245                 GR5. 1YRHARD/2YRSOFT                     399105.82            1535.5                   360
   16718304                 GR5. 1YRHARD/2YRSOFT                     249872.23            1007.5                   360
   16718380                      GR1. NOPP                            285111              1244.25                  360
   16721791                  GR2. SOFTPP/OTHER                        441100              1741.67                  360
   16718910                      GR1. NOPP                            962400               4000                    360
   16714995                  GR2. SOFTPP/OTHER                        191678              736.92                   360
   16715126                  GR2. SOFTPP/OTHER                        465160               1885                    360
   16717463                  GR2. SOFTPP/OTHER                       173666.88              720                    360
   16715243                      GR1. NOPP                            741850              2929.17                  360
   16715271                 GR5. 1YRHARD/2YRSOFT                     558584.91            2194.5                   360
   16711318                  GR2. SOFTPP/OTHER                        420248               1703                    360
   16711373                 GR5. 1YRHARD/2YRSOFT                     157392.5             523.33                   360
   16713700                      GR1. NOPP                           423171.05             1750                    360
   16713712                      GR1. NOPP                           234835.62            902.84                   360
   16714777                 GR5. 1YRHARD/2YRSOFT                     408737.38            1657.5                   360
   16714778                 GR5. 1YRHARD/2YRSOFT                     351225.88            1386.8                   360
   16713826                 GR5. 1YRHARD/2YRSOFT                      481200               1850                    360
   16713887                 GR5. 1YRHARD/2YRSOFT                      255437              1035.13                  360
   16713964                  GR2. SOFTPP/OTHER                       634752.11            2034.38                  360
   16713966                 GR5. 1YRHARD/2YRSOFT                     654906.04            2505.21                  360
   16710118                  GR2. SOFTPP/OTHER                        350875              1458.33                  360
   16710823                 GR5. 1YRHARD/2YRSOFT                     332344.83            1279.58                  360
   16711187                  GR2. SOFTPP/OTHER                        988866              4315.5                   360
   16707812                      GR1. NOPP                            148370              570.42                   360
   16709701                      GR1. NOPP                           282900.49            999.44                   360
   16709704                 GR5. 1YRHARD/2YRSOFT                      280700              1108.33                  360
   16709782                      GR1. NOPP                          1809030.94             7875                    360
   16708323                 GR5. 1YRHARD/2YRSOFT                     390699.92            1498.31                  360
   16706704                      GR1. NOPP                            319196              1426.17                  360
   16704069                 GR5. 1YRHARD/2YRSOFT                     393966.84            1755.83                  360
   16704188                      GR1. NOPP                           383915.47            1233.54                  360
   16704605                 GR5. 1YRHARD/2YRSOFT                     154772.49            609.58                   360
   16697857                      GR1. NOPP                           113282.5             388.44                   360
   16697883                 GR5. 1YRHARD/2YRSOFT                     334168.3             1489.32                  360
   17004482                     GR3. 1YRHARD                          188000              842.09                   360
   16984298                 GR5. 1YRHARD/2YRSOFT                      226320              1155.18                  360
   16984332                 GR5. 1YRHARD/2YRSOFT                      832000              3293.34                  360
   16991065                 GR5. 1YRHARD/2YRSOFT                      335600              1188.59                  360
   16994760                     GR3. 1YRHARD                          234500              757.24                   360
   16994771                     GR3. 1YRHARD                          780000              2681.26                  360
   16994832                     GR3. 1YRHARD                          240000                875                    360
   16997779                 GR5. 1YRHARD/2YRSOFT                      353000              1139.9                   360
   16997847                 GR5. 1YRHARD/2YRSOFT                      435200              1496.01                  360
   16843906                      GR1. NOPP                            833600              3212.84                  360
   16912743                     GR3. 1YRHARD                          460565              1679.15                  360
   16912799                      GR1. NOPP                            372000              1395.01                  360




--------------------------------------------------------------------------------




   LOAN_SEQ          STATED_REM_TERM             CURRENT_NET_COUPON          TRUSTFEE       LPMI        MSERV
   16651715                359                          6.744                  0.006          0           0
   16650504                356                          7.119                  0.006          0           0
   16649940                358                          7.369                  0.006          0           0
   16695760                360                          6.744                  0.006          0           0
   16839543                360                          7.119                  0.006          0           0
   16839549                360                          7.244                  0.006          0           0
   16814155                359                          7.119                  0.006          0           0
   16839572                360                          6.744                  0.006          0           0
   16839574                360                          6.619                  0.006          0           0
   16839578                360                          7.119                  0.006          0           0
   16839581                360                          6.494                  0.006          0           0
   16839589                359                          7.494                  0.006          0           0
   16839597                360                          7.244                  0.006          0           0
   16965551                359                          6.869                  0.006          0           0
   16851213                359                          6.744                  0.006          0           0
   16851235                359                          8.119                  0.006          0           0
   16788438                359                          7.244                  0.006          0           0
   16851240                359                          7.119                  0.006          0           0
   16851164                359                          7.244                  0.006          0           0
   16709175                358                          6.119                  0.006          0           0
   16851178                359                          6.619                  0.006          0           0
   16851186                359                          7.619                  0.006          0           0
   16835154                359                          6.869                  0.006          0           0
   16835155                360                          7.244                  0.006          0           0
   16778913                359                          7.244                  0.006          0           0
   16835160                360                          6.744                  0.006          0           0
   16835162                360                          7.619                  0.006          0           0
   16978516                360                          6.494                  0.006          0           0
   16978531                360                          7.744                  0.006          0           0
   16786991                359                          7.119                  0.006          0           0
   16978569                360                          7.369                  0.006          0           0
   16809723                359                          7.619                  0.006          0           0
   16856219                360                          8.369                  0.006          0           0
   16978594                360                          7.619                  0.006          0           0
   16775315                359                          7.619                  0.006          0           0
   16856235                360                          7.119                  0.006          0           0
   16856238                360                          7.869                  0.006          0           0
   16729568                358                          7.369                  0.006          0           0
   16856253                360                          6.619                  0.006          0           0
   16768052                357                          7.494                  0.006          0           0
   16768055                359                          6.494                  0.006          0           0
   16839505                359                          6.494                  0.006          0           0
   16839510                360                          8.119                  0.006          0           0
   16839513                360                          7.244                  0.006          0           0
   16839520                359                          7.244                  0.006          0           0
   16839523                360                          7.869                  0.006          0           0
   16693632                359                          6.119                  0.006          0           0
   16839449                359                          6.744                  0.006          0           0
   16974153                359                          7.369                  0.006          0           0
   16839451                359                          7.994                  0.006          0           0
   16839452                359                          7.619                  0.006          0           0
   16839461                360                          6.494                  0.006          0           0
   16839465                360                          7.494                  0.006          0           0
   16847494                359                          7.869                  0.006          0           0
   16847497                359                          7.744                  0.006          0           0
   16812611                359                          6.869                  0.006          0           0
   16835065                360                          7.494                  0.006          0           0
   16665209                357                          7.494                  0.006          0           0
   16978401                360                          7.744                  0.006          0           0
   16827054                359                          6.619                  0.006          0           0
   16665217                358                          7.119                  0.006          0           0
   16722971                360                          7.369                  0.006          0           0
   16827057                359                          6.494                  0.006          0           0
   16803893                359                          7.744                  0.006          0           0
   16835084                360                          7.244                  0.006          0           0
   16835096                359                          7.119                  0.006          0           0
   16778852                359                          6.744                  0.006          0           0
   16819064                359                          7.494                  0.006          0           0
   16791203                359                          7.244                  0.006          0           0
   16832922                359                          6.994                  0.006          0           0
   16790515                359                          6.619                  0.006          0           0
   16856151                359                          7.619                  0.006          0           0
   16847407                360                          7.619                  0.006          0           0
   16847416                360                          7.994                  0.006          0           0
   16847418                360                          7.744                  0.006          0           0
   16856167                360                          6.869                  0.006          0           0
   16809676                359                          7.369                  0.006          0           0
   16839406                360                          7.494                  0.006          0           0
   16809688                359                          7.119                  0.006          0           0
   16856190                360                          7.494                  0.006          0           0
   16803821                359                          7.119                  0.006          0           0
   16835008                360                          7.244                  0.006          0           0
   16971952                360                          7.119                  0.006          0           0
   16851061                359                          7.244                  0.006          0           0
   16835024                359                          6.744                  0.006          0           0
   16971972                360                          6.994                  0.006          0           0
   16851085                359                          7.744                  0.006          0           0
   16827029                359                          7.744                  0.006          0           0
   16838689                359                          7.744                  0.006          0           0
   16803803                359                          5.994                  0.006          0           0
   16812563                359                          7.619                  0.006          0           0
   16812564                359                          6.994                  0.006          0           0
   16845990                359                          6.744                  0.006          0           0
   16684884                357                          6.869                  0.006          0           0
   16812542                359                          6.619                  0.006          0           0
   16812546                360                          6.869                  0.006          0           0
   16965365                359                          6.619                  0.006          0           0
   16971929                360                          7.244                  0.006          0           0
   16832838                359                          7.244                  0.006          0           0
   16858997                360                          7.494                  0.006          0           0
   16832860                359                          7.744                  0.006          0           0
   16848011                359                          7.244                  0.006          0           0
   16728630                359                          6.869                  0.006          0           0
   16791163                358                          6.744                  0.006          0           0
   16791168                357                          7.869                  0.006          0           0
   16847301                360                          7.119                  0.006          0           0
   16847303                359                          8.744                  0.006          0           0
   16847308                360                          7.369                  0.006          0           0
   16848039                359                          7.369                  0.006          0           0
   16809573                359                          7.119                  0.006          0           0
   16848058                359                          7.744                  0.006          0           0
   16848060                359                          7.869                  0.006          0           0
   16847335                360                          7.869                  0.006          0           0
   16847341                360                          7.119                  0.006          0           0
   16847346                360                          6.744                  0.006          0           0
   16727953                359                          7.869                  0.006          0           0
   16847347                360                          8.244                  0.006          0           0
   16847349                360                          6.869                  0.006          0           0
   16847351                360                          6.869                  0.006          0           0
   16838606                359                          7.744                  0.006          0           0
   16848098                359                          7.619                  0.006          0           0
   16838620                359                          7.119                  0.006          0           0
   16965307                359                          7.869                  0.006          0           0
   16838776                359                          6.244                  0.006          0           0
   16838781                359                          7.369                  0.006          0           0
   16851122                359                          6.369                  0.006          0           0
   16851126                359                          7.494                  0.006          0           0
   16812653                360                          6.869                  0.006          0           0
   16851132                359                          7.619                  0.006          0           0
   16851133                359                          6.494                  0.006          0           0
   16812663                360                          7.744                  0.006          0           0
   16812665                359                          7.494                  0.006          0           0
   16835106                359                          7.619                  0.006          0           0
   16851153                359                          6.744                  0.006          0           0
   16965245                359                          6.869                  0.006          0           0
   16838562                360                          6.994                  0.006          0           0
   16838563                359                          6.744                  0.006          0           0
   16764936                360                          6.119                  0.006          0           0
   16838565                360                          6.369                  0.006          0           0
   16764938                359                          7.244                  0.006          0           0
   16980560                359                          7.744                  0.006          0           0
   16845863                359                          7.869                  0.006          0           0
   16989938                360                          7.619                  0.006          0           0
   16812441                360                          7.369                  0.006          0           0
   16812447                359                          8.119                  0.006          0           0
   16971828                360                          7.619                  0.006          0           0
   16812458                359                          6.869                  0.006          0           0
   16812459                359                          6.994                  0.006          0           0
   16845890                359                          6.994                  0.006          0           0
   16845893                359                          6.994                  0.006          0           0
   16803720                359                          6.994                  0.006          0           0
   16965296                359                          7.244                  0.006          0           0
   16859604                359                          7.369                  0.006          0           0
   16971885                360                          6.619                  0.006          0           0
   16971889                360                          7.619                  0.006          0           0
   16971893                360                          6.619                  0.006          0           0
   16859643                359                          6.869                  0.006          0           0
   16858929                360                          6.494                  0.006          0           0
   16858942                360                          7.369                  0.006          0           0
   16858950                360                          7.619                  0.006          0           0
   16858953                360                          7.494                  0.006          0           0
   16858966                360                          7.744                  0.006          0           0
   16826174                360                          7.619                  0.006          0           0
   16858888                360                          6.744                  0.006          0           0
   16809420                359                          7.619                  0.006          0           0
   16826191                359                          6.744                  0.006          0           0
   16832756                359                          7.619                  0.006          0           0
   16826197                359                          6.369                  0.006          0           0
   16826198                359                          7.244                  0.006          0           0
   16858892                360                          6.494                  0.006          0           0
   16858899                360                          7.369                  0.006          0           0
   16790315                360                          6.619                  0.006          0           0
   16791050                358                          7.869                  0.006          0           0
   16791061                359                          6.869                  0.006          0           0
   16791067                359                          6.869                  0.006          0           0
   16832783                359                          7.994                  0.006          0           0
   16847210                359                          6.619                  0.006          0           0
   16847219                360                          6.994                  0.006          0           0
   16809478                359                          6.119                  0.006          0           0
   16847227                359                          7.119                  0.006          0           0
   16839215                359                          6.744                  0.006          0           0
   16839217                359                          7.119                  0.006          0           0
   16968877                359                          6.994                  0.006          0           0
   16839224                359                          6.744                  0.006          0           0
   16839230                359                          7.494                  0.006          0           0
   16847258                360                          7.744                  0.006          0           0
   16847267                360                          6.994                  0.006          0           0
   16838520                359                          7.494                  0.006          0           0
   16772915                360                          7.119                  0.006          0           0
   16847277                360                          6.619                  0.006          0           0
   16965213                359                          6.619                  0.006          0           0
   16845824                359                          6.869                  0.006          0           0
   16965220                359                          7.494                  0.006          0           0
   16965221                359                          7.619                  0.006          0           0
   16847290                359                          7.369                  0.006          0           0
   16838653                359                          6.494                  0.006          0           0
   16839383                359                          7.744                  0.006          0           0
   16838663                359                          7.244                  0.006          0           0
   16826140                360                          6.619                  0.006          0           0
   16802987                359                          6.369                  0.006          0           0
   16859587                359                          7.619                  0.006          0           0
   16791005                357                          7.119                  0.006          0           0
   16826160                359                          6.494                  0.006          0           0
   16832728                360                          6.494                  0.006          0           0
   16838402                360                          6.994                  0.006          0           0
   16838406                359                          6.494                  0.006          0           0
   16838414                360                          7.244                  0.006          0           0
   16765518                359                          7.119                  0.006          0           0
   16838419                359                          7.369                  0.006          0           0
   16838420                360                          5.994                  0.006          0           0
   16838428                359                          7.244                  0.006          0           0
   16839158                359                          7.244                  0.006          0           0
   16847179                360                          7.369                  0.006          0           0
   16732108                359                          7.244                  0.006          0           0
   16814073                359                          5.619                  0.006          0           0
   16839482                359                          7.369                  0.006          0           0
   16839486                360                          7.119                  0.006          0           0
   16812627                359                          7.119                  0.006          0           0
   16839497                360                          7.369                  0.006          0           0
   16847373                360                          6.994                  0.006          0           0
   16965312                359                          7.619                  0.006          0           0
   16847381                360                          6.994                  0.006          0           0
   16845925                359                          7.369                  0.006          0           0
   16847385                359                          6.994                  0.006          0           0
   16847387                359                          7.119                  0.006          0           0
   16812508                359                          7.369                  0.006          0           0
   16847391                360                          7.369                  0.006          0           0
   16965329                359                          7.369                  0.006          0           0
   16847393                360                          6.119                  0.006          0           0
   16847394                360                          7.369                  0.006          0           0
   16845837                359                          7.494                  0.006          0           0
   16812423                359                          7.619                  0.006          0           0
   16826015                360                          7.369                  0.006          0           0
   16826016                359                          6.994                  0.006          0           0
   16833307                359                          6.994                  0.006          0           0
   16833318                359                          7.369                  0.006          0           0
   16833323                359                          6.119                  0.006          0           0
   16707372                358                          7.994                  0.006          0           0
   16826037                359                          7.494                  0.006          0           0
   16832603                359                          7.494                  0.006          0           0
   16826047                359                          6.869                  0.006          0           0
   16962992                359                          7.619                  0.006          0           0
   16802891                359                          7.494                  0.006          0           0
   16833349                359                          7.744                  0.006          0           0
   16826062                359                          7.619                  0.006          0           0
   16832626                360                          7.119                  0.006          0           0
   16826075                360                          6.994                  0.006          0           0
   16826077                360                          7.744                  0.006          0           0
   16826084                359                          7.244                  0.006          0           0
   16790201                360                          7.744                  0.006          0           0
   16826092                360                          7.619                  0.006          0           0
   16809331                359                          7.744                  0.006          0           0
   16809339                359                          7.244                  0.006          0           0
   16832669                360                          7.244                  0.006          0           0
   16809340                359                          7.119                  0.006          0           0
   16823927                359                          6.869                  0.006          0           0
   16809352                359                          7.619                  0.006          0           0
   16832689                359                          6.994                  0.006          0           0
   16997782                360                          7.494                  0.006          0           0
   16965097                360                          7.494                  0.006          0           0
   16764796                359                          6.619                  0.006          0           0
   16811562                359                          7.244                  0.006          0           0
   16811563                360                          7.119                  0.006          0           0
   16859400                359                          6.494                  0.006          0           0
   16859401                359                          7.619                  0.006          0           0
   16811567                359                          6.619                  0.006          0           0
   16787232                360                          7.619                  0.006          0           0
   17004460                360                          7.494                  0.006          0           0
   16859410                359                          6.869                  0.006          0           0
   16731386                359                          9.494                  0.006          0           0
   16811577                360                          6.869                  0.006          0           0
   16859413                359                          6.119                  0.006          0           0
   16811585                359                          7.369                  0.006          0           0
   16859422                359                          6.619                  0.006          0           0
   16811589                360                          6.744                  0.006          0           0
   16962949                359                          7.619                  0.006          0           0
   16826010                359                          7.869                  0.006          0           0
   16691815                358                          7.494                  0.006          0           0
   16838346                359                          6.619                  0.006          0           0
   16838351                359                          7.369                  0.006          0           0
   16852935                359                          7.369                  0.006          0           0
   16838355                359                          6.994                  0.006          0           0
   16852946                359                          7.494                  0.006          0           0
   16965050                360                          7.369                  0.006          0           0
   16965053                360                          7.119                  0.006          0           0
   16852958                359                          6.494                  0.006          0           0
   16838379                359                          6.869                  0.006          0           0
   16965060                360                          6.869                  0.006          0           0
   16852964                359                          6.619                  0.006          0           0
   16772774                358                          6.244                  0.006          0           0
   16838391                360                          6.119                  0.006          0           0
   16772782                358                          7.619                  0.006          0           0
   16838395                359                          7.119                  0.006          0           0
   16691867                360                          6.744                  0.006          0           0
   16852979                359                          6.744                  0.006          0           0
   16715303                359                          7.119                  0.006          0           0
   16787201                360                          7.119                  0.006          0           0
   16845691                359                          7.869                  0.006          0           0
   16803695                359                          7.119                  0.006          0           0
   16859551                359                          7.244                  0.006          0           0
   16859554                359                          6.369                  0.006          0           0
   16838451                360                          7.369                  0.006          0           0
   16839187                359                          6.494                  0.006          0           0
   16997833                360                          7.994                  0.006          0           0
   16838469                360                          6.994                  0.006          0           0
   16838478                360                          7.494                  0.006          0           0
   16997856                360                          6.869                  0.006          0           0
   16838480                359                          6.619                  0.006          0           0
   16838483                360                          7.244                  0.006          0           0
   16838485                360                          6.619                  0.006          0           0
   16811634                359                          8.369                  0.006          0           0
   16989878                360                          7.369                  0.006          0           0
   16811654                359                          7.869                  0.006          0           0
   16811666                359                          7.244                  0.006          0           0
   16971770                360                          7.744                  0.006          0           0
   16802923                359                          8.119                  0.006          0           0
   16803653                359                          7.244                  0.006          0           0
   16802927                359                          7.869                  0.006          0           0
   16802936                359                          8.119                  0.006          0           0
   16859525                359                          7.494                  0.006          0           0
   16826101                360                          7.119                  0.006          0           0
   16826103                359                          7.119                  0.006          0           0
   16826106                359                          6.619                  0.006          0           0
   16826112                359                          7.119                  0.006          0           0
   16826122                360                          7.619                  0.006          0           0
   16826128                359                          6.494                  0.006          0           0
   16852985                359                          7.494                  0.006          0           0
   16845555                360                          6.494                  0.006          0           0
   16980262                360                          7.119                  0.006          0           0
   16804129                359                          6.994                  0.006          0           0
   16838282                359                          8.244                  0.006          0           0
   16980277                360                          6.494                  0.006          0           0
   16838284                359                          6.869                  0.006          0           0
   16852872                359                          6.994                  0.006          0           0
   16731246                359                          7.369                  0.006          0           0
   16852882                359                          7.244                  0.006          0           0
   16691781                359                          7.994                  0.006          0           0
   16804175                359                          6.119                  0.006          0           0
   16803448                359                          7.744                  0.006          0           0
   16809173                359                          7.744                  0.006          0           0
   16823753                359                          6.744                  0.006          0           0
   16823759                358                          7.244                  0.006          0           0
   16912699                360                          7.369                  0.006          0           0
   16808463                360                          7.494                  0.006          0           0
   16808469                360                          7.494                  0.006          0           0
   16808486                359                          6.619                  0.006          0           0
   16780621                359                          7.494                  0.006          0           0
   16780625                359                          6.494                  0.006          0           0
   16808490                359                          6.744                  0.006          0           0
   16772608                359                          7.369                  0.006          0           0
   16845509                360                          7.494                  0.006          0           0
   16838221                360                          7.119                  0.006          0           0
   16845520                359                          6.619                  0.006          0           0
   16838231                359                          7.744                  0.006          0           0
   16838244                359                          7.619                  0.006          0           0
   16780654                359                          6.619                  0.006          0           0
   16838248                360                          8.244                  0.006          0           0
   16845542                360                          6.494                  0.006          0           0
   16838255                360                          7.119                  0.006          0           0
   16845545                359                          7.244                  0.006          0           0
   16845548                360                          6.869                  0.006          0           0
   16968538                359                          6.869                  0.006          0           0
   16912685                360                          7.119                  0.006          0           0
   16808441                359                          6.494                  0.006          0           0
   16714473                358                          7.994                  0.006          0           0
   16776919                359                          6.744                  0.006          0           0
   16832437                359                          7.369                  0.006          0           0
   16784946                359                          7.119                  0.006          0           0
   16832441                359                          8.744                  0.006          0           0
   16728207                360                          7.494                  0.006          0           0
   16808400                360                          6.744                  0.006          0           0
   16808401                360                          7.494                  0.006          0           0
   16823719                359                          6.869                  0.006          0           0
   16808410                359                          5.744                  0.006          0           0
   16823731                359                          6.869                  0.006          0           0
   16845489                360                          6.994                  0.006          0           0
   16980195                360                          7.619                  0.006          0           0
   16844763                359                          7.244                  0.006          0           0
   16852788                359                          6.369                  0.006          0           0
   16845498                360                          6.619                  0.006          0           0
   16852790                359                          6.119                  0.006          0           0
   16803345                359                          7.119                  0.006          0           0
   16771894                359                          6.744                  0.006          0           0
   16839049                359                          7.744                  0.006          0           0
   16980318                360                          7.369                  0.006          0           0
   16798854                359                          7.619                  0.006          0           0
   16967989                360                          6.244                  0.006          0           0
   16838330                359                          6.869                  0.006          0           0
   16838331                360                          6.619                  0.006          0           0
   16838334                359                          6.994                  0.006          0           0
   16839065                359                          7.494                  0.006          0           0
   16845629                359                          7.369                  0.006          0           0
   16965024                360                          6.619                  0.006          0           0
   16838341                360                          7.119                  0.006          0           0
   16852922                359                          6.494                  0.006          0           0
   16852771                359                          7.369                  0.006          0           0
   16840332                359                          7.119                  0.006          0           0
   16859314                359                          7.494                  0.006          0           0
   16803486                358                          7.494                  0.006          0           0
   16859348                359                          6.869                  0.006          0           0
   16859359                359                          7.119                  0.006          0           0
   16859365                359                          7.494                  0.006          0           0
   17002968                360                          7.994                  0.006          0           0
   16912701                360                          8.119                  0.006          0           0
   16832512                360                          7.869                  0.006          0           0
   16833243                359                          6.869                  0.006          0           0
   16832514                360                          7.369                  0.006          0           0
   16912709                360                          7.244                  0.006          0           0
   16859382                359                          7.369                  0.006          0           0
   16912716                360                          7.244                  0.006          0           0
   16912730                360                          7.369                  0.006          0           0
   16912732                360                          6.744                  0.006          0           0
   16833272                359                          6.494                  0.006          0           0
   16912742                360                          6.994                  0.006          0           0
   16832559                360                          7.244                  0.006          0           0
   16912764                360                          6.869                  0.006          0           0
   16912765                360                          7.369                  0.006          0           0
   16790131                359                          7.994                  0.006          0           0
   16790133                359                          6.869                  0.006          0           0
   16790136                359                          7.494                  0.006          0           0
   16823833                359                          7.494                  0.006          0           0
   16809259                359                          7.744                  0.006          0           0
   16912786                360                          7.494                  0.006          0           0
   16912797                360                          7.869                  0.006          0           0
   16839010                359                          7.619                  0.006          0           0
   16798812                359                          7.119                  0.006          0           0
   16846317                359                          7.619                  0.006          0           0
   16968688                359                          7.369                  0.006          0           0
   16846324                359                          7.869                  0.006          0           0
   16790198                360                          7.369                  0.006          0           0
   16798832                359                          7.244                  0.006          0           0
   16823899                359                          7.619                  0.006          0           0
   16803383                359                          7.369                  0.006          0           0
   16787071                360                          7.494                  0.006          0           0
   16803399                359                          6.619                  0.006          0           0
   16859253                359                          7.494                  0.006          0           0
   16843984                360                          8.744                  0.006          0           0
   16835968                359                          6.744                  0.006          0           0
   16778217                360                          7.494                  0.006          0           0
   16835971                359                          7.244                  0.006          0           0
   16843996                360                          6.119                  0.006          0           0
   16843998                360                          7.369                  0.006          0           0
   16840302                359                          7.744                  0.006          0           0
   16840306                359                          7.119                  0.006          0           0
   16801803                359                          6.494                  0.006          0           0
   16835954                359                          6.869                  0.006          0           0
   16852653                360                          6.744                  0.006          0           0
   16845365                359                          6.244                  0.006          0           0
   16845366                360                          6.744                  0.006          0           0
   16852658                360                          6.619                  0.006          0           0
   16797873                359                          7.119                  0.006          0           0
   16723003                360                          7.119                  0.006          0           0
   16845370                360                          7.244                  0.006          0           0
   16852667                360                          6.994                  0.006          0           0
   16851938                359                          6.869                  0.006          0           0
   16730300                360                          7.119                  0.006          0           0
   16851940                359                          7.619                  0.006          0           0
   16843922                360                          6.619                  0.006          0           0
   16843925                359                          6.619                  0.006          0           0
   16845384                360                          6.994                  0.006          0           0
   16852675                360                          6.619                  0.006          0           0
   16852680                360                          6.869                  0.006          0           0
   16851951                359                          6.494                  0.006          0           0
   16851953                359                          6.994                  0.006          0           0
   16803229                359                          7.494                  0.006          0           0
   16843941                360                          7.619                  0.006          0           0
   16852696                359                          7.369                  0.006          0           0
   16844677                359                          7.369                  0.006          0           0
   16852698                359                          7.119                  0.006          0           0
   16803231                359                          7.494                  0.006          0           0
   16843959                360                          7.619                  0.006          0           0
   16835941                359                          7.744                  0.006          0           0
   16835946                359                          6.369                  0.006          0           0
   16844695                359                          7.869                  0.006          0           0
   16823585                360                          6.744                  0.006          0           0
   16799258                360                          8.619                  0.006          0           0
   16780416                360                          7.494                  0.006          0           0
   16808283                360                          7.369                  0.006          0           0
   16780426                359                          7.744                  0.006          0           0
   16845421                360                          7.744                  0.006          0           0
   16845427                360                          6.619                  0.006          0           0
   16797931                358                          6.619                  0.006          0           0
   16797933                359                          7.494                  0.006          0           0
   16845435                360                          8.619                  0.006          0           0
   16798674                359                          6.369                  0.006          0           0
   16845440                359                          7.994                  0.006          0           0
   16844712                357                          7.869                  0.006          0           0
   16844718                359                          6.119                  0.006          0           0
   16845448                359                          6.994                  0.006          0           0
   16780570                359                          7.244                  0.006          0           0
   16846186                359                          7.369                  0.006          0           0
   16773290                359                          7.369                  0.006          0           0
   16844735                359                          7.869                  0.006          0           0
   16844736                359                          6.494                  0.006          0           0
   16804025                359                          7.744                  0.006          0           0
   16844747                359                          7.619                  0.006          0           0
   16984308                360                          6.119                  0.006          0           0
   16824210                359                          6.744                  0.006          0           0
   16824219                359                          6.494                  0.006          0           0
   16778189                359                          6.744                  0.006          0           0
   16840265                359                          7.744                  0.006          0           0
   16856922                359                          7.369                  0.006          0           0
   16848906                360                          6.869                  0.006          0           0
   16808200                360                          7.744                  0.006          0           0
   16823513                359                          7.119                  0.006          0           0
   16840280                359                          7.369                  0.006          0           0
   16840282                359                          6.744                  0.006          0           0
   16848922                360                          7.244                  0.006          0           0
   16848924                360                          7.369                  0.006          0           0
   16784772                359                          6.869                  0.006          0           0
   16857675                359                          7.494                  0.006          0           0
   16688548                359                          6.994                  0.006          0           0
   16808212                359                          7.369                  0.006          0           0
   16823523                359                          7.244                  0.006          0           0
   16824258                359                          7.494                  0.006          0           0
   16984366                360                          7.244                  0.006          0           0
   16848936                360                          6.119                  0.006          0           0
   16808227                359                          7.744                  0.006          0           0
   16824268                359                          7.494                  0.006          0           0
   16848941                359                          6.244                  0.006          0           0
   16848949                360                          6.369                  0.006          0           0
   16823543                359                          8.494                  0.006          0           0
   16728045                360                          7.744                  0.006          0           0
   16856975                359                          7.369                  0.006          0           0
   16823551                359                          7.494                  0.006          0           0
   16799226                359                          7.119                  0.006          0           0
   16848961                360                          7.494                  0.006          0           0
   16848965                360                          7.869                  0.006          0           0
   16824296                359                          6.369                  0.006          0           0
   16823568                360                          7.119                  0.006          0           0
   16808259                360                          6.369                  0.006          0           0
   16848970                360                          7.119                  0.006          0           0
   16848972                360                          7.119                  0.006          0           0
   16851809                360                          7.494                  0.006          0           0
   16852540                360                          6.869                  0.006          0           0
   16851818                360                          6.244                  0.006          0           0
   16851819                360                          6.744                  0.006          0           0
   16843806                359                          7.244                  0.006          0           0
   16851828                360                          7.494                  0.006          0           0
   16989331                360                          7.869                  0.006          0           0
   16843815                360                          6.744                  0.006          0           0
   16853292                359                          7.244                  0.006          0           0
   16852564                360                          8.119                  0.006          0           0
   16843816                360                          6.994                  0.006          0           0
   16843819                360                          7.494                  0.006          0           0
   16851839                360                          6.369                  0.006          0           0
   16851842                360                          7.244                  0.006          0           0
   16835811                359                          7.744                  0.006          0           0
   16843831                359                          7.369                  0.006          0           0
   16845292                360                          7.494                  0.006          0           0
   16851855                359                          7.119                  0.006          0           0
   16843840                359                          6.619                  0.006          0           0
   16843842                359                          7.119                  0.006          0           0
   16803135                360                          7.244                  0.006          0           0
   16963246                358                          7.619                  0.006          0           0
   16963252                359                          7.494                  0.006          0           0
   16770962                359                          7.119                  0.006          0           0
   16843864                360                          7.119                  0.006          0           0
   16803156                359                          7.744                  0.006          0           0
   16843870                359                          7.744                  0.006          0           0
   16845326                359                          7.744                  0.006          0           0
   16852617                360                          7.369                  0.006          0           0
   16852629                360                          6.494                  0.006          0           0
   16851901                359                          6.494                  0.006          0           0
   16780464                359                          7.869                  0.006          0           0
   16851907                359                          6.369                  0.006          0           0
   16844617                359                          7.494                  0.006          0           0
   16780468                359                          7.369                  0.006          0           0
   16844622                359                          7.494                  0.006          0           0
   16772453                359                          7.244                  0.006          0           0
   16853373                359                          7.869                  0.006          0           0
   16844628                359                          7.119                  0.006          0           0
   16853378                359                          7.869                  0.006          0           0
   16843900                360                          7.119                  0.006          0           0
   16823422                359                          7.369                  0.006          0           0
   16773213                359                          7.369                  0.006          0           0
   16808371                360                          7.369                  0.006          0           0
   16806919                359                          7.869                  0.006          0           0
   16773220                359                          5.994                  0.006          0           0
   16806924                359                          6.619                  0.006          0           0
   16845401                359                          7.244                  0.006          0           0
   16846131                359                          6.619                  0.006          0           0
   16808390                359                          7.244                  0.006          0           0
   16845407                359                          7.244                  0.006          0           0
   16797912                359                          7.244                  0.006          0           0
   16798644                359                          7.244                  0.006          0           0
   16980112                358                          7.244                  0.006          0           0
   16980116                360                          7.869                  0.006          0           0
   16980117                360                          6.869                  0.006          0           0
   16780436                359                          6.994                  0.006          0           0
   16730261                360                          7.369                  0.006          0           0
   16803163                360                          6.869                  0.006          0           0
   16859026                360                          7.619                  0.006          0           0
   16819822                359                          7.369                  0.006          0           0
   16859038                360                          7.369                  0.006          0           0
   16843892                360                          7.369                  0.006          0           0
   16801721                359                          7.119                  0.006          0           0
   16713514                359                          6.994                  0.006          0           0
   16722264                359                          7.369                  0.006          0           0
   16835884                359                          6.619                  0.006          0           0
   16840201                359                          6.744                  0.006          0           0
   16835897                359                          7.744                  0.006          0           0
   16801748                358                          6.244                  0.006          0           0
   16824100                359                          7.619                  0.006          0           0
   16849511                359                          6.494                  0.006          0           0
   16857537                359                          6.744                  0.006          0           0
   16857540                359                          7.494                  0.006          0           0
   16856819                359                          7.369                  0.006          0           0
   16706195                359                          8.119                  0.006          0           0
   16857559                359                          7.869                  0.006          0           0
   16823403                360                          7.119                  0.006          0           0
   16968204                359                          7.244                  0.006          0           0
   16856830                359                          7.869                  0.006          0           0
   16857563                359                          7.744                  0.006          0           0
   16848816                360                          7.494                  0.006          0           0
   16840189                359                          7.869                  0.006          0           0
   16856840                359                          7.244                  0.006          0           0
   16848823                360                          7.494                  0.006          0           0
   16848825                359                          6.744                  0.006          0           0
   16784675                359                          7.744                  0.006          0           0
   16849558                359                          7.869                  0.006          0           0
   16840127                359                          5.994                  0.006          0           0
   16857522                359                          7.119                  0.006          0           0
   16984209                360                          7.494                  0.006          0           0
   16835706                359                          7.619                  0.006          0           0
   16835713                359                          7.619                  0.006          0           0
   16851757                360                          7.119                  0.006          0           0
   16851766                360                          7.369                  0.006          0           0
   16788960                359                          6.869                  0.006          0           0
   16843754                360                          7.994                  0.006          0           0
   16851778                360                          6.744                  0.006          0           0
   16803045                360                          6.744                  0.006          0           0
   16851784                360                          6.744                  0.006          0           0
   16963159                359                          6.369                  0.006          0           0
   16843767                360                          7.619                  0.006          0           0
   16801622                359                          7.119                  0.006          0           0
   16819746                359                          7.119                  0.006          0           0
   16803099                359                          7.869                  0.006          0           0
   16784600                359                          7.619                  0.006          0           0
   16852401                359                          6.994                  0.006          0           0
   16852402                359                          7.744                  0.006          0           0
   16852403                359                          7.494                  0.006          0           0
   16853133                359                          7.869                  0.006          0           0
   16852406                359                          7.119                  0.006          0           0
   16852409                359                          6.869                  0.006          0           0
   16852412                359                          7.119                  0.006          0           0
   16765003                359                          6.994                  0.006          0           0
   16808189                359                          6.369                  0.006          0           0
   16808190                359                          8.244                  0.006          0           0
   16808199                359                          6.744                  0.006          0           0
   16798443                359                          7.369                  0.006          0           0
   16853239                359                          7.869                  0.006          0           0
   16853245                359                          7.869                  0.006          0           0
   16852518                360                          7.119                  0.006          0           0
   16798465                359                          6.994                  0.006          0           0
   16853250                359                          7.869                  0.006          0           0
   16765041                358                          6.369                  0.006          0           0
   16852522                360                          7.119                  0.006          0           0
   16852525                360                          7.119                  0.006          0           0
   16853261                359                          7.119                  0.006          0           0
   16852534                360                          7.369                  0.006          0           0
   16849492                359                          7.494                  0.006          0           0
   16968159                360                          7.744                  0.006          0           0
   16982743                360                          7.119                  0.006          0           0
   16823379                360                          7.244                  0.006          0           0
   16798327                359                          6.994                  0.006          0           0
   16982766                360                          7.244                  0.006          0           0
   16823392                360                          8.494                  0.006          0           0
   16806626                359                          7.244                  0.006          0           0
   16982785                360                          7.619                  0.006          0           0
   16856747                358                          6.494                  0.006          0           0
   16857477                359                          7.869                  0.006          0           0
   16824057                359                          7.619                  0.006          0           0
   16968121                360                          7.244                  0.006          0           0
   16968126                360                          7.494                  0.006          0           0
   16823336                360                          6.744                  0.006          0           0
   16968131                360                          7.369                  0.006          0           0
   16968133                360                          6.369                  0.006          0           0
   16775849                360                          7.119                  0.006          0           0
   16807307                359                          7.744                  0.006          0           0
   16968140                360                          7.369                  0.006          0           0
   16848756                360                          7.494                  0.006          0           0
   16849489                359                          6.244                  0.006          0           0
   16807310                359                          7.244                  0.006          0           0
   16807317                359                          7.244                  0.006          0           0
   16856781                359                          7.744                  0.006          0           0
   16775863                360                          7.869                  0.006          0           0
   16785251                360                          6.994                  0.006          0           0
   16857426                359                          6.994                  0.006          0           0
   16818954                360                          6.869                  0.006          0           0
   16834998                359                          7.369                  0.006          0           0
   16840043                359                          6.494                  0.006          0           0
   16776510                357                          7.369                  0.006          0           0
   16801578                359                          6.494                  0.006          0           0
   16857433                359                          6.619                  0.006          0           0
   16819690                359                          7.619                  0.006          0           0
   16819696                359                          6.619                  0.006          0           0
   16856719                359                          6.869                  0.006          0           0
   16824028                359                          7.619                  0.006          0           0
   16785283                359                          6.744                  0.006          0           0
   16823301                360                          6.869                  0.006          0           0
   16823302                359                          7.369                  0.006          0           0
   16775816                360                          7.119                  0.006          0           0
   16823317                359                          7.369                  0.006          0           0
   16824049                359                          6.869                  0.006          0           0
   16968116                360                          6.869                  0.006          0           0
   16857410                359                          6.994                  0.006          0           0
   16818940                360                          7.244                  0.006          0           0
   16834981                360                          8.619                  0.006          0           0
   16970309                360                          7.244                  0.006          0           0
   16852374                359                          7.244                  0.006          0           0
   16963024                359                          6.494                  0.006          0           0
   16852386                359                          6.869                  0.006          0           0
   16963037                359                          7.494                  0.006          0           0
   16852392                359                          6.994                  0.006          0           0
   16852394                359                          6.619                  0.006          0           0
   16851671                360                          8.244                  0.006          0           0
   16970339                360                          7.619                  0.006          0           0
   16851678                360                          7.494                  0.006          0           0
   16851679                360                          6.744                  0.006          0           0
   16834913                359                          6.744                  0.006          0           0
   16730052                360                          7.494                  0.006          0           0
   16851692                360                          6.869                  0.006          0           0
   16851695                360                          8.119                  0.006          0           0
   16851698                360                          7.619                  0.006          0           0
   16714023                358                          6.369                  0.006          0           0
   16963075                359                          6.869                  0.006          0           0
   16834937                359                          6.994                  0.006          0           0
   16730073                358                          8.744                  0.006          0           0
   16801517                359                          6.994                  0.006          0           0
   16818901                359                          6.619                  0.006          0           0
   16819630                359                          6.869                  0.006          0           0
   16819631                359                          7.369                  0.006          0           0
   16818903                360                          6.744                  0.006          0           0
   16819632                359                          6.119                  0.006          0           0
   16851719                360                          7.244                  0.006          0           0
   16963106                359                          6.494                  0.006          0           0
   16851735                360                          6.994                  0.006          0           0
   16852465                359                          8.119                  0.006          0           0
   16803001                360                          7.244                  0.006          0           0
   16963007                359                          7.119                  0.006          0           0
   16852362                359                          6.869                  0.006          0           0
   16851606                360                          6.619                  0.006          0           0
   16851614                360                          7.119                  0.006          0           0
   16806588                359                          7.369                  0.006          0           0
   16839953                359                          6.494                  0.006          0           0
   16839958                359                          6.994                  0.006          0           0
   16853020                359                          6.994                  0.006          0           0
   16853023                359                          7.119                  0.006          0           0
   16853027                359                          6.619                  0.006          0           0
   16839969                359                          7.369                  0.006          0           0
   16806546                360                          6.494                  0.006          0           0
   16973947                359                          6.619                  0.006          0           0
   16807282                359                          6.494                  0.006          0           0
   16807283                359                          6.994                  0.006          0           0
   16806558                360                          6.744                  0.006          0           0
   16839992                359                          6.994                  0.006          0           0
   16839999                359                          6.994                  0.006          0           0
   16856648                359                          7.369                  0.006          0           0
   16857378                359                          6.619                  0.006          0           0
   16856651                359                          7.119                  0.006          0           0
   16777190                359                          7.119                  0.006          0           0
   16857381                359                          7.369                  0.006          0           0
   16847912                359                          7.494                  0.006          0           0
   16848891                360                          7.369                  0.006          0           0
   16848895                359                          7.494                  0.006          0           0
   16848897                360                          7.244                  0.006          0           0
   16806653                359                          7.494                  0.006          0           0
   16844414                359                          7.369                  0.006          0           0
   16851707                360                          6.619                  0.006          0           0
   16853167                359                          6.619                  0.006          0           0
   16806676                359                          6.994                  0.006          0           0
   16834944                359                          7.619                  0.006          0           0
   16730087                359                          8.494                  0.006          0           0
   16785214                359                          6.619                  0.006          0           0
   16785220                359                          7.119                  0.006          0           0
   16699998                359                          6.744                  0.006          0           0
   16713297                359                          7.119                  0.006          0           0
   16849345                359                          6.244                  0.006          0           0
   16849350                359                          6.994                  0.006          0           0
   16849354                359                          6.994                  0.006          0           0
   16857374                359                          7.494                  0.006          0           0
   16856624                359                          7.619                  0.006          0           0
   16818881                359                          6.994                  0.006          0           0
   16818888                359                          7.494                  0.006          0           0
   16857326                359                          7.244                  0.006          0           0
   16834890                359                          8.369                  0.006          0           0
   16856600                359                          7.244                  0.006          0           0
   16849311                359                          7.744                  0.006          0           0
   16818863                359                          6.869                  0.006          0           0
   16818867                359                          6.119                  0.006          0           0
   16785171                360                          6.494                  0.006          0           0
   16785130                359                          7.619                  0.006          0           0
   16785131                360                          8.494                  0.006          0           0
   16818838                359                          6.994                  0.006          0           0
   16834879                359                          7.619                  0.006          0           0
   16834889                359                          7.994                  0.006          0           0
   16801467                359                          6.619                  0.006          0           0
   16826838                359                          7.619                  0.006          0           0
   17003073                360                          7.494                  0.006          0           0
   16819552                359                          7.494                  0.006          0           0
   16835592                359                          7.494                  0.006          0           0
   16834845                360                          7.494                  0.006          0           0
   16970281                360                          7.494                  0.006          0           0
   16970226                360                          6.994                  0.006          0           0
   16851566                360                          6.369                  0.006          0           0
   16852295                359                          7.619                  0.006          0           0
   16851569                360                          7.119                  0.006          0           0
   16844297                359                          6.869                  0.006          0           0
   16970258                360                          7.619                  0.006          0           0
   16851599                359                          7.494                  0.006          0           0
   16818800                360                          6.244                  0.006          0           0
   16852244                359                          7.494                  0.006          0           0
   16852248                359                          7.494                  0.006          0           0
   16852253                359                          7.494                  0.006          0           0
   16852259                359                          7.869                  0.006          0           0
   16973899                359                          7.494                  0.006          0           0
   16851535                360                          6.869                  0.006          0           0
   16852266                359                          7.869                  0.006          0           0
   16772079                359                          7.244                  0.006          0           0
   16835502                359                          7.744                  0.006          0           0
   16851541                360                          8.994                  0.006          0           0
   16851543                360                          6.369                  0.006          0           0
   16852275                359                          7.744                  0.006          0           0
   16852278                359                          7.494                  0.006          0           0
   16851553                360                          7.369                  0.006          0           0
   16970219                360                          6.994                  0.006          0           0
   16852285                359                          6.369                  0.006          0           0
   16851559                360                          7.369                  0.006          0           0
   16807154                359                          7.494                  0.006          0           0
   16847870                359                          6.369                  0.006          0           0
   16839916                359                          6.994                  0.006          0           0
   16847947                359                          6.994                  0.006          0           0
   16968070                360                          6.369                  0.006          0           0
   16968073                360                          6.369                  0.006          0           0
   16982657                360                          7.119                  0.006          0           0
   16847958                359                          7.744                  0.006          0           0
   16853000                359                          7.744                  0.006          0           0
   16853001                359                          7.244                  0.006          0           0
   16853004                359                          6.619                  0.006          0           0
   16982660                360                          7.369                  0.006          0           0
   16857283                360                          7.494                  0.006          0           0
   16790947                359                          7.744                  0.006          0           0
   16856558                359                          7.869                  0.006          0           0
   16856571                359                          7.494                  0.006          0           0
   16849289                359                          7.869                  0.006          0           0
   16776391                359                          8.744                  0.006          0           0
   16335789                360                          7.244                  0.006          0           0
   16847844                359                          7.869                  0.006          0           0
   16766926                359                          6.744                  0.006          0           0
   16856594                359                          6.619                  0.006          0           0
   16775677                359                          7.994                  0.006          0           0
   16856596                359                          6.494                  0.006          0           0
   16839834                359                          6.244                  0.006          0           0
   16849224                359                          7.369                  0.006          0           0
   16785073                359                          8.369                  0.006          0           0
   16801391                360                          7.369                  0.006          0           0
   16857255                360                          7.244                  0.006          0           0
   16849239                359                          6.869                  0.006          0           0
   16857262                360                          6.869                  0.006          0           0
   16857263                360                          6.744                  0.006          0           0
   16857280                360                          6.494                  0.006          0           0
   16856552                359                          6.869                  0.006          0           0
   16994872                360                          6.869                  0.006          0           0
   16819462                359                          7.119                  0.006          0           0
   16818735                359                          7.369                  0.006          0           0
   16994882                360                          6.494                  0.006          0           0
   16819470                359                          6.369                  0.006          0           0
   16818743                360                          6.244                  0.006          0           0
   16826768                359                          7.744                  0.006          0           0
   17001550                360                          7.244                  0.006          0           0
   17001561                360                          6.869                  0.006          0           0
   16857241                360                          7.494                  0.006          0           0
   16801388                359                          7.244                  0.006          0           0
   16857243                360                          8.244                  0.006          0           0
   16818711                360                          6.619                  0.006          0           0
   16801330                360                          6.744                  0.006          0           0
   16818722                360                          6.494                  0.006          0           0
   16970193                360                          7.494                  0.006          0           0
   16819411                359                          7.494                  0.006          0           0
   16819415                359                          6.994                  0.006          0           0
   16851498                360                          6.994                  0.006          0           0
   16970166                360                          9.119                  0.006          0           0
   16994841                360                          7.244                  0.006          0           0
   16994843                360                          6.619                  0.006          0           0
   16818702                360                          7.744                  0.006          0           0
   16826723                359                          7.619                  0.006          0           0
   16970175                360                          7.369                  0.006          0           0
   16970179                360                          8.494                  0.006          0           0
   16805695                360                          7.369                  0.006          0           0
   16851460                360                          6.869                  0.006          0           0
   16771275                358                          7.119                  0.006          0           0
   16802006                358                          7.369                  0.006          0           0
   16851470                360                          7.119                  0.006          0           0
   16628561                359                          7.244                  0.006          0           0
   16851475                360                          7.369                  0.006          0           0
   16802011                359                          7.494                  0.006          0           0
   16771298                358                          7.119                  0.006          0           0
   16766966                359                          7.869                  0.006          0           0
   16839868                359                          7.119                  0.006          0           0
   16806446                359                          7.369                  0.006          0           0
   16806448                360                          7.119                  0.006          0           0
   16839872                359                          6.869                  0.006          0           0
   16847897                359                          7.869                  0.006          0           0
   16805724                359                          7.494                  0.006          0           0
   16766982                359                          6.744                  0.006          0           0
   16806462                360                          7.369                  0.006          0           0
   16805734                359                          7.744                  0.006          0           0
   16805739                359                          6.619                  0.006          0           0
   16806473                360                          7.494                  0.006          0           0
   16851430                360                          7.369                  0.006          0           0
   16835404                359                          7.744                  0.006          0           0
   16835407                359                          7.244                  0.006          0           0
   16805686                359                          6.994                  0.006          0           0
   16775757                359                          7.119                  0.006          0           0
   16968051                360                          7.619                  0.006          0           0
   16823463                360                          7.619                  0.006          0           0
   16848879                360                          6.494                  0.006          0           0
   16823470                360                          7.369                  0.006          0           0
   16823475                360                          7.494                  0.006          0           0
   16856670                359                          6.994                  0.006          0           0
   16857589                359                          7.619                  0.006          0           0
   16849571                359                          7.744                  0.006          0           0
   16984275                360                          7.244                  0.006          0           0
   16857593                359                          7.494                  0.006          0           0
   16849578                359                          6.869                  0.006          0           0
   16823448                359                          6.619                  0.006          0           0
   16848852                360                          7.369                  0.006          0           0
   16849582                359                          7.869                  0.006          0           0
   16848855                360                          7.619                  0.006          0           0
   16823452                359                          7.369                  0.006          0           0
   16823455                359                          5.994                  0.006          0           0
   16968409                359                          6.369                  0.006          0           0
   16808301                360                          6.619                  0.006          0           0
   16823623                359                          7.744                  0.006          0           0
   16968428                359                          7.619                  0.006          0           0
   16781203                359                          7.369                  0.006          0           0
   16808341                360                          7.744                  0.006          0           0
   16824387                359                          7.119                  0.006          0           0
   16824158                359                          6.869                  0.006          0           0
   16848831                359                          6.869                  0.006          0           0
   16784685                359                          7.494                  0.006          0           0
   16823608                359                          5.619                  0.006          0           0
   16721673                359                          7.244                  0.006          0           0
   16786286                358                          7.244                  0.006          0           0
   16776815                358                          7.494                  0.006          0           0
   16852123                359                          7.494                  0.006          0           0
   16851403                359                          7.744                  0.006          0           0
   16798065                360                          7.494                  0.006          0           0
   16839783                359                          7.869                  0.006          0           0
   16798055                360                          7.119                  0.006          0           0
   16852104                359                          7.619                  0.006          0           0
   16790886                358                          7.244                  0.006          0           0
   16814321                359                          7.244                  0.006          0           0
   16814332                359                          6.744                  0.006          0           0
   16814357                359                          7.119                  0.006          0           0
   16814315                359                          7.244                  0.006          0           0
   16847718                359                          7.369                  0.006          0           0
   16856469                359                          6.119                  0.006          0           0
   16807000                359                          6.744                  0.006          0           0
   16849188                359                          6.869                  0.006          0           0
   16768269                359                          7.119                  0.006          0           0
   16825991                360                          6.744                  0.006          0           0
   16776257                359                          7.369                  0.006          0           0
   16856449                359                          7.744                  0.006          0           0
   16991155                360                          7.494                  0.006          0           0
   16857187                360                          7.119                  0.006          0           0
   17001474                360                          7.494                  0.006          0           0
   16857155                360                          6.869                  0.006          0           0
   16849140                359                          7.244                  0.006          0           0
   16825986                359                          8.494                  0.006          0           0
   17001498                360                          7.619                  0.006          0           0
   16849150                359                          6.494                  0.006          0           0
   16991145                360                          7.744                  0.006          0           0
   16776253                359                          6.869                  0.006          0           0
   16857173                360                          7.494                  0.006          0           0
   16857175                360                          6.994                  0.006          0           0
   16825940                360                          7.244                  0.006          0           0
   16801279                359                          7.244                  0.006          0           0
   16857137                360                          7.494                  0.006          0           0
   16825935                359                          6.869                  0.006          0           0
   16801260                360                          7.369                  0.006          0           0
   16801263                359                          7.494                  0.006          0           0
   16825913                359                          6.869                  0.006          0           0
   16825914                359                          7.369                  0.006          0           0
   16819356                359                          6.869                  0.006          0           0
   16994773                360                          7.369                  0.006          0           0
   16801244                359                          7.494                  0.006          0           0
   16826651                359                          6.619                  0.006          0           0
   16826656                359                          7.119                  0.006          0           0
   16835352                359                          6.119                  0.006          0           0
   16851391                359                          7.494                  0.006          0           0
   16813589                359                          7.119                  0.006          0           0
   16628422                358                          8.119                  0.006          0           0
   16980908                359                          7.744                  0.006          0           0
   16839651                360                          8.119                  0.006          0           0
   16838942                359                          7.494                  0.006          0           0
   16814279                359                          6.369                  0.006          0           0
   16839687                359                          7.494                  0.006          0           0
   16844000                360                          7.619                  0.006          0           0
   16844006                360                          7.869                  0.006          0           0
   16839691                359                          7.744                  0.006          0           0
   16693895                359                          7.994                  0.006          0           0
   16838968                359                          7.744                  0.006          0           0
   16852034                359                          7.494                  0.006          0           0
   16852036                359                          7.869                  0.006          0           0
   16788502                359                          6.244                  0.006          0           0
   16852040                359                          6.994                  0.006          0           0
   16852048                359                          7.369                  0.006          0           0
   16856378                360                          7.369                  0.006          0           0
   16839611                360                          7.494                  0.006          0           0
   16839615                360                          4.994                  0.006          0           0
   16856383                360                          7.494                  0.006          0           0
   16991088                360                          7.494                  0.006          0           0
   16847638                359                          6.994                  0.006          0           0
   16856388                360                          6.869                  0.006          0           0
   16839621                360                          6.869                  0.006          0           0
   16856391                360                          6.369                  0.006          0           0
   16839624                360                          7.619                  0.006          0           0
   16847645                359                          7.869                  0.006          0           0
   16839629                360                          7.494                  0.006          0           0
   16768187                359                          7.119                  0.006          0           0
   16814221                359                          7.119                  0.006          0           0
   16839632                360                          7.244                  0.006          0           0
   16839642                360                          7.119                  0.006          0           0
   16991018                360                          6.744                  0.006          0           0
   16801191                359                          7.619                  0.006          0           0
   16801195                359                          7.869                  0.006          0           0
   16809830                359                          7.619                  0.006          0           0
   16856329                360                          7.369                  0.006          0           0
   16809835                359                          7.494                  0.006          0           0
   16856330                360                          7.119                  0.006          0           0
   16790725                358                          6.244                  0.006          0           0
   16856350                360                          6.869                  0.006          0           0
   16857080                359                          8.369                  0.006          0           0
   16809866                359                          7.619                  0.006          0           0
   16991062                360                          7.994                  0.006          0           0
   16847612                359                          6.869                  0.006          0           0
   16847617                359                          7.119                  0.006          0           0
   16847618                359                          6.869                  0.006          0           0
   16809873                359                          7.494                  0.006          0           0
   16839603                359                          7.244                  0.006          0           0
   16767438                359                          7.744                  0.006          0           0
   16978640                360                          7.369                  0.006          0           0
   16978657                360                          7.869                  0.006          0           0
   16801171                360                          7.244                  0.006          0           0
   16856301                360                          7.369                  0.006          0           0
   16801179                359                          7.244                  0.006          0           0
   16856309                360                          7.119                  0.006          0           0
   16801184                359                          7.244                  0.006          0           0
   16856313                360                          6.244                  0.006          0           0
   16852098                359                          6.869                  0.006          0           0
   16851370                359                          7.369                  0.006          0           0
   16835344                359                          7.494                  0.006          0           0
   16851280                359                          7.244                  0.006          0           0
   16835255                359                          7.619                  0.006          0           0
   16851298                359                          7.869                  0.006          0           0
   16835279                359                          7.619                  0.006          0           0
   16978632                360                          6.994                  0.006          0           0
   16964966                360                          8.119                  0.006          0           0
   16835319                359                          6.869                  0.006          0           0
   16714104                359                          6.994                  0.006          0           0
   16851207                359                          6.869                  0.006          0           0
   16851208                359                          6.869                  0.006          0           0
   16851222                359                          7.244                  0.006          0           0
   16851232                359                          7.369                  0.006          0           0
   16851245                359                          6.994                  0.006          0           0
   16851251                359                          6.869                  0.006          0           0
   16851253                359                          7.119                  0.006          0           0
   16851276                359                          7.369                  0.006          0           0
   16849381                359                          6.994                  0.006          0           0
   16849498                359                          6.869                  0.006          0           0
   16849537                359                          6.744                  0.006          0           0
   16851056                359                          6.869                  0.006          0           0
   16851067                359                          5.744                  0.006          0           0
   16851070                359                          6.619                  0.006          0           0
   16851083                359                          7.244                  0.006          0           0
   16851146                359                          6.119                  0.006          0           0
   16851175                359                          6.994                  0.006          0           0
   16849197                359                          7.744                  0.006          0           0
   16849106                359                          6.744                  0.006          0           0
   16849109                359                          7.494                  0.006          0           0
   16849259                359                          7.119                  0.006          0           0
   16849155                359                          7.369                  0.006          0           0
   16847568                359                          7.494                  0.006          0           0
   16847577                359                          6.744                  0.006          0           0
   16847582                359                          7.619                  0.006          0           0
   16847589                359                          6.744                  0.006          0           0
   16847592                359                          7.744                  0.006          0           0
   16847605                359                          7.744                  0.006          0           0
   16847627                359                          6.369                  0.006          0           0
   16847631                359                          7.494                  0.006          0           0
   16847853                359                          7.369                  0.006          0           0
   16847671                359                          7.494                  0.006          0           0
   16847690                359                          7.119                  0.006          0           0
   16847745                359                          6.744                  0.006          0           0
   16847754                359                          6.494                  0.006          0           0
   16847772                359                          6.744                  0.006          0           0
   16847974                359                          7.369                  0.006          0           0
   16848036                359                          7.744                  0.006          0           0
   16845845                359                          6.494                  0.006          0           0
   16845858                359                          7.744                  0.006          0           0
   16845883                359                          6.744                  0.006          0           0
   16845915                359                          7.869                  0.006          0           0
   16845922                359                          7.494                  0.006          0           0
   16846283                359                          7.244                  0.006          0           0
   16846285                359                          7.244                  0.006          0           0
   16846024                359                          7.744                  0.006          0           0
   16846034                359                          7.244                  0.006          0           0
   16846042                359                          7.619                  0.006          0           0
   16846053                359                          6.994                  0.006          0           0
   16846071                359                          6.119                  0.006          0           0
   16846297                359                          6.994                  0.006          0           0
   16847498                359                          6.244                  0.006          0           0
   16847507                359                          7.369                  0.006          0           0
   16846098                359                          6.744                  0.006          0           0
   16846132                359                          7.369                  0.006          0           0
   16846162                359                          5.994                  0.006          0           0
   16846174                359                          7.494                  0.006          0           0
   16845632                359                          6.869                  0.006          0           0
   16845797                359                          6.619                  0.006          0           0
   16845805                359                          7.244                  0.006          0           0
   16844903                359                          7.369                  0.006          0           0
   16845565                359                          6.494                  0.006          0           0
   16845611                359                          7.744                  0.006          0           0
   16844685                359                          6.619                  0.006          0           0
   16844709                359                          6.994                  0.006          0           0
   16844542                359                          6.869                  0.006          0           0
   16844754                359                          7.494                  0.006          0           0
   16844769                359                          7.119                  0.006          0           0
   16844783                359                          7.619                  0.006          0           0
   16844793                359                          7.619                  0.006          0           0
   16844636                359                          7.744                  0.006          0           0
   16844647                359                          7.369                  0.006          0           0
   16844656                359                          6.994                  0.006          0           0
   16840286                359                          7.119                  0.006          0           0
   16844289                359                          6.869                  0.006          0           0
   16844292                359                          7.619                  0.006          0           0
   16844294                359                          6.994                  0.006          0           0
   16844336                359                          6.494                  0.006          0           0
   16844350                359                          6.619                  0.006          0           0
   16844365                359                          6.369                  0.006          0           0
   16844392                359                          7.744                  0.006          0           0
   16844397                359                          7.244                  0.006          0           0
   16844447                359                          7.869                  0.006          0           0
   16844492                359                          6.494                  0.006          0           0
   16844516                359                          6.619                  0.006          0           0
   16840074                359                          7.119                  0.006          0           0
   16840113                359                          6.869                  0.006          0           0
   16840166                359                          6.869                  0.006          0           0
   16840214                359                          6.744                  0.006          0           0
   16840217                359                          7.119                  0.006          0           0
   16840224                359                          7.369                  0.006          0           0
   16840233                359                          6.369                  0.006          0           0
   16840235                359                          7.369                  0.006          0           0
   16839825                359                          7.869                  0.006          0           0
   16839862                359                          6.994                  0.006          0           0
   16839890                359                          7.744                  0.006          0           0
   16839892                359                          7.119                  0.006          0           0
   16839954                359                          6.869                  0.006          0           0
   16839961                359                          7.119                  0.006          0           0
   16839320                359                          6.744                  0.006          0           0
   16839660                359                          7.494                  0.006          0           0
   16839711                359                          7.619                  0.006          0           0
   16839721                359                          7.244                  0.006          0           0
   16839744                359                          7.619                  0.006          0           0
   16839746                359                          6.369                  0.006          0           0
   16839763                359                          6.369                  0.006          0           0
   16839766                359                          7.119                  0.006          0           0
   16839772                359                          7.119                  0.006          0           0
   16839797                359                          7.744                  0.006          0           0
   16839213                359                          7.744                  0.006          0           0
   16839234                359                          7.119                  0.006          0           0
   16839238                359                          7.494                  0.006          0           0
   16839249                359                          7.119                  0.006          0           0
   16839254                359                          7.119                  0.006          0           0
   16839042                359                          7.494                  0.006          0           0
   16839051                359                          7.744                  0.006          0           0
   16839091                359                          7.119                  0.006          0           0
   16839116                359                          7.244                  0.006          0           0
   16839143                359                          6.994                  0.006          0           0
   16839163                359                          7.119                  0.006          0           0
   16838878                359                          6.494                  0.006          0           0
   16838924                359                          7.369                  0.006          0           0
   16838945                359                          7.619                  0.006          0           0
   16838967                359                          7.994                  0.006          0           0
   16838974                359                          7.619                  0.006          0           0
   16838690                359                          7.869                  0.006          0           0
   16838710                359                          6.994                  0.006          0           0
   16838717                359                          6.869                  0.006          0           0
   16838740                359                          7.619                  0.006          0           0
   16838747                359                          7.119                  0.006          0           0
   16838768                359                          6.994                  0.006          0           0
   16838798                359                          6.744                  0.006          0           0
   16838805                359                          6.994                  0.006          0           0
   16838837                359                          7.994                  0.006          0           0
   16835934                359                          7.244                  0.006          0           0
   16835702                359                          7.244                  0.006          0           0
   16835722                359                          7.744                  0.006          0           0
   16835827                359                          6.369                  0.006          0           0
   16835890                359                          7.244                  0.006          0           0
   16835900                359                          7.244                  0.006          0           0
   16835929                359                          6.119                  0.006          0           0
   16835930                359                          7.369                  0.006          0           0
   16835932                359                          7.119                  0.006          0           0
   16835286                359                          7.119                  0.006          0           0
   16835391                359                          7.744                  0.006          0           0
   16835429                359                          7.244                  0.006          0           0
   16835439                359                          7.744                  0.006          0           0
   16835447                359                          7.744                  0.006          0           0
   16835483                359                          7.619                  0.006          0           0
   16835495                359                          7.619                  0.006          0           0
   16835509                359                          6.619                  0.006          0           0
   16835510                359                          6.369                  0.006          0           0
   16835577                359                          6.869                  0.006          0           0
   16835597                359                          6.994                  0.006          0           0
   16835653                359                          7.119                  0.006          0           0
   16835658                359                          6.744                  0.006          0           0
   16835669                359                          7.619                  0.006          0           0
   16835675                359                          7.494                  0.006          0           0
   16833311                359                          6.869                  0.006          0           0
   16833338                359                          7.619                  0.006          0           0
   16833340                359                          7.619                  0.006          0           0
   16835181                359                          7.369                  0.006          0           0
   16835188                359                          7.369                  0.006          0           0
   16835220                359                          7.119                  0.006          0           0
   16835229                359                          7.744                  0.006          0           0
   16835233                359                          6.869                  0.006          0           0
   16835261                359                          7.619                  0.006          0           0
   16835267                359                          7.119                  0.006          0           0
   16835272                359                          6.744                  0.006          0           0
   16835273                359                          7.244                  0.006          0           0
   16833110                359                          7.244                  0.006          0           0
   16833116                359                          7.744                  0.006          0           0
   16833147                359                          7.369                  0.006          0           0
   16833155                359                          6.994                  0.006          0           0
   16833178                359                          7.494                  0.006          0           0
   16833186                359                          6.869                  0.006          0           0
   16833219                359                          7.619                  0.006          0           0
   16833227                359                          7.244                  0.006          0           0
   16833228                359                          5.869                  0.006          0           0
   16833261                359                          7.369                  0.006          0           0
   16833295                359                          7.369                  0.006          0           0
   16826881                359                          6.494                  0.006          0           0
   16826897                359                          7.369                  0.006          0           0
   16832939                359                          7.619                  0.006          0           0
   16832941                359                          7.744                  0.006          0           0
   16832942                359                          7.119                  0.006          0           0
   16832943                359                          6.869                  0.006          0           0
   16832966                359                          6.869                  0.006          0           0
   16826944                359                          7.744                  0.006          0           0
   16827028                359                          7.494                  0.006          0           0
   16827053                359                          7.244                  0.006          0           0
   16827056                359                          7.119                  0.006          0           0
   16827071                359                          7.369                  0.006          0           0
   16827075                359                          7.744                  0.006          0           0
   16827078                359                          6.619                  0.006          0           0
   16832769                359                          6.869                  0.006          0           0
   16832793                359                          6.994                  0.006          0           0
   16832800                359                          7.744                  0.006          0           0
   16832802                359                          5.869                  0.006          0           0
   16832826                359                          7.744                  0.006          0           0
   16832828                359                          7.369                  0.006          0           0
   16832847                359                          7.494                  0.006          0           0
   16832856                359                          7.744                  0.006          0           0
   16832880                359                          6.994                  0.006          0           0
   16832890                359                          7.619                  0.006          0           0
   16832907                359                          6.744                  0.006          0           0
   16832910                359                          7.369                  0.006          0           0
   16826593                359                          7.994                  0.006          0           0
   16826614                359                          7.744                  0.006          0           0
   16826630                359                          6.244                  0.006          0           0
   16826631                359                          6.869                  0.006          0           0
   16826642                359                          7.619                  0.006          0           0
   16826646                359                          6.369                  0.006          0           0
   16826657                359                          7.244                  0.006          0           0
   16826776                359                          7.619                  0.006          0           0
   16826800                359                          6.869                  0.006          0           0
   16826826                359                          6.369                  0.006          0           0
   16824411                359                          6.994                  0.006          0           0
   16826566                359                          7.994                  0.006          0           0
   16713272                360                          7.369                  0.006          0           0
   16716170                360                          7.369                  0.006          0           0
   16824300                359                          7.119                  0.006          0           0
   16824307                359                          7.244                  0.006          0           0
   16824314                359                          6.869                  0.006          0           0
   16824317                359                          7.369                  0.006          0           0
   16824318                359                          6.994                  0.006          0           0
   16824321                359                          7.869                  0.006          0           0
   16824325                359                          6.744                  0.006          0           0
   16824329                359                          6.244                  0.006          0           0
   16824203                359                          6.619                  0.006          0           0
   16824212                358                          6.744                  0.006          0           0
   16824215                359                          7.494                  0.006          0           0
   16819357                359                          7.744                  0.006          0           0
   16819374                359                          7.119                  0.006          0           0
   16819393                359                          7.369                  0.006          0           0
   16823674                359                          7.119                  0.006          0           0
   16823687                359                          7.619                  0.006          0           0
   16823739                359                          7.744                  0.006          0           0
   16823760                359                          7.619                  0.006          0           0
   16823771                359                          7.244                  0.006          0           0
   16823806                359                          6.619                  0.006          0           0
   16823811                359                          7.619                  0.006          0           0
   16819419                359                          7.619                  0.006          0           0
   16819446                359                          6.869                  0.006          0           0
   16823818                359                          7.619                  0.006          0           0
   16823829                359                          6.619                  0.006          0           0
   16823838                359                          7.494                  0.006          0           0
   16819516                359                          7.619                  0.006          0           0
   16819519                359                          7.619                  0.006          0           0
   16823867                359                          7.119                  0.006          0           0
   16823890                359                          7.369                  0.006          0           0
   16823904                359                          7.619                  0.006          0           0
   16823906                359                          6.619                  0.006          0           0
   16819530                359                          7.494                  0.006          0           0
   16819549                359                          6.744                  0.006          0           0
   16819556                359                          6.244                  0.006          0           0
   16819563                359                          7.494                  0.006          0           0
   16819570                359                          7.119                  0.006          0           0
   16819586                359                          6.619                  0.006          0           0
   16819634                359                          6.619                  0.006          0           0
   16819682                359                          7.869                  0.006          0           0
   16819694                359                          6.619                  0.006          0           0
   16824046                358                          7.244                  0.006          0           0
   16824097                359                          6.619                  0.006          0           0
   16824123                359                          7.119                  0.006          0           0
   16824139                359                          6.369                  0.006          0           0
   16824143                359                          7.369                  0.006          0           0
   16824147                359                          7.369                  0.006          0           0
   16819722                359                          7.244                  0.006          0           0
   16819739                359                          5.994                  0.006          0           0
   16819741                359                          6.994                  0.006          0           0
   16819752                359                          7.619                  0.006          0           0
   16824182                359                          7.119                  0.006          0           0
   16824183                359                          6.494                  0.006          0           0
   16819767                359                          6.994                  0.006          0           0
   16819768                359                          7.119                  0.006          0           0
   16819795                359                          7.619                  0.006          0           0
   16819802                359                          7.119                  0.006          0           0
   16819804                359                          6.869                  0.006          0           0
   16819806                359                          6.994                  0.006          0           0
   16819831                359                          6.619                  0.006          0           0
   16819252                359                          7.119                  0.006          0           0
   16819257                359                          6.994                  0.006          0           0
   16819259                358                          6.869                  0.006          0           0
   16819301                359                          7.619                  0.006          0           0
   16819306                359                          6.744                  0.006          0           0
   16819326                359                          7.619                  0.006          0           0
   16814136                359                          6.744                  0.006          0           0
   16814148                359                          6.869                  0.006          0           0
   16814152                359                          7.244                  0.006          0           0
   16813656                359                          7.619                  0.006          0           0
   16813659                359                          7.619                  0.006          0           0
   16813682                359                          6.619                  0.006          0           0
   16813752                359                          7.619                  0.006          0           0
   16813754                359                          6.869                  0.006          0           0
   16813764                359                          6.869                  0.006          0           0
   16814243                359                          7.494                  0.006          0           0
   16814282                359                          7.244                  0.006          0           0
   16814296                359                          7.619                  0.006          0           0
   16814298                359                          7.244                  0.006          0           0
   16814336                359                          7.619                  0.006          0           0
   16814341                359                          7.244                  0.006          0           0
   16814350                359                          6.869                  0.006          0           0
   16813782                359                          6.494                  0.006          0           0
   16813787                359                          7.744                  0.006          0           0
   16813788                359                          7.494                  0.006          0           0
   16813800                359                          7.119                  0.006          0           0
   16813848                359                          6.619                  0.006          0           0
   16813854                359                          7.619                  0.006          0           0
   16813932                359                          7.619                  0.006          0           0
   16819101                359                          6.494                  0.006          0           0
   16819142                359                          6.244                  0.006          0           0
   16819168                359                          7.119                  0.006          0           0
   16819177                359                          6.869                  0.006          0           0
   16814017                359                          7.494                  0.006          0           0
   16814029                359                          6.994                  0.006          0           0
   16814031                358                          7.119                  0.006          0           0
   16814078                359                          6.369                  0.006          0           0
   16814105                359                          7.619                  0.006          0           0
   16814118                359                          7.369                  0.006          0           0
   16814119                359                          7.619                  0.006          0           0
   16819219                359                          7.119                  0.006          0           0
   16819222                359                          6.869                  0.006          0           0
   16819248                359                          7.744                  0.006          0           0
   16670932                357                          7.119                  0.006          0           0
   16813649                359                          7.119                  0.006          0           0
   16997857                360                          8.244                  0.006          0           0
   16852580                360                          6.994                  0.006          0           0
   16852604                360                          6.619                  0.006          0           0
   16965032                360                          7.244                  0.006          0           0
   16965069                360                          6.494                  0.006          0           0
   16852626                360                          9.244                  0.006          0           0
   16970162                360                          7.494                  0.006          0           0
   16970189                360                          7.619                  0.006          0           0
   16856232                360                          7.369                  0.006          0           0
   16856262                360                          7.494                  0.006          0           0
   16856358                360                          6.994                  0.006          0           0
   16856179                360                          7.119                  0.006          0           0
   16970269                360                          7.494                  0.006          0           0
   16970324                360                          7.369                  0.006          0           0
   16970333                360                          7.369                  0.006          0           0
   16970337                360                          7.244                  0.006          0           0
   16971865                360                          6.994                  0.006          0           0
   16978560                360                          6.369                  0.006          0           0
   16978633                360                          6.869                  0.006          0           0
   16857210                360                          7.744                  0.006          0           0
   16857227                360                          6.869                  0.006          0           0
   16857231                360                          7.869                  0.006          0           0
   16978642                360                          7.619                  0.006          0           0
   16978652                360                          6.244                  0.006          0           0
   16857259                360                          8.244                  0.006          0           0
   16858937                360                          7.244                  0.006          0           0
   16858840                360                          7.494                  0.006          0           0
   16858999                360                          6.869                  0.006          0           0
   16859044                360                          7.119                  0.006          0           0
   16980319                360                          7.619                  0.006          0           0
   16980344                360                          7.619                  0.006          0           0
   16982749                360                          6.994                  0.006          0           0
   16982796                360                          7.119                  0.006          0           0
   16912779                360                          6.994                  0.006          0           0
   16989953                360                          7.369                  0.006          0           0
   16991120                360                          7.994                  0.006          0           0
   16994793                360                          7.119                  0.006          0           0
   16843968                360                          6.494                  0.006          0           0
   16843781                359                          7.494                  0.006          0           0
   16838385                360                          7.244                  0.006          0           0
   16845430                360                          7.369                  0.006          0           0
   16838551                360                          5.494                  0.006          0           0
   16964985                360                          6.119                  0.006          0           0
   16839471                360                          6.744                  0.006          0           0
   16839437                360                          5.994                  0.006          0           0
   16839439                360                          6.869                  0.006          0           0
   16839499                360                          7.744                  0.006          0           0
   16847413                360                          6.744                  0.006          0           0
   16848839                360                          6.994                  0.006          0           0
   16848873                360                          9.244                  0.006          0           0
   16848893                360                          7.744                  0.006          0           0
   16848956                360                          8.119                  0.006          0           0
   16851519                360                          7.244                  0.006          0           0
   16851667                360                          6.244                  0.006          0           0
   16851737                360                          7.244                  0.006          0           0
   16851634                360                          7.869                  0.006          0           0
   16851806                360                          7.244                  0.006          0           0
   16843834                360                          7.244                  0.006          0           0
   16851824                360                          6.619                  0.006          0           0
   16825984                360                          7.244                  0.006          0           0
   16826026                360                          6.994                  0.006          0           0
   16818781                360                          6.619                  0.006          0           0
   16826116                360                          6.744                  0.006          0           0
   16823390                360                          7.369                  0.006          0           0
   16823411                360                          7.494                  0.006          0           0
   16826158                360                          7.869                  0.006          0           0
   16832582                360                          5.494                  0.006          0           0
   16832609                360                          7.369                  0.006          0           0
   16834864                359                          6.369                  0.006          0           0
   16823533                360                          8.494                  0.006          0           0
   16823537                360                          6.494                  0.006          0           0
   16823565                359                          6.869                  0.006          0           0
   16798079                360                          7.369                  0.006          0           0
   16798081                360                          7.494                  0.006          0           0
   16798121                360                          7.494                  0.006          0           0
   16798140                360                          8.119                  0.006          0           0
   16803015                360                          6.619                  0.006          0           0
   16803065                360                          7.119                  0.006          0           0
   16808435                360                          7.369                  0.006          0           0
   16803154                360                          7.619                  0.006          0           0
   16803233                360                          6.619                  0.006          0           0
   16785086                359                          7.494                  0.006          0           0
   16785100                359                          7.494                  0.006          0           0
   16764810                359                          7.244                  0.006          0           0
   16692662                359                          6.869                  0.006          0           0
   16692706                359                          7.244                  0.006          0           0
   16688192                359                          7.869                  0.006          0           0
   16685910                359                          6.869                  0.006          0           0
   16684679                357                          7.494                  0.006          0           0
   16667253                357                          7.869                  0.006          0           0
   16670606                357                          6.619                  0.006          0           0
   16666768                356                          6.744                  0.006          0           0
   16666821                359                          7.869                  0.006          0           0
   16666831                356                          6.869                  0.006          0           0
   16664056                358                          7.369                  0.006          0           0
   16662499                357                          6.744                  0.006          0           0
   16965228                359                          7.369                  0.006          0           0
   16859235                359                          7.369                  0.006          0           0
   16859256                359                          7.119                  0.006          0           0
   16859435                359                          5.869                  0.006          0           0
   16857613                359                          7.119                  0.006          0           0
   16857649                359                          7.119                  0.006          0           0
   16857663                359                          7.744                  0.006          0           0
   16859089                359                          7.744                  0.006          0           0
   16656709                357                          7.369                  0.006          0           0
   16856872                359                          7.494                  0.006          0           0
   16856880                359                          7.744                  0.006          0           0
   16856897                359                          7.369                  0.006          0           0
   16856918                359                          7.244                  0.006          0           0
   16857035                359                          7.494                  0.006          0           0
   16856746                359                          7.119                  0.006          0           0
   16856756                359                          6.494                  0.006          0           0
   16856605                359                          7.369                  0.006          0           0
   16856616                359                          7.244                  0.006          0           0
   16856633                359                          6.494                  0.006          0           0
   16856707                359                          6.494                  0.006          0           0
   16856550                359                          6.744                  0.006          0           0
   16853260                359                          7.244                  0.006          0           0
   16853264                359                          6.994                  0.006          0           0
   16853268                359                          6.994                  0.006          0           0
   16852855                359                          7.744                  0.006          0           0
   16852888                359                          7.244                  0.006          0           0
   16852957                359                          7.619                  0.006          0           0
   16852986                359                          6.869                  0.006          0           0
   16852990                359                          6.369                  0.006          0           0
   16853011                359                          6.994                  0.006          0           0
   16853015                359                          7.494                  0.006          0           0
   16853033                359                          7.494                  0.006          0           0
   16853053                359                          7.744                  0.006          0           0
   16852260                359                          7.869                  0.006          0           0
   16852133                359                          7.119                  0.006          0           0
   16852168                359                          7.369                  0.006          0           0
   16680132                357                          5.994                  0.006          0           0
   16680179                357                          7.619                  0.006          0           0
   16844800                359                          7.119                  0.006          0           0
   16844901                359                          6.994                  0.006          0           0
   16845877                359                          7.494                  0.006          0           0
   16846306                359                          6.744                  0.006          0           0
   16847666                359                          6.744                  0.006          0           0
   16849326                359                          7.619                  0.006          0           0
   16849466                359                          6.494                  0.006          0           0
   16852153                359                          7.744                  0.006          0           0
   16852940                359                          6.744                  0.006          0           0
   16856582                359                          6.869                  0.006          0           0
   16856742                359                          7.494                  0.006          0           0
   16859521                359                          7.619                  0.006          0           0
   16845658                359                          7.119                  0.006          0           0
   16814360                359                          7.619                  0.006          0           0
   16819099                359                          6.744                  0.006          0           0
   16819167                359                          7.619                  0.006          0           0
   16819169                359                          6.994                  0.006          0           0
   16819402                359                          7.619                  0.006          0           0
   16819659                359                          7.369                  0.006          0           0
   16819680                359                          6.494                  0.006          0           0
   16824153                359                          6.869                  0.006          0           0
   16824163                359                          6.994                  0.006          0           0
   16824304                359                          7.369                  0.006          0           0
   16826650                359                          6.244                  0.006          0           0
   16826775                359                          6.744                  0.006          0           0
   16827024                359                          6.994                  0.006          0           0
   16827060                359                          7.744                  0.006          0           0
   16832842                359                          7.744                  0.006          0           0
   16835280                359                          7.619                  0.006          0           0
   16835376                359                          7.619                  0.006          0           0
   16835424                359                          6.744                  0.006          0           0
   16835776                359                          7.619                  0.006          0           0
   16835790                359                          6.369                  0.006          0           0
   16838623                359                          6.994                  0.006          0           0
   16838848                359                          6.744                  0.006          0           0
   16839034                359                          6.994                  0.006          0           0
   16839307                359                          6.369                  0.006          0           0
   16839792                359                          6.994                  0.006          0           0
   16839996                359                          7.119                  0.006          0           0
   16844482                359                          7.744                  0.006          0           0
   16844497                359                          7.744                  0.006          0           0
   16596325                356                          7.494                  0.006          0           0
   16673027                357                          6.994                  0.006          0           0
   16673113                359                          7.744                  0.006          0           0
   16674405                357                          6.869                  0.006          0           0
   16696566                358                          7.244                  0.006          0           0
   16798446                359                          6.994                  0.006          0           0
   16801993                359                          5.744                  0.006          0           0
   16803903                359                          7.494                  0.006          0           0
   16804179                359                          7.494                  0.006          0           0
   16832974                359                          6.494                  0.006          0           0
   16809839                359                          6.994                  0.006          0           0
   16809847                359                          6.369                  0.006          0           0
   16809682                359                          7.119                  0.006          0           0
   16809687                359                          6.619                  0.006          0           0
   16809879                359                          6.619                  0.006          0           0
   16813557                359                          7.369                  0.006          0           0
   16813595                358                          7.369                  0.006          0           0
   16809718                359                          6.994                  0.006          0           0
   16809732                359                          6.994                  0.006          0           0
   16809767                359                          7.369                  0.006          0           0
   16809772                359                          6.869                  0.006          0           0
   16809776                359                          7.369                  0.006          0           0
   16809799                359                          7.244                  0.006          0           0
   16809800                359                          7.119                  0.006          0           0
   16809810                359                          5.994                  0.006          0           0
   16809552                359                          7.494                  0.006          0           0
   16809593                359                          7.119                  0.006          0           0
   16809431                359                          7.494                  0.006          0           0
   16809440                359                          7.119                  0.006          0           0
   16809456                359                          7.619                  0.006          0           0
   16809471                359                          7.369                  0.006          0           0
   16809597                359                          7.619                  0.006          0           0
   16809633                359                          7.119                  0.006          0           0
   16809634                359                          7.244                  0.006          0           0
   16809509                358                          7.119                  0.006          0           0
   16788645                358                          7.119                  0.006          0           0
   16803461                358                          5.494                  0.006          0           0
   16803492                359                          6.994                  0.006          0           0
   16788760                359                          7.244                  0.006          0           0
   16788827                359                          7.119                  0.006          0           0
   16788882                359                          7.244                  0.006          0           0
   16788997                359                          7.244                  0.006          0           0
   16803729                358                          6.994                  0.006          0           0
   16803886                359                          7.744                  0.006          0           0
   16804063                359                          7.744                  0.006          0           0
   16804168                359                          7.869                  0.006          0           0
   16806933                359                          7.494                  0.006          0           0
   16807103                359                          6.869                  0.006          0           0
   16807335                359                          6.994                  0.006          0           0
   16809369                359                          6.494                  0.006          0           0
   16790461                359                          6.619                  0.006          0           0
   16790465                359                          7.619                  0.006          0           0
   16790878                357                          6.994                  0.006          0           0
   16790931                357                          7.494                  0.006          0           0
   16790942                359                          7.619                  0.006          0           0
   16791000                359                          6.619                  0.006          0           0
   16791069                357                          7.494                  0.006          0           0
   16809856                359                          7.119                  0.006          0           0
   16813741                359                          7.619                  0.006          0           0
   16813757                359                          6.744                  0.006          0           0
   16798433                359                          7.119                  0.006          0           0
   16798710                359                          7.494                  0.006          0           0
   16798861                359                          7.744                  0.006          0           0
   16801682                359                          7.744                  0.006          0           0
   16770539                359                          7.369                  0.006          0           0
   16770727                358                          7.869                  0.006          0           0
   16778757                359                          7.369                  0.006          0           0
   16770908                359                          7.744                  0.006          0           0
   16771297                358                          6.744                  0.006          0           0
   16772478                359                          7.244                  0.006          0           0
   16772712                359                          7.494                  0.006          0           0
   16772724                358                          6.744                  0.006          0           0
   16775201                358                          7.869                  0.006          0           0
   16775246                359                          5.619                  0.006          0           0
   16775519                359                          6.494                  0.006          0           0
   16775605                359                          7.744                  0.006          0           0
   16776916                359                          6.869                  0.006          0           0
   16781132                358                          6.744                  0.006          0           0
   16777219                358                          7.494                  0.006          0           0
   16778433                359                          6.994                  0.006          0           0
   16781415                359                          7.119                  0.006          0           0
   16717716                359                          6.994                  0.006          0           0
   16722075                359                          7.119                  0.006          0           0
   16723157                359                          7.869                  0.006          0           0
   16729432                358                          6.119                  0.006          0           0
   16768284                359                          7.869                  0.006          0           0
   16707147                358                          6.494                  0.006          0           0
   16709554                358                          6.494                  0.006          0           0
   16806742                359                          7.744                  0.006          0           0
   16806779                359                          6.869                  0.006          0           0
   16806792                359                          7.744                  0.006          0           0
   16806880                359                          7.619                  0.006          0           0
   16806882                359                          7.369                  0.006          0           0
   16806923                359                          7.494                  0.006          0           0
   16806936                359                          7.994                  0.006          0           0
   16806940                359                          7.619                  0.006          0           0
   16806944                358                          7.619                  0.006          0           0
   16806947                359                          6.494                  0.006          0           0
   16806956                359                          7.119                  0.006          0           0
   16806985                359                          7.744                  0.006          0           0
   16807041                359                          6.869                  0.006          0           0
   16807100                359                          7.619                  0.006          0           0
   16807150                359                          7.619                  0.006          0           0
   16807189                359                          7.119                  0.006          0           0
   16807197                359                          7.619                  0.006          0           0
   16807245                359                          7.369                  0.006          0           0
   16807270                359                          6.869                  0.006          0           0
   16807286                359                          6.619                  0.006          0           0
   16807289                359                          7.369                  0.006          0           0
   16807291                359                          7.494                  0.006          0           0
   16807296                359                          7.119                  0.006          0           0
   16807300                359                          6.869                  0.006          0           0
   16807308                359                          6.244                  0.006          0           0
   16807342                359                          7.744                  0.006          0           0
   16807346                359                          7.119                  0.006          0           0
   16807362                359                          7.119                  0.006          0           0
   16809209                359                          7.119                  0.006          0           0
   16809210                359                          7.244                  0.006          0           0
   16809226                359                          7.619                  0.006          0           0
   16809270                359                          6.744                  0.006          0           0
   16809281                359                          7.244                  0.006          0           0
   16809293                359                          6.869                  0.006          0           0
   16809315                359                          6.994                  0.006          0           0
   16809342                359                          7.619                  0.006          0           0
   16803609                359                          7.119                  0.006          0           0
   16803640                358                          6.869                  0.006          0           0
   16803642                359                          7.744                  0.006          0           0
   16803656                359                          7.119                  0.006          0           0
   16803670                359                          7.744                  0.006          0           0
   16803676                358                          7.119                  0.006          0           0
   16803679                359                          7.744                  0.006          0           0
   16803686                359                          7.369                  0.006          0           0
   16803700                359                          7.619                  0.006          0           0
   16803764                358                          7.119                  0.006          0           0
   16803787                359                          7.119                  0.006          0           0
   16803831                359                          7.744                  0.006          0           0
   16803895                359                          6.994                  0.006          0           0
   16803954                359                          7.744                  0.006          0           0
   16804005                358                          7.869                  0.006          0           0
   16804056                359                          6.619                  0.006          0           0
   16804057                359                          7.744                  0.006          0           0
   16804124                358                          7.994                  0.006          0           0
   16804137                359                          6.619                  0.006          0           0
   16804165                359                          6.369                  0.006          0           0
   16804186                359                          7.369                  0.006          0           0
   16806696                359                          6.994                  0.006          0           0
   16801749                359                          7.244                  0.006          0           0
   16801812                359                          7.369                  0.006          0           0
   16801869                359                          7.244                  0.006          0           0
   16801886                359                          7.494                  0.006          0           0
   16801906                359                          6.994                  0.006          0           0
   16803505                359                          7.744                  0.006          0           0
   16803538                359                          7.744                  0.006          0           0
   16803551                359                          7.744                  0.006          0           0
   16803553                359                          7.119                  0.006          0           0
   16802004                359                          7.744                  0.006          0           0
   16802009                359                          7.244                  0.006          0           0
   16802012                359                          5.619                  0.006          0           0
   16802013                359                          5.619                  0.006          0           0
   16803374                359                          7.744                  0.006          0           0
   16803385                359                          7.494                  0.006          0           0
   16803574                359                          7.744                  0.006          0           0
   16803583                359                          6.369                  0.006          0           0
   16803588                359                          6.744                  0.006          0           0
   16803424                359                          7.494                  0.006          0           0
   16803430                359                          7.494                  0.006          0           0
   16803435                359                          7.744                  0.006          0           0
   16798770                359                          6.869                  0.006          0           0
   16798773                359                          7.244                  0.006          0           0
   16798784                359                          6.869                  0.006          0           0
   16798788                359                          6.744                  0.006          0           0
   16791079                357                          7.369                  0.006          0           0
   16791085                357                          7.869                  0.006          0           0
   16791086                359                          7.369                  0.006          0           0
   16791087                359                          7.494                  0.006          0           0
   16791116                359                          7.369                  0.006          0           0
   16791127                359                          6.619                  0.006          0           0
   16791141                359                          7.494                  0.006          0           0
   16798847                359                          6.494                  0.006          0           0
   16798856                359                          7.119                  0.006          0           0
   16798868                359                          7.119                  0.006          0           0
   16798869                359                          7.244                  0.006          0           0
   16798883                359                          6.744                  0.006          0           0
   16798888                359                          6.619                  0.006          0           0
   16798892                359                          6.369                  0.006          0           0
   16798893                359                          7.744                  0.006          0           0
   16798898                359                          6.619                  0.006          0           0
   16798903                359                          6.869                  0.006          0           0
   16798907                359                          7.494                  0.006          0           0
   16798912                359                          7.119                  0.006          0           0
   16801425                358                          7.744                  0.006          0           0
   16801430                359                          6.744                  0.006          0           0
   16801431                359                          7.494                  0.006          0           0
   16791149                359                          7.744                  0.006          0           0
   16791157                358                          7.119                  0.006          0           0
   16791185                357                          7.369                  0.006          0           0
   16791195                359                          7.619                  0.006          0           0
   16798170                359                          7.244                  0.006          0           0
   16798230                359                          7.744                  0.006          0           0
   16798235                359                          7.119                  0.006          0           0
   16798279                359                          7.744                  0.006          0           0
   16798282                359                          6.869                  0.006          0           0
   16798308                358                          7.744                  0.006          0           0
   16798338                359                          7.369                  0.006          0           0
   16798346                358                          6.619                  0.006          0           0
   16798395                359                          6.869                  0.006          0           0
   16798400                358                          7.119                  0.006          0           0
   16798405                359                          7.744                  0.006          0           0
   16801504                359                          6.869                  0.006          0           0
   16798467                359                          7.744                  0.006          0           0
   16798544                359                          6.369                  0.006          0           0
   16798607                359                          7.119                  0.006          0           0
   16798609                359                          7.494                  0.006          0           0
   16798610                359                          7.744                  0.006          0           0
   16801630                359                          6.369                  0.006          0           0
   16798638                359                          7.494                  0.006          0           0
   16798673                358                          7.869                  0.006          0           0
   16798685                359                          6.994                  0.006          0           0
   16798748                359                          7.494                  0.006          0           0
   16798758                359                          7.494                  0.006          0           0
   16788792                359                          7.494                  0.006          0           0
   16788840                359                          7.369                  0.006          0           0
   16788843                359                          7.744                  0.006          0           0
   16788880                359                          6.619                  0.006          0           0
   16788927                358                          7.619                  0.006          0           0
   16788956                358                          7.494                  0.006          0           0
   16788975                359                          7.744                  0.006          0           0
   16789004                358                          7.119                  0.006          0           0
   16789016                359                          7.869                  0.006          0           0
   16789033                359                          7.494                  0.006          0           0
   16790733                358                          6.994                  0.006          0           0
   16789083                359                          6.494                  0.006          0           0
   16789087                359                          7.369                  0.006          0           0
   16790341                359                          6.619                  0.006          0           0
   16790382                359                          7.119                  0.006          0           0
   16790743                358                          7.119                  0.006          0           0
   16790786                359                          7.494                  0.006          0           0
   16790792                359                          7.369                  0.006          0           0
   16790413                359                          6.494                  0.006          0           0
   16790439                359                          7.744                  0.006          0           0
   16790803                359                          6.244                  0.006          0           0
   16790809                358                          6.869                  0.006          0           0
   16790812                359                          6.369                  0.006          0           0
   16790868                357                          7.244                  0.006          0           0
   16790872                358                          7.119                  0.006          0           0
   16790880                358                          7.119                  0.006          0           0
   16790884                358                          7.744                  0.006          0           0
   16790893                357                          7.494                  0.006          0           0
   16790896                358                          7.244                  0.006          0           0
   16790901                357                          6.994                  0.006          0           0
   16790915                357                          7.244                  0.006          0           0
   16790919                357                          7.869                  0.006          0           0
   16790941                358                          7.119                  0.006          0           0
   16790954                359                          7.744                  0.006          0           0
   16790956                357                          7.869                  0.006          0           0
   16790498                358                          7.369                  0.006          0           0
   16790506                358                          7.369                  0.006          0           0
   16790514                359                          7.369                  0.006          0           0
   16790526                357                          7.994                  0.006          0           0
   16790531                359                          6.994                  0.006          0           0
   16790540                357                          7.744                  0.006          0           0
   16790552                358                          7.494                  0.006          0           0
   16790566                358                          7.619                  0.006          0           0
   16790995                359                          7.744                  0.006          0           0
   16791010                357                          6.994                  0.006          0           0
   16791016                357                          7.494                  0.006          0           0
   16790576                358                          7.869                  0.006          0           0
   16790585                357                          6.619                  0.006          0           0
   16790597                357                          7.494                  0.006          0           0
   16790598                357                          7.244                  0.006          0           0
   16790609                358                          7.994                  0.006          0           0
   16790637                359                          7.369                  0.006          0           0
   16790667                357                          6.119                  0.006          0           0
   16781358                359                          6.994                  0.006          0           0
   16781371                359                          6.119                  0.006          0           0
   16781455                359                          7.744                  0.006          0           0
   16781460                359                          7.744                  0.006          0           0
   16781463                359                          7.744                  0.006          0           0
   16784559                359                          7.494                  0.006          0           0
   16784584                358                          6.744                  0.006          0           0
   16784588                359                          6.744                  0.006          0           0
   16785041                359                          7.119                  0.006          0           0
   16784645                359                          6.369                  0.006          0           0
   16784656                359                          6.369                  0.006          0           0
   16784664                359                          7.869                  0.006          0           0
   16784706                359                          7.119                  0.006          0           0
   16784724                359                          7.244                  0.006          0           0
   16784728                359                          6.119                  0.006          0           0
   16784743                359                          7.369                  0.006          0           0
   16784758                358                          7.494                  0.006          0           0
   16784766                359                          7.869                  0.006          0           0
   16784806                359                          7.494                  0.006          0           0
   16784807                359                          6.994                  0.006          0           0
   16784819                359                          6.369                  0.006          0           0
   16784884                359                          7.744                  0.006          0           0
   16788566                357                          6.744                  0.006          0           0
   16784910                358                          7.119                  0.006          0           0
   16784914                359                          7.494                  0.006          0           0
   16784918                358                          6.744                  0.006          0           0
   16784957                359                          6.744                  0.006          0           0
   16788596                359                          6.369                  0.006          0           0
   16788600                359                          7.744                  0.006          0           0
   16788613                359                          7.869                  0.006          0           0
   16788635                359                          7.369                  0.006          0           0
   16788643                359                          7.244                  0.006          0           0
   16785018                359                          6.494                  0.006          0           0
   16785028                358                          7.369                  0.006          0           0
   16788702                358                          6.619                  0.006          0           0
   16780939                358                          6.744                  0.006          0           0
   16780967                358                          6.369                  0.006          0           0
   16781046                358                          6.494                  0.006          0           0
   16778837                359                          7.494                  0.006          0           0
   16778846                359                          7.744                  0.006          0           0
   16781055                359                          6.994                  0.006          0           0
   16781065                359                          7.744                  0.006          0           0
   16781077                358                          7.369                  0.006          0           0
   16778873                359                          7.369                  0.006          0           0
   16778908                359                          7.244                  0.006          0           0
   16778934                359                          7.244                  0.006          0           0
   16781181                359                          6.619                  0.006          0           0
   16781183                359                          6.869                  0.006          0           0
   16781218                359                          7.369                  0.006          0           0
   16781290                359                          7.619                  0.006          0           0
   16781311                359                          7.119                  0.006          0           0
   16781329                359                          6.369                  0.006          0           0
   16779037                359                          7.119                  0.006          0           0
   16779074                359                          7.369                  0.006          0           0
   16779075                359                          6.619                  0.006          0           0
   16779097                358                          7.494                  0.006          0           0
   16780688                359                          6.619                  0.006          0           0
   16780839                358                          7.494                  0.006          0           0
   16780862                359                          6.869                  0.006          0           0
   16780884                359                          6.744                  0.006          0           0
   16776842                359                          7.119                  0.006          0           0
   16776894                359                          7.494                  0.006          0           0
   16778282                359                          7.744                  0.006          0           0
   16776925                359                          7.494                  0.006          0           0
   16776963                358                          7.494                  0.006          0           0
   16777013                359                          6.494                  0.006          0           0
   16777048                359                          7.369                  0.006          0           0
   16778308                359                          6.494                  0.006          0           0
   16778319                359                          7.869                  0.006          0           0
   16778345                359                          7.619                  0.006          0           0
   16778423                359                          6.744                  0.006          0           0
   16778490                359                          7.244                  0.006          0           0
   16778541                359                          7.494                  0.006          0           0
   16778545                359                          6.744                  0.006          0           0
   16778565                359                          6.744                  0.006          0           0
   16777222                359                          7.369                  0.006          0           0
   16778680                359                          7.494                  0.006          0           0
   16778251                358                          6.744                  0.006          0           0
   16775073                359                          6.244                  0.006          0           0
   16775103                357                          6.494                  0.006          0           0
   16775132                358                          7.744                  0.006          0           0
   16775626                359                          7.494                  0.006          0           0
   16775194                358                          7.119                  0.006          0           0
   16775195                357                          6.869                  0.006          0           0
   16775277                359                          7.119                  0.006          0           0
   16775309                358                          7.369                  0.006          0           0
   16776526                357                          6.994                  0.006          0           0
   16776693                359                          7.119                  0.006          0           0
   16775447                359                          6.619                  0.006          0           0
   16775510                359                          7.369                  0.006          0           0
   16776777                356                          7.994                  0.006          0           0
   16776780                359                          7.369                  0.006          0           0
   16772050                359                          6.494                  0.006          0           0
   16772248                359                          6.619                  0.006          0           0
   16772403                359                          7.244                  0.006          0           0
   16774902                359                          7.369                  0.006          0           0
   16774925                359                          6.619                  0.006          0           0
   16772471                359                          7.744                  0.006          0           0
   16772509                359                          7.119                  0.006          0           0
   16772603                359                          6.744                  0.006          0           0
   16772626                359                          7.119                  0.006          0           0
   16772630                359                          7.369                  0.006          0           0
   16772639                359                          6.744                  0.006          0           0
   16774947                358                          7.494                  0.006          0           0
   16774955                358                          6.869                  0.006          0           0
   16774989                359                          7.494                  0.006          0           0
   16775006                359                          6.994                  0.006          0           0
   16774810                359                          6.494                  0.006          0           0
   16770719                359                          7.744                  0.006          0           0
   16770742                358                          7.369                  0.006          0           0
   16770784                359                          7.744                  0.006          0           0
   16770826                359                          6.494                  0.006          0           0
   16770829                359                          6.494                  0.006          0           0
   16770954                359                          7.244                  0.006          0           0
   16770957                359                          6.369                  0.006          0           0
   16770959                359                          6.619                  0.006          0           0
   16771036                359                          7.119                  0.006          0           0
   16771047                358                          7.244                  0.006          0           0
   16771054                358                          7.244                  0.006          0           0
   16771060                359                          7.119                  0.006          0           0
   16771090                359                          7.369                  0.006          0           0
   16771232                359                          7.744                  0.006          0           0
   16771249                359                          7.494                  0.006          0           0
   16771259                358                          7.244                  0.006          0           0
   16771367                359                          7.744                  0.006          0           0
   16771759                359                          5.369                  0.006          0           0
   16771923                359                          6.619                  0.006          0           0
   16771811                359                          7.369                  0.006          0           0
   16765325                359                          7.244                  0.006          0           0
   16765337                358                          7.869                  0.006          0           0
   16765369                359                          7.494                  0.006          0           0
   16765390                359                          7.119                  0.006          0           0
   16768138                359                          7.869                  0.006          0           0
   16768209                359                          7.869                  0.006          0           0
   16768211                359                          7.369                  0.006          0           0
   16768223                358                          7.369                  0.006          0           0
   16768228                359                          7.119                  0.006          0           0
   16768266                359                          6.994                  0.006          0           0
   16765456                359                          7.369                  0.006          0           0
   16765459                359                          7.119                  0.006          0           0
   16768278                359                          7.744                  0.006          0           0
   16768388                359                          7.869                  0.006          0           0
   16768401                359                          7.869                  0.006          0           0
   16768475                359                          7.369                  0.006          0           0
   16768498                359                          7.619                  0.006          0           0
   16770557                358                          6.619                  0.006          0           0
   16767996                358                          7.869                  0.006          0           0
   16768009                359                          6.869                  0.006          0           0
   16768053                359                          6.244                  0.006          0           0
   16770715                358                          7.369                  0.006          0           0
   16729914                359                          6.869                  0.006          0           0
   16729941                359                          7.994                  0.006          0           0
   16732094                359                          7.494                  0.006          0           0
   16731682                359                          6.619                  0.006          0           0
   16731723                359                          7.119                  0.006          0           0
   16732138                359                          7.869                  0.006          0           0
   16765097                359                          6.619                  0.006          0           0
   16765171                358                          7.619                  0.006          0           0
   16728724                358                          7.994                  0.006          0           0
   16728340                359                          6.869                  0.006          0           0
   16728458                359                          7.494                  0.006          0           0
   16728598                359                          7.119                  0.006          0           0
   16722202                359                          7.369                  0.006          0           0
   16723124                359                          6.994                  0.006          0           0
   16723273                359                          7.994                  0.006          0           0
   16723498                358                          7.869                  0.006          0           0
   16723513                359                          7.494                  0.006          0           0
   16718245                358                          7.244                  0.006          0           0
   16718304                357                          7.494                  0.006          0           0
   16718380                358                          7.869                  0.006          0           0
   16721791                359                          7.369                  0.006          0           0
   16718910                359                          7.619                  0.006          0           0
   16714995                359                          7.244                  0.006          0           0
   16715126                359                          7.494                  0.006          0           0
   16717463                358                          7.619                  0.006          0           0
   16715243                359                          7.369                  0.006          0           0
   16715271                357                          7.369                  0.006          0           0
   16711318                359                          7.494                  0.006          0           0
   16711373                359                          6.619                  0.006          0           0
   16713700                357                          7.619                  0.006          0           0
   16713712                359                          7.244                  0.006          0           0
   16714777                358                          7.494                  0.006          0           0
   16714778                359                          7.369                  0.006          0           0
   16713826                359                          7.244                  0.006          0           0
   16713887                358                          7.494                  0.006          0           0
   16713964                357                          6.494                  0.006          0           0
   16713966                357                          7.244                  0.006          0           0
   16710118                359                          7.619                  0.006          0           0
   16710823                357                          7.244                  0.006          0           0
   16711187                359                          7.869                  0.006          0           0
   16707812                359                          7.244                  0.006          0           0
   16709701                359                          6.869                  0.006          0           0
   16709704                359                          7.369                  0.006          0           0
   16709782                358                          7.869                  0.006          0           0
   16708323                358                          7.244                  0.006          0           0
   16706704                359                          7.994                  0.006          0           0
   16704069                358                          7.994                  0.006          0           0
   16704188                358                          6.494                  0.006          0           0
   16704605                358                          7.369                  0.006          0           0
   16697857                359                          6.744                  0.006          0           0
   16697883                358                          7.994                  0.006          0           0
   17004482                360                          7.994                  0.006          0           0
   16984298                360                          8.744                  0.006          0           0
   16984332                360                          7.369                  0.006          0           0
   16991065                360                          6.869                  0.006          0           0
   16994760                360                          6.494                  0.006          0           0
   16994771                360                          6.744                  0.006          0           0
   16994832                360                          6.994                  0.006          0           0
   16997779                360                          6.494                  0.006          0           0
   16997847                360                          6.744                  0.006          0           0
   16843906                360                          7.244                  0.006          0           0
   16912743                360                          6.994                  0.006          0           0
   16912799                360                          7.119                  0.006          0           0




--------------------------------------------------------------------------------




   LOAN_SEQ        SERV_FEE           CURRENT_GROSS_COUPON                          CITY1                     STATE       ZIP_CODE
   16651715         0.375                     7.125                                Phoenix                      AZ         85043
   16650504         0.375                      7.5                                 BELMONT                      CA         94002
   16649940         0.375                     7.75                               Alexandria                     VA         22310
   16695760         0.375                     7.125                                Anaheim                      CA         92806
   16839543         0.375                      7.5                             Perkiomenville                   PA         18074
   16839549         0.375                     7.625                             San Francisco                   CA         94112
   16814155         0.375                      7.5                               LOS ANGELES                    CA         90019
   16839572         0.375                     7.125                              San Jacinto                    CA         92582
   16839574         0.375                       7                               West Babylon                    NY         11704
   16839578         0.375                      7.5                               Chula Vista                    CA         91915
   16839581         0.375                     6.875                                Gilbert                      AZ         85234
   16839589         0.375                     7.875                               Van Nuys                      CA         91406
   16839597         0.375                     7.625                             SAN FRANCISCO                   CA         94112
   16965551         0.375                     7.25                                EL MONTE                      CA         91732
   16851213         0.375                     7.125                                MIRAMAR                      FL         33025
   16851235         0.375                      8.5                               LOS ANGELES                    CA         91342
   16788438         0.375                     7.625                               LAS VEGAS                     NV         89107
   16851240         0.375                      7.5                                 NEWARK                       CA         94560
   16851164         0.375                     7.625                                Lompoc                       CA         93436
   16709175         0.375                      6.5                                 ANTIOCH                      CA         94509
   16851178         0.375                       7                                 OCEANSIDE                     CA         92054
   16851186         0.375                       8                                Palm Desert                    CA         92260
   16835154         0.375                     7.25                                Martinez                      CA         94553
   16835155         0.375                     7.625                               Las Vegas                     NV         89149
   16778913         0.375                     7.625                               LAS VEGAS                     NV         89101
   16835160         0.375                     7.125                               San Diego                     CA         92110
   16835162         0.375                       8                                Punta Gorda                    FL         33950
   16978516         0.375                     6.875                               WHITTIER                      CA         90606
   16978531         0.375                     8.125                               Chantilly                     VA         20151
   16786991         0.375                      7.5                                Hesperia                      CA         92345
   16978569         0.375                     7.75                                San Diego                     CA         92124
   16809723         0.375                       8                                 RIVERSIDE                     CA         92504
   16856219         0.375                     8.75                               Windermere                     FL         34786
   16978594         0.375                       8                                  Vallejo                      CA         94591
   16775315         0.375                       8                                  BENSON                       AZ         85602
   16856235         0.375                      7.5                            Port Saint Lucie                  FL         34953
   16856238         0.375                     8.25                               Arden Hills                    MN         55112
   16729568         0.375                     7.75                              Lincoln City                    OR         97367
   16856253         0.375                       7                                  Phoenix                      AZ         85029
   16768052         0.375                     7.875                               BRENTWOOD                     CA         94513
   16768055         0.375                     6.875                                OLYMPIA                      WA         98502
   16839505         0.375                     6.875                               Stockton                      CA         95205
   16839510         0.375                      8.5                                Hesperia                      CA         92344
   16839513         0.375                     7.625                                Gilbert                      AZ         85234
   16839520         0.375                     7.625                               Oceanside                     CA         92056
   16839523         0.375                     8.25                                San Diego                     CA         92110
   16693632         0.375                      6.5                                LAKESIDE                      AZ         85929
   16839449         0.375                     7.125                              Bellflower                     CA         90706
   16974153         0.375                     7.75                                San Jose                      CA         95139
   16839451         0.375                     8.375                              Los Angeles                    CA         90042
   16839452         0.375                       8                                  Anaheim                      CA         92805
   16839461         0.375                     6.875                               Manassas                      VA         20109
   16839465         0.375                     7.875                                Skokie                       IL         60077
   16847494         0.375                     8.25                               Los Angeles                    CA         90022
   16847497         0.375                     8.125                               Stockton                      CA         95206
   16812611         0.375                     7.25                             San Bernardino                   CA         92405
   16835065         0.375                     7.875                                Seattle                      WA         98102
   16665209         0.375                     7.875                                Phoenix                      AZ         85006
   16978401         0.375                     8.125                                CARSON                       CA         90745
   16827054         0.375                       7                                SAN MARCOS                     CA         92078
   16665217         0.375                      7.5                                Chandler                      AZ         85224
   16722971         0.375                     7.75                                 Menifee                      CA         92584
   16827057         0.375                     6.875                             Moreno Valley                   CA         92557
   16803893         0.375                     8.125                             SANTA CLARITA                   CA         91355
   16835084         0.375                     7.625                              Los Angeles                    CA         90001
   16835096         0.375                      7.5                               Minneapolis                    MN         55412
   16778852         0.375                     7.125                              GERMANTOWN                     MD         20874
   16819064         0.375                     7.875                               Las Vegas                     NV         89115
   16791203         0.375                     7.625                              SACRAMENTO                     CA         95827
   16832922         0.375                     7.375                             SPENCERVILLE                    MD         20868
   16790515         0.375                       7                                   SYLVA                       NC         28779
   16856151         0.375                       8                                 Palmdale                      CA         93551
   16847407         0.375                       8                                  Anaheim                      CA         92801
   16847416         0.375                     8.375                               San Jose                      CA         95138
   16847418         0.375                     8.125                             San Francisco                   CA         94124
   16856167         0.375                     7.25                                Lakewood                      CA         90715
   16809676         0.375                     7.75                                 Fremont                      CA         94536
   16839406         0.375                     7.875                                Oxnard                       CA         93036
   16809688         0.375                      7.5                               SCOTTSDALE                     AZ         85254
   16856190         0.375                     7.875                                Orlando                      FL         32836
   16803821         0.375                      7.5                               Chula Vista                    CA         91915
   16835008         0.375                     7.625                            Manhattan Beach                  CA         90266
   16971952         0.375                      7.5                                Glendale                      AZ         85308
   16851061         0.375                     7.625                               STOCKTON                      CA         95206
   16835024         0.375                     7.125                               BEAUMONT                      CA         92223
   16971972         0.375                     7.375                              Santa Clara                    CA         95051
   16851085         0.375                     8.125                              LOS ANGELES                    CA         90047
   16827029         0.375                     8.125                               EL CENTRO                     CA         92243
   16838689         0.375                     8.125                              Sacramento                     CA         95820
   16803803         0.375                     6.375                              CARMICHAEL                     CA         95608
   16812563         0.375                       8                                LONG BEACH                     CA         90805
   16812564         0.375                     7.375                               Temecula                      CA         92591
   16845990         0.375                     7.125                              SCOTTSDALE                     AZ         85259
   16684884         0.375                     7.25                                 Madera                       CA         93637
   16812542         0.375                       7                                 Mira Loma                     CA         91752
   16812546         0.375                     7.25                                 Bonita                       CA         91902
   16965365         0.375                       7                                 SANTA FE                      NM         87507
   16971929         0.375                     7.625                              Union City                     CA         94587
   16832838         0.375                     7.625                            Fort Lauderdale                  FL         33312
   16858997         0.375                     7.875                              HYATTSVILLE                    MD         20783
   16832860         0.375                     8.125                                NORWALK                      CA         90650
   16848011         0.375                     7.625                           Rancho Cucamonga                  CA         91737
   16728630         0.375                     7.25                               Suisun City                    CA         94585
   16791163         0.375                     7.125                                Aubrey                       TX         76227
   16791168         0.375                     8.25                              Lehigh Acres                    FL         33972
   16847301         0.375                      7.5                                 Orange                       CA         92866
   16847303         0.375                     9.125                               Portland                      OR         97213
   16847308         0.375                     7.75                                 Santee                       CA         92071
   16848039         0.375                     7.75                               Woodbridge                     VA         22193
   16809573         0.375                      7.5                               SUISUN CITY                    CA         94585
   16848058         0.375                     8.125                               Portland                      OR         97203
   16848060         0.375                     8.25                            Lauderdale Lakes                  FL         33309
   16847335         0.375                     8.25                                RIVERSIDE                     CA         92506
   16847341         0.375                      7.5                            Dripping Springs                  TX         78620
   16847346         0.375                     7.125                               Chandler                      AZ         85225
   16727953         0.375                     8.25                                 Bonaire                      GA         31005
   16847347         0.375                     8.625                            Pawleys Island                   SC         29585
   16847349         0.375                     7.25                               Culver City                    CA         90230
   16847351         0.375                     7.25                                  Miami                       FL         33173
   16838606         0.375                     8.125                             LEHIGH ACRES                    FL         33972
   16848098         0.375                       8                                 RED BLUFF                     CA         96080
   16838620         0.375                      7.5                              San Francisco                   CA         94117
   16965307         0.375                     8.25                                  Miami                       FL         33142
   16838776         0.375                     6.625                              Miami Beach                    FL         33139
   16838781         0.375                     7.75                              Silver Spring                   MD         20906
   16851122         0.375                     6.75                               Santa Cruz                     CA         95060
   16851126         0.375                     7.875                               Fairfield                     CA         94534
   16812653         0.375                     7.25                                Lancaster                     CA         93534
   16851132         0.375                       8                                 HESPERIA                      CA         92344
   16851133         0.375                     6.875                                Oakley                       CA         94561
   16812663         0.375                     8.125                             San Francisco                   CA         94105
   16812665         0.375                     7.875                                Irvine                       CA         92620
   16835106         0.375                       8                                 Brentwood                     CA         94513
   16851153         0.375                     7.125                             HERMOSA BEACH                   CA         90254
   16965245         0.375                     7.25                               LOS ANGELES                    CA         91345
   16838562         0.375                     7.375                                Covina                       CA         91722
   16838563         0.375                     7.125                                Phoenix                      AZ         85013
   16764936         0.375                      6.5                                Adelanto                      CA         92301
   16838565         0.375                     6.75                             North Hollywood                  CA         91605
   16764938         0.375                     7.625                               RICHMOND                      CA         94801
   16980560         0.375                     8.125                            EAST PALO ALTO                   CA         94303
   16845863         0.375                     8.25                              LEHIGH ACRES                    FL         33972
   16989938         0.375                       8                               Sierra Vista                    AZ         85635
   16812441         0.375                     7.75                                San Jose                      CA         95125
   16812447         0.375                      8.5                                PALMDALE                      CA         93552
   16971828         0.375                       8                               Spring Valley                   CA         91977
   16812458         0.375                     7.25                                Portland                      OR         97217
   16812459         0.375                     7.375                                Phoenix                      AZ         85050
   16845890         0.375                     7.375                             MORENO VALLEY                   CA         92551
   16845893         0.375                     7.375                                HAYWARD                      CA         94545
   16803720         0.375                     7.375                                CROFTON                      MD         21114
   16965296         0.375                     7.625                                FOLSOM                       CA         95630
   16859604         0.375                     7.75                               Scottsdale                     AZ         85254
   16971885         0.375                       7                              Mechanicsville                   VA         23116
   16971889         0.375                       8                                  Rialto                       CA         92376
   16971893         0.375                       7                                 San Diego                     CA         92104
   16859643         0.375                     7.25                               BUENA PARK                     CA         90621
   16858929         0.375                     6.875                              Prior Lake                     MN         55372
   16858942         0.375                     7.75                                 Phoenix                      AZ         85014
   16858950         0.375                       8                                  Orlando                      FL         32828
   16858953         0.375                     7.875                                Oakland                      CA         94619
   16858966         0.375                     8.125                               Oceanside                     CA         92056
   16826174         0.375                       8                                SAN LEANDRO                    CA         94577
   16858888         0.375                     7.125                               Riverview                     FL         33569
   16809420         0.375                       8                                  FONTANA                      CA         92337
   16826191         0.375                     7.125                              LOS ANGELES                    CA         91326
   16832756         0.375                       8                                 PITTSBURG                     CA         94565
   16826197         0.375                     6.75                               Pico Rivera                    CA         90660
   16826198         0.375                     7.625                               Carlsbad                      CA         92011
   16858892         0.375                     6.875                                Tacoma                       WA         98406
   16858899         0.375                     7.75                               Stillwater                     MN         55082
   16790315         0.375                       7                                 Fallbrook                     CA         92028
   16791050         0.375                     8.25                               SPRINGFIELD                    MO         65803
   16791061         0.375                     7.25                                 NEWHALL                      CA         91381
   16791067         0.375                     7.25                           RANCHO PALOS VERDES                CA         90275
   16832783         0.375                     8.375                                Chicago                      IL         60638
   16847210         0.375                       7                                 Hercules                      CA         94547
   16847219         0.375                     7.375                               FAIRFIELD                     CA         94533
   16809478         0.375                      6.5                                SAN DIEGO                     CA         92127
   16847227         0.375                      7.5                                 Saugus                       CA         91390
   16839215         0.375                     7.125                              Santa Rosa                     CA         95405
   16839217         0.375                      7.5                                  Hemet                       CA         92545
   16968877         0.375                     7.375                                SPARKS                       NV         89441
   16839224         0.375                     7.125                               SAN JOSE                      CA         95123
   16839230         0.375                     7.875                                FONTANA                      CA         92336
   16847258         0.375                     8.125                               Platation                     FL         33322
   16847267         0.375                     7.375                             Happy Valley                    OR         97086
   16838520         0.375                     7.875                                Fairfax                      VA         22032
   16772915         0.375                      7.5                               Grants Pass                    OR         97526
   16847277         0.375                       7                                  Phoenix                      AZ         85054
   16965213         0.375                       7                            DESERT HOT SPRINGS                 CA         92240
   16845824         0.375                     7.25                               FORT MYERS                     FL         33966
   16965220         0.375                     7.875                               DALY CITY                     CA         94014
   16965221         0.375                       8                                SACRAMENTO                     CA         95835
   16847290         0.375                     7.75                                Las Vegas                     NV         89121
   16838653         0.375                     6.875                              Los Angeles                    CA         90041
   16839383         0.375                     8.125                              Scottsdale                     AZ         85259
   16838663         0.375                     7.625                             College Park                    MD         20740
   16826140         0.375                       7                                 SAN JOSE                      CA         95110
   16802987         0.375                     6.75                               Lake Forest                    CA         92630
   16859587         0.375                       8                                Bellflower                     CA         90706
   16791005         0.375                      7.5                                 Modesto                      CA         95356
   16826160         0.375                     6.875                               Temecula                      CA         92592
   16832728         0.375                     6.875                             Moreno Valley                   CA         92557
   16838402         0.375                     7.375                               New Hope                      MN         55428
   16838406         0.375                     6.875                               LONE TREE                     CO         80124
   16838414         0.375                     7.625                              Springfield                    OR         97478
   16765518         0.375                      7.5                                Bellevue                      WA         98007
   16838419         0.375                     7.75                                 Santee                       CA         92071
   16838420         0.375                     6.375                               Las Vegas                     NV         89130
   16838428         0.375                     7.625                              Winchester                     CA         92596
   16839158         0.375                     7.625                              Chula Vista                    CA         91913
   16847179         0.375                     7.75                               Fort Myers                     FL         33913
   16732108         0.375                     7.625                                Fresno                       CA         93720
   16814073         0.375                       6                                  Fontana                      CA         92336
   16839482         0.375                     7.75                                 Phoenix                      AZ         85043
   16839486         0.375                      7.5                                El Cajon                      CA         92020
   16812627         0.375                      7.5                                Daly City                     CA         94014
   16839497         0.375                     7.75                               Cave Creek                     AZ         85331
   16847373         0.375                     7.375                               Goodyear                      AZ         85338
   16965312         0.375                       8                                 SUNNYVALE                     CA         94089
   16847381         0.375                     7.375                                Fontana                      CA         92336
   16845925         0.375                     7.75                                SAMMAMISH                     WA         98075
   16847385         0.375                     7.375                                 MESA                        AZ         85206
   16847387         0.375                      7.5                                El Cajon                      CA         92021
   16812508         0.375                     7.75                               Winchester                     CA         92596
   16847391         0.375                     7.75                                Riverside                     CA         92509
   16965329         0.375                     7.75                             West Palm Beach                  FL         33409
   16847393         0.375                      6.5                                San Diego                     CA         92106
   16847394         0.375                     7.75                               Santa Paula                    CA         93060
   16845837         0.375                     7.875                               San Jose                      CA         95120
   16812423         0.375                       8                              Riverside Area                   CA         92509
   16826015         0.375                     7.75                               BUENA PARK                     CA         90620
   16826016         0.375                     7.375                                Pomona                       CA         91766
   16833307         0.375                     7.375                               Glendale                      CA         91202
   16833318         0.375                     7.75                                TORRANCE                      CA         90504
   16833323         0.375                      6.5                              Palm Springs                    CA         92262
   16707372         0.375                     8.375                           Rancho Cucamonga                  CA         91730
   16826037         0.375                     7.875                               San Jose                      CA         95138
   16832603         0.375                     7.875                                 Chino                       CA         91710
   16826047         0.375                     7.25                                  Orono                       MN         55391
   16962992         0.375                       8                                 Aventura                      FL         33160
   16802891         0.375                     7.875                               Inglewood                     CA         90302
   16833349         0.375                     8.125                               San Jose                      CA         95127
   16826062         0.375                       8                                Woodbridge                     VA         22191
   16832626         0.375                      7.5                               Catonsville                    MD         21228
   16826075         0.375                     7.375                           District Heights                  MD         20747
   16826077         0.375                     8.125                                Draper                       UT         84020
   16826084         0.375                     7.625                               Las Vegas                     NV         89121
   16790201         0.375                     8.125                               Stamford                      CT          6905
   16826092         0.375                       8                                Windermere                     FL         34786
   16809331         0.375                     8.125                              LOS ANGELES                    CA         90062
   16809339         0.375                     7.625                              SPRINGFIELD                    VA         22150
   16832669         0.375                     7.625                       Los Angeles (North Hills              CA         91343
   16809340         0.375                      7.5                               Los Angeles                    CA         90063
   16823927         0.375                     7.25                                MARICOPA                      AZ         85239
   16809352         0.375                       8                               Walnut Creek                    CA         94598
   16832689         0.375                     7.375                            San Bernardino                   CA         92404
   16997782         0.375                     7.875                                 Poway                       CA         92064
   16965097         0.375                     7.875                           Port Saint Lucie                  FL         34953
   16764796         0.375                       7                                 CORNVILLE                     AZ         86325
   16811562         0.375                     7.625                              Los Angeles                    CA         90065
   16811563         0.375                      7.5                               Queen Creek                    AZ         85243
   16859400         0.375                     6.875                         Palos Verdes Estates                CA         90274
   16859401         0.375                       8                                 SAN JOSE                      CA         95119
   16811567         0.375                       7                                  Madera                       CA         93638
   16787232         0.375                       8                                 Escondido                     CA         92026
   17004460         0.375                     7.875                             Spanish Fork                    UT         84660
   16859410         0.375                     7.25                               PLEASANTON                     CA         94588
   16731386         0.375                     9.875                            AMERICAN CANYON                  CA         94503
   16811577         0.375                     7.25                               Winchester                     CA         92596
   16859413         0.375                      6.5                                 Concord                      CA         94519
   16811585         0.375                     7.75                                 Reedley                      CA         93654
   16859422         0.375                       7                                 ELK GROVE                     CA         95757
   16811589         0.375                     7.125                               Riverside                     CA         92506
   16962949         0.375                       8                                Pico Rivera                    CA         90660
   16826010         0.375                     8.25                               San Jacinto                    CA         92583
   16691815         0.375                     7.875                              Atascadero                     CA         93422
   16838346         0.375                       7                                  Hanford                      CA         93230
   16838351         0.375                     7.75                                 Hayward                      CA         94545
   16852935         0.375                     7.75                                 NEWARK                       CA         94560
   16838355         0.375                     7.375                               Palmdale                      CA         93551
   16852946         0.375                     7.875                              N LAS VEGAS                    NV         89086
   16965050         0.375                     7.75                             San Bernardino                   CA         92411
   16965053         0.375                      7.5                                Las Vegas                     NV         89101
   16852958         0.375                     6.875                              Santa Maria                    CA         93454
   16838379         0.375                     7.25                                 GILBERT                      AZ         85297
   16965060         0.375                     7.25                            HAWAIIAN GARDENS                  CA         90716
   16852964         0.375                       7                                 Washougal                     WA         98671
   16772774         0.375                     6.625                                PHOENIX                      AZ         85041
   16838391         0.375                      6.5                                 Fontana                      CA         92336
   16772782         0.375                       8                                San Jacinto                    CA         92583
   16838395         0.375                      7.5                                Coalinga                      CA         93210
   16691867         0.375                     7.125                                FELTON                       DE         19943
   16852979         0.375                     7.125                              SANTA CRUZ                     CA         95062
   16715303         0.375                      7.5                             Lexington Park                   MD         20653
   16787201         0.375                      7.5                                El Centro                     CA         92243
   16845691         0.375                     8.25                                MANASSAS                      VA         20109
   16803695         0.375                      7.5                                 FREMONT                      CA         94539
   16859551         0.375                     7.625                              SANTA ROSA                     CA         95407
   16859554         0.375                     6.75                                 Novato                       CA         94945
   16838451         0.375                     7.75                            Port Saint Lucie                  FL         34987
   16839187         0.375                     6.875                               El Cajon                      CA         92020
   16997833         0.375                     8.375                               Fullerton                     CA         92831
   16838469         0.375                     7.375                             San Clemente                    CA         92672
   16838478         0.375                     7.875                                Oakland                      CA         94605
   16997856         0.375                     7.25                                  Lamar                       MO         64759
   16838480         0.375                       7                                 LAKEWOOD                      CA         90712
   16838483         0.375                     7.625                              Victorville                    CA         92392
   16838485         0.375                       7                                 San Jose                      CA         95123
   16811634         0.375                     8.75                               Los Angeles                    CA         90062
   16989878         0.375                     7.75                             Fort Lauderdale                  FL         33308
   16811654         0.375                     8.25                                Whittier                      CA         90601
   16811666         0.375                     7.625                           LAUDERDALE LAKES                  FL         33328
   16971770         0.375                     8.125                                ANAHEIM                      CA         92804
   16802923         0.375                      8.5                                  Bell                        CA         90201
   16803653         0.375                     7.625                               ROCKVILLE                     MD         20851
   16802927         0.375                     8.25                               Palm Coast                     FL         32137
   16802936         0.375                      8.5                                 SPARKS                       NV         89436
   16859525         0.375                     7.875                                visalia                      CA         93921
   16826101         0.375                      7.5                               El Sobrante                    CA         94803
   16826103         0.375                      7.5                              Moreno Valley                   CA         92555
   16826106         0.375                       7                                 San Jose                      CA         95111
   16826112         0.375                      7.5                              Moreno Valley                   CA         92555
   16826122         0.375                       8                                   Miami                       FL         33193
   16826128         0.375                     6.875                             Spring Valley                   CA         91977
   16852985         0.375                     7.875                             CORAL SPRINGS                   FL         33065
   16845555         0.375                     6.875                               Temecula                      CA         92592
   16980262         0.375                      7.5                               Oro Valley                     AZ         85704
   16804129         0.375                     7.375                                 Alamo                       CA         94507
   16838282         0.375                     8.625                               ALHAMBRA                      CA         91801
   16980277         0.375                     6.875                                Corona                       CA         92881
   16838284         0.375                     7.25                                Oak Park                      CA         91377
   16852872         0.375                     7.375                               LA VERNE                      CA         91750
   16731246         0.375                     7.75                                Glendale                      AZ         85302
   16852882         0.375                     7.625                              SACRAMENTO                     CA         95816
   16691781         0.375                     8.375                           SANTA FE SPRINGS                  CA         90670
   16804175         0.375                      6.5                                  Indio                       CA         92201
   16803448         0.375                     8.125                               Pittsburg                     CA         94565
   16809173         0.375                     8.125                                Houston                      TX         77007
   16823753         0.375                     7.125                                DENVER                       CO         80230
   16823759         0.375                     7.625                                Oakland                      CA         94601
   16912699         0.375                     7.75                               Woodbridge                     VA         22191
   16808463         0.375                     7.875                               Clarkston                     MI         48346
   16808469         0.375                     7.875                                CORONA                       CA         92879
   16808486         0.375                       7                                Chula Vista                    CA         91913
   16780621         0.375                     7.875                              LOS ANGELES                    CA         90059
   16780625         0.375                     6.875                        Rancho Santa Margarita               CA         92688
   16808490         0.375                     7.125                               San Diego                     CA         92139
   16772608         0.375                     7.75                                San Jose                      CA         95135
   16845509         0.375                     7.875                             Gaithersburg                    MD         20877
   16838221         0.375                      7.5                              Castro Valley                   CA         94546
   16845520         0.375                       7                                Los Angeles                    CA         90047
   16838231         0.375                     8.125                             San Francisco                   CA         94118
   16838244         0.375                       8                                 Daly City                     CA         94015
   16780654         0.375                       7                                Aliso Viejo                    CA         92656
   16838248         0.375                     8.625                               Pittsburg                     CA         94565
   16845542         0.375                     6.875                               San Diego                     CA         92120
   16838255         0.375                      7.5                              Granada Hills                   CA         91344
   16845545         0.375                     7.625                              Los Angeles                    CA         90043
   16845548         0.375                     7.25                               LOS ANGELES                    CA         91607
   16968538         0.375                     7.25                                  CHICO                       CA         95928
   16912685         0.375                      7.5                                Placentia                     CA         92870
   16808441         0.375                     6.875                               Santa Ana                     CA         92706
   16714473         0.375                     8.375                              Miami Beach                    FL         33139
   16776919         0.375                     7.125                               Riverside                     CA         92509
   16832437         0.375                     7.75                                CAMARILLO                     CA         93012
   16784946         0.375                      7.5                               CENTREVILLE                    VA         20121
   16832441         0.375                     9.125                               Riverside                     CA         92504
   16728207         0.375                     7.875                                BUCKEYE                      AZ         85326
   16808400         0.375                     7.125                              Los Angeles                    CA         90016
   16808401         0.375                     7.875                               Littleton                     CO         80127
   16823719         0.375                     7.25                                 Spring                       TX         77388
   16808410         0.375                     6.125                              Panama City                    FL         32405
   16823731         0.375                     7.25                                 DULLES                       VA         20166
   16845489         0.375                     7.375                                Pomona                       CA         91766
   16980195         0.375                       8                                 Las Vegas                     NV         89120
   16844763         0.375                     7.625                               Brentwood                     CA         94513
   16852788         0.375                     6.75                                MENDOCINO                     CA         95460
   16845498         0.375                       7                                Marysville                     WA         98270
   16852790         0.375                      6.5                                SANTA ANA                     CA         92707
   16803345         0.375                      7.5                                 HERNDON                      VA         20170
   16771894         0.375                     7.125                              Greenbrier                     TN         37073
   16839049         0.375                     8.125                                VERONA                       WI         53593
   16980318         0.375                     7.75                                 Hialeah                      FL         33014
   16798854         0.375                       8                              Mountain House                   CA         95391
   16967989         0.375                     6.625                                Seaside                      CA         93955
   16838330         0.375                     7.25                                Calexico                      CA         92231
   16838331         0.375                       7                                  Alameda                      CA         94502
   16838334         0.375                     7.375                              Simi Valley                    CA         93063
   16839065         0.375                     7.875                              Bloomington                    CA         92316
   16845629         0.375                     7.75                                  VISTA                       CA         92084
   16965024         0.375                       7                                  Anthem                       AZ         85086
   16838341         0.375                      7.5                                Hawthorne                     CA         90250
   16852922         0.375                     6.875                               TOLLESON                      AZ         85353
   16852771         0.375                     7.75                                 LYNWOOD                      CA         90262
   16840332         0.375                      7.5                                LAS VEGAS                     NV         89141
   16859314         0.375                     7.875                                Corona                       CA         92880
   16803486         0.375                     7.875                                 DORAL                       FL         33172
   16859348         0.375                     7.25                               CASA GRANDE                    AZ         85222
   16859359         0.375                      7.5                                MERIDIAN                      ID         83646
   16859365         0.375                     7.875                               SAN MATEO                     CA         94401
   17002968         0.375                     8.375                              Alexandria                     VA         22309
   16912701         0.375                      8.5                              San Francisco                   CA         94121
   16832512         0.375                     8.25                                San Diego                     CA         92115
   16833243         0.375                     7.25                                 MODESTO                      CA         95355
   16832514         0.375                     7.75                                 Oakland                      CA         94621
   16912709         0.375                     7.625                              Santa Rosa                     CA         95403
   16859382         0.375                     7.75                              MORENO VALLEY                   CA         92557
   16912716         0.375                     7.625                             Coral Springs                   FL         33065
   16912730         0.375                     7.75                                  Burke                       VA         22015
   16912732         0.375                     7.125                                Estero                       FL         33928
   16833272         0.375                     6.875                                 WIRTZ                       VA         24184
   16912742         0.375                     7.375                                Monroe                       WA         98272
   16832559         0.375                     7.625                               Kissimmee                     FL         34744
   16912764         0.375                     7.25                           Rancho Palos Verdes                CA         90275
   16912765         0.375                     7.75                                 Vienna                       VA         22182
   16790131         0.375                     8.375                            Fountain Hills                   AZ         85268
   16790133         0.375                     7.25                             Fountain Hills                   AZ         85268
   16790136         0.375                     7.875                              Chino Hills                    CA         91709
   16823833         0.375                     7.875                              DANA POINT                     CA         92629
   16809259         0.375                     8.125                               Blackfoot                     ID         83221
   16912786         0.375                     7.875                              Shrewsbury                     PA         17361
   16912797         0.375                     8.25                               Victorville                    CA         92392
   16839010         0.375                       8                                  ANAHEIM                      CA         92804
   16798812         0.375                      7.5                                Vancouver                     WA         98662
   16846317         0.375                       8                                 SANTA ANA                     CA         92707
   16968688         0.375                     7.75                                 Waldorf                      MD         20603
   16846324         0.375                     8.25                               San Marcos                     CA         92069
   16790198         0.375                     7.75                               French Camp                    CA         95231
   16798832         0.375                     7.625                               Hillsboro                     OR         97124
   16823899         0.375                       8                                 ROCKLEDGE                     FL         32955
   16803383         0.375                     7.75                                BARNEGAT                      NJ          8005
   16787071         0.375                     7.875                                Oakland                      CA         94605
   16803399         0.375                       7                                 CRESTWOOD                     IL         60445
   16859253         0.375                     7.875                           North Plainfield                  NJ          7060
   16843984         0.375                     9.125                                Orlando                      FL         32812
   16835968         0.375                     7.125                               SAN DIEGO                     CA         92154
   16778217         0.375                     7.875                                 Bronx                       NY         10465
   16835971         0.375                     7.625                               SAN DIEGO                     CA         92102
   16843996         0.375                      6.5                                 Arcadia                      CA         91007
   16843998         0.375                     7.75                               Los Angeles                    CA         90003
   16840302         0.375                     8.125                               SAN DIEGO                     CA         92154
   16840306         0.375                      7.5                                SUN CITY                      AZ         85379
   16801803         0.375                     6.875                                 MESA                        AZ         85201
   16835954         0.375                     7.25                                 PERRIS                       CA         92570
   16852653         0.375                     7.125                                Rialto                       CA         92376
   16845365         0.375                     6.625                           Huntington Beach                  CA         92648
   16845366         0.375                     7.125                               Fullerton                     CA         92832
   16852658         0.375                       7                                  HAYWARD                      CA         94544
   16797873         0.375                      7.5                                La Mirada                     CA         90638
   16723003         0.375                      7.5                                Carnation                     WA         98014
   16845370         0.375                     7.625                              Yorba Linda                    CA         92886
   16852667         0.375                     7.375                              Long Beach                     CA         90807
   16851938         0.375                     7.25                                  TRACY                       CA         95376
   16730300         0.375                      7.5                                 Orlando                      FL         32808
   16851940         0.375                       8                                VICTORVILLE                    CA         92392
   16843922         0.375                       7                              Rowland Heights                  CA         91748
   16843925         0.375                       7                             Huntington Beach                  CA         92648
   16845384         0.375                     7.375                                ANAHEIM                      CA         92804
   16852675         0.375                       7                                Suisun City                    CA         94585
   16852680         0.375                     7.25                                El Cajon                      CA         92021
   16851951         0.375                     6.875                               LAS VEGAS                     NV         89141
   16851953         0.375                     7.375                               Kissimmee                     FL         34741
   16803229         0.375                     7.875                               Riverside                     CA         92503
   16843941         0.375                       8                                Sacramento                     CA         95828
   16852696         0.375                     7.75                               PORT RICHEY                    FL         34668
   16844677         0.375                     7.75                                La Mirada                     CA         90638
   16852698         0.375                      7.5                               New Market                     MD         21774
   16803231         0.375                     7.875                               Whittier                      CA         90602
   16843959         0.375                       8                               Moncks Corner                   SC         29461
   16835941         0.375                     8.125                               SAN DIEGO                     CA         92119
   16835946         0.375                     6.75                                 Menifee                      CA         92584
   16844695         0.375                     8.25                            pacific palisades                 CA         90272
   16823585         0.375                     7.125                               San Diego                     CA         92127
   16799258         0.375                       9                                 LA JOLLA                      CA         92037
   16780416         0.375                     7.875                               San Jose                      CA         95110
   16808283         0.375                     7.75                                Temecula                      CA         92592
   16780426         0.375                     8.125                               Henderson                     NV         89052
   16845421         0.375                     8.125                                 Miami                       FL         33196
   16845427         0.375                       7                                Perry Hall                     MD         21128
   16797931         0.375                       7                                   Arvin                       CA         93203
   16797933         0.375                     7.875                              Sacramento                     CA         95864
   16845435         0.375                       9                                 Brooklyn                      NY         11235
   16798674         0.375                     6.75                                 TURLOCK                      CA         95382
   16845440         0.375                     8.375                               San Jose                      CA         95148
   16844712         0.375                     8.25                               CHATSWORTH                     CA         91311
   16844718         0.375                      6.5                               Chula Vista                    CA         91913
   16845448         0.375                     7.375                              Alexandria                     VA         22303
   16780570         0.375                     7.625                                Buckeye                      AZ         85326
   16846186         0.375                     7.75                                Palmdale                      CA         93550
   16773290         0.375                     7.75                                El Mirage                     AZ         85335
   16844735         0.375                     8.25                                 Marina                       CA         93933
   16844736         0.375                     6.875                              Brandywine                     MD         20613
   16804025         0.375                     8.125                                Houston                      TX         77007
   16844747         0.375                       8                                  Oakland                      CA         94602
   16984308         0.375                      6.5                                  TEMPE                       AZ         85284
   16824210         0.375                     7.125                              WOODBRIDGE                     VA         22191
   16824219         0.375                     6.875                                Salinas                      CA         93905
   16778189         0.375                     7.125                            ROWLAND HEIGHTS                  CA         91748
   16840265         0.375                     8.125                              SANTA CLARA                    CA         95054
   16856922         0.375                     7.75                                MONROVIA                      CA         91016
   16848906         0.375                     7.25                              Castro Valley                   CA         94546
   16808200         0.375                     8.125                              San Jacinto                    CA         92582
   16823513         0.375                      7.5                                 Phoenix                      AZ         85085
   16840280         0.375                     7.75                             Powder Springs                   GA         30127
   16840282         0.375                     7.125                              LOS ANGELES                    CA         90002
   16848922         0.375                     7.625                             Laguna Niguel                   CA         92677
   16848924         0.375                     7.75                                Pasadena                      CA         91103
   16784772         0.375                     7.25                                 LITITZ                       PA         17543
   16857675         0.375                     7.875                                Orlando                      FL         32828
   16688548         0.375                     7.375                               SAN JOSE                      CA         95121
   16808212         0.375                     7.75                                San Jose                      CA         95127
   16823523         0.375                     7.625                              Los Angeles                    CA         90042
   16824258         0.375                     7.875                                 Miami                       FL         33168
   16984366         0.375                     7.625                               Elk Grove                     CA         95758
   16848936         0.375                      6.5                                 Gilbert                      AZ         85233
   16808227         0.375                     8.125                                Lynwood                      CA         90262
   16824268         0.375                     7.875                              Los Angeles                    CA         90094
   16848941         0.375                     6.625                             Brooklyn Park                   MN         55445
   16848949         0.375                     6.75                               Queen Creek                    AZ         85243
   16823543         0.375                     8.875                             San Francisco                   CA         94110
   16728045         0.375                     8.125                               Pinopolis                     SC         29469
   16856975         0.375                     7.75                                VAN NUYS                      CA         91406
   16823551         0.375                     7.875                              Chelmsford                     MA          1824
   16799226         0.375                      7.5                                Hercules                      CA         94547
   16848961         0.375                     7.875                            Rockaway Beach                   OR         97136
   16848965         0.375                     8.25                                  Ceres                       CA         95307
   16824296         0.375                     6.75                                 PHOENIX                      AZ         85029
   16823568         0.375                      7.5                               Hyattsville                    MD         20784
   16808259         0.375                     6.75                               Winchester                     CA         92596
   16848970         0.375                      7.5                             East Palo Alto                   CA         94303
   16848972         0.375                      7.5                             East Palo Alto                   CA         94303
   16851809         0.375                     7.875                                Carson                       CA         90745
   16852540         0.375                     7.25                              Topanga Area                    CA         90290
   16851818         0.375                     6.625                                Corona                       CA         92883
   16851819         0.375                     7.125                                Miramar                      FL         33027
   16843806         0.375                     7.625                                Fresno                       CA         93722
   16851828         0.375                     7.875                               Surprise                      AZ         85379
   16989331         0.375                     8.25                               Los Angeles                    CA         90034
   16843815         0.375                     7.125                              Culver City                    CA         90230
   16853292         0.375                     7.625                               LAS VEGAS                     NV         89104
   16852564         0.375                      8.5                                Hollywood                     FL         33024
   16843816         0.375                     7.375                                Deltona                      FL         32725
   16843819         0.375                     7.875                              BAKERSFIELD                    CA         93312
   16851839         0.375                     6.75                                Mira Loma                     CA         91752
   16851842         0.375                     7.625                               Riverside                     CA         92505
   16835811         0.375                     8.125                              Saint Cloud                    FL         34772
   16843831         0.375                     7.75                                 Orlando                      FL         32828
   16845292         0.375                     7.875                                Pomona                       CA         91768
   16851855         0.375                      7.5                                 Miramar                      FL         33029
   16843840         0.375                       7                                Winchester                     VA         22601
   16843842         0.375                      7.5                                Richmond                      VA         23223
   16803135         0.375                     7.625                              South Gate                     CA         90280
   16963246         0.375                       8                                 Murrieta                      CA         92563
   16963252         0.375                     7.875                              San Jacinto                    CA         92582
   16770962         0.375                      7.5                               Kailua Kona                    HI         96740
   16843864         0.375                      7.5                        (Tujunga Area) Los Angele             CA         91042
   16803156         0.375                     8.125                               Santa Ana                     CA         92703
   16843870         0.375                     8.125                             National City                   CA         91950
   16845326         0.375                     8.125                              Santa Maria                    CA         93458
   16852617         0.375                     7.75                                 Hayward                      CA         94541
   16852629         0.375                     6.875                              Buena Park                     CA         90620
   16851901         0.375                     6.875                                HANOVER                      MD         21076
   16780464         0.375                     8.25                                 Buckeye                      AZ         85396
   16851907         0.375                     6.75                              PORT ORCHARD                    WA         98367
   16844617         0.375                     7.875                                Oakland                      CA         94601
   16780468         0.375                     7.75                              Ladera Ranch                    CA         92694
   16844622         0.375                     7.875                              CHULA VISTA                    CA         91913
   16772453         0.375                     7.625                                 Tracy                       CA         95304
   16853373         0.375                     8.25                                EL CAJON                      CA         92020
   16844628         0.375                      7.5                                 ANTIOCH                      CA         94531
   16853378         0.375                     8.25                                SAN DIEGO                     CA         92105
   16843900         0.375                      7.5                                Riverside                     CA         92508
   16823422         0.375                     7.75                                DOS PALOS                     CA         93620
   16773213         0.375                     7.75                               Chula Vista                    CA         91910
   16808371         0.375                     7.75                               San Jacinto                    CA         92583
   16806919         0.375                     8.25                              FT WASHINGTON                   MD         20744
   16773220         0.375                     6.375                             SANTA CLARITA                   CA         91350
   16806924         0.375                       7                                  CORONA                       CA         92880
   16845401         0.375                     7.625                              Windermere                     FL         34786
   16846131         0.375                       7                                 BRENTWOOD                     CA         94513
   16808390         0.375                     7.625                               Las Vegas                     NV         89121
   16845407         0.375                     7.625                              New Castle                     WA         98059
   16797912         0.375                     7.625                             Brooklyn Park                   MN         55443
   16798644         0.375                     7.625                             Florida City                    FL         33034
   16980112         0.375                     7.625                               FALLBROOK                     CA         92028
   16980116         0.375                     8.25                                 Oxnard                       CA         93033
   16980117         0.375                     7.25                                Stockton                      CA         95207
   16780436         0.375                     7.375                               Elk Grove                     CA         95624
   16730261         0.375                     7.75                              Panorama City                   CA         91402
   16803163         0.375                     7.25                               LOS ANGELES                    CA         91343
   16859026         0.375                       8                                Los Angeles                    CA         90022
   16819822         0.375                     7.75                              San Francisco                   CA         94124
   16859038         0.375                     7.75                                 Renton                       WA         98056
   16843892         0.375                     7.75                                  Tampa                       FL         33647
   16801721         0.375                      7.5                                Bremerton                     WA         98311
   16713514         0.375                     7.375                                Orange                       CA         92869
   16722264         0.375                     7.75                                 POMONA                       CA         91766
   16835884         0.375                       7                                  GILBERT                      AZ         85297
   16840201         0.375                     7.125                                PHOENIX                      AZ         85029
   16835897         0.375                     8.125                               ROSEVILLE                     CA         95678
   16801748         0.375                     6.625                               STRASBURG                     CO         80136
   16824100         0.375                       8                                Albuquerque                    NM         87113
   16849511         0.375                     6.875                                Phoenix                      AZ         85016
   16857537         0.375                     7.125                              San Carlos                     CA         94070
   16857540         0.375                     7.875                               MONROVIA                      CA         91016
   16856819         0.375                     7.75                            HUNTINGTON BEACH                  CA         92647
   16706195         0.375                      8.5                               West Covina                    CA         91791
   16857559         0.375                     8.25                              ELLICOTT CITY                   MD         21063
   16823403         0.375                      7.5                                 Fremont                      CA         94536
   16968204         0.375                     7.625                                 TRACY                       CA         95376
   16856830         0.375                     8.25                               Chino Hills                    CA         91709
   16857563         0.375                     8.125                             Coconut Creek                   FL         33063
   16848816         0.375                     7.875                              San Marcos                     CA         92069
   16840189         0.375                     8.25                               Chesapeake                     VA         23321
   16856840         0.375                     7.625                                TACOMA                       WA         98445
   16848823         0.375                     7.875                             Lake Elsinore                   CA         92532
   16848825         0.375                     7.125                              Emeryville                     CA         94608
   16784675         0.375                     8.125                               Murrieta                      CA         92563
   16849558         0.375                     8.25                                  Miami                       FL         33185
   16840127         0.375                     6.375                                 HEMET                       CA         92544
   16857522         0.375                      7.5                                  Camas                       WA         98607
   16984209         0.375                     7.875                                 Largo                       FL         33771
   16835706         0.375                       8                                WOODBRIDGE                     VA         22193
   16835713         0.375                       8                                  Downey                       CA         90241
   16851757         0.375                      7.5                               Long Beach                     CA         90806
   16851766         0.375                     7.75                                Manassas                      VA         20110
   16788960         0.375                     7.25                                San Diego                     CA         92114
   16843754         0.375                     8.375                               Livermore                     CA         94550
   16851778         0.375                     7.125                              Sag Harbor                     NY         11963
   16803045         0.375                     7.125                             Garden Grove                    CA         92840
   16851784         0.375                     7.125                               Henderson                     NV         89011
   16963159         0.375                     6.75                             AMERICAN CANYON                  CA         94589
   16843767         0.375                       8                                  Irvine                       CA         92618
   16801622         0.375                      7.5                                 MODESTO                      CA         95355
   16819746         0.375                      7.5                         LAKE VIEW TERRACE AREA               CA         91342
   16803099         0.375                     8.25                               Los Angeles                    CA         91326
   16784600         0.375                       8                                 Danville                      CA         94506
   16852401         0.375                     7.375                             Moreno Valley                   CA         92557
   16852402         0.375                     8.125                               SAN JOSE                      CA         95132
   16852403         0.375                     7.875                               HOLLYWOOD                     FL         33023
   16853133         0.375                     8.25                                  MIAMI                       FL         33131
   16852406         0.375                      7.5                                 Novato                       CA         94947
   16852409         0.375                     7.25                              Saint Helena                    CA         94574
   16852412         0.375                      7.5                                 Bolinas                      CA         94924
   16765003         0.375                     7.375                               Wildomar                      CA         92595
   16808189         0.375                     6.75                                  Rhome                       TX         76078
   16808190         0.375                     8.625                            American Canyon                  CA         94503
   16808199         0.375                     7.125                             Garden Grove                    CA         92840
   16798443         0.375                     7.75                               PALM COAST                     FL         32137
   16853239         0.375                     8.25                               CAPE CORAL                     FL         33993
   16853245         0.375                     8.25                                EL CAJON                      CA         92020
   16852518         0.375                      7.5                            Rancho Cucamonga                  CA         91730
   16798465         0.375                     7.375                          Desert Hot Springs                 CA         92240
   16853250         0.375                     8.25                                ISSAQUAH                      WA         98029
   16765041         0.375                     6.75                                Bellevue                      WA         98004
   16852522         0.375                      7.5                               SAN YSIDRO                     CA         92173
   16852525         0.375                      7.5                                 Concord                      CA         94519
   16853261         0.375                      7.5                                 ORLANDO                      FL         32832
   16852534         0.375                     7.75                                 Concord                      CA         94521
   16849492         0.375                     7.875                               STOCKTON                      CA         95219
   16968159         0.375                     8.125                               Pacifica                      CA         94044
   16982743         0.375                      7.5                                San Jose                      CA         95123
   16823379         0.375                     7.625                                Vallejo                      CA         94591
   16798327         0.375                     7.375                               ESCONDIDO                     CA         92025
   16982766         0.375                     7.625                               WOODLAND                      CA         95776
   16823392         0.375                     8.875                               Romoland                      CA         92585
   16806626         0.375                     7.625                                Downey                       CA         90240
   16982785         0.375                       8                                 Portland                      OR         97220
   16856747         0.375                     6.875                              N LAS VEGAS                    NV         89030
   16857477         0.375                     8.25                              Lovettsville                    VA         20180
   16824057         0.375                       8                                  Seattle                      WA         98133
   16968121         0.375                     7.625                             Windsor Mill                    MD         21244
   16968126         0.375                     7.875                                 Chino                       CA         91710
   16823336         0.375                     7.125                                REDMOND                      WA         98052
   16968131         0.375                     7.75                               LOS ANGELES                    CA         90044
   16968133         0.375                     6.75                               Woodbridge                     VA         22192
   16775849         0.375                      7.5                                San Diego                     CA         92128
   16807307         0.375                     8.125                               Blackfoot                     ID         83221
   16968140         0.375                     7.75                                 Oakton                       VA         22124
   16848756         0.375                     7.875                               La Mirada                     CA         90638
   16849489         0.375                     6.625                                 NAPA                        CA         94558
   16807310         0.375                     7.625                              SAN MARCOS                     CA         92078
   16807317         0.375                     7.625                               HILLSBORO                     OR         97123
   16856781         0.375                     8.125                              SACRAMENTO                     CA         95820
   16775863         0.375                     8.25                               Sacramento                     CA         95823
   16785251         0.375                     7.375                               Las Vegas                     NV         89128
   16857426         0.375                     7.375                                PEORIA                       AZ         85383
   16818954         0.375                     7.25                              Moreno Valley                   CA         92551
   16834998         0.375                     7.75                                 Clayton                      CA         94517
   16840043         0.375                     6.875                              SCOTTSDALE                     AZ         85254
   16776510         0.375                     7.75                                La Puente                     CA         91744
   16801578         0.375                     6.875                              Middletown                     CT          6457
   16857433         0.375                       7                               MORENO VALLEY                   CA         92555
   16819690         0.375                       8                                  HAYWARD                      CA         94545
   16819696         0.375                       7                                 Las Vegas                     NV         89131
   16856719         0.375                     7.25                                Inglewood                     CA         90301
   16824028         0.375                       8                               LEHIGH ACRES                    FL         33971
   16785283         0.375                     7.125                              Oregon City                    OR         97045
   16823301         0.375                     7.25                                Las Vegas                     NV         89178
   16823302         0.375                     7.75                                 Carson                       CA         90745
   16775816         0.375                      7.5                               Santa Rosa                     CA         95407
   16823317         0.375                     7.75                               Sebastopol                     CA         95472
   16824049         0.375                     7.25                             PRINCE WILLIAM                   VA         22192
   16968116         0.375                     7.25                               San Marcos                     CA         92078
   16857410         0.375                     7.375                             YUCCA VALLEY                    CA         92284
   16818940         0.375                     7.625                               Ossining                      NY         10562
   16834981         0.375                       9                              Fort Lauderdale                  FL         33308
   16970309         0.375                     7.625                               Temecula                      CA         92591
   16852374         0.375                     7.625                                Sonoma                       CA         95476
   16963024         0.375                     6.875                               FAIRFIELD                     CA         94533
   16852386         0.375                     7.25                                Richmond                      CA         94806
   16963037         0.375                     7.875                               LAS VEGAS                     NV         89139
   16852392         0.375                     7.375                             Pleasant Hill                   CA         94523
   16852394         0.375                       7                                BUENA PARK                     CA         90621
   16851671         0.375                     8.625                             VALLEY STREAM                   NY         11581
   16970339         0.375                       8                               Garden Grove                    CA         92843
   16851678         0.375                     7.875                            Brooklyn Center                  MN         55429
   16851679         0.375                     7.125                                Carson                       CA         90745
   16834913         0.375                     7.125                              Bakersfield                    CA         93312
   16730052         0.375                     7.875                             Apple Valley                    CA         92308
   16851692         0.375                     7.25                                Portland                      OR         97230
   16851695         0.375                      8.5                               Washington                     DC         20010
   16851698         0.375                       8                                San Antonio                    TX         78216
   16714023         0.375                     6.75                              Port Orchard                    WA         98366
   16963075         0.375                     7.25                               SCOTTSDALE                     AZ         85259
   16834937         0.375                     7.375                             Thousand Oaks                   CA         91362
   16730073         0.375                     9.125                               Oceanside                     CA         92057
   16801517         0.375                     7.375                                Irvine                       CA         92620
   16818901         0.375                       7                                Santa Cruz                     CA         95062
   16819630         0.375                     7.25                              BURTONSVILLE                    MD         20866
   16819631         0.375                     7.75                                San Jose                      CA         95138
   16818903         0.375                     7.125                              Diamond Bar                    CA         91765
   16819632         0.375                      6.5                                 SEATTLE                      WA         98112
   16851719         0.375                     7.625                              Chula Vista                    CA         91915
   16963106         0.375                     6.875                               Chandler                      AZ         85249
   16851735         0.375                     7.375                              Wellington                     FL         33414
   16852465         0.375                      8.5                                 NEWHALL                      CA         91321
   16803001         0.375                     7.625                               Antelope                      CA         95843
   16963007         0.375                      7.5                              Coral Springs                   FL         33065
   16852362         0.375                     7.25                             RANCHO CORDOVA                   CA         95670
   16851606         0.375                       7                                 Brentwood                     CA         94513
   16851614         0.375                      7.5                              Santa Clarita                   CA         91351
   16806588         0.375                     7.75                              Baldwin Park                    CA         91706
   16839953         0.375                     6.875                              Grants Pass                    OR         97527
   16839958         0.375                     7.375                               SAN PABLO                     CA         94806
   16853020         0.375                     7.375                               LONG BARN                     CA         95335
   16853023         0.375                      7.5                                HENDERSON                     NV         89015
   16853027         0.375                       7                                Los Angeles                    CA         90011
   16839969         0.375                     7.75                                 Sonoma                       CA         95476
   16806546         0.375                     6.875                            WEST PALM BEACH                  FL         33407
   16973947         0.375                       7                                  Everett                      WA         98208
   16807282         0.375                     6.875                              SAN MARCOS                     CA         92078
   16807283         0.375                     7.375                                MODESTO                      CA         95356
   16806558         0.375                     7.125                              WOODBRIDGE                     VA         22193
   16839992         0.375                     7.375                              CAPE CORAL                     FL         33991
   16839999         0.375                     7.375                               San Diego                     CA         92149
   16856648         0.375                     7.75                                  DIXON                       CA         95620
   16857378         0.375                       7                               SAN FRANCISCO                   CA         94103
   16856651         0.375                      7.5                               Union City                     CA         94587
   16777190         0.375                      7.5                                Elk Grove                     CA         95624
   16857381         0.375                     7.75                              SAN FRANCISCO                   CA         94112
   16847912         0.375                     7.875                               Englewood                     FL         34223
   16848891         0.375                     7.75                             North Las Vegas                  NV         89031
   16848895         0.375                     7.875                                Redmond                      WA         98053
   16848897         0.375                     7.625                                Pacheco                      CA         94553
   16806653         0.375                     7.875                                Houston                      TX         77007
   16844414         0.375                     7.75                             NORTH LAS VEGAS                  NV         89030
   16851707         0.375                       7                                VICTORVILLE                    CA         92392
   16853167         0.375                       7                                  Salinas                      CA         93907
   16806676         0.375                     7.375                              Cape Coral                     FL         33914
   16834944         0.375                       8                                 Lancaster                     CA         93535
   16730087         0.375                     8.875                               Carlsbad                      CA         92009
   16785214         0.375                       7                                 San Diego                     CA         92131
   16785220         0.375                      7.5                               SALTON SEA                     CA         92275
   16699998         0.375                     7.125                               Show Low                      AZ         85901
   16713297         0.375                      7.5                               LOS ANGELES                    CA         90038
   16849345         0.375                     6.625                                CLINTON                      WA         98236
   16849350         0.375                     7.375                               FAIRFIELD                     CA         94533
   16849354         0.375                     7.375                               Vacaville                     CA         95688
   16857374         0.375                     7.875                                AROMAS                       CA         95004
   16856624         0.375                       8                                CASA BLANCA                    CA         92504
   16818881         0.375                     7.375                                LOMPOC                       CA         93436
   16818888         0.375                     7.875                                Lanham                       MD         20706
   16857326         0.375                     7.625                                Apopka                       FL         32703
   16834890         0.375                     8.75                               North Hills                    CA         91343
   16856600         0.375                     7.625                               West Linn                     OR         97068
   16849311         0.375                     8.125                               SAHUARITA                     AZ         85629
   16818863         0.375                     7.25                                Goodyear                      AZ         85336
   16818867         0.375                      6.5                                Brentwood                     CA         94513
   16785171         0.375                     6.875                               Portland                      OR         97203
   16785130         0.375                       8                                 Whittier                      CA         90604
   16785131         0.375                     8.875                                Orange                       CA         92867
   16818838         0.375                     7.375                              Dana Point                     CA         92624
   16834879         0.375                       8                                 Lancaster                     CA         93535
   16834889         0.375                     8.375                              Montebello                     CA         90640
   16801467         0.375                       7                                 LAS VEGAS                     NV         89139
   16826838         0.375                       8                                 HENDERSON                     NV         89044
   17003073         0.375                     7.875                                Phoenix                      AZ         85085
   16819552         0.375                     7.875                               SPARLAND                      IL         61565
   16835592         0.375                     7.875                               BEAUMONT                      CA         92223
   16834845         0.375                     7.875                              West Covina                    CA         91791
   16970281         0.375                     7.875                              PALM COAST                     FL         32164
   16970226         0.375                     7.375                               Lakeville                     MN         55044
   16851566         0.375                     6.75                                Beaumont                      CA         92223
   16852295         0.375                       8                             Panama City Beach                 FL         32407
   16851569         0.375                      7.5                               West Jordan                    UT         84084
   16844297         0.375                     7.25                                 Delano                       CA         93215
   16970258         0.375                       8                                  Waddell                      AZ         85355
   16851599         0.375                     7.875                               Sunnyvale                     CA         94089
   16818800         0.375                     6.625                              Bakersfield                    CA         93311
   16852244         0.375                     7.875                                 RIFLE                       CO         81650
   16852248         0.375                     7.875                                 RIFLE                       CO         81650
   16852253         0.375                     7.875                                 RIFLE                       CO         81650
   16852259         0.375                     8.25                                 Laurel                       MD         20707
   16973899         0.375                     7.875                               Kissimmee                     FL         34744
   16851535         0.375                     7.25                               Scottsdale                     AZ         85260
   16852266         0.375                     8.25                               Centreville                    VA         20120
   16772079         0.375                     7.625                              HAINES CITY                    FL         33844
   16835502         0.375                     8.125                             Coconut Creek                   FL         33073
   16851541         0.375                     9.375                             Grain Valley                    MO         64029
   16851543         0.375                     6.75                               Wrightwood                     CA         92397
   16852275         0.375                     8.125                              Miami Beach                    FL         33139
   16852278         0.375                     7.875                               Manassas                      VA         20109
   16851553         0.375                     7.75                                 OAKDALE                      CA         95361
   16970219         0.375                     7.375                            Apache Junction                  AZ         85219
   16852285         0.375                     6.75                                  MIAMI                       FL         33169
   16851559         0.375                     7.75                                  Brea                        CA         92823
   16807154         0.375                     7.875                               ASHEVILLE                     NC         28804
   16847870         0.375                     6.75                                 LAUREL                       MD         20724
   16839916         0.375                     7.375                               La Palma                      CA         90623
   16847947         0.375                     7.375                              SAN JACINTO                    CA         92582
   16968070         0.375                     6.75                              Saint Charles                   MO         63303
   16968073         0.375                     6.75                                 Gilbert                      AZ         85296
   16982657         0.375                      7.5                             Merritt Island                   FL         32952
   16847958         0.375                     8.125                               Rosamond                      CA         93560
   16853000         0.375                     8.125                                KENOSHA                      WI         53142
   16853001         0.375                     7.625                                OAKLEY                       CA         94561
   16853004         0.375                       7                                 LIVERMORE                     CA         94551
   16982660         0.375                     7.75                                Manassas                      VA         20112
   16857283         0.375                     7.875                                Hayward                      CA         94541
   16790947         0.375                     8.125                               BALTIMORE                     MD         21215
   16856558         0.375                     8.25                                SEMINOLE                      FL         33776
   16856571         0.375                     7.875                               Portland                      OR         97209
   16849289         0.375                     8.25                                ESCONDIDO                     CA         92027
   16776391         0.375                     9.125                                CORONA                       CA         92880
   16335789         0.375                     7.625                               Goodyear                      AZ         85338
   16847844         0.375                     8.25                              LEHIGH ACRES                    FL         33972
   16766926         0.375                     7.125                               Elk Grove                     CA         95624
   16856594         0.375                       7                               MORENO VALLEY                   CA         92553
   16775677         0.375                     8.375                              South Gate                     CA         90280
   16856596         0.375                     6.875                                ONTARIO                      CA         91761
   16839834         0.375                     6.625                               OCEANSIDE                     CA         92057
   16849224         0.375                     7.75                                ALTADENA                      CA         91001
   16785073         0.375                     8.75                                Livermore                     CA         94551
   16801391         0.375                     7.75                                 Seattle                      WA         98118
   16857255         0.375                     7.625                             Gardnerville                    NV         89410
   16849239         0.375                     7.25                               KAILUA KONA                    HI         96740
   16857262         0.375                     7.25                                 Ramona                       CA         92065
   16857263         0.375                     7.125                               Portland                      OR         97236
   16857280         0.375                     6.875                             ALTADENA AREA                   CA         91001
   16856552         0.375                     7.25                               Paso Robles                    CA         93446
   16994872         0.375                     7.25                                Surprise                      AZ         85374
   16819462         0.375                      7.5                              Spring Valley                   CA         91977
   16818735         0.375                     7.75                                 Fontana                      CA         92335
   16994882         0.375                     6.875                                 Mesa                        AZ         85202
   16819470         0.375                     6.75                                  Bend                        OR         97702
   16818743         0.375                     6.625                              San Leandro                    CA         94578
   16826768         0.375                     8.125                             LEHIGH ACRES                    FL         33972
   17001550         0.375                     7.625                               Escondido                     CA         92026
   17001561         0.375                     7.25                              Yucca Valley                    CA         92284
   16857241         0.375                     7.875                               Las Vegas                     NV         89113
   16801388         0.375                     7.625                               Oceanside                     CA         92056
   16857243         0.375                     8.625                                Antioch                      CA         94509
   16818711         0.375                       7                                  Antioch                      CA         94509
   16801330         0.375                     7.125                               Riverside                     CA         92503
   16818722         0.375                     6.875                             San Clemente                    CA         92673
   16970193         0.375                     7.875                             Lake Elsinore                   CA         92532
   16819411         0.375                     7.875                               Las Vegas                     NV         89149
   16819415         0.375                     7.375                                YUCAIPA                      CA         92399
   16851498         0.375                     7.375                                 Mesa                        AZ         85202
   16970166         0.375                      9.5                             Running Springs                  CA         92382
   16994841         0.375                     7.625                               Oceanside                     CA         92057
   16994843         0.375                       7                                Simi Valley                    CA         93065
   16818702         0.375                     8.125                               Glendale                      AZ         85307
   16826723         0.375                       8                                 Hesperia                      CA         92345
   16970175         0.375                     7.75                               Springfield                    VA         22152
   16970179         0.375                     8.875                              San Leandro                    CA         94578
   16805695         0.375                     7.75                               San Gabriel                    CA         91776
   16851460         0.375                     7.25                                  Hemet                       CA         92543
   16771275         0.375                      7.5                              LAGUNA HILLS                    CA         92653
   16802006         0.375                     7.75                                Oceanside                     CA         92056
   16851470         0.375                      7.5                                Hillsboro                     OR         97123
   16628561         0.375                     7.625                               Fallbrook                     CA         92028
   16851475         0.375                     7.75                                HESPERIA                      CA         92344
   16802011         0.375                     7.875                               Brentwood                     CA         94513
   16771298         0.375                      7.5                                 Chicago                      IL         60607
   16766966         0.375                     8.25                               Union City                     CA         94587
   16839868         0.375                      7.5                                 Margate                      FL         33063
   16806446         0.375                     7.75                               Culver City                    CA         90232
   16806448         0.375                      7.5                                 Carson                       CA         90746
   16839872         0.375                     7.25                               Santa Rosa                     CA         95401
   16847897         0.375                     8.25                               UPLAND AREA                    CA         91784
   16805724         0.375                     7.875                              LOS ANGELES                    CA         90044
   16766982         0.375                     7.125                            WEST SACRAMENTO                  CA         95691
   16806462         0.375                     7.75                               WEST COVINA                    CA         91790
   16805734         0.375                     8.125                              Santa Maria                    CA         93455
   16805739         0.375                       7                                ALISO VIEJO                    CA         92656
   16806473         0.375                     7.875                              WOODBRIDGE                     VA         22192
   16851430         0.375                     7.75                                 Clovis                       CA         93612
   16835404         0.375                     8.125                              North Port                     FL         34288
   16835407         0.375                     7.625                                ANAHEIM                      CA         92806
   16805686         0.375                     7.375                               Hesperia                      CA         92345
   16775757         0.375                      7.5                                 Gilbert                      AZ         85297
   16968051         0.375                       8                                 LA PUENTE                     CA         91744
   16823463         0.375                       8                                 Temecula                      CA         92592
   16848879         0.375                     6.875                             Laguna Niguel                   CA         92677
   16823470         0.375                     7.75                                ALTADENA                      CA         91001
   16823475         0.375                     7.875                       (Pacoima Area) Los Angele             CA         91331
   16856670         0.375                     7.375                              SAN LEANDRO                    CA         94578
   16857589         0.375                       8                              Upper Marlboro                   MD         20774
   16849571         0.375                     8.125                               Elk Grove                     CA         95624
   16984275         0.375                     7.625                               Puyallup                      WA         98375
   16857593         0.375                     7.875                                ANAHEIM                      CA         92804
   16849578         0.375                     7.25                                 PHOENIX                      AZ         85085
   16823448         0.375                       7                               San Francisco                   CA         94134
   16848852         0.375                     7.75                             San Bernardino                   CA         92407
   16849582         0.375                     8.25                              MORENO VALLEY                   CA         92553
   16848855         0.375                       8                               Moreno Valley                   CA         92555
   16823452         0.375                     7.75                                 Oakland                      CA         94607
   16823455         0.375                     6.375                                Phoenix                      AZ         85023
   16968409         0.375                     6.75                               GRANTS PASS                    OR         97526
   16808301         0.375                       7                                 San Diego                     CA         92129
   16823623         0.375                     8.125                               Bountiful                     UT         84010
   16968428         0.375                       8                                  ANTIOCH                      CA         94531
   16781203         0.375                     7.75                              Miami Shores                    FL         33150
   16808341         0.375                     8.125                             Moreno Valley                   CA         92551
   16824387         0.375                      7.5                                 ANAHEIM                      CA         92802
   16824158         0.375                     7.25                               COVINA AREA                    CA         91722
   16848831         0.375                     7.25                                 CORONA                       CA         92882
   16784685         0.375                     7.875                              Sacramento                     CA         95820
   16823608         0.375                       6                               Laguna Niguel                   CA         92677
   16721673         0.375                     7.625                             Santa Clarita                   CA         91354
   16786286         0.375                     7.625                               Oxon Hill                     MD         20745
   16776815         0.375                     7.875                              Washington                     DC         20001
   16852123         0.375                     7.875                              Westminster                    CA         92683
   16851403         0.375                     8.125                             NEWPORT BEACH                   CA         92660
   16798065         0.375                     7.875                              SANTA ROSA                     CA         95401
   16839783         0.375                     8.25                                 Reston                       VA         20190
   16798055         0.375                      7.5                                 La Mesa                      CA         91942
   16852104         0.375                       8                                  RESTON                       VA         20191
   16790886         0.375                     7.625                                Pomona                       CA         91766
   16814321         0.375                     7.625                               COACHELLA                     CA         92236
   16814332         0.375                     7.125                                Norwalk                      CA         90650
   16814357         0.375                      7.5                                KIRKLAND                      WA         98033
   16814315         0.375                     7.625                              CHULA VISTA                    CA         91910
   16847718         0.375                     7.75                              Moreno Valley                   CA         92555
   16856469         0.375                      6.5                               Santa Maria                    CA         93458
   16807000         0.375                     7.125                               EL CAJON                      CA         92020
   16849188         0.375                     7.25                                 Salinas                      CA         93905
   16768269         0.375                      7.5                                 Olympia                      WA         98502
   16825991         0.375                     7.125                                Pinole                       CA         94564
   16776257         0.375                     7.75                                Murrieta                      CA         92563
   16856449         0.375                     8.125                               DUMFRIES                      VA         22026
   16991155         0.375                     7.875                               La Quinta                     CA         92253
   16857187         0.375                      7.5                              Gardnerville                    NV         89460
   17001474         0.375                     7.875                                 Vail                        AZ         85641
   16857155         0.375                     7.25                                HERCULES                      CA         94547
   16849140         0.375                     7.625                              Sacramento                     CA         95828
   16825986         0.375                     8.875                              VICTORVILLE                    CA         92392
   17001498         0.375                       8                                 Vancouver                     WA         98665
   16849150         0.375                     6.875                               Sunnyvale                     CA         94086
   16991145         0.375                     8.125                              West Covina                    CA         91792
   16776253         0.375                     7.25                              San Francisco                   CA         94124
   16857173         0.375                     7.875                              Orange Park                    FL         32065
   16857175         0.375                     7.375                              WEST HILLS                     CA         91307
   16825940         0.375                     7.625                              Chatsworth                     CA         91311
   16801279         0.375                     7.625                                Menifee                      CA         92584
   16857137         0.375                     7.875                              Chula Vista                    CA         91911
   16825935         0.375                     7.25                            Black Canyon City                 AZ         85324
   16801260         0.375                     7.75                                 Hayward                      CA         94541
   16801263         0.375                     7.875                              Los Angeles                    CA         90008
   16825913         0.375                     7.25                               San Marcos                     CA         92078
   16825914         0.375                     7.75                                 Antioch                      CA         94509
   16819356         0.375                     7.25                                 Fontana                      CA         92337
   16994773         0.375                     7.75                                Richmond                      VA         23234
   16801244         0.375                     7.875                                Atwater                      CA         95301
   16826651         0.375                       7                                  Oakley                       CA         94561
   16826656         0.375                      7.5                                San Diego                     CA         92113
   16835352         0.375                      6.5                                 Fairfax                      VA         22314
   16851391         0.375                     7.875                                Concord                      CA         94519
   16813589         0.375                      7.5                                RIVERSIDE                     CA         92504
   16628422         0.375                      8.5                                 RESEDA                       CA         91335
   16980908         0.375                     8.125                                Reunion                      FL         34747
   16839651         0.375                      8.5                                San Diego                     CA         92131
   16838942         0.375                     7.875                               Riverside                     CA         92503
   16814279         0.375                     6.75                              LAKE ALMANOR                    CA         96137
   16839687         0.375                     7.875                               LAS VEGAS                     NV         89148
   16844000         0.375                       8                                  Compton                      CA         90221
   16844006         0.375                     8.25                                 Modesto                      CA         95355
   16839691         0.375                     8.125                                Miramar                      FL         33027
   16693895         0.375                     8.375                               Sterling                      VA         20164
   16838968         0.375                     8.125                               Lakewood                      CA         90713
   16852034         0.375                     7.875                                Salinas                      CA         93905
   16852036         0.375                     8.25                                 Colton                       CA         92324
   16788502         0.375                     6.625                               BREMERTON                     WA         98311
   16852040         0.375                     7.375                                Fontana                      CA         92336
   16852048         0.375                     7.75                               SANTA MARIA                    CA         93455
   16856378         0.375                     7.75                                San Diego                     CA         92154
   16839611         0.375                     7.875                               Calimesa                      CA         92320
   16839615         0.375                     5.375                               Mira Loma                     CA         91752
   16856383         0.375                     7.875                              Winchester                     CA         92596
   16991088         0.375                     7.875                               Frederick                     MD         21701
   16847638         0.375                     7.375                                RESEDA                       CA         91335
   16856388         0.375                     7.25                               YORBA LINDA                    CA         92887
   16839621         0.375                     7.25                               Watsonville                    CA         95076
   16856391         0.375                     6.75                                  Indio                       CA         92202
   16839624         0.375                       8                               PALM SPRINGS                    CA         92264
   16847645         0.375                     8.25                                Adamstown                     MD         21710
   16839629         0.375                     7.875                               Bay Point                     CA         94565
   16768187         0.375                      7.5                                 OLYMPIA                      WA         98502
   16814221         0.375                      7.5                                West Linn                     OR         97068
   16839632         0.375                     7.625                              San Lorenzo                    CA         94580
   16839642         0.375                      7.5                              SAN CLEMENTE                    CA         92673
   16991018         0.375                     7.125                                 Ceres                       CA         95307
   16801191         0.375                       8                                 Daly City                     CA         94014
   16801195         0.375                     8.25                               Victorville                    CA         92395
   16809830         0.375                       8                                 SAN DIEGO                     CA         92114
   16856329         0.375                     7.75                              Gardnerville                    NV         89460
   16809835         0.375                     7.875                               ASHEVILLE                     NC         28801
   16856330         0.375                      7.5                                 CORONA                       CA         92879
   16790725         0.375                     6.625                                Concord                      CA         94521
   16856350         0.375                     7.25                                 Vallejo                      CA         94591
   16857080         0.375                     8.75                                 Castaic                      CA         91384
   16809866         0.375                       8                                  SONOMA                       CA         95476
   16991062         0.375                     8.375                               Murrieta                      CA         92562
   16847612         0.375                     7.25                             EAST WENATCHEE                   WA         98802
   16847617         0.375                      7.5                                 OAKLAND                      CA         94601
   16847618         0.375                     7.25                                 Salinas                      CA         93906
   16809873         0.375                     7.875                                BUCKEYE                      AZ         85396
   16839603         0.375                     7.625                              Springfield                    VA         22151
   16767438         0.375                     8.125                                 Indio                       CA         92201
   16978640         0.375                     7.75                               Chula Vista                    CA         91913
   16978657         0.375                     8.25                                Los Gatos                     CA         95032
   16801171         0.375                     7.625                               King City                     CA         93930
   16856301         0.375                     7.75                               Long Beach                     CA         90805
   16801179         0.375                     7.625                              SCOTTSDALE                     AZ         85262
   16856309         0.375                      7.5                                PARAMOUNT                     CA         90723
   16801184         0.375                     7.625                                Antioch                      CA         94509
   16856313         0.375                     6.625                              Glen Allen                     VA         23059
   16852098         0.375                     7.25                                 Orlando                      FL         32837
   16851370         0.375                     7.75                               Sacramento                     CA         95835
   16835344         0.375                     7.875                               ROCKVILLE                     MD         20851
   16851280         0.375                     7.625                              CANYON LAKE                    CA         92587
   16835255         0.375                       8                                 BEAUMONT                      CA         92223
   16851298         0.375                     8.25                               WEST HILLS                     CA         91304
   16835279         0.375                       8                                JERSEY CITY                    NJ          7306
   16978632         0.375                     7.375                               SAN DIEGO                     CA         92110
   16964966         0.375                      8.5                              San Francisco                   CA         94134
   16835319         0.375                     7.25                                Sebastian                     FL         32958
   16714104         0.375                     7.375                            Powder Springs                   GA         30127
   16851207         0.375                     7.25                                LOS BANOS                     CA         93635
   16851208         0.375                     7.25                                 FREMONT                      CA         94538
   16851222         0.375                     7.625                                Orlando                      FL         32837
   16851232         0.375                     7.75                                Oxon Hill                     MD         20745
   16851245         0.375                     7.375                               Riverton                      UT         84065
   16851251         0.375                     7.25                                HENDERSON                     NV         89052
   16851253         0.375                      7.5                                 ANTIOCH                      CA         94531
   16851276         0.375                     7.75                                Las Vegas                     NV         89131
   16849381         0.375                     7.375                                 Fife                        WA         98424
   16849498         0.375                     7.25                                Riverside                     CA         92505
   16849537         0.375                     7.125                               San Jose                      CA         95131
   16851056         0.375                     7.25                             VALLEY SPRINGS                   CA         95252
   16851067         0.375                     6.125                             Redwood City                    CA         94062
   16851070         0.375                       7                               Santa Barbara                   CA         93111
   16851083         0.375                     7.625                               SAN JOSE                      CA         95116
   16851146         0.375                      6.5                                 Oxnard                       CA         93030
   16851175         0.375                     7.375                             LEHIGH ACRES                    FL         33971
   16849197         0.375                     8.125                                Hialeah                      FL         33012
   16849106         0.375                     7.125                               PATTERSON                     CA         95363
   16849109         0.375                     7.875                               STOCKTON                      CA         95212
   16849259         0.375                      7.5                                  TAMPA                       FL         33610
   16849155         0.375                     7.75                               LEMON GROVE                    CA         91945
   16847568         0.375                     7.875                               Hesperia                      CA         92344
   16847577         0.375                     7.125                                YAKIMA                       WA         98902
   16847582         0.375                       8                               SANTA BARBARA                   CA         93101
   16847589         0.375                     7.125                                DRAPER                       UT         84020
   16847592         0.375                     8.125                              SANTA CRUZ                     CA         95060
   16847605         0.375                     8.125                               SAN DIEGO                     CA         92123
   16847627         0.375                     6.75                              Mission Viejo                   CA         92691
   16847631         0.375                     7.875                               LAS VEGAS                     NV         89113
   16847853         0.375                     7.75                                  SANDY                       UT         84092
   16847671         0.375                     7.875                               MARTINEZ                      CA         94553
   16847690         0.375                      7.5                                Irvington                     NJ          7111
   16847745         0.375                     7.125                               LAS VEGAS                     NV         89147
   16847754         0.375                     6.875                               Jamestown                     RI          2835
   16847772         0.375                     7.125                               OCEANSIDE                     CA         92054
   16847974         0.375                     7.75                                 Gilbert                      AZ         85297
   16848036         0.375                     8.125                               Rockledge                     FL         32955
   16845845         0.375                     6.875                             Rohnert Park                    CA         94928
   16845858         0.375                     8.125                                 Doral                       FL         33172
   16845883         0.375                     7.125                                GILBERT                      AZ         85297
   16845915         0.375                     8.25                                HOLLYWOOD                     FL         33020
   16845922         0.375                     7.875                               SAN DIEGO                     CA         92123
   16846283         0.375                     7.625                                Seattle                      WA         98199
   16846285         0.375                     7.625                             Moreno Valley                   CA         92555
   16846024         0.375                     8.125                            North Las Vegas                  NV         89032
   16846034         0.375                     7.625                               Torrance                      CA         90502
   16846042         0.375                       8                                  MODESTO                      CA         95355
   16846053         0.375                     7.375                            San Bernardino                   CA         92405
   16846071         0.375                      6.5                               Scottsdale                     AZ         85251
   16846297         0.375                     7.375                               LA PUENTE                     CA         91744
   16847498         0.375                     6.625                             FLOWER MOUND                    TX         75022
   16847507         0.375                     7.75                               Union City                     CA         94587
   16846098         0.375                     7.125                               SURPRISE                      AZ         85379
   16846132         0.375                     7.75                               VICTORVILLE                    CA         92394
   16846162         0.375                     6.375                              Santa Maria                    CA         93454
   16846174         0.375                     7.875                               Stockton                      CA         95212
   16845632         0.375                     7.25                                San Diego                     CA         92122
   16845797         0.375                       7                                 WAIKOLOA                      HI         96738
   16845805         0.375                     7.625                                Orange                       CA         92869
   16844903         0.375                     7.75                                PASADENA                      CA         91107
   16845565         0.375                     6.875                                Apopka                       FL         32712
   16845611         0.375                     8.125                                Weston                       FL         33326
   16844685         0.375                       7                                 Riverside                     CA         92503
   16844709         0.375                     7.375                        (GRANADA HILLS AREA) LA              CA         91344
   16844542         0.375                     7.25                              Coconut Creek                   FL         33073
   16844754         0.375                     7.875                              SACRAMENTO                     CA         95831
   16844769         0.375                      7.5                               MIAMI-DADE                     FL         33095
   16844783         0.375                       8                                  FONTANA                      CA         92336
   16844793         0.375                       8                                NEW MILFORD                    NJ          7646
   16844636         0.375                     8.125                               STOCKTON                      CA         95209
   16844647         0.375                     7.75                               PEARL CITY                     HI         96782
   16844656         0.375                     7.375                              Santa Clara                    CA         95050
   16840286         0.375                      7.5                                MUSKEGON                      MI         49445
   16844289         0.375                     7.25                                 Concord                      CA         94521
   16844292         0.375                       8                                Santa Clara                    CA         95050
   16844294         0.375                     7.375                               DALY CITY                     CA         94015
   16844336         0.375                     6.875                                 LODI                        CA         95242
   16844350         0.375                       7                                  VISALIA                      CA         93292
   16844365         0.375                     6.75                                Las Vegas                     NV         89131
   16844392         0.375                     8.125                                FAIRFAX                      VA         22030
   16844397         0.375                     7.625                                FAIRFAX                      VA         22033
   16844447         0.375                     8.25                                 Orlando                      FL         32835
   16844492         0.375                     6.875                               ROSELAND                      CA         95407
   16844516         0.375                       7                                 MUKILTEO                      WA         98275
   16840074         0.375                      7.5                               SOUTH GATE                     CA         90280
   16840113         0.375                     7.25                              FAYETTEVILLE                    GA         30215
   16840166         0.375                     7.25                                Las Vegas                     NV         89115
   16840214         0.375                     7.125                             BALDWIN PARK                    CA         91706
   16840217         0.375                      7.5                                  DIXON                       CA         95620
   16840224         0.375                     7.75                               Santa Rosa                     CA         95407
   16840233         0.375                     6.75                                Belvedere                     CA         94920
   16840235         0.375                     7.75                                 CORONA                       CA         92880
   16839825         0.375                     8.25                              Uppr Marlboro                   MD         20774
   16839862         0.375                     7.375                              UNION CITY                     CA         94587
   16839890         0.375                     8.125                               Las Vegas                     NV         89115
   16839892         0.375                      7.5                                Kissimmee                     FL         34741
   16839954         0.375                     7.25                                RIVERSIDE                     CA         92504
   16839961         0.375                      7.5                                RIVERSIDE                     CA         92504
   16839320         0.375                     7.125                             Santa Clarita                   CA         91387
   16839660         0.375                     7.875                                 Lehi                        UT         84043
   16839711         0.375                       8                               CAMERON PARK                    CA         95682
   16839721         0.375                     7.625                            FORT WASHINGTON                  MD         20744
   16839744         0.375                       8                                 LAS VEGAS                     NV         89147
   16839746         0.375                     6.75                                SAN DIEGO                     CA         92130
   16839763         0.375                     6.75                                CAPITOLA                      CA         95010
   16839766         0.375                      7.5                                SAN JOSE                      CA         95132
   16839772         0.375                      7.5                                 ASHBURN                      VA         20147
   16839797         0.375                     8.125                                Gresham                      OR         97030
   16839213         0.375                     8.125                              DANA POINT                     CA         92629
   16839234         0.375                      7.5                                Winnetka                      CA         91306
   16839238         0.375                     7.875                              LEMON GROVE                    CA         91945
   16839249         0.375                      7.5                                EL CAJON                      CA         92020
   16839254         0.375                      7.5                                  LACEY                       WA         98503
   16839042         0.375                     7.875                            FOUNTAIN HILLS                   AZ         85268
   16839051         0.375                     8.125                               Torrance                      CA         90502
   16839091         0.375                      7.5                                 Renton                       WA         98059
   16839116         0.375                     7.625                               FLORENCE                      AZ         85232
   16839143         0.375                     7.375                               SAN DIEGO                     CA         92154
   16839163         0.375                      7.5                                Roseville                     CA         95678
   16838878         0.375                     6.875                               VACAVILLE                     CA         95687
   16838924         0.375                     7.75                                 Hialeah                      FL         33018
   16838945         0.375                       8                                Cape Coral                     FL         33909
   16838967         0.375                     8.375                                VALLEJO                      CA         94590
   16838974         0.375                       8                               Oakland Park                    FL         33334
   16838690         0.375                     8.25                               Woodbridge                     VA         22193
   16838710         0.375                     7.375                                Belmont                      CA         94002
   16838717         0.375                     7.25                                SAN JOSE                      CA         95120
   16838740         0.375                       8                                   Tampa                       FL         33605
   16838747         0.375                      7.5                               Long Beach                     CA         90810
   16838768         0.375                     7.375                           RANCHO CUCAMONGA                  CA         91730
   16838798         0.375                     7.125                             Baldwin Park                    CA         91706
   16838805         0.375                     7.375                              Greenfield                     CA         93927
   16838837         0.375                     8.375                               EL CAJON                      CA         92019
   16835934         0.375                     7.625                         FEASTERVILLE TREVOSE                PA         19053
   16835702         0.375                     7.625                               SAN JOSE                      CA         95116
   16835722         0.375                     8.125                             LEHIGH ACRES                    FL         33936
   16835827         0.375                     6.75                               MONTEBELLO                     CA         90640
   16835890         0.375                     7.625                               BRENTWOOD                     CA         94513
   16835900         0.375                     7.625                               HOLLISTER                     CA         95023
   16835929         0.375                      6.5                           NORTH MYRTLE BEACH                 SC         29582
   16835930         0.375                     7.75                            WOOLWICH TOWNSHIP                 NJ          8085
   16835932         0.375                      7.5                                CLERMONT                      FL         34714
   16835286         0.375                      7.5                                TORRANCE                      CA         90502
   16835391         0.375                     8.125                                Hialeah                      FL         33015
   16835429         0.375                     7.625                             Silver Spring                   MD         20903
   16835439         0.375                     8.125                                 Miami                       FL         33139
   16835447         0.375                     8.125                                Orlando                      FL         32835
   16835483         0.375                       8                                   Miami                       FL         33165
   16835495         0.375                       8                                 Elizabeth                     NJ          7206
   16835509         0.375                       7                                Fort Myers                     FL         33913
   16835510         0.375                     6.75                                  MESA                        AZ         85203
   16835577         0.375                     7.25                                LANCASTER                     CA         93536
   16835597         0.375                     7.375                               Clackamas                     OR         97015
   16835653         0.375                      7.5                                LAS VEGAS                     NV         89141
   16835658         0.375                     7.125                               LAS VEGAS                     NV         89130
   16835669         0.375                       8                                ALEXANDRIA                     VA         22304
   16835675         0.375                     7.875                               LAS VEGAS                     NV         89178
   16833311         0.375                     7.25                                SAN JOSE                      CA         95148
   16833338         0.375                       8                                 Brentwood                     CA         94513
   16833340         0.375                       8                                  Perris                       CA         92571
   16835181         0.375                     7.75                                 PINOLE                       CA         94564
   16835188         0.375                     7.75                               SAN LEANDRO                    CA         94579
   16835220         0.375                      7.5                                  LODI                        CA         95240
   16835229         0.375                     8.125                               DALY CITY                     CA         94014
   16835233         0.375                     7.25                                 Tiburon                      CA         94920
   16835261         0.375                       8                                Springville                    CA         93265
   16835267         0.375                      7.5                                 LINCOLN                      CA         95648
   16835272         0.375                     7.125                              Woodbridge                     VA         22191
   16835273         0.375                     7.625                                VALLEJO                      CA         94589
   16833110         0.375                     7.625                               BELLEVUE                      WA         98004
   16833116         0.375                     8.125                                Phoenix                      AZ         85053
   16833147         0.375                     7.75                              Moreno Valley                   CA         92551
   16833155         0.375                     7.375                                Phoenix                      AZ         85019
   16833178         0.375                     7.875                                Ashburn                      VA         20147
   16833186         0.375                     7.25                               WEST COVINA                    CA         91792
   16833219         0.375                       8                                 Beaumont                      CA         92223
   16833227         0.375                     7.625                              West Covina                    CA         91790
   16833228         0.375                     6.25                                VACAVILLE                     CA         95688
   16833261         0.375                     7.75                                 LYNWOOD                      CA         90262
   16833295         0.375                     7.75                                 CONCORD                      CA         94521
   16826881         0.375                     6.875                               Hillsboro                     OR         97123
   16826897         0.375                     7.75                                LAS VEGAS                     NV         89145
   16832939         0.375                       8                                  HAYWARD                      CA         94541
   16832941         0.375                     8.125                            NORTH LAS VEGAS                  NV         89084
   16832942         0.375                      7.5                                 CARSON                       CA         90746
   16832943         0.375                     7.25                                Chandler                      AZ         85249
   16832966         0.375                     7.25                                Bellevue                      WA         98008
   16826944         0.375                     8.125                               Glendale                      AZ         85305
   16827028         0.375                     7.875                             Lake Stevens                    WA         98258
   16827053         0.375                     7.625                              Los Angeles                    CA         90043
   16827056         0.375                      7.5                                 PERRIS                       CA         92571
   16827071         0.375                     7.75                         (LA CRESCENTA) Glendale              CA         91214
   16827075         0.375                     8.125                           RANCHO CUCAMONGA                  CA         91739
   16827078         0.375                       7                                 RIVERSIDE                     CA         92503
   16832769         0.375                     7.25                                  BOWIE                       MD         20721
   16832793         0.375                     7.375                              Des Moines                     WA         98198
   16832800         0.375                     8.125                                CONCORD                      CA         94523
   16832802         0.375                     6.25                                 ASHBURN                      VA         20147
   16832826         0.375                     8.125                               SAN DIEGO                     CA         92173
   16832828         0.375                     7.75                                Leesburg                      VA         20175
   16832847         0.375                     7.875                                Lanham                       MD         20706
   16832856         0.375                     8.125                                 Miami                       FL         33139
   16832880         0.375                     7.375                               ELK GROVE                     CA         95624
   16832890         0.375                       8                               SAN CLEMENTE                    CA         92672
   16832907         0.375                     7.125                               Portland                      OR         97206
   16832910         0.375                     7.75                               Sacramento                     CA         95841
   16826593         0.375                     8.375                               Leesburg                      VA         20175
   16826614         0.375                     8.125                                Weston                       FL         33327
   16826630         0.375                     6.625                               Templeton                     CA         93465
   16826631         0.375                     7.25                                 Orlando                      FL         32825
   16826642         0.375                       8                               GAITHERSBURG                    MD         20877
   16826646         0.375                     6.75                                 Winslow                      AZ         86047
   16826657         0.375                     7.625                                MODESTO                      CA         95355
   16826776         0.375                       8                                 LAS VEGAS                     NV         89104
   16826800         0.375                     7.25                                Las Vegas                     NV         89120
   16826826         0.375                     6.75                                  IONE                        CA         95640
   16824411         0.375                     7.375                               LAS VEGAS                     NV         89146
   16826566         0.375                     8.375                                Lanham                       MD         20706
   16713272         0.375                     7.75                                  Rhome                       TX         76078
   16716170         0.375                     7.75                                  Rhome                       TX         76078
   16824300         0.375                      7.5                                Richmond                      CA         94801
   16824307         0.375                     7.625                               Hollister                     CA         95023
   16824314         0.375                     7.25                                  Aptos                       CA         95003
   16824317         0.375                     7.75                               Los Angeles                    CA         90042
   16824318         0.375                     7.375                               Sausalito                     CA         94965
   16824321         0.375                     8.25                                Petaluma                      CA         94954
   16824325         0.375                     7.125                               Sunnyvale                     CA         94089
   16824329         0.375                     6.625                              Los Angeles                    CA         90061
   16824203         0.375                       7                                Santa Maria                    CA         93454
   16824212         0.375                     7.125                                 Kent                        WA         98031
   16824215         0.375                     7.875                              SCOTTSDALE                     AZ         85260
   16819357         0.375                     8.125                              CHULA VISTA                    CA         91902
   16819374         0.375                      7.5                                San Diego                     CA         92111
   16819393         0.375                     7.75                                  Katy                        TX         77494
   16823674         0.375                      7.5                                GLENDALE                      AZ         85308
   16823687         0.375                       8                                  Fresno                       CA         93722
   16823739         0.375                     8.125                               Aventura                      FL         33180
   16823760         0.375                       8                                  Salinas                      CA         93906
   16823771         0.375                     7.625                                Dundalk                      MD         21222
   16823806         0.375                       7                                Los Angeles                    CA         90038
   16823811         0.375                       8                                  Miramar                      FL         33025
   16819419         0.375                       8                                  Corona                       CA         92883
   16819446         0.375                     7.25                                DAVENPORT                     FL         33897
   16823818         0.375                       8                              Canyon Country                   CA         91387
   16823829         0.375                       7                                  CYPRESS                      CA         90630
   16823838         0.375                     7.875                               Avondale                      AZ         85323
   16819516         0.375                       8                                 ARLINGTON                     VA         22207
   16819519         0.375                       8                                 SAN DIEGO                     CA         92111
   16823867         0.375                      7.5                               SCOTTSDALE                     AZ         85255
   16823890         0.375                     7.75                        LOS ANGELES (NORTHRIDGE A             CA         91325
   16823904         0.375                       8                                   Bell                        CA         90201
   16823906         0.375                       7                                   MIAMI                       FL         33170
   16819530         0.375                     7.875                               HENDERSON                     NV         89014
   16819549         0.375                     7.125                                Madera                       CA         93638
   16819556         0.375                     6.625                            LITCHFIELD PARK                  AZ         85340
   16819563         0.375                     7.875                               VALENCIA                      CA         91354
   16819570         0.375                      7.5                                PALMDALE                      CA         93552
   16819586         0.375                       7                                  IRVINE                       CA         92618
   16819634         0.375                       7                                 CHANDLER                      AZ         85225
   16819682         0.375                     8.25                                 Lorton                       VA         22079
   16819694         0.375                       7                                CHULA VISTA                    CA         91910
   16824046         0.375                     7.625                              SACRAMENTO                     CA         95841
   16824097         0.375                       7                                SAN MARCOS                     CA         92078
   16824123         0.375                      7.5                                GLENDORA                      CA         91740
   16824139         0.375                     6.75                                Puyallup                      WA         98371
   16824143         0.375                     7.75                                Glendale                      AZ         85308
   16824147         0.375                     7.75                                 Seaside                      CA         93955
   16819722         0.375                     7.625                             Saint George                    UT         84790
   16819739         0.375                     6.375                               Petaluma                      CA         94952
   16819741         0.375                     7.375                             Miami Gardens                   FL         33015
   16819752         0.375                       8                                 LAS VEGAS                     NV         89141
   16824182         0.375                      7.5                              Spotsylvania                    VA         22553
   16824183         0.375                     6.875                               FULLERTON                     CA         92833
   16819767         0.375                     7.375                                MODESTO                      CA         95356
   16819768         0.375                      7.5                                San Diego                     CA         92129
   16819795         0.375                       8                                  PERRIS                       CA         92570
   16819802         0.375                      7.5                                Santa Ana                     CA         92703
   16819804         0.375                     7.25                                CUCAMONGA                     CA         91730
   16819806         0.375                     7.375                         AREA OF COTO DE CAZA                CA         92679
   16819831         0.375                       7                               CAMANO ISLAND                   WA         98282
   16819252         0.375                      7.5                                 Bristol                      RI          2809
   16819257         0.375                     7.375                             Walnut Creek                    CA         94597
   16819259         0.375                     7.25                                HENDERSON                     NV         89044
   16819301         0.375                       8                                 FALLBROOK                     CA         92028
   16819306         0.375                     7.125                               El Monte                      CA         91732
   16819326         0.375                       8                                 MURRIETA                      CA         92545
   16814136         0.375                     7.125                               Martinez                      CA         94553
   16814148         0.375                     7.25                             WOODLAND HILLS                   CA         91364
   16814152         0.375                     7.625                              UNION CITY                     CA         94587
   16813656         0.375                       8                                LONG BEACH                     CA         90804
   16813659         0.375                       8                                 Riverside                     CA         92509
   16813682         0.375                       7                                  IRVINE                       CA         92612
   16813752         0.375                       8                                 Lancaster                     CA         93536
   16813754         0.375                     7.25                                LAS VEGAS                     NV         89135
   16813764         0.375                     7.25                                 ANAHEIM                      CA         92801
   16814243         0.375                     7.875                                Modesto                      CA         95355
   16814282         0.375                     7.625                                 Vista                       CA         92083
   16814296         0.375                       8                                Los Angeles                    CA         90003
   16814298         0.375                     7.625                                OAKLAND                      CA         94605
   16814336         0.375                       8                                 GLENDALE                      CA         91202
   16814341         0.375                     7.625                              BAKERSFIELD                    CA         93311
   16814350         0.375                     7.25                                 FONTANA                      CA         92336
   16813782         0.375                     6.875                              Piscataway                     NJ          8854
   16813787         0.375                     8.125                                Haledon                      NJ          7508
   16813788         0.375                     7.875                                RIALTO                       CA         92376
   16813800         0.375                      7.5                               COSTA MESA                     CA         92627
   16813848         0.375                       7                                   MIAMI                       FL         33032
   16813854         0.375                       8                                 OCEANSIDE                     CA         92057
   16813932         0.375                       8                                 Sterling                      VA         20166
   16819101         0.375                     6.875                                MIRAMAR                      FL         33029
   16819142         0.375                     6.625                           Saint Petersburg                  FL         33713
   16819168         0.375                      7.5                                Daly City                     CA         94015
   16819177         0.375                     7.25                                FAIR OAKS                     CA         95628
   16814017         0.375                     7.875                              Sacramento                     CA         95816
   16814029         0.375                     7.375                              BAKERSFIELD                    CA         93311
   16814031         0.375                      7.5                               MONTEBELLO                     CA         90640
   16814078         0.375                     6.75                                 MENIFEE                      CA         92584
   16814105         0.375                       8                               Garden Grove                    CA         92845
   16814118         0.375                     7.75                                 POMONA                       CA         91768
   16814119         0.375                       8                                 Riverside                     CA         92504
   16819219         0.375                      7.5                               Watsonville                    CA         95076
   16819222         0.375                     7.25                                King City                     CA         93930
   16819248         0.375                     8.125                            West Palm Beach                  FL         33411
   16670932         0.375                      7.5                                 Seattle                      WA         98146
   16813649         0.375                      7.5                                  MEDIA                       PA         19063
   16997857         0.375                     8.625                              Bloomfield                     NJ          7003
   16852580         0.375                     7.375                               LA QUINTA                     CA         92253
   16852604         0.375                       7                                 Lynnwood                      WA         98037
   16965032         0.375                     7.625                              Chino Hills                    CA         91709
   16965069         0.375                     6.875                                Bothell                      WA         98012
   16852626         0.375                     9.625                              Scottsdale                     AZ         85255
   16970162         0.375                     7.875                                Oakley                       CA         94561
   16970189         0.375                       8                                Minneapolis                    MN         55406
   16856232         0.375                     7.75                             Deerfield Beach                  FL         33442
   16856262         0.375                     7.875                             Los Alamitos                    CA         90720
   16856358         0.375                     7.375                               San Diego                     CA         92104
   16856179         0.375                      7.5                                 Blaine                       MN         55449
   16970269         0.375                     7.875                               Garrison                      NY         10524
   16970324         0.375                     7.75                                Milwaukee                     WI         53206
   16970333         0.375                     7.75                                Milwaukee                     WI         53206
   16970337         0.375                     7.625                               Milwaukee                     WI         53233
   16971865         0.375                     7.375                                Nashua                       NH          3063
   16978560         0.375                     6.75                                Riverside                     CA         92508
   16978633         0.375                     7.25                               Long Beach                     CA         90810
   16857210         0.375                     8.125                               Livermore                     CA         94550
   16857227         0.375                     7.25                                Hesperia                      CA         92344
   16857231         0.375                     8.25                                 Newark                       NJ          7105
   16978642         0.375                       8                               Oklahoma City                   OK         73013
   16978652         0.375                     6.625                               Mira Loma                     CA         91752
   16857259         0.375                     8.625                            Fountain Hills                   AZ         85268
   16858937         0.375                     7.625                             Temple Hills                    MD         20744
   16858840         0.375                     7.875                              Scottsdale                     AZ         85255
   16858999         0.375                     7.25                                 Corona                       CA         92880
   16859044         0.375                      7.5                                Martinez                      CA         94553
   16980319         0.375                       8                                  Miramar                      FL         33025
   16980344         0.375                       8                                 San Jose                      CA         95121
   16982749         0.375                     7.375                                Downey                       CA         90240
   16982796         0.375                      7.5                                 Gilbert                      AZ         85233
   16912779         0.375                     7.375                                Ixonia                       WI         53036
   16989953         0.375                     7.75                                Charlotte                     NC         28205
   16991120         0.375                     8.375                               Morro Bay                     CA         93442
   16994793         0.375                      7.5                               FITCHSBURG                     MA          1420
   16843968         0.375                     6.875                               Waukesha                      WI         53186
   16843781         0.375                     7.875                               Portland                      ME          4103
   16838385         0.375                     7.625                               Hamilton                      NJ          8610
   16845430         0.375                     7.75                                 Anaheim                      CA         92802
   16838551         0.375                     5.875                              CHINO HILLS                    CA         91709
   16964985         0.375                      6.5                               Minneapolis                    MN         55417
   16839471         0.375                     7.125                                Norwalk                      CA         90650
   16839437         0.375                     6.375                               Riverside                     CA         92504
   16839439         0.375                     7.25                                 Norwalk                      CA         90650
   16839499         0.375                     8.125                               COVINGTON                     GA         30014
   16847413         0.375                     7.125                             Baldwin Park                    CA         91706
   16848839         0.375                     7.375                               Manassas                      VA         20109
   16848873         0.375                     9.625                               Riverside                     CA         92503
   16848893         0.375                     8.125                            Berwyn Heights                   MD         20740
   16848956         0.375                      8.5                             Foothill Ranch                   CA         92610
   16851519         0.375                     7.625                             Silver Spring                   MD         20904
   16851667         0.375                     6.625                              South Amboy                    NJ          8879
   16851737         0.375                     7.625                              FORT BRAGG                     CA         95437
   16851634         0.375                     8.25                                 Oxnard                       CA         93033
   16851806         0.375                     7.625                               Milwaukee                     WI         53225
   16843834         0.375                     7.625                               Manassas                      VA         20110
   16851824         0.375                       7                                San Jacinto                    CA         92583
   16825984         0.375                     7.625                              LOS ANGELES                    CA         91406
   16826026         0.375                     7.375                             Moreno Valley                   CA         92553
   16818781         0.375                       7                                 Kissimmee                     FL         34746
   16826116         0.375                     7.125                              Brooksville                    FL         34614
   16823390         0.375                     7.75                               Woodbridge                     NJ          8830
   16823411         0.375                     7.875                          South San Francisco                CA         94080
   16826158         0.375                     8.25                              Moreno Valley                   CA         92555
   16832582         0.375                     5.875                              Glenn Dale                     MD         20769
   16832609         0.375                     7.75                                Glendora                      CA         91741
   16834864         0.375                     6.75                                 Peoria                       AZ         85383
   16823533         0.375                     8.875                             Gaithersburg                    MD         20877
   16823537         0.375                     6.875                                 KENT                        WA         98032
   16823565         0.375                     7.25                                Issaquah                      WA         98027
   16798079         0.375                     7.75                                  UKIAH                       CA         95482
   16798081         0.375                     7.875                            Lake Hopatcong                   NJ          7849
   16798121         0.375                     7.875                              Schaumburg                     IL         60173
   16798140         0.375                      8.5                               ALEXANDRIA                     VA         22312
   16803015         0.375                       7                                 Escondido                     CA         92029
   16803065         0.375                      7.5                             Menomonee Falls                  WI         53051
   16808435         0.375                     7.75                                 Laurel                       MD         20707
   16803154         0.375                       8                                 EDGEWOOD                      MD         21040
   16803233         0.375                       7                                 Pasadena                      MD         21122
   16785086         0.375                     7.875                               Inglewood                     CA         90301
   16785100         0.375                     7.875                                 Union                       NJ          7083
   16764810         0.375                     7.625                                Oakland                      CA         94601
   16692662         0.375                     7.25                                Santa Fe                      NM         87507
   16692706         0.375                     7.625                           Rancho Cucamonga                  CA         91739
   16688192         0.375                     8.25                                  Miami                       FL         33133
   16685910         0.375                     7.25                              West New York                   NJ          7093
   16684679         0.375                     7.875                              GAINESVILLE                    VA         20155
   16667253         0.375                     8.25                              Moreno Valley                   CA         92555
   16670606         0.375                       7                                 Davenport                     FL         33897
   16666768         0.375                     7.125                                Auburn                       WA         98092
   16666821         0.375                     8.25                                Hollywood                     FL         33023
   16666831         0.375                     7.25                                Yuba City                     CA         95991
   16664056         0.375                     7.75                                SHERWOOD                      OR         97140
   16662499         0.375                     7.125                               ESCONDIDO                     CA         92027
   16965228         0.375                     7.75                               SANTA CLARA                    CA         95050
   16859235         0.375                     7.75                                SANTA FE                      NM         87507
   16859256         0.375                      7.5                                 LATHROP                      CA         95330
   16859435         0.375                     6.25                               GUERNEVILLE                    CA         95446
   16857613         0.375                      7.5                              SPRING VALLEY                   CA         91977
   16857649         0.375                      7.5                                 Sunrise                      FL         33351
   16857663         0.375                     8.125                           Hallandale Beach                  FL         33009
   16859089         0.375                     8.125                             New Brunswick                   NJ          8901
   16656709         0.375                     7.75                           Montgomery Village                 MD         20886
   16856872         0.375                     7.875                                NEWARK                       NJ          7107
   16856880         0.375                     8.125                                 MIAMI                       FL         33178
   16856897         0.375                     7.75                               LOS ANGELES                    CA         90003
   16856918         0.375                     7.625                             Silver Spring                   MD         20905
   16857035         0.375                     7.875                              Long Beach                     CA         90813
   16856746         0.375                      7.5                                 LINCOLN                      CA         95648
   16856756         0.375                     6.875                               LAS VEGAS                     NV         89113
   16856605         0.375                     7.75                               BELLFLOWER                     CA         90706
   16856616         0.375                     7.625                             PANORAMA CITY                   CA         91402
   16856633         0.375                     6.875                              Long Beach                     CA         90810
   16856707         0.375                     6.875                             Gaithersburg                    MD         20879
   16856550         0.375                     7.125                               SAN JOSE                      CA         95130
   16853260         0.375                     7.625                            WEST PALM BEACH                  FL         33412
   16853264         0.375                     7.375                               MARIETTA                      GA         30062
   16853268         0.375                     7.375                             JACKSONVILLE                    FL         32224
   16852855         0.375                     8.125                                Orlando                      FL         32827
   16852888         0.375                     7.625                               OCEANSIDE                     CA         92054
   16852957         0.375                       8                                Miami Beach                    FL         33139
   16852986         0.375                     7.25                                Oceanside                     CA         92054
   16852990         0.375                     6.75                              MONTEREY PARK                   CA         91754
   16853011         0.375                     7.375                                PHOENIX                      AZ         85048
   16853015         0.375                     7.875                                 TRACY                       CA         95304
   16853033         0.375                     7.875                                 Miami                       FL         33186
   16853053         0.375                     8.125                                Orlando                      FL         32824
   16852260         0.375                     8.25                                LAS VEGAS                     NV         89101
   16852133         0.375                      7.5                                Pittsburg                     CA         94565
   16852168         0.375                     7.75                                 Orlando                      FL         32832
   16680132         0.375                     6.375                                REDMOND                      WA         98052
   16680179         0.375                       8                               Port Townsend                   WA         98368
   16844800         0.375                      7.5                                 COMPTON                      CA         90220
   16844901         0.375                     7.375                                HAYWARD                      CA         94541
   16845877         0.375                     7.875                                WAIANAE                      HI         96792
   16846306         0.375                     7.125                                ASHBURN                      VA         20147
   16847666         0.375                     7.125                             Falls Church                    VA         22042
   16849326         0.375                       8                                Long Beach                     CA         90806
   16849466         0.375                     6.875                               Morro Bay                     CA         93442
   16852153         0.375                     8.125                            Pembroke Pines                   FL         33029
   16852940         0.375                     7.125                            West Palm Beach                  FL         33401
   16856582         0.375                     7.25                               Los Angeles                    CA         90063
   16856742         0.375                     7.875                               BRENTWOOD                     CA         94513
   16859521         0.375                       8                                  PHOENIX                      AZ         85048
   16845658         0.375                      7.5                            LAKE HAVASU CITY                  AZ         86404
   16814360         0.375                       8                                 SAN DIEGO                     CA         92114
   16819099         0.375                     7.125                               Riverside                     CA         92501
   16819167         0.375                       8                                 Pittsburg                     CA         94565
   16819169         0.375                     7.375                             WALNUT CREEK                    CA         94598
   16819402         0.375                       8                                 RIVERSIDE                     CA         92508
   16819659         0.375                     7.75                                Palmdale                      CA         93550
   16819680         0.375                     6.875                              CHULA VISTA                    CA         91910
   16824153         0.375                     7.25                                 DOWNEY                       CA         90240
   16824163         0.375                     7.375                               VAN NUYS                      CA         91406
   16824304         0.375                     7.75                              Castro Valley                   CA         94546
   16826650         0.375                     6.625                              FEDERAL WAY                    WA         98001
   16826775         0.375                     7.125                              CASTLE ROCK                    CO         80108
   16827024         0.375                     7.375                              Los Angeles                    CA         90018
   16827060         0.375                     8.125                           RANCHO CALIFORNIA                 CA         92592
   16832842         0.375                     8.125                            NEW CARROLLTON                   MD         20784
   16835280         0.375                       8                               PANORAMA CITY                   CA         91402
   16835376         0.375                       8                                  DELANO                       CA         93215
   16835424         0.375                     7.125                               KISSIMMEE                     FL         34746
   16835776         0.375                       8                                 Fairfield                     CA         94534
   16835790         0.375                     6.75                                Los Osos                      CA         93402
   16838623         0.375                     7.375                             Pleasant Hill                   CA         94523
   16838848         0.375                     7.125                              Atascadero                     CA         93422
   16839034         0.375                     7.375                                PERRIS                       CA         92571
   16839307         0.375                     6.75                                 TACOMA                       WA         98404
   16839792         0.375                     7.375                            FORT LAUDERDALE                  FL         33308
   16839996         0.375                      7.5                                 ORLANDO                      FL         32829
   16844482         0.375                     8.125                              CULTER BAY                     FL         33157
   16844497         0.375                     8.125                             Coral Springs                   FL         33065
   16596325         0.375                     7.875                               Roseville                     CA         95747
   16673027         0.375                     7.375                               Kissimmee                     FL         34759
   16673113         0.375                     8.125                               BRENTWOOD                     CA         94513
   16674405         0.375                     7.25                              CHESTERFIELD                    VA         23838
   16696566         0.375                     7.625                               HENDERSON                     NV         89011
   16798446         0.375                     7.375                               Riverside                     CA         92505
   16801993         0.375                     6.125                               La Quinta                     CA         92253
   16803903         0.375                     7.875                               LANCASTER                     CA         93535
   16804179         0.375                     7.875                                SYLMAR                       CA         91342
   16832974         0.375                     6.875                              Ridgefield                     WA         98642
   16809839         0.375                     7.375                              Panama City                    FL         32407
   16809847         0.375                     6.75                               S SALT LAKE                    UT         84106
   16809682         0.375                      7.5                               KAILUA KONA                    HI         96740
   16809687         0.375                       7                                 TOLLESON                      AZ         85353
   16809879         0.375                       7                                   Ojai                        CA         93023
   16813557         0.375                     7.75                                 Roswell                      GA         30075
   16813595         0.375                     7.75                                RICHMOND                      CA         94805
   16809718         0.375                     7.375                                 OCOEE                       FL         34761
   16809732         0.375                     7.375                               SAHUARITA                     AZ         85629
   16809767         0.375                     7.75                                 Novato                       CA         94947
   16809772         0.375                     7.25                                LAS VEGAS                     NV         89139
   16809776         0.375                     7.75                                 Austin                       TX         78748
   16809799         0.375                     7.625                                 AIEA                        HI         96701
   16809800         0.375                      7.5                                 Rocklin                      CA         95765
   16809810         0.375                     6.375                              Chevy Chase                    MD         20815
   16809552         0.375                     7.875                                LAUREL                       MD         20708
   16809593         0.375                      7.5                                 PERRIS                       CA         92570
   16809431         0.375                     7.875                           North Bay Village                 FL         33141
   16809440         0.375                      7.5                             Port Charlotte                   FL         33952
   16809456         0.375                       8                                 Murrieta                      CA         92562
   16809471         0.375                     7.75                               LOS ANGELES                    CA         90047
   16809597         0.375                       8                                Los Angeles                    CA         90022
   16809633         0.375                      7.5                                 Passaic                      NJ          7055
   16809634         0.375                     7.625                               SAN DIEGO                     CA         92114
   16809509         0.375                      7.5                                 BOGART                       GA         30622
   16788645         0.375                      7.5                                LAS VEGAS                     NV         89139
   16803461         0.375                     5.875                                CLINTON                      MD         20735
   16803492         0.375                     7.375                               Las Vegas                     NV         89148
   16788760         0.375                     7.625                                AURORA                       CO         80014
   16788827         0.375                      7.5                                 Oviedo                       FL         32765
   16788882         0.375                     7.625                               LAS VEGAS                     NV         89142
   16788997         0.375                     7.625                               PORTLAND                      OR         97266
   16803729         0.375                     7.375                                MERCED                       CA         95348
   16803886         0.375                     8.125                                Antioch                      CA         94509
   16804063         0.375                     8.125                               Stockton                      CA         95207
   16804168         0.375                     8.25                                 Chicago                      IL         60608
   16806933         0.375                     7.875                               FREDERICK                     MD         21702
   16807103         0.375                     7.25                                 PACOIMA                      CA         91331
   16807335         0.375                     7.375                               Riverside                     CA         92503
   16809369         0.375                     6.875                                Ontario                      CA         91764
   16790461         0.375                       7                                  GILBERT                      AZ         85296
   16790465         0.375                       8                                  BERLIN                       MD         21811
   16790878         0.375                     7.375                            Upper Marlboro                   MD         20774
   16790931         0.375                     7.875                            Fountain Valley                  CA         92708
   16790942         0.375                       8                               APPLE VALLEY                    CA         92307
   16791000         0.375                       7                                  PEORIA                       AZ         85383
   16791069         0.375                     7.875                                Parker                       CO         80134
   16809856         0.375                      7.5                                  Bend                        OR         97701
   16813741         0.375                       8                                  TUSTIN                       CA         92780
   16813757         0.375                     7.125                                Nutley                       NJ          7110
   16798433         0.375                      7.5                              MCKINLEYVILLE                   CA         95519
   16798710         0.375                     7.875                                Corona                       CA         92880
   16798861         0.375                     8.125                               SAN DIEGO                     CA         92127
   16801682         0.375                     8.125                               Richmond                      VA         23224
   16770539         0.375                     7.75                                CHARLOTTE                     NC         28208
   16770727         0.375                     8.25                                OCEANSIDE                     CA         92057
   16778757         0.375                     7.75                              Santa Clarita                   CA         91351
   16770908         0.375                     8.125                                HERNDON                      VA         20170
   16771297         0.375                     7.125                             Pompano Beach                   FL         33060
   16772478         0.375                     7.625                                Fairfax                      VA         22033
   16772712         0.375                     7.875                             National City                   CA         91950
   16772724         0.375                     7.125                                 ALAMO                       CA         94507
   16775201         0.375                     8.25                              HALF MOON BAY                   CA         94019
   16775246         0.375                       6                                SPRINGFIELD                    VA         22153
   16775519         0.375                     6.875                               Escondido                     CA         92027
   16775605         0.375                     8.125                              LOS ANGELES                    CA         90043
   16776916         0.375                     7.25                                 Carson                       CA         90745
   16781132         0.375                     7.125                                BRISTOW                      VA         20136
   16777219         0.375                     7.875                              Buena Park                     CA         90620
   16778433         0.375                     7.375                             LAGUNA BEACH                    CA         92677
   16781415         0.375                      7.5                               LOS ANGELES                    CA         91402
   16717716         0.375                     7.375                                 Ucon                        ID         83454
   16722075         0.375                      7.5                              Mission Viejo                   CA         92692
   16723157         0.375                     8.25                                RIVERSIDE                     CA         92508
   16729432         0.375                      6.5                             Bradenton Beach                  FL         34217
   16768284         0.375                     8.25                                 Newark                       CA         94560
   16707147         0.375                     6.875                                Tigard                       OR         97223
   16709554         0.375                     6.875                              San Marcos                     CA         92069
   16806742         0.375                     8.125                               Glendale                      AZ         85303
   16806779         0.375                     7.25                               Springfield                    VA         22153
   16806792         0.375                     8.125                               Leesburg                      VA         20176
   16806880         0.375                       8                                Orangevale                     CA         95662
   16806882         0.375                     7.75                                 WILLITS                      CA         95490
   16806923         0.375                     7.875                               GLENDALE                      AZ         85302
   16806936         0.375                     8.375                              Washington                     DC         20001
   16806940         0.375                       8                                 SAN JOSE                      CA         95116
   16806944         0.375                       8                                  Wilton                       CT          6897
   16806947         0.375                     6.875                              CROSSVILLE                     TN         38555
   16806956         0.375                      7.5                                 Irvine                       CA         92604
   16806985         0.375                     8.125                               CULPEPER                      VA         22701
   16807041         0.375                     7.25                                SANTA ANA                     CA         92701
   16807100         0.375                       8                                Reseda Area                    CA         91335
   16807150         0.375                       8                               Los Alamitos                    CA         90720
   16807189         0.375                      7.5                                TEMECULA                      CA         92592
   16807197         0.375                       8                                  ORLANDO                      FL         32829
   16807245         0.375                     7.75                                WHITTIER                      CA         90606
   16807270         0.375                     7.25                                 MODESTO                      CA         95357
   16807286         0.375                       7                                 BAYPOINT                      CA         94565
   16807289         0.375                     7.75                              Granada Hills                   CA         91344
   16807291         0.375                     7.875                                Norwalk                      CA         90650
   16807296         0.375                      7.5                               SAN MARCOS                     CA         92069
   16807300         0.375                     7.25                            RANCHO CUCAMONGA                  CA         91739
   16807308         0.375                     6.625                                BUCKEYE                      AZ         85326
   16807342         0.375                     8.125                               San Jose                      CA         95127
   16807346         0.375                      7.5                               San Jacinto                    CA         92583
   16807362         0.375                      7.5                               SAN MARCOS                     CA         92069
   16809209         0.375                      7.5                                 OAKLAND                      CA         94605
   16809210         0.375                     7.625                             SAN FRANCISCO                   CA         94112
   16809226         0.375                       8                                  VIENNA                       VA         22180
   16809270         0.375                     7.125                                BASALT                       CO         81621
   16809281         0.375                     7.625                                Oakland                      CA         94605
   16809293         0.375                     7.25                                BUDD LAKE                     NJ          7828
   16809315         0.375                     7.375                              SACRAMENTO                     CA         95832
   16809342         0.375                       8                                  CARSON                       CA         90745
   16803609         0.375                      7.5                                 TURLOCK                      CA         95382
   16803640         0.375                     7.25                                RIVERSIDE                     CA         92504
   16803642         0.375                     8.125                                Salinas                      CA         93906
   16803656         0.375                      7.5                                Inglewood                     CA         90302
   16803670         0.375                     8.125                              Sacramento                     CA         95828
   16803676         0.375                      7.5                                DALY CITY                     CA         94014
   16803679         0.375                     8.125                            Fruitland Park                   FL         34731
   16803686         0.375                     7.75                                 Orlando                      FL         32824
   16803700         0.375                       8                                   TRACY                       CA         95377
   16803764         0.375                      7.5                                 SUWANEE                      GA         30024
   16803787         0.375                      7.5                                Las Vegas                     NV         89178
   16803831         0.375                     8.125                               Glendale                      CA         91201
   16803895         0.375                     7.375                              Santa Rosa                     CA         95404
   16803954         0.375                     8.125                               Inglewood                     CA         90303
   16804005         0.375                     8.25                                  DORAL                       FL         33178
   16804056         0.375                       7                                 Hesperia                      CA         92345
   16804057         0.375                     8.125                               Richmond                      CA         94804
   16804124         0.375                     8.375                              FOREST HILL                    MD         21050
   16804137         0.375                       7                                   ALOHA                       OR         97007
   16804165         0.375                     6.75                                  Bend                        OR         97702
   16804186         0.375                     7.75                                 Orlando                      FL         32832
   16806696         0.375                     7.375                            Citrus Heights                   CA         95621
   16801749         0.375                     7.625                               MANASSAS                      VA         20111
   16801812         0.375                     7.75                               SALTON CITY                    CA         92275
   16801869         0.375                     7.625                               Kirkland                      WA         98034
   16801886         0.375                     7.875                             Santa Clarita                   CA         91321
   16801906         0.375                     7.375                             APPLE VALLEY                    CA         92307
   16803505         0.375                     8.125                                Anaheim                      CA         92801
   16803538         0.375                     8.125                              LOS ANGELES                    CA         90011
   16803551         0.375                     8.125                               Daly City                     CA         94015
   16803553         0.375                      7.5                                 PERRIS                       CA         92570
   16802004         0.375                     8.125                                Phoenix                      AZ         85045
   16802009         0.375                     7.625                           Saint Lucie West                  FL         34987
   16802012         0.375                       6                                 La Quinta                     CA         92253
   16802013         0.375                       6                                 La Quinta                     CA         92253
   16803374         0.375                     8.125                                OSTEEN                       FL         32764
   16803385         0.375                     7.875                              HYATTSVILLE                    MD         20783
   16803574         0.375                     8.125                                 BREA                        CA         92821
   16803583         0.375                     6.75                            Huntington Beach                  CA         92649
   16803588         0.375                     7.125                               LAS VEGAS                     NV         89113
   16803424         0.375                     7.875                                 Miami                       FL         33143
   16803430         0.375                     7.875                                MARANA                       AZ         85653
   16803435         0.375                     8.125                             LEHIGH ACRES                    FL         33971
   16798770         0.375                     7.25                              CALICO RIDGE                    NV         89015
   16798773         0.375                     7.625                               Hesperia                      CA         92345
   16798784         0.375                     7.25                                 Alameda                      CA         94502
   16798788         0.375                     7.125                               San Diego                     CA         92113
   16791079         0.375                     7.75                                Riverview                     FL         33569
   16791085         0.375                     8.25                              Port St Lucie                   FL         34983
   16791086         0.375                     7.75                               Los Angeles                    CA         90016
   16791087         0.375                     7.875                           SANTA ROSA BEACH                  FL         32459
   16791116         0.375                     7.75                                San Jose                      CA         95129
   16791127         0.375                       7                                SANTA CRUZ                     CA         95060
   16791141         0.375                     7.875                          Desert Hot Springs                 CA         92240
   16798847         0.375                     6.875                              Los Angeles                    CA         90023
   16798856         0.375                      7.5                                 VENTURA                      CA         93003
   16798868         0.375                      7.5                                HAWTHORNE                     CA         90250
   16798869         0.375                     7.625                              LOS ANGELES                    CA         90013
   16798883         0.375                     7.125                                Lynwood                      CA         90262
   16798888         0.375                       7                                 KIRKLAND                      WA         98033
   16798892         0.375                     6.75                                ISSAQUAH                      WA         98029
   16798893         0.375                     8.125                               LAS VEGAS                     NV         89108
   16798898         0.375                       7                               HAPPY VALLEY                    OR         97086
   16798903         0.375                     7.25                               Palm Desert                    CA         92260
   16798907         0.375                     7.875                            Citrus Heights                   CA         95610
   16798912         0.375                      7.5                               LOS ANGELES                    CA         90292
   16801425         0.375                     8.125                               Roseville                     CA         95747
   16801430         0.375                     7.125                                HIALEAH                      FL         33015
   16801431         0.375                     7.875                           Rancho Cucamonga                  CA         91739
   16791149         0.375                     8.125                                FRESNO                       CA         93727
   16791157         0.375                      7.5                                Lancaster                     CA         93536
   16791185         0.375                     7.75                              College Park                    GA         30337
   16791195         0.375                       8                                 San Jose                      CA         95118
   16798170         0.375                     7.625                                Castaic                      CA         91384
   16798230         0.375                     8.125                         FAIR OAKS RANCH AREA                CA         91387
   16798235         0.375                      7.5                                 Yucaipa                      CA         92399
   16798279         0.375                     8.125                               STERLING                      VA         20164
   16798282         0.375                     7.25                                 MODESTO                      CA         95355
   16798308         0.375                     8.125                             APPLE VALLEY                    CA         92307
   16798338         0.375                     7.75                                DUMFRIES                      VA         22026
   16798346         0.375                       7                                LOS ANGELES                    CA         91331
   16798395         0.375                     7.25                                 DRAPER                       UT         84020
   16798400         0.375                      7.5                              MISSION VIEJO                   CA         92691
   16798405         0.375                     8.125                                 MIAMI                       FL         33185
   16801504         0.375                     7.25                                 GILBERT                      AZ         85297
   16798467         0.375                     8.125                               Rosemead                      CA         91770
   16798544         0.375                     6.75                                SHORELINE                     WA         98155
   16798607         0.375                      7.5                                Kissimmee                     FL         34743
   16798609         0.375                     7.875                              WOODBRIDGE                     VA         22192
   16798610         0.375                     8.125                                CORONA                       CA         92882
   16801630         0.375                     6.75                                ENCINITAS                     CA         92024
   16798638         0.375                     7.875                                 Mesa                        AZ         85208
   16798673         0.375                     8.25                                LAS VEGAS                     NV         89122
   16798685         0.375                     7.375                             SAINT GEORGE                    UT         84790
   16798748         0.375                     7.875                                 MIAMI                       FL         33166
   16798758         0.375                     7.875                              HYATTSVILLE                    MD         20782
   16788792         0.375                     7.875                                Gilbert                      AZ         85297
   16788840         0.375                     7.75                                STOCKTON                      CA         95212
   16788843         0.375                     8.125                                 Miami                       FL         33130
   16788880         0.375                       7                               PORT ORCHARD                    WA         98366
   16788927         0.375                       8                                  ANAHEIM                      CA         92802
   16788956         0.375                     7.875                              WOODBRIDGE                     VA         22193
   16788975         0.375                     8.125                                NEWMAN                       CA         95360
   16789004         0.375                      7.5                                Hesperia                      CA         92344
   16789016         0.375                     8.25                                 OAKLAND                      CA         94601
   16789033         0.375                     7.875                                KILAUEA                      HI         96754
   16790733         0.375                     7.375                                Aurora                       CO         80017
   16789083         0.375                     6.875                               Las Vegas                     NV         89143
   16789087         0.375                     7.75                                San Jose                      CA         95148
   16790341         0.375                       7                              South Pasadena                   CA         91030
   16790382         0.375                      7.5                                Lancester                     CA         93536
   16790743         0.375                      7.5                                 CYPRESS                      CA         90630
   16790786         0.375                     7.875                                EUREKA                       CA         95501
   16790792         0.375                     7.75                              SANTA CLARITA                   CA         91354
   16790413         0.375                     6.875                                PHOENIX                      AZ         85013
   16790439         0.375                     8.125                           Hacienda Heights                  CA         91745
   16790803         0.375                     6.625                                 VISTA                       CA         92083
   16790809         0.375                     7.25                                 COVINA                       CA         91722
   16790812         0.375                     6.75                                 Mclean                       VA         22101
   16790868         0.375                     7.625                               Lakeland                      FL         33813
   16790872         0.375                      7.5                                Riverside                     CA         92504
   16790880         0.375                      7.5                                 Rialto                       CA         92377
   16790884         0.375                     8.125                              Clearwater                     FL         33765
   16790893         0.375                     7.875                           Colorado Springs                  CO         80918
   16790896         0.375                     7.625                               Kaysville                     UT         84037
   16790901         0.375                     7.375                              Silverdale                     WA         98383
   16790915         0.375                     7.625                                 Bend                        OR         97707
   16790919         0.375                     8.25                                 Laurel                       MD         20723
   16790941         0.375                      7.5                              Winter Garden                   FL         34787
   16790954         0.375                     8.125                                LORTON                       VA         22079
   16790956         0.375                     8.25                                 Naples                       FL         34110
   16790498         0.375                     7.75                                Pacifica                      CA         94044
   16790506         0.375                     7.75                                Millbrae                      CA         94030
   16790514         0.375                     7.75                                 Hanford                      CA         93230
   16790526         0.375                     8.375                               Monrovia                      CA         91016
   16790531         0.375                     7.375                             JACKSONVILLE                    FL         32259
   16790540         0.375                     8.125                              San Lorenzo                    CA         94580
   16790552         0.375                     7.875                            Citrus Heights                   CA         95621
   16790566         0.375                       8                                  Oakland                      CA         94601
   16790995         0.375                     8.125                              LOS ANGELES                    CA         90004
   16791010         0.375                     7.375                               Glendale                      AZ         85308
   16791016         0.375                     7.875                               Las Vegas                     NV         89103
   16790576         0.375                     8.25                                Livermore                     CA         94551
   16790585         0.375                       7                                 Pittsburg                     CA         94565
   16790597         0.375                     7.875                              El Sobrante                    CA         94803
   16790598         0.375                     7.625                              Winchester                     CA         92596
   16790609         0.375                     8.375                               Fairfield                     CA         94534
   16790637         0.375                     7.75                                 Gardena                      CA         90247
   16790667         0.375                      6.5                               Santa Rosa                     CA         95401
   16781358         0.375                     7.375                              SANTA ROSA                     CA         95405
   16781371         0.375                      6.5                               BAKERSFIELD                    CA         93308
   16781455         0.375                     8.125                                Gilroy                       CA         95020
   16781460         0.375                     8.125                                Modesto                      CA         95358
   16781463         0.375                     8.125                               Brentwood                     CA         94513
   16784559         0.375                     7.875                               Las Vegas                     NV         89135
   16784584         0.375                     7.125                              QUEEN CREEK                    AZ         85242
   16784588         0.375                     7.125                               SAN DIEGO                     CA         92128
   16785041         0.375                      7.5                                SOLDOTNA                      AK         99669
   16784645         0.375                     6.75                                 EUGENE                       OR         97402
   16784656         0.375                     6.75                                Vancouver                     WA         98683
   16784664         0.375                     8.25                             Canyon Country                   CA         91351
   16784706         0.375                      7.5                                BELLEVUE                      WA         98004
   16784724         0.375                     7.625                                 BOWIE                       MD         20721
   16784728         0.375                      6.5                                   ROY                        UT         84067
   16784743         0.375                     7.75                               CHULA VISTA                    CA         91915
   16784758         0.375                     7.875                          Desert Hot Springs                 CA         92240
   16784766         0.375                     8.25                                Roseville                     CA         95678
   16784806         0.375                     7.875                             Winnetka AREA                   CA         91306
   16784807         0.375                     7.375                               FAIRBURN                      GA         30213
   16784819         0.375                     6.75                                Prospect                      CT          6712
   16784884         0.375                     8.125                               SUNNYVALE                     CA         94089
   16788566         0.375                     7.125                              FORT PIERCE                    FL         34983
   16784910         0.375                      7.5                                 BUCKEYE                      AZ         85326
   16784914         0.375                     7.875                               Las Vegas                     NV         89148
   16784918         0.375                     7.125                                ATWATER                      CA         95301
   16784957         0.375                     7.125                               Beaumont                      TX         77706
   16788596         0.375                     6.75                                OCEANSIDE                     NY         11572
   16788600         0.375                     8.125                             Walnut Creek                    CA         94595
   16788613         0.375                     8.25                              LAGUNA Hills                    CA         92653
   16788635         0.375                     7.75                                PALMDALE                      CA         93551
   16788643         0.375                     7.625                               MANASSAS                      VA         20109
   16785018         0.375                     6.875                                DENVER                       CO         80209
   16785028         0.375                     7.75                              FALLS CHURCH                    VA         22044
   16788702         0.375                       7                                Pearblossom                    CA         93553
   16780939         0.375                     7.125                               SAN DIEGO                     CA         92126
   16780967         0.375                     6.75                                 Pierce                       CO         80650
   16781046         0.375                     6.875                                Naples                       FL         34117
   16778837         0.375                     7.875                                Newark                       CA         94560
   16778846         0.375                     8.125                               Whittier                      CA         90604
   16781055         0.375                     7.375                                 BOWIE                       MD         20720
   16781065         0.375                     8.125                          RANCHO PALOS VERDES                CA         90275
   16781077         0.375                     7.75                                Kissimmee                     FL         34746
   16778873         0.375                     7.75                                San Diego                     CA         92108
   16778908         0.375                     7.625                              KELSEYVILLE                    CA         95451
   16778934         0.375                     7.625                                Pomona                       CA         91768
   16781181         0.375                       7                                  Sunrise                      FL         33351
   16781183         0.375                     7.25                               ALEXANDRIA                     VA         22309
   16781218         0.375                     7.75                                Lancaster                     CA         93535
   16781290         0.375                       8                          AREA OF CANYON COUNTRY               CA         91351
   16781311         0.375                      7.5                               Woodbridge                     VA         22191
   16781329         0.375                     6.75                                  Napa                        CA         94558
   16779037         0.375                      7.5                                 Eugene                       OR         97401
   16779074         0.375                     7.75                                 Fresno                       CA         93727
   16779075         0.375                       7                                 Sylvania                      OH         43560
   16779097         0.375                     7.875                              WELLINGTON                     FL         33413
   16780688         0.375                       7                                LOS ANGELES                    CA         90062
   16780839         0.375                     7.875                                Potomac                      MD         20854
   16780862         0.375                     7.25                                 Seattle                      WA         98121
   16780884         0.375                     7.125                                GILBERT                      AZ         85297
   16776842         0.375                      7.5                                Las Vegas                     NV         89119
   16776894         0.375                     7.875                               San Diego                     CA         92154
   16778282         0.375                     8.125                                Orlando                      FL         32825
   16776925         0.375                     7.875                                 MIAMI                       FL         33177
   16776963         0.375                     7.875                                 Nampa                       ID         83651
   16777013         0.375                     6.875                                GILBERT                      AZ         85296
   16777048         0.375                     7.75                                LAS VEGAS                     NV         89139
   16778308         0.375                     6.875                               Santa Fe                      NM         87501
   16778319         0.375                     8.25                               Los Angeles                    CA         90008
   16778345         0.375                       8                                BELLFLOWER                     CA         90706
   16778423         0.375                     7.125                              UNION CITY                     CA         94587
   16778490         0.375                     7.625                                Antioch                      CA         94531
   16778541         0.375                     7.875                             Saint Peters                    MO         63376
   16778545         0.375                     7.125                                SANTEE                       CA         92071
   16778565         0.375                     7.125                              Blackshear                     GA         31516
   16777222         0.375                     7.75                                  Nampa                       ID         83651
   16778680         0.375                     7.875                             Newport News                    VA         23608
   16778251         0.375                     7.125                               PATTERSON                     CA         95363
   16775073         0.375                     6.625                                 MESA                        AZ         85207
   16775103         0.375                     6.875                               GLENDALE                      CA         91204
   16775132         0.375                     8.125                              Germantown                     MD         20876
   16775626         0.375                     7.875                                Corona                       CA         92882
   16775194         0.375                      7.5                               Alexandria                     VA         22310
   16775195         0.375                     7.25                                Oak Hill                      VA         20171
   16775277         0.375                      7.5                               Westminster                    CA         92683
   16775309         0.375                     7.75                             West Bloomfield                  MI         48324
   16776526         0.375                     7.375                                Decatur                      GA         30034
   16776693         0.375                      7.5                                 Angwin                       CA         94538
   16775447         0.375                       7                                 Chehalis                      WA         98532
   16775510         0.375                     7.75                                  Allen                       TX         75013
   16776777         0.375                     8.375                               Homestead                     FL         33033
   16776780         0.375                     7.75                                ESCONDIDO                     CA         92027
   16772050         0.375                     6.875                             Virginia City                   NV         89440
   16772248         0.375                       7                                  MINERAL                      VA         23117
   16772403         0.375                     7.625                             NEWPORT BEACH                   CA         92660
   16774902         0.375                     7.75                                CLYDEHILL                     WA         98004
   16774925         0.375                       7                                Winchester                     CA         92596
   16772471         0.375                     8.125                              Germantown                     MD         20874
   16772509         0.375                      7.5                            RANCHO CUCAMONGA                  CA         91739
   16772603         0.375                     7.125                             Moreno Valley                   CA         92557
   16772626         0.375                      7.5                             New Port Richey                  FL         34652
   16772630         0.375                     7.75                                SURPRISE                      AZ         85374
   16772639         0.375                     7.125                              WINCHESTER                     CA         92596
   16774947         0.375                     7.875                           MONTGOMRY VILLAGE                 MD         20886
   16774955         0.375                     7.25                                 WADDELL                      AZ         85355
   16774989         0.375                     7.875                                Yucaipa                      CA         92399
   16775006         0.375                     7.375                                Yucaipa                      CA         92399
   16774810         0.375                     6.875                                PARKER                       CO         80134
   16770719         0.375                     8.125                               LAS VEGAS                     NV         89122
   16770742         0.375                     7.75                                Las Vegas                     NV         89179
   16770784         0.375                     8.125                              Marysville                     WA         98271
   16770826         0.375                     6.875                              Bakersfield                    CA         93313
   16770829         0.375                     6.875                               ISSAQUAH                      WA         98027
   16770954         0.375                     7.625                          Inver Grove Heights                MN         55077
   16770957         0.375                     6.75                               PISCATAWAY                     NJ          8854
   16770959         0.375                       7                                  Salinas                      CA         93901
   16771036         0.375                      7.5                                 Tucson                       AZ         85741
   16771047         0.375                     7.625                                Duluth                       GA         30097
   16771054         0.375                     7.625                               Kissimmee                     FL         34744
   16771060         0.375                      7.5                                CHANDLER                      AZ         85248
   16771090         0.375                     7.75                               Mount Airy                     MD         21771
   16771232         0.375                     8.125                               Fairfield                     CA         94533
   16771249         0.375                     7.875                            San Bernardino                   CA         92407
   16771259         0.375                     7.625                               Davenport                     FL         33897
   16771367         0.375                     8.125                               Stockton                      CA         95204
   16771759         0.375                     5.75                                SAN DIEGO                     CA         92127
   16771923         0.375                       7                                  DENVER                       CO         80210
   16771811         0.375                     7.75                                Pasadena                      CA         91104
   16765325         0.375                     7.625                              Ridgefield                     WA         98642
   16765337         0.375                     8.25                               HAYTTSVILLE                    MD         20703
   16765369         0.375                     7.875                              Los Angeles                    CA         90062
   16765390         0.375                      7.5                                Coachella                     CA         92236
   16768138         0.375                     8.25                                 ASHBURN                      VA         20147
   16768209         0.375                     8.25                               SPRING HILL                    FL         34608
   16768211         0.375                     7.75                              TEMPLE HILLS                    MD         20748
   16768223         0.375                     7.75                             PRINCE WILLIAM                   VA         22193
   16768228         0.375                      7.5                                ARLINGTON                     VA         22204
   16768266         0.375                     7.375                               Inglewood                     CA         90302
   16765456         0.375                     7.75                               Beltsville                     MD         20705
   16765459         0.375                      7.5                               Albuquerque                    NM         87114
   16768278         0.375                     8.125                                Cudahy                       CA         90201
   16768388         0.375                     8.25                               Bloomington                    CA         92316
   16768401         0.375                     8.25                                MOORPARK                      CA         93021
   16768475         0.375                     7.75                              HAPPY VALLEY                    OR         97236
   16768498         0.375                       8                                  TUSTIN                       CA         92782
   16770557         0.375                       7                                  KANEOHE                      HI         96744
   16767996         0.375                     8.25                               DES MOINES                     IA         50313
   16768009         0.375                     7.25                               WATSONVILLE                    CA         95076
   16768053         0.375                     6.625                                GILBERT                      AZ         85297
   16770715         0.375                     7.75                               HUDDLESTON                     VA         24104
   16729914         0.375                     7.25                                 HERNDON                      VA         20170
   16729941         0.375                     8.375                              South Gate                     CA         90280
   16732094         0.375                     7.875                               LAS VEGAS                     NV         89149
   16731682         0.375                       7                                Cedar City                     UT         84720
   16731723         0.375                      7.5                                LAS VEGAS                     NV         89148
   16732138         0.375                     8.25                                San Jose                      CA         95122
   16765097         0.375                       7                                 Placentia                     CA         92870
   16765171         0.375                       8                                GERMANTOWN                     MD         20876
   16728724         0.375                     8.375                              Hyattsville                    MD         20783
   16728340         0.375                     7.25                               Perth Amboy                    NJ          8861
   16728458         0.375                     7.875                              Jersey City                    NJ          7306
   16728598         0.375                      7.5                               NEW MARKET                     MD         21774
   16722202         0.375                     7.75                                  Davie                       FL         33324
   16723124         0.375                     7.375                              Victorville                    CA         92395
   16723273         0.375                     8.375                              Los Angeles                    CA         90062
   16723498         0.375                     8.25                               GERMANTOWN                     MD         20874
   16723513         0.375                     7.875                               PALMDALE                      CA         93551
   16718245         0.375                     7.625                                 CHINO                       CA         91710
   16718304         0.375                     7.875                                Tigard                       OR         97223
   16718380         0.375                     8.25                              SILVER SPRING                   MD         20903
   16721791         0.375                     7.75                                 TARZANA                      CA         91356
   16718910         0.375                       8                                 Fletcher                      NC         28732
   16714995         0.375                     7.625                                PEORIA                       AZ         85345
   16715126         0.375                     7.875                                Salinas                      CA         93906
   16717463         0.375                       8                                 Surprise                      AZ         85388
   16715243         0.375                     7.75                               Long Beach                     CA         90814
   16715271         0.375                     7.75                                Murrieta                      CA         92562
   16711318         0.375                     7.875                               Elk Grove                     CA         95624
   16711373         0.375                       7                                  Dunedin                      FL         34698
   16713700         0.375                       8                               MORENO VALLEY                   CA         92555
   16713712         0.375                     7.625                              QUEEN CREEK                    AZ         85243
   16714777         0.375                     7.875                                 TRACY                       CA         95376
   16714778         0.375                     7.75                                SAN DIEGO                     CA         92105
   16713826         0.375                     7.625                                FONTANA                      CA         92336
   16713887         0.375                     7.875                              SCOTTSDALE                     AZ         85257
   16713964         0.375                     6.875                             SAN FRANCISCO                   CA         94110
   16713966         0.375                     7.625                               SAN JOSE                      CA         95133
   16710118         0.375                       8                                 Inglewood                     CA         90303
   16710823         0.375                     7.625                               RICHMOND                      CA         94804
   16711187         0.375                     8.25                              HERMOSA BEACH                   CA         90254
   16707812         0.375                     7.625                               Richmond                      VA         23236
   16709701         0.375                     7.25                                 Tucson                       AZ         85748
   16709704         0.375                     7.75                                LEESBURG                      VA         20176
   16709782         0.375                     8.25                              Stevensville                    MD         21666
   16708323         0.375                     7.625                            Rancho Cordova                   CA         95742
   16706704         0.375                     8.375                                Weston                       FL         33331
   16704069         0.375                     8.375                               FAIRFIELD                     CA         94534
   16704188         0.375                     6.875                               San Bruno                     CA         94066
   16704605         0.375                     7.75                              Wesley Chapel                   FL         33544
   16697857         0.375                     7.125                               Sabattus                      ME          4280
   16697883         0.375                     8.375                              SUISUN CITY                    CA         94585
   17004482         0.375                     8.375                                Oakton                       VA         22124
   16984298         0.375                     9.125                             LAND O LAKES                    FL         34638
   16984332         0.375                     7.75                                  Norco                       CA         92860
   16991065         0.375                     7.25                                San Diego                     CA         92114
   16994760         0.375                     6.875                                TURLOCK                      CA         95382
   16994771         0.375                     7.125                                Salinas                      CA         93908
   16994832         0.375                     7.375                               Manassas                      VA         20109
   16997779         0.375                     6.875                                 Chino                       CA         91710
   16997847         0.375                     7.125                              Long Beach                     CA         90810
   16843906         0.375                     7.625                             Holmes Beach                    FL         34217
   16912743         0.375                     7.375                                 Tampa                       FL         33647
   16912799         0.375                      7.5                                 Anaheim                      CA         92804




--------------------------------------------------------------------------------




   LOAN_SEQ            PROPTYPE             MATURITY_DATE         ORIGINAL_BALANCE          FIRST_PAY_DATE         LOAN_TO_VALUE
   16651715               PUD                 20370101                 190400                  20070201                  80
   16650504          Single Family            20361001                 673600                  20061101                  80
   16649940          Single Family            20361201                 324000                  20070101                  80
   16695760          Single Family            20370201                 380000                  20070301             62.81000137
   16839543          Single Family            20370201                 239000                  20070301             77.09999847
   16839549          Single Family            20370201                 581600                  20070301                  80
   16814155          Single Family            20370101                 820000                  20070201             71.30000305
   16839572          Single Family            20370201                 257592                  20070301                  80
   16839574          Single Family            20370201                 375000                  20070301             77.31999969
   16839578           Condominium             20370201                 312000                  20070301             79.80000305
   16839581               PUD                 20370201                 314000                  20070301             73.87999725
   16839589          Single Family            20370101                 473600                  20070201                  80
   16839597          Single Family            20370201                 599200                  20070301                  80
   16965551          Single Family            20370101                 396800                  20070201                  80
   16851213          Single Family            20370101                 180000                  20070201             55.38000107
   16851235           Condominium             20370101                 322400                  20070201                  80
   16788438          Single Family            20370101                 236000                  20070201                  80
   16851240           Condominium             20370101                 412000                  20070201                  80
   16851164               PUD                 20370101                 412000                  20070201                  80
   16709175          Single Family            20361201                 572000                  20070101                  80
   16851178           Condominium             20370101                 320000                  20070201             75.29000092
   16851186          Single Family            20370101                 312000                  20070201                  80
   16835154               PUD                 20370101                 317600                  20070201                  80
   16835155               PUD                 20370201                 240000                  20070301                  80
   16778913          Single Family            20370101                 202400                  20070201                  80
   16835160           Condominium             20370201                 175000                  20070301             66.04000092
   16835162          Single Family            20370201                 440000                  20070301                  80
   16978516          Single Family            20370201                 376000                  20070301                  80
   16978531               PUD                 20370201                 244000                  20070301                  80
   16786991          Single Family            20370101                 375992                  20070201                  80
   16978569          Single Family            20370201                 460000                  20070301                  80
   16809723               PUD                 20370101                 691800                  20070201                  80
   16856219               PUD                 20370201                 412376                  20070301                  80
   16978594          Single Family            20370201                 436000                  20070301                  80
   16775315               PUD                 20370101                 214650                  20070201                  80
   16856235          Single Family            20370201                 328000                  20070301                  80
   16856238          Single Family            20370201                 534400                  20070301                  80
   16729568          Single Family            20361201                 250000                  20070101             78.12999725
   16856253          Single Family            20370201                 448000                  20070301                  80
   16768052          Single Family            20361101                 764000                  20061201                  80
   16768055          Single Family            20370101                 483900                  20070201                  80
   16839505          Single Family            20370101                 332800                  20070201                  80
   16839510          Single Family            20370201                 352000                  20070301                  80
   16839513               PUD                 20370201                 248000                  20070301                  80
   16839520          Single Family            20370101                 472000                  20070201                  80
   16839523           Condominium             20370201                 228000                  20070301                  80
   16693632            Townhouse              20370101                 339000                  20070201             63.95999908
   16839449          Single Family            20370101                 340000                  20070201                  80
   16974153          Single Family            20370101                 560000                  20070201                  80
   16839451          Single Family            20370101                 484000                  20070201                  80
   16839452          Single Family            20370101                 519200                  20070201                  80
   16839461          Single Family            20370201                 408800                  20070301                  80
   16839465           2-4 Family              20370201                 480000                  20070301                  80
   16847494           2-4 Family              20370101                 584000                  20070201                  80
   16847497          Single Family            20370101                 345600                  20070201                  80
   16812611          Single Family            20370101                 296000                  20070201                  80
   16835065           Condominium             20370201                 282400                  20070301                  80
   16665209           2-4 Family              20361101                 196000                  20061201                  80
   16978401          Single Family            20370201                 360000                  20070301                  80
   16827054               PUD                 20370101                 629450                  20070201                  80
   16665217          Single Family            20361201                 187920                  20070101                  80
   16722971               PUD                 20370201                 355950                  20070301             79.98999786
   16827057          Single Family            20370101                 349600                  20070201                  80
   16803893           Condominium             20370101                 225000                  20070201             72.58000183
   16835084          Single Family            20370201                 335200                  20070301                  80
   16835096          Single Family            20370101                 174400                  20070201                  80
   16778852          Single Family            20370101                 276000                  20070201                  80
   16819064               PUD                 20370101                 185500                  20070201             79.98999786
   16791203          Single Family            20370101                 264000                  20070201                  80
   16832922          Single Family            20370101                 949408                  20070201             67.83999634
   16790515          Single Family            20370101                 187000                  20070201             62.33000183
   16856151          Single Family            20370101                 383920                  20070201                  80
   16847407          Single Family            20370201                 484000                  20070301                  80
   16847416          Single Family            20370201                 867196                  20070301                  80
   16847418          Single Family            20370201                 509500                  20070301             77.79000092
   16856167          Single Family            20370201                 400000                  20070301                  80
   16809676          Single Family            20370101                 412000                  20070201             68.66999817
   16839406          Single Family            20370201                 416000                  20070301                  80
   16809688          Single Family            20370101                 500000                  20070201                  80
   16856190          Single Family            20370201                 496000                  20070301                  80
   16803821               PUD                 20370101                 560000                  20070201                  80
   16835008          Single Family            20370201                 680000                  20070301                  80
   16971952               PUD                 20370201                 187200                  20070301                  80
   16851061          Single Family            20370101                 300000                  20070201                  80
   16835024          Single Family            20370101                 248000                  20070201                  80
   16971972           Condominium             20370201                 404760                  20070301                  80
   16851085          Single Family            20370101                 416000                  20070201                  80
   16827029          Single Family            20370101                 222650                  20070201             79.98999786
   16838689          Single Family            20370101                 199200                  20070201                  80
   16803803          Single Family            20370101                 285000                  20070201             63.33000183
   16812563          Single Family            20370101                 388000                  20070201                  80
   16812564          Single Family            20370101                 288000                  20070201                  80
   16845990               PUD                 20370101                 851250                  20070201                  80
   16684884          Single Family            20361101                 288000                  20061201                  80
   16812542          Single Family            20370101                 412050                  20070201             79.98999786
   16812546          Single Family            20370201                 438500                  20070301             48.99000168
   16965365          Single Family            20370101                 158000                  20070201             64.48999786
   16971929            Townhouse              20370201                 368000                  20070301                  80
   16832838          Single Family            20370101                 234000                  20070201                  90
   16858997          Single Family            20370201                 344000                  20070301                  80
   16832860          Single Family            20370101                 416800                  20070201                  80
   16848011          Single Family            20370101                 532000                  20070201                  80
   16728630          Single Family            20370101                 376000                  20070201                  80
   16791163               PUD                 20361201                 172000                  20070101             75.44000244
   16791168          Single Family            20361101                 173800                  20061201             79.98999786
   16847301           2-4 Family              20370201                 680000                  20070301                  80
   16847303           2-4 Family              20370101                 144000                  20070201                  80
   16847308          Single Family            20370201                 360000                  20070301                  80
   16848039               PUD                 20370101                 492000                  20070201                  80
   16809573          Single Family            20370101                 332000                  20070201                  80
   16848058               PUD                 20370101                 206400                  20070201                  80
   16848060          Single Family            20370101                 248000                  20070201                  80
   16847335               PUD                 20370201                 240000                  20070301                  80
   16847341               PUD                 20370201                 416000                  20070301             79.62000275
   16847346               PUD                 20370201                 213600                  20070301                  80
   16727953          Single Family            20370101                 316000                  20070201                  80
   16847347          Single Family            20370201                 445600                  20070301                  80
   16847349           Condominium             20370201                 368000                  20070301                  80
   16847351          Single Family            20370201                 392000                  20070301                  80
   16838606          Single Family            20370101                 252000                  20070201                  80
   16848098          Single Family            20370101                 256000                  20070201                  80
   16838620           Condominium             20370101                 571000                  20070201             69.98999786
   16965307          Single Family            20370101                 156000                  20070201                  80
   16838776           Condominium             20370101                 245600                  20070201             79.87000275
   16838781          Single Family            20370101                 304000                  20070201                  80
   16851122          Single Family            20370101                 460000                  20070201             65.70999908
   16851126               PUD                 20370101                 520000                  20070201                  80
   16812653          Single Family            20370201                 252000                  20070301                  80
   16851132          Single Family            20370101                 304000                  20070201                  80
   16851133          Single Family            20370101                 351450                  20070201                  80
   16812663           Condominium             20370201                 700000                  20070301                  80
   16812665               PUD                 20370101                 572000                  20070201                  80
   16835106          Single Family            20370101                 768750                  20070201                  75
   16851153          Single Family            20370101                 880000                  20070201             78.91999817
   16965245          Single Family            20370101                 650000                  20070201                  65
   16838562          Single Family            20370201                 245000                  20070301             50.72000122
   16838563          Single Family            20370101                 212000                  20070201                  80
   16764936          Single Family            20370201                 360000                  20070301                  80
   16838565          Single Family            20370201                 416250                  20070301                  75
   16764938          Single Family            20370101                 341000                  20070201             69.58999634
   16980560          Single Family            20370101                 640000                  20070201                  80
   16845863          Single Family            20370101                 248800                  20070201                  80
   16989938          Single Family            20370201                 359920                  20070301                  80
   16812441           Condominium             20370201                 368000                  20070301                  80
   16812447          Single Family            20370101                 300800                  20070201                  80
   16971828          Single Family            20370201                 320000                  20070301                  80
   16812458          Single Family            20370101                 210000                  20070201                  70
   16812459               PUD                 20370101                 203200                  20070201                  80
   16845890          Single Family            20370101                 267000                  20070201             71.19999695
   16845893               PUD                 20370101                 364000                  20070201                  80
   16803720          Single Family            20370101                 500000                  20070201                  80
   16965296               PUD                 20370101                 584000                  20070201                  80
   16859604           Condominium             20370101                 212000                  20070201                  80
   16971885               PUD                 20370201                503715.2                 20070301                  80
   16971889          Single Family            20370201                 328000                  20070301                  80
   16971893          Single Family            20370201                 520000                  20070301                  80
   16859643          Single Family            20370101                 400000                  20070201                  80
   16858929          Single Family            20370201                 185600                  20070301                  80
   16858942           Condominium             20370201                 136000                  20070301                  80
   16858950               PUD                 20370201                 247206                  20070301                  80
   16858953          Single Family            20370201                 374400                  20070301                  80
   16858966          Single Family            20370201                 434000                  20070301                  80
   16826174          Single Family            20370201                 560000                  20070301                  80
   16858888               PUD                 20370201                 209288                  20070301                  80
   16809420          Single Family            20370101                 301000                  20070201             77.18000031
   16826191          Single Family            20370101                 688000                  20070201                  80
   16832756          Single Family            20370101                 416000                  20070201                  80
   16826197          Single Family            20370101                 315000                  20070201                  60
   16826198           Condominium             20370101                 556000                  20070201                  80
   16858892           Condominium             20370201                  98500                  20070301             74.05999756
   16858899          Single Family            20370201                 572300                  20070301             71.98999786
   16790315          Single Family            20370201                 302400                  20070301                  80
   16791050          Single Family            20361201                 472000                  20070101                  80
   16791061               PUD                 20370101                 769000                  20070201             57.81999969
   16791067          Single Family            20370101                 425000                  20070201             30.36000061
   16832783          Single Family            20370101                 200000                  20070201                  80
   16847210           Condominium             20370101                 368000                  20070201                  80
   16847219            Townhouse              20370201                 368000                  20070301                  80
   16809478               PUD                 20370101                 600000                  20070201                  80
   16847227          Single Family            20370101                 676000                  20070201                  80
   16839215               PUD                 20370101                 448000                  20070201                  80
   16839217          Single Family            20370101                 256000                  20070201                  80
   16968877               PUD                 20370101                 284050                  20070201                  80
   16839224               PUD                 20370101                 528000                  20070201                  80
   16839230          Single Family            20370101                 336000                  20070201                  80
   16847258               PUD                 20370201                 238400                  20070301                  80
   16847267               PUD                 20370201                 336000                  20070301                  80
   16838520          Single Family            20370101                 388000                  20070201                  80
   16772915          Single Family            20370201                 172500                  20070301                  75
   16847277               PUD                 20370201                 425400                  20070301             77.91000366
   16965213          Single Family            20370101                 200800                  20070201                  80
   16845824               PUD                 20370101                 203850                  20070201             79.98999786
   16965220          Single Family            20370101                 608000                  20070201                  80
   16965221          Single Family            20370101                 354050                  20070201             79.98999786
   16847290           Condominium             20370101                 127200                  20070201                  80
   16838653          Single Family            20370101                 525000                  20070201                  75
   16839383               PUD                 20370101                 774400                  20070201                  80
   16838663          Single Family            20370101                 313360                  20070201                  80
   16826140          Single Family            20370201                 432500                  20070301             78.63999939
   16802987          Single Family            20370101                 544000                  20070201                  80
   16859587          Single Family            20370101                 560000                  20070201                  80
   16791005               PUD                 20361101                 608000                  20061201             78.95999908
   16826160          Single Family            20370101                 412000                  20070201             79.23000336
   16832728          Single Family            20370201                 324000                  20070301                  80
   16838402          Single Family            20370201                 186400                  20070301                  80
   16838406               PUD                 20370101                 344000                  20070201                  80
   16838414               PUD                 20370201                  84000                  20070301                  80
   16765518           Condominium             20370101                 174400                  20070201                  80
   16838419          Single Family            20370101                 447200                  20070201                  80
   16838420               PUD                 20370201                 284000                  20070301                  80
   16838428          Single Family            20370101                 400000                  20070201                  80
   16839158           Condominium             20370101                 392000                  20070201                  80
   16847179           Condominium             20370201                 210120                  20070301                  80
   16732108               PUD                 20370101                 219550                  20070201                  80
   16814073               PUD                 20370101                 585150                  20070201                  80
   16839482               PUD                 20370101                 177600                  20070201                  80
   16839486               PUD                 20370201                 352948                  20070301                  80
   16812627          Single Family            20370101                 496000                  20070201                  80
   16839497               PUD                 20370201                 364500                  20070301             79.23999786
   16847373               PUD                 20370201                 209520                  20070301                  80
   16965312          Single Family            20370101                 616000                  20070201                  80
   16847381          Single Family            20370201                 336000                  20070301                  80
   16845925               PUD                 20370101                 495000                  20070201                  75
   16847385          Single Family            20370101                 172000                  20070201                  80
   16847387          Single Family            20370101                 455680                  20070201                  80
   16812508          Single Family            20370101                 384000                  20070201                  80
   16847391          Single Family            20370201                 492000                  20070301                  80
   16965329          Single Family            20370101                 213600                  20070201                  80
   16847393          Single Family            20370201                 775000                  20070301                  25
   16847394          Single Family            20370201                 504000                  20070301                  80
   16845837          Single Family            20370101                 828000                  20070201                  80
   16812423          Single Family            20370101                 464000                  20070201                  80
   16826015          Single Family            20370201                 426400                  20070301                  80
   16826016          Single Family            20370101                 349600                  20070201                  80
   16833307           Condominium             20370101                 344000                  20070201                  80
   16833318           2-4 Family              20370101                 672000                  20070201                  80
   16833323           2-4 Family              20370101                 195000                  20070201                48.75
   16707372               PUD                 20361201                 288000                  20070101                  80
   16826037          Single Family            20370101                 527200                  20070201                  80
   16832603          Single Family            20370101                 380000                  20070201                  80
   16826047          Single Family            20370101                 245140                  20070201             72.09999847
   16962992           Condominium             20370101                 136000                  20070201                  80
   16802891           2-4 Family              20370101                 558400                  20070201                  80
   16833349          Single Family            20370101                 504000                  20070201                  80
   16826062               PUD                 20370101                 480000                  20070201                  75
   16832626          Single Family            20370201                 276000                  20070301                  80
   16826075               PUD                 20370201                 227999                  20070301                  80
   16826077               PUD                 20370201                 204000                  20070301                  80
   16826084          Single Family            20370101                 184000                  20070201                  80
   16790201          Single Family            20370201                 700000                  20070301                  80
   16826092               PUD                 20370201                 482400                  20070301                  80
   16809331           2-4 Family              20370101                 472000                  20070201                  80
   16809339          Single Family            20370101                 359200                  20070201                  80
   16832669          Single Family            20370201                 440000                  20070301                  80
   16809340          Single Family            20370101                 341000                  20070201             79.30000305
   16823927               PUD                 20370101                 267020                  20070201             78.54000092
   16809352          Single Family            20370101                 608000                  20070201                  80
   16832689          Single Family            20370101                 248000                  20070201                  80
   16997782          Single Family            20370201                 412000                  20070301                  80
   16965097          Single Family            20370201                 163920                  20070301                  80
   16764796               PUD                 20370101                 309400                  20070201                  70
   16811562          Single Family            20370101                 440000                  20070201             76.91999817
   16811563          Single Family            20370201                 345560                  20070301                  80
   16859400          Single Family            20370101                 1000000                 20070201                  80
   16859401          Single Family            20370101                 592000                  20070201                  80
   16811567          Single Family            20370101                 244000                  20070201                  80
   16787232          Single Family            20370201                 400000                  20070301             79.20999908
   17004460          Single Family            20370201                 231200                  20070301                  80
   16859410           Condominium             20370101                 308000                  20070201                  80
   16731386          Single Family            20370101                 472000                  20070201                  80
   16811577          Single Family            20370201                 344800                  20070301                  80
   16859413          Single Family            20370101                 320000                  20070201             50.20000076
   16811585          Single Family            20370101                 301600                  20070201                  80
   16859422          Single Family            20370101                 388000                  20070201                  80
   16811589          Single Family            20370201                 332000                  20070301                  80
   16962949          Single Family            20370101                 476000                  20070201                  80
   16826010          Single Family            20370101                 318400                  20070201                  80
   16691815          Single Family            20361201                 356000                  20070101                  80
   16838346          Single Family            20370101                 219100                  20070201                  70
   16838351               PUD                 20370101                 364000                  20070201                  80
   16852935          Single Family            20370101                 470000                  20070201             74.72000122
   16838355          Single Family            20370101                 620000                  20070201             79.79000092
   16852946               PUD                 20370101                 243200                  20070201                  80
   16965050          Single Family            20370201                 284000                  20070301             78.88999939
   16965053          Single Family            20370201                 204000                  20070301                  80
   16852958          Single Family            20370101                 368000                  20070201                  80
   16838379               PUD                 20370101                 255200                  20070201                  80
   16965060           Condominium             20370201                 223200                  20070301                  80
   16852964          Single Family            20370101                 650000                  20070201             65.98999786
   16772774          Single Family            20361201                 204000                  20070101                  80
   16838391          Single Family            20370201                 235000                  20070301             61.43999863
   16772782          Single Family            20361201                 267192                  20070101                  80
   16838395          Single Family            20370101                 276000                  20070201                  80
   16691867               PUD                 20370201                 450000                  20070301                  75
   16852979          Single Family            20370101                 472000                  20070201             73.18000031
   16715303          Single Family            20370101                 224000                  20070201                  80
   16787201          Single Family            20370201                 199650                  20070301             78.91000366
   16845691          Single Family            20370101                 340800                  20070201                  80
   16803695          Single Family            20370101                 692000                  20070201                  80
   16859551          Single Family            20370101                 440000                  20070201                  80
   16859554          Single Family            20370101                 746250                  20070201             74.66000366
   16838451               PUD                 20370201                 273600                  20070301                  80
   16839187          Single Family            20370101                 373500                  20070201             79.98000336
   16997833          Single Family            20370201                 500000                  20070301             78.12999725
   16838469          Single Family            20370201                 717500                  20070301             78.41999817
   16838478          Single Family            20370201                 327200                  20070301                  80
   16997856          Single Family            20370201                 149450                  20070301                  70
   16838480          Single Family            20370101                 436800                  20070201                  80
   16838483          Single Family            20370201                 259920                  20070301                  80
   16838485               PUD                 20370201                 332000                  20070301                  80
   16811634          Single Family            20370101                 280000                  20070201                  80
   16989878           Condominium             20370201                 969500                  20070301                  70
   16811654          Single Family            20370101                 457600                  20070201                  80
   16811666          Single Family            20370101                 232000                  20070201                  80
   16971770           Condominium             20370201                 536000                  20070301                  80
   16802923          Single Family            20370101                 420000                  20070201                  80
   16803653          Single Family            20370101                 360800                  20070201             79.30000305
   16802927          Single Family            20370101                 132000                  20070201                  80
   16802936          Single Family            20370101                 240000                  20070201                  80
   16859525          Single Family            20370101                 292000                  20070201                  80
   16826101          Single Family            20370201                 391960                  20070301                  80
   16826103           Condominium             20370101                 247992                  20070201                  80
   16826106          Single Family            20370101                 504000                  20070201                  80
   16826112           Condominium             20370101                 240050                  20070201                  80
   16826122           Condominium             20370201                 144000                  20070301                  80
   16826128          Single Family            20370101                 328000                  20070201                  80
   16852985           Condominium             20370101                 138400                  20070201                  80
   16845555          Single Family            20370201                 314000                  20070301                  80
   16980262          Single Family            20370201                 310000                  20070301             79.48999786
   16804129          Single Family            20370101                 1322000                 20070201             64.95999908
   16838282           Condominium             20370101                 336000                  20070201                  80
   16980277          Single Family            20370201                 480000                  20070301                  80
   16838284               PUD                 20370101                 515000                  20070201             67.76000214
   16852872          Single Family            20370101                 400000                  20070201             78.43000031
   16731246          Single Family            20370101                 170250                  20070201                  75
   16852882           2-4 Family              20370101                 297500                  20070201                  70
   16691781          Single Family            20370101                 424000                  20070201                  80
   16804175          Single Family            20370101                 205000                  20070201             65.08000183
   16803448          Single Family            20370101                 408000                  20070201                  80
   16809173            Townhouse              20370101                 152000                  20070201                  80
   16823753               PUD                 20370101                 387350                  20070201                  80
   16823759          Single Family            20361201                 400000                  20070101                  80
   16912699               PUD                 20370201                 444000                  20070301                  80
   16808463           Condominium             20370201                 212000                  20070301                  80
   16808469          Single Family            20370201                 408000                  20070301                  80
   16808486               PUD                 20370101                 500000                  20070201             67.11000061
   16780621          Single Family            20370101                 368000                  20070201                  80
   16780625               PUD                 20370101                 668000                  20070201                  80
   16808490          Single Family            20370101                 369600                  20070201                  80
   16772608          Single Family            20370101                 840000                  20070201                  80
   16845509               PUD                 20370201                 505600                  20070301                  80
   16838221          Single Family            20370201                 512000                  20070301                  80
   16845520          Single Family            20370101                 360000                  20070201             78.26000214
   16838231           Condominium             20370101                 550400                  20070201                  80
   16838244          Single Family            20370101                 736000                  20070201                  80
   16780654               PUD                 20370101                 388000                  20070201                  80
   16838248          Single Family            20370201                 448000                  20070301                  80
   16845542          Single Family            20370201                 512000                  20070301                  80
   16838255          Single Family            20370201                 524000                  20070301                  80
   16845545          Single Family            20370101                 245000                  20070201             65.33000183
   16845548           Condominium             20370201                 358400                  20070301                  80
   16968538          Single Family            20370101                 306400                  20070201                  80
   16912685          Single Family            20370201                 496000                  20070301                  80
   16808441               PUD                 20370101                 967861                  20070201                  80
   16714473           Condominium             20361201                 440000                  20070101                  80
   16776919          Single Family            20370101                 396000                  20070201                  80
   16832437          Single Family            20370101                 800000                  20070201                  80
   16784946               PUD                 20370101                 290000                  20070201                  80
   16832441          Single Family            20370101                 591200                  20070201                  80
   16728207               PUD                 20370201                 315121                  20070301                  80
   16808400          Single Family            20370201                 460000                  20070301                  80
   16808401               PUD                 20370201                 401600                  20070301                  80
   16823719          Single Family            20370101                 167360                  20070201                  80
   16808410          Single Family            20370101                 182400                  20070201                  80
   16823731               PUD                 20370101                 308000                  20070201                  80
   16845489           Condominium             20370201                 300000                  20070301                  80
   16980195          Single Family            20370201                 240000                  20070301                  80
   16844763          Single Family            20370101                 480800                  20070201                  80
   16852788          Single Family            20370101                 306000                  20070201             41.91999817
   16845498               PUD                 20370201                 296000                  20070301                  80
   16852790          Single Family            20370101                 370000                  20070201             62.70999908
   16803345               PUD                 20370101                 292000                  20070201                  80
   16771894          Single Family            20370101                 290000                  20070201             89.23000336
   16839049          Single Family            20370101                 937500                  20070201                  75
   16980318          Single Family            20370201                 372000                  20070301                  80
   16798854          Single Family            20370101                 520000                  20070201                  80
   16967989          Single Family            20370201                 313300                  20070301             51.79000092
   16838330          Single Family            20370101                 150000                  20070201                  50
   16838331            Townhouse              20370201                 404000                  20070301                  80
   16838334          Single Family            20370101                 416000                  20070201                  80
   16839065          Single Family            20370101                 260000                  20070201             79.02999878
   16845629          Single Family            20370101                 463700                  20070201             79.26000214
   16965024               PUD                 20370201                 204000                  20070301                  80
   16838341               PUD                 20370201                 448000                  20070301                  80
   16852922               PUD                 20370101                 230710                  20070201                  80
   16852771          Single Family            20370101                 352000                  20070201                  80
   16840332               PUD                 20370101                 733600                  20070201                  75
   16859314          Single Family            20370101                 523550                  20070201             79.98999786
   16803486               PUD                 20361201                 352200                  20070101             79.98999786
   16859348               PUD                 20370101                 180000                  20070201                  80
   16859359               PUD                 20370101                 208000                  20070201                  80
   16859365          Single Family            20370101                 588000                  20070201                  80
   17002968          Single Family            20370201                 361600                  20070301                  80
   16912701           Condominium             20370201                 560000                  20070301                  80
   16832512           Condominium             20370201                 248000                  20070301                  80
   16833243               PUD                 20370101                 417000                  20070201                78.75
   16832514          Single Family            20370201                 388000                  20070301                  80
   16912709          Single Family            20370201                 448000                  20070301                  80
   16859382               PUD                 20370101                 372000                  20070201                  80
   16912716          Single Family            20370201                 258400                  20070301                  80
   16912730            Townhouse              20370201                 280000                  20070301                  80
   16912732               PUD                 20370201                 400000                  20070301                  80
   16833272          Single Family            20370101                 203000                  20070201                  70
   16912742          Single Family            20370201                 244000                  20070301                  80
   16832559               PUD                 20370201                 217566                  20070301             71.12000275
   16912764          Single Family            20370201                 630000                  20070301             69.23000336
   16912765               PUD                 20370201                 428000                  20070301                  80
   16790131           2-4 Family              20370101                 375000                  20070201             78.12999725
   16790133           2-4 Family              20370101                 336000                  20070201                  70
   16790136           Condominium             20370101                 351920                  20070201                  80
   16823833               PUD                 20370101                 790000                  20070201                  80
   16809259          Single Family            20370101                  67600                  20070201                  80
   16912786               PUD                 20370201                 326250                  20070301                  75
   16912797          Single Family            20370201                 336000                  20070301                  80
   16839010          Single Family            20370101                 512000                  20070201                  80
   16798812          Single Family            20370101                 214000                  20070201             79.98999786
   16846317           2-4 Family              20370101                 608000                  20070201                  80
   16968688               PUD                 20370101                 607300                  20070201                  80
   16846324          Single Family            20370101                 626250                  20070201                  75
   16790198          Single Family            20370201                 520000                  20070301                  80
   16798832               PUD                 20370101                 315800                  20070201             79.98999786
   16823899          Single Family            20370101                 216000                  20070201                  80
   16803383           Condominium             20370101                 136000                  20070201                  80
   16787071           2-4 Family              20370201                 440000                  20070301                  80
   16803399               PUD                 20370101                 131000                  20070201             78.91999817
   16859253           2-4 Family              20370101                 309000                  20070201                  80
   16843984           Condominium             20370201                 148000                  20070301                  80
   16835968          Single Family            20370101                 384000                  20070201                  80
   16778217          Single Family            20370201                 420000                  20070301                  80
   16835971           Condominium             20370101                 239920                  20070201                  80
   16843996          Single Family            20370201                 647000                  20070301             64.69999695
   16843998           2-4 Family              20370201                 381000                  20070301             68.52999878
   16840302               PUD                 20370101                 472000                  20070201                  80
   16840306               PUD                 20370101                 247200                  20070201                  80
   16801803          Single Family            20370101                 200000                  20070201                  80
   16835954          Single Family            20370101                 300000                  20070201                  80
   16852653          Single Family            20370201                 308000                  20070301                  70
   16845365          Single Family            20370101                 720000                  20070201             63.15999985
   16845366          Single Family            20370201                 450400                  20070301                  80
   16852658          Single Family            20370201                 508800                  20070301                  80
   16797873          Single Family            20370101                 464000                  20070201                  80
   16723003          Single Family            20370201                 536000                  20070301                  80
   16845370          Single Family            20370201                 1000000                 20070301                  80
   16852667           Condominium             20370201                 228000                  20070301                  80
   16851938           Condominium             20370101                 232000                  20070201                  80
   16730300          Single Family            20370201                 142800                  20070301                  80
   16851940          Single Family            20370101                 309000                  20070201             79.98999786
   16843922          Single Family            20370201                 392000                  20070301                  80
   16843925          Single Family            20370101                 656250                  20070201                  75
   16845384           Condominium             20370201                 276000                  20070301                  80
   16852675          Single Family            20370201                 360000                  20070301                  80
   16852680          Single Family            20370201                 408000                  20070301                  80
   16851951               PUD                 20370101                 216000                  20070201                  80
   16851953               PUD                 20370101                 236000                  20070201                  80
   16803229               PUD                 20370101                 541342                  20070201                  80
   16843941          Single Family            20370201                 250400                  20070301                  80
   16852696          Single Family            20370101                 103200                  20070201                  80
   16844677          Single Family            20370101                 416800                  20070201                  80
   16852698           Condominium             20370101                 404650                  20070201                  75
   16803231          Single Family            20370102                 345600                  20070202                  80
   16843959          Single Family            20370201                 192000                  20070301                  80
   16835941          Single Family            20370101                 392000                  20070201                  80
   16835946          Single Family            20370101                 311200                  20070201                  80
   16844695          Single Family            20370101                 1000000                 20070201             77.73000336
   16823585               PUD                 20370201                 748000                  20070301                  80
   16799258           Condominium             20370201                 392000                  20070301                  80
   16780416          Single Family            20370201                 459960                  20070301                  80
   16808283               PUD                 20370201                 408000                  20070301                  80
   16780426               PUD                 20370101                 352800                  20070201                  80
   16845421           Condominium             20370201                 144000                  20070301                  80
   16845427           Condominium             20370201                 257000                  20070301             68.16999817
   16797931          Single Family            20361201                 195050                  20070101                  80
   16797933          Single Family            20370101                 300000                  20070201                  80
   16845435           2-4 Family              20370201                 608000                  20070301                  80
   16798674          Single Family            20370101                 298948                  20070201                  80
   16845440          Single Family            20370101                 718400                  20070201                  80
   16844712          Single Family            20361101                 588000                  20061201                  80
   16844718               PUD                 20370101                 538850                  20070201                  80
   16845448          Single Family            20370101                 492000                  20070201                  80
   16780570               PUD                 20370101                 228000                  20070201                  80
   16846186          Single Family            20370101                 296000                  20070201                  80
   16773290          Single Family            20370101                 244000                  20070201                  80
   16844735          Single Family            20370101                 480000                  20070201                  80
   16844736               PUD                 20370101                 412650                  20070201             79.98999786
   16804025          Single Family            20370101                 152000                  20070201                  80
   16844747          Single Family            20370101                 778400                  20070201                  80
   16984308               PUD                 20370201                 400000                  20070301             52.97999954
   16824210               PUD                 20370101                 410000                  20070201             71.93000031
   16824219          Single Family            20370101                 246000                  20070201             50.72000122
   16778189          Single Family            20370101                 376000                  20070201                  80
   16840265          Single Family            20370101                 560000                  20070201                  80
   16856922          Single Family            20370101                 588000                  20070201                  80
   16848906          Single Family            20370201                 568000                  20070301                  80
   16808200          Single Family            20370201                 340000                  20070301                  80
   16823513               PUD                 20370101                 481190                  20070201                  80
   16840280               PUD                 20370101                 212000                  20070201                  80
   16840282          Single Family            20370101                 245000                  20070201                61.25
   16848922          Single Family            20370201                 512800                  20070301                  80
   16848924          Single Family            20370201                 468000                  20070301                  80
   16784772          Single Family            20370101                 285200                  20070201                  80
   16857675               PUD                 20370101                 282000                  20070201                  80
   16688548               PUD                 20370101                 334400                  20070201                  80
   16808212          Single Family            20370101                 486000                  20070201                  80
   16823523           Condominium             20370101                 249600                  20070201                  80
   16824258          Single Family            20370101                 209600                  20070201                  80
   16984366          Single Family            20370201                 324000                  20070301                  80
   16848936          Single Family            20370201                 350000                  20070301             67.30999756
   16808227           2-4 Family              20370101                 472800                  20070201                  80
   16824268           Condominium             20370101                 776000                  20070201                  80
   16848941               PUD                 20370101                 311200                  20070201                  80
   16848949               PUD                 20370201                 185500                  20070301             77.62000275
   16823543           Condominium             20370101                 467200                  20070201                  80
   16728045          Single Family            20370201                 648000                  20070301                  80
   16856975          Single Family            20370101                 382400                  20070201                  80
   16823551          Single Family            20370101                 272400                  20070201                  80
   16799226          Single Family            20370101                 612000                  20070201                  80
   16848961          Single Family            20370201                 622000                  20070301             74.94000244
   16848965          Single Family            20370201                 437039                  20070301                  80
   16824296          Single Family            20370101                 192000                  20070201                  80
   16823568          Single Family            20370201                 310000                  20070301                  80
   16808259          Single Family            20370201                 368000                  20070301                  80
   16848970          Single Family            20370201                 480000                  20070301                  80
   16848972          Single Family            20370201                 480000                  20070301                  80
   16851809          Single Family            20370201                 520000                  20070301                  80
   16852540          Single Family            20370201                 700000                  20070301                  80
   16851818               PUD                 20370201                 685000                  20070301             61.43000031
   16851819               PUD                 20370201                 420800                  20070301                  80
   16843806          Single Family            20370101                 374000                  20070201                  80
   16851828               PUD                 20370201                 183200                  20070301             78.29000092
   16989331          Single Family            20370201                 584000                  20070301                  80
   16843815          Single Family            20370201                 620000                  20070301             68.88999939
   16853292          Single Family            20370101                 212000                  20070201                  80
   16852564          Single Family            20370201                 173600                  20070301                  80
   16843816               PUD                 20370201                 348000                  20070301                  80
   16843819          Single Family            20370201                 248000                  20070301                  80
   16851839               PUD                 20370201                 417000                  20070301             78.98999786
   16851842          Single Family            20370201                 308000                  20070301                  80
   16835811               PUD                 20370101                 500000                  20070201             76.80000305
   16843831               PUD                 20370101                 288000                  20070201                  80
   16845292          Single Family            20370201                 348000                  20070301                  80
   16851855               PUD                 20370101                 677000                  20070201             69.08000183
   16843840          Single Family            20370101                 271200                  20070201                  80
   16843842          Single Family            20370101                 254350                  20070201                  80
   16803135          Single Family            20370201                 428000                  20070301                  80
   16963246           2-4 Family              20361201                 543950                  20070101             79.98999786
   16963252          Single Family            20370101                 376750                  20070201             79.98999786
   16770962          Single Family            20370101                 440000                  20070201                  80
   16843864          Single Family            20370201                 678400                  20070301                  80
   16803156          Single Family            20370101                 496000                  20070201                  80
   16843870           2-4 Family              20370101                 386800                  20070201                  80
   16845326          Single Family            20370101                 292000                  20070201                  80
   16852617           Condominium             20370201                 452000                  20070301                  80
   16852629          Single Family            20370201                 278000                  20070301             43.43999863
   16851901          Single Family            20370101                 272000                  20070201                  80
   16780464               PUD                 20370101                 617920                  20070201                  80
   16851907          Single Family            20370101                 345600                  20070201                  80
   16844617          Single Family            20370101                 448000                  20070201                  80
   16780468               PUD                 20370101                 920500                  20070201                  70
   16844622               PUD                 20370101                 452000                  20070201                  80
   16772453          Single Family            20370101                 972000                  20070201                  80
   16853373          Single Family            20370101                 296000                  20070201                  80
   16844628               PUD                 20370101                 517650                  20070201                  80
   16853378           Condominium             20370101                 226720                  20070201                  80
   16843900          Single Family            20370201                 412000                  20070301                  80
   16823422          Single Family            20370101                 195200                  20070201                  80
   16773213          Single Family            20370101                 450000                  20070201             74.62999725
   16808371          Single Family            20370201                 256000                  20070301                  80
   16806919          Single Family            20370101                 260000                  20070201                  80
   16773220          Single Family            20370101                 505579                  20070201                  80
   16806924          Single Family            20370101                 484000                  20070201                  80
   16845401               PUD                 20370101                 320000                  20070201                  80
   16846131          Single Family            20370101                 400000                  20070201                  80
   16808390               PUD                 20370101                 720000                  20070201                  80
   16845407          Single Family            20370101                 428000                  20070201                  80
   16797912          Single Family            20370101                 420000                  20070201                  80
   16798644          Single Family            20370101                 141600                  20070201                  80
   16980112               PUD                 20361219                 412000                  20070119                  80
   16980116          Single Family            20370201                 468000                  20070301             79.86000061
   16980117          Single Family            20370201                 292000                  20070301                  80
   16780436          Single Family            20370101                 316000                  20070201                  80
   16730261           Condominium             20370201                 280000                  20070301                  80
   16803163           Condominium             20370201                 422081                  20070301                  80
   16859026          Single Family            20370201                 444000                  20070301                  80
   16819822           Condominium             20370101                 480000                  20070201                  80
   16859038          Single Family            20370201                 269600                  20070301                  80
   16843892           Condominium             20370201                 163120                  20070301                  80
   16801721               PUD                 20370101                 184000                  20070201                  80
   16713514          Single Family            20370101                 1000000                 20070201             76.91999817
   16722264          Single Family            20370101                 299200                  20070201                  80
   16835884               PUD                 20370101                 189600                  20070201                  80
   16840201          Single Family            20370101                 178500                  20070201                  70
   16835897          Single Family            20370101                 600000                  20070201                  80
   16801748               PUD                 20361201                 264000                  20070101                  80
   16824100               PUD                 20370101                 236250                  20070201                  75
   16849511           Condominium             20370101                 1000000                 20070201             64.51999664
   16857537           Condominium             20370101                 417000                  20070201             49.34999847
   16857540               PUD                 20370101                 488000                  20070201                  80
   16856819          Single Family            20370101                 689600                  20070201                  80
   16706195          Single Family            20370101                 440000                  20070201                  80
   16857559               PUD                 20370101                 992300                  20070201                  75
   16823403          Single Family            20370201                 480000                  20070301                  80
   16968204          Single Family            20370101                 311200                  20070201                  80
   16856830          Single Family            20370101                 488000                  20070201                  80
   16857563           Condominium             20370101                 169520                  20070201                  80
   16848816           Condominium             20370201                 256000                  20070301                  80
   16840189          Single Family            20370101                 472224                  20070201                  80
   16856840               PUD                 20370101                 316000                  20070201                  80
   16848823          Single Family            20370201                 408000                  20070301                  80
   16848825          Single Family            20370101                 340000                  20070201                  80
   16784675          Single Family            20370101                 367900                  20070201                  80
   16849558          Single Family            20370101                 384000                  20070201                  80
   16840127          Single Family            20370101                 396800                  20070201             79.98999786
   16857522          Single Family            20370101                 780000                  20070201                  80
   16984209          Single Family            20370201                 164500                  20070301             79.47000122
   16835706          Single Family            20370101                 338000                  20070201             71.61000061
   16835713          Single Family            20370101                 492000                  20070201             78.09999847
   16851757          Single Family            20370201                 464000                  20070301                  80
   16851766               PUD                 20370201                 376000                  20070301                  80
   16788960          Single Family            20370101                 336000                  20070201                  80
   16843754          Single Family            20370201                 452000                  20070301                  80
   16851778          Single Family            20370201                 643000                  20070301             51.43999863
   16803045          Single Family            20370201                 500000                  20070301                  80
   16851784               PUD                 20370201                 797993                  20070301                  80
   16963159          Single Family            20370101                 339500                  20070201             68.58999634
   16843767           Condominium             20370201                 254320                  20070301                  80
   16801622          Single Family            20370101                 345440                  20070201                  80
   16819746          Single Family            20370101                 417000                  20070201             77.94000244
   16803099               PUD                 20370101                 560000                  20070201                  80
   16784600          Single Family            20370101                 1481250                 20070201                  75
   16852401          Single Family            20370101                 263200                  20070201                  80
   16852402          Single Family            20370101                 520000                  20070201                  80
   16852403          Single Family            20370101                 236000                  20070201                  80
   16853133           Condominium             20370101                 692800                  20070201             79.91000366
   16852406           Condominium             20370101                 336000                  20070201                  80
   16852409          Single Family            20370101                 975000                  20070201                  65
   16852412          Single Family            20370101                 498000                  20070201                  80
   16765003               PUD                 20370101                 460792                  20070201                  80
   16808189               PUD                 20370101                  94292                  20070201                  80
   16808190          Single Family            20370101                 388000                  20070201                  80
   16808199          Single Family            20370101                 300000                  20070201             52.16999817
   16798443               PUD                 20370101                 204800                  20070201                  80
   16853239          Single Family            20370101                 296000                  20070201                  80
   16853245          Single Family            20370101                 348000                  20070201                  80
   16852518          Single Family            20370201                 308000                  20070301                  80
   16798465          Single Family            20370101                 352473                  20070201                  80
   16853250               PUD                 20370101                 520000                  20070201             75.36000061
   16765041           Condominium             20361201                 287950                  20070101                  80
   16852522          Single Family            20370201                 456000                  20070301                  80
   16852525          Single Family            20370201                 408000                  20070301                  80
   16853261               PUD                 20370101                 236800                  20070201                  80
   16852534           Condominium             20370201                 252000                  20070301                  80
   16849492               PUD                 20370101                 389100                  20070201                  80
   16968159          Single Family            20370201                 500000                  20070301                  80
   16982743          Single Family            20370201                 556000                  20070301                  80
   16823379          Single Family            20370201                 612000                  20070301                  80
   16798327          Single Family            20370101                 312000                  20070201             79.80000305
   16982766          Single Family            20370201                 332096                  20070301                  80
   16823392          Single Family            20370201                 368000                  20070301                  80
   16806626          Single Family            20370101                 452000                  20070201                  80
   16982785          Single Family            20370201                 179480                  20070301                  80
   16856747          Single Family            20361201                 115000                  20070101             51.11000061
   16857477               PUD                 20370101                 380800                  20070201                  80
   16824057          Single Family            20370101                 380800                  20070201                  80
   16968121          Single Family            20370201                 240000                  20070301                  80
   16968126          Single Family            20370201                 780000                  20070301                  80
   16823336           Condominium             20370201                 184000                  20070301             54.59999847
   16968131          Single Family            20370201                 380000                  20070301                  80
   16968133               PUD                 20370201                 260000                  20070301                  80
   16775849           Condominium             20370201                 364383                  20070301                  80
   16807307          Single Family            20370101                  68800                  20070201                  80
   16968140               PUD                 20370201                 372000                  20070301                  80
   16848756          Single Family            20370201                 500000                  20070301             73.52999878
   16849489          Single Family            20370101                 513500                  20070201                  65
   16807310               PUD                 20370101                 640000                  20070201                  80
   16807317          Single Family            20370101                 193500                  20070201             78.98000336
   16856781          Single Family            20370101                 181520                  20070201                  80
   16775863          Single Family            20370201                 252000                  20070301                  80
   16785251           Condominium             20370201                 144000                  20070301                  80
   16857426               PUD                 20370101                 446700                  20070201                  80
   16818954          Single Family            20370201                 344000                  20070301                  80
   16834998          Single Family            20370101                 360000                  20070201                  80
   16840043          Single Family            20370101                 400000                  20070201             62.79000092
   16776510          Single Family            20361101                 360000                  20061201                  80
   16801578          Single Family            20370101                 105000                  20070201                  35
   16857433          Single Family            20370101                 392000                  20070201                  80
   16819690          Single Family            20370101                 600000                  20070201                  80
   16819696               PUD                 20370101                 516000                  20070201                  80
   16856719          Single Family            20370101                 360000                  20070201                  80
   16824028          Single Family            20370101                 224000                  20070201                  80
   16785283          Single Family            20370101                 232500                  20070201                  75
   16823301               PUD                 20370201                 109000                  20070301             31.04999924
   16823302           Condominium             20370101                 388000                  20070201                  80
   16775816          Single Family            20370201                 496000                  20070301                  80
   16823317          Single Family            20370101                 560000                  20070201                  80
   16824049           Condominium             20370101                 180000                  20070201                  72
   16968116          Single Family            20370201                 452000                  20070301                  80
   16857410          Single Family            20370101                 236000                  20070201                  80
   16818940          Single Family            20370201                 318400                  20070301                  80
   16834981           Condominium             20370201                 320000                  20070301                  80
   16970309               PUD                 20370201                 431324                  20070301                  80
   16852374          Single Family            20370101                 688000                  20070201                  80
   16963024               PUD                 20370101                 440000                  20070201                  80
   16852386          Single Family            20370101                 256000                  20070201                  80
   16963037               PUD                 20370101                 243550                  20070201                  80
   16852392           Condominium             20370101                 248000                  20070201                  80
   16852394           Condominium             20370101                 453163                  20070201                  80
   16851671           2-4 Family              20370201                 400000                  20070301                  80
   16970339               PUD                 20370201                 308800                  20070301                  80
   16851678          Single Family            20370201                 184800                  20070301                  80
   16851679            Townhouse              20370201                 380000                  20070301                  80
   16834913          Single Family            20370101                 287950                  20070201             79.98999786
   16730052          Single Family            20370201                 680394                  20070301                  80
   16851692           Condominium             20370201                 115000                  20070301             59.74000168
   16851695           Condominium             20370201                 264000                  20070301                  80
   16851698          Single Family            20370201                 109600                  20070301                  80
   16714023           2-4 Family              20361201                 308950                  20070101             79.98999786
   16963075               PUD                 20370101                 360000                  20070201                  80
   16834937          Single Family            20370101                 616500                  20070201                  75
   16730073          Single Family            20361201                 574400                  20070101                  80
   16801517               PUD                 20370101                 1293750                 20070201                  75
   16818901          Single Family            20370101                 595000                  20070201             79.97000122
   16819630          Single Family            20370101                 399200                  20070201                  80
   16819631          Single Family            20370101                 616475                  20070201                  70
   16818903          Single Family            20370201                 443200                  20070301                  80
   16819632          Single Family            20370101                 332000                  20070201             62.63999939
   16851719               PUD                 20370201                 618625                  20070301                  80
   16963106               PUD                 20370101                 253000                  20070201             74.84999847
   16851735          Single Family            20370201                 372000                  20070301                  80
   16852465               PUD                 20370101                 460000                  20070201                  80
   16803001          Single Family            20370201                 536000                  20070301                  80
   16963007           Condominium             20370101                 143920                  20070201                  80
   16852362          Single Family            20370101                 365000                  20070201             79.34999847
   16851606          Single Family            20370201                 408000                  20070301             79.83999634
   16851614           Condominium             20370201                 222400                  20070301                  80
   16806588          Single Family            20370101                 348000                  20070201                  80
   16839953          Single Family            20370101                 382000                  20070201             74.90000153
   16839958           Condominium             20370101                 314320                  20070201                  80
   16853020          Single Family            20370101                 226400                  20070201                  80
   16853023               PUD                 20370101                 256000                  20070201                  80
   16853027           2-4 Family              20370101                 270000                  20070201                  50
   16839969          Single Family            20370101                 500000                  20070201                  80
   16806546           Condominium             20370201                 282000                  20070301             64.83000183
   16973947           Condominium             20370101                 137600                  20070201                  80
   16807282               PUD                 20370101                 589350                  20070201                  80
   16807283          Single Family            20370101                 395100                  20070201             79.98999786
   16806558          Single Family            20370201                 488000                  20070301                  80
   16839992           Condominium             20370101                 359900                  20070201             79.98999786
   16839999          Single Family            20370101                 400000                  20070201                  80
   16856648          Single Family            20370101                 788000                  20070201             56.29000092
   16857378           Condominium             20370101                 343800                  20070201             79.98999786
   16856651          Single Family            20370101                 420000                  20070201                  80
   16777190          Single Family            20370101                 344000                  20070201                  80
   16857381          Single Family            20370101                 490000                  20070201                  70
   16847912          Single Family            20370101                 1451400                 20070201             66.12000275
   16848891               PUD                 20370201                 268000                  20070301                  80
   16848895          Single Family            20370101                 223920                  20070201                  80
   16848897           Condominium             20370201                 266000                  20070301                  80
   16806653          Single Family            20370101                 152000                  20070201                  80
   16844414          Single Family            20370101                 145600                  20070201             71.72000122
   16851707          Single Family            20370201                 320000                  20070301                  80
   16853167          Single Family            20370101                 607200                  20070201                  80
   16806676          Single Family            20370101                 1387500                 20070201                  75
   16834944          Single Family            20370101                 304000                  20070201                  80
   16730087               PUD                 20370101                 888000                  20070201                  80
   16785214               PUD                 20370101                 1000000                 20070201             71.94000244
   16785220          Single Family            20370101                 169600                  20070201                  80
   16699998          Single Family            20370101                 192800                  20070201                  80
   16713297           2-4 Family              20370101                 564000                  20070201                  80
   16849345               PUD                 20370101                 519000                  20070201                74.25
   16849350          Single Family            20370101                 382000                  20070201             79.58000183
   16849354          Single Family            20370101                 372000                  20070201                  80
   16857374          Single Family            20370101                 580000                  20070201             79.44999695
   16856624               PUD                 20370101                 344000                  20070201                  80
   16818881          Single Family            20370101                 209900                  20070201             52.47999954
   16818888          Single Family            20370101                 300000                  20070201                  80
   16857326               PUD                 20370101                 191200                  20070201                  80
   16834890           Condominium             20370101                 271200                  20070201                  80
   16856600          Single Family            20370101                 412000                  20070201             72.27999878
   16849311               PUD                 20370101                 300792                  20070201                  80
   16818863               PUD                 20370101                 278400                  20070201                  80
   16818867          Single Family            20370101                 393000                  20070201             76.30999756
   16785171          Single Family            20370201                 252000                  20070301                  80
   16785130          Single Family            20370101                 440000                  20070201                  80
   16785131          Single Family            20370201                 800000                  20070301                  80
   16818838          Single Family            20370101                 518400                  20070201                  80
   16834879          Single Family            20370101                 296000                  20070201                  80
   16834889          Single Family            20370101                 396000                  20070201                  80
   16801467               PUD                 20370101                 468750                  20070201             79.98999786
   16826838          Single Family            20370101                 329144                  20070201                  80
   17003073               PUD                 20370201                 400000                  20070301                  80
   16819552          Single Family            20370101                 171200                  20070201                  80
   16835592          Single Family            20370101                 550350                  20070201             79.98999786
   16834845           Condominium             20370201                 326400                  20070301                  80
   16970281          Single Family            20370201                 368000                  20070301                  80
   16970226          Single Family            20370201                 232000                  20070301                  80
   16851566               PUD                 20370201                 380000                  20070301             74.51000214
   16852295           Condominium             20370101                 367200                  20070201                  80
   16851569          Single Family            20370201                 310400                  20070301                  80
   16844297          Single Family            20370101                 252000                  20070201                  80
   16970258               PUD                 20370201                 256016                  20070301                  80
   16851599               PUD                 20370101                 583100                  20070201                  80
   16818800          Single Family            20370201                 300650                  20070301                  80
   16852244               PUD                 20370101                 161175                  20070201                  75
   16852248               PUD                 20370101                 161175                  20070201                  75
   16852253               PUD                 20370101                 161175                  20070201                  75
   16852259               PUD                 20370101                 494400                  20070201                  80
   16973899          Single Family            20370101                 386616                  20070201                  80
   16851535               PUD                 20370201                 648000                  20070301                  80
   16852266               PUD                 20370101                 238400                  20070201                  80
   16772079               PUD                 20370101                 197680                  20070201                  80
   16835502               PUD                 20370101                 380000                  20070201                  80
   16851541               PUD                 20370201                 131200                  20070301                  80
   16851543          Single Family            20370201                 284000                  20070301                  80
   16852275           Condominium             20370101                 212400                  20070201                  80
   16852278               PUD                 20370101                 367500                  20070201                  75
   16851553          Single Family            20370201                 512000                  20070301                  80
   16970219          Single Family            20370201                 313600                  20070301                  80
   16852285          Single Family            20370101                 424000                  20070201                  80
   16851559               PUD                 20370201                 644000                  20070301                  80
   16807154          Single Family            20370101                 212000                  20070201                  80
   16847870            Townhouse              20370101                 350000                  20070201             89.51000214
   16839916          Single Family            20370101                 508000                  20070201                  80
   16847947          Single Family            20370101                 257550                  20070201             79.98999786
   16968070          Single Family            20370201                 268000                  20070301             78.81999969
   16968073               PUD                 20370201                 298058                  20070301                  80
   16982657          Single Family            20370201                 344000                  20070301                  80
   16847958          Single Family            20370101                 267996                  20070201                  80
   16853000           2-4 Family              20370101                 128000                  20070201                  80
   16853001          Single Family            20370101                 408000                  20070201                  75
   16853004          Single Family            20370101                 425000                  20070201             69.66999817
   16982660          Single Family            20370201                 368000                  20070301                  80
   16857283          Single Family            20370201                 432000                  20070301                  80
   16790947            Townhouse              20370101                 128800                  20070201                  80
   16856558          Single Family            20370101                 600000                  20070201                  80
   16856571           Condominium             20370101                 525000                  20070201                  75
   16849289          Single Family            20370101                 363750                  20070201                  75
   16776391               PUD                 20370101                 368000                  20070201                  80
   16335789               PUD                 20370201                 218450                  20070301             79.98999786
   16847844          Single Family            20370101                 248800                  20070201                  80
   16766926          Single Family            20370101                 292760                  20070201                  80
   16856594          Single Family            20370101                 306100                  20070201             65.12999725
   16775677           2-4 Family              20370101                 466000                  20070201                  80
   16856596          Single Family            20370101                 491250                  20070201                  75
   16839834          Single Family            20370101                 357000                  20070201             76.76999664
   16849224           Condominium             20370101                 348000                  20070201                  80
   16785073          Single Family            20370101                 452000                  20070201                  80
   16801391          Single Family            20370201                 920000                  20070301             78.43000031
   16857255          Single Family            20370201                 300000                  20070301             77.91999817
   16849239          Single Family            20370101                 490000                  20070201             54.43999863
   16857262               PUD                 20370201                 398000                  20070301             74.38999939
   16857263               PUD                 20370201                 279200                  20070301                  80
   16857280          Single Family            20370201                 670000                  20070301             60.90999985
   16856552          Single Family            20370101                 512000                  20070201                  80
   16994872               PUD                 20370201                 166000                  20070301             77.20999908
   16819462          Single Family            20370101                 408000                  20070201                  80
   16818735          Single Family            20370101                 340000                  20070201             77.26999664
   16994882           Condominium             20370201                 115500                  20070301                  70
   16819470               PUD                 20370101                 172250                  20070201                  65
   16818743          Single Family            20370201                 492000                  20070301                  80
   16826768          Single Family            20370101                 248800                  20070201                  80
   17001550               PUD                 20370201                 392000                  20070301                  80
   17001561          Single Family            20370201                 252000                  20070301             74.12000275
   16857241               PUD                 20370201                 265987                  20070301                  80
   16801388           Condominium             20370101                 256000                  20070201                  80
   16857243          Single Family            20370201                 416000                  20070301                  80
   16818711          Single Family            20370201                 332500                  20070301                  70
   16801330          Single Family            20370201                 315000                  20070301                78.75
   16818722               PUD                 20370201                 1000000                 20070301             64.94000244
   16970193               PUD                 20370201                 404000                  20070301                  80
   16819411               PUD                 20370101                 225900                  20070201             79.98999786
   16819415          Single Family            20370101                 245000                  20070201             78.77999878
   16851498               PUD                 20370201                 228400                  20070301                  80
   16970166          Single Family            20370201                 197600                  20070301                  80
   16994841          Single Family            20370201                 424000                  20070301                  80
   16994843          Single Family            20370201                 464000                  20070301                  80
   16818702               PUD                 20370201                 228000                  20070301                  80
   16826723          Single Family            20370101                 236000                  20070201                  80
   16970175          Single Family            20370201                 444000                  20070301                  80
   16970179          Single Family            20370201                 500000                  20070301             71.94000244
   16805695          Single Family            20370201                 515200                  20070301                  80
   16851460          Single Family            20370201                 231200                  20070301                  80
   16771275          Single Family            20361201                 593600                  20070101                  80
   16802006          Single Family            20361201                 412000                  20070101                  80
   16851470            Townhouse              20370201                 181392                  20070301                  80
   16628561          Single Family            20370101                 581600                  20070201                  80
   16851475          Single Family            20370201                 337717                  20070301                  80
   16802011          Single Family            20370101                 748000                  20070201                  80
   16771298           Condominium             20361201                 326000                  20070101             74.94000244
   16766966               PUD                 20370101                 659200                  20070201                  80
   16839868           Condominium             20370101                 135600                  20070201                  80
   16806446          Single Family            20370101                 560000                  20070201                  80
   16806448          Single Family            20370201                 333000                  20070301             59.15000153
   16839872           Condominium             20370101                 262400                  20070201             74.97000122
   16847897          Single Family            20370101                 634000                  20070201                  80
   16805724           2-4 Family              20370101                 432000                  20070201                  80
   16766982          Single Family            20370101                 320000                  20070201                  80
   16806462          Single Family            20370201                 388000                  20070301                  80
   16805734          Single Family            20370101                 336000                  20070201                  80
   16805739           Condominium             20370101                 282000                  20070201             54.75999832
   16806473          Single Family            20370201                 784000                  20070301                  80
   16851430          Single Family            20370201                 436000                  20070301                  80
   16835404          Single Family            20370101                 224000                  20070201                  80
   16835407          Single Family            20370101                 588000                  20070201                  80
   16805686          Single Family            20370101                 324000                  20070201                  80
   16775757               PUD                 20370101                 606400                  20070201                  80
   16968051          Single Family            20370201                 408000                  20070301                  80
   16823463               PUD                 20370201                 440000                  20070301                  80
   16848879          Single Family            20370201                 712000                  20070301                  80
   16823470          Single Family            20370201                 500000                  20070301                  80
   16823475          Single Family            20370201                 404000                  20070301                  80
   16856670          Single Family            20370101                 650000                  20070201             72.22000122
   16857589               PUD                 20370101                 562200                  20070201                  80
   16849571          Single Family            20370101                 295900                  20070201             79.98999786
   16984275               PUD                 20370201                 335960                  20070301                  80
   16857593          Single Family            20370101                 512000                  20070201                  80
   16849578               PUD                 20370101                 212000                  20070201                  80
   16823448          Single Family            20370101                 417000                  20070201             55.59999847
   16848852          Single Family            20370201                 448044                  20070301                  80
   16849582          Single Family            20370101                 308000                  20070201                  80
   16848855           Condominium             20370201                 263992                  20070301                  80
   16823452           2-4 Family              20370101                 442400                  20070201                  80
   16823455          Single Family            20370101                 150000                  20070201             68.18000031
   16968409          Single Family            20370101                 215000                  20070201             22.04999924
   16808301           Condominium             20370201                 417500                  20070301             73.62999725
   16823623          Single Family            20370101                 1645000                 20070201                  70
   16968428          Single Family            20370101                 392000                  20070201                  80
   16781203          Single Family            20370101                 348000                  20070201                  80
   16808341          Single Family            20370201                 320000                  20070301                  80
   16824387          Single Family            20370101                 516000                  20070201                  80
   16824158          Single Family            20370101                 360000                  20070201                  80
   16848831          Single Family            20370101                 367500                  20070201                  70
   16784685          Single Family            20370101                 206000                  20070201                  80
   16823608               PUD                 20370101                 805000                  20070201                  70
   16721673               PUD                 20370101                 451769                  20070201                  80
   16786286          Single Family            20361201                 240000                  20070101                  80
   16776815            Townhouse              20361201                 272000                  20070101                  80
   16852123          Single Family            20370101                 639900                  20070201                  80
   16851403               PUD                 20370101                 828000                  20070201                  80
   16798065          Single Family            20370201                 432000                  20070301                  80
   16839783           Condominium             20370101                 251200                  20070201                  80
   16798055          Single Family            20370201                 596000                  20070301                  80
   16852104           Condominium             20370101                 203200                  20070201                  80
   16790886          Single Family            20361201                 352000                  20070101                  80
   16814321          Single Family            20370101                 276000                  20070201                  80
   16814332          Single Family            20370101                 404000                  20070201                  80
   16814357          Single Family            20370101                 445000                  20070201             74.79000092
   16814315               PUD                 20370101                 512000                  20070201                  80
   16847718               PUD                 20370101                 344800                  20070201                  80
   16856469          Single Family            20370101                 270000                  20070201             63.52999878
   16807000          Single Family            20370101                 280000                  20070201             50.72000122
   16849188          Single Family            20370101                 392000                  20070201                  80
   16768269          Single Family            20370101                 146400                  20070201                  80
   16825991               PUD                 20370201                 408000                  20070301                  80
   16776257          Single Family            20370101                 516000                  20070201                  80
   16856449               PUD                 20370101                 335992                  20070201                  80
   16991155               PUD                 20370201                 544000                  20070301                  80
   16857187               PUD                 20370201                 209300                  20070301                  80
   17001474               PUD                 20370201                 401600                  20070301                  80
   16857155          Single Family            20370201                 564000                  20070301                  80
   16849140          Single Family            20370101                 284000                  20070201                  80
   16825986          Single Family            20370101                 393600                  20070201                  80
   17001498          Single Family            20370201                 196000                  20070301                  80
   16849150           Condominium             20370101                 417000                  20070201             77.94000244
   16991145          Single Family            20370201                 396000                  20070301                  80
   16776253          Single Family            20370101                 300000                  20070201             46.15000153
   16857173               PUD                 20370201                 407662                  20070301                  75
   16857175          Single Family            20370201                 463200                  20070301                  80
   16825940          Single Family            20370201                 796000                  20070301                  80
   16801279          Single Family            20370101                 536000                  20070201                  80
   16857137           2-4 Family              20370201                 476000                  20070301                  80
   16825935          Single Family            20370101                 368000                  20070201                  80
   16801260          Single Family            20370201                 440000                  20070301                  80
   16801263          Single Family            20370101                 472000                  20070201             78.66999817
   16825913           Condominium             20370101                 570955                  20070201                  80
   16825914          Single Family            20370101                 351200                  20070201                  80
   16819356          Single Family            20370101                 344000                  20070201                  80
   16994773          Single Family            20370201                 240608                  20070301                  80
   16801244          Single Family            20370101                 567000                  20070201             74.61000061
   16826651          Single Family            20370101                 356000                  20070201             77.38999939
   16826656           2-4 Family              20370101                 468000                  20070201                  80
   16835352           Condominium             20370101                 388000                  20070201             78.37999725
   16851391          Single Family            20370101                 464000                  20070201                  80
   16813589               PUD                 20370101                 684850                  20070201             79.98999786
   16628422          Single Family            20361201                 512000                  20070101                  80
   16980908           Condominium             20370101                 488700                  20070201                  80
   16839651               PUD                 20370201                 480000                  20070301                  80
   16838942          Single Family            20370101                 344000                  20070201                  80
   16814279               PUD                 20370101                 520000                  20070201             64.91999817
   16839687               PUD                 20370101                 340000                  20070201                  80
   16844000          Single Family            20370201                 360000                  20070301                  80
   16844006          Single Family            20370201                 484000                  20070301                  80
   16839691               PUD                 20370101                 316000                  20070201                  80
   16693895           Condominium             20370101                 292000                  20070201                  80
   16838968           Condominium             20370101                 508000                  20070201                  80
   16852034          Single Family            20370101                 560000                  20070201                  80
   16852036          Single Family            20370101                 320000                  20070201                  80
   16788502               PUD                 20370101                 213600                  20070201                  80
   16852040          Single Family            20370101                 415350                  20070201                  80
   16852048          Single Family            20370101                 540000                  20070201                  80
   16856378           Condominium             20370201                 232000                  20070301                  80
   16839611          Single Family            20370201                 363920                  20070301                  80
   16839615          Single Family            20370201                 417000                  20070301             77.22000122
   16856383               PUD                 20370201                 452777                  20070301                  80
   16991088               PUD                 20370201                 360000                  20070301                  80
   16847638          Single Family            20370101                 520000                  20070201                  80
   16856388               PUD                 20370201                 532000                  20070301                  80
   16839621          Single Family            20370201                 444000                  20070301                  80
   16856391               PUD                 20370201                 768000                  20070301                  80
   16839624           Condominium             20370201                 248000                  20070301                  80
   16847645               PUD                 20370101                 490000                  20070201             79.98999786
   16839629           Condominium             20370201                 272000                  20070301                  80
   16768187          Single Family            20370101                 140000                  20070201                  70
   16814221          Single Family            20370101                 280000                  20070201                  80
   16839632               PUD                 20370201                 576000                  20070301                  80
   16839642               PUD                 20370201                 650000                  20070301             73.44999695
   16991018          Single Family            20370201                 336000                  20070301                  80
   16801191          Single Family            20370101                 616000                  20070201                  80
   16801195          Single Family            20370101                 196000                  20070201                  80
   16809830          Single Family            20370101                 332000                  20070201                  80
   16856329          Single Family            20370201                 245600                  20070301                  80
   16809835          Single Family            20370101                 160000                  20070201                  80
   16856330          Single Family            20370201                 446800                  20070301                  80
   16790725               PUD                 20361201                 440000                  20070101                  80
   16856350           Condominium             20370201                 225000                  20070301                  75
   16857080          Single Family            20370101                 548800                  20070201                  80
   16809866           Condominium             20370101                 250000                  20070201             73.52999878
   16991062          Single Family            20370201                 540000                  20070301                  80
   16847612          Single Family            20370101                 185600                  20070201                  80
   16847617          Single Family            20370101                 456000                  20070201                  80
   16847618          Single Family            20370101                 608000                  20070201                  80
   16809873               PUD                 20370101                 711000                  20070201             67.08000183
   16839603          Single Family            20370101                 448000                  20070201                  80
   16767438          Single Family            20370101                 274400                  20070201                  80
   16978640               PUD                 20370201                 492000                  20070301             77.48000336
   16978657           Condominium             20370201                 336000                  20070301                  80
   16801171          Single Family            20370201                 344000                  20070301                  80
   16856301          Single Family            20370201                 390000                  20070301             77.23000336
   16801179          Single Family            20370101                 680000                  20070201                  80
   16856309          Single Family            20370201                 452000                  20070301                  80
   16801184          Single Family            20370101                 392000                  20070201                  80
   16856313               PUD                 20370201                 185500                  20070301             57.97000122
   16852098               PUD                 20370101                 212000                  20070201                  80
   16851370          Single Family            20370101                 404000                  20070201                  80
   16835344          Single Family            20370101                 340000                  20070201                  80
   16851280               PUD                 20370101                 498000                  20070201             69.16999817
   16835255          Single Family            20370101                 220000                  20070201             77.45999908
   16851298          Single Family            20370101                 880000                  20070201                  80
   16835279           2-4 Family              20370101                 368000                  20070201                  80
   16978632           2-4 Family              20370201                 574000                  20070301                  70
   16964966           Condominium             20370201                 324800                  20070301                  80
   16835319          Single Family            20370101                 212000                  20070201                  80
   16714104               PUD                 20370101                 248000                  20070201                  80
   16851207          Single Family            20370101                 388000                  20070201                  80
   16851208           Condominium             20370101                 439960                  20070201                  80
   16851222               PUD                 20370101                 232000                  20070201                  80
   16851232          Single Family            20370101                 296000                  20070201                  80
   16851245          Single Family            20370101                 556000                  20070201                  80
   16851251          Single Family            20370101                 134000                  20070201             51.54000092
   16851253          Single Family            20370101                 435000                  20070201             77.68000031
   16851276               PUD                 20370101                 402500                  20070201             73.18000031
   16849381               PUD                 20370101                 391200                  20070201                  80
   16849498          Single Family            20370101                 315000                  20070201                  70
   16849537          Single Family            20370101                 430000                  20070201             58.11000061
   16851056          Single Family            20370101                 313600                  20070201                  80
   16851067           Condominium             20370101                 408000                  20070201                  80
   16851070               PUD                 20370101                 757600                  20070201                  80
   16851083          Single Family            20370101                 520000                  20070201                  80
   16851146          Single Family            20370101                 520000                  20070201                  80
   16851175          Single Family            20370101                 216000                  20070201                  80
   16849197           Condominium             20370101                 171600                  20070201                  80
   16849106          Single Family            20370101                 476000                  20070201                  80
   16849109          Single Family            20370101                 442500                  20070201             79.98999786
   16849259            Townhouse              20370101                 145531                  20070201                  80
   16849155           2-4 Family              20370101                 350400                  20070201                  80
   16847568          Single Family            20370101                 316000                  20070201                  80
   16847577          Single Family            20370101                 114600                  20070201             77.43000031
   16847582          Single Family            20370101                 792000                  20070201                  80
   16847589          Single Family            20370101                 660000                  20070201                  80
   16847592          Single Family            20370101                 1387500                 20070201                  75
   16847605          Single Family            20370101                 428000                  20070201                  80
   16847627           Condominium             20370101                 258000                  20070201             54.88999939
   16847631               PUD                 20370101                 251220                  20070201                  80
   16847853          Single Family            20370101                 258400                  20070201             78.30000305
   16847671          Single Family            20370101                 304000                  20070201                  80
   16847690           2-4 Family              20370101                 206400                  20070201                  80
   16847745          Single Family            20370101                 368000                  20070201                  80
   16847754          Single Family            20370101                 250000                  20070201             60.97999954
   16847772          Single Family            20370101                 591200                  20070201                  80
   16847974               PUD                 20370101                 202900                  20070201             78.44999695
   16848036           Condominium             20370101                 173700                  20070201                  80
   16845845          Single Family            20370101                 350000                  20070201             77.77999878
   16845858               PUD                 20370101                 363517                  20070201                  75
   16845883               PUD                 20370101                 312000                  20070201                  80
   16845915          Single Family            20370101                 280000                  20070201                  80
   16845922          Single Family            20370101                 436000                  20070201                  80
   16846283          Single Family            20370101                 401200                  20070201                  80
   16846285          Single Family            20370101                 350150                  20070201             79.98999786
   16846024          Single Family            20370101                 214400                  20070201                  80
   16846034          Single Family            20370101                 417000                  20070201             79.43000031
   16846042          Single Family            20370101                 336000                  20070201                  80
   16846053          Single Family            20370101                 300000                  20070201                  80
   16846071          Single Family            20370101                 248000                  20070201                  80
   16846297          Single Family            20370101                 392000                  20070201                  80
   16847498               PUD                 20370101                 285000                  20070201             74.02999878
   16847507          Single Family            20370101                 894061                  20070201                  80
   16846098               PUD                 20370101                 290000                  20070201             77.33000183
   16846132          Single Family            20370101                 320000                  20070201                  80
   16846162          Single Family            20370101                 340000                  20070201                  80
   16846174          Single Family            20370101                 397500                  20070201                  75
   16845632           Condominium             20370101                 499500                  20070201             79.91999817
   16845797               PUD                 20370101                 390000                  20070201             59.09000015
   16845805           Condominium             20370101                 416000                  20070201                  80
   16844903          Single Family            20370101                 650000                  20070201             70.26999664
   16845565           Condominium             20370101                 142350                  20070201             79.98000336
   16845611           Condominium             20370101                 196799                  20070201                  80
   16844685          Single Family            20370101                 292000                  20070201                  80
   16844709          Single Family            20370101                 487000                  20070201             74.91999817
   16844542               PUD                 20370101                 396000                  20070201                  80
   16844754          Single Family            20370101                 199950                  20070201             79.98000336
   16844769          Single Family            20370101                 180000                  20070201                  75
   16844783          Single Family            20370101                 380000                  20070201                  80
   16844793          Single Family            20370101                 401600                  20070201                  80
   16844636          Single Family            20370101                 479200                  20070201                  80
   16844647           Condominium             20370101                 208000                  20070201                  80
   16844656          Single Family            20370101                 572000                  20070201                  80
   16840286          Single Family            20370101                 156000                  20070201             76.09999847
   16844289          Single Family            20370101                 490000                  20070201             79.66999817
   16844292           Condominium             20370101                 372000                  20070201                  80
   16844294          Single Family            20370101                 608000                  20070201                  80
   16844336          Single Family            20370101                 295920                  20070201                  80
   16844350          Single Family            20370101                 216000                  20070201                  80
   16844365               PUD                 20370101                 231000                  20070201             50.33000183
   16844392          Single Family            20370101                 440000                  20070201                  80
   16844397          Single Family            20370101                 482400                  20070201                  80
   16844447           Condominium             20370101                 218320                  20070201                  80
   16844492          Single Family            20370101                 378750                  20070201                  75
   16844516           Condominium             20370101                 128800                  20070201                  80
   16840074          Single Family            20370101                 416000                  20070201                  80
   16840113          Single Family            20370101                 880000                  20070201                  80
   16840166          Single Family            20370101                 216000                  20070201                  80
   16840214          Single Family            20370101                 329000                  20070201             78.33000183
   16840217          Single Family            20370101                 380000                  20070201                  80
   16840224          Single Family            20370101                 508000                  20070201                  80
   16840233          Single Family            20370101                 750000                  20070201             37.04000092
   16840235          Single Family            20370101                 473100                  20070201                  80
   16839825          Single Family            20370101                 648000                  20070201                  80
   16839862          Single Family            20370101                 512000                  20070201                  80
   16839890          Single Family            20370101                 172000                  20070201                  80
   16839892           Condominium             20370101                 125120                  20070201                  80
   16839954               PUD                 20370101                 353500                  20070201             79.88999939
   16839961               PUD                 20370101                 336200                  20070201             79.98999786
   16839320           Condominium             20370101                 287200                  20070201                  80
   16839660          Single Family            20370101                 180000                  20070201                  80
   16839711          Single Family            20370101                 552000                  20070201                  80
   16839721          Single Family            20370101                 270400                  20070201                  80
   16839744               PUD                 20370101                 721680                  20070201                  80
   16839746           Condominium             20370101                 380000                  20070201                  80
   16839763           Condominium             20370101                 284400                  20070201                  80
   16839766          Single Family            20370101                 512000                  20070201                  80
   16839772               PUD                 20370101                 287600                  20070201                  80
   16839797          Single Family            20370101                 182400                  20070201                  80
   16839213           Condominium             20370101                 350400                  20070201                  80
   16839234          Single Family            20370101                 458400                  20070201                  80
   16839238          Single Family            20370101                 416000                  20070201             78.48999786
   16839249          Single Family            20370101                 297500                  20070201             72.55999756
   16839254          Single Family            20370101                 175200                  20070201                  80
   16839042           Condominium             20370101                 145250                  20070201                  70
   16839051           Condominium             20370101                 491904                  20070201                  80
   16839091               PUD                 20370101                 399900                  20070201                  80
   16839116               PUD                 20370101                 230192                  20070201                  80
   16839143           Condominium             20370101                 291200                  20070201             79.77999878
   16839163          Single Family            20370101                 376000                  20070201                  80
   16838878          Single Family            20370101                 688000                  20070201                  80
   16838924           Condominium             20370101                 167200                  20070201                  80
   16838945               PUD                 20370101                 252000                  20070201             73.68000031
   16838967           2-4 Family              20370101                 388000                  20070201                  80
   16838974          Single Family            20370101                 190080                  20070201                  80
   16838690          Single Family            20370101                 329600                  20070201                  80
   16838710          Single Family            20370101                 490000                  20070201             66.22000122
   16838717          Single Family            20370101                 900000                  20070201             74.06999969
   16838740          Single Family            20370101                 212210                  20070201             79.93000031
   16838747          Single Family            20370101                 308000                  20070201                  80
   16838768           Condominium             20370101                 364800                  20070201                  80
   16838798          Single Family            20370101                 512000                  20070201                  80
   16838805          Single Family            20370101                 340000                  20070201                  80
   16838837          Single Family            20370101                 373000                  20070201             79.36000061
   16835934          Single Family            20370101                 225000                  20070201                  75
   16835702          Single Family            20370101                 488000                  20070201                  80
   16835722          Single Family            20370101                 248100                  20070201             79.76999664
   16835827           2-4 Family              20370101                 350000                  20070201             58.33000183
   16835890               PUD                 20370101                 464000                  20070201                  80
   16835900               PUD                 20370101                 521600                  20070201                  80
   16835929          Single Family            20370101                 115000                  20070201                  50
   16835930          Single Family            20370101                 360000                  20070201                  80
   16835932               PUD                 20370101                 240000                  20070201                  80
   16835286           Condominium             20370101                 239200                  20070201                  80
   16835391           Condominium             20370101                 151920                  20070201                  80
   16835429          Single Family            20370101                 376000                  20070201                  80
   16835439           Condominium             20370101                 211920                  20070201                  80
   16835447           Condominium             20370101                 202320                  20070201                  80
   16835483          Single Family            20370101                 364000                  20070201                  80
   16835495           2-4 Family              20370101                 420000                  20070201                  80
   16835509               PUD                 20370101                 330700                  20070201             79.98000336
   16835510               PUD                 20370101                 149100                  20070201                  70
   16835577          Single Family            20370101                 532800                  20070201                  80
   16835597               PUD                 20370101                 396528                  20070201                  80
   16835653               PUD                 20370101                 209400                  20070201             79.98000336
   16835658               PUD                 20370101                 210400                  20070201                  80
   16835669           Condominium             20370101                 239920                  20070201                  80
   16835675               PUD                 20370101                 293250                  20070201                  80
   16833311          Single Family            20370101                 728000                  20070201                  80
   16833338          Single Family            20370101                 520000                  20070201                  80
   16833340               PUD                 20370101                 300800                  20070201                  80
   16835181           Condominium             20370101                 172000                  20070201                  80
   16835188          Single Family            20370101                 520000                  20070201                  80
   16835220          Single Family            20370101                 376000                  20070201                  80
   16835229          Single Family            20370101                 768000                  20070201                  80
   16835233          Single Family            20370101                 710000                  20070201             66.98000336
   16835261          Single Family            20370101                 383200                  20070201                  80
   16835267           Condominium             20370101                 199200                  20070201                  80
   16835272               PUD                 20370101                 416000                  20070201             72.98000336
   16835273           Condominium             20370101                 234400                  20070201                  80
   16833110           Condominium             20370101                 417900                  20070201                  80
   16833116          Single Family            20370101                 246400                  20070201                  80
   16833147          Single Family            20370101                 336000                  20070201                  80
   16833155          Single Family            20370101                 152250                  20070201                  75
   16833178               PUD                 20370101                 430000                  20070201             65.15000153
   16833186           Condominium             20370101                 296000                  20070201                  80
   16833219          Single Family            20370101                 366400                  20070201                  80
   16833227          Single Family            20370101                 404000                  20070201                  80
   16833228          Single Family            20370101                 448000                  20070201                  80
   16833261          Single Family            20370101                 444000                  20070201                  80
   16833295           Condominium             20370101                 232000                  20070201                  80
   16826881          Single Family            20370101                 288000                  20070201                  80
   16826897          Single Family            20370101                 212000                  20070201                  80
   16832939          Single Family            20370101                 436000                  20070201                  80
   16832941               PUD                 20370101                 344600                  20070201                  80
   16832942          Single Family            20370101                 476000                  20070201                  80
   16832943               PUD                 20370101                 428000                  20070201                  80
   16832966          Single Family            20370101                 400000                  20070201             77.66999817
   16826944               PUD                 20370101                 472000                  20070201                  80
   16827028          Single Family            20370101                 362800                  20070201                  80
   16827053          Single Family            20370101                 440000                  20070201             76.51999664
   16827056          Single Family            20370101                 367920                  20070201                  80
   16827071           Condominium             20370101                 385000                  20070201                  70
   16827075          Single Family            20370101                 788000                  20070201                  80
   16827078          Single Family            20370101                 416000                  20070201                  80
   16832769          Single Family            20370101                 172193                  20070201             63.77999878
   16832793          Single Family            20370101                 247950                  20070201             79.98000336
   16832800          Single Family            20370101                 444000                  20070201                  80
   16832802               PUD                 20370101                 288000                  20070201                  80
   16832826          Single Family            20370101                 360000                  20070201                  80
   16832828               PUD                 20370101                 292000                  20070201                  80
   16832847          Single Family            20370101                 251200                  20070201                  80
   16832856           Condominium             20370101                 291920                  20070201                  80
   16832880          Single Family            20370101                 388000                  20070201                  80
   16832890               PUD                 20370101                 975000                  20070201                  75
   16832907          Single Family            20370101                 117000                  20070201                  65
   16832910          Single Family            20370101                 235000                  20070201             79.38999939
   16826593               PUD                 20370101                 320000                  20070201                  80
   16826614            Townhouse              20370101                 276320                  20070201                  80
   16826630          Single Family            20370101                 515000                  20070201             69.58999634
   16826631          Single Family            20370101                 175920                  20070201                  80
   16826642          Single Family            20370101                 424000                  20070201                  80
   16826646          Single Family            20370101                 120000                  20070201                  80
   16826657          Single Family            20370101                 292000                  20070201                  80
   16826776          Single Family            20370101                 212000                  20070201                  80
   16826800          Single Family            20370101                 417000                  20070201             49.93999863
   16826826          Single Family            20370101                 383000                  20070201             40.31999969
   16824411          Single Family            20370101                 632000                  20070201                  80
   16826566          Single Family            20370101                 528900                  20070201                  80
   16713272               PUD                 20370201                  96172                  20070301                  80
   16716170               PUD                 20370201                  96172                  20070301                  80
   16824300          Single Family            20370101                 399200                  20070201                  80
   16824307          Single Family            20370101                 436000                  20070201                  80
   16824314          Single Family            20370101                 800000                  20070201             69.56999969
   16824317          Single Family            20370101                 375200                  20070201             79.91000366
   16824318          Single Family            20370101                 736000                  20070201             73.97000122
   16824321          Single Family            20370101                 596000                  20070201                  80
   16824325          Single Family            20370101                 528000                  20070201                  80
   16824329          Single Family            20370101                 280000                  20070201             62.91999817
   16824203          Single Family            20370101                 383200                  20070201                  80
   16824212          Single Family            20361201                 292000                  20070101                  80
   16824215               PUD                 20370101                 516000                  20070201                  80
   16819357          Single Family            20370101                 484000                  20070201                  80
   16819374          Single Family            20370101                 405325                  20070201                 77.5
   16819393               PUD                 20370101                 394400                  20070201                  80
   16823674          Single Family            20370101                 540000                  20070201                  80
   16823687          Single Family            20370101                 180000                  20070201                  80
   16823739           Condominium             20370101                 295200                  20070201                  80
   16823760          Single Family            20370101                 492000                  20070201                  80
   16823771          Single Family            20370101                 209400                  20070201             79.52999878
   16823806           2-4 Family              20370101                 550000                  20070201             53.40000153
   16823811               PUD                 20370101                 292000                  20070201                  80
   16819419               PUD                 20370101                 500000                  20070201                  80
   16819446               PUD                 20370101                 245600                  20070201                  80
   16823818          Single Family            20370101                 368000                  20070201                  80
   16823829               PUD                 20370101                 380000                  20070201                  80
   16823838               PUD                 20370101                 309600                  20070201                  80
   16819516          Single Family            20370101                 503920                  20070201                  80
   16819519          Single Family            20370101                 380000                  20070201                  80
   16823867               PUD                 20370101                 680000                  20070201                  80
   16823890          Single Family            20370101                 406400                  20070201                  80
   16823904          Single Family            20370101                 422400                  20070201                  80
   16823906          Single Family            20370101                 288000                  20070201                  80
   16819530          Single Family            20370101                 268000                  20070201                  80
   16819549          Single Family            20370101                 306100                  20070201             79.98999786
   16819556               PUD                 20370101                 572000                  20070201                  80
   16819563               PUD                 20370101                 1000000                 20070201             66.66999817
   16819570               PUD                 20370101                 338200                  20070201             79.58000183
   16819586           Condominium             20370101                 346350                  20070201             79.98999786
   16819634               PUD                 20370101                 246400                  20070201                  80
   16819682               PUD                 20370101                 480000                  20070201                  80
   16819694          Single Family            20370101                 392000                  20070201                  80
   16824046               PUD                 20361201                 196000                  20070101                  80
   16824097               PUD                 20370101                 557260                  20070201                  80
   16824123          Single Family            20370101                 397500                  20070201                  75
   16824139          Single Family            20370101                 180000                  20070201                  60
   16824143               PUD                 20370101                 212000                  20070201                  80
   16824147           2-4 Family              20370101                 572000                  20070201                  80
   16819722          Single Family            20370101                 256000                  20070201                  80
   16819739          Single Family            20370101                 332000                  20070201             49.54999924
   16819741            Townhouse              20370101                 167900                  20070201             79.98999786
   16819752               PUD                 20370101                 336000                  20070201                  80
   16824182          Single Family            20370101                 224000                  20070201                  80
   16824183           Condominium             20370101                 475760                  20070201                  80
   16819767          Single Family            20370101                 275000                  20070201             79.01999664
   16819768          Single Family            20370101                 648000                  20070201                  80
   16819795          Single Family            20370101                 660000                  20070201                  80
   16819802          Single Family            20370101                 619000                  20070201             77.37999725
   16819804          Single Family            20370101                 554800                  20070201                  80
   16819806               PUD                 20370101                 1855000                 20070201                  70
   16819831               PUD                 20370101                 475000                  20070201             79.97000122
   16819252          Single Family            20370101                 292000                  20070201                  80
   16819257               PUD                 20370101                 417000                  20070201             79.43000031
   16819259               PUD                 20361201                 443150                  20070101             79.98999786
   16819301               PUD                 20370101                 407200                  20070201                  80
   16819306          Single Family            20370101                 372000                  20070201                  80
   16819326          Single Family            20370101                 289600                  20070201                  80
   16814136          Single Family            20370101                 470400                  20070201                  80
   16814148          Single Family            20370101                 650000                  20070201             71.04000092
   16814152          Single Family            20370101                 458500                  20070201                  70
   16813656           2-4 Family              20370101                 524000                  20070201                  80
   16813659          Single Family            20370101                 632000                  20070201                  80
   16813682           Condominium             20370101                 412700                  20070201             79.98000336
   16813752          Single Family            20370101                 362000                  20070201                  80
   16813754               PUD                 20370101                 304000                  20070201                  80
   16813764           Condominium             20370101                 239992                  20070201                  80
   16814243          Single Family            20370101                 256000                  20070201                  80
   16814282          Single Family            20370101                 328000                  20070201                  80
   16814296           2-4 Family              20370101                 416000                  20070201                  80
   16814298          Single Family            20370101                 340800                  20070201             79.26000214
   16814336          Single Family            20370101                 616000                  20070201                  80
   16814341          Single Family            20370101                 231920                  20070201                  80
   16814350          Single Family            20370101                 352000                  20070201                  80
   16813782          Single Family            20370101                 296000                  20070201                  80
   16813787           2-4 Family              20370101                 272000                  20070201                  80
   16813788          Single Family            20370101                 333600                  20070201                  80
   16813800          Single Family            20370101                 535000                  20070201             76.43000031
   16813848          Single Family            20370101                 395900                  20070201             79.98000336
   16813854          Single Family            20370101                 716800                  20070201                  80
   16813932            Townhouse              20370101                 280000                  20070201                  80
   16819101               PUD                 20370101                 680000                  20070201                  80
   16819142          Single Family            20370101                 135000                  20070201             64.29000092
   16819168          Single Family            20370101                 592000                  20070201                  80
   16819177          Single Family            20370101                 300000                  20070201                  80
   16814017           2-4 Family              20370101                 363750                  20070201                  75
   16814029          Single Family            20370101                 314300                  20070201                  80
   16814031          Single Family            20361201                 432000                  20070101                  80
   16814078          Single Family            20370101                 461290                  20070201                  80
   16814105          Single Family            20370101                 528000                  20070201                  80
   16814118          Single Family            20370101                 240000                  20070201                  80
   16814119          Single Family            20370101                 313834                  20070201             73.83999634
   16819219            Townhouse              20370101                 504000                  20070201                  80
   16819222          Single Family            20370101                 296000                  20070201                  80
   16819248           Condominium             20370101                 251920                  20070201                  80
   16670932          Single Family            20361101                 351950                  20061201                  80
   16813649          Single Family            20370101                 350400                  20070201                  80
   16997857          Single Family            20370201                 260000                  20070301                  80
   16852580          Single Family            20370201                 269500                  20070301                  70
   16852604          Single Family            20370201                 488792                  20070301                  80
   16965032          Single Family            20370201                 324000                  20070301                  80
   16965069               PUD                 20370201                 416000                  20070301                  80
   16852626               PUD                 20370201                 424000                  20070301                  80
   16970162          Single Family            20370201                 328000                  20070301                  80
   16970189          Single Family            20370201                 231920                  20070301                  80
   16856232               PUD                 20370201                 263900                  20070301             79.98999786
   16856262          Single Family            20370201                 645000                  20070301                  75
   16856358           Condominium             20370201                 212000                  20070301                  80
   16856179          Single Family            20370201                 720000                  20070301                  80
   16970269          Single Family            20370201                 333600                  20070301                  80
   16970324           2-4 Family              20370201                  89600                  20070301                  80
   16970333           2-4 Family              20370201                  74400                  20070301                  80
   16970337          Single Family            20370201                  65600                  20070301                  80
   16971865          Single Family            20370201                 208000                  20070301                  80
   16978560               PUD                 20370201                 495200                  20070301                  80
   16978633          Single Family            20370201                 250000                  20070301             54.34999847
   16857210          Single Family            20370201                 628000                  20070301                  80
   16857227          Single Family            20370201                 340100                  20070301                  80
   16857231           2-4 Family              20370201                 416000                  20070301                  80
   16978642          Single Family            20370201                 130080                  20070301                  80
   16978652          Single Family            20370201                 427192                  20070301                  80
   16857259               PUD                 20370201                 464000                  20070301                  80
   16858937          Single Family            20370201                 319120                  20070301                  80
   16858840               PUD                 20370201                 1505000                 20070301                  70
   16858999          Single Family            20370201                 423920                  20070301                  80
   16859044          Single Family            20370201                 600000                  20070301                  80
   16980319           Condominium             20370201                 159920                  20070301                  80
   16980344               PUD                 20370201                 312000                  20070301                  80
   16982749          Single Family            20370201                 772000                  20070301                  80
   16982796               PUD                 20370201                 375200                  20070301                  80
   16912779          Single Family            20370201                 228000                  20070301                  80
   16989953           Condominium             20370201                 106400                  20070301                  80
   16991120          Single Family            20370201                 812000                  20070301                  80
   16994793           2-4 Family              20370201                 211500                  20070301             79.80999756
   16843968          Single Family            20370201                 179500                  20070301             73.26999664
   16843781           Condominium             20370101                 148320                  20070201                  80
   16838385          Single Family            20370201                 216000                  20070301                  80
   16845430          Single Family            20370201                 576000                  20070301                  80
   16838551          Single Family            20370201                 450000                  20070301             51.72000122
   16964985          Single Family            20370201                 284000                  20070301                  80
   16839471          Single Family            20370201                 364480                  20070301                  80
   16839437          Single Family            20370201                 650000                  20070301             57.77999878
   16839439          Single Family            20370201                 211000                  20070301             45.38000107
   16839499               PUD                 20370201                 422400                  20070301                  80
   16847413          Single Family            20370201                 384000                  20070301                  80
   16848839          Single Family            20370201                 392000                  20070301                  80
   16848873               PUD                 20370201                 722781                  20070301                  80
   16848893          Single Family            20370201                 310800                  20070301                  80
   16848956           Condominium             20370201                 411600                  20070301                  80
   16851519          Single Family            20370201                 408000                  20070301                  80
   16851667          Single Family            20370201                 236000                  20070301                  80
   16851737          Single Family            20370201                 384000                  20070301                  80
   16851634          Single Family            20370201                 384000                  20070301                  80
   16851806          Single Family            20370201                 141000                  20070301             79.20999908
   16843834           Condominium             20370201                 232000                  20070301                  80
   16851824           2-4 Family              20370201                 252000                  20070301                  70
   16825984           Condominium             20370201                 257520                  20070301                  80
   16826026          Single Family            20370201                 488000                  20070301                  80
   16818781               PUD                 20370201                 186500                  20070301             66.84999847
   16826116          Single Family            20370201                 212000                  20070301                  80
   16823390           Condominium             20370201                 171200                  20070301                  80
   16823411           Condominium             20370201                 546300                  20070301             79.98999786
   16826158          Single Family            20370201                 456000                  20070301                  80
   16832582          Single Family            20370201                 455000                  20070301                  70
   16832609          Single Family            20370201                 618000                  20070301             79.94999695
   16834864               PUD                 20370101                 488000                  20070201                  80
   16823533           Condominium             20370201                 268000                  20070301                  80
   16823537          Single Family            20370201                 328000                  20070301                  80
   16823565          Single Family            20370101                 528000                  20070201                  80
   16798079          Single Family            20370201                 542400                  20070301                  80
   16798081          Single Family            20370201                 415000                  20070301             78.30000305
   16798121          Single Family            20370201                 560000                  20070301                  80
   16798140           Condominium             20370201                 168000                  20070301                  80
   16803015          Single Family            20370201                 432000                  20070301                  80
   16803065          Single Family            20370201                 339000                  20070301             77.93000031
   16808435          Single Family            20370201                 296000                  20070301                  80
   16803154               PUD                 20370201                 132000                  20070301                  80
   16803233               PUD                 20370201                 748000                  20070301                  80
   16785086          Single Family            20370101                 591200                  20070201                  80
   16785100          Single Family            20370101                 368000                  20070201                  80
   16764810          Single Family            20370101                 436000                  20070201                  80
   16692662          Single Family            20370101                 336000                  20070201             79.62000275
   16692706          Single Family            20370101                 1000000                 20070201             69.40000153
   16688192           Condominium             20370101                 184000                  20070201                  80
   16685910           2-4 Family              20370101                 206000                  20070201                  80
   16684679           Condominium             20361101                 252100                  20061201             79.98999786
   16667253          Single Family            20361101                 408000                  20061201                  80
   16670606               PUD                 20361101                 384000                  20061201                  80
   16666768          Single Family            20361001                 293520                  20061101                  80
   16666821          Single Family            20370101                 260000                  20070201                  80
   16666831          Single Family            20361001                 144000                  20061101                  80
   16664056               PUD                 20361201                 183750                  20070101                  75
   16662499          Single Family            20361101                 350000                  20061201                  70
   16965228          Single Family            20370101                 552000                  20070201                  80
   16859235          Single Family            20370101                 308000                  20070201                  80
   16859256          Single Family            20370101                 349350                  20070201             79.98999786
   16859435          Single Family            20370101                 352000                  20070201                  80
   16857613          Single Family            20370101                 331200                  20070201                  80
   16857649           Condominium             20370101                 154400                  20070201                  80
   16857663            Townhouse              20370101                 312000                  20070201                  80
   16859089          Single Family            20370101                 177360                  20070201                  80
   16656709               PUD                 20361101                 320000                  20061201                  80
   16856872           2-4 Family              20370101                 339000                  20070201             79.76000214
   16856880               PUD                 20370101                 373902                  20070201                  80
   16856897           2-4 Family              20370101                 390000                  20070201                  75
   16856918          Single Family            20370101                 492000                  20070201                  80
   16857035          Single Family            20370101                 329600                  20070201                  80
   16856746          Single Family            20370101                 440000                  20070201                  80
   16856756               PUD                 20370101                 215600                  20070201                  80
   16856605          Single Family            20370101                 366600                  20070201             79.69999695
   16856616           Condominium             20370101                 212000                  20070201                66.25
   16856633          Single Family            20370101                 180000                  20070201             37.97000122
   16856707          Single Family            20370101                 408000                  20070201                  75
   16856550          Single Family            20370101                 425000                  20070201             53.13000107
   16853260               PUD                 20370101                 544000                  20070201             69.30000305
   16853264          Single Family            20370101                 168000                  20070201                  80
   16853268               PUD                 20370101                 246000                  20070201                  80
   16852855               PUD                 20370101                 231920                  20070201                  80
   16852888               PUD                 20370101                 496000                  20070201             78.11000061
   16852957           Condominium             20370101                 353520                  20070201                  80
   16852986          Single Family            20370101                 292000                  20070201                  80
   16852990          Single Family            20370101                 434000                  20070201             66.76999664
   16853011           Condominium             20370101                 220000                  20070201                  80
   16853015          Single Family            20370101                 650000                  20070201             71.43000031
   16853033               PUD                 20370101                 304000                  20070201                  80
   16853053               PUD                 20370101                 200000                  20070201                  80
   16852260          Single Family            20370101                 200000                  20070201                  80
   16852133          Single Family            20370101                 468000                  20070201                  80
   16852168               PUD                 20370101                 229520                  20070201                  80
   16680132               PUD                 20361101                 520000                  20061201                  80
   16680179          Single Family            20361101                 200000                  20061201                  80
   16844800          Single Family            20370101                 392000                  20070201                  80
   16844901          Single Family            20370101                 404000                  20070201                  80
   16845877          Single Family            20370101                 300000                  20070201                  80
   16846306               PUD                 20370101                 532500                  20070201                  75
   16847666          Single Family            20370101                 488000                  20070201                  80
   16849326               PUD                 20370101                 444800                  20070201                  80
   16849466          Single Family            20370101                 275000                  20070201             51.88999939
   16852153               PUD                 20370101                 335600                  20070201                  80
   16852940           Condominium             20370101                 133240                  20070201                  80
   16856582           2-4 Family              20370101                 342000                  20070201                  57
   16856742          Single Family            20370101                 907000                  20070201             78.87000275
   16859521               PUD                 20370101                 277500                  20070201                  75
   16845658          Single Family            20370101                 800000                  20070201                  80
   16814360          Single Family            20370101                 384000                  20070201                  80
   16819099          Single Family            20370101                 304000                  20070201                  80
   16819167               PUD                 20370101                 436000                  20070201                  80
   16819169               PUD                 20370101                 890000                  20070201             52.65999985
   16819402          Single Family            20370101                 528000                  20070201                  80
   16819659          Single Family            20370101                 252000                  20070201                  80
   16819680               PUD                 20370101                 301800                  20070201             64.20999908
   16824153          Single Family            20370101                 628000                  20070201                  80
   16824163          Single Family            20370101                 417000                  20070201             79.43000031
   16824304          Single Family            20370101                 650000                  20070201             73.52999878
   16826650               PUD                 20370101                 334500                  20070201                  80
   16826775               PUD                 20370101                 795000                  20070201             57.81999969
   16827024          Single Family            20370101                 356000                  20070201                  80
   16827060               PUD                 20370101                 473400                  20070201             70.66000366
   16832842          Single Family            20370101                 351920                  20070201                  80
   16835280          Single Family            20370101                 400000                  20070201                  80
   16835376          Single Family            20370101                 192000                  20070201                  80
   16835424               PUD                 20370101                 306600                  20070201                  80
   16835776          Single Family            20370101                 480000                  20070201                  80
   16835790          Single Family            20370101                 481000                  20070201             64.30000305
   16838623          Single Family            20370101                 472000                  20070201                  80
   16838848          Single Family            20370101                 980000                  20070201             72.58999634
   16839034          Single Family            20370101                 245000                  20070201             64.47000122
   16839307          Single Family            20370101                 200000                  20070201             79.68000031
   16839792           Condominium             20370101                 216300                  20070201                  70
   16839996               PUD                 20370101                 261600                  20070201                  80
   16844482               PUD                 20370101                 622492                  20070201                  75
   16844497           Condominium             20370101                 165600                  20070201                  80
   16596325          Single Family            20361001                 504000                  20061101             78.87000275
   16673027               PUD                 20361101                 165000                  20061201                  75
   16673113          Single Family            20370101                 575240                  20070201                  80
   16674405          Single Family            20361101                 554000                  20061201                  80
   16696566               PUD                 20361201                 351990                  20070101                  80
   16798446          Single Family            20370101                 484000                  20070201                  80
   16801993           Condominium             20370101                 628800                  20070201                  80
   16803903          Single Family            20370101                 273600                  20070201                  80
   16804179          Single Family            20370101                 416000                  20070201             78.48999786
   16832974          Single Family            20370101                 206400                  20070201                  80
   16809839           Condominium             20370101                 332500                  20070201                  70
   16809847          Single Family            20370101                 207900                  20070201             79.98999786
   16809682           Condominium             20370101                 280000                  20070201                  80
   16809687               PUD                 20370101                 236400                  20070201             79.98999786
   16809879          Single Family            20370101                 417000                  20070201             78.68000031
   16813557               PUD                 20370101                 238400                  20070201                  80
   16813595          Single Family            20361201                 328000                  20070101                  80
   16809718          Single Family            20370101                 390232                  20070201                  80
   16809732               PUD                 20370101                 242000                  20070201             74.45999908
   16809767           Condominium             20370101                 300000                  20070201                  80
   16809772               PUD                 20370101                 474550                  20070201                  80
   16809776           2-4 Family              20370101                 135900                  20070201             74.98000336
   16809799          Single Family            20370101                 592000                  20070201                  80
   16809800          Single Family            20370101                 312000                  20070201                  80
   16809810          Single Family            20370101                 435000                  20070201             51.18000031
   16809552          Single Family            20370101                 324800                  20070201                  80
   16809593           2-4 Family              20370101                 280000                  20070201                  80
   16809431           Condominium             20370101                 485200                  20070201                  80
   16809440          Single Family            20370101                 280000                  20070201                  80
   16809456          Single Family            20370101                 540000                  20070201                  80
   16809471          Single Family            20370101                 504000                  20070201                  80
   16809597           2-4 Family              20370101                 512000                  20070201             79.37999725
   16809633          Single Family            20370101                 328000                  20070201                  80
   16809634          Single Family            20370101                 448000                  20070201                  80
   16809509               PUD                 20361201                 138300                  20070101                  75
   16788645               PUD                 20361201                 216000                  20070101                  80
   16803461               PUD                 20361201                 634300                  20070101                  70
   16803492               PUD                 20370101                 267920                  20070201                  80
   16788760          Single Family            20370101                 160000                  20070201             78.05000305
   16788827               PUD                 20370101                 225000                  20070201             77.05000305
   16788882          Single Family            20370101                 187920                  20070201                  80
   16788997          Single Family            20370101                 169600                  20070201                  80
   16803729          Single Family            20361201                 348500                  20070101             72.59999847
   16803886          Single Family            20370101                 456000                  20070201                  80
   16804063               PUD                 20370101                 460000                  20070201                  80
   16804168           2-4 Family              20370101                 212000                  20070201                  80
   16806933          Single Family            20370101                 288000                  20070201                  80
   16807103          Single Family            20370101                 340000                  20070201             64.15000153
   16807335               PUD                 20370101                 339200                  20070201                  80
   16809369           Condominium             20370101                 269600                  20070201                  80
   16790461          Single Family            20370101                 309850                  20070201             79.98999786
   16790465               PUD                 20370101                 148000                  20070201                  80
   16790878          Single Family            20361101                 568000                  20061201                  80
   16790931          Single Family            20361101                 528000                  20061201                  80
   16790942          Single Family            20370101                 318400                  20070201                  80
   16791000               PUD                 20370101                 453100                  20070201             79.98999786
   16791069               PUD                 20361101                 169600                  20061201                  80
   16809856          Single Family            20370101                 535000                  20070201             79.73000336
   16813741               PUD                 20370101                 559920                  20070201                  80
   16813757          Single Family            20370101                 267800                  20070201             79.98999786
   16798433          Single Family            20370101                 448000                  20070201                  80
   16798710          Single Family            20370101                 445600                  20070201                  80
   16798861               PUD                 20370101                 712966                  20070201                  80
   16801682          Single Family            20370101                 154052                  20070201                  80
   16770539          Single Family            20370101                  82500                  20070201                  75
   16770727               PUD                 20361201                 296000                  20070101                  80
   16778757          Single Family            20370101                 417000                  20070201             76.65000153
   16770908          Single Family            20370101                 432000                  20070201                  80
   16771297               PUD                 20361201                 469000                  20070101                  70
   16772478               PUD                 20370101                 496000                  20070201                  80
   16772712           2-4 Family              20370101                 483200                  20070201                  80
   16772724               PUD                 20361201                 1100000                 20070101             56.40999985
   16775201           2-4 Family              20361201                 732000                  20070101                  80
   16775246          Single Family            20370101                 397000                  20070201             74.91000366
   16775519          Single Family            20370101                 323000                  20070201             67.01000214
   16775605          Single Family            20370101                 492000                  20070201                  80
   16776916          Single Family            20370101                 388000                  20070201                  80
   16781132               PUD                 20361201                 345750                  20070101             79.98999786
   16777219          Single Family            20361201                 488000                  20070101                  80
   16778433          Single Family            20370101                 995500                  20070201             77.23000336
   16781415           Condominium             20370101                 318400                  20070201                  80
   16717716          Single Family            20370101                 132000                  20070201                  80
   16722075          Single Family            20370101                 469000                  20070201             77.51999664
   16723157          Single Family            20370101                 404000                  20070201                  80
   16729432           Condominium             20361201                 296100                  20070101                  90
   16768284               PUD                 20370101                 500000                  20070201                  80
   16707147          Single Family            20361201                 244000                  20070101             62.81000137
   16709554               PUD                 20361201                 700000                  20070101                  80
   16806742          Single Family            20370101                 367500                  20070201                  70
   16806779               PUD                 20370101                 369750                  20070201                  75
   16806792               PUD                 20370101                 280000                  20070201                  80
   16806880           2-4 Family              20370101                 295200                  20070201                  80
   16806882          Single Family            20370101                 365400                  20070201             79.98999786
   16806923          Single Family            20370101                 264000                  20070201                  80
   16806936           2-4 Family              20370101                 400000                  20070201                  80
   16806940               PUD                 20370101                 557800                  20070201                  75
   16806944          Single Family            20361201                 800000                  20070101                  80
   16806947          Single Family            20370101                 148000                  20070201             76.68000031
   16806956           Condominium             20370101                 276000                  20070201             43.45999908
   16806985               PUD                 20370101                 261150                  20070201                  75
   16807041          Single Family            20370101                 289000                  20070201             55.58000183
   16807100          Single Family            20370101                 460000                  20070201                  80
   16807150          Single Family            20370101                 536000                  20070201                  80
   16807189               PUD                 20370101                 408000                  20070201                  80
   16807197               PUD                 20370101                 223920                  20070201                  80
   16807245          Single Family            20370101                 428000                  20070201                  80
   16807270          Single Family            20370101                 380000                  20070201                  80
   16807286          Single Family            20370101                 321000                  20070201             71.33000183
   16807289          Single Family            20370101                 504000                  20070201                  80
   16807291          Single Family            20370101                 452000                  20070201                  80
   16807296          Single Family            20370101                 396000                  20070201                  80
   16807300          Single Family            20370101                 479250                  20070201             79.98999786
   16807308               PUD                 20370101                 178800                  20070201             79.95999908
   16807342          Single Family            20370101                 512000                  20070201                  80
   16807346          Single Family            20370101                 200000                  20070201                  80
   16807362          Single Family            20370101                 417000                  20070201             77.94000244
   16809209          Single Family            20370101                 520000                  20070201             79.38999939
   16809210          Single Family            20370101                 596000                  20070201                  80
   16809226               PUD                 20370101                 345600                  20070201                  80
   16809270               PUD                 20370101                 375000                  20070201             63.02999878
   16809281          Single Family            20370101                 568000                  20070201                  80
   16809293          Single Family            20370101                 367200                  20070201                  80
   16809315               PUD                 20370101                 436000                  20070201                  80
   16809342          Single Family            20370101                 480000                  20070201                  80
   16803609          Single Family            20370101                 323950                  20070201             79.98999786
   16803640               PUD                 20361201                 332000                  20070101                  80
   16803642           Condominium             20370101                 276000                  20070201                  80
   16803656           Condominium             20370101                 260000                  20070201                  80
   16803670          Single Family            20370101                 374400                  20070201                  80
   16803676          Single Family            20361201                 656000                  20070101                  80
   16803679          Single Family            20370101                 239200                  20070201                  80
   16803686               PUD                 20370101                 448064                  20070201                  80
   16803700          Single Family            20370101                 688000                  20070201             76.44000244
   16803764               PUD                 20361201                 184000                  20070101                  80
   16803787               PUD                 20370101                 379924                  20070201                  80
   16803831          Single Family            20370101                 752000                  20070201                  80
   16803895          Single Family            20370101                 1256250                 20070201                  75
   16803954          Single Family            20370101                 519200                  20070201                  80
   16804005           Condominium             20361201                 269600                  20070101                  80
   16804056          Single Family            20370101                 215200                  20070201                  80
   16804057           Condominium             20370101                 415920                  20070201                  80
   16804124               PUD                 20361201                 577200                  20070101                  80
   16804137          Single Family            20370101                 183600                  20070201                  80
   16804165          Single Family            20370101                 164000                  20070201             58.59000015
   16804186               PUD                 20370101                 374658                  20070201                  80
   16806696          Single Family            20370101                 322400                  20070201                  80
   16801749          Single Family            20370101                 339200                  20070201                  80
   16801812          Single Family            20370101                 148000                  20070201                  80
   16801869           Condominium             20370101                 171000                  20070201             79.52999878
   16801886          Single Family            20370101                 448000                  20070201                  80
   16801906          Single Family            20370101                 368000                  20070201                  80
   16803505          Single Family            20370101                 459200                  20070201                  80
   16803538          Single Family            20370101                 364000                  20070201                  80
   16803551               PUD                 20370101                 504000                  20070201                  80
   16803553          Single Family            20370101                 232000                  20070201                  80
   16802004               PUD                 20370101                 624000                  20070201                  80
   16802009               PUD                 20370101                 328000                  20070201                  80
   16802012           Condominium             20370101                 544500                  20070201                  75
   16802013           Condominium             20370101                 529500                  20070201                  75
   16803374          Single Family            20370101                 252000                  20070201                  80
   16803385          Single Family            20370101                 336000                  20070201                  80
   16803574          Single Family            20370101                 496000                  20070201                  80
   16803583          Single Family            20370101                 385000                  20070201             48.13000107
   16803588               PUD                 20370101                 264000                  20070201                  80
   16803424          Single Family            20370101                 600000                  20070201                  80
   16803430               PUD                 20370101                 355900                  20070201                  80
   16803435          Single Family            20370101                 232000                  20070201                  80
   16798770               PUD                 20370101                 282350                  20070201                  80
   16798773           2-4 Family              20370101                 267200                  20070201                  80
   16798784           Condominium             20370101                 392000                  20070201                  80
   16798788           2-4 Family              20370101                 359900                  20070201             64.26999664
   16791079           Condominium             20361101                 140400                  20061201                  80
   16791085          Single Family            20361101                 220000                  20061201                  80
   16791086          Single Family            20370101                 435200                  20070201                  80
   16791087               PUD                 20370101                 350000                  20070201                  70
   16791116               PUD                 20370101                 352000                  20070201                  80
   16791127          Single Family            20370101                 390000                  20070201             46.81999969
   16791141          Single Family            20370101                 306300                  20070201             79.98999786
   16798847           2-4 Family              20370101                 456000                  20070201                  80
   16798856           Condominium             20370101                 356000                  20070201                  80
   16798868          Single Family            20370101                 452000                  20070201                  80
   16798869           Condominium             20370101                 261600                  20070201                  80
   16798883          Single Family            20370101                 292500                  20070201             60.93999863
   16798888          Single Family            20370101                 680000                  20070201                  80
   16798892               PUD                 20370101                 403700                  20070201             74.76000214
   16798893          Single Family            20370101                 229600                  20070201                  80
   16798898          Single Family            20370101                 244000                  20070201                  80
   16798903          Single Family            20370101                 359200                  20070201                  80
   16798907          Single Family            20370101                 264000                  20070201                  80
   16798912           Condominium             20370101                 588000                  20070201                  80
   16801425          Single Family            20361201                 660000                  20070101                  80
   16801430               PUD                 20370101                 340000                  20070201                  80
   16801431          Single Family            20370101                 527200                  20070201                  80
   16791149          Single Family            20370101                 342000                  20070201             79.91000366
   16791157          Single Family            20361201                 288000                  20070101                  80
   16791185           2-4 Family              20361101                 128000                  20061201                  80
   16791195           Condominium             20370101                 308000                  20070201                  80
   16798170               PUD                 20370101                 744000                  20070201                  80
   16798230               PUD                 20370101                 606559                  20070201                  80
   16798235               PUD                 20370101                 400000                  20070201                  80
   16798279               PUD                 20370101                 310400                  20070201                  80
   16798282          Single Family            20370101                 623450                  20070201                  80
   16798308          Single Family            20361201                 519200                  20070101                  80
   16798338          Single Family            20370101                 476000                  20070201             79.33000183
   16798346          Single Family            20361201                 397150                  20070101             72.47000122
   16798395               PUD                 20370101                 300000                  20070201                  80
   16798400               PUD                 20361201                 625000                  20070101             78.12999725
   16798405               PUD                 20370101                 280000                  20070201                  80
   16801504               PUD                 20370101                 508290                  20070201             79.98999786
   16798467               PUD                 20370101                 373600                  20070201                  80
   16798544          Single Family            20370101                 278000                  20070201                  80
   16798607          Single Family            20370101                 203200                  20070201                  80
   16798609               PUD                 20370101                 268000                  20070201                  80
   16798610               PUD                 20370101                 531192                  20070201                  80
   16801630           Condominium             20370101                 322100                  20070201             65.73000336
   16798638               PUD                 20370101                 204800                  20070201                  80
   16798673               PUD                 20361201                 199500                  20070101             79.98000336
   16798685          Single Family            20370101                 219200                  20070201                  80
   16798748           Condominium             20370101                 209520                  20070201                  80
   16798758          Single Family            20370101                 360000                  20070201             79.12000275
   16788792               PUD                 20370101                 480000                  20070201                  80
   16788840          Single Family            20370101                 408750                  20070201                  75
   16788843           Condominium             20370101                 544000                  20070201                  80
   16788880          Single Family            20370101                 184000                  20070201                  80
   16788927          Single Family            20361201                 455920                  20070101                  80
   16788956          Single Family            20361201                 308000                  20070101                  80
   16788975          Single Family            20370101                 324000                  20070201                  80
   16789004          Single Family            20361201                 257100                  20070101             77.93000031
   16789016          Single Family            20370101                 460000                  20070201                  80
   16789033          Single Family            20370101                 388000                  20070201                  80
   16790733               PUD                 20361201                 164450                  20070101             79.98000336
   16789083               PUD                 20370101                 301000                  20070201             74.31999969
   16789087          Single Family            20370101                 828000                  20070201                  80
   16790341          Single Family            20370101                 560000                  20070201             69.13999939
   16790382               PUD                 20370101                 520800                  20070201             79.98999786
   16790743          Single Family            20361201                 448000                  20070101                  80
   16790786          Single Family            20370101                 204000                  20070201                  80
   16790792               PUD                 20370101                 788000                  20070201                  80
   16790413          Single Family            20370101                 434000                  20070201             48.22000122
   16790439          Single Family            20370101                 344000                  20070201                  80
   16790803          Single Family            20370101                 400000                  20070201                  80
   16790809          Single Family            20361201                 200000                  20070101             35.70999908
   16790812          Single Family            20370101                 1020000                 20070201                63.75
   16790868          Single Family            20361101                 164800                  20061201                  80
   16790872          Single Family            20361201                 332000                  20070101                  80
   16790880          Single Family            20361201                 388000                  20070101                  80
   16790884           Condominium             20361201                 126400                  20070101                  80
   16790893          Single Family            20361101                 427500                  20061201             79.98999786
   16790896          Single Family            20361201                 111900                  20070101             79.98999786
   16790901               PUD                 20361101                 265600                  20061201                  80
   16790915          Single Family            20361101                 292400                  20061201                  80
   16790919               PUD                 20361101                 320000                  20061201                  80
   16790941          Single Family            20361201                 460000                  20070101                  80
   16790954            Townhouse              20370101                 368000                  20070201                  80
   16790956               PUD                 20361101                 277600                  20061201             79.98999786
   16790498          Single Family            20361201                 528000                  20070101                  80
   16790506          Single Family            20361201                 494400                  20070101                  80
   16790514          Single Family            20370101                 213750                  20070201                  75
   16790526          Single Family            20361101                 384000                  20061201                  80
   16790531          Single Family            20370101                 537350                  20070201             79.61000061
   16790540          Single Family            20361101                 420000                  20061201                  80
   16790552          Single Family            20361201                 290500                  20070101             79.16000366
   16790566          Single Family            20361201                 428000                  20070101                  80
   16790995           2-4 Family              20370101                 720000                  20070201                  80
   16791010               PUD                 20361101                 244000                  20061201                  80
   16791016          Single Family            20361101                 380000                  20061201                  80
   16790576          Single Family            20361201                 488950                  20070101                  80
   16790585               PUD                 20361101                 417000                  20061201             77.22000122
   16790597          Single Family            20361101                 532000                  20061201                  80
   16790598          Single Family            20361101                 327900                  20061201                  80
   16790609          Single Family            20361201                 351200                  20070101                  80
   16790637           2-4 Family              20370101                 660000                  20070201                  80
   16790667          Single Family            20361101                 476000                  20061201                  80
   16781358           Condominium             20370101                 260000                  20070201                  80
   16781371          Single Family            20370101                 320000                  20070201                  80
   16781455               PUD                 20370101                 524000                  20070201                  80
   16781460          Single Family            20370101                 212000                  20070201                  80
   16781463          Single Family            20370101                 704000                  20070201                  80
   16784559               PUD                 20370101                 524000                  20070201                  80
   16784584               PUD                 20361201                 508000                  20070101                  80
   16784588           Condominium             20370101                 360000                  20070201                  80
   16785041          Single Family            20370101                 140000                  20070201                  80
   16784645          Single Family            20370101                 188000                  20070201                  80
   16784656               PUD                 20370101                 215200                  20070201                  80
   16784664           Condominium             20370101                 308000                  20070201                  80
   16784706           Condominium             20370101                 308000                  20070201                  80
   16784724           Condominium             20370101                 199992                  20070201                  80
   16784728          Single Family            20370101                 140000                  20070201             63.63999939
   16784743               PUD                 20370101                 498992                  20070201                  80
   16784758          Single Family            20361201                 212000                  20070101                  80
   16784766          Single Family            20370101                 476000                  20070201                  80
   16784806          Single Family            20370101                 440000                  20070201                  80
   16784807          Single Family            20370101                 267800                  20070201             76.08000183
   16784819          Single Family            20370101                 170000                  20070201             70.83000183
   16784884          Single Family            20370101                 528000                  20070201                  80
   16788566          Single Family            20361101                 198400                  20061201                  80
   16784910               PUD                 20361201                 369120                  20070101                  80
   16784914               PUD                 20370101                 440000                  20070201                  80
   16784918          Single Family            20361201                 221600                  20070101                  80
   16784957          Single Family            20370101                  65500                  20070201             39.58000183
   16788596          Single Family            20370101                 283750                  20070201             73.31999969
   16788600           Condominium             20370101                 336000                  20070201                  80
   16788613               PUD                 20370101                 476000                  20070201                  80
   16788635               PUD                 20370101                 332000                  20070201                  80
   16788643               PUD                 20370101                 232800                  20070201                  80
   16785018          Single Family            20370101                 304000                  20070201                  80
   16785028               PUD                 20361201                 310400                  20070101                  80
   16788702          Single Family            20361201                 166500                  20070101             58.41999817
   16780939          Single Family            20361201                 340900                  20070101                  70
   16780967          Single Family            20361201                 357600                  20070101                  80
   16781046          Single Family            20361201                 150000                  20070101             42.86000061
   16778837          Single Family            20370101                 647000                  20070201             78.41999817
   16778846           Condominium             20370101                 241600                  20070201                  80
   16781055           Condominium             20370101                 369804                  20070201                  80
   16781065          Single Family            20370101                 784000                  20070201                  80
   16781077               PUD                 20361201                 319400                  20070101                  80
   16778873           Condominium             20370101                 360000                  20070201                  75
   16778908          Single Family            20370101                 256000                  20070201                  80
   16778934          Single Family            20370101                 352000                  20070201                  80
   16781181            Townhouse              20370101                 158500                  20070201                79.25
   16781183           Condominium             20370101                 212000                  20070201             78.51999664
   16781218          Single Family            20370101                 296350                  20070201                  80
   16781290           Condominium             20370101                 417000                  20070201             79.43000031
   16781311          Single Family            20370101                 304000                  20070201                  80
   16781329          Single Family            20370101                 623000                  20070201             47.91999817
   16779037          Single Family            20370101                 206000                  20070201                  80
   16779074          Single Family            20370101                 186400                  20070201                  80
   16779075          Single Family            20370101                 212000                  20070201                  80
   16779097               PUD                 20361201                 304000                  20070101                  80
   16780688          Single Family            20370101                 404000                  20070201                  80
   16780839          Single Family            20361201                 792000                  20070101                  80
   16780862           Condominium             20370101                 216800                  20070201                  80
   16780884               PUD                 20370101                 243190                  20070201                  80
   16776842           Condominium             20370101                 172000                  20070201                  80
   16776894           Condominium             20370101                 344000                  20070201                  80
   16778282          Single Family            20370101                 228000                  20070201                  80
   16776925          Single Family            20370101                 280000                  20070201                  80
   16776963               PUD                 20361201                 154240                  20070101             79.97000122
   16777013               PUD                 20370101                 204000                  20070201             60.90000153
   16777048               PUD                 20370101                 382400                  20070201             79.98999786
   16778308          Single Family            20370101                 283500                  20070201                  75
   16778319           Condominium             20370101                 180000                  20070201                  80
   16778345          Single Family            20370101                 365600                  20070201                  80
   16778423          Single Family            20370101                 532000                  20070201                  80
   16778490          Single Family            20370101                 424000                  20070201                  80
   16778541               PUD                 20370101                 241500                  20070201                  70
   16778545           Condominium             20370101                 319900                  20070201             79.98999786
   16778565          Single Family            20370101                 188000                  20070201             79.83000183
   16777222          Single Family            20370101                 140000                  20070201                  80
   16778680          Single Family            20370101                 228000                  20070201                  80
   16778251          Single Family            20361201                 372000                  20070101                  80
   16775073               PUD                 20370101                 135000                  20070201             23.07999992
   16775103           Condominium             20361101                 200000                  20061201             40.40000153
   16775132               PUD                 20361201                 505500                  20070101             79.94000244
   16775626           Condominium             20370101                 352000                  20070201                  80
   16775194          Single Family            20361201                 536000                  20070101                  80
   16775195           Condominium             20361101                 344950                  20061201                  80
   16775277          Single Family            20370101                 504000                  20070201                  80
   16775309          Single Family            20361201                 520000                  20070101             74.29000092
   16776526               PUD                 20361101                 128000                  20061201                  80
   16776693          Single Family            20370101                 484000                  20070201                  80
   16775447          Single Family            20370101                 158400                  20070201                  80
   16775510               PUD                 20370101                 283500                  20070201             79.86000061
   16776777               PUD                 20361001                 259350                  20061101                  80
   16776780          Single Family            20370101                 346400                  20070201                  80
   16772050          Single Family            20370101                 382400                  20070201                  80
   16772248               PUD                 20370101                 360000                  20070201             69.23000336
   16772403               PUD                 20370101                 1000000                 20070201             71.43000031
   16774902          Single Family            20370101                 516000                  20070201             67.88999939
   16774925               PUD                 20370101                 318500                  20070201             79.98999786
   16772471               PUD                 20370101                 238400                  20070201                  80
   16772509          Single Family            20370101                 485050                  20070201                  80
   16772603          Single Family            20370101                 344000                  20070201                  80
   16772626               PUD                 20370101                 430000                  20070201             49.13999939
   16772630               PUD                 20370101                 212000                  20070201             76.80999756
   16772639               PUD                 20370101                 414592                  20070201                  80
   16774947               PUD                 20361201                 284000                  20070101                  80
   16774955               PUD                 20361201                 544000                  20070101                  80
   16774989               PUD                 20370101                 516000                  20070201                  80
   16775006               PUD                 20370101                 374850                  20070201                  80
   16774810               PUD                 20370101                 288300                  20070201                  80
   16770719               PUD                 20370101                 216000                  20070201                  80
   16770742               PUD                 20361201                 234468                  20070101                  80
   16770784           Condominium             20370101                 197300                  20070201             79.98999786
   16770826          Single Family            20370101                 222400                  20070201                  80
   16770829          Single Family            20370101                 520000                  20070201                  80
   16770954          Single Family            20370101                 224000                  20070201                  80
   16770957           Condominium             20370101                 216000                  20070201                  80
   16770959          Single Family            20370101                 359000                  20070201             54.38999939
   16771036               PUD                 20370101                 248000                  20070201                  80
   16771047          Single Family            20361201                 960000                  20070101                  80
   16771054               PUD                 20361201                 218950                  20070101             79.98000336
   16771060               PUD                 20370101                 335920                  20070201                  80
   16771090          Single Family            20370101                 514300                  20070201                  80
   16771232               PUD                 20370101                 376000                  20070201                  80
   16771249          Single Family            20370101                 460800                  20070201             79.98999786
   16771259               PUD                 20361201                 262400                  20070101                  80
   16771367          Single Family            20370101                 216800                  20070201                  80
   16771759           Condominium             20370101                 450700                  20070201             79.68000031
   16771923          Single Family            20370101                 491100                  20070201             77.94999695
   16771811          Single Family            20370101                 542400                  20070201                  80
   16765325          Single Family            20370101                 784000                  20070201                  80
   16765337          Single Family            20361201                 340000                  20070101                  80
   16765369          Single Family            20370101                 288000                  20070201                  80
   16765390          Single Family            20370101                 325600                  20070201             79.98999786
   16768138               PUD                 20370101                 796000                  20070201                  80
   16768209          Single Family            20370101                 108000                  20070201                  80
   16768211          Single Family            20370101                 292000                  20070201                  80
   16768223          Single Family            20361201                 440000                  20070101                  80
   16768228           Condominium             20370101                 184000                  20070201                  80
   16768266          Single Family            20370101                 600000                  20070201             63.15999985
   16765456          Single Family            20370101                 320000                  20070201             79.01000214
   16765459               PUD                 20370101                 140000                  20070201                  80
   16768278          Single Family            20370101                 368000                  20070201                  80
   16768388          Single Family            20370101                 308000                  20070201                  80
   16768401               PUD                 20370101                 639900                  20070201                  80
   16768475               PUD                 20370101                 516254                  20070201             79.95999908
   16768498               PUD                 20370101                 860000                  20070201                  80
   16770557           Condominium             20361201                 396000                  20070101                  80
   16767996          Single Family            20361201                  96000                  20070101                  80
   16768009          Single Family            20370101                 496000                  20070201                  80
   16768053               PUD                 20370101                 341750                  20070201                  80
   16770715          Single Family            20361201                 284000                  20070101                  80
   16729914               PUD                 20370101                 252000                  20070201                  70
   16729941          Single Family            20370101                 372800                  20070201                  80
   16732094               PUD                 20370101                 201000                  20070201             79.83000183
   16731682          Single Family            20370101                 100000                  20070201             40.81999969
   16731723          Single Family            20370101                 340792                  20070201                  80
   16732138          Single Family            20370101                 512000                  20070201                  80
   16765097          Single Family            20370101                 343000                  20070201             41.33000183
   16765171            Townhouse              20361201                 292000                  20070101                  80
   16728724          Single Family            20361201                 340000                  20070101                  80
   16728340           2-4 Family              20370101                 322500                  20070201                  75
   16728458            Townhouse              20370101                 306000                  20070201                  80
   16728598               PUD                 20370101                 302250                  20070201                  75
   16722202            Townhouse              20370101                 179200                  20070201                  80
   16723124          Single Family            20370101                 282500                  20070201             73.56999969
   16723273          Single Family            20370101                 421600                  20070201                  80
   16723498               PUD                 20361201                 472000                  20070101                  80
   16723513          Single Family            20370101                 384000                  20070201                  80
   16718245               PUD                 20361201                 398400                  20070101                  80
   16718304          Single Family            20361101                 248000                  20061201                  80
   16718380            Townhouse              20361201                 284400                  20070101                  80
   16721791          Single Family            20370101                 440000                  20070201                  80
   16718910          Single Family            20370101                 960000                  20070201                  80
   16714995               PUD                 20370101                 191200                  20070201                  80
   16715126          Single Family            20370101                 464000                  20070201                  80
   16717463               PUD                 20361201                 172800                  20070101                  80
   16715243          Single Family            20370101                 740000                  20070201                  80
   16715271          Single Family            20361101                 554400                  20061201                  80
   16711318          Single Family            20370101                 419200                  20070201                  80
   16711373          Single Family            20370101                 157000                  20070201                39.25
   16713700               PUD                 20361101                 420000                  20061201                  80
   16713712               PUD                 20370101                 234250                  20070201             79.98000336
   16714777          Single Family            20361201                 408000                  20070101                  80
   16714778          Single Family            20370101                 350350                  20070201                  77
   16713826          Single Family            20370101                 480000                  20070201                  80
   16713887          Single Family            20361201                 254800                  20070101                  80
   16713964          Single Family            20361101                 630000                  20061201             57.27000046
   16713966          Single Family            20361101                 650000                  20061201             68.05999756
   16710118          Single Family            20370101                 350000                  20070201             72.16000366
   16710823               PUD                 20361101                 332000                  20061201                  80
   16711187          Single Family            20370101                 986400                  20070201                  80
   16707812          Single Family            20370101                 148000                  20070201                  80
   16709701               PUD                 20370101                 282195                  20070201                  80
   16709704               PUD                 20370101                 280000                  20070201                  80
   16709782          Single Family            20361201                 1800000                 20070101                  60
   16708323          Single Family            20361201                 388750                  20070101             79.98999786
   16706704          Single Family            20370101                 318400                  20070201                  80
   16704069          Single Family            20361201                 392000                  20070101                  80
   16704188          Single Family            20361201                 382000                  20070101             49.61000061
   16704605               PUD                 20361201                 154000                  20070101                  70
   16697857          Single Family            20370101                 113000                  20070201             68.48000336
   16697883          Single Family            20361201                 332500                  20070101                  70
   17004482           Condominium             20370201                 188000                  20070301                  80
   16984298               PUD                 20370201                 226320                  20070301                  80
   16984332          Single Family            20370201                 832000                  20070301                  80
   16991065          Single Family            20370201                 335600                  20070301                  80
   16994760          Single Family            20370201                 234500                  20070301                  70
   16994771               PUD                 20370201                 780000                  20070301             61.18000031
   16994832               PUD                 20370201                 240000                  20070301                  80
   16997779          Single Family            20370201                 353000                  20070301             61.93000031
   16997847          Single Family            20370201                 435200                  20070301                  80
   16843906          Single Family            20370201                 833600                  20070301             71.43000031
   16912743          Single Family            20370201                 460565                  20070301                  80
   16912799          Single Family            20370201                 372000                  20070301                  80




--------------------------------------------------------------------------------




   LOAN_SEQ          MI              MERS_ID1            MARGIN         NEXT_RATE_ADJ_DATE1          MAX_RATE      MIN_RATE
   16651715        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16650504        No MI             1.00E+17             2.25                20111001                 12.5          2.25
   16649940        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16695760        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16839543        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16839549        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16814155        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839572        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16839574        No MI             1.00E+17             2.25                20120201                  12           2.25
   16839578        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16839581        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16839589        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16839597        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16965551        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851213        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16851235        No MI             1.00E+17             2.25                20120101                 13.5          2.25
   16788438        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16851240        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16851164        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16709175        No MI             1.00E+17             2.25                20111201                 11.5          2.25
   16851178        No MI             1.00E+17             2.25                20120101                  12           2.25
   16851186        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835154        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16835155        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16778913        No MI             1.00E+17             2.75                20120101                12.625         2.75
   16835160        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16835162        No MI             1.00E+17             2.25                20120201                  13           2.25
   16978516        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16978531        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16786991        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16978569        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16809723        No MI             1.00E+17             2.25                20120101                  13           2.25
   16856219        No MI             1.00E+17             2.25                20120201                13.75          2.25
   16978594        No MI             1.00E+17             2.25                20120201                  13           2.25
   16775315        No MI             1.00E+17             2.25                20120101                  13           2.25
   16856235        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16856238        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16729568        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16856253        No MI             1.00E+17             2.25                20120201                  12           2.25
   16768052        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16768055        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16839505        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16839510        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16839513        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16839520        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16839523        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16693632        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16839449        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16974153        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16839451        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16839452        No MI             1.00E+17             2.25                20120101                  13           2.25
   16839461        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16839465        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16847494        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16847497        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16812611        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16835065        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16665209        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16978401        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16827054        No MI             1.00E+17             2.25                20120101                  12           2.25
   16665217        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16722971        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16827057        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16803893        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835084        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16835096        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16778852        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16819064        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16791203        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16832922        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16790515        No MI             1.00E+17             2.25                20120101                  12           2.25
   16856151        No MI             1.00E+17             2.25                20120101                  13           2.25
   16847407        No MI             1.00E+17             2.25                20120201                  13           2.25
   16847416        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16847418        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16856167        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16809676        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16839406        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16809688        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16856190        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16803821        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835008        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16971952        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16851061        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835024        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16971972        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16851085        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16827029        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16838689        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803803        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16812563        No MI             1.00E+17             2.25                20120101                  13           2.25
   16812564        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16845990        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16684884        No MI             1.00E+17             2.25                20111101                12.25          2.25
   16812542        No MI             1.00E+17             2.25                20120101                  12           2.25
   16812546        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16965365        No MI             1.00E+17             2.25                20120101                  12           2.25
   16971929        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16832838     Republic MIC         1.00E+17             2.25                20120101                12.625         2.25
   16858997        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16832860        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16848011        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16728630        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16791163        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16791168        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16847301        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16847303        No MI             1.00E+17             2.25                20120101                14.125         2.25
   16847308        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16848039        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16809573        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16848058        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16848060        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16847335        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16847341        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16847346        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16727953        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16847347        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16847349        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16847351        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16838606        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16848098        No MI             1.00E+17             2.25                20120101                  13           2.25
   16838620        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16965307        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16838776        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16838781        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16851122        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16851126        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16812653        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16851132        No MI             1.00E+17             2.25                20120101                  13           2.25
   16851133        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16812663        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16812665        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16835106        No MI             1.00E+17             2.25                20120101                  13           2.25
   16851153        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16965245        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16838562        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16838563        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16764936        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16838565        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16764938        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16980560        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16845863        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16989938        No MI             1.00E+17             2.25                20120201                  13           2.25
   16812441        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16812447        No MI             1.00E+17             2.25                20120101                 13.5          2.25
   16971828        No MI             1.00E+17             2.25                20120201                  13           2.25
   16812458        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16812459        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16845890        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16845893        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16803720        No MI             1.00E+17             2.375               20120101                12.375         2.375
   16965296        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16859604        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16971885        No MI             1.00E+17             2.25                20120201                  12           2.25
   16971889        No MI             1.00E+17             2.25                20120201                  13           2.25
   16971893        No MI             1.00E+17             2.25                20120201                  12           2.25
   16859643        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16858929        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16858942        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16858950        No MI             1.00E+17             2.25                20120201                  13           2.25
   16858953        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16858966        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16826174        No MI             1.00E+17             2.25                20120201                  13           2.25
   16858888        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16809420        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826191        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16832756        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826197        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16826198        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16858892        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16858899        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16790315        No MI             1.00E+17             2.25                20120201                  12           2.25
   16791050        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16791061        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16791067        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16832783        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16847210        No MI             1.00E+17             2.25                20120101                  12           2.25
   16847219        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16809478        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16847227        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839215        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16839217        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16968877        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839224        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16839230        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16847258        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16847267        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16838520        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16772915        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16847277        No MI             1.00E+17             2.25                20120201                  12           2.25
   16965213        No MI             1.00E+17             2.25                20120101                  12           2.25
   16845824        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16965220        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16965221        No MI             1.00E+17             2.25                20120101                  13           2.25
   16847290        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16838653        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16839383        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16838663        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16826140        No MI             1.00E+17             2.25                20120201                  12           2.25
   16802987        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16859587        No MI             1.00E+17             2.25                20120101                  13           2.25
   16791005        No MI             1.00E+17             2.25                20111101                 12.5          2.25
   16826160        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16832728        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16838402        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16838406        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16838414        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16765518        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16838419        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16838420        No MI             1.00E+17             2.25                20120201                11.375         2.25
   16838428        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16839158        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16847179        No MI                                  2.25                20120201                12.75          2.25
   16732108        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16814073        No MI             1.00E+17             2.25                20120101                  11           2.25
   16839482        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16839486        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16812627        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839497        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16847373        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16965312        No MI             1.00E+17             2.25                20120101                  13           2.25
   16847381        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16845925        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847385        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16847387        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16812508        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847391        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16965329        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847393        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16847394        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16845837        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16812423        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826015        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16826016        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16833307        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16833318        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16833323        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16707372        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16826037        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16832603        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16826047        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16962992        No MI             1.00E+17             2.25                20120101                  13           2.25
   16802891        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16833349        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16826062        No MI             1.00E+17             2.25                20120101                  13           2.25
   16832626        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16826075        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16826077        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16826084        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16790201        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16826092        No MI             1.00E+17             2.25                20120201                  13           2.25
   16809331        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16809339        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16832669        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16809340        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16823927        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16809352        No MI             1.00E+17             2.25                20120101                  13           2.25
   16832689        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16997782        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16965097        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16764796        No MI             1.00E+17             2.25                20120101                  12           2.25
   16811562        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16811563        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16859400        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16859401        No MI             1.00E+17             2.25                20120101                  13           2.25
   16811567        No MI             1.00E+17             2.25                20120101                  12           2.25
   16787232        No MI             1.00E+17             2.25                20120201                  13           2.25
   17004460        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16859410        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16731386        No MI             1.00E+17             2.25                20120101                14.875         2.25
   16811577        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16859413        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16811585        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16859422        No MI             1.00E+17             2.25                20120101                  12           2.25
   16811589        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16962949        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826010        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16691815        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16838346        No MI             1.00E+17             2.25                20120101                  12           2.25
   16838351        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16852935        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16838355        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16852946        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16965050        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16965053        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16852958        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16838379        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16965060        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16852964        No MI             1.00E+17             2.25                20120101                  12           2.25
   16772774        No MI             1.00E+17             2.25                20111201                11.625         2.25
   16838391        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16772782        No MI                                  2.25                20111201                  13           2.25
   16838395        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16691867        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16852979        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16715303        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16787201        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16845691        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16803695        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16859551        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16859554        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16838451        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16839187        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16997833        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16838469        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16838478        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16997856        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16838480        No MI             1.00E+17             2.25                20120101                  12           2.25
   16838483        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16838485        No MI             1.00E+17             2.25                20120201                  12           2.25
   16811634        No MI             1.00E+17             2.25                20120101                13.75          2.25
   16989878        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16811654        No MI                                  2.25                20120101                13.25          2.25
   16811666        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16971770        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16802923        No MI                                  2.25                20120101                 13.5          2.25
   16803653        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16802927        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16802936        No MI                                  2.25                20120101                 13.5          2.25
   16859525        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16826101        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16826103        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16826106        No MI             1.00E+17             2.25                20120101                  12           2.25
   16826112        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16826122        No MI             1.00E+17             2.25                20120201                  13           2.25
   16826128        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16852985        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16845555        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16980262        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16804129        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16838282        No MI             1.00E+17             2.25                20120101                13.625         2.25
   16980277        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16838284        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16852872        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16731246        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16852882        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16691781        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16804175        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16803448        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16809173        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16823753        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16823759        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16912699        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16808463        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16808469        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16808486        No MI             1.00E+17             2.25                20120101                  12           2.25
   16780621        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16780625        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16808490        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16772608        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16845509        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16838221        No MI                                  2.25                20120201                 12.5          2.25
   16845520        No MI             1.00E+17             2.25                20120101                  12           2.25
   16838231        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16838244        No MI             1.00E+17             2.25                20120101                  13           2.25
   16780654        No MI             1.00E+17             2.25                20120101                  12           2.25
   16838248        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16845542        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16838255        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16845545        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16845548        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16968538        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16912685        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16808441        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16714473        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16776919        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16832437        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16784946        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16832441        No MI             1.00E+17             2.25                20120101                14.125         2.25
   16728207        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16808400        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16808401        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16823719        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16808410        No MI             1.00E+17             2.25                20120101                11.125         2.25
   16823731        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16845489        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16980195        No MI             1.00E+17             2.25                20120201                  13           2.25
   16844763        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16852788        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16845498        No MI             1.00E+17             2.25                20120201                  12           2.25
   16852790        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16803345        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16771894     Triad Guaranty       1.00E+17             2.25                20120101                12.125         2.25
   16839049        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16980318        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16798854        No MI             1.00E+17             2.25                20120101                  13           2.25
   16967989        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16838330        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16838331        No MI             1.00E+17             2.25                20120201                  12           2.25
   16838334        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839065        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16845629        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16965024        No MI             1.00E+17             2.25                20120201                  12           2.25
   16838341        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16852922        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16852771        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16840332        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16859314        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16803486        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16859348        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16859359        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16859365        No MI             1.00E+17             2.25                20120101                12.875         2.25
   17002968        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16912701        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16832512        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16833243        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16832514        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16912709        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16859382        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16912716        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16912730        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16912732        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16833272        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16912742        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16832559        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16912764        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16912765        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16790131        No MI                                  2.25                20120101                13.375         2.25
   16790133        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16790136        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16823833        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16809259        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16912786        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16912797        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16839010        No MI             1.00E+17             2.25                20120101                  13           2.25
   16798812        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16846317        No MI             1.00E+17             2.25                20120101                  13           2.25
   16968688        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16846324        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16790198        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16798832        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16823899        No MI             1.00E+17             2.25                20120101                  13           2.25
   16803383        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16787071        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16803399        No MI             1.00E+17             2.25                20120101                  12           2.25
   16859253        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16843984        No MI             1.00E+17             2.25                20120201                14.125         2.25
   16835968        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16778217        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16835971        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16843996        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16843998        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16840302        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16840306        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16801803        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16835954        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16852653        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16845365        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16845366        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16852658        No MI             1.00E+17             2.25                20120201                  12           2.25
   16797873        No MI                                  2.25                20120101                 12.5          2.25
   16723003        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16845370        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16852667        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16851938        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16730300        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16851940        No MI             1.00E+17             2.25                20120101                  13           2.25
   16843922        No MI             1.00E+17             2.25                20120201                  12           2.25
   16843925        No MI             1.00E+17             2.25                20120101                  12           2.25
   16845384        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16852675        No MI             1.00E+17             2.25                20120201                  12           2.25
   16852680        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16851951        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16851953        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16803229        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16843941        No MI             1.00E+17             2.25                20120201                  13           2.25
   16852696        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16844677        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16852698        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803231        No MI             1.00E+17             2.25                20120102                12.875         2.25
   16843959        No MI             1.00E+17             2.25                20120201                  13           2.25
   16835941        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835946        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16844695        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16823585        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16799258        No MI             1.00E+17             2.25                20120201                  14           2.25
   16780416        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16808283        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16780426        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16845421        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16845427        No MI             1.00E+17             2.25                20120201                  12           2.25
   16797931        No MI                                  2.25                20111201                  12           2.25
   16797933        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16845435        No MI             1.00E+17             2.25                20120201                  14           2.25
   16798674        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16845440        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16844712        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16844718        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16845448        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16780570        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16846186        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16773290        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16844735        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16844736        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16804025        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16844747        No MI             1.00E+17             2.25                20120101                  13           2.25
   16984308        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16824210        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16824219        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16778189        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16840265        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16856922        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16848906        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16808200        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16823513        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16840280        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16840282        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16848922        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16848924        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16784772        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16857675        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16688548        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16808212        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16823523        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16824258        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16984366        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16848936        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16808227        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16824268        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16848941        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16848949        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16823543        No MI             1.00E+17             2.25                20120101                13.875         2.25
   16728045        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16856975        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16823551        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16799226        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16848961        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16848965        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16824296        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16823568        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16808259        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16848970        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16848972        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16851809        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16852540        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16851818        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16851819        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16843806        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16851828        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16989331        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16843815        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16853292        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16852564        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16843816        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16843819        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16851839        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16851842        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16835811        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16843831        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16845292        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16851855        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16843840        No MI             1.00E+17             2.25                20120101                  12           2.25
   16843842        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803135        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16963246        No MI             1.00E+17             2.25                20111201                  13           2.25
   16963252        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16770962        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16843864        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16803156        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16843870        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16845326        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852617        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16852629        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16851901        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16780464        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16851907        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16844617        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16780468        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16844622        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16772453        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16853373        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16844628        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16853378        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16843900        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16823422        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16773213        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16808371        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16806919        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16773220        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16806924        No MI             1.00E+17             2.25                20120101                  12           2.25
   16845401        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16846131        No MI             1.00E+17             2.25                20120101                  12           2.25
   16808390        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16845407        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16797912        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16798644        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16980112        No MI             1.00E+17             2.25                20111219                12.625         2.25
   16980116        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16980117        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16780436        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16730261        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16803163        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16859026        No MI             1.00E+17             2.25                20120201                  13           2.25
   16819822        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16859038        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16843892        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16801721        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16713514        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16722264        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16835884        No MI             1.00E+17             2.25                20120101                  12           2.25
   16840201        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16835897        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16801748        No MI             1.00E+17             2.25                20111201                11.625         2.25
   16824100        No MI             1.00E+17             2.25                20120101                  13           2.25
   16849511        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16857537        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16857540        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16856819        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16706195        No MI             1.00E+17             2.25                20120101                 13.5          2.25
   16857559        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16823403        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16968204        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16856830        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16857563        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16848816        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16840189        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16856840        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16848823        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16848825        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16784675        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16849558        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16840127        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16857522        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16984209        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16835706        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835713        No MI             1.00E+17             2.25                20120101                  13           2.25
   16851757        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16851766        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16788960        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16843754        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16851778        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16803045        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16851784        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16963159        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16843767        No MI             1.00E+17             2.25                20120201                  13           2.25
   16801622        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819746        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803099        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16784600        No MI             1.00E+17             2.25                20120101                  13           2.25
   16852401        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16852402        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852403        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16853133        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16852406        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16852409        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16852412        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16765003        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16808189        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16808190        No MI             1.00E+17             2.25                20120101                13.625         2.25
   16808199        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16798443        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16853239        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16853245        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16852518        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16798465        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16853250        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16765041        No MI             1.00E+17             2.25                20111201                11.75          2.25
   16852522        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16852525        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16853261        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16852534        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16849492        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16968159        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16982743        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16823379        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16798327        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16982766        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16823392        No MI             1.00E+17             2.25                20120201                13.875         2.25
   16806626        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16982785        No MI             1.00E+17             2.25                20120201                  13           2.25
   16856747        No MI             1.00E+17             2.25                20111201                11.875         2.25
   16857477        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16824057        No MI             1.00E+17             2.25                20120101                  13           2.25
   16968121        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16968126        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16823336        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16968131        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16968133        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16775849        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16807307        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16968140        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16848756        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16849489        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16807310        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16807317        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16856781        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16775863        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16785251        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16857426        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16818954        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16834998        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16840043        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16776510        No MI             1.00E+17             2.25                20111101                12.75          2.25
   16801578        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16857433        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819690        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819696        No MI             1.00E+17             2.25                20120101                  12           2.25
   16856719        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16824028        No MI             1.00E+17             2.25                20120101                  13           2.25
   16785283        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16823301        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16823302        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16775816        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16823317        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16824049        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16968116        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857410        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16818940        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16834981        No MI             1.00E+17             2.25                20120201                  14           2.25
   16970309        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16852374        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16963024        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16852386        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16963037        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16852392        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16852394        No MI             1.00E+17             2.25                20120101                  12           2.25
   16851671        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16970339        No MI             1.00E+17             2.25                20120201                  13           2.25
   16851678        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16851679        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16834913        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16730052        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16851692        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16851695        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16851698        No MI             1.00E+17             2.25                20120201                  13           2.25
   16714023        No MI             1.00E+17             2.25                20111201                11.75          2.25
   16963075        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16834937        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16730073        No MI             1.00E+17             2.25                20111201                14.125         2.25
   16801517        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16818901        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819630        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16819631        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16818903        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16819632        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16851719        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16963106        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16851735        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16852465        No MI             1.00E+17             2.25                20120101                 13.5          2.25
   16803001        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16963007        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16852362        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851606        No MI                                  2.25                20120201                  12           2.25
   16851614        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16806588        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16839953        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16839958        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16853020        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16853023        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16853027        No MI             1.00E+17             2.25                20120101                  12           2.25
   16839969        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16806546        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16973947        No MI             1.00E+17             2.25                20120101                  12           2.25
   16807282        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16807283        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16806558        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16839992        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839999        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16856648        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16857378        No MI             1.00E+17             2.25                20120101                  12           2.25
   16856651        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16777190        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16857381        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847912        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16848891        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16848895        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16848897        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16806653        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16844414        No MI             1.00E+17             2.75                20120101                12.75          2.75
   16851707        No MI             1.00E+17             2.25                20120201                  12           2.25
   16853167        No MI             1.00E+17             2.25                20120101                  12           2.25
   16806676        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16834944        No MI             1.00E+17             2.25                20120101                  13           2.25
   16730087        No MI             1.00E+17             2.25                20120101                13.875         2.25
   16785214        No MI             1.00E+17             2.25                20120101                  12           2.25
   16785220        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16699998        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16713297        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16849345        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16849350        No MI             1.00E+17             2.75                20120101                12.375         2.75
   16849354        No MI             1.00E+17             2.75                20120101                12.375         2.75
   16857374        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16856624        No MI             1.00E+17             2.25                20120101                  13           2.25
   16818881        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16818888        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16857326        No MI                                  2.25                20120101                12.625         2.25
   16834890        No MI             1.00E+17             2.25                20120101                13.75          2.25
   16856600        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16849311        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16818863        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16818867        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16785171        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16785130        No MI             1.00E+17             2.25                20120101                  13           2.25
   16785131        No MI             1.00E+17             2.25                20120201                13.875         2.25
   16818838        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16834879        No MI             1.00E+17             2.25                20120101                  13           2.25
   16834889        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16801467        No MI             1.00E+17             2.25                20120101                  12           2.25
   16826838        No MI             1.00E+17             2.25                20120101                  13           2.25
   17003073        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16819552        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16835592        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16834845        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16970281        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16970226        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16851566        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16852295        No MI             1.00E+17             2.25                20120101                  13           2.25
   16851569        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16844297        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16970258        No MI             1.00E+17             2.25                20120201                  13           2.25
   16851599        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16818800        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16852244        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16852248        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16852253        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16852259        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16973899        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16851535        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16852266        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16772079        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835502        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16851541        No MI             1.00E+17             2.25                20120201                14.375         2.25
   16851543        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16852275        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852278        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16851553        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16970219        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16852285        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16851559        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16807154        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16847870     Radian Guaranty      1.00E+17             2.25                20120101                11.75          2.25
   16839916        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16847947        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16968070        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16968073        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16982657        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16847958        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16853000        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16853001        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16853004        No MI             1.00E+17             2.25                20120101                  12           2.25
   16982660        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16857283        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16790947        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16856558        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16856571        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16849289        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16776391        No MI             1.00E+17             2.25                20120101                14.125         2.25
   16335789        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16847844        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16766926        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16856594        No MI             1.00E+17             2.25                20120101                  12           2.25
   16775677        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16856596        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16839834        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16849224        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16785073        No MI                                  2.25                20120101                13.75          2.25
   16801391        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16857255        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16849239        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16857262        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857263        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16857280        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16856552        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16994872        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16819462        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16818735        No MI                                  2.25                20120101                12.75          2.25
   16994882        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16819470        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16818743        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16826768        No MI             1.00E+17             2.25                20120101                13.125         2.25
   17001550        No MI             1.00E+17             2.25                20120201                12.625         2.25
   17001561        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857241        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16801388        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16857243        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16818711        No MI                                  2.25                20120201                  12           2.25
   16801330        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16818722        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16970193        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16819411        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16819415        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16851498        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16970166        No MI             1.00E+17             2.25                20120201                 14.5          2.25
   16994841        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16994843        No MI             1.00E+17             2.25                20120201                  12           2.25
   16818702        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16826723        No MI             1.00E+17             2.25                20120101                  13           2.25
   16970175        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16970179        No MI             1.00E+17             2.25                20120201                13.875         2.25
   16805695        No MI                                  2.25                20120201                12.75          2.25
   16851460        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16771275        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16802006        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16851470        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16628561        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16851475        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16802011        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16771298        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16766966        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16839868        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16806446        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16806448        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16839872        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16847897        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16805724        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16766982        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16806462        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16805734        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16805739        No MI             1.00E+17             2.25                20120101                  12           2.25
   16806473        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16851430        No MI                                  2.25                20120201                12.75          2.25
   16835404        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835407        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16805686        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16775757        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16968051        No MI             1.00E+17             2.25                20120201                  13           2.25
   16823463        No MI             1.00E+17             2.25                20120201                  13           2.25
   16848879        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16823470        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16823475        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16856670        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16857589        No MI             1.00E+17             2.25                20120101                  13           2.25
   16849571        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16984275        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16857593        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16849578        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16823448        No MI             1.00E+17             2.25                20120101                  12           2.25
   16848852        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16849582        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16848855        No MI             1.00E+17             2.25                20120201                  13           2.25
   16823452        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16823455        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16968409        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16808301        No MI             1.00E+17             2.25                20120201                  12           2.25
   16823623        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16968428        No MI             1.00E+17             2.25                20120101                  13           2.25
   16781203        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16808341        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16824387        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16824158        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16848831        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16784685        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16823608        No MI             1.00E+17             2.25                20120101                  11           2.25
   16721673        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16786286        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16776815        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16852123        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16851403        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798065        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16839783        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16798055        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16852104        No MI             1.00E+17             2.25                20120101                  13           2.25
   16790886        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16814321        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16814332        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16814357        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16814315        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16847718        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16856469        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16807000        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16849188        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16768269        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16825991        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16776257        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16856449        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16991155        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16857187        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   17001474        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16857155        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16849140        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16825986        No MI             1.00E+17             2.25                20120101                13.875         2.25
   17001498        No MI             1.00E+17             2.25                20120201                  13           2.25
   16849150        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16991145        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16776253        No MI             1.01E+17             2.25                20120101                12.25          2.25
   16857173        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16857175        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16825940        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16801279        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16857137        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16825935        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16801260        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16801263        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16825913        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16825914        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16819356        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16994773        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16801244        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16826651        No MI             1.00E+17             2.25                20120101                  12           2.25
   16826656        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835352        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16851391        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16813589        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16628422        No MI             1.00E+17             2.25                20111201                 13.5          2.25
   16980908        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16839651        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16838942        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16814279        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16839687        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16844000        No MI             1.00E+17             2.25                20120201                  13           2.25
   16844006        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16839691        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16693895        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16838968        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852034        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16852036        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16788502        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16852040        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16852048        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16856378        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16839611        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16839615        No MI             1.00E+17             2.25                20120201                10.375         2.25
   16856383        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16991088        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16847638        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16856388        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16839621        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16856391        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16839624        No MI             1.00E+17             2.25                20120201                  13           2.25
   16847645        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16839629        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16768187        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16814221        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839632        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16839642        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16991018        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16801191        No MI                                  2.25                20120101                  13           2.25
   16801195        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16809830        No MI             1.00E+17             2.25                20120101                  13           2.25
   16856329        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16809835        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16856330        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16790725        No MI             1.00E+17             2.25                20111201                11.625         2.25
   16856350        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857080        No MI                                  2.25                20120101                13.75          2.25
   16809866        No MI             1.00E+17             2.25                20120101                  13           2.25
   16991062        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16847612        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16847617        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16847618        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16809873        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16839603        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16767438        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16978640        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16978657        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16801171        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16856301        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16801179        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16856309        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16801184        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16856313        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16852098        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851370        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16835344        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16851280        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835255        No MI             1.00E+17             2.25                20120101                  13           2.25
   16851298        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16835279        No MI             1.00E+17             2.25                20120101                  13           2.25
   16978632        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16964966        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16835319        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16714104        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16851207        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851208        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851222        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16851232        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16851245        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16851251        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851253        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16851276        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16849381        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16849498        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16849537        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16851056        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16851067        No MI             1.00E+17             2.25                20120101                11.125         2.25
   16851070        No MI             1.00E+17             2.25                20120101                  12           2.25
   16851083        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16851146        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16851175        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16849197        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16849106        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16849109        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16849259        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16849155        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847568        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16847577        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16847582        No MI             1.00E+17             2.25                20120101                  13           2.25
   16847589        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16847592        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16847605        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16847627        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16847631        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16847853        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16847671        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16847690        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16847745        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16847754        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16847772        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16847974        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16848036        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16845845        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16845858        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16845883        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16845915        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16845922        No MI                                  2.25                20120101                12.875         2.25
   16846283        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16846285        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16846024        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16846034        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16846042        No MI             1.00E+17             2.25                20120101                  13           2.25
   16846053        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16846071        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16846297        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16847498        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16847507        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16846098        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16846132        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16846162        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16846174        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16845632        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16845797        No MI             1.00E+17             2.25                20120101                  12           2.25
   16845805        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16844903        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16845565        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16845611        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16844685        No MI             1.00E+17             2.25                20120101                  12           2.25
   16844709        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16844542        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16844754        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16844769        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16844783        No MI             1.00E+17             2.25                20120101                  13           2.25
   16844793        No MI             1.00E+17             2.25                20120101                  13           2.25
   16844636        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16844647        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16844656        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16840286        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16844289        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16844292        No MI             1.00E+17             2.25                20120101                  13           2.25
   16844294        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16844336        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16844350        No MI             1.00E+17             2.25                20120101                  12           2.25
   16844365        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16844392        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16844397        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16844447        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16844492        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16844516        No MI             1.00E+17             2.25                20120101                  12           2.25
   16840074        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16840113        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16840166        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16840214        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16840217        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16840224        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16840233        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16840235        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16839825        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16839862        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839890        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16839892        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839954        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16839961        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839320        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16839660        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16839711        No MI             1.00E+17             2.25                20120101                  13           2.25
   16839721        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16839744        No MI             1.00E+17             2.25                20120101                  13           2.25
   16839746        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16839763        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16839766        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839772        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839797        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16839213        No MI                                  2.25                20120101                13.125         2.25
   16839234        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839238        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16839249        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839254        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839042        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16839051        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16839091        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16839116        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16839143        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839163        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16838878        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16838924        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16838945        No MI             1.00E+17             2.25                20120101                  13           2.25
   16838967        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16838974        No MI             1.00E+17             2.25                20120101                  13           2.25
   16838690        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16838710        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16838717        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16838740        No MI             1.00E+17             2.25                20120101                  13           2.25
   16838747        No MI                                  2.25                20120101                 12.5          2.25
   16838768        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16838798        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16838805        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16838837        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16835934        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835702        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835722        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835827        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16835890        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835900        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835929        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16835930        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16835932        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835286        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835391        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835429        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16835439        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835447        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835483        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835495        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835509        No MI             1.00E+17             2.25                20120101                  12           2.25
   16835510        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16835577        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16835597        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16835653        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835658        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16835669        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835675        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16833311        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16833338        No MI             1.00E+17             2.25                20120101                  13           2.25
   16833340        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835181        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16835188        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16835220        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835229        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835233        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16835261        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835267        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16835272        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16835273        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16833110        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16833116        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16833147        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16833155        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16833178        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16833186        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16833219        No MI             1.00E+17             2.25                20120101                  13           2.25
   16833227        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16833228        No MI             1.00E+17             2.25                20120101                11.25          2.25
   16833261        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16833295        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16826881        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16826897        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16832939        No MI             1.00E+17             2.25                20120101                  13           2.25
   16832941        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16832942        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16832943        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16832966        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16826944        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16827028        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16827053        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16827056        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16827071        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16827075        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16827078        No MI             1.00E+17             2.25                20120101                  12           2.25
   16832769        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16832793        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16832800        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16832802        No MI             1.00E+17             2.25                20120101                11.25          2.25
   16832826        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16832828        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16832847        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16832856        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16832880        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16832890        No MI             1.00E+17             2.25                20120101                  13           2.25
   16832907        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16832910        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16826593        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16826614        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16826630        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16826631        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16826642        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826646        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16826657        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16826776        No MI             1.00E+17             2.25                20120101                  13           2.25
   16826800        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16826826        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16824411        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16826566        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16713272        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16716170        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16824300        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16824307        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16824314        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16824317        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16824318        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16824321        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16824325        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16824329        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16824203        No MI             1.00E+17             2.25                20120101                  12           2.25
   16824212        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16824215        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16819357        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16819374        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819393        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16823674        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16823687        No MI             1.00E+17             2.25                20120101                  13           2.25
   16823739        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16823760        No MI             1.00E+17             2.25                20120101                  13           2.25
   16823771        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16823806        No MI             1.00E+17             2.25                20120101                  12           2.25
   16823811        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819419        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819446        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16823818        No MI             1.00E+17             2.25                20120101                  13           2.25
   16823829        No MI             1.00E+17             2.25                20120101                  12           2.25
   16823838        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16819516        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819519        No MI             1.00E+17             2.25                20120101                  13           2.25
   16823867        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16823890        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16823904        No MI             1.00E+17             2.25                20120101                  13           2.25
   16823906        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819530        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16819549        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16819556        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16819563        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16819570        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819586        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819634        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819682        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16819694        No MI             1.00E+17             2.25                20120101                  12           2.25
   16824046        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16824097        No MI             1.00E+17             2.25                20120101                  12           2.25
   16824123        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16824139        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16824143        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16824147        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16819722        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16819739        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16819741        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16819752        No MI             1.00E+17             2.25                20120101                  13           2.25
   16824182        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16824183        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16819767        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16819768        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819795        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819802        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819804        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16819806        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16819831        No MI             1.00E+17             2.25                20120101                  12           2.25
   16819252        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819257        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16819259        No MI             1.00E+17             2.25                20111201                12.25          2.25
   16819301        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819306        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16819326        No MI             1.00E+17             2.25                20120101                  13           2.25
   16814136        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16814148        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16814152        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16813656        No MI             1.00E+17             2.25                20120101                  13           2.25
   16813659        No MI             1.00E+17             2.25                20120101                  13           2.25
   16813682        No MI             1.00E+17             2.25                20120101                  12           2.25
   16813752        No MI             1.00E+17             2.25                20120101                  13           2.25
   16813754        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16813764        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16814243        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16814282        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16814296        No MI             1.00E+17             2.25                20120101                  13           2.25
   16814298        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16814336        No MI             1.00E+17             2.25                20120101                  13           2.25
   16814341        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16814350        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16813782        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16813787        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16813788        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16813800        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16813848        No MI             1.00E+17             2.25                20120101                  12           2.25
   16813854        No MI             1.00E+17             2.25                20120101                  13           2.25
   16813932        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819101        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16819142        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16819168        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819177        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16814017        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16814029        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16814031        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16814078        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16814105        No MI             1.00E+17             2.25                20120101                  13           2.25
   16814118        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16814119        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819219        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16819222        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16819248        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16670932        No MI             1.00E+17             2.25                20111101                 12.5          2.25
   16813649        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16997857        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16852580        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16852604        No MI             1.00E+17             2.25                20120201                  12           2.25
   16965032        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16965069        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16852626        No MI             1.00E+17             2.25                20120201                14.625         2.25
   16970162        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16970189        No MI             1.00E+17             2.25                20120201                  13           2.25
   16856232        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16856262        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16856358        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16856179        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16970269        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16970324        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16970333        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16970337        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16971865        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16978560        No MI             1.00E+17             2.25                20120201                11.75          2.25
   16978633        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857210        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16857227        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16857231        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16978642        No MI             1.00E+17             2.25                20120201                  13           2.25
   16978652        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16857259        No MI             1.00E+17             2.25                20120201                13.625         2.25
   16858937        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16858840        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16858999        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16859044        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16980319        No MI             1.00E+17             2.25                20120201                  13           2.25
   16980344        No MI             1.00E+17             2.25                20120201                  13           2.25
   16982749        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16982796        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16912779        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16989953        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16991120        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16994793        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16843968        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16843781        No MI             1.01E+17             2.25                20120101                12.875         2.25
   16838385        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16845430        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16838551        No MI             1.00E+17             2.25                20120201                10.875         2.25
   16964985        No MI             1.00E+17             2.25                20120201                 11.5          2.25
   16839471        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16839437        No MI             1.00E+17             2.25                20120201                11.375         2.25
   16839439        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16839499        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16847413        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16848839        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16848873        No MI             1.00E+17             2.25                20120201                14.625         2.25
   16848893        No MI             1.00E+17             2.25                20120201                13.125         2.25
   16848956        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16851519        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16851667        No MI             1.00E+17             2.25                20120201                11.625         2.25
   16851737        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16851634        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16851806        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16843834        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16851824        No MI             1.00E+17             2.25                20120201                  12           2.25
   16825984        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16826026        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16818781        No MI             1.00E+17             2.25                20120201                  12           2.25
   16826116        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16823390        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16823411        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16826158        No MI             1.00E+17             2.25                20120201                13.25          2.25
   16832582        No MI             1.00E+17             2.25                20120201                10.875         2.25
   16832609        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16834864        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16823533        No MI             1.00E+17             2.25                20120201                13.875         2.25
   16823537        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16823565        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798079        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16798081        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16798121        No MI             1.00E+17             2.25                20120201                12.875         2.25
   16798140        No MI             1.00E+17             2.25                20120201                 13.5          2.25
   16803015        No MI             1.00E+17             2.25                20120201                  12           2.25
   16803065        No MI             1.00E+17             2.25                20120201                 12.5          2.25
   16808435        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16803154        No MI             1.00E+17             2.25                20120201                  13           2.25
   16803233        No MI             1.00E+17             2.25                20120201                  12           2.25
   16785086        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16785100        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16764810        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16692662        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16692706        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16688192        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16685910        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16684679        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16667253        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16670606        No MI             1.00E+17             2.25                20111101                  12           2.25
   16666768        No MI             1.00E+17             2.25                20111001                12.125         2.25
   16666821        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16666831        No MI             1.00E+17             2.25                20111001                12.25          2.25
   16664056        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16662499        No MI             1.00E+17             2.25                20111101                12.125         2.25
   16965228        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16859235        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16859256        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16859435        No MI             1.00E+17             2.25                20120101                11.25          2.25
   16857613        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16857649        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16857663        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16859089        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16656709        No MI             1.00E+17             2.25                20111101                12.75          2.25
   16856872        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16856880        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16856897        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16856918        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16857035        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16856746        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16856756        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16856605        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16856616        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16856633        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16856707        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16856550        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16853260        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16853264        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16853268        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16852855        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852888        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16852957        No MI             1.00E+17             2.25                20120101                  13           2.25
   16852986        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16852990        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16853011        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16853015        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16853033        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16853053        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852260        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16852133        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16852168        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16680132        No MI             1.00E+17             2.25                20111101                11.375         2.25
   16680179        No MI             1.00E+17             2.25                20111101                  13           2.25
   16844800        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16844901        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16845877        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16846306        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16847666        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16849326        No MI             1.00E+17             2.25                20120101                  13           2.25
   16849466        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16852153        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16852940        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16856582        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16856742        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16859521        No MI             1.00E+17             2.25                20120101                  13           2.25
   16845658        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16814360        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819099        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16819167        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819169        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16819402        No MI             1.00E+17             2.25                20120101                  13           2.25
   16819659        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16819680        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16824153        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16824163        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16824304        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16826650        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16826775        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16827024        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16827060        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16832842        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16835280        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835376        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835424        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16835776        No MI             1.00E+17             2.25                20120101                  13           2.25
   16835790        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16838623        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16838848        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16839034        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839307        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16839792        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16839996        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16844482        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16844497        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16596325        No MI             1.00E+17             2.25                20111001                12.875         2.25
   16673027        No MI             1.00E+17             2.25                20111101                12.375         2.25
   16673113        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16674405        No MI             1.00E+17             2.25                20111101                12.25          2.25
   16696566        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16798446        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16801993        No MI             1.00E+17             2.25                20120101                11.125         2.25
   16803903        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16804179        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16832974        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16809839        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16809847        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16809682        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809687        No MI             1.00E+17             2.25                20120101                  12           2.25
   16809879        No MI             1.00E+17             2.25                20120101                  12           2.25
   16813557        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16813595        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16809718        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16809732        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16809767        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16809772        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16809776        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16809799        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16809800        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809810        No MI             1.00E+17             2.25                20120101                11.375         2.25
   16809552        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16809593        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809431        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16809440        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809456        No MI             1.00E+17             2.25                20120101                  13           2.25
   16809471        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16809597        No MI             1.00E+17             2.25                20120101                  13           2.25
   16809633        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809634        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16809509        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16788645        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16803461        No MI             1.00E+17             2.25                20111201                10.875         2.25
   16803492        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16788760        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16788827        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16788882        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16788997        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16803729        No MI             1.00E+17             2.25                20111201                12.375         2.25
   16803886        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16804063        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16804168        No MI                                  2.25                20120101                13.25          2.25
   16806933        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16807103        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16807335        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16809369        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16790461        No MI             1.00E+17             2.25                20120101                  12           2.25
   16790465        No MI             1.00E+17             2.25                20120101                  13           2.25
   16790878        No MI             1.00E+17             2.25                20111101                12.375         2.25
   16790931        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16790942        No MI             1.00E+17             2.25                20120101                  13           2.25
   16791000        No MI             1.00E+17             2.25                20120101                  12           2.25
   16791069        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16809856        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16813741        No MI             1.00E+17             2.25                20120101                  13           2.25
   16813757        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16798433        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16798710        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798861        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16801682        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16770539        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16770727        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16778757        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16770908        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16771297        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16772478        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16772712        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16772724        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16775201        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16775246        No MI             1.00E+17             2.25                20120101                  11           2.25
   16775519        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16775605        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16776916        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16781132        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16777219        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16778433        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16781415        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16717716        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16722075        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16723157        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16729432     Republic MIC         1.00E+17             2.25                20111201                 11.5          2.25
   16768284        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16707147        No MI             1.00E+17             2.25                20111201                11.875         2.25
   16709554        No MI             1.00E+17             2.25                20111201                11.875         2.25
   16806742        No MI                                  2.25                20120101                13.125         2.25
   16806779        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16806792        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16806880        No MI             1.00E+17             2.25                20120101                  13           2.25
   16806882        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16806923        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16806936        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16806940        No MI             1.00E+17             2.25                20120101                  13           2.25
   16806944        No MI             1.00E+17             2.25                20111201                  13           2.25
   16806947        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16806956        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16806985        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16807041        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16807100        No MI             1.00E+17             2.25                20120101                  13           2.25
   16807150        No MI             1.00E+17             2.25                20120101                  13           2.25
   16807189        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16807197        No MI             1.00E+17             2.25                20120101                  13           2.25
   16807245        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16807270        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16807286        No MI             1.00E+17             2.25                20120101                  12           2.25
   16807289        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16807291        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16807296        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16807300        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16807308        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16807342        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16807346        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16807362        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809209        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16809210        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16809226        No MI             1.00E+17             2.25                20120101                  13           2.25
   16809270        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16809281        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16809293        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16809315        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16809342        No MI             1.00E+17             2.25                20120101                  13           2.25
   16803609        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803640        No MI             1.00E+17             2.25                20111201                12.25          2.25
   16803642        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803656        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803670        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803676        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16803679        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803686        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16803700        No MI             1.00E+17             2.25                20120101                  13           2.25
   16803764        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16803787        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16803831        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803895        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16803954        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16804005        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16804056        No MI             1.00E+17             2.25                20120101                  12           2.25
   16804057        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16804124        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16804137        No MI             1.00E+17             2.25                20120101                  12           2.25
   16804165        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16804186        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16806696        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16801749        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16801812        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16801869        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16801886        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16801906        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16803505        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803538        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803551        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803553        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16802004        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16802009        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16802012        No MI             1.00E+17             2.25                20120101                  11           2.25
   16802013        No MI             1.00E+17             2.25                20120101                  11           2.25
   16803374        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803385        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16803574        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16803583        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16803588        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16803424        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16803430        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16803435        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798770        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798773        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16798784        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798788        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16791079        No MI             1.00E+17             2.25                20111101                12.75          2.25
   16791085        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16791086        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16791087        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16791116        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16791127        No MI             1.00E+17             2.25                20120101                  12           2.25
   16791141        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798847        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16798856        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16798868        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16798869        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16798883        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16798888        No MI             1.00E+17             2.25                20120101                  12           2.25
   16798892        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16798893        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798898        No MI             1.00E+17             2.25                20120101                  12           2.25
   16798903        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798907        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798912        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16801425        No MI             1.00E+17             2.25                20111201                13.125         2.25
   16801430        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16801431        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16791149        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16791157        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16791185        No MI             1.00E+17             2.25                20111101                12.75          2.25
   16791195        No MI             1.00E+17             2.25                20120101                  13           2.25
   16798170        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16798230        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798235        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16798279        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798282        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798308        No MI             1.00E+17             2.25                20111201                13.125         2.25
   16798338        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16798346        No MI             1.00E+17             2.25                20111201                  12           2.25
   16798395        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798400        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16798405        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16801504        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16798467        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16798544        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16798607        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16798609        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798610        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16801630        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16798638        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798673        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16798685        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16798748        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16798758        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16788792        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16788840        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16788843        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16788880        No MI             1.00E+17             2.25                20120101                  12           2.25
   16788927        No MI             1.00E+17             2.25                20111201                  13           2.25
   16788956        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16788975        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16789004        No MI                                  2.25                20111201                 12.5          2.25
   16789016        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16789033        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16790733        No MI             1.00E+17             2.25                20111201                12.375         2.25
   16789083        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16789087        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16790341        No MI             1.00E+17             2.25                20120101                  12           2.25
   16790382        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16790743        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16790786        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16790792        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16790413        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16790439        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16790803        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16790809        No MI             1.00E+17             2.25                20111201                12.25          2.25
   16790812        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16790868        No MI             1.00E+17             2.25                20111101                12.625         2.25
   16790872        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16790880        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16790884        No MI             1.00E+17             2.25                20111201                13.125         2.25
   16790893        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16790896        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16790901        No MI             1.00E+17             2.25                20111101                12.375         2.25
   16790915        No MI             1.00E+17             2.25                20111101                12.625         2.25
   16790919        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16790941        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16790954        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16790956        No MI             1.00E+17             2.25                20111101                13.25          2.25
   16790498        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16790506        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16790514        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16790526        No MI             1.00E+17             2.25                20111101                13.375         2.25
   16790531        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16790540        No MI             1.00E+17             2.25                20111101                13.125         2.25
   16790552        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16790566        No MI             1.00E+17             2.25                20111201                  13           2.25
   16790995        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16791010        No MI             1.00E+17             2.25                20111101                12.375         2.25
   16791016        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16790576        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16790585        No MI             1.00E+17             2.25                20111101                  12           2.25
   16790597        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16790598        No MI             1.00E+17             2.25                20111101                12.625         2.25
   16790609        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16790637        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16790667        No MI             1.00E+17             2.25                20111101                 11.5          2.25
   16781358        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16781371        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16781455        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16781460        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16781463        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16784559        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16784584        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16784588        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16785041        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16784645        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16784656        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16784664        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16784706        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16784724        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16784728        No MI             1.00E+17             2.25                20120101                 11.5          2.25
   16784743        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16784758        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16784766        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16784806        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16784807        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16784819        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16784884        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16788566        No MI             1.00E+17             2.25                20111101                12.125         2.25
   16784910        No MI             1.00E+17             2.75                20111201                 12.5          2.75
   16784914        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16784918        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16784957        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16788596        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16788600        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16788613        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16788635        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16788643        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16785018        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16785028        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16788702        No MI             1.00E+17             2.25                20111201                  12           2.25
   16780939        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16780967        No MI             1.00E+17              2.5                20111201                11.75           2.5
   16781046        No MI             1.00E+17             2.25                20111201                11.875         2.25
   16778837        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16778846        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16781055        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16781065        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16781077        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16778873        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16778908        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16778934        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16781181        No MI             1.00E+17             2.25                20120101                  12           2.25
   16781183        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16781218        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16781290        No MI             1.00E+17             2.25                20120101                  13           2.25
   16781311        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16781329        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16779037        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16779074        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16779075        No MI             1.00E+17             2.25                20120101                  12           2.25
   16779097        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16780688        No MI             1.00E+17             2.25                20120101                  12           2.25
   16780839        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16780862        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16780884        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16776842        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16776894        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16778282        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16776925        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16776963        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16777013        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16777048        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16778308        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16778319        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16778345        No MI             1.00E+17             2.25                20120101                  13           2.25
   16778423        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16778490        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16778541        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16778545        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16778565        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16777222        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16778680        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16778251        No MI             1.00E+17             2.25                20111201                12.125         2.25
   16775073        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16775103        No MI             1.00E+17             2.25                20111101                11.875         2.25
   16775132        No MI             1.00E+17             2.25                20111201                13.125         2.25
   16775626        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16775194        No MI             1.00E+17             2.25                20111201                 12.5          2.25
   16775195        No MI             1.00E+17             2.25                20111101                12.25          2.25
   16775277        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16775309        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16776526        No MI             1.00E+17             2.25                20111101                12.375         2.25
   16776693        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16775447        No MI             1.00E+17             2.25                20120101                  12           2.25
   16775510        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16776777        No MI             1.00E+17             2.25                20111001                13.375         2.25
   16776780        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16772050        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16772248        No MI             1.00E+17             2.25                20120101                  12           2.25
   16772403        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16774902        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16774925        No MI             1.00E+17             2.25                20120101                  12           2.25
   16772471        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16772509        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16772603        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16772626        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16772630        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16772639        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16774947        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16774955        No MI             1.00E+17             2.25                20111201                12.25          2.25
   16774989        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16775006        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16774810        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16770719        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16770742        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16770784        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16770826        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16770829        No MI             1.00E+17             2.25                20120101                11.875         2.25
   16770954        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16770957        No MI             1.00E+17             2.25                20120101                11.75          2.25
   16770959        No MI             1.00E+17             2.25                20120101                  12           2.25
   16771036        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16771047        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16771054        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16771060        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16771090        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16771232        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16771249        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16771259        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16771367        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16771759        No MI             1.00E+17             2.25                20120101                10.75          2.25
   16771923        No MI             1.00E+17             2.25                20120101                  12           2.25
   16771811        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16765325        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16765337        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16765369        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16765390        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16768138        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16768209        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16768211        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16768223        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16768228        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16768266        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16765456        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16765459        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16768278        No MI             1.00E+17             2.25                20120101                13.125         2.25
   16768388        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16768401        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16768475        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16768498        No MI             1.00E+17             2.25                20120101                  13           2.25
   16770557        No MI             1.00E+17             2.25                20111201                  12           2.25
   16767996        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16768009        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16768053        No MI             1.00E+17             2.25                20120101                11.625         2.25
   16770715        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16729914        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16729941        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16732094        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16731682        No MI             1.00E+17             2.25                20120101                  12           2.25
   16731723        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16732138        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16765097        No MI             1.00E+17             2.25                20120101                  12           2.25
   16765171        No MI             1.00E+17             2.25                20111201                  13           2.25
   16728724        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16728340        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16728458        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16728598        No MI             1.00E+17             2.25                20120101                 12.5          2.25
   16722202        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16723124        No MI             1.00E+17             2.25                20120101                12.375         2.25
   16723273        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16723498        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16723513        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16718245        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16718304        No MI             1.00E+17             2.25                20111101                12.875         2.25
   16718380        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16721791        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16718910        No MI             1.00E+17             2.25                20120101                  13           2.25
   16714995        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16715126        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16717463        No MI             1.00E+17             2.25                20111201                  13           2.25
   16715243        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16715271        No MI             1.00E+17             2.25                20111101                12.75          2.25
   16711318        No MI             1.00E+17             2.25                20120101                12.875         2.25
   16711373        No MI             1.00E+17             2.25                20120101                  12           2.25
   16713700        No MI             1.00E+17             2.25                20111101                  13           2.25
   16713712        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16714777        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16714778        No MI             1.00E+17             2.25                20120101                12.75          2.25
   16713826        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16713887        No MI             1.00E+17             2.25                20111201                12.875         2.25
   16713964        No MI             1.00E+17             2.25                20111101                11.875         2.25
   16713966        No MI             1.00E+17             2.25                20111101                12.625         2.25
   16710118        No MI             1.00E+17             2.25                20120101                  13           2.25
   16710823        No MI             1.00E+17             2.25                20111101                12.625         2.25
   16711187        No MI             1.00E+17             2.25                20120101                13.25          2.25
   16707812        No MI             1.00E+17             2.25                20120101                12.625         2.25
   16709701        No MI             1.00E+17             2.25                20120101                12.25          2.25
   16709704        No MI                                  2.25                20120101                12.75          2.25
   16709782        No MI             1.00E+17             2.25                20111201                13.25          2.25
   16708323        No MI             1.00E+17             2.25                20111201                12.625         2.25
   16706704        No MI             1.00E+17             2.25                20120101                13.375         2.25
   16704069        No MI             1.00E+17             2.25                20111201                13.375         2.25
   16704188        No MI             1.00E+17             2.25                20111201                11.875         2.25
   16704605        No MI             1.00E+17             2.25                20111201                12.75          2.25
   16697857        No MI             1.00E+17             2.25                20120101                12.125         2.25
   16697883        No MI             1.00E+17             2.25                20111201                13.375         2.25
   17004482        No MI             1.00E+17             2.25                20120201                13.375         2.25
   16984298        No MI             1.00E+17             2.25                20120201                14.125         2.25
   16984332        No MI             1.00E+17             2.25                20120201                12.75          2.25
   16991065        No MI             1.00E+17             2.25                20120201                12.25          2.25
   16994760        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16994771        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16994832        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16997779        No MI             1.00E+17             2.25                20120201                11.875         2.25
   16997847        No MI             1.00E+17             2.25                20120201                12.125         2.25
   16843906        No MI             1.00E+17             2.25                20120201                12.625         2.25
   16912743        No MI             1.00E+17             2.25                20120201                12.375         2.25
   16912799        No MI             1.00E+17             2.25                20120201                 12.5          2.25




--------------------------------------------------------------------------------




   LOAN_SEQ         PER_RATE_CAP     LIEN           BALLOON      IO_FLAG     IO_PERIOD       HYBRID_PERIOD
   16651715              1           First Lien        No          YES        10YRIO              60
   16650504              1           First Lien        No          YES        10YRIO              60
   16649940              1           First Lien        No          YES        10YRIO              60
   16695760              1           First Lien        No          YES        10YRIO              60
   16839543              1           First Lien        No          YES        10YRIO              60
   16839549              1           First Lien        No          YES        10YRIO              60
   16814155              1           First Lien        No          YES        10YRIO              60
   16839572              1           First Lien        No          YES        10YRIO              60
   16839574              1           First Lien        No          YES        10YRIO              60
   16839578              1           First Lien        No          YES        10YRIO              60
   16839581              1           First Lien        No          YES        10YRIO              60
   16839589              1           First Lien        No          YES        10YRIO              60
   16839597              1           First Lien        No          YES        10YRIO              60
   16965551              1           First Lien        No          YES        10YRIO              60
   16851213              1           First Lien        No          YES        10YRIO              60
   16851235              1           First Lien        No          YES        10YRIO              60
   16788438              1           First Lien        No          YES        10YRIO              60
   16851240              1           First Lien        No          YES        10YRIO              60
   16851164              1           First Lien        No          YES        10YRIO              60
   16709175              1           First Lien        No          YES        10YRIO              60
   16851178              1           First Lien        No          YES        10YRIO              60
   16851186              1           First Lien        No          YES        10YRIO              60
   16835154              1           First Lien        No          YES        10YRIO              60
   16835155              1           First Lien        No          YES        10YRIO              60
   16778913              1           First Lien        No          YES        10YRIO              60
   16835160              1           First Lien        No          YES        10YRIO              60
   16835162              1           First Lien        No          YES        10YRIO              60
   16978516              1           First Lien        No          YES        10YRIO              60
   16978531              1           First Lien        No          YES        10YRIO              60
   16786991              1           First Lien        No          YES        10YRIO              60
   16978569              1           First Lien        No          YES        10YRIO              60
   16809723              1           First Lien        No          YES        10YRIO              60
   16856219              1           First Lien        No          YES        10YRIO              60
   16978594              1           First Lien        No          YES        10YRIO              60
   16775315              1           First Lien        No          YES        10YRIO              60
   16856235              1           First Lien        No          YES        10YRIO              60
   16856238              1           First Lien        No          YES        10YRIO              60
   16729568              1           First Lien        No          YES        10YRIO              60
   16856253              1           First Lien        No          YES        10YRIO              60
   16768052              1           First Lien        No          YES        10YRIO              60
   16768055              1           First Lien        No          YES        10YRIO              60
   16839505              1           First Lien        No          YES        10YRIO              60
   16839510              1           First Lien        No          YES        10YRIO              60
   16839513              1           First Lien        No          YES        10YRIO              60
   16839520              1           First Lien        No          YES        10YRIO              60
   16839523              1           First Lien        No          YES        10YRIO              60
   16693632              1           First Lien        No          YES        10YRIO              60
   16839449              1           First Lien        No          YES        10YRIO              60
   16974153              1           First Lien        No          YES        10YRIO              60
   16839451              1           First Lien        No          YES        10YRIO              60
   16839452              1           First Lien        No          YES        10YRIO              60
   16839461              1           First Lien        No          YES        10YRIO              60
   16839465              1           First Lien        No          YES        10YRIO              60
   16847494              1           First Lien        No          YES        10YRIO              60
   16847497              1           First Lien        No          YES        10YRIO              60
   16812611              1           First Lien        No          YES        10YRIO              60
   16835065              1           First Lien        No          YES        10YRIO              60
   16665209              1           First Lien        No          YES        10YRIO              60
   16978401              1           First Lien        No          YES        10YRIO              60
   16827054              1           First Lien        No          YES        10YRIO              60
   16665217              1           First Lien        No          YES        10YRIO              60
   16722971              1           First Lien        No          YES        10YRIO              60
   16827057              1           First Lien        No          YES        10YRIO              60
   16803893              1           First Lien        No          YES        10YRIO              60
   16835084              1           First Lien        No          YES        10YRIO              60
   16835096              1           First Lien        No          YES        10YRIO              60
   16778852              1           First Lien        No          YES        10YRIO              60
   16819064              1           First Lien        No          YES        10YRIO              60
   16791203              1           First Lien        No          YES        10YRIO              60
   16832922              1           First Lien        No          YES        10YRIO              60
   16790515              1           First Lien        No          YES        10YRIO              60
   16856151              1           First Lien        No          YES        10YRIO              60
   16847407              1           First Lien        No          YES        10YRIO              60
   16847416              1           First Lien        No          YES        10YRIO              60
   16847418              1           First Lien        No          YES        10YRIO              60
   16856167              1           First Lien        No          YES        10YRIO              60
   16809676              1           First Lien        No          YES        10YRIO              60
   16839406              1           First Lien        No          YES        10YRIO              60
   16809688              1           First Lien        No          YES        10YRIO              60
   16856190              1           First Lien        No          YES        10YRIO              60
   16803821              1           First Lien        No          YES        10YRIO              60
   16835008              1           First Lien        No          YES        10YRIO              60
   16971952              1           First Lien        No          YES        10YRIO              60
   16851061              1           First Lien        No          YES        10YRIO              60
   16835024              1           First Lien        No          YES        10YRIO              60
   16971972              1           First Lien        No          YES        10YRIO              60
   16851085              1           First Lien        No          YES        10YRIO              60
   16827029              1           First Lien        No          YES        10YRIO              60
   16838689              1           First Lien        No          YES        10YRIO              60
   16803803              1           First Lien        No          YES        10YRIO              60
   16812563              1           First Lien        No          YES        10YRIO              60
   16812564              1           First Lien        No          YES        10YRIO              60
   16845990              1           First Lien        No          YES        10YRIO              60
   16684884              1           First Lien        No          YES        10YRIO              60
   16812542              1           First Lien        No          YES        10YRIO              60
   16812546              1           First Lien        No          YES        10YRIO              60
   16965365              1           First Lien        No          YES        10YRIO              60
   16971929              1           First Lien        No          YES        10YRIO              60
   16832838              1           First Lien        No          YES        10YRIO              60
   16858997              1           First Lien        No          YES        10YRIO              60
   16832860              1           First Lien        No          YES        10YRIO              60
   16848011              1           First Lien        No          YES        10YRIO              60
   16728630              1           First Lien        No          YES        10YRIO              60
   16791163              1           First Lien        No          YES        10YRIO              60
   16791168              1           First Lien        No          YES        10YRIO              60
   16847301              1           First Lien        No          YES        10YRIO              60
   16847303              1           First Lien        No          YES        10YRIO              60
   16847308              1           First Lien        No          YES        10YRIO              60
   16848039              1           First Lien        No          YES        10YRIO              60
   16809573              1           First Lien        No          YES        10YRIO              60
   16848058              1           First Lien        No          YES        10YRIO              60
   16848060              1           First Lien        No          YES        10YRIO              60
   16847335              1           First Lien        No          YES        10YRIO              60
   16847341              1           First Lien        No          YES        10YRIO              60
   16847346              1           First Lien        No          YES        10YRIO              60
   16727953              1           First Lien        No          YES        10YRIO              60
   16847347              1           First Lien        No          YES        10YRIO              60
   16847349              1           First Lien        No          YES        10YRIO              60
   16847351              1           First Lien        No          YES        10YRIO              60
   16838606              1           First Lien        No          YES        10YRIO              60
   16848098              1           First Lien        No          YES        10YRIO              60
   16838620              1           First Lien        No          YES        10YRIO              60
   16965307              1           First Lien        No          YES        10YRIO              60
   16838776              1           First Lien        No          YES        10YRIO              60
   16838781              1           First Lien        No          YES        10YRIO              60
   16851122              1           First Lien        No          YES        10YRIO              60
   16851126              1           First Lien        No          YES        10YRIO              60
   16812653              1           First Lien        No          YES        10YRIO              60
   16851132              1           First Lien        No          YES        10YRIO              60
   16851133              1           First Lien        No          YES        10YRIO              60
   16812663              1           First Lien        No          YES        10YRIO              60
   16812665              1           First Lien        No          YES        10YRIO              60
   16835106              1           First Lien        No          YES        10YRIO              60
   16851153              1           First Lien        No          YES        10YRIO              60
   16965245              1           First Lien        No          YES        10YRIO              60
   16838562              1           First Lien        No          YES        10YRIO              60
   16838563              1           First Lien        No          YES        10YRIO              60
   16764936              1           First Lien        No          YES        10YRIO              60
   16838565              1           First Lien        No          YES        10YRIO              60
   16764938              1           First Lien        No          YES        10YRIO              60
   16980560              1           First Lien        No          YES        10YRIO              60
   16845863              1           First Lien        No          YES        10YRIO              60
   16989938              1           First Lien        No          YES        10YRIO              60
   16812441              1           First Lien        No          YES        10YRIO              60
   16812447              1           First Lien        No          YES        10YRIO              60
   16971828              1           First Lien        No          YES        10YRIO              60
   16812458              1           First Lien        No          YES        10YRIO              60
   16812459              1           First Lien        No          YES        10YRIO              60
   16845890              1           First Lien        No          YES        10YRIO              60
   16845893              1           First Lien        No          YES        10YRIO              60
   16803720              1           First Lien        No          YES        10YRIO              60
   16965296              1           First Lien        No          YES        10YRIO              60
   16859604              1           First Lien        No          YES        10YRIO              60
   16971885              1           First Lien        No          YES        10YRIO              60
   16971889              1           First Lien        No          YES        10YRIO              60
   16971893              1           First Lien        No          YES        10YRIO              60
   16859643              1           First Lien        No          YES        10YRIO              60
   16858929              1           First Lien        No          YES        10YRIO              60
   16858942              1           First Lien        No          YES        10YRIO              60
   16858950              1           First Lien        No          YES        10YRIO              60
   16858953              1           First Lien        No          YES        10YRIO              60
   16858966              1           First Lien        No          YES        10YRIO              60
   16826174              1           First Lien        No          YES        10YRIO              60
   16858888              1           First Lien        No          YES        10YRIO              60
   16809420              1           First Lien        No          YES        10YRIO              60
   16826191              1           First Lien        No          YES        10YRIO              60
   16832756              1           First Lien        No          YES        10YRIO              60
   16826197              1           First Lien        No          YES        10YRIO              60
   16826198              1           First Lien        No          YES        10YRIO              60
   16858892              1           First Lien        No          YES        10YRIO              60
   16858899              1           First Lien        No          YES        10YRIO              60
   16790315              1           First Lien        No          YES        10YRIO              60
   16791050              1           First Lien        No          YES        10YRIO              60
   16791061              1           First Lien        No          YES        10YRIO              60
   16791067              1           First Lien        No          YES        10YRIO              60
   16832783              1           First Lien        No          YES        10YRIO              60
   16847210              1           First Lien        No          YES        10YRIO              60
   16847219              1           First Lien        No          YES        10YRIO              60
   16809478              1           First Lien        No          YES        10YRIO              60
   16847227              1           First Lien        No          YES        10YRIO              60
   16839215              1           First Lien        No          YES        10YRIO              60
   16839217              1           First Lien        No          YES        10YRIO              60
   16968877              1           First Lien        No          YES        10YRIO              60
   16839224              1           First Lien        No          YES        10YRIO              60
   16839230              1           First Lien        No          YES        10YRIO              60
   16847258              1           First Lien        No          YES        10YRIO              60
   16847267              1           First Lien        No          YES        10YRIO              60
   16838520              1           First Lien        No          YES        10YRIO              60
   16772915              1           First Lien        No          YES        10YRIO              60
   16847277              1           First Lien        No          YES        10YRIO              60
   16965213              1           First Lien        No          YES        10YRIO              60
   16845824              1           First Lien        No          YES        10YRIO              60
   16965220              1           First Lien        No          YES        10YRIO              60
   16965221              1           First Lien        No          YES        10YRIO              60
   16847290              1           First Lien        No          YES        10YRIO              60
   16838653              1           First Lien        No          YES        10YRIO              60
   16839383              1           First Lien        No          YES        10YRIO              60
   16838663              1           First Lien        No          YES        10YRIO              60
   16826140              1           First Lien        No          YES        10YRIO              60
   16802987              1           First Lien        No          YES        10YRIO              60
   16859587              1           First Lien        No          YES        10YRIO              60
   16791005              1           First Lien        No          YES        10YRIO              60
   16826160              1           First Lien        No          YES        10YRIO              60
   16832728              1           First Lien        No          YES        10YRIO              60
   16838402              1           First Lien        No          YES        10YRIO              60
   16838406              1           First Lien        No          YES        10YRIO              60
   16838414              1           First Lien        No          YES        10YRIO              60
   16765518              1           First Lien        No          YES        10YRIO              60
   16838419              1           First Lien        No          YES        10YRIO              60
   16838420              1           First Lien        No          YES        10YRIO              60
   16838428              1           First Lien        No          YES        10YRIO              60
   16839158              1           First Lien        No          YES        10YRIO              60
   16847179              1           First Lien        No          YES        10YRIO              60
   16732108              1           First Lien        No          YES        10YRIO              60
   16814073              1           First Lien        No          YES        10YRIO              60
   16839482              1           First Lien        No          YES        10YRIO              60
   16839486              1           First Lien        No          YES        10YRIO              60
   16812627              1           First Lien        No          YES        10YRIO              60
   16839497              1           First Lien        No          YES        10YRIO              60
   16847373              1           First Lien        No          YES        10YRIO              60
   16965312              1           First Lien        No          YES        10YRIO              60
   16847381              1           First Lien        No          YES        10YRIO              60
   16845925              1           First Lien        No          YES        10YRIO              60
   16847385              1           First Lien        No          YES        10YRIO              60
   16847387              1           First Lien        No          YES        10YRIO              60
   16812508              1           First Lien        No          YES        10YRIO              60
   16847391              1           First Lien        No          YES        10YRIO              60
   16965329              1           First Lien        No          YES        10YRIO              60
   16847393              1           First Lien        No          YES        10YRIO              60
   16847394              1           First Lien        No          YES        10YRIO              60
   16845837              1           First Lien        No          YES        10YRIO              60
   16812423              1           First Lien        No          YES        10YRIO              60
   16826015              1           First Lien        No          YES        10YRIO              60
   16826016              1           First Lien        No          YES        10YRIO              60
   16833307              1           First Lien        No          YES        10YRIO              60
   16833318              1           First Lien        No          YES        10YRIO              60
   16833323              1           First Lien        No          YES        10YRIO              60
   16707372              1           First Lien        No          YES        10YRIO              60
   16826037              1           First Lien        No          YES        10YRIO              60
   16832603              1           First Lien        No          YES        10YRIO              60
   16826047              1           First Lien        No          YES        10YRIO              60
   16962992              1           First Lien        No          YES        10YRIO              60
   16802891              1           First Lien        No          YES        10YRIO              60
   16833349              1           First Lien        No          YES        10YRIO              60
   16826062              1           First Lien        No          YES        10YRIO              60
   16832626              1           First Lien        No          YES        10YRIO              60
   16826075              1           First Lien        No          YES        10YRIO              60
   16826077              1           First Lien        No          YES        10YRIO              60
   16826084              1           First Lien        No          YES        10YRIO              60
   16790201              1           First Lien        No          YES        10YRIO              60
   16826092              1           First Lien        No          YES        10YRIO              60
   16809331              1           First Lien        No          YES        10YRIO              60
   16809339              1           First Lien        No          YES        10YRIO              60
   16832669              1           First Lien        No          YES        10YRIO              60
   16809340              1           First Lien        No          YES        10YRIO              60
   16823927              1           First Lien        No          YES        10YRIO              60
   16809352              1           First Lien        No          YES        10YRIO              60
   16832689              1           First Lien        No          YES        10YRIO              60
   16997782              1           First Lien        No          YES        10YRIO              60
   16965097              1           First Lien        No          YES        10YRIO              60
   16764796              1           First Lien        No          YES        10YRIO              60
   16811562              1           First Lien        No          YES        10YRIO              60
   16811563              1           First Lien        No          YES        10YRIO              60
   16859400              1           First Lien        No          YES        10YRIO              60
   16859401              1           First Lien        No          YES        10YRIO              60
   16811567              1           First Lien        No          YES        10YRIO              60
   16787232              1           First Lien        No          YES        10YRIO              60
   17004460              1           First Lien        No          YES        10YRIO              60
   16859410              1           First Lien        No          YES        10YRIO              60
   16731386              1           First Lien        No          YES        10YRIO              60
   16811577              1           First Lien        No          YES        10YRIO              60
   16859413              1           First Lien        No          YES        10YRIO              60
   16811585              1           First Lien        No          YES        10YRIO              60
   16859422              1           First Lien        No          YES        10YRIO              60
   16811589              1           First Lien        No          YES        10YRIO              60
   16962949              1           First Lien        No          YES        10YRIO              60
   16826010              1           First Lien        No          YES        10YRIO              60
   16691815              1           First Lien        No          YES        10YRIO              60
   16838346              1           First Lien        No          YES        10YRIO              60
   16838351              1           First Lien        No          YES        10YRIO              60
   16852935              1           First Lien        No          YES        10YRIO              60
   16838355              1           First Lien        No          YES        10YRIO              60
   16852946              1           First Lien        No          YES        10YRIO              60
   16965050              1           First Lien        No          YES        10YRIO              60
   16965053              1           First Lien        No          YES        10YRIO              60
   16852958              1           First Lien        No          YES        10YRIO              60
   16838379              1           First Lien        No          YES        10YRIO              60
   16965060              1           First Lien        No          YES        10YRIO              60
   16852964              1           First Lien        No          YES        10YRIO              60
   16772774              1           First Lien        No          YES        10YRIO              60
   16838391              1           First Lien        No          YES        10YRIO              60
   16772782              1           First Lien        No          YES        10YRIO              60
   16838395              1           First Lien        No          YES        10YRIO              60
   16691867              1           First Lien        No          YES        10YRIO              60
   16852979              1           First Lien        No          YES        10YRIO              60
   16715303              1           First Lien        No          YES        10YRIO              60
   16787201              1           First Lien        No          YES        10YRIO              60
   16845691              1           First Lien        No          YES        10YRIO              60
   16803695              1           First Lien        No          YES        10YRIO              60
   16859551              1           First Lien        No          YES        10YRIO              60
   16859554              1           First Lien        No          YES        10YRIO              60
   16838451              1           First Lien        No          YES        10YRIO              60
   16839187              1           First Lien        No          YES        10YRIO              60
   16997833              1           First Lien        No          YES        10YRIO              60
   16838469              1           First Lien        No          YES        10YRIO              60
   16838478              1           First Lien        No          YES        10YRIO              60
   16997856              1           First Lien        No          YES        10YRIO              60
   16838480              1           First Lien        No          YES        10YRIO              60
   16838483              1           First Lien        No          YES        10YRIO              60
   16838485              1           First Lien        No          YES        10YRIO              60
   16811634              1           First Lien        No          YES        10YRIO              60
   16989878              1           First Lien        No          YES        10YRIO              60
   16811654              1           First Lien        No          YES        10YRIO              60
   16811666              1           First Lien        No          YES        10YRIO              60
   16971770              1           First Lien        No          YES        10YRIO              60
   16802923              1           First Lien        No          YES        10YRIO              60
   16803653              1           First Lien        No          YES        10YRIO              60
   16802927              1           First Lien        No          YES        10YRIO              60
   16802936              1           First Lien        No          YES        10YRIO              60
   16859525              1           First Lien        No          YES        10YRIO              60
   16826101              1           First Lien        No          YES        10YRIO              60
   16826103              1           First Lien        No          YES        10YRIO              60
   16826106              1           First Lien        No          YES        10YRIO              60
   16826112              1           First Lien        No          YES        10YRIO              60
   16826122              1           First Lien        No          YES        10YRIO              60
   16826128              1           First Lien        No          YES        10YRIO              60
   16852985              1           First Lien        No          YES        10YRIO              60
   16845555              1           First Lien        No          YES        10YRIO              60
   16980262              1           First Lien        No          YES        10YRIO              60
   16804129              1           First Lien        No          YES        10YRIO              60
   16838282              1           First Lien        No          YES        10YRIO              60
   16980277              1           First Lien        No          YES        10YRIO              60
   16838284              1           First Lien        No          YES        10YRIO              60
   16852872              1           First Lien        No          YES        10YRIO              60
   16731246              1           First Lien        No          YES        10YRIO              60
   16852882              1           First Lien        No          YES        10YRIO              60
   16691781              1           First Lien        No          YES        10YRIO              60
   16804175              1           First Lien        No          YES        10YRIO              60
   16803448              1           First Lien        No          YES        10YRIO              60
   16809173              1           First Lien        No          YES        10YRIO              60
   16823753              1           First Lien        No          YES        10YRIO              60
   16823759              1           First Lien        No          YES        10YRIO              60
   16912699              1           First Lien        No          YES        10YRIO              60
   16808463              1           First Lien        No          YES        10YRIO              60
   16808469              1           First Lien        No          YES        10YRIO              60
   16808486              1           First Lien        No          YES        10YRIO              60
   16780621              1           First Lien        No          YES        10YRIO              60
   16780625              1           First Lien        No          YES        10YRIO              60
   16808490              1           First Lien        No          YES        10YRIO              60
   16772608              1           First Lien        No          YES        10YRIO              60
   16845509              1           First Lien        No          YES        10YRIO              60
   16838221              1           First Lien        No          YES        10YRIO              60
   16845520              1           First Lien        No          YES        10YRIO              60
   16838231              1           First Lien        No          YES        10YRIO              60
   16838244              1           First Lien        No          YES        10YRIO              60
   16780654              1           First Lien        No          YES        10YRIO              60
   16838248              1           First Lien        No          YES        10YRIO              60
   16845542              1           First Lien        No          YES        10YRIO              60
   16838255              1           First Lien        No          YES        10YRIO              60
   16845545              1           First Lien        No          YES        10YRIO              60
   16845548              1           First Lien        No          YES        10YRIO              60
   16968538              1           First Lien        No          YES        10YRIO              60
   16912685              1           First Lien        No          YES        10YRIO              60
   16808441              1           First Lien        No          YES        10YRIO              60
   16714473              1           First Lien        No          YES        10YRIO              60
   16776919              1           First Lien        No          YES        10YRIO              60
   16832437              1           First Lien        No          YES        10YRIO              60
   16784946              1           First Lien        No          YES        10YRIO              60
   16832441              1           First Lien        No          YES        10YRIO              60
   16728207              1           First Lien        No          YES        10YRIO              60
   16808400              1           First Lien        No          YES        10YRIO              60
   16808401              1           First Lien        No          YES        10YRIO              60
   16823719              1           First Lien        No          YES        10YRIO              60
   16808410              1           First Lien        No          YES        10YRIO              60
   16823731              1           First Lien        No          YES        10YRIO              60
   16845489              1           First Lien        No          YES        10YRIO              60
   16980195              1           First Lien        No          YES        10YRIO              60
   16844763              1           First Lien        No          YES        10YRIO              60
   16852788              1           First Lien        No          YES        10YRIO              60
   16845498              1           First Lien        No          YES        10YRIO              60
   16852790              1           First Lien        No          YES        10YRIO              60
   16803345              1           First Lien        No          YES        10YRIO              60
   16771894              1           First Lien        No          YES        10YRIO              60
   16839049              1           First Lien        No          YES        10YRIO              60
   16980318              1           First Lien        No          YES        10YRIO              60
   16798854              1           First Lien        No          YES        10YRIO              60
   16967989              1           First Lien        No          YES        10YRIO              60
   16838330              1           First Lien        No          YES        10YRIO              60
   16838331              1           First Lien        No          YES        10YRIO              60
   16838334              1           First Lien        No          YES        10YRIO              60
   16839065              1           First Lien        No          YES        10YRIO              60
   16845629              1           First Lien        No          YES        10YRIO              60
   16965024              1           First Lien        No          YES        10YRIO              60
   16838341              1           First Lien        No          YES        10YRIO              60
   16852922              1           First Lien        No          YES        10YRIO              60
   16852771              1           First Lien        No          YES        10YRIO              60
   16840332              1           First Lien        No          YES        10YRIO              60
   16859314              1           First Lien        No          YES        10YRIO              60
   16803486              1           First Lien        No          YES        10YRIO              60
   16859348              1           First Lien        No          YES        10YRIO              60
   16859359              1           First Lien        No          YES        10YRIO              60
   16859365              1           First Lien        No          YES        10YRIO              60
   17002968              1           First Lien        No          YES        10YRIO              60
   16912701              1           First Lien        No          YES        10YRIO              60
   16832512              1           First Lien        No          YES        10YRIO              60
   16833243              1           First Lien        No          YES        10YRIO              60
   16832514              1           First Lien        No          YES        10YRIO              60
   16912709              1           First Lien        No          YES        10YRIO              60
   16859382              1           First Lien        No          YES        10YRIO              60
   16912716              1           First Lien        No          YES        10YRIO              60
   16912730              1           First Lien        No          YES        10YRIO              60
   16912732              1           First Lien        No          YES        10YRIO              60
   16833272              1           First Lien        No          YES        10YRIO              60
   16912742              1           First Lien        No          YES        10YRIO              60
   16832559              1           First Lien        No          YES        10YRIO              60
   16912764              1           First Lien        No          YES        10YRIO              60
   16912765              1           First Lien        No          YES        10YRIO              60
   16790131              1           First Lien        No          YES        10YRIO              60
   16790133              1           First Lien        No          YES        10YRIO              60
   16790136              1           First Lien        No          YES        10YRIO              60
   16823833              1           First Lien        No          YES        10YRIO              60
   16809259              1           First Lien        No          YES        10YRIO              60
   16912786              1           First Lien        No          YES        10YRIO              60
   16912797              1           First Lien        No          YES        10YRIO              60
   16839010              1           First Lien        No          YES        10YRIO              60
   16798812              1           First Lien        No          YES        10YRIO              60
   16846317              1           First Lien        No          YES        10YRIO              60
   16968688              1           First Lien        No          YES        10YRIO              60
   16846324              1           First Lien        No          YES        10YRIO              60
   16790198              1           First Lien        No          YES        10YRIO              60
   16798832              1           First Lien        No          YES        10YRIO              60
   16823899              1           First Lien        No          YES        10YRIO              60
   16803383              1           First Lien        No          YES        10YRIO              60
   16787071              1           First Lien        No          YES        10YRIO              60
   16803399              1           First Lien        No          YES        10YRIO              60
   16859253              1           First Lien        No          YES        10YRIO              60
   16843984              1           First Lien        No          YES        10YRIO              60
   16835968              1           First Lien        No          YES        10YRIO              60
   16778217              1           First Lien        No          YES        10YRIO              60
   16835971              1           First Lien        No          YES        10YRIO              60
   16843996              1           First Lien        No          YES        10YRIO              60
   16843998              1           First Lien        No          YES        10YRIO              60
   16840302              1           First Lien        No          YES        10YRIO              60
   16840306              1           First Lien        No          YES        10YRIO              60
   16801803              1           First Lien        No          YES        10YRIO              60
   16835954              1           First Lien        No          YES        10YRIO              60
   16852653              1           First Lien        No          YES        10YRIO              60
   16845365              1           First Lien        No          YES        10YRIO              60
   16845366              1           First Lien        No          YES        10YRIO              60
   16852658              1           First Lien        No          YES        10YRIO              60
   16797873              1           First Lien        No          YES        10YRIO              60
   16723003              1           First Lien        No          YES        10YRIO              60
   16845370              1           First Lien        No          YES        10YRIO              60
   16852667              1           First Lien        No          YES        10YRIO              60
   16851938              1           First Lien        No          YES        10YRIO              60
   16730300              1           First Lien        No          YES        10YRIO              60
   16851940              1           First Lien        No          YES        10YRIO              60
   16843922              1           First Lien        No          YES        10YRIO              60
   16843925              1           First Lien        No          YES        10YRIO              60
   16845384              1           First Lien        No          YES        10YRIO              60
   16852675              1           First Lien        No          YES        10YRIO              60
   16852680              1           First Lien        No          YES        10YRIO              60
   16851951              1           First Lien        No          YES        10YRIO              60
   16851953              1           First Lien        No          YES        10YRIO              60
   16803229              1           First Lien        No          YES        10YRIO              60
   16843941              1           First Lien        No          YES        10YRIO              60
   16852696              1           First Lien        No          YES        10YRIO              60
   16844677              1           First Lien        No          YES        10YRIO              60
   16852698              1           First Lien        No          YES        10YRIO              60
   16803231              1           First Lien        No          YES        10YRIO              60
   16843959              1           First Lien        No          YES        10YRIO              60
   16835941              1           First Lien        No          YES        10YRIO              60
   16835946              1           First Lien        No          YES        10YRIO              60
   16844695              1           First Lien        No          YES        10YRIO              60
   16823585              1           First Lien        No          YES        10YRIO              60
   16799258              1           First Lien        No          YES        10YRIO              60
   16780416              1           First Lien        No          YES        10YRIO              60
   16808283              1           First Lien        No          YES        10YRIO              60
   16780426              1           First Lien        No          YES        10YRIO              60
   16845421              1           First Lien        No          YES        10YRIO              60
   16845427              1           First Lien        No          YES        10YRIO              60
   16797931              1           First Lien        No          YES        10YRIO              60
   16797933              1           First Lien        No          YES        10YRIO              60
   16845435              1           First Lien        No          YES        10YRIO              60
   16798674              1           First Lien        No          YES        10YRIO              60
   16845440              1           First Lien        No          YES        10YRIO              60
   16844712              1           First Lien        No          YES        10YRIO              60
   16844718              1           First Lien        No          YES        10YRIO              60
   16845448              1           First Lien        No          YES        10YRIO              60
   16780570              1           First Lien        No          YES        10YRIO              60
   16846186              1           First Lien        No          YES        10YRIO              60
   16773290              1           First Lien        No          YES        10YRIO              60
   16844735              1           First Lien        No          YES        10YRIO              60
   16844736              1           First Lien        No          YES        10YRIO              60
   16804025              1           First Lien        No          YES        10YRIO              60
   16844747              1           First Lien        No          YES        10YRIO              60
   16984308              1           First Lien        No          YES        10YRIO              60
   16824210              1           First Lien        No          YES        10YRIO              60
   16824219              1           First Lien        No          YES        10YRIO              60
   16778189              1           First Lien        No          YES        10YRIO              60
   16840265              1           First Lien        No          YES        10YRIO              60
   16856922              1           First Lien        No          YES        10YRIO              60
   16848906              1           First Lien        No          YES        10YRIO              60
   16808200              1           First Lien        No          YES        10YRIO              60
   16823513              1           First Lien        No          YES        10YRIO              60
   16840280              1           First Lien        No          YES        10YRIO              60
   16840282              1           First Lien        No          YES        10YRIO              60
   16848922              1           First Lien        No          YES        10YRIO              60
   16848924              1           First Lien        No          YES        10YRIO              60
   16784772              1           First Lien        No          YES        10YRIO              60
   16857675              1           First Lien        No          YES        10YRIO              60
   16688548              1           First Lien        No          YES        10YRIO              60
   16808212              1           First Lien        No          YES        10YRIO              60
   16823523              1           First Lien        No          YES        10YRIO              60
   16824258              1           First Lien        No          YES        10YRIO              60
   16984366              1           First Lien        No          YES        10YRIO              60
   16848936              1           First Lien        No          YES        10YRIO              60
   16808227              1           First Lien        No          YES        10YRIO              60
   16824268              1           First Lien        No          YES        10YRIO              60
   16848941              1           First Lien        No          YES        10YRIO              60
   16848949              1           First Lien        No          YES        10YRIO              60
   16823543              1           First Lien        No          YES        10YRIO              60
   16728045              1           First Lien        No          YES        10YRIO              60
   16856975              1           First Lien        No          YES        10YRIO              60
   16823551              1           First Lien        No          YES        10YRIO              60
   16799226              1           First Lien        No          YES        10YRIO              60
   16848961              1           First Lien        No          YES        10YRIO              60
   16848965              1           First Lien        No          YES        10YRIO              60
   16824296              1           First Lien        No          YES        10YRIO              60
   16823568              1           First Lien        No          YES        10YRIO              60
   16808259              1           First Lien        No          YES        10YRIO              60
   16848970              1           First Lien        No          YES        10YRIO              60
   16848972              1           First Lien        No          YES        10YRIO              60
   16851809              1           First Lien        No          YES        10YRIO              60
   16852540              1           First Lien        No          YES        10YRIO              60
   16851818              1           First Lien        No          YES        10YRIO              60
   16851819              1           First Lien        No          YES        10YRIO              60
   16843806              1           First Lien        No          YES        10YRIO              60
   16851828              1           First Lien        No          YES        10YRIO              60
   16989331              1           First Lien        No          YES        10YRIO              60
   16843815              1           First Lien        No          YES        10YRIO              60
   16853292              1           First Lien        No          YES        10YRIO              60
   16852564              1           First Lien        No          YES        10YRIO              60
   16843816              1           First Lien        No          YES        10YRIO              60
   16843819              1           First Lien        No          YES        10YRIO              60
   16851839              1           First Lien        No          YES        10YRIO              60
   16851842              1           First Lien        No          YES        10YRIO              60
   16835811              1           First Lien        No          YES        10YRIO              60
   16843831              1           First Lien        No          YES        10YRIO              60
   16845292              1           First Lien        No          YES        10YRIO              60
   16851855              1           First Lien        No          YES        10YRIO              60
   16843840              1           First Lien        No          YES        10YRIO              60
   16843842              1           First Lien        No          YES        10YRIO              60
   16803135              1           First Lien        No          YES        10YRIO              60
   16963246              1           First Lien        No          YES        10YRIO              60
   16963252              1           First Lien        No          YES        10YRIO              60
   16770962              1           First Lien        No          YES        10YRIO              60
   16843864              1           First Lien        No          YES        10YRIO              60
   16803156              1           First Lien        No          YES        10YRIO              60
   16843870              1           First Lien        No          YES        10YRIO              60
   16845326              1           First Lien        No          YES        10YRIO              60
   16852617              1           First Lien        No          YES        10YRIO              60
   16852629              1           First Lien        No          YES        10YRIO              60
   16851901              1           First Lien        No          YES        10YRIO              60
   16780464              1           First Lien        No          YES        10YRIO              60
   16851907              1           First Lien        No          YES        10YRIO              60
   16844617              1           First Lien        No          YES        10YRIO              60
   16780468              1           First Lien        No          YES        10YRIO              60
   16844622              1           First Lien        No          YES        10YRIO              60
   16772453              1           First Lien        No          YES        10YRIO              60
   16853373              1           First Lien        No          YES        10YRIO              60
   16844628              1           First Lien        No          YES        10YRIO              60
   16853378              1           First Lien        No          YES        10YRIO              60
   16843900              1           First Lien        No          YES        10YRIO              60
   16823422              1           First Lien        No          YES        10YRIO              60
   16773213              1           First Lien        No          YES        10YRIO              60
   16808371              1           First Lien        No          YES        10YRIO              60
   16806919              1           First Lien        No          YES        10YRIO              60
   16773220              1           First Lien        No          YES        10YRIO              60
   16806924              1           First Lien        No          YES        10YRIO              60
   16845401              1           First Lien        No          YES        10YRIO              60
   16846131              1           First Lien        No          YES        10YRIO              60
   16808390              1           First Lien        No          YES        10YRIO              60
   16845407              1           First Lien        No          YES        10YRIO              60
   16797912              1           First Lien        No          YES        10YRIO              60
   16798644              1           First Lien        No          YES        10YRIO              60
   16980112              1           First Lien        No          YES        10YRIO              60
   16980116              1           First Lien        No          YES        10YRIO              60
   16980117              1           First Lien        No          YES        10YRIO              60
   16780436              1           First Lien        No          YES        10YRIO              60
   16730261              1           First Lien        No          YES        10YRIO              60
   16803163              1           First Lien        No          YES        10YRIO              60
   16859026              1           First Lien        No          YES        10YRIO              60
   16819822              1           First Lien        No          YES        10YRIO              60
   16859038              1           First Lien        No          YES        10YRIO              60
   16843892              1           First Lien        No          YES        10YRIO              60
   16801721              1           First Lien        No          YES        10YRIO              60
   16713514              1           First Lien        No          YES        10YRIO              60
   16722264              1           First Lien        No          YES        10YRIO              60
   16835884              1           First Lien        No          YES        10YRIO              60
   16840201              1           First Lien        No          YES        10YRIO              60
   16835897              1           First Lien        No          YES        10YRIO              60
   16801748              1           First Lien        No          YES        10YRIO              60
   16824100              1           First Lien        No          YES        10YRIO              60
   16849511              1           First Lien        No          YES        10YRIO              60
   16857537              1           First Lien        No          YES        10YRIO              60
   16857540              1           First Lien        No          YES        10YRIO              60
   16856819              1           First Lien        No          YES        10YRIO              60
   16706195              1           First Lien        No          YES        10YRIO              60
   16857559              1           First Lien        No          YES        10YRIO              60
   16823403              1           First Lien        No          YES        10YRIO              60
   16968204              1           First Lien        No          YES        10YRIO              60
   16856830              1           First Lien        No          YES        10YRIO              60
   16857563              1           First Lien        No          YES        10YRIO              60
   16848816              1           First Lien        No          YES        10YRIO              60
   16840189              1           First Lien        No          YES        10YRIO              60
   16856840              1           First Lien        No          YES        10YRIO              60
   16848823              1           First Lien        No          YES        10YRIO              60
   16848825              1           First Lien        No          YES        10YRIO              60
   16784675              1           First Lien        No          YES        10YRIO              60
   16849558              1           First Lien        No          YES        10YRIO              60
   16840127              1           First Lien        No          YES        10YRIO              60
   16857522              1           First Lien        No          YES        10YRIO              60
   16984209              1           First Lien        No          YES        10YRIO              60
   16835706              1           First Lien        No          YES        10YRIO              60
   16835713              1           First Lien        No          YES        10YRIO              60
   16851757              1           First Lien        No          YES        10YRIO              60
   16851766              1           First Lien        No          YES        10YRIO              60
   16788960              1           First Lien        No          YES        10YRIO              60
   16843754              1           First Lien        No          YES        10YRIO              60
   16851778              1           First Lien        No          YES        10YRIO              60
   16803045              1           First Lien        No          YES        10YRIO              60
   16851784              1           First Lien        No          YES        10YRIO              60
   16963159              1           First Lien        No          YES        10YRIO              60
   16843767              1           First Lien        No          YES        10YRIO              60
   16801622              1           First Lien        No          YES        10YRIO              60
   16819746              1           First Lien        No          YES        10YRIO              60
   16803099              1           First Lien        No          YES        10YRIO              60
   16784600              1           First Lien        No          YES        10YRIO              60
   16852401              1           First Lien        No          YES        10YRIO              60
   16852402              1           First Lien        No          YES        10YRIO              60
   16852403              1           First Lien        No          YES        10YRIO              60
   16853133              1           First Lien        No          YES        10YRIO              60
   16852406              1           First Lien        No          YES        10YRIO              60
   16852409              1           First Lien        No          YES        10YRIO              60
   16852412              1           First Lien        No          YES        10YRIO              60
   16765003              1           First Lien        No          YES        10YRIO              60
   16808189              1           First Lien        No          YES        10YRIO              60
   16808190              1           First Lien        No          YES        10YRIO              60
   16808199              1           First Lien        No          YES        10YRIO              60
   16798443              1           First Lien        No          YES        10YRIO              60
   16853239              1           First Lien        No          YES        10YRIO              60
   16853245              1           First Lien        No          YES        10YRIO              60
   16852518              1           First Lien        No          YES        10YRIO              60
   16798465              1           First Lien        No          YES        10YRIO              60
   16853250              1           First Lien        No          YES        10YRIO              60
   16765041              1           First Lien        No          YES        10YRIO              60
   16852522              1           First Lien        No          YES        10YRIO              60
   16852525              1           First Lien        No          YES        10YRIO              60
   16853261              1           First Lien        No          YES        10YRIO              60
   16852534              1           First Lien        No          YES        10YRIO              60
   16849492              1           First Lien        No          YES        10YRIO              60
   16968159              1           First Lien        No          YES        10YRIO              60
   16982743              1           First Lien        No          YES        10YRIO              60
   16823379              1           First Lien        No          YES        10YRIO              60
   16798327              1           First Lien        No          YES        10YRIO              60
   16982766              1           First Lien        No          YES        10YRIO              60
   16823392              1           First Lien        No          YES        10YRIO              60
   16806626              1           First Lien        No          YES        10YRIO              60
   16982785              1           First Lien        No          YES        10YRIO              60
   16856747              1           First Lien        No          YES        10YRIO              60
   16857477              1           First Lien        No          YES        10YRIO              60
   16824057              1           First Lien        No          YES        10YRIO              60
   16968121              1           First Lien        No          YES        10YRIO              60
   16968126              1           First Lien        No          YES        10YRIO              60
   16823336              1           First Lien        No          YES        10YRIO              60
   16968131              1           First Lien        No          YES        10YRIO              60
   16968133              1           First Lien        No          YES        10YRIO              60
   16775849              1           First Lien        No          YES        10YRIO              60
   16807307              1           First Lien        No          YES        10YRIO              60
   16968140              1           First Lien        No          YES        10YRIO              60
   16848756              1           First Lien        No          YES        10YRIO              60
   16849489              1           First Lien        No          YES        10YRIO              60
   16807310              1           First Lien        No          YES        10YRIO              60
   16807317              1           First Lien        No          YES        10YRIO              60
   16856781              1           First Lien        No          YES        10YRIO              60
   16775863              1           First Lien        No          YES        10YRIO              60
   16785251              1           First Lien        No          YES        10YRIO              60
   16857426              1           First Lien        No          YES        10YRIO              60
   16818954              1           First Lien        No          YES        10YRIO              60
   16834998              1           First Lien        No          YES        10YRIO              60
   16840043              1           First Lien        No          YES        10YRIO              60
   16776510              1           First Lien        No          YES        10YRIO              60
   16801578              1           First Lien        No          YES        10YRIO              60
   16857433              1           First Lien        No          YES        10YRIO              60
   16819690              1           First Lien        No          YES        10YRIO              60
   16819696              1           First Lien        No          YES        10YRIO              60
   16856719              1           First Lien        No          YES        10YRIO              60
   16824028              1           First Lien        No          YES        10YRIO              60
   16785283              1           First Lien        No          YES        10YRIO              60
   16823301              1           First Lien        No          YES        10YRIO              60
   16823302              1           First Lien        No          YES        10YRIO              60
   16775816              1           First Lien        No          YES        10YRIO              60
   16823317              1           First Lien        No          YES        10YRIO              60
   16824049              1           First Lien        No          YES        10YRIO              60
   16968116              1           First Lien        No          YES        10YRIO              60
   16857410              1           First Lien        No          YES        10YRIO              60
   16818940              1           First Lien        No          YES        10YRIO              60
   16834981              1           First Lien        No          YES        10YRIO              60
   16970309              1           First Lien        No          YES        10YRIO              60
   16852374              1           First Lien        No          YES        10YRIO              60
   16963024              1           First Lien        No          YES        10YRIO              60
   16852386              1           First Lien        No          YES        10YRIO              60
   16963037              1           First Lien        No          YES        10YRIO              60
   16852392              1           First Lien        No          YES        10YRIO              60
   16852394              1           First Lien        No          YES        10YRIO              60
   16851671              1           First Lien        No          YES        10YRIO              60
   16970339              1           First Lien        No          YES        10YRIO              60
   16851678              1           First Lien        No          YES        10YRIO              60
   16851679              1           First Lien        No          YES        10YRIO              60
   16834913              1           First Lien        No          YES        10YRIO              60
   16730052              1           First Lien        No          YES        10YRIO              60
   16851692              1           First Lien        No          YES        10YRIO              60
   16851695              1           First Lien        No          YES        10YRIO              60
   16851698              1           First Lien        No          YES        10YRIO              60
   16714023              1           First Lien        No          YES        10YRIO              60
   16963075              1           First Lien        No          YES        10YRIO              60
   16834937              1           First Lien        No          YES        10YRIO              60
   16730073              1           First Lien        No          YES        10YRIO              60
   16801517              1           First Lien        No          YES        10YRIO              60
   16818901              1           First Lien        No          YES        10YRIO              60
   16819630              1           First Lien        No          YES        10YRIO              60
   16819631              1           First Lien        No          YES        10YRIO              60
   16818903              1           First Lien        No          YES        10YRIO              60
   16819632              1           First Lien        No          YES        10YRIO              60
   16851719              1           First Lien        No          YES        10YRIO              60
   16963106              1           First Lien        No          YES        10YRIO              60
   16851735              1           First Lien        No          YES        10YRIO              60
   16852465              1           First Lien        No          YES        10YRIO              60
   16803001              1           First Lien        No          YES        10YRIO              60
   16963007              1           First Lien        No          YES        10YRIO              60
   16852362              1           First Lien        No          YES        10YRIO              60
   16851606              1           First Lien        No          YES        10YRIO              60
   16851614              1           First Lien        No          YES        10YRIO              60
   16806588              1           First Lien        No          YES        10YRIO              60
   16839953              1           First Lien        No          YES        10YRIO              60
   16839958              1           First Lien        No          YES        10YRIO              60
   16853020              1           First Lien        No          YES        10YRIO              60
   16853023              1           First Lien        No          YES        10YRIO              60
   16853027              1           First Lien        No          YES        10YRIO              60
   16839969              1           First Lien        No          YES        10YRIO              60
   16806546              1           First Lien        No          YES        10YRIO              60
   16973947              1           First Lien        No          YES        10YRIO              60
   16807282              1           First Lien        No          YES        10YRIO              60
   16807283              1           First Lien        No          YES        10YRIO              60
   16806558              1           First Lien        No          YES        10YRIO              60
   16839992              1           First Lien        No          YES        10YRIO              60
   16839999              1           First Lien        No          YES        10YRIO              60
   16856648              1           First Lien        No          YES        10YRIO              60
   16857378              1           First Lien        No          YES        10YRIO              60
   16856651              1           First Lien        No          YES        10YRIO              60
   16777190              1           First Lien        No          YES        10YRIO              60
   16857381              1           First Lien        No          YES        10YRIO              60
   16847912              1           First Lien        No          YES        10YRIO              60
   16848891              1           First Lien        No          YES        10YRIO              60
   16848895              1           First Lien        No          YES        10YRIO              60
   16848897              1           First Lien        No          YES        10YRIO              60
   16806653              1           First Lien        No          YES        10YRIO              60
   16844414              1           First Lien        No          YES        10YRIO              60
   16851707              1           First Lien        No          YES        10YRIO              60
   16853167              1           First Lien        No          YES        10YRIO              60
   16806676              1           First Lien        No          YES        10YRIO              60
   16834944              1           First Lien        No          YES        10YRIO              60
   16730087              1           First Lien        No          YES        10YRIO              60
   16785214              1           First Lien        No          YES        10YRIO              60
   16785220              1           First Lien        No          YES        10YRIO              60
   16699998              1           First Lien        No          YES        10YRIO              60
   16713297              1           First Lien        No          YES        10YRIO              60
   16849345              1           First Lien        No          YES        10YRIO              60
   16849350              1           First Lien        No          YES        10YRIO              60
   16849354              1           First Lien        No          YES        10YRIO              60
   16857374              1           First Lien        No          YES        10YRIO              60
   16856624              1           First Lien        No          YES        10YRIO              60
   16818881              1           First Lien        No          YES        10YRIO              60
   16818888              1           First Lien        No          YES        10YRIO              60
   16857326              1           First Lien        No          YES        10YRIO              60
   16834890              1           First Lien        No          YES        10YRIO              60
   16856600              1           First Lien        No          YES        10YRIO              60
   16849311              1           First Lien        No          YES        10YRIO              60
   16818863              1           First Lien        No          YES        10YRIO              60
   16818867              1           First Lien        No          YES        10YRIO              60
   16785171              1           First Lien        No          YES        10YRIO              60
   16785130              1           First Lien        No          YES        10YRIO              60
   16785131              1           First Lien        No          YES        10YRIO              60
   16818838              1           First Lien        No          YES        10YRIO              60
   16834879              1           First Lien        No          YES        10YRIO              60
   16834889              1           First Lien        No          YES        10YRIO              60
   16801467              1           First Lien        No          YES        10YRIO              60
   16826838              1           First Lien        No          YES        10YRIO              60
   17003073              1           First Lien        No          YES        10YRIO              60
   16819552              1           First Lien        No          YES        10YRIO              60
   16835592              1           First Lien        No          YES        10YRIO              60
   16834845              1           First Lien        No          YES        10YRIO              60
   16970281              1           First Lien        No          YES        10YRIO              60
   16970226              1           First Lien        No          YES        10YRIO              60
   16851566              1           First Lien        No          YES        10YRIO              60
   16852295              1           First Lien        No          YES        10YRIO              60
   16851569              1           First Lien        No          YES        10YRIO              60
   16844297              1           First Lien        No          YES        10YRIO              60
   16970258              1           First Lien        No          YES        10YRIO              60
   16851599              1           First Lien        No          YES        10YRIO              60
   16818800              1           First Lien        No          YES        10YRIO              60
   16852244              1           First Lien        No          YES        10YRIO              60
   16852248              1           First Lien        No          YES        10YRIO              60
   16852253              1           First Lien        No          YES        10YRIO              60
   16852259              1           First Lien        No          YES        10YRIO              60
   16973899              1           First Lien        No          YES        10YRIO              60
   16851535              1           First Lien        No          YES        10YRIO              60
   16852266              1           First Lien        No          YES        10YRIO              60
   16772079              1           First Lien        No          YES        10YRIO              60
   16835502              1           First Lien        No          YES        10YRIO              60
   16851541              1           First Lien        No          YES        10YRIO              60
   16851543              1           First Lien        No          YES        10YRIO              60
   16852275              1           First Lien        No          YES        10YRIO              60
   16852278              1           First Lien        No          YES        10YRIO              60
   16851553              1           First Lien        No          YES        10YRIO              60
   16970219              1           First Lien        No          YES        10YRIO              60
   16852285              1           First Lien        No          YES        10YRIO              60
   16851559              1           First Lien        No          YES        10YRIO              60
   16807154              1           First Lien        No          YES        10YRIO              60
   16847870              1           First Lien        No          YES        10YRIO              60
   16839916              1           First Lien        No          YES        10YRIO              60
   16847947              1           First Lien        No          YES        10YRIO              60
   16968070              1           First Lien        No          YES        10YRIO              60
   16968073              1           First Lien        No          YES        10YRIO              60
   16982657              1           First Lien        No          YES        10YRIO              60
   16847958              1           First Lien        No          YES        10YRIO              60
   16853000              1           First Lien        No          YES        10YRIO              60
   16853001              1           First Lien        No          YES        10YRIO              60
   16853004              1           First Lien        No          YES        10YRIO              60
   16982660              1           First Lien        No          YES        10YRIO              60
   16857283              1           First Lien        No          YES        10YRIO              60
   16790947              1           First Lien        No          YES        10YRIO              60
   16856558              1           First Lien        No          YES        10YRIO              60
   16856571              1           First Lien        No          YES        10YRIO              60
   16849289              1           First Lien        No          YES        10YRIO              60
   16776391              1           First Lien        No          YES        10YRIO              60
   16335789              1           First Lien        No          YES        10YRIO              60
   16847844              1           First Lien        No          YES        10YRIO              60
   16766926              1           First Lien        No          YES        10YRIO              60
   16856594              1           First Lien        No          YES        10YRIO              60
   16775677              1           First Lien        No          YES        10YRIO              60
   16856596              1           First Lien        No          YES        10YRIO              60
   16839834              1           First Lien        No          YES        10YRIO              60
   16849224              1           First Lien        No          YES        10YRIO              60
   16785073              1           First Lien        No          YES        10YRIO              60
   16801391              1           First Lien        No          YES        10YRIO              60
   16857255              1           First Lien        No          YES        10YRIO              60
   16849239              1           First Lien        No          YES        10YRIO              60
   16857262              1           First Lien        No          YES        10YRIO              60
   16857263              1           First Lien        No          YES        10YRIO              60
   16857280              1           First Lien        No          YES        10YRIO              60
   16856552              1           First Lien        No          YES        10YRIO              60
   16994872              1           First Lien        No          YES        10YRIO              60
   16819462              1           First Lien        No          YES        10YRIO              60
   16818735              1           First Lien        No          YES        10YRIO              60
   16994882              1           First Lien        No          YES        10YRIO              60
   16819470              1           First Lien        No          YES        10YRIO              60
   16818743              1           First Lien        No          YES        10YRIO              60
   16826768              1           First Lien        No          YES        10YRIO              60
   17001550              1           First Lien        No          YES        10YRIO              60
   17001561              1           First Lien        No          YES        10YRIO              60
   16857241              1           First Lien        No          YES        10YRIO              60
   16801388              1           First Lien        No          YES        10YRIO              60
   16857243              1           First Lien        No          YES        10YRIO              60
   16818711              1           First Lien        No          YES        10YRIO              60
   16801330              1           First Lien        No          YES        10YRIO              60
   16818722              1           First Lien        No          YES        10YRIO              60
   16970193              1           First Lien        No          YES        10YRIO              60
   16819411              1           First Lien        No          YES        10YRIO              60
   16819415              1           First Lien        No          YES        10YRIO              60
   16851498              1           First Lien        No          YES        10YRIO              60
   16970166              1           First Lien        No          YES        10YRIO              60
   16994841              1           First Lien        No          YES        10YRIO              60
   16994843              1           First Lien        No          YES        10YRIO              60
   16818702              1           First Lien        No          YES        10YRIO              60
   16826723              1           First Lien        No          YES        10YRIO              60
   16970175              1           First Lien        No          YES        10YRIO              60
   16970179              1           First Lien        No          YES        10YRIO              60
   16805695              1           First Lien        No          YES        10YRIO              60
   16851460              1           First Lien        No          YES        10YRIO              60
   16771275              1           First Lien        No          YES        10YRIO              60
   16802006              1           First Lien        No          YES        10YRIO              60
   16851470              1           First Lien        No          YES        10YRIO              60
   16628561              1           First Lien        No          YES        10YRIO              60
   16851475              1           First Lien        No          YES        10YRIO              60
   16802011              1           First Lien        No          YES        10YRIO              60
   16771298              1           First Lien        No          YES        10YRIO              60
   16766966              1           First Lien        No          YES        10YRIO              60
   16839868              1           First Lien        No          YES        10YRIO              60
   16806446              1           First Lien        No          YES        10YRIO              60
   16806448              1           First Lien        No          YES        10YRIO              60
   16839872              1           First Lien        No          YES        10YRIO              60
   16847897              1           First Lien        No          YES        10YRIO              60
   16805724              1           First Lien        No          YES        10YRIO              60
   16766982              1           First Lien        No          YES        10YRIO              60
   16806462              1           First Lien        No          YES        10YRIO              60
   16805734              1           First Lien        No          YES        10YRIO              60
   16805739              1           First Lien        No          YES        10YRIO              60
   16806473              1           First Lien        No          YES        10YRIO              60
   16851430              1           First Lien        No          YES        10YRIO              60
   16835404              1           First Lien        No          YES        10YRIO              60
   16835407              1           First Lien        No          YES        10YRIO              60
   16805686              1           First Lien        No          YES        10YRIO              60
   16775757              1           First Lien        No          YES        10YRIO              60
   16968051              1           First Lien        No          YES        10YRIO              60
   16823463              1           First Lien        No          YES        10YRIO              60
   16848879              1           First Lien        No          YES        10YRIO              60
   16823470              1           First Lien        No          YES        10YRIO              60
   16823475              1           First Lien        No          YES        10YRIO              60
   16856670              1           First Lien        No          YES        10YRIO              60
   16857589              1           First Lien        No          YES        10YRIO              60
   16849571              1           First Lien        No          YES        10YRIO              60
   16984275              1           First Lien        No          YES        10YRIO              60
   16857593              1           First Lien        No          YES        10YRIO              60
   16849578              1           First Lien        No          YES        10YRIO              60
   16823448              1           First Lien        No          YES        10YRIO              60
   16848852              1           First Lien        No          YES        10YRIO              60
   16849582              1           First Lien        No          YES        10YRIO              60
   16848855              1           First Lien        No          YES        10YRIO              60
   16823452              1           First Lien        No          YES        10YRIO              60
   16823455              1           First Lien        No          YES        10YRIO              60
   16968409              1           First Lien        No          YES        10YRIO              60
   16808301              1           First Lien        No          YES        10YRIO              60
   16823623              1           First Lien        No          YES        10YRIO              60
   16968428              1           First Lien        No          YES        10YRIO              60
   16781203              1           First Lien        No          YES        10YRIO              60
   16808341              1           First Lien        No          YES        10YRIO              60
   16824387              1           First Lien        No          YES        10YRIO              60
   16824158              1           First Lien        No          YES        10YRIO              60
   16848831              1           First Lien        No          YES        10YRIO              60
   16784685              1           First Lien        No          YES        10YRIO              60
   16823608              1           First Lien        No          YES        10YRIO              60
   16721673              1           First Lien        No          YES        10YRIO              60
   16786286              1           First Lien        No          YES        10YRIO              60
   16776815              1           First Lien        No          YES        10YRIO              60
   16852123              1           First Lien        No          YES        10YRIO              60
   16851403              1           First Lien        No          YES        10YRIO              60
   16798065              1           First Lien        No          YES        10YRIO              60
   16839783              1           First Lien        No          YES        10YRIO              60
   16798055              1           First Lien        No          YES        10YRIO              60
   16852104              1           First Lien        No          YES        10YRIO              60
   16790886              1           First Lien        No          YES        10YRIO              60
   16814321              1           First Lien        No          YES        10YRIO              60
   16814332              1           First Lien        No          YES        10YRIO              60
   16814357              1           First Lien        No          YES        10YRIO              60
   16814315              1           First Lien        No          YES        10YRIO              60
   16847718              1           First Lien        No          YES        10YRIO              60
   16856469              1           First Lien        No          YES        10YRIO              60
   16807000              1           First Lien        No          YES        10YRIO              60
   16849188              1           First Lien        No          YES        10YRIO              60
   16768269              1           First Lien        No          YES        10YRIO              60
   16825991              1           First Lien        No          YES        10YRIO              60
   16776257              1           First Lien        No          YES        10YRIO              60
   16856449              1           First Lien        No          YES        10YRIO              60
   16991155              1           First Lien        No          YES        10YRIO              60
   16857187              1           First Lien        No          YES        10YRIO              60
   17001474              1           First Lien        No          YES        10YRIO              60
   16857155              1           First Lien        No          YES        10YRIO              60
   16849140              1           First Lien        No          YES        10YRIO              60
   16825986              1           First Lien        No          YES        10YRIO              60
   17001498              1           First Lien        No          YES        10YRIO              60
   16849150              1           First Lien        No          YES        10YRIO              60
   16991145              1           First Lien        No          YES        10YRIO              60
   16776253              1           First Lien        No          YES        10YRIO              60
   16857173              1           First Lien        No          YES        10YRIO              60
   16857175              1           First Lien        No          YES        10YRIO              60
   16825940              1           First Lien        No          YES        10YRIO              60
   16801279              1           First Lien        No          YES        10YRIO              60
   16857137              1           First Lien        No          YES        10YRIO              60
   16825935              1           First Lien        No          YES        10YRIO              60
   16801260              1           First Lien        No          YES        10YRIO              60
   16801263              1           First Lien        No          YES        10YRIO              60
   16825913              1           First Lien        No          YES        10YRIO              60
   16825914              1           First Lien        No          YES        10YRIO              60
   16819356              1           First Lien        No          YES        10YRIO              60
   16994773              1           First Lien        No          YES        10YRIO              60
   16801244              1           First Lien        No          YES        10YRIO              60
   16826651              1           First Lien        No          YES        10YRIO              60
   16826656              1           First Lien        No          YES        10YRIO              60
   16835352              1           First Lien        No          YES        10YRIO              60
   16851391              1           First Lien        No          YES        10YRIO              60
   16813589              1           First Lien        No          YES        10YRIO              60
   16628422              1           First Lien        No          YES        10YRIO              60
   16980908              1           First Lien        No          YES        10YRIO              60
   16839651              1           First Lien        No          YES        10YRIO              60
   16838942              1           First Lien        No          YES        10YRIO              60
   16814279              1           First Lien        No          YES        10YRIO              60
   16839687              1           First Lien        No          YES        10YRIO              60
   16844000              1           First Lien        No          YES        10YRIO              60
   16844006              1           First Lien        No          YES        10YRIO              60
   16839691              1           First Lien        No          YES        10YRIO              60
   16693895              1           First Lien        No          YES        10YRIO              60
   16838968              1           First Lien        No          YES        10YRIO              60
   16852034              1           First Lien        No          YES        10YRIO              60
   16852036              1           First Lien        No          YES        10YRIO              60
   16788502              1           First Lien        No          YES        10YRIO              60
   16852040              1           First Lien        No          YES        10YRIO              60
   16852048              1           First Lien        No          YES        10YRIO              60
   16856378              1           First Lien        No          YES        10YRIO              60
   16839611              1           First Lien        No          YES        10YRIO              60
   16839615              1           First Lien        No          YES        10YRIO              60
   16856383              1           First Lien        No          YES        10YRIO              60
   16991088              1           First Lien        No          YES        10YRIO              60
   16847638              1           First Lien        No          YES        10YRIO              60
   16856388              1           First Lien        No          YES        10YRIO              60
   16839621              1           First Lien        No          YES        10YRIO              60
   16856391              1           First Lien        No          YES        10YRIO              60
   16839624              1           First Lien        No          YES        10YRIO              60
   16847645              1           First Lien        No          YES        10YRIO              60
   16839629              1           First Lien        No          YES        10YRIO              60
   16768187              1           First Lien        No          YES        10YRIO              60
   16814221              1           First Lien        No          YES        10YRIO              60
   16839632              1           First Lien        No          YES        10YRIO              60
   16839642              1           First Lien        No          YES        10YRIO              60
   16991018              1           First Lien        No          YES        10YRIO              60
   16801191              1           First Lien        No          YES        10YRIO              60
   16801195              1           First Lien        No          YES        10YRIO              60
   16809830              1           First Lien        No          YES        10YRIO              60
   16856329              1           First Lien        No          YES        10YRIO              60
   16809835              1           First Lien        No          YES        10YRIO              60
   16856330              1           First Lien        No          YES        10YRIO              60
   16790725              1           First Lien        No          YES        10YRIO              60
   16856350              1           First Lien        No          YES        10YRIO              60
   16857080              1           First Lien        No          YES        10YRIO              60
   16809866              1           First Lien        No          YES        10YRIO              60
   16991062              1           First Lien        No          YES        10YRIO              60
   16847612              1           First Lien        No          YES        10YRIO              60
   16847617              1           First Lien        No          YES        10YRIO              60
   16847618              1           First Lien        No          YES        10YRIO              60
   16809873              1           First Lien        No          YES        10YRIO              60
   16839603              1           First Lien        No          YES        10YRIO              60
   16767438              1           First Lien        No          YES        10YRIO              60
   16978640              1           First Lien        No          YES        10YRIO              60
   16978657              1           First Lien        No          YES        10YRIO              60
   16801171              1           First Lien        No          YES        10YRIO              60
   16856301              1           First Lien        No          YES        10YRIO              60
   16801179              1           First Lien        No          YES        10YRIO              60
   16856309              1           First Lien        No          YES        10YRIO              60
   16801184              1           First Lien        No          YES        10YRIO              60
   16856313              1           First Lien        No          YES        10YRIO              60
   16852098              1           First Lien        No          YES        10YRIO              60
   16851370              1           First Lien        No          YES        10YRIO              60
   16835344              1           First Lien        No          YES        10YRIO              60
   16851280              1           First Lien        No          YES        10YRIO              60
   16835255              1           First Lien        No          YES        10YRIO              60
   16851298              1           First Lien        No          YES        10YRIO              60
   16835279              1           First Lien        No          YES        10YRIO              60
   16978632              1           First Lien        No          YES        10YRIO              60
   16964966              1           First Lien        No          YES        10YRIO              60
   16835319              1           First Lien        No          YES        10YRIO              60
   16714104              1           First Lien        No          YES        10YRIO              60
   16851207              1           First Lien        No          YES        10YRIO              60
   16851208              1           First Lien        No          YES        10YRIO              60
   16851222              1           First Lien        No          YES        10YRIO              60
   16851232              1           First Lien        No          YES        10YRIO              60
   16851245              1           First Lien        No          YES        10YRIO              60
   16851251              1           First Lien        No          YES        10YRIO              60
   16851253              1           First Lien        No          YES        10YRIO              60
   16851276              1           First Lien        No          YES        10YRIO              60
   16849381              1           First Lien        No          YES        10YRIO              60
   16849498              1           First Lien        No          YES        10YRIO              60
   16849537              1           First Lien        No          YES        10YRIO              60
   16851056              1           First Lien        No          YES        10YRIO              60
   16851067              1           First Lien        No          YES        10YRIO              60
   16851070              1           First Lien        No          YES        10YRIO              60
   16851083              1           First Lien        No          YES        10YRIO              60
   16851146              1           First Lien        No          YES        10YRIO              60
   16851175              1           First Lien        No          YES        10YRIO              60
   16849197              1           First Lien        No          YES        10YRIO              60
   16849106              1           First Lien        No          YES        10YRIO              60
   16849109              1           First Lien        No          YES        10YRIO              60
   16849259              1           First Lien        No          YES        10YRIO              60
   16849155              1           First Lien        No          YES        10YRIO              60
   16847568              1           First Lien        No          YES        10YRIO              60
   16847577              1           First Lien        No          YES        10YRIO              60
   16847582              1           First Lien        No          YES        10YRIO              60
   16847589              1           First Lien        No          YES        10YRIO              60
   16847592              1           First Lien        No          YES        10YRIO              60
   16847605              1           First Lien        No          YES        10YRIO              60
   16847627              1           First Lien        No          YES        10YRIO              60
   16847631              1           First Lien        No          YES        10YRIO              60
   16847853              1           First Lien        No          YES        10YRIO              60
   16847671              1           First Lien        No          YES        10YRIO              60
   16847690              1           First Lien        No          YES        10YRIO              60
   16847745              1           First Lien        No          YES        10YRIO              60
   16847754              1           First Lien        No          YES        10YRIO              60
   16847772              1           First Lien        No          YES        10YRIO              60
   16847974              1           First Lien        No          YES        10YRIO              60
   16848036              1           First Lien        No          YES        10YRIO              60
   16845845              1           First Lien        No          YES        10YRIO              60
   16845858              1           First Lien        No          YES        10YRIO              60
   16845883              1           First Lien        No          YES        10YRIO              60
   16845915              1           First Lien        No          YES        10YRIO              60
   16845922              1           First Lien        No          YES        10YRIO              60
   16846283              1           First Lien        No          YES        10YRIO              60
   16846285              1           First Lien        No          YES        10YRIO              60
   16846024              1           First Lien        No          YES        10YRIO              60
   16846034              1           First Lien        No          YES        10YRIO              60
   16846042              1           First Lien        No          YES        10YRIO              60
   16846053              1           First Lien        No          YES        10YRIO              60
   16846071              1           First Lien        No          YES        10YRIO              60
   16846297              1           First Lien        No          YES        10YRIO              60
   16847498              1           First Lien        No          YES        10YRIO              60
   16847507              1           First Lien        No          YES        10YRIO              60
   16846098              1           First Lien        No          YES        10YRIO              60
   16846132              1           First Lien        No          YES        10YRIO              60
   16846162              1           First Lien        No          YES        10YRIO              60
   16846174              1           First Lien        No          YES        10YRIO              60
   16845632              1           First Lien        No          YES        10YRIO              60
   16845797              1           First Lien        No          YES        10YRIO              60
   16845805              1           First Lien        No          YES        10YRIO              60
   16844903              1           First Lien        No          YES        10YRIO              60
   16845565              1           First Lien        No          YES        10YRIO              60
   16845611              1           First Lien        No          YES        10YRIO              60
   16844685              1           First Lien        No          YES        10YRIO              60
   16844709              1           First Lien        No          YES        10YRIO              60
   16844542              1           First Lien        No          YES        10YRIO              60
   16844754              1           First Lien        No          YES        10YRIO              60
   16844769              1           First Lien        No          YES        10YRIO              60
   16844783              1           First Lien        No          YES        10YRIO              60
   16844793              1           First Lien        No          YES        10YRIO              60
   16844636              1           First Lien        No          YES        10YRIO              60
   16844647              1           First Lien        No          YES        10YRIO              60
   16844656              1           First Lien        No          YES        10YRIO              60
   16840286              1           First Lien        No          YES        10YRIO              60
   16844289              1           First Lien        No          YES        10YRIO              60
   16844292              1           First Lien        No          YES        10YRIO              60
   16844294              1           First Lien        No          YES        10YRIO              60
   16844336              1           First Lien        No          YES        10YRIO              60
   16844350              1           First Lien        No          YES        10YRIO              60
   16844365              1           First Lien        No          YES        10YRIO              60
   16844392              1           First Lien        No          YES        10YRIO              60
   16844397              1           First Lien        No          YES        10YRIO              60
   16844447              1           First Lien        No          YES        10YRIO              60
   16844492              1           First Lien        No          YES        10YRIO              60
   16844516              1           First Lien        No          YES        10YRIO              60
   16840074              1           First Lien        No          YES        10YRIO              60
   16840113              1           First Lien        No          YES        10YRIO              60
   16840166              1           First Lien        No          YES        10YRIO              60
   16840214              1           First Lien        No          YES        10YRIO              60
   16840217              1           First Lien        No          YES        10YRIO              60
   16840224              1           First Lien        No          YES        10YRIO              60
   16840233              1           First Lien        No          YES        10YRIO              60
   16840235              1           First Lien        No          YES        10YRIO              60
   16839825              1           First Lien        No          YES        10YRIO              60
   16839862              1           First Lien        No          YES        10YRIO              60
   16839890              1           First Lien        No          YES        10YRIO              60
   16839892              1           First Lien        No          YES        10YRIO              60
   16839954              1           First Lien        No          YES        10YRIO              60
   16839961              1           First Lien        No          YES        10YRIO              60
   16839320              1           First Lien        No          YES        10YRIO              60
   16839660              1           First Lien        No          YES        10YRIO              60
   16839711              1           First Lien        No          YES        10YRIO              60
   16839721              1           First Lien        No          YES        10YRIO              60
   16839744              1           First Lien        No          YES        10YRIO              60
   16839746              1           First Lien        No          YES        10YRIO              60
   16839763              1           First Lien        No          YES        10YRIO              60
   16839766              1           First Lien        No          YES        10YRIO              60
   16839772              1           First Lien        No          YES        10YRIO              60
   16839797              1           First Lien        No          YES        10YRIO              60
   16839213              1           First Lien        No          YES        10YRIO              60
   16839234              1           First Lien        No          YES        10YRIO              60
   16839238              1           First Lien        No          YES        10YRIO              60
   16839249              1           First Lien        No          YES        10YRIO              60
   16839254              1           First Lien        No          YES        10YRIO              60
   16839042              1           First Lien        No          YES        10YRIO              60
   16839051              1           First Lien        No          YES        10YRIO              60
   16839091              1           First Lien        No          YES        10YRIO              60
   16839116              1           First Lien        No          YES        10YRIO              60
   16839143              1           First Lien        No          YES        10YRIO              60
   16839163              1           First Lien        No          YES        10YRIO              60
   16838878              1           First Lien        No          YES        10YRIO              60
   16838924              1           First Lien        No          YES        10YRIO              60
   16838945              1           First Lien        No          YES        10YRIO              60
   16838967              1           First Lien        No          YES        10YRIO              60
   16838974              1           First Lien        No          YES        10YRIO              60
   16838690              1           First Lien        No          YES        10YRIO              60
   16838710              1           First Lien        No          YES        10YRIO              60
   16838717              1           First Lien        No          YES        10YRIO              60
   16838740              1           First Lien        No          YES        10YRIO              60
   16838747              1           First Lien        No          YES        10YRIO              60
   16838768              1           First Lien        No          YES        10YRIO              60
   16838798              1           First Lien        No          YES        10YRIO              60
   16838805              1           First Lien        No          YES        10YRIO              60
   16838837              1           First Lien        No          YES        10YRIO              60
   16835934              1           First Lien        No          YES        10YRIO              60
   16835702              1           First Lien        No          YES        10YRIO              60
   16835722              1           First Lien        No          YES        10YRIO              60
   16835827              1           First Lien        No          YES        10YRIO              60
   16835890              1           First Lien        No          YES        10YRIO              60
   16835900              1           First Lien        No          YES        10YRIO              60
   16835929              1           First Lien        No          YES        10YRIO              60
   16835930              1           First Lien        No          YES        10YRIO              60
   16835932              1           First Lien        No          YES        10YRIO              60
   16835286              1           First Lien        No          YES        10YRIO              60
   16835391              1           First Lien        No          YES        10YRIO              60
   16835429              1           First Lien        No          YES        10YRIO              60
   16835439              1           First Lien        No          YES        10YRIO              60
   16835447              1           First Lien        No          YES        10YRIO              60
   16835483              1           First Lien        No          YES        10YRIO              60
   16835495              1           First Lien        No          YES        10YRIO              60
   16835509              1           First Lien        No          YES        10YRIO              60
   16835510              1           First Lien        No          YES        10YRIO              60
   16835577              1           First Lien        No          YES        10YRIO              60
   16835597              1           First Lien        No          YES        10YRIO              60
   16835653              1           First Lien        No          YES        10YRIO              60
   16835658              1           First Lien        No          YES        10YRIO              60
   16835669              1           First Lien        No          YES        10YRIO              60
   16835675              1           First Lien        No          YES        10YRIO              60
   16833311              1           First Lien        No          YES        10YRIO              60
   16833338              1           First Lien        No          YES        10YRIO              60
   16833340              1           First Lien        No          YES        10YRIO              60
   16835181              1           First Lien        No          YES        10YRIO              60
   16835188              1           First Lien        No          YES        10YRIO              60
   16835220              1           First Lien        No          YES        10YRIO              60
   16835229              1           First Lien        No          YES        10YRIO              60
   16835233              1           First Lien        No          YES        10YRIO              60
   16835261              1           First Lien        No          YES        10YRIO              60
   16835267              1           First Lien        No          YES        10YRIO              60
   16835272              1           First Lien        No          YES        10YRIO              60
   16835273              1           First Lien        No          YES        10YRIO              60
   16833110              1           First Lien        No          YES        10YRIO              60
   16833116              1           First Lien        No          YES        10YRIO              60
   16833147              1           First Lien        No          YES        10YRIO              60
   16833155              1           First Lien        No          YES        10YRIO              60
   16833178              1           First Lien        No          YES        10YRIO              60
   16833186              1           First Lien        No          YES        10YRIO              60
   16833219              1           First Lien        No          YES        10YRIO              60
   16833227              1           First Lien        No          YES        10YRIO              60
   16833228              1           First Lien        No          YES        10YRIO              60
   16833261              1           First Lien        No          YES        10YRIO              60
   16833295              1           First Lien        No          YES        10YRIO              60
   16826881              1           First Lien        No          YES        10YRIO              60
   16826897              1           First Lien        No          YES        10YRIO              60
   16832939              1           First Lien        No          YES        10YRIO              60
   16832941              1           First Lien        No          YES        10YRIO              60
   16832942              1           First Lien        No          YES        10YRIO              60
   16832943              1           First Lien        No          YES        10YRIO              60
   16832966              1           First Lien        No          YES        10YRIO              60
   16826944              1           First Lien        No          YES        10YRIO              60
   16827028              1           First Lien        No          YES        10YRIO              60
   16827053              1           First Lien        No          YES        10YRIO              60
   16827056              1           First Lien        No          YES        10YRIO              60
   16827071              1           First Lien        No          YES        10YRIO              60
   16827075              1           First Lien        No          YES        10YRIO              60
   16827078              1           First Lien        No          YES        10YRIO              60
   16832769              1           First Lien        No          YES        10YRIO              60
   16832793              1           First Lien        No          YES        10YRIO              60
   16832800              1           First Lien        No          YES        10YRIO              60
   16832802              1           First Lien        No          YES        10YRIO              60
   16832826              1           First Lien        No          YES        10YRIO              60
   16832828              1           First Lien        No          YES        10YRIO              60
   16832847              1           First Lien        No          YES        10YRIO              60
   16832856              1           First Lien        No          YES        10YRIO              60
   16832880              1           First Lien        No          YES        10YRIO              60
   16832890              1           First Lien        No          YES        10YRIO              60
   16832907              1           First Lien        No          YES        10YRIO              60
   16832910              1           First Lien        No          YES        10YRIO              60
   16826593              1           First Lien        No          YES        10YRIO              60
   16826614              1           First Lien        No          YES        10YRIO              60
   16826630              1           First Lien        No          YES        10YRIO              60
   16826631              1           First Lien        No          YES        10YRIO              60
   16826642              1           First Lien        No          YES        10YRIO              60
   16826646              1           First Lien        No          YES        10YRIO              60
   16826657              1           First Lien        No          YES        10YRIO              60
   16826776              1           First Lien        No          YES        10YRIO              60
   16826800              1           First Lien        No          YES        10YRIO              60
   16826826              1           First Lien        No          YES        10YRIO              60
   16824411              1           First Lien        No          YES        10YRIO              60
   16826566              1           First Lien        No          YES        10YRIO              60
   16713272              1           First Lien        No          YES        10YRIO              60
   16716170              1           First Lien        No          YES        10YRIO              60
   16824300              1           First Lien        No          YES        10YRIO              60
   16824307              1           First Lien        No          YES        10YRIO              60
   16824314              1           First Lien        No          YES        10YRIO              60
   16824317              1           First Lien        No          YES        10YRIO              60
   16824318              1           First Lien        No          YES        10YRIO              60
   16824321              1           First Lien        No          YES        10YRIO              60
   16824325              1           First Lien        No          YES        10YRIO              60
   16824329              1           First Lien        No          YES        10YRIO              60
   16824203              1           First Lien        No          YES        10YRIO              60
   16824212              1           First Lien        No          YES        10YRIO              60
   16824215              1           First Lien        No          YES        10YRIO              60
   16819357              1           First Lien        No          YES        10YRIO              60
   16819374              1           First Lien        No          YES        10YRIO              60
   16819393              1           First Lien        No          YES        10YRIO              60
   16823674              1           First Lien        No          YES        10YRIO              60
   16823687              1           First Lien        No          YES        10YRIO              60
   16823739              1           First Lien        No          YES        10YRIO              60
   16823760              1           First Lien        No          YES        10YRIO              60
   16823771              1           First Lien        No          YES        10YRIO              60
   16823806              1           First Lien        No          YES        10YRIO              60
   16823811              1           First Lien        No          YES        10YRIO              60
   16819419              1           First Lien        No          YES        10YRIO              60
   16819446              1           First Lien        No          YES        10YRIO              60
   16823818              1           First Lien        No          YES        10YRIO              60
   16823829              1           First Lien        No          YES        10YRIO              60
   16823838              1           First Lien        No          YES        10YRIO              60
   16819516              1           First Lien        No          YES        10YRIO              60
   16819519              1           First Lien        No          YES        10YRIO              60
   16823867              1           First Lien        No          YES        10YRIO              60
   16823890              1           First Lien        No          YES        10YRIO              60
   16823904              1           First Lien        No          YES        10YRIO              60
   16823906              1           First Lien        No          YES        10YRIO              60
   16819530              1           First Lien        No          YES        10YRIO              60
   16819549              1           First Lien        No          YES        10YRIO              60
   16819556              1           First Lien        No          YES        10YRIO              60
   16819563              1           First Lien        No          YES        10YRIO              60
   16819570              1           First Lien        No          YES        10YRIO              60
   16819586              1           First Lien        No          YES        10YRIO              60
   16819634              1           First Lien        No          YES        10YRIO              60
   16819682              1           First Lien        No          YES        10YRIO              60
   16819694              1           First Lien        No          YES        10YRIO              60
   16824046              1           First Lien        No          YES        10YRIO              60
   16824097              1           First Lien        No          YES        10YRIO              60
   16824123              1           First Lien        No          YES        10YRIO              60
   16824139              1           First Lien        No          YES        10YRIO              60
   16824143              1           First Lien        No          YES        10YRIO              60
   16824147              1           First Lien        No          YES        10YRIO              60
   16819722              1           First Lien        No          YES        10YRIO              60
   16819739              1           First Lien        No          YES        10YRIO              60
   16819741              1           First Lien        No          YES        10YRIO              60
   16819752              1           First Lien        No          YES        10YRIO              60
   16824182              1           First Lien        No          YES        10YRIO              60
   16824183              1           First Lien        No          YES        10YRIO              60
   16819767              1           First Lien        No          YES        10YRIO              60
   16819768              1           First Lien        No          YES        10YRIO              60
   16819795              1           First Lien        No          YES        10YRIO              60
   16819802              1           First Lien        No          YES        10YRIO              60
   16819804              1           First Lien        No          YES        10YRIO              60
   16819806              1           First Lien        No          YES        10YRIO              60
   16819831              1           First Lien        No          YES        10YRIO              60
   16819252              1           First Lien        No          YES        10YRIO              60
   16819257              1           First Lien        No          YES        10YRIO              60
   16819259              1           First Lien        No          YES        10YRIO              60
   16819301              1           First Lien        No          YES        10YRIO              60
   16819306              1           First Lien        No          YES        10YRIO              60
   16819326              1           First Lien        No          YES        10YRIO              60
   16814136              1           First Lien        No          YES        10YRIO              60
   16814148              1           First Lien        No          YES        10YRIO              60
   16814152              1           First Lien        No          YES        10YRIO              60
   16813656              1           First Lien        No          YES        10YRIO              60
   16813659              1           First Lien        No          YES        10YRIO              60
   16813682              1           First Lien        No          YES        10YRIO              60
   16813752              1           First Lien        No          YES        10YRIO              60
   16813754              1           First Lien        No          YES        10YRIO              60
   16813764              1           First Lien        No          YES        10YRIO              60
   16814243              1           First Lien        No          YES        10YRIO              60
   16814282              1           First Lien        No          YES        10YRIO              60
   16814296              1           First Lien        No          YES        10YRIO              60
   16814298              1           First Lien        No          YES        10YRIO              60
   16814336              1           First Lien        No          YES        10YRIO              60
   16814341              1           First Lien        No          YES        10YRIO              60
   16814350              1           First Lien        No          YES        10YRIO              60
   16813782              1           First Lien        No          YES        10YRIO              60
   16813787              1           First Lien        No          YES        10YRIO              60
   16813788              1           First Lien        No          YES        10YRIO              60
   16813800              1           First Lien        No          YES        10YRIO              60
   16813848              1           First Lien        No          YES        10YRIO              60
   16813854              1           First Lien        No          YES        10YRIO              60
   16813932              1           First Lien        No          YES        10YRIO              60
   16819101              1           First Lien        No          YES        10YRIO              60
   16819142              1           First Lien        No          YES        10YRIO              60
   16819168              1           First Lien        No          YES        10YRIO              60
   16819177              1           First Lien        No          YES        10YRIO              60
   16814017              1           First Lien        No          YES        10YRIO              60
   16814029              1           First Lien        No          YES        10YRIO              60
   16814031              1           First Lien        No          YES        10YRIO              60
   16814078              1           First Lien        No          YES        10YRIO              60
   16814105              1           First Lien        No          YES        10YRIO              60
   16814118              1           First Lien        No          YES        10YRIO              60
   16814119              1           First Lien        No          YES        10YRIO              60
   16819219              1           First Lien        No          YES        10YRIO              60
   16819222              1           First Lien        No          YES        10YRIO              60
   16819248              1           First Lien        No          YES        10YRIO              60
   16670932              1           First Lien        No          YES        10YRIO              60
   16813649              1           First Lien        No          YES        10YRIO              60
   16997857              1           First Lien        No          YES        10YRIO              60
   16852580              1           First Lien        No          YES        10YRIO              60
   16852604              1           First Lien        No          YES        10YRIO              60
   16965032              1           First Lien        No          YES        10YRIO              60
   16965069              1           First Lien        No          YES        10YRIO              60
   16852626              1           First Lien        No          YES        10YRIO              60
   16970162              1           First Lien        No          YES        10YRIO              60
   16970189              1           First Lien        No          YES        10YRIO              60
   16856232              1           First Lien        No          YES        10YRIO              60
   16856262              1           First Lien        No          YES        10YRIO              60
   16856358              1           First Lien        No          YES        10YRIO              60
   16856179              1           First Lien        No          YES        10YRIO              60
   16970269              1           First Lien        No          YES        10YRIO              60
   16970324              1           First Lien        No          YES        10YRIO              60
   16970333              1           First Lien        No          YES        10YRIO              60
   16970337              1           First Lien        No          YES        10YRIO              60
   16971865              1           First Lien        No          YES        10YRIO              60
   16978560              1           First Lien        No          YES        10YRIO              60
   16978633              1           First Lien        No          YES        10YRIO              60
   16857210              1           First Lien        No          YES        10YRIO              60
   16857227              1           First Lien        No          YES        10YRIO              60
   16857231              1           First Lien        No          YES        10YRIO              60
   16978642              1           First Lien        No          YES        10YRIO              60
   16978652              1           First Lien        No          YES        10YRIO              60
   16857259              1           First Lien        No          YES        10YRIO              60
   16858937              1           First Lien        No          YES        10YRIO              60
   16858840              1           First Lien        No          YES        10YRIO              60
   16858999              1           First Lien        No          YES        10YRIO              60
   16859044              1           First Lien        No          YES        10YRIO              60
   16980319              1           First Lien        No          YES        10YRIO              60
   16980344              1           First Lien        No          YES        10YRIO              60
   16982749              1           First Lien        No          YES        10YRIO              60
   16982796              1           First Lien        No          YES        10YRIO              60
   16912779              1           First Lien        No          YES        10YRIO              60
   16989953              1           First Lien        No          YES        10YRIO              60
   16991120              1           First Lien        No          YES        10YRIO              60
   16994793              1           First Lien        No          YES        10YRIO              60
   16843968              1           First Lien        No          YES        10YRIO              60
   16843781              1           First Lien        No          YES        10YRIO              60
   16838385              1           First Lien        No          YES        10YRIO              60
   16845430              1           First Lien        No          YES        10YRIO              60
   16838551              1           First Lien        No          YES        10YRIO              60
   16964985              1           First Lien        No          YES        10YRIO              60
   16839471              1           First Lien        No          YES        10YRIO              60
   16839437              1           First Lien        No          YES        10YRIO              60
   16839439              1           First Lien        No          YES        10YRIO              60
   16839499              1           First Lien        No          YES        10YRIO              60
   16847413              1           First Lien        No          YES        10YRIO              60
   16848839              1           First Lien        No          YES        10YRIO              60
   16848873              1           First Lien        No          YES        10YRIO              60
   16848893              1           First Lien        No          YES        10YRIO              60
   16848956              1           First Lien        No          YES        10YRIO              60
   16851519              1           First Lien        No          YES        10YRIO              60
   16851667              1           First Lien        No          YES        10YRIO              60
   16851737              1           First Lien        No          YES        10YRIO              60
   16851634              1           First Lien        No          YES        10YRIO              60
   16851806              1           First Lien        No          YES        10YRIO              60
   16843834              1           First Lien        No          YES        10YRIO              60
   16851824              1           First Lien        No          YES        10YRIO              60
   16825984              1           First Lien        No          YES        10YRIO              60
   16826026              1           First Lien        No          YES        10YRIO              60
   16818781              1           First Lien        No          YES        10YRIO              60
   16826116              1           First Lien        No          YES        10YRIO              60
   16823390              1           First Lien        No          YES        10YRIO              60
   16823411              1           First Lien        No          YES        10YRIO              60
   16826158              1           First Lien        No          YES        10YRIO              60
   16832582              1           First Lien        No          YES        10YRIO              60
   16832609              1           First Lien        No          YES        10YRIO              60
   16834864              1           First Lien        No          YES        10YRIO              60
   16823533              1           First Lien        No          YES        10YRIO              60
   16823537              1           First Lien        No          YES        10YRIO              60
   16823565              1           First Lien        No          YES        10YRIO              60
   16798079              1           First Lien        No          YES        10YRIO              60
   16798081              1           First Lien        No          YES        10YRIO              60
   16798121              1           First Lien        No          YES        10YRIO              60
   16798140              1           First Lien        No          YES        10YRIO              60
   16803015              1           First Lien        No          YES        10YRIO              60
   16803065              1           First Lien        No          YES        10YRIO              60
   16808435              1           First Lien        No          YES        10YRIO              60
   16803154              1           First Lien        No          YES        10YRIO              60
   16803233              1           First Lien        No          YES        10YRIO              60
   16785086              1           First Lien        No          YES        10YRIO              60
   16785100              1           First Lien        No          YES        10YRIO              60
   16764810              1           First Lien        No          YES        10YRIO              60
   16692662              1           First Lien        No          YES        10YRIO              60
   16692706              1           First Lien        No          YES        10YRIO              60
   16688192              1           First Lien        No          YES        10YRIO              60
   16685910              1           First Lien        No          YES        10YRIO              60
   16684679              1           First Lien        No          YES        10YRIO              60
   16667253              1           First Lien        No          YES        10YRIO              60
   16670606              1           First Lien        No          YES        10YRIO              60
   16666768              1           First Lien        No          YES        10YRIO              60
   16666821              1           First Lien        No          YES        10YRIO              60
   16666831              1           First Lien        No          YES        10YRIO              60
   16664056              1           First Lien        No          YES        10YRIO              60
   16662499              1           First Lien        No          YES        10YRIO              60
   16965228              1           First Lien        No          YES        10YRIO              60
   16859235              1           First Lien        No          YES        10YRIO              60
   16859256              1           First Lien        No          YES        10YRIO              60
   16859435              1           First Lien        No          YES        10YRIO              60
   16857613              1           First Lien        No          YES        10YRIO              60
   16857649              1           First Lien        No          YES        10YRIO              60
   16857663              1           First Lien        No          YES        10YRIO              60
   16859089              1           First Lien        No          YES        10YRIO              60
   16656709              1           First Lien        No          YES        10YRIO              60
   16856872              1           First Lien        No          YES        10YRIO              60
   16856880              1           First Lien        No          YES        10YRIO              60
   16856897              1           First Lien        No          YES        10YRIO              60
   16856918              1           First Lien        No          YES        10YRIO              60
   16857035              1           First Lien        No          YES        10YRIO              60
   16856746              1           First Lien        No          YES        10YRIO              60
   16856756              1           First Lien        No          YES        10YRIO              60
   16856605              1           First Lien        No          YES        10YRIO              60
   16856616              1           First Lien        No          YES        10YRIO              60
   16856633              1           First Lien        No          YES        10YRIO              60
   16856707              1           First Lien        No          YES        10YRIO              60
   16856550              1           First Lien        No          YES        10YRIO              60
   16853260              1           First Lien        No          YES        10YRIO              60
   16853264              1           First Lien        No          YES        10YRIO              60
   16853268              1           First Lien        No          YES        10YRIO              60
   16852855              1           First Lien        No          YES        10YRIO              60
   16852888              1           First Lien        No          YES        10YRIO              60
   16852957              1           First Lien        No          YES        10YRIO              60
   16852986              1           First Lien        No          YES        10YRIO              60
   16852990              1           First Lien        No          YES        10YRIO              60
   16853011              1           First Lien        No          YES        10YRIO              60
   16853015              1           First Lien        No          YES        10YRIO              60
   16853033              1           First Lien        No          YES        10YRIO              60
   16853053              1           First Lien        No          YES        10YRIO              60
   16852260              1           First Lien        No          YES        10YRIO              60
   16852133              1           First Lien        No          YES        10YRIO              60
   16852168              1           First Lien        No          YES        10YRIO              60
   16680132              1           First Lien        No          YES        10YRIO              60
   16680179              1           First Lien        No          YES        10YRIO              60
   16844800              1           First Lien        No          YES        10YRIO              60
   16844901              1           First Lien        No          YES        10YRIO              60
   16845877              1           First Lien        No          YES        10YRIO              60
   16846306              1           First Lien        No          YES        10YRIO              60
   16847666              1           First Lien        No          YES        10YRIO              60
   16849326              1           First Lien        No          YES        10YRIO              60
   16849466              1           First Lien        No          YES        10YRIO              60
   16852153              1           First Lien        No          YES        10YRIO              60
   16852940              1           First Lien        No          YES        10YRIO              60
   16856582              1           First Lien        No          YES        10YRIO              60
   16856742              1           First Lien        No          YES        10YRIO              60
   16859521              1           First Lien        No          YES        10YRIO              60
   16845658              1           First Lien        No          YES        10YRIO              60
   16814360              1           First Lien        No          YES        10YRIO              60
   16819099              1           First Lien        No          YES        10YRIO              60
   16819167              1           First Lien        No          YES        10YRIO              60
   16819169              1           First Lien        No          YES        10YRIO              60
   16819402              1           First Lien        No          YES        10YRIO              60
   16819659              1           First Lien        No          YES        10YRIO              60
   16819680              1           First Lien        No          YES        10YRIO              60
   16824153              1           First Lien        No          YES        10YRIO              60
   16824163              1           First Lien        No          YES        10YRIO              60
   16824304              1           First Lien        No          YES        10YRIO              60
   16826650              1           First Lien        No          YES        10YRIO              60
   16826775              1           First Lien        No          YES        10YRIO              60
   16827024              1           First Lien        No          YES        10YRIO              60
   16827060              1           First Lien        No          YES        10YRIO              60
   16832842              1           First Lien        No          YES        10YRIO              60
   16835280              1           First Lien        No          YES        10YRIO              60
   16835376              1           First Lien        No          YES        10YRIO              60
   16835424              1           First Lien        No          YES        10YRIO              60
   16835776              1           First Lien        No          YES        10YRIO              60
   16835790              1           First Lien        No          YES        10YRIO              60
   16838623              1           First Lien        No          YES        10YRIO              60
   16838848              1           First Lien        No          YES        10YRIO              60
   16839034              1           First Lien        No          YES        10YRIO              60
   16839307              1           First Lien        No          YES        10YRIO              60
   16839792              1           First Lien        No          YES        10YRIO              60
   16839996              1           First Lien        No          YES        10YRIO              60
   16844482              1           First Lien        No          YES        10YRIO              60
   16844497              1           First Lien        No          YES        10YRIO              60
   16596325              1           First Lien        No          YES        10YRIO              60
   16673027              1           First Lien        No          YES        10YRIO              60
   16673113              1           First Lien        No          YES        10YRIO              60
   16674405              1           First Lien        No          YES        10YRIO              60
   16696566              1           First Lien        No          YES        10YRIO              60
   16798446              1           First Lien        No          YES        10YRIO              60
   16801993              1           First Lien        No          YES        10YRIO              60
   16803903              1           First Lien        No          YES        10YRIO              60
   16804179              1           First Lien        No          YES        10YRIO              60
   16832974              1           First Lien        No          YES        10YRIO              60
   16809839              1           First Lien        No          YES        10YRIO              60
   16809847              1           First Lien        No          YES        10YRIO              60
   16809682              1           First Lien        No          YES        10YRIO              60
   16809687              1           First Lien        No          YES        10YRIO              60
   16809879              1           First Lien        No          YES        10YRIO              60
   16813557              1           First Lien        No          YES        10YRIO              60
   16813595              1           First Lien        No          YES        10YRIO              60
   16809718              1           First Lien        No          YES        10YRIO              60
   16809732              1           First Lien        No          YES        10YRIO              60
   16809767              1           First Lien        No          YES        10YRIO              60
   16809772              1           First Lien        No          YES        10YRIO              60
   16809776              1           First Lien        No          YES        10YRIO              60
   16809799              1           First Lien        No          YES        10YRIO              60
   16809800              1           First Lien        No          YES        10YRIO              60
   16809810              1           First Lien        No          YES        10YRIO              60
   16809552              1           First Lien        No          YES        10YRIO              60
   16809593              1           First Lien        No          YES        10YRIO              60
   16809431              1           First Lien        No          YES        10YRIO              60
   16809440              1           First Lien        No          YES        10YRIO              60
   16809456              1           First Lien        No          YES        10YRIO              60
   16809471              1           First Lien        No          YES        10YRIO              60
   16809597              1           First Lien        No          YES        10YRIO              60
   16809633              1           First Lien        No          YES        10YRIO              60
   16809634              1           First Lien        No          YES        10YRIO              60
   16809509              1           First Lien        No          YES        10YRIO              60
   16788645              1           First Lien        No          YES        10YRIO              60
   16803461              1           First Lien        No          YES        10YRIO              60
   16803492              1           First Lien        No          YES        10YRIO              60
   16788760              1           First Lien        No          YES        10YRIO              60
   16788827              1           First Lien        No          YES        10YRIO              60
   16788882              1           First Lien        No          YES        10YRIO              60
   16788997              1           First Lien        No          YES        10YRIO              60
   16803729              1           First Lien        No          YES        10YRIO              60
   16803886              1           First Lien        No          YES        10YRIO              60
   16804063              1           First Lien        No          YES        10YRIO              60
   16804168              1           First Lien        No          YES        10YRIO              60
   16806933              1           First Lien        No          YES        10YRIO              60
   16807103              1           First Lien        No          YES        10YRIO              60
   16807335              1           First Lien        No          YES        10YRIO              60
   16809369              1           First Lien        No          YES        10YRIO              60
   16790461              1           First Lien        No          YES        10YRIO              60
   16790465              1           First Lien        No          YES        10YRIO              60
   16790878              1           First Lien        No          YES        10YRIO              60
   16790931              1           First Lien        No          YES        10YRIO              60
   16790942              1           First Lien        No          YES        10YRIO              60
   16791000              1           First Lien        No          YES        10YRIO              60
   16791069              1           First Lien        No          YES        10YRIO              60
   16809856              1           First Lien        No          YES        10YRIO              60
   16813741              1           First Lien        No          YES        10YRIO              60
   16813757              1           First Lien        No          YES        10YRIO              60
   16798433              1           First Lien        No          YES        10YRIO              60
   16798710              1           First Lien        No          YES        10YRIO              60
   16798861              1           First Lien        No          YES        10YRIO              60
   16801682              1           First Lien        No          YES        10YRIO              60
   16770539              1           First Lien        No          YES        10YRIO              60
   16770727              1           First Lien        No          YES        10YRIO              60
   16778757              1           First Lien        No          YES        10YRIO              60
   16770908              1           First Lien        No          YES        10YRIO              60
   16771297              1           First Lien        No          YES        10YRIO              60
   16772478              1           First Lien        No          YES        10YRIO              60
   16772712              1           First Lien        No          YES        10YRIO              60
   16772724              1           First Lien        No          YES        10YRIO              60
   16775201              1           First Lien        No          YES        10YRIO              60
   16775246              1           First Lien        No          YES        10YRIO              60
   16775519              1           First Lien        No          YES        10YRIO              60
   16775605              1           First Lien        No          YES        10YRIO              60
   16776916              1           First Lien        No          YES        10YRIO              60
   16781132              1           First Lien        No          YES        10YRIO              60
   16777219              1           First Lien        No          YES        10YRIO              60
   16778433              1           First Lien        No          YES        10YRIO              60
   16781415              1           First Lien        No          YES        10YRIO              60
   16717716              1           First Lien        No          YES        10YRIO              60
   16722075              1           First Lien        No          YES        10YRIO              60
   16723157              1           First Lien        No          YES        10YRIO              60
   16729432              1           First Lien        No          YES        10YRIO              60
   16768284              1           First Lien        No          YES        10YRIO              60
   16707147              1           First Lien        No          YES        10YRIO              60
   16709554              1           First Lien        No          YES        10YRIO              60
   16806742              1           First Lien        No          YES        10YRIO              60
   16806779              1           First Lien        No          YES        10YRIO              60
   16806792              1           First Lien        No          YES        10YRIO              60
   16806880              1           First Lien        No          YES        10YRIO              60
   16806882              1           First Lien        No          YES        10YRIO              60
   16806923              1           First Lien        No          YES        10YRIO              60
   16806936              1           First Lien        No          YES        10YRIO              60
   16806940              1           First Lien        No          YES        10YRIO              60
   16806944              1           First Lien        No          YES        10YRIO              60
   16806947              1           First Lien        No          YES        10YRIO              60
   16806956              1           First Lien        No          YES        10YRIO              60
   16806985              1           First Lien        No          YES        10YRIO              60
   16807041              1           First Lien        No          YES        10YRIO              60
   16807100              1           First Lien        No          YES        10YRIO              60
   16807150              1           First Lien        No          YES        10YRIO              60
   16807189              1           First Lien        No          YES        10YRIO              60
   16807197              1           First Lien        No          YES        10YRIO              60
   16807245              1           First Lien        No          YES        10YRIO              60
   16807270              1           First Lien        No          YES        10YRIO              60
   16807286              1           First Lien        No          YES        10YRIO              60
   16807289              1           First Lien        No          YES        10YRIO              60
   16807291              1           First Lien        No          YES        10YRIO              60
   16807296              1           First Lien        No          YES        10YRIO              60
   16807300              1           First Lien        No          YES        10YRIO              60
   16807308              1           First Lien        No          YES        10YRIO              60
   16807342              1           First Lien        No          YES        10YRIO              60
   16807346              1           First Lien        No          YES        10YRIO              60
   16807362              1           First Lien        No          YES        10YRIO              60
   16809209              1           First Lien        No          YES        10YRIO              60
   16809210              1           First Lien        No          YES        10YRIO              60
   16809226              1           First Lien        No          YES        10YRIO              60
   16809270              1           First Lien        No          YES        10YRIO              60
   16809281              1           First Lien        No          YES        10YRIO              60
   16809293              1           First Lien        No          YES        10YRIO              60
   16809315              1           First Lien        No          YES        10YRIO              60
   16809342              1           First Lien        No          YES        10YRIO              60
   16803609              1           First Lien        No          YES        10YRIO              60
   16803640              1           First Lien        No          YES        10YRIO              60
   16803642              1           First Lien        No          YES        10YRIO              60
   16803656              1           First Lien        No          YES        10YRIO              60
   16803670              1           First Lien        No          YES        10YRIO              60
   16803676              1           First Lien        No          YES        10YRIO              60
   16803679              1           First Lien        No          YES        10YRIO              60
   16803686              1           First Lien        No          YES        10YRIO              60
   16803700              1           First Lien        No          YES        10YRIO              60
   16803764              1           First Lien        No          YES        10YRIO              60
   16803787              1           First Lien        No          YES        10YRIO              60
   16803831              1           First Lien        No          YES        10YRIO              60
   16803895              1           First Lien        No          YES        10YRIO              60
   16803954              1           First Lien        No          YES        10YRIO              60
   16804005              1           First Lien        No          YES        10YRIO              60
   16804056              1           First Lien        No          YES        10YRIO              60
   16804057              1           First Lien        No          YES        10YRIO              60
   16804124              1           First Lien        No          YES        10YRIO              60
   16804137              1           First Lien        No          YES        10YRIO              60
   16804165              1           First Lien        No          YES        10YRIO              60
   16804186              1           First Lien        No          YES        10YRIO              60
   16806696              1           First Lien        No          YES        10YRIO              60
   16801749              1           First Lien        No          YES        10YRIO              60
   16801812              1           First Lien        No          YES        10YRIO              60
   16801869              1           First Lien        No          YES        10YRIO              60
   16801886              1           First Lien        No          YES        10YRIO              60
   16801906              1           First Lien        No          YES        10YRIO              60
   16803505              1           First Lien        No          YES        10YRIO              60
   16803538              1           First Lien        No          YES        10YRIO              60
   16803551              1           First Lien        No          YES        10YRIO              60
   16803553              1           First Lien        No          YES        10YRIO              60
   16802004              1           First Lien        No          YES        10YRIO              60
   16802009              1           First Lien        No          YES        10YRIO              60
   16802012              1           First Lien        No          YES        10YRIO              60
   16802013              1           First Lien        No          YES        10YRIO              60
   16803374              1           First Lien        No          YES        10YRIO              60
   16803385              1           First Lien        No          YES        10YRIO              60
   16803574              1           First Lien        No          YES        10YRIO              60
   16803583              1           First Lien        No          YES        10YRIO              60
   16803588              1           First Lien        No          YES        10YRIO              60
   16803424              1           First Lien        No          YES        10YRIO              60
   16803430              1           First Lien        No          YES        10YRIO              60
   16803435              1           First Lien        No          YES        10YRIO              60
   16798770              1           First Lien        No          YES        10YRIO              60
   16798773              1           First Lien        No          YES        10YRIO              60
   16798784              1           First Lien        No          YES        10YRIO              60
   16798788              1           First Lien        No          YES        10YRIO              60
   16791079              1           First Lien        No          YES        10YRIO              60
   16791085              1           First Lien        No          YES        10YRIO              60
   16791086              1           First Lien        No          YES        10YRIO              60
   16791087              1           First Lien        No          YES        10YRIO              60
   16791116              1           First Lien        No          YES        10YRIO              60
   16791127              1           First Lien        No          YES        10YRIO              60
   16791141              1           First Lien        No          YES        10YRIO              60
   16798847              1           First Lien        No          YES        10YRIO              60
   16798856              1           First Lien        No          YES        10YRIO              60
   16798868              1           First Lien        No          YES        10YRIO              60
   16798869              1           First Lien        No          YES        10YRIO              60
   16798883              1           First Lien        No          YES        10YRIO              60
   16798888              1           First Lien        No          YES        10YRIO              60
   16798892              1           First Lien        No          YES        10YRIO              60
   16798893              1           First Lien        No          YES        10YRIO              60
   16798898              1           First Lien        No          YES        10YRIO              60
   16798903              1           First Lien        No          YES        10YRIO              60
   16798907              1           First Lien        No          YES        10YRIO              60
   16798912              1           First Lien        No          YES        10YRIO              60
   16801425              1           First Lien        No          YES        10YRIO              60
   16801430              1           First Lien        No          YES        10YRIO              60
   16801431              1           First Lien        No          YES        10YRIO              60
   16791149              1           First Lien        No          YES        10YRIO              60
   16791157              1           First Lien        No          YES        10YRIO              60
   16791185              1           First Lien        No          YES        10YRIO              60
   16791195              1           First Lien        No          YES        10YRIO              60
   16798170              1           First Lien        No          YES        10YRIO              60
   16798230              1           First Lien        No          YES        10YRIO              60
   16798235              1           First Lien        No          YES        10YRIO              60
   16798279              1           First Lien        No          YES        10YRIO              60
   16798282              1           First Lien        No          YES        10YRIO              60
   16798308              1           First Lien        No          YES        10YRIO              60
   16798338              1           First Lien        No          YES        10YRIO              60
   16798346              1           First Lien        No          YES        10YRIO              60
   16798395              1           First Lien        No          YES        10YRIO              60
   16798400              1           First Lien        No          YES        10YRIO              60
   16798405              1           First Lien        No          YES        10YRIO              60
   16801504              1           First Lien        No          YES        10YRIO              60
   16798467              1           First Lien        No          YES        10YRIO              60
   16798544              1           First Lien        No          YES        10YRIO              60
   16798607              1           First Lien        No          YES        10YRIO              60
   16798609              1           First Lien        No          YES        10YRIO              60
   16798610              1           First Lien        No          YES        10YRIO              60
   16801630              1           First Lien        No          YES        10YRIO              60
   16798638              1           First Lien        No          YES        10YRIO              60
   16798673              1           First Lien        No          YES        10YRIO              60
   16798685              1           First Lien        No          YES        10YRIO              60
   16798748              1           First Lien        No          YES        10YRIO              60
   16798758              1           First Lien        No          YES        10YRIO              60
   16788792              1           First Lien        No          YES        10YRIO              60
   16788840              1           First Lien        No          YES        10YRIO              60
   16788843              1           First Lien        No          YES        10YRIO              60
   16788880              1           First Lien        No          YES        10YRIO              60
   16788927              1           First Lien        No          YES        10YRIO              60
   16788956              1           First Lien        No          YES        10YRIO              60
   16788975              1           First Lien        No          YES        10YRIO              60
   16789004              1           First Lien        No          YES        10YRIO              60
   16789016              1           First Lien        No          YES        10YRIO              60
   16789033              1           First Lien        No          YES        10YRIO              60
   16790733              1           First Lien        No          YES        10YRIO              60
   16789083              1           First Lien        No          YES        10YRIO              60
   16789087              1           First Lien        No          YES        10YRIO              60
   16790341              1           First Lien        No          YES        10YRIO              60
   16790382              1           First Lien        No          YES        10YRIO              60
   16790743              1           First Lien        No          YES        10YRIO              60
   16790786              1           First Lien        No          YES        10YRIO              60
   16790792              1           First Lien        No          YES        10YRIO              60
   16790413              1           First Lien        No          YES        10YRIO              60
   16790439              1           First Lien        No          YES        10YRIO              60
   16790803              1           First Lien        No          YES        10YRIO              60
   16790809              1           First Lien        No          YES        10YRIO              60
   16790812              1           First Lien        No          YES        10YRIO              60
   16790868              1           First Lien        No          YES        10YRIO              60
   16790872              1           First Lien        No          YES        10YRIO              60
   16790880              1           First Lien        No          YES        10YRIO              60
   16790884              1           First Lien        No          YES        10YRIO              60
   16790893              1           First Lien        No          YES        10YRIO              60
   16790896              1           First Lien        No          YES        10YRIO              60
   16790901              1           First Lien        No          YES        10YRIO              60
   16790915              1           First Lien        No          YES        10YRIO              60
   16790919              1           First Lien        No          YES        10YRIO              60
   16790941              1           First Lien        No          YES        10YRIO              60
   16790954              1           First Lien        No          YES        10YRIO              60
   16790956              1           First Lien        No          YES        10YRIO              60
   16790498              1           First Lien        No          YES        10YRIO              60
   16790506              1           First Lien        No          YES        10YRIO              60
   16790514              1           First Lien        No          YES        10YRIO              60
   16790526              1           First Lien        No          YES        10YRIO              60
   16790531              1           First Lien        No          YES        10YRIO              60
   16790540              1           First Lien        No          YES        10YRIO              60
   16790552              1           First Lien        No          YES        10YRIO              60
   16790566              1           First Lien        No          YES        10YRIO              60
   16790995              1           First Lien        No          YES        10YRIO              60
   16791010              1           First Lien        No          YES        10YRIO              60
   16791016              1           First Lien        No          YES        10YRIO              60
   16790576              1           First Lien        No          YES        10YRIO              60
   16790585              1           First Lien        No          YES        10YRIO              60
   16790597              1           First Lien        No          YES        10YRIO              61
   16790598              1           First Lien        No          YES        10YRIO              60
   16790609              1           First Lien        No          YES        10YRIO              60
   16790637              1           First Lien        No          YES        10YRIO              60
   16790667              1           First Lien        No          YES        10YRIO              60
   16781358              1           First Lien        No          YES        10YRIO              60
   16781371              1           First Lien        No          YES        10YRIO              60
   16781455              1           First Lien        No          YES        10YRIO              60
   16781460              1           First Lien        No          YES        10YRIO              60
   16781463              1           First Lien        No          YES        10YRIO              60
   16784559              1           First Lien        No          YES        10YRIO              60
   16784584              1           First Lien        No          YES        10YRIO              60
   16784588              1           First Lien        No          YES        10YRIO              60
   16785041              1           First Lien        No          YES        10YRIO              60
   16784645              1           First Lien        No          YES        10YRIO              60
   16784656              1           First Lien        No          YES        10YRIO              60
   16784664              1           First Lien        No          YES        10YRIO              60
   16784706              1           First Lien        No          YES        10YRIO              60
   16784724              1           First Lien        No          YES        10YRIO              60
   16784728              1           First Lien        No          YES        10YRIO              60
   16784743              1           First Lien        No          YES        10YRIO              60
   16784758              1           First Lien        No          YES        10YRIO              60
   16784766              1           First Lien        No          YES        10YRIO              60
   16784806              1           First Lien        No          YES        10YRIO              60
   16784807              1           First Lien        No          YES        10YRIO              60
   16784819              1           First Lien        No          YES        10YRIO              60
   16784884              1           First Lien        No          YES        10YRIO              60
   16788566              1           First Lien        No          YES        10YRIO              60
   16784910              1           First Lien        No          YES        10YRIO              60
   16784914              1           First Lien        No          YES        10YRIO              60
   16784918              1           First Lien        No          YES        10YRIO              60
   16784957              1           First Lien        No          YES        10YRIO              60
   16788596              1           First Lien        No          YES        10YRIO              60
   16788600              1           First Lien        No          YES        10YRIO              60
   16788613              1           First Lien        No          YES        10YRIO              60
   16788635              1           First Lien        No          YES        10YRIO              60
   16788643              1           First Lien        No          YES        10YRIO              60
   16785018              1           First Lien        No          YES        10YRIO              60
   16785028              1           First Lien        No          YES        10YRIO              60
   16788702              1           First Lien        No          YES        10YRIO              60
   16780939              1           First Lien        No          YES        10YRIO              60
   16780967              1           First Lien        No          YES        10YRIO              60
   16781046              1           First Lien        No          YES        10YRIO              60
   16778837              1           First Lien        No          YES        10YRIO              60
   16778846              1           First Lien        No          YES        10YRIO              60
   16781055              1           First Lien        No          YES        10YRIO              60
   16781065              1           First Lien        No          YES        10YRIO              60
   16781077              1           First Lien        No          YES        10YRIO              60
   16778873              1           First Lien        No          YES        10YRIO              60
   16778908              1           First Lien        No          YES        10YRIO              60
   16778934              1           First Lien        No          YES        10YRIO              60
   16781181              1           First Lien        No          YES        10YRIO              60
   16781183              1           First Lien        No          YES        10YRIO              60
   16781218              1           First Lien        No          YES        10YRIO              60
   16781290              1           First Lien        No          YES        10YRIO              60
   16781311              1           First Lien        No          YES        10YRIO              60
   16781329              1           First Lien        No          YES        10YRIO              60
   16779037              1           First Lien        No          YES        10YRIO              60
   16779074              1           First Lien        No          YES        10YRIO              60
   16779075              1           First Lien        No          YES        10YRIO              60
   16779097              1           First Lien        No          YES        10YRIO              60
   16780688              1           First Lien        No          YES        10YRIO              60
   16780839              1           First Lien        No          YES        10YRIO              60
   16780862              1           First Lien        No          YES        10YRIO              60
   16780884              1           First Lien        No          YES        10YRIO              60
   16776842              1           First Lien        No          YES        10YRIO              60
   16776894              1           First Lien        No          YES        10YRIO              60
   16778282              1           First Lien        No          YES        10YRIO              60
   16776925              1           First Lien        No          YES        10YRIO              60
   16776963              1           First Lien        No          YES        10YRIO              60
   16777013              1           First Lien        No          YES        10YRIO              60
   16777048              1           First Lien        No          YES        10YRIO              60
   16778308              1           First Lien        No          YES        10YRIO              60
   16778319              1           First Lien        No          YES        10YRIO              60
   16778345              1           First Lien        No          YES        10YRIO              60
   16778423              1           First Lien        No          YES        10YRIO              60
   16778490              1           First Lien        No          YES        10YRIO              60
   16778541              1           First Lien        No          YES        10YRIO              60
   16778545              1           First Lien        No          YES        10YRIO              60
   16778565              1           First Lien        No          YES        10YRIO              60
   16777222              1           First Lien        No          YES        10YRIO              60
   16778680              1           First Lien        No          YES        10YRIO              60
   16778251              1           First Lien        No          YES        10YRIO              60
   16775073              1           First Lien        No          YES        10YRIO              60
   16775103              1           First Lien        No          YES        10YRIO              60
   16775132              1           First Lien        No          YES        10YRIO              60
   16775626              1           First Lien        No          YES        10YRIO              60
   16775194              1           First Lien        No          YES        10YRIO              60
   16775195              1           First Lien        No          YES        10YRIO              60
   16775277              1           First Lien        No          YES        10YRIO              60
   16775309              1           First Lien        No          YES        10YRIO              60
   16776526              1           First Lien        No          YES        10YRIO              60
   16776693              1           First Lien        No          YES        10YRIO              60
   16775447              1           First Lien        No          YES        10YRIO              60
   16775510              1           First Lien        No          YES        10YRIO              60
   16776777              1           First Lien        No          YES        10YRIO              60
   16776780              1           First Lien        No          YES        10YRIO              60
   16772050              1           First Lien        No          YES        10YRIO              60
   16772248              1           First Lien        No          YES        10YRIO              60
   16772403              1           First Lien        No          YES        10YRIO              60
   16774902              1           First Lien        No          YES        10YRIO              60
   16774925              1           First Lien        No          YES        10YRIO              60
   16772471              1           First Lien        No          YES        10YRIO              60
   16772509              1           First Lien        No          YES        10YRIO              60
   16772603              1           First Lien        No          YES        10YRIO              60
   16772626              1           First Lien        No          YES        10YRIO              60
   16772630              1           First Lien        No          YES        10YRIO              60
   16772639              1           First Lien        No          YES        10YRIO              60
   16774947              1           First Lien        No          YES        10YRIO              60
   16774955              1           First Lien        No          YES        10YRIO              60
   16774989              1           First Lien        No          YES        10YRIO              60
   16775006              1           First Lien        No          YES        10YRIO              60
   16774810              1           First Lien        No          YES        10YRIO              60
   16770719              1           First Lien        No          YES        10YRIO              60
   16770742              1           First Lien        No          YES        10YRIO              60
   16770784              1           First Lien        No          YES        10YRIO              60
   16770826              1           First Lien        No          YES        10YRIO              60
   16770829              1           First Lien        No          YES        10YRIO              60
   16770954              1           First Lien        No          YES        10YRIO              60
   16770957              1           First Lien        No          YES        10YRIO              60
   16770959              1           First Lien        No          YES        10YRIO              60
   16771036              1           First Lien        No          YES        10YRIO              60
   16771047              1           First Lien        No          YES        10YRIO              60
   16771054              1           First Lien        No          YES        10YRIO              60
   16771060              1           First Lien        No          YES        10YRIO              60
   16771090              1           First Lien        No          YES        10YRIO              60
   16771232              1           First Lien        No          YES        10YRIO              60
   16771249              1           First Lien        No          YES        10YRIO              60
   16771259              1           First Lien        No          YES        10YRIO              60
   16771367              1           First Lien        No          YES        10YRIO              60
   16771759              1           First Lien        No          YES        10YRIO              60
   16771923              1           First Lien        No          YES        10YRIO              60
   16771811              1           First Lien        No          YES        10YRIO              60
   16765325              1           First Lien        No          YES        10YRIO              60
   16765337              1           First Lien        No          YES        10YRIO              60
   16765369              1           First Lien        No          YES        10YRIO              60
   16765390              1           First Lien        No          YES        10YRIO              60
   16768138              1           First Lien        No          YES        10YRIO              60
   16768209              1           First Lien        No          YES        10YRIO              60
   16768211              1           First Lien        No          YES        10YRIO              60
   16768223              1           First Lien        No          YES        10YRIO              60
   16768228              1           First Lien        No          YES        10YRIO              60
   16768266              1           First Lien        No          YES        10YRIO              60
   16765456              1           First Lien        No          YES        10YRIO              60
   16765459              1           First Lien        No          YES        10YRIO              60
   16768278              1           First Lien        No          YES        10YRIO              60
   16768388              1           First Lien        No          YES        10YRIO              60
   16768401              1           First Lien        No          YES        10YRIO              60
   16768475              1           First Lien        No          YES        10YRIO              60
   16768498              1           First Lien        No          YES        10YRIO              60
   16770557              1           First Lien        No          YES        10YRIO              60
   16767996              1           First Lien        No          YES        10YRIO              60
   16768009              1           First Lien        No          YES        10YRIO              60
   16768053              1           First Lien        No          YES        10YRIO              60
   16770715              1           First Lien        No          YES        10YRIO              60
   16729914              1           First Lien        No          YES        10YRIO              60
   16729941              1           First Lien        No          YES        10YRIO              60
   16732094              1           First Lien        No          YES        10YRIO              60
   16731682              1           First Lien        No          YES        10YRIO              60
   16731723              1           First Lien        No          YES        10YRIO              60
   16732138              1           First Lien        No          YES        10YRIO              60
   16765097              1           First Lien        No          YES        10YRIO              60
   16765171              1           First Lien        No          YES        10YRIO              60
   16728724              1           First Lien        No          YES        10YRIO              60
   16728340              1           First Lien        No          YES        10YRIO              60
   16728458              1           First Lien        No          YES        10YRIO              60
   16728598              1           First Lien        No          YES        10YRIO              60
   16722202              1           First Lien        No          YES        10YRIO              60
   16723124              1           First Lien        No          YES        10YRIO              60
   16723273              1           First Lien        No          YES        10YRIO              60
   16723498              1           First Lien        No          YES        10YRIO              60
   16723513              1           First Lien        No          YES        10YRIO              60
   16718245              1           First Lien        No          YES        10YRIO              60
   16718304              1           First Lien        No          YES        10YRIO              60
   16718380              1           First Lien        No          YES        10YRIO              60
   16721791              1           First Lien        No          YES        10YRIO              60
   16718910              1           First Lien        No          YES        10YRIO              60
   16714995              1           First Lien        No          YES        10YRIO              60
   16715126              1           First Lien        No          YES        10YRIO              60
   16717463              1           First Lien        No          YES        10YRIO              60
   16715243              1           First Lien        No          YES        10YRIO              60
   16715271              1           First Lien        No          YES        10YRIO              60
   16711318              1           First Lien        No          YES        10YRIO              60
   16711373              1           First Lien        No          YES        10YRIO              60
   16713700              1           First Lien        No          YES        10YRIO              60
   16713712              1           First Lien        No          YES        10YRIO              60
   16714777              1           First Lien        No          YES        10YRIO              60
   16714778              1           First Lien        No          YES        10YRIO              60
   16713826              1           First Lien        No          YES        10YRIO              60
   16713887              1           First Lien        No          YES        10YRIO              60
   16713964              1           First Lien        No          YES        10YRIO              60
   16713966              1           First Lien        No          YES        10YRIO              60
   16710118              1           First Lien        No          YES        10YRIO              60
   16710823              1           First Lien        No          YES        10YRIO              60
   16711187              1           First Lien        No          YES        10YRIO              60
   16707812              1           First Lien        No          YES        10YRIO              60
   16709701              1           First Lien        No          YES        10YRIO              60
   16709704              1           First Lien        No          YES        10YRIO              60
   16709782              1           First Lien        No          YES        10YRIO              60
   16708323              1           First Lien        No          YES        10YRIO              60
   16706704              1           First Lien        No          YES        10YRIO              60
   16704069              1           First Lien        No          YES        10YRIO              60
   16704188              1           First Lien        No          YES        10YRIO              60
   16704605              1           First Lien        No          YES        10YRIO              60
   16697857              1           First Lien        No          YES        10YRIO              60
   16697883              1           First Lien        No          YES        10YRIO              60
   17004482              1           First Lien        No          YES        10YRIO              60
   16984298              1           First Lien        No          YES        10YRIO              60
   16984332              1           First Lien        No          YES        10YRIO              60
   16991065              1           First Lien        No          YES        10YRIO              60
   16994760              1           First Lien        No          YES        10YRIO              60
   16994771              1           First Lien        No          YES        10YRIO              60
   16994832              1           First Lien        No          YES        10YRIO              60
   16997779              1           First Lien        No          YES        10YRIO              60
   16997847              1           First Lien        No          YES        10YRIO              60
   16843906              1           First Lien        No          YES        10YRIO              60
   16912743              1           First Lien        No          YES        10YRIO              60
   16912799              1           First Lien        No          YES        10YRIO              60




--------------------------------------------------------------------------------




   LOAN_SEQ         AMORT_TERM1        PORTFOLIO      PREPAY      PP_DESC        PP_HARD_SOFT
   16651715             360              AFL2           Yes         6MPP             Hard
   16650504             360              AFL2           Yes        36MPP             Combo
   16649940             360              AFL2           Yes        36MPP             Combo
   16695760             360              WALN           No         No PP             NoPP
   16839543             360              WALN           Yes        36MPP             Combo
   16839549             360              WALN           Yes        12MPP             Hard
   16814155             360              AFL2           No         No PP             NoPP
   16839572             360              WALN           Yes         4MPP             Hard
   16839574             360              WALN           Yes        12MPP             Hard
   16839578             360              WALN           Yes        24MPP             Combo
   16839581             360              WALN           Yes        12MPP             Hard
   16839589             360              WALN           Yes        36MPP             Combo
   16839597             360              WALN           Yes        24MPP             Combo
   16965551             360              AFL2           Yes        36MPP             Combo
   16851213             360              AFL2           Yes        36MPP             Combo
   16851235             360              AFL2           Yes        36MPP             Combo
   16788438             360              AFL2           Yes        36MPP             Combo
   16851240             360              AFL2           No         No PP             NoPP
   16851164             360              AFL2           No         No PP             NoPP
   16709175             360              WALN           Yes        12MPP             Hard
   16851178             360              AFL2           No         No PP             NoPP
   16851186             360              AFL2           Yes        36MPP             Combo
   16835154             360              WALN           Yes        12MPP             Hard
   16835155             360              WALN           Yes        36MPP             Combo
   16778913             360              AFL2           Yes        36MPP             Combo
   16835160             360              WALN           Yes        36MPP             Combo
   16835162             360              WALN           Yes        36MPP             Combo
   16978516             360              WALN           Yes        36MPP             Combo
   16978531             360              WALN           Yes        36MPP             Combo
   16786991             360              WALN           Yes        36MPP             Combo
   16978569             360              WALN           Yes        12MPP             Hard
   16809723             360              AFL2           No         No PP             NoPP
   16856219             360              WALN           Yes        12MPP             Hard
   16978594             360              WALN           Yes        36MPP             Combo
   16775315             360              AFL2           No         No PP             NoPP
   16856235             360              WALN           Yes        36MPP             Combo
   16856238             360              WALN           Yes        36MPP           Soft/Unk
   16729568             360              AFL2           No         No PP             NoPP
   16856253             360              WALN           Yes        36MPP             Combo
   16768052             360              AFL2           Yes        36MPP             Combo
   16768055             360              AFL2           No         No PP             NoPP
   16839505             360              WALN           Yes        36MPP             Combo
   16839510             360              WALN           Yes        12MPP             Hard
   16839513             360              WALN           Yes        12MPP             Hard
   16839520             360              WALN           Yes        12MPP             Hard
   16839523             360              WALN           Yes        24MPP             Combo
   16693632             360              AFL2           Yes        36MPP             Combo
   16839449             360              WALN           Yes        36MPP             Combo
   16974153             360              AFL2           No         No PP             NoPP
   16839451             360              WALN           Yes        24MPP             Combo
   16839452             360              WALN           Yes        12MPP             Hard
   16839461             360              WALN           Yes        36MPP             Combo
   16839465             360              WALN           Yes        36MPP             Combo
   16847494             360              AFL2           Yes        36MPP             Combo
   16847497             360              AFL2           Yes        36MPP             Combo
   16812611             360              WALN           Yes        36MPP             Combo
   16835065             360              WALN           Yes        12MPP             Hard
   16665209             360              WALN           Yes        12MPP             Hard
   16978401             360              WALN           Yes        36MPP             Combo
   16827054             360              AFL2           Yes         6MPP           Soft/Unk
   16665217             360              WALN           Yes        12MPP             Hard
   16722971             360              WALN           Yes        12MPP             Hard
   16827057             360              AFL2           Yes        36MPP             Combo
   16803893             360              AFL2           Yes        36MPP             Combo
   16835084             360              WALN           Yes        12MPP             Hard
   16835096             360              WALN           Yes        36MPP           Soft/Unk
   16778852             360              AFL2           Yes        36MPP             Combo
   16819064             360              AFL2           Yes        36MPP             Combo
   16791203             360              AFL2           Yes        36MPP             Combo
   16832922             360              AFL2           No         No PP             NoPP
   16790515             360              AFL2           No         No PP             NoPP
   16856151             360              WALN           Yes        36MPP             Combo
   16847407             360              WALN           Yes        36MPP             Combo
   16847416             360              WALN           Yes         4MPP             Hard
   16847418             360              WALN           Yes        36MPP             Combo
   16856167             360              WALN           Yes        36MPP             Combo
   16809676             360              AFL2           Yes        36MPP             Combo
   16839406             360              WALN           Yes        36MPP             Combo
   16809688             360              AFL2           Yes        36MPP             Combo
   16856190             360              WALN           Yes        24MPP             Combo
   16803821             360              AFL2           Yes         6MPP             Hard
   16835008             360              WALN           Yes        12MPP             Hard
   16971952             360              WALN           Yes         4MPP             Hard
   16851061             360              AFL2           No         No PP             NoPP
   16835024             360              WALN           Yes        12MPP             Hard
   16971972             360              WALN           Yes        36MPP             Combo
   16851085             360              AFL2           Yes        36MPP             Combo
   16827029             360              AFL2           Yes        12MPP           Soft/Unk
   16838689             360              AFL2           Yes         6MPP             Hard
   16803803             360              AFL2           No         No PP             NoPP
   16812563             360              WALN           Yes        36MPP             Combo
   16812564             360              WALN           Yes        36MPP             Combo
   16845990             360              AFL2           No         No PP             NoPP
   16684884             360              AFL2           Yes        36MPP             Combo
   16812542             360              WALN           Yes        12MPP             Hard
   16812546             360              WALN           Yes        12MPP             Hard
   16965365             360              AFL2           No         No PP             NoPP
   16971929             360              WALN           Yes        12MPP             Hard
   16832838             360              AFL2           No         No PP             NoPP
   16858997             360              WALN           Yes        12MPP             Hard
   16832860             360              AFL2           Yes        36MPP             Combo
   16848011             360              AFL2           Yes         6MPP             Hard
   16728630             360              AFL2           Yes        36MPP             Combo
   16791163             360              AFL2           Yes        36MPP             Combo
   16791168             360              AFL2           Yes        36MPP             Combo
   16847301             360              WALN           Yes        36MPP             Combo
   16847303             360              WALN           Yes        36MPP             Combo
   16847308             360              WALN           Yes        12MPP             Hard
   16848039             360              AFL2           No         No PP             NoPP
   16809573             360              AFL2           Yes        12MPP             Hard
   16848058             360              AFL2           Yes        36MPP             Combo
   16848060             360              AFL2           Yes        36MPP             Combo
   16847335             360              WALN           Yes        12MPP             Hard
   16847341             360              WALN           Yes        36MPP             Combo
   16847346             360              WALN           Yes        36MPP             Combo
   16727953             360              WALN           Yes         4MPP             Hard
   16847347             360              WALN           Yes         4MPP             Hard
   16847349             360              WALN           Yes        12MPP             Hard
   16847351             360              WALN           Yes        12MPP             Hard
   16838606             360              AFL2           Yes        36MPP             Combo
   16848098             360              AFL2           Yes        36MPP             Combo
   16838620             360              AFL2           No         No PP             NoPP
   16965307             360              AFL2           Yes        36MPP             Combo
   16838776             360              AFL2           No         No PP             NoPP
   16838781             360              AFL2           No         No PP             NoPP
   16851122             360              AFL2           Yes        36MPP             Combo
   16851126             360              AFL2           Yes        36MPP             Combo
   16812653             360              WALN           Yes        36MPP             Combo
   16851132             360              AFL2           No         No PP             NoPP
   16851133             360              AFL2           No         No PP             NoPP
   16812663             360              WALN           Yes        12MPP             Hard
   16812665             360              WALN           Yes        12MPP             Hard
   16835106             360              WALN           Yes        36MPP             Combo
   16851153             360              AFL2           Yes        36MPP             Combo
   16965245             360              AFL2           Yes        36MPP             Combo
   16838562             360              WALN           Yes        36MPP             Combo
   16838563             360              WALN           Yes        12MPP             Hard
   16764936             360              WALN           Yes        36MPP             Combo
   16838565             360              WALN           Yes        36MPP             Combo
   16764938             360              WALN           Yes        12MPP             Hard
   16980560             360              AFL2           Yes        36MPP             Combo
   16845863             360              AFL2           Yes        36MPP             Combo
   16989938             360              WALN           Yes        12MPP             Hard
   16812441             360              WALN           Yes        36MPP             Combo
   16812447             360              WALN           Yes        36MPP             Combo
   16971828             360              WALN           Yes        24MPP             Combo
   16812458             360              WALN           Yes        36MPP             Combo
   16812459             360              WALN           Yes        36MPP             Combo
   16845890             360              AFL2           No         No PP             NoPP
   16845893             360              AFL2           No         No PP             NoPP
   16803720             360              AFL2           No         No PP             NoPP
   16965296             360              AFL2           No         No PP             NoPP
   16859604             360              AFL2           Yes        36MPP             Combo
   16971885             360              WALN           Yes        24MPP             Combo
   16971889             360              WALN           Yes        12MPP             Hard
   16971893             360              WALN           Yes        36MPP             Combo
   16859643             360              AFL2           Yes        36MPP             Combo
   16858929             360              WALN           Yes        36MPP           Soft/Unk
   16858942             360              WALN           Yes        24MPP             Combo
   16858950             360              WALN           Yes        36MPP             Combo
   16858953             360              WALN           Yes        36MPP             Combo
   16858966             360              WALN           Yes        36MPP             Combo
   16826174             360              WALN           Yes        12MPP             Hard
   16858888             360              WALN           Yes        36MPP             Combo
   16809420             360              AFL2           Yes        36MPP             Combo
   16826191             360              WALN           Yes        36MPP             Combo
   16832756             360              AFL2           Yes        36MPP             Combo
   16826197             360              WALN           Yes         4MPP             Hard
   16826198             360              WALN           Yes        36MPP             Combo
   16858892             360              WALN           Yes         4MPP             Hard
   16858899             360              WALN           Yes        36MPP           Soft/Unk
   16790315             360              WALN           Yes        24MPP             Combo
   16791050             360              AFL2           Yes         6MPP             Hard
   16791061             360              AFL2           No         No PP             NoPP
   16791067             360              AFL2           No         No PP             NoPP
   16832783             360              AFL2           No         No PP             NoPP
   16847210             360              WALN           Yes         4MPP             Hard
   16847219             360              WALN           Yes        12MPP             Hard
   16809478             360              AFL2           No         No PP             NoPP
   16847227             360              WALN           Yes        12MPP             Hard
   16839215             360              AFL2           No         No PP             NoPP
   16839217             360              AFL2           Yes        12MPP             Hard
   16968877             360              AFL2           No         No PP             NoPP
   16839224             360              AFL2           Yes        36MPP             Combo
   16839230             360              AFL2           No         No PP             NoPP
   16847258             360              WALN           Yes        12MPP             Hard
   16847267             360              WALN           Yes        36MPP             Combo
   16838520             360              WALN           Yes        12MPP             Hard
   16772915             360              WALN           Yes        36MPP             Combo
   16847277             360              WALN           Yes        36MPP             Combo
   16965213             360              AFL2           Yes        36MPP             Combo
   16845824             360              AFL2           No         No PP             NoPP
   16965220             360              AFL2           Yes        36MPP             Combo
   16965221             360              AFL2           Yes        12MPP             Hard
   16847290             360              WALN           Yes        36MPP             Combo
   16838653             360              AFL2           Yes        36MPP             Combo
   16839383             360              WALN           Yes        36MPP             Combo
   16838663             360              AFL2           Yes        36MPP             Hard
   16826140             360              WALN           Yes        12MPP             Hard
   16802987             360              WALN           Yes        36MPP             Combo
   16859587             360              AFL2           Yes        12MPP             Hard
   16791005             360              AFL2           Yes        12MPP             Hard
   16826160             360              WALN           Yes        12MPP             Hard
   16832728             360              WALN           Yes        36MPP             Combo
   16838402             360              WALN           Yes        36MPP           Soft/Unk
   16838406             360              WALN           Yes        36MPP             Combo
   16838414             360              WALN           Yes        36MPP             Combo
   16765518             360              AFL2           Yes        36MPP             Combo
   16838419             360              WALN           Yes        36MPP             Combo
   16838420             360              WALN           Yes        36MPP             Combo
   16838428             360              WALN           Yes        12MPP             Hard
   16839158             360              AFL2           Yes        36MPP             Combo
   16847179             360              WALN           Yes        12MPP             Hard
   16732108             360              AFL2           Yes        36MPP             Combo
   16814073             360              AFL2           No         No PP             NoPP
   16839482             360              WALN           Yes         4MPP             Hard
   16839486             360              WALN           Yes        12MPP             Hard
   16812627             360              WALN           Yes        12MPP             Hard
   16839497             360              WALN           Yes        36MPP             Combo
   16847373             360              WALN           Yes        36MPP             Combo
   16965312             360              AFL2           Yes        36MPP             Combo
   16847381             360              WALN           Yes        36MPP             Combo
   16845925             360              AFL2           No         No PP             NoPP
   16847385             360              WALN           Yes        12MPP             Hard
   16847387             360              WALN           Yes        36MPP             Combo
   16812508             360              WALN           Yes        24MPP             Combo
   16847391             360              WALN           Yes        36MPP             Combo
   16965329             360              AFL2           Yes        36MPP             Combo
   16847393             360              WALN           Yes        36MPP             Combo
   16847394             360              WALN           Yes        12MPP             Hard
   16845837             360              AFL2           No         No PP             NoPP
   16812423             360              WALN           Yes        36MPP             Combo
   16826015             360              WALN           Yes        12MPP             Hard
   16826016             360              WALN           Yes        12MPP             Hard
   16833307             360              AFL2           Yes        12MPP             Hard
   16833318             360              AFL2           Yes        36MPP             Combo
   16833323             360              AFL2           Yes        12MPP             Hard
   16707372             360              WALN           Yes        36MPP             Combo
   16826037             360              WALN           Yes        12MPP             Hard
   16832603             360              WALN           Yes        36MPP             Combo
   16826047             360              WALN           Yes        36MPP           Soft/Unk
   16962992             360              AFL2           Yes        36MPP             Combo
   16802891             360              WALN           Yes        12MPP             Hard
   16833349             360              AFL2           No         No PP             NoPP
   16826062             360              WALN           Yes         4MPP             Hard
   16832626             360              WALN           Yes        12MPP             Hard
   16826075             360              WALN           Yes         4MPP             Hard
   16826077             360              WALN           Yes        36MPP             Combo
   16826084             360              WALN           Yes        12MPP             Hard
   16790201             360              WALN           Yes        36MPP             Combo
   16826092             360              WALN           Yes        36MPP             Combo
   16809331             360              AFL2           Yes        36MPP             Combo
   16809339             360              AFL2           Yes        36MPP             Combo
   16832669             360              WALN           Yes        36MPP             Combo
   16809340             360              AFL2           Yes        36MPP             Combo
   16823927             360              AFL2           Yes         6MPP             Hard
   16809352             360              AFL2           Yes        36MPP             Combo
   16832689             360              WALN           Yes        36MPP             Combo
   16997782             360              WALN           Yes        36MPP             Combo
   16965097             360              WALN           Yes        12MPP             Hard
   16764796             360              WALN           Yes        12MPP             Hard
   16811562             360              WALN           Yes        36MPP             Combo
   16811563             360              WALN           Yes        12MPP             Hard
   16859400             360              AFL2           No         No PP             NoPP
   16859401             360              AFL2           No         No PP             NoPP
   16811567             360              WALN           Yes        36MPP             Combo
   16787232             360              WALN           Yes        24MPP             Combo
   17004460             360              WALN           Yes        36MPP             Combo
   16859410             360              AFL2           Yes        36MPP             Combo
   16731386             360              WALN           Yes        36MPP             Combo
   16811577             360              WALN           Yes        24MPP             Combo
   16859413             360              AFL2           No         No PP             NoPP
   16811585             360              WALN           Yes        36MPP             Combo
   16859422             360              AFL2           Yes        12MPP             Hard
   16811589             360              WALN           Yes        36MPP             Combo
   16962949             360              AFL2           No         No PP             NoPP
   16826010             360              WALN           Yes        36MPP             Combo
   16691815             360              WALN           Yes        36MPP             Combo
   16838346             360              WALN           Yes        36MPP             Combo
   16838351             360              WALN           Yes        12MPP             Hard
   16852935             360              AFL2           Yes        12MPP             Hard
   16838355             360              WALN           Yes        36MPP             Combo
   16852946             360              AFL2           Yes        36MPP             Combo
   16965050             360              WALN           Yes        12MPP             Hard
   16965053             360              WALN           Yes        36MPP             Combo
   16852958             360              AFL2           No         No PP             NoPP
   16838379             360              WALN           Yes        36MPP             Combo
   16965060             360              WALN           Yes        12MPP             Hard
   16852964             360              AFL2           No         No PP             NoPP
   16772774             360              WALN           Yes        12MPP             Hard
   16838391             360              WALN           Yes        36MPP             Combo
   16772782             360              WALN           Yes        12MPP             Hard
   16838395             360              WALN           Yes        36MPP             Combo
   16691867             360              WALN           Yes        36MPP             Combo
   16852979             360              AFL2           No         No PP             NoPP
   16715303             360              AFL2           No         No PP             NoPP
   16787201             360              WALN           Yes        36MPP             Combo
   16845691             360              AFL2           Yes        36MPP             Combo
   16803695             360              AFL2           Yes        36MPP             Combo
   16859551             360              AFL2           Yes        36MPP             Combo
   16859554             360              AFL2           No         No PP             NoPP
   16838451             360              WALN           Yes        36MPP             Combo
   16839187             360              AFL2           No         No PP             NoPP
   16997833             360              WALN           Yes        36MPP             Combo
   16838469             360              WALN           Yes        36MPP             Combo
   16838478             360              WALN           Yes        36MPP             Combo
   16997856             360              WALN           Yes        12MPP             Hard
   16838480             360              WALN           Yes        36MPP             Combo
   16838483             360              WALN           Yes        12MPP             Hard
   16838485             360              WALN           Yes        12MPP             Hard
   16811634             360              WALN           Yes         4MPP             Hard
   16989878             360              WALN           Yes         4MPP             Hard
   16811654             360              WALN           Yes        36MPP             Combo
   16811666             360              WALN           Yes        36MPP             Combo
   16971770             360              WALN           Yes        36MPP             Combo
   16802923             360              WALN           Yes        36MPP             Combo
   16803653             360              AFL2           No         No PP             NoPP
   16802927             360              WALN           Yes        36MPP             Combo
   16802936             360              WALN           Yes        36MPP             Combo
   16859525             360              AFL2           No         No PP             NoPP
   16826101             360              WALN           Yes        12MPP             Hard
   16826103             360              WALN           Yes        12MPP             Hard
   16826106             360              WALN           Yes        12MPP             Hard
   16826112             360              WALN           Yes        36MPP             Combo
   16826122             360              WALN           Yes        36MPP             Combo
   16826128             360              WALN           Yes        12MPP             Hard
   16852985             360              AFL2           Yes        36MPP             Combo
   16845555             360              WALN           Yes         4MPP             Hard
   16980262             360              WALN           Yes        36MPP             Combo
   16804129             360              AFL2           No         No PP             NoPP
   16838282             360              WALN           Yes        36MPP             Combo
   16980277             360              WALN           Yes        36MPP             Combo
   16838284             360              WALN           Yes        36MPP             Combo
   16852872             360              AFL2           Yes        12MPP             Hard
   16731246             360              WALN           Yes        12MPP             Hard
   16852882             360              AFL2           No         No PP             NoPP
   16691781             360              WALN           Yes        36MPP             Combo
   16804175             360              AFL2           Yes        36MPP             Combo
   16803448             360              AFL2           Yes        36MPP             Combo
   16809173             360              AFL2           No         No PP             NoPP
   16823753             360              AFL2           No         No PP             NoPP
   16823759             360              AFL2           No         No PP             NoPP
   16912699             360              WALN           Yes        36MPP             Combo
   16808463             360              WALN           Yes        36MPP             Combo
   16808469             360              WALN           Yes        36MPP             Combo
   16808486             360              WALN           Yes        12MPP             Hard
   16780621             360              WALN           Yes        36MPP             Combo
   16780625             360              WALN           Yes        12MPP             Hard
   16808490             360              WALN           Yes        36MPP             Combo
   16772608             360              AFL2           Yes         6MPP             Hard
   16845509             360              WALN           Yes        12MPP             Hard
   16838221             360              WALN           Yes        12MPP             Hard
   16845520             360              WALN           Yes        12MPP             Hard
   16838231             360              WALN           Yes        36MPP             Combo
   16838244             360              WALN           Yes        12MPP             Hard
   16780654             360              WALN           Yes        12MPP             Hard
   16838248             360              WALN           Yes        36MPP             Combo
   16845542             360              WALN           Yes        12MPP             Hard
   16838255             360              WALN           Yes        36MPP             Combo
   16845545             360              WALN           Yes        36MPP             Combo
   16845548             360              WALN           Yes        36MPP             Combo
   16968538             360              AFL2           No         No PP             NoPP
   16912685             360              WALN           Yes        36MPP             Combo
   16808441             360              WALN           Yes        12MPP             Hard
   16714473             360              WALN           Yes        12MPP             Hard
   16776919             360              AFL2           Yes        36MPP             Combo
   16832437             360              WALN           Yes        12MPP             Hard
   16784946             360              AFL2           No         No PP             NoPP
   16832441             360              WALN           Yes        36MPP             Combo
   16728207             360              WALN           Yes        36MPP             Combo
   16808400             360              WALN           Yes        36MPP             Combo
   16808401             360              WALN           Yes        36MPP             Combo
   16823719             360              AFL2           Yes        36MPP             Combo
   16808410             360              WALN           Yes        36MPP             Combo
   16823731             360              AFL2           Yes        36MPP             Combo
   16845489             360              WALN           Yes        12MPP             Hard
   16980195             360              WALN           Yes        36MPP             Combo
   16844763             360              AFL2           No         No PP             NoPP
   16852788             360              AFL2           Yes         6MPP             Hard
   16845498             360              WALN           Yes        36MPP             Combo
   16852790             360              AFL2           Yes         6MPP             Hard
   16803345             360              AFL2           Yes        36MPP             Combo
   16771894             360              AFL2           Yes        36MPP             Combo
   16839049             360              AFL2           No         No PP             NoPP
   16980318             360              WALN           Yes        36MPP             Combo
   16798854             360              AFL2           Yes         6MPP             Hard
   16967989             360              WALN           Yes        36MPP             Combo
   16838330             360              WALN           Yes         4MPP             Hard
   16838331             360              WALN           Yes        12MPP             Hard
   16838334             360              WALN           Yes        36MPP             Combo
   16839065             360              AFL2           Yes         6MPP             Hard
   16845629             360              AFL2           Yes        36MPP             Combo
   16965024             360              WALN           Yes        12MPP             Hard
   16838341             360              WALN           Yes        36MPP             Combo
   16852922             360              AFL2           No         No PP             NoPP
   16852771             360              AFL2           Yes        36MPP             Combo
   16840332             360              AFL2           Yes        36MPP             Combo
   16859314             360              AFL2           No         No PP             NoPP
   16803486             360              AFL2           No         No PP             NoPP
   16859348             360              AFL2           No         No PP             NoPP
   16859359             360              AFL2           Yes        36MPP             Combo
   16859365             360              AFL2           Yes        36MPP             Combo
   17002968             360              WALN           Yes        36MPP             Combo
   16912701             360              WALN           Yes        36MPP             Combo
   16832512             360              WALN           Yes        36MPP             Combo
   16833243             360              AFL2           Yes        12MPP             Hard
   16832514             360              WALN           Yes        36MPP             Combo
   16912709             360              WALN           Yes        12MPP             Hard
   16859382             360              AFL2           Yes        36MPP             Combo
   16912716             360              WALN           Yes        36MPP             Combo
   16912730             360              WALN           Yes        36MPP             Combo
   16912732             360              WALN           Yes        36MPP             Combo
   16833272             360              AFL2           Yes        36MPP             Combo
   16912742             360              WALN           Yes        36MPP             Combo
   16832559             360              WALN           Yes        36MPP             Combo
   16912764             360              WALN           Yes        12MPP             Hard
   16912765             360              WALN           Yes        12MPP             Hard
   16790131             360              WALN           Yes        36MPP             Combo
   16790133             360              WALN           Yes        36MPP             Combo
   16790136             360              WALN           Yes        36MPP             Combo
   16823833             360              AFL2           Yes        36MPP             Combo
   16809259             360              AFL2           Yes        36MPP             Combo
   16912786             360              WALN           Yes         4MPP             Hard
   16912797             360              WALN           Yes        36MPP             Combo
   16839010             360              AFL2           Yes        12MPP             Hard
   16798812             360              AFL2           Yes        36MPP             Combo
   16846317             360              AFL2           Yes        36MPP             Combo
   16968688             360              AFL2           No         No PP             NoPP
   16846324             360              AFL2           No         No PP             NoPP
   16790198             360              WALN           Yes        12MPP             Hard
   16798832             360              AFL2           Yes        36MPP             Combo
   16823899             360              AFL2           Yes        36MPP             Combo
   16803383             360              AFL2           No         No PP             NoPP
   16787071             360              WALN           Yes        36MPP             Combo
   16803399             360              AFL2           No         No PP             NoPP
   16859253             360              AFL2           No         No PP             NoPP
   16843984             360              WALN           Yes        36MPP             Combo
   16835968             360              AFL2           Yes        36MPP             Combo
   16778217             360              WALN           Yes        12MPP             Hard
   16835971             360              AFL2           Yes        36MPP             Combo
   16843996             360              WALN           Yes        12MPP             Hard
   16843998             360              WALN           Yes        36MPP             Combo
   16840302             360              AFL2           Yes        36MPP             Combo
   16840306             360              AFL2           Yes        36MPP             Combo
   16801803             360              AFL2           Yes        24MPP             Combo
   16835954             360              AFL2           Yes        36MPP             Combo
   16852653             360              WALN           Yes        36MPP             Combo
   16845365             360              WALN           Yes        12MPP             Hard
   16845366             360              WALN           Yes        12MPP             Hard
   16852658             360              WALN           Yes        12MPP             Hard
   16797873             360              WALN           Yes        36MPP             Combo
   16723003             360              WALN           Yes        12MPP             Hard
   16845370             360              WALN           Yes        36MPP             Combo
   16852667             360              WALN           Yes        12MPP             Hard
   16851938             360              AFL2           No         No PP             NoPP
   16730300             360              WALN           Yes        36MPP             Combo
   16851940             360              AFL2           Yes        36MPP             Combo
   16843922             360              WALN           Yes        36MPP             Combo
   16843925             360              WALN           Yes        12MPP             Hard
   16845384             360              WALN           Yes        36MPP             Combo
   16852675             360              WALN           Yes        36MPP             Combo
   16852680             360              WALN           Yes        12MPP             Hard
   16851951             360              AFL2           Yes        36MPP             Combo
   16851953             360              AFL2           Yes        36MPP             Combo
   16803229             360              WALN           Yes         4MPP             Hard
   16843941             360              WALN           Yes        36MPP             Combo
   16852696             360              AFL2           No         No PP             NoPP
   16844677             360              AFL2           Yes        36MPP             Combo
   16852698             360              AFL2           No         No PP             NoPP
   16803231             360              WALN           Yes        36MPP             Combo
   16843959             360              WALN           Yes        36MPP             Combo
   16835941             360              AFL2           Yes        36MPP             Combo
   16835946             360              AFL2           Yes        36MPP             Combo
   16844695             360              AFL2           Yes        36MPP             Combo
   16823585             360              WALN           Yes        12MPP             Hard
   16799258             360              WALN           Yes        12MPP             Hard
   16780416             360              WALN           Yes        12MPP             Hard
   16808283             360              WALN           Yes        12MPP             Hard
   16780426             360              WALN           Yes        36MPP             Combo
   16845421             360              WALN           Yes        24MPP             Combo
   16845427             360              WALN           Yes        36MPP             Combo
   16797931             360              WALN           Yes        12MPP             Hard
   16797933             360              WALN           Yes        36MPP             Combo
   16845435             360              WALN           Yes        12MPP             Hard
   16798674             360              AFL2           Yes         6MPP             Hard
   16845440             360              WALN           Yes         4MPP             Hard
   16844712             360              AFL2           Yes        36MPP             Combo
   16844718             360              AFL2           No         No PP             NoPP
   16845448             360              WALN           Yes        36MPP             Combo
   16780570             360              WALN           Yes         4MPP             Hard
   16846186             360              AFL2           Yes        36MPP             Combo
   16773290             360              WALN           Yes         4MPP             Hard
   16844735             360              AFL2           No         No PP             NoPP
   16844736             360              AFL2           No         No PP             NoPP
   16804025             360              AFL2           No         No PP             NoPP
   16844747             360              AFL2           Yes        36MPP             Combo
   16984308             360              WALN           Yes        12MPP             Hard
   16824210             360              AFL2           No         No PP             NoPP
   16824219             360              AFL2           No         No PP             NoPP
   16778189             360              WALN           Yes        36MPP             Combo
   16840265             360              AFL2           No         No PP             NoPP
   16856922             360              AFL2           Yes         6MPP             Hard
   16848906             360              WALN           Yes        12MPP             Hard
   16808200             360              WALN           Yes        36MPP             Combo
   16823513             360              WALN           Yes        12MPP             Hard
   16840280             360              AFL2           Yes        12MPP           Soft/Unk
   16840282             360              AFL2           Yes        36MPP             Combo
   16848922             360              WALN           Yes        36MPP             Combo
   16848924             360              WALN           Yes        12MPP             Hard
   16784772             360              AFL2           Yes        24MPP             Combo
   16857675             360              AFL2           No         No PP             NoPP
   16688548             360              AFL2           No         No PP             NoPP
   16808212             360              WALN           Yes         4MPP             Hard
   16823523             360              WALN           Yes        12MPP             Hard
   16824258             360              AFL2           Yes        36MPP             Combo
   16984366             360              WALN           Yes        12MPP             Hard
   16848936             360              WALN           Yes        36MPP             Combo
   16808227             360              WALN           Yes        36MPP             Combo
   16824268             360              AFL2           Yes        36MPP             Combo
   16848941             360              WALN           Yes        36MPP           Soft/Unk
   16848949             360              WALN           Yes        12MPP             Hard
   16823543             360              WALN           Yes        36MPP             Combo
   16728045             360              WALN           Yes        36MPP             Combo
   16856975             360              AFL2           Yes         6MPP             Hard
   16823551             360              WALN           Yes        36MPP             Combo
   16799226             360              WALN           Yes        36MPP             Combo
   16848961             360              WALN           Yes        36MPP             Combo
   16848965             360              WALN           Yes        36MPP             Combo
   16824296             360              AFL2           Yes        36MPP             Combo
   16823568             360              WALN           Yes        24MPP             Combo
   16808259             360              WALN           Yes        36MPP             Combo
   16848970             360              WALN           Yes        12MPP             Hard
   16848972             360              WALN           Yes        12MPP             Hard
   16851809             360              WALN           Yes        36MPP             Combo
   16852540             360              WALN           Yes        36MPP             Combo
   16851818             360              WALN           Yes        12MPP             Hard
   16851819             360              WALN           Yes        12MPP             Hard
   16843806             360              WALN           Yes        12MPP             Hard
   16851828             360              WALN           Yes        36MPP             Combo
   16989331             360              WALN           Yes        36MPP             Combo
   16843815             360              WALN           Yes        36MPP             Combo
   16853292             360              AFL2           Yes        36MPP             Combo
   16852564             360              WALN           Yes        36MPP             Combo
   16843816             360              WALN           Yes        36MPP             Combo
   16843819             360              WALN           Yes        36MPP             Combo
   16851839             360              WALN           Yes        12MPP             Hard
   16851842             360              WALN           Yes        12MPP             Hard
   16835811             360              AFL2           Yes        36MPP             Combo
   16843831             360              WALN           Yes        12MPP             Hard
   16845292             360              WALN           Yes        36MPP             Combo
   16851855             360              AFL2           No         No PP             NoPP
   16843840             360              WALN           Yes        24MPP             Combo
   16843842             360              WALN           Yes        36MPP             Combo
   16803135             360              WALN           Yes        36MPP             Combo
   16963246             360              AFL2           Yes        36MPP             Combo
   16963252             360              AFL2           No         No PP             NoPP
   16770962             360              AFL2           No         No PP             NoPP
   16843864             360              WALN           Yes        36MPP             Combo
   16803156             360              WALN           Yes        36MPP             Combo
   16843870             360              WALN           Yes         4MPP             Hard
   16845326             360              WALN           Yes        12MPP             Hard
   16852617             360              WALN           Yes        12MPP             Hard
   16852629             360              WALN           Yes        36MPP             Combo
   16851901             360              AFL2           No         No PP             NoPP
   16780464             360              WALN           Yes        36MPP             Combo
   16851907             360              AFL2           Yes        36MPP             Combo
   16844617             360              AFL2           Yes        36MPP             Combo
   16780468             360              WALN           Yes        36MPP             Combo
   16844622             360              AFL2           No         No PP             NoPP
   16772453             360              AFL2           Yes         5MPP             Hard
   16853373             360              AFL2           Yes        36MPP             Combo
   16844628             360              AFL2           Yes        36MPP             Combo
   16853378             360              AFL2           Yes        36MPP             Combo
   16843900             360              WALN           Yes        36MPP             Combo
   16823422             360              WALN           Yes        12MPP             Hard
   16773213             360              WALN           Yes         4MPP             Hard
   16808371             360              WALN           Yes        24MPP             Combo
   16806919             360              AFL2           No         No PP             NoPP
   16773220             360              WALN           Yes        12MPP             Hard
   16806924             360              AFL2           No         No PP             NoPP
   16845401             360              WALN           Yes        12MPP             Hard
   16846131             360              AFL2           Yes        36MPP             Combo
   16808390             360              WALN           Yes        36MPP             Combo
   16845407             360              WALN           Yes        12MPP             Hard
   16797912             360              WALN           Yes        24MPP           Soft/Unk
   16798644             360              AFL2           Yes        36MPP             Combo
   16980112             360              WALN           Yes        12MPP             Hard
   16980116             360              WALN           Yes        36MPP             Combo
   16980117             360              WALN           Yes        12MPP             Hard
   16780436             360              WALN           Yes        36MPP             Combo
   16730261             360              WALN           Yes        36MPP             Combo
   16803163             360              WALN           Yes        24MPP             Combo
   16859026             360              WALN           Yes        36MPP             Combo
   16819822             360              AFL2           Yes        12MPP             Hard
   16859038             360              WALN           Yes        12MPP             Hard
   16843892             360              WALN           Yes        36MPP             Combo
   16801721             360              AFL2           No         No PP             NoPP
   16713514             360              AFL2           No         No PP             NoPP
   16722264             360              AFL2           No         No PP             NoPP
   16835884             360              AFL2           Yes        36MPP             Hard
   16840201             360              AFL2           Yes        36MPP             Combo
   16835897             360              AFL2           Yes        36MPP             Combo
   16801748             360              AFL2           Yes        36MPP             Combo
   16824100             360              AFL2           No         No PP             NoPP
   16849511             360              AFL2           No         No PP             NoPP
   16857537             360              AFL2           No         No PP             NoPP
   16857540             360              AFL2           Yes        36MPP             Combo
   16856819             360              AFL2           Yes        36MPP             Combo
   16706195             360              WALN           Yes        12MPP             Hard
   16857559             360              AFL2           No         No PP             NoPP
   16823403             360              WALN           Yes        36MPP             Combo
   16968204             360              AFL2           Yes        36MPP             Combo
   16856830             360              AFL2           Yes        36MPP             Combo
   16857563             360              AFL2           Yes        36MPP             Combo
   16848816             360              WALN           Yes        12MPP             Hard
   16840189             360              AFL2           Yes        36MPP             Combo
   16856840             360              AFL2           Yes        36MPP             Combo
   16848823             360              WALN           Yes        36MPP             Combo
   16848825             360              WALN           Yes        36MPP             Combo
   16784675             360              AFL2           Yes         6MPP             Hard
   16849558             360              AFL2           Yes        36MPP             Combo
   16840127             360              AFL2           Yes         6MPP             Hard
   16857522             360              AFL2           No         No PP             NoPP
   16984209             360              WALN           Yes        36MPP             Combo
   16835706             360              AFL2           Yes         6MPP             Hard
   16835713             360              AFL2           No         No PP             NoPP
   16851757             360              WALN           Yes        36MPP             Combo
   16851766             360              WALN           Yes        36MPP             Combo
   16788960             360              AFL2           Yes        36MPP             Combo
   16843754             360              WALN           Yes         4MPP             Hard
   16851778             360              WALN           Yes        12MPP             Hard
   16803045             360              WALN           Yes        12MPP             Hard
   16851784             360              WALN           Yes        36MPP             Combo
   16963159             360              AFL2           Yes        36MPP             Combo
   16843767             360              WALN           Yes        36MPP             Combo
   16801622             360              AFL2           No         No PP             NoPP
   16819746             360              AFL2           Yes        36MPP             Combo
   16803099             360              WALN           Yes        36MPP             Combo
   16784600             360              AFL2           Yes         6MPP             Hard
   16852401             360              AFL2           Yes        36MPP             Combo
   16852402             360              AFL2           No         No PP             NoPP
   16852403             360              AFL2           Yes        36MPP             Combo
   16853133             360              AFL2           No         No PP             NoPP
   16852406             360              AFL2           No         No PP             NoPP
   16852409             360              AFL2           No         No PP             NoPP
   16852412             360              AFL2           No         No PP             NoPP
   16765003             360              WALN           Yes        12MPP             Hard
   16808189             360              WALN           Yes        36MPP             Combo
   16808190             360              WALN           Yes        36MPP             Combo
   16808199             360              WALN           Yes        36MPP             Combo
   16798443             360              AFL2           Yes        36MPP             Combo
   16853239             360              AFL2           Yes        36MPP             Combo
   16853245             360              AFL2           Yes        36MPP             Combo
   16852518             360              WALN           Yes        12MPP             Hard
   16798465             360              AFL2           No         No PP             NoPP
   16853250             360              AFL2           No         No PP             NoPP
   16765041             360              AFL2           No         No PP             NoPP
   16852522             360              WALN           Yes        12MPP             Hard
   16852525             360              WALN           Yes        12MPP             Hard
   16853261             360              AFL2           No         No PP             NoPP
   16852534             360              WALN           Yes        12MPP             Hard
   16849492             360              AFL2           No         No PP             NoPP
   16968159             360              WALN           Yes        12MPP             Hard
   16982743             360              WALN           Yes        12MPP             Hard
   16823379             360              WALN           Yes        12MPP             Hard
   16798327             360              AFL2           Yes        36MPP             Combo
   16982766             360              WALN           Yes        12MPP             Hard
   16823392             360              WALN           Yes        36MPP             Combo
   16806626             360              WALN           Yes         4MPP             Hard
   16982785             360              WALN           Yes        36MPP             Combo
   16856747             360              AFL2           Yes        36MPP             Combo
   16857477             360              AFL2           Yes        36MPP             Combo
   16824057             360              AFL2           Yes        36MPP             Combo
   16968121             360              WALN           Yes        36MPP             Combo
   16968126             360              WALN           Yes        36MPP             Combo
   16823336             360              WALN           Yes        36MPP             Combo
   16968131             360              WALN           Yes        24MPP             Combo
   16968133             360              WALN           Yes        36MPP             Combo
   16775849             360              WALN           Yes        36MPP             Combo
   16807307             360              AFL2           Yes        36MPP             Combo
   16968140             360              WALN           Yes        36MPP             Combo
   16848756             360              WALN           Yes        36MPP             Combo
   16849489             360              AFL2           Yes        36MPP             Combo
   16807310             360              AFL2           Yes         6MPP             Hard
   16807317             360              AFL2           Yes        36MPP             Combo
   16856781             360              AFL2           Yes        36MPP             Combo
   16775863             360              WALN           Yes        36MPP             Combo
   16785251             360              WALN           Yes        36MPP             Combo
   16857426             360              AFL2           No         No PP             NoPP
   16818954             360              WALN           Yes        36MPP             Combo
   16834998             360              WALN           Yes        12MPP             Hard
   16840043             360              AFL2           No         No PP             NoPP
   16776510             360              AFL2           Yes        36MPP             Combo
   16801578             360              AFL2           No         No PP             NoPP
   16857433             360              AFL2           Yes        36MPP             Combo
   16819690             360              AFL2           Yes        36MPP             Combo
   16819696             360              AFL2           Yes        36MPP             Combo
   16856719             360              AFL2           Yes        36MPP             Combo
   16824028             360              AFL2           Yes        36MPP             Combo
   16785283             360              WALN           Yes        12MPP             Hard
   16823301             360              WALN           Yes        36MPP             Combo
   16823302             360              WALN           Yes        36MPP             Combo
   16775816             360              WALN           Yes        12MPP             Hard
   16823317             360              WALN           Yes        36MPP             Combo
   16824049             360              AFL2           Yes        36MPP             Combo
   16968116             360              WALN           Yes        36MPP             Combo
   16857410             360              AFL2           No         No PP             NoPP
   16818940             360              WALN           Yes        12MPP             Hard
   16834981             360              WALN           Yes        36MPP             Combo
   16970309             360              WALN           Yes        12MPP             Hard
   16852374             360              AFL2           No         No PP             NoPP
   16963024             360              AFL2           No         No PP             NoPP
   16852386             360              AFL2           No         No PP             NoPP
   16963037             360              AFL2           No         No PP             NoPP
   16852392             360              AFL2           No         No PP             NoPP
   16852394             360              AFL2           Yes        36MPP             Combo
   16851671             360              WALN           Yes        12MPP             Hard
   16970339             360              WALN           Yes        36MPP             Combo
   16851678             360              WALN           Yes        36MPP           Soft/Unk
   16851679             360              WALN           Yes        12MPP             Hard
   16834913             360              WALN           Yes        12MPP             Hard
   16730052             360              WALN           Yes        36MPP             Combo
   16851692             360              WALN           Yes        12MPP             Hard
   16851695             360              WALN           Yes        36MPP             Combo
   16851698             360              WALN           Yes        36MPP             Combo
   16714023             360              AFL2           No         No PP             NoPP
   16963075             360              AFL2           Yes        36MPP             Combo
   16834937             360              WALN           Yes        36MPP             Combo
   16730073             360              WALN           Yes        36MPP             Combo
   16801517             360              AFL2           No         No PP             NoPP
   16818901             360              WALN           Yes        36MPP             Combo
   16819630             360              AFL2           Yes        36MPP             Combo
   16819631             360              AFL2           Yes        36MPP             Combo
   16818903             360              WALN           Yes        12MPP             Hard
   16819632             360              AFL2           No         No PP             NoPP
   16851719             360              WALN           Yes        36MPP             Combo
   16963106             360              AFL2           No         No PP             NoPP
   16851735             360              WALN           Yes        36MPP             Combo
   16852465             360              WALN           Yes        36MPP             Combo
   16803001             360              WALN           Yes        12MPP             Hard
   16963007             360              AFL2           Yes        36MPP             Combo
   16852362             360              AFL2           No         No PP             NoPP
   16851606             360              WALN           Yes        12MPP             Hard
   16851614             360              WALN           Yes        12MPP             Hard
   16806588             360              WALN           Yes        36MPP             Combo
   16839953             360              AFL2           No         No PP             NoPP
   16839958             360              AFL2           Yes        36MPP             Combo
   16853020             360              AFL2           Yes        36MPP             Combo
   16853023             360              AFL2           Yes        36MPP             Combo
   16853027             360              AFL2           Yes        12MPP             Hard
   16839969             360              AFL2           No         No PP             NoPP
   16806546             360              WALN           Yes        12MPP             Hard
   16973947             360              AFL2           No         No PP             NoPP
   16807282             360              AFL2           No         No PP             NoPP
   16807283             360              AFL2           No         No PP             NoPP
   16806558             360              WALN           Yes        12MPP             Hard
   16839992             360              AFL2           Yes        36MPP             Combo
   16839999             360              AFL2           Yes         6MPP             Hard
   16856648             360              AFL2           Yes        36MPP             Combo
   16857378             360              AFL2           Yes        36MPP             Combo
   16856651             360              AFL2           No         No PP             NoPP
   16777190             360              AFL2           Yes         6MPP             Hard
   16857381             360              AFL2           Yes        36MPP             Combo
   16847912             360              AFL2           No         No PP             NoPP
   16848891             360              WALN           Yes        36MPP             Combo
   16848895             360              WALN           Yes        36MPP             Combo
   16848897             360              WALN           Yes        12MPP             Hard
   16806653             360              AFL2           No         No PP             NoPP
   16844414             360              AFL2           Yes        36MPP             Combo
   16851707             360              WALN           Yes        36MPP             Combo
   16853167             360              AFL2           Yes        36MPP             Combo
   16806676             360              AFL2           Yes        12MPP             Hard
   16834944             360              WALN           Yes        36MPP             Combo
   16730087             360              WALN           Yes        12MPP             Hard
   16785214             360              WALN           Yes         4MPP             Hard
   16785220             360              WALN           Yes        12MPP             Hard
   16699998             360              WALN           Yes        36MPP             Combo
   16713297             360              WALN           Yes        36MPP             Combo
   16849345             360              AFL2           No         No PP             NoPP
   16849350             360              AFL2           Yes        36MPP             Combo
   16849354             360              AFL2           Yes        36MPP             Combo
   16857374             360              AFL2           Yes        36MPP             Combo
   16856624             360              AFL2           Yes        36MPP             Combo
   16818881             360              WALN           Yes        36MPP             Combo
   16818888             360              WALN           Yes        36MPP             Combo
   16857326             360              AFL2           Yes        36MPP             Combo
   16834890             360              WALN           Yes        36MPP             Combo
   16856600             360              AFL2           No         No PP             NoPP
   16849311             360              AFL2           Yes        36MPP             Combo
   16818863             360              WALN           Yes        12MPP             Hard
   16818867             360              WALN           Yes        36MPP             Combo
   16785171             360              WALN           Yes        36MPP             Combo
   16785130             360              WALN           Yes        12MPP             Hard
   16785131             360              WALN           Yes        36MPP             Combo
   16818838             360              WALN           Yes        12MPP             Hard
   16834879             360              WALN           Yes        36MPP             Combo
   16834889             360              WALN           Yes        36MPP             Combo
   16801467             360              AFL2           Yes        36MPP             Combo
   16826838             360              AFL2           Yes        36MPP             Combo
   17003073             360              WALN           Yes        12MPP             Hard
   16819552             360              AFL2           No         No PP             NoPP
   16835592             360              AFL2           No         No PP             NoPP
   16834845             360              WALN           Yes        36MPP             Combo
   16970281             360              WALN           Yes        36MPP             Combo
   16970226             360              WALN           Yes        36MPP           Soft/Unk
   16851566             360              WALN           Yes        36MPP             Combo
   16852295             360              AFL2           Yes        36MPP             Combo
   16851569             360              WALN           Yes        36MPP             Combo
   16844297             360              AFL2           No         No PP             NoPP
   16970258             360              WALN           Yes        12MPP             Hard
   16851599             360              WALN           Yes        36MPP             Combo
   16818800             360              WALN           Yes        36MPP             Combo
   16852244             360              AFL2           Yes        36MPP             Combo
   16852248             360              AFL2           Yes        36MPP             Combo
   16852253             360              AFL2           Yes        36MPP             Combo
   16852259             360              AFL2           No         No PP             NoPP
   16973899             360              AFL2           Yes        12MPP             Hard
   16851535             360              WALN           Yes        12MPP             Hard
   16852266             360              AFL2           Yes        36MPP             Combo
   16772079             360              AFL2           No         No PP             NoPP
   16835502             360              AFL2           Yes        36MPP             Combo
   16851541             360              WALN           Yes        36MPP             Combo
   16851543             360              WALN           Yes        12MPP             Hard
   16852275             360              AFL2           Yes        36MPP             Combo
   16852278             360              AFL2           Yes        36MPP             Combo
   16851553             360              WALN           Yes        12MPP             Hard
   16970219             360              WALN           Yes        12MPP             Hard
   16852285             360              AFL2           Yes        36MPP             Combo
   16851559             360              WALN           Yes        36MPP             Combo
   16807154             360              AFL2           No         No PP             NoPP
   16847870             360              AFL2           No         No PP             NoPP
   16839916             360              AFL2           Yes        36MPP             Combo
   16847947             360              AFL2           Yes        36MPP             Combo
   16968070             360              WALN           Yes        12MPP             Hard
   16968073             360              WALN           Yes        36MPP             Combo
   16982657             360              WALN           Yes        36MPP             Combo
   16847958             360              AFL2           Yes        36MPP             Combo
   16853000             360              AFL2           Yes        36MPP             Combo
   16853001             360              AFL2           No         No PP             NoPP
   16853004             360              AFL2           No         No PP             NoPP
   16982660             360              WALN           Yes        36MPP             Combo
   16857283             360              WALN           Yes        12MPP             Hard
   16790947             360              AFL2           No         No PP             NoPP
   16856558             360              AFL2           Yes        12MPP             Hard
   16856571             360              AFL2           No         No PP             NoPP
   16849289             360              AFL2           Yes        36MPP             Combo
   16776391             360              WALN           Yes        36MPP             Combo
   16335789             360              WALN           Yes        12MPP             Hard
   16847844             360              AFL2           Yes        36MPP             Combo
   16766926             360              WALN           Yes         4MPP             Hard
   16856594             360              AFL2           No         No PP             NoPP
   16775677             360              WALN           Yes        36MPP             Combo
   16856596             360              AFL2           Yes        36MPP             Combo
   16839834             360              AFL2           Yes        36MPP             Combo
   16849224             360              AFL2           Yes        36MPP             Combo
   16785073             360              WALN           Yes        36MPP             Combo
   16801391             360              WALN           Yes        36MPP             Combo
   16857255             360              WALN           Yes        12MPP             Hard
   16849239             360              AFL2           Yes        36MPP             Combo
   16857262             360              WALN           Yes         4MPP             Hard
   16857263             360              WALN           Yes        12MPP             Hard
   16857280             360              WALN           Yes        12MPP             Hard
   16856552             360              AFL2           No         No PP             NoPP
   16994872             360              WALN           Yes        24MPP             Combo
   16819462             360              AFL2           Yes        36MPP             Combo
   16818735             360              WALN           Yes        36MPP             Combo
   16994882             360              WALN           Yes        12MPP             Hard
   16819470             360              AFL2           No         No PP             NoPP
   16818743             360              WALN           Yes        36MPP             Combo
   16826768             360              AFL2           Yes        36MPP             Combo
   17001550             360              WALN           Yes        36MPP             Combo
   17001561             360              WALN           Yes        12MPP             Hard
   16857241             360              WALN           Yes        12MPP             Hard
   16801388             360              WALN           Yes        12MPP             Hard
   16857243             360              WALN           Yes        36MPP             Combo
   16818711             360              WALN           Yes        12MPP             Hard
   16801330             360              WALN           Yes        36MPP             Combo
   16818722             360              WALN           Yes        36MPP             Combo
   16970193             360              WALN           Yes        36MPP             Combo
   16819411             360              AFL2           No         No PP             NoPP
   16819415             360              AFL2           Yes        36MPP             Combo
   16851498             360              WALN           Yes        12MPP             Hard
   16970166             360              WALN           Yes        36MPP             Combo
   16994841             360              WALN           Yes        36MPP             Combo
   16994843             360              WALN           Yes        12MPP             Hard
   16818702             360              WALN           Yes        36MPP             Combo
   16826723             360              AFL2           Yes        36MPP             Combo
   16970175             360              WALN           Yes        12MPP             Hard
   16970179             360              WALN           Yes        12MPP             Hard
   16805695             360              WALN           Yes        12MPP             Hard
   16851460             360              WALN           Yes        24MPP             Combo
   16771275             360              AFL2           Yes        36MPP             Combo
   16802006             360              AFL2           No         No PP             NoPP
   16851470             360              WALN           Yes         4MPP             Hard
   16628561             360              WALN           Yes        12MPP             Hard
   16851475             360              WALN           Yes        36MPP             Combo
   16802011             360              AFL2           Yes        36MPP             Combo
   16771298             360              AFL2           Yes         5MPP           Soft/Unk
   16766966             360              WALN           Yes        36MPP             Combo
   16839868             360              AFL2           Yes        36MPP             Combo
   16806446             360              WALN           Yes        36MPP             Combo
   16806448             360              WALN           Yes        36MPP             Combo
   16839872             360              AFL2           No         No PP             NoPP
   16847897             360              AFL2           Yes        36MPP             Combo
   16805724             360              WALN           Yes        12MPP             Hard
   16766982             360              WALN           Yes        36MPP             Combo
   16806462             360              WALN           Yes        36MPP             Combo
   16805734             360              WALN           Yes        36MPP             Combo
   16805739             360              WALN           Yes        12MPP             Hard
   16806473             360              WALN           Yes        36MPP             Combo
   16851430             360              WALN           Yes        36MPP             Combo
   16835404             360              AFL2           Yes        36MPP             Combo
   16835407             360              AFL2           Yes        36MPP             Combo
   16805686             360              WALN           Yes        36MPP             Combo
   16775757             360              WALN           Yes         4MPP             Hard
   16968051             360              WALN           Yes        36MPP             Combo
   16823463             360              WALN           Yes        36MPP             Combo
   16848879             360              WALN           Yes        12MPP             Hard
   16823470             360              WALN           Yes        36MPP             Combo
   16823475             360              WALN           Yes        36MPP             Combo
   16856670             360              AFL2           Yes        36MPP             Combo
   16857589             360              AFL2           No         No PP             NoPP
   16849571             360              AFL2           No         No PP             NoPP
   16984275             360              WALN           Yes        36MPP             Combo
   16857593             360              AFL2           Yes        36MPP             Combo
   16849578             360              AFL2           Yes        36MPP             Combo
   16823448             360              WALN           Yes        36MPP             Combo
   16848852             360              WALN           Yes        36MPP             Combo
   16849582             360              AFL2           Yes        36MPP             Combo
   16848855             360              WALN           Yes        36MPP             Combo
   16823452             360              WALN           Yes        36MPP             Combo
   16823455             360              WALN           Yes        36MPP             Combo
   16968409             360              AFL2           No         No PP             NoPP
   16808301             360              WALN           Yes         4MPP             Hard
   16823623             360              AFL2           Yes        36MPP             Combo
   16968428             360              AFL2           Yes        36MPP             Combo
   16781203             360              AFL2           Yes        36MPP             Combo
   16808341             360              WALN           Yes        36MPP             Combo
   16824387             360              AFL2           Yes        12MPP             Hard
   16824158             360              AFL2           Yes        36MPP             Combo
   16848831             360              WALN           Yes        24MPP             Combo
   16784685             360              AFL2           Yes         5MPP           Soft/Unk
   16823608             360              WALN           Yes         4MPP             Hard
   16721673             360              WALN           Yes        12MPP             Hard
   16786286             360              AFL2           No         No PP             NoPP
   16776815             360              AFL2           Yes        36MPP             Combo
   16852123             360              AFL2           Yes        36MPP             Combo
   16851403             360              AFL2           Yes         6MPP             Hard
   16798065             360              WALN           Yes        12MPP             Hard
   16839783             360              AFL2           Yes        36MPP             Combo
   16798055             360              WALN           Yes        12MPP             Hard
   16852104             360              AFL2           Yes         6MPP             Hard
   16790886             360              AFL2           Yes        36MPP             Combo
   16814321             360              AFL2           Yes        36MPP             Combo
   16814332             360              AFL2           Yes         6MPP             Hard
   16814357             360              AFL2           No         No PP             NoPP
   16814315             360              AFL2           No         No PP             NoPP
   16847718             360              AFL2           Yes        36MPP             Combo
   16856469             360              AFL2           No         No PP             NoPP
   16807000             360              AFL2           No         No PP             NoPP
   16849188             360              AFL2           No         No PP             NoPP
   16768269             360              AFL2           No         No PP             NoPP
   16825991             360              WALN           Yes        12MPP             Hard
   16776257             360              WALN           Yes        36MPP             Combo
   16856449             360              AFL2           Yes         6MPP             Hard
   16991155             360              WALN           Yes        12MPP             Hard
   16857187             360              WALN           Yes        36MPP             Combo
   17001474             360              WALN           Yes        12MPP             Hard
   16857155             360              WALN           Yes         4MPP             Hard
   16849140             360              AFL2           Yes        36MPP             Combo
   16825986             360              WALN           Yes        12MPP             Hard
   17001498             360              WALN           Yes        36MPP             Combo
   16849150             360              AFL2           No         No PP             NoPP
   16991145             360              WALN           Yes        12MPP             Hard
   16776253             360              WALN           Yes        24MPP             Combo
   16857173             360              WALN           Yes         4MPP             Hard
   16857175             360              WALN           Yes        36MPP             Combo
   16825940             360              WALN           Yes        36MPP             Combo
   16801279             360              WALN           Yes        36MPP             Combo
   16857137             360              WALN           Yes        36MPP             Combo
   16825935             360              WALN           Yes        36MPP             Combo
   16801260             360              WALN           Yes        12MPP             Hard
   16801263             360              WALN           Yes        36MPP             Combo
   16825913             360              WALN           Yes        12MPP             Hard
   16825914             360              WALN           Yes        36MPP             Combo
   16819356             360              AFL2           Yes        36MPP             Combo
   16994773             360              WALN           Yes        36MPP             Combo
   16801244             360              WALN           Yes        36MPP             Combo
   16826651             360              AFL2           No         No PP             NoPP
   16826656             360              AFL2           No         No PP             NoPP
   16835352             360              AFL2           Yes        36MPP             Combo
   16851391             360              AFL2           Yes        36MPP             Combo
   16813589             360              AFL2           No         No PP             NoPP
   16628422             360              WALN           Yes        12MPP             Hard
   16980908             360              AFL2           Yes        36MPP             Combo
   16839651             360              WALN           Yes        36MPP             Combo
   16838942             360              AFL2           Yes        36MPP             Combo
   16814279             360              AFL2           Yes        12MPP             Hard
   16839687             360              AFL2           Yes        36MPP             Combo
   16844000             360              WALN           Yes        36MPP             Combo
   16844006             360              WALN           Yes        36MPP             Combo
   16839691             360              AFL2           Yes        36MPP             Combo
   16693895             360              AFL2           No         No PP             NoPP
   16838968             360              AFL2           Yes        36MPP             Combo
   16852034             360              AFL2           No         No PP             NoPP
   16852036             360              AFL2           Yes        36MPP             Combo
   16788502             360              AFL2           No         No PP             NoPP
   16852040             360              AFL2           No         No PP             NoPP
   16852048             360              AFL2           No         No PP             NoPP
   16856378             360              WALN           Yes        36MPP             Combo
   16839611             360              WALN           Yes        36MPP             Combo
   16839615             360              WALN           Yes        24MPP             Combo
   16856383             360              WALN           Yes        36MPP             Combo
   16991088             360              WALN           Yes        36MPP             Combo
   16847638             360              AFL2           Yes        36MPP             Combo
   16856388             360              WALN           Yes        12MPP             Hard
   16839621             360              WALN           Yes        36MPP             Combo
   16856391             360              WALN           Yes        36MPP             Combo
   16839624             360              WALN           Yes        12MPP             Hard
   16847645             360              AFL2           No         No PP             NoPP
   16839629             360              WALN           Yes        12MPP             Hard
   16768187             360              AFL2           No         No PP             NoPP
   16814221             360              AFL2           Yes        36MPP             Combo
   16839632             360              WALN           Yes        12MPP             Hard
   16839642             360              WALN           Yes        36MPP             Combo
   16991018             360              WALN           Yes        36MPP             Combo
   16801191             360              WALN           Yes        12MPP             Hard
   16801195             360              WALN           Yes        36MPP             Combo
   16809830             360              AFL2           Yes        12MPP             Hard
   16856329             360              WALN           Yes        36MPP             Combo
   16809835             360              AFL2           No         No PP             NoPP
   16856330             360              WALN           Yes        24MPP             Combo
   16790725             360              AFL2           No         No PP             NoPP
   16856350             360              WALN           Yes        12MPP             Hard
   16857080             360              WALN           Yes        36MPP             Combo
   16809866             360              AFL2           Yes         6MPP             Hard
   16991062             360              WALN           Yes        36MPP             Combo
   16847612             360              AFL2           No         No PP             NoPP
   16847617             360              AFL2           Yes         6MPP             Hard
   16847618             360              AFL2           Yes         6MPP             Hard
   16809873             360              AFL2           Yes         6MPP             Hard
   16839603             360              WALN           Yes        36MPP             Combo
   16767438             360              WALN           Yes        36MPP             Combo
   16978640             360              WALN           Yes        36MPP             Combo
   16978657             360              WALN           Yes         4MPP             Hard
   16801171             360              WALN           Yes        12MPP             Hard
   16856301             360              WALN           Yes        36MPP             Combo
   16801179             360              WALN           Yes        12MPP             Hard
   16856309             360              WALN           Yes        24MPP             Combo
   16801184             360              WALN           Yes        36MPP             Combo
   16856313             360              WALN           Yes        36MPP             Combo
   16852098             360              AFL2           Yes         6MPP             Hard
   16851370             360              AFL2           Yes         6MPP             Hard
   16835344             360              AFL2           Yes         6MPP             Hard
   16851280             360              AFL2           Yes        36MPP             Combo
   16835255             360              AFL2           Yes        36MPP             Combo
   16851298             360              AFL2           Yes        36MPP             Combo
   16835279             360              AFL2           No         No PP             NoPP
   16978632             360              WALN           Yes        12MPP             Hard
   16964966             360              WALN           Yes        36MPP             Combo
   16835319             360              AFL2           Yes        36MPP             Combo
   16714104             360              AFL2           No         No PP             NoPP
   16851207             360              AFL2           Yes         6MPP             Hard
   16851208             360              AFL2           Yes         6MPP             Hard
   16851222             360              AFL2           Yes        36MPP             Combo
   16851232             360              AFL2           No         No PP             NoPP
   16851245             360              AFL2           No         No PP             NoPP
   16851251             360              AFL2           No         No PP             NoPP
   16851253             360              AFL2           Yes        36MPP             Combo
   16851276             360              AFL2           No         No PP             NoPP
   16849381             360              AFL2           Yes        36MPP             Combo
   16849498             360              AFL2           Yes        36MPP             Combo
   16849537             360              AFL2           No         No PP             NoPP
   16851056             360              AFL2           No         No PP             NoPP
   16851067             360              AFL2           Yes        36MPP             Combo
   16851070             360              AFL2           No         No PP             NoPP
   16851083             360              AFL2           Yes        36MPP             Combo
   16851146             360              AFL2           No         No PP             NoPP
   16851175             360              AFL2           Yes        36MPP             Combo
   16849197             360              AFL2           Yes        36MPP             Combo
   16849106             360              AFL2           Yes        36MPP             Combo
   16849109             360              AFL2           Yes        36MPP             Combo
   16849259             360              AFL2           No         No PP             NoPP
   16849155             360              AFL2           No         No PP             NoPP
   16847568             360              AFL2           Yes        36MPP             Combo
   16847577             360              AFL2           Yes        36MPP             Combo
   16847582             360              AFL2           Yes        36MPP             Combo
   16847589             360              AFL2           No         No PP             NoPP
   16847592             360              AFL2           No         No PP             NoPP
   16847605             360              AFL2           Yes        36MPP             Combo
   16847627             360              AFL2           Yes        36MPP             Combo
   16847631             360              AFL2           No         No PP             NoPP
   16847853             360              AFL2           Yes        36MPP             Combo
   16847671             360              AFL2           Yes        12MPP             Hard
   16847690             360              AFL2           No         No PP             NoPP
   16847745             360              AFL2           No         No PP             NoPP
   16847754             360              AFL2           No         No PP             NoPP
   16847772             360              AFL2           Yes        12MPP             Hard
   16847974             360              AFL2           Yes         6MPP             Hard
   16848036             360              AFL2           Yes        36MPP             Combo
   16845845             360              AFL2           No         No PP             NoPP
   16845858             360              AFL2           Yes        36MPP             Combo
   16845883             360              AFL2           Yes        36MPP             Combo
   16845915             360              AFL2           Yes        12MPP             Hard
   16845922             360              AFL2           Yes        36MPP             Combo
   16846283             360              AFL2           No         No PP             NoPP
   16846285             360              AFL2           Yes        36MPP             Combo
   16846024             360              AFL2           Yes        36MPP             Combo
   16846034             360              AFL2           Yes        12MPP             Hard
   16846042             360              AFL2           No         No PP             NoPP
   16846053             360              AFL2           Yes        36MPP             Combo
   16846071             360              AFL2           No         No PP             NoPP
   16846297             360              AFL2           Yes        36MPP             Combo
   16847498             360              AFL2           No         No PP             NoPP
   16847507             360              AFL2           Yes         6MPP             Hard
   16846098             360              AFL2           No         No PP             NoPP
   16846132             360              AFL2           Yes        36MPP             Combo
   16846162             360              AFL2           No         No PP             NoPP
   16846174             360              AFL2           Yes        36MPP             Combo
   16845632             360              AFL2           Yes        36MPP             Combo
   16845797             360              AFL2           Yes        36MPP             Combo
   16845805             360              AFL2           Yes        36MPP             Combo
   16844903             360              AFL2           Yes        36MPP             Combo
   16845565             360              AFL2           Yes        36MPP             Combo
   16845611             360              AFL2           Yes        12MPP             Hard
   16844685             360              AFL2           Yes        36MPP             Combo
   16844709             360              AFL2           Yes         6MPP             Hard
   16844542             360              AFL2           No         No PP             NoPP
   16844754             360              AFL2           Yes        36MPP             Combo
   16844769             360              AFL2           Yes        36MPP             Combo
   16844783             360              AFL2           Yes        36MPP             Combo
   16844793             360              AFL2           No         No PP             NoPP
   16844636             360              AFL2           No         No PP             NoPP
   16844647             360              AFL2           Yes        36MPP             Combo
   16844656             360              AFL2           No         No PP             NoPP
   16840286             360              AFL2           Yes        36MPP             Combo
   16844289             360              AFL2           No         No PP             NoPP
   16844292             360              AFL2           No         No PP             NoPP
   16844294             360              AFL2           No         No PP             NoPP
   16844336             360              AFL2           Yes        36MPP             Combo
   16844350             360              AFL2           Yes        36MPP             Combo
   16844365             360              AFL2           Yes        12MPP             Hard
   16844392             360              AFL2           Yes        36MPP           Soft/Unk
   16844397             360              AFL2           Yes        36MPP             Combo
   16844447             360              AFL2           Yes        36MPP             Combo
   16844492             360              AFL2           No         No PP             NoPP
   16844516             360              AFL2           No         No PP             NoPP
   16840074             360              AFL2           No         No PP             NoPP
   16840113             360              AFL2           No         No PP             NoPP
   16840166             360              AFL2           No         No PP             NoPP
   16840214             360              AFL2           Yes        36MPP             Combo
   16840217             360              AFL2           No         No PP             NoPP
   16840224             360              AFL2           No         No PP             NoPP
   16840233             360              AFL2           No         No PP             NoPP
   16840235             360              AFL2           No         No PP             NoPP
   16839825             360              AFL2           No         No PP             NoPP
   16839862             360              AFL2           Yes         6MPP             Hard
   16839890             360              AFL2           Yes        36MPP             Combo
   16839892             360              AFL2           Yes        36MPP             Combo
   16839954             360              AFL2           No         No PP             NoPP
   16839961             360              AFL2           No         No PP             NoPP
   16839320             360              AFL2           Yes        36MPP             Combo
   16839660             360              AFL2           Yes        36MPP             Combo
   16839711             360              AFL2           No         No PP             NoPP
   16839721             360              AFL2           No         No PP             NoPP
   16839744             360              AFL2           Yes        36MPP             Combo
   16839746             360              AFL2           Yes        36MPP             Hard
   16839763             360              AFL2           No         No PP             NoPP
   16839766             360              AFL2           No         No PP             NoPP
   16839772             360              AFL2           Yes        36MPP             Combo
   16839797             360              AFL2           No         No PP             NoPP
   16839213             360              AFL2           Yes         6MPP             Hard
   16839234             360              AFL2           Yes        36MPP             Combo
   16839238             360              AFL2           Yes        12MPP             Hard
   16839249             360              AFL2           Yes        12MPP             Hard
   16839254             360              AFL2           No         No PP             NoPP
   16839042             360              AFL2           Yes        36MPP             Combo
   16839051             360              AFL2           Yes        36MPP             Combo
   16839091             360              AFL2           No         No PP             NoPP
   16839116             360              AFL2           Yes        36MPP             Combo
   16839143             360              AFL2           No         No PP             NoPP
   16839163             360              AFL2           Yes        36MPP             Combo
   16838878             360              AFL2           Yes        36MPP             Combo
   16838924             360              AFL2           Yes        36MPP             Combo
   16838945             360              AFL2           Yes        36MPP             Combo
   16838967             360              AFL2           Yes        36MPP             Combo
   16838974             360              AFL2           No         No PP             NoPP
   16838690             360              AFL2           Yes         6MPP             Hard
   16838710             360              AFL2           No         No PP             NoPP
   16838717             360              AFL2           No         No PP             NoPP
   16838740             360              AFL2           Yes        36MPP             Combo
   16838747             360              AFL2           Yes        36MPP             Combo
   16838768             360              AFL2           Yes        36MPP             Combo
   16838798             360              AFL2           Yes        36MPP             Combo
   16838805             360              AFL2           No         No PP             NoPP
   16838837             360              AFL2           No         No PP             NoPP
   16835934             360              AFL2           Yes        12MPP             Hard
   16835702             360              AFL2           Yes        36MPP             Combo
   16835722             360              AFL2           Yes        36MPP             Combo
   16835827             360              AFL2           Yes        36MPP             Combo
   16835890             360              AFL2           Yes        12MPP             Hard
   16835900             360              AFL2           Yes        36MPP             Combo
   16835929             360              AFL2           Yes        36MPP             Combo
   16835930             360              AFL2           No         No PP             NoPP
   16835932             360              AFL2           Yes        36MPP             Combo
   16835286             360              AFL2           Yes        36MPP             Combo
   16835391             360              AFL2           Yes        36MPP             Combo
   16835429             360              AFL2           No         No PP             NoPP
   16835439             360              AFL2           Yes        36MPP             Combo
   16835447             360              AFL2           Yes        36MPP             Combo
   16835483             360              AFL2           Yes        36MPP             Combo
   16835495             360              AFL2           No         No PP             NoPP
   16835509             360              AFL2           Yes        36MPP             Combo
   16835510             360              AFL2           No         No PP             NoPP
   16835577             360              AFL2           No         No PP             NoPP
   16835597             360              AFL2           Yes        36MPP             Combo
   16835653             360              AFL2           No         No PP             NoPP
   16835658             360              AFL2           No         No PP             NoPP
   16835669             360              AFL2           Yes        36MPP             Combo
   16835675             360              AFL2           Yes        36MPP             Combo
   16833311             360              AFL2           No         No PP             NoPP
   16833338             360              AFL2           Yes        36MPP             Combo
   16833340             360              AFL2           Yes        36MPP             Combo
   16835181             360              AFL2           No         No PP             NoPP
   16835188             360              AFL2           No         No PP             NoPP
   16835220             360              AFL2           Yes        36MPP             Combo
   16835229             360              AFL2           Yes        36MPP             Combo
   16835233             360              AFL2           No         No PP             NoPP
   16835261             360              AFL2           Yes        36MPP             Combo
   16835267             360              AFL2           Yes        36MPP             Combo
   16835272             360              AFL2           Yes        36MPP             Combo
   16835273             360              AFL2           No         No PP             NoPP
   16833110             360              AFL2           No         No PP             NoPP
   16833116             360              AFL2           No         No PP             NoPP
   16833147             360              AFL2           No         No PP             NoPP
   16833155             360              AFL2           Yes        12MPP             Hard
   16833178             360              AFL2           No         No PP             NoPP
   16833186             360              AFL2           Yes        36MPP             Combo
   16833219             360              AFL2           Yes        36MPP             Combo
   16833227             360              AFL2           Yes        36MPP             Combo
   16833228             360              AFL2           No         No PP             NoPP
   16833261             360              AFL2           Yes        36MPP             Combo
   16833295             360              AFL2           No         No PP             NoPP
   16826881             360              AFL2           No         No PP             NoPP
   16826897             360              AFL2           Yes        36MPP             Combo
   16832939             360              AFL2           Yes        36MPP             Combo
   16832941             360              AFL2           Yes         6MPP           Soft/Unk
   16832942             360              AFL2           Yes        36MPP             Combo
   16832943             360              AFL2           No         No PP             NoPP
   16832966             360              AFL2           No         No PP             NoPP
   16826944             360              AFL2           Yes        36MPP             Combo
   16827028             360              AFL2           No         No PP             NoPP
   16827053             360              AFL2           Yes        36MPP             Combo
   16827056             360              AFL2           Yes        36MPP             Combo
   16827071             360              AFL2           Yes         6MPP           Soft/Unk
   16827075             360              AFL2           Yes        36MPP             Combo
   16827078             360              AFL2           No         No PP             NoPP
   16832769             360              AFL2           No         No PP             NoPP
   16832793             360              AFL2           No         No PP             NoPP
   16832800             360              AFL2           Yes        36MPP             Combo
   16832802             360              AFL2           Yes        36MPP             Combo
   16832826             360              AFL2           No         No PP             NoPP
   16832828             360              AFL2           Yes        36MPP             Combo
   16832847             360              AFL2           No         No PP             NoPP
   16832856             360              AFL2           Yes        36MPP             Combo
   16832880             360              AFL2           Yes        36MPP             Combo
   16832890             360              AFL2           No         No PP             NoPP
   16832907             360              AFL2           No         No PP             NoPP
   16832910             360              AFL2           No         No PP             NoPP
   16826593             360              AFL2           Yes        36MPP             Combo
   16826614             360              AFL2           Yes        36MPP             Combo
   16826630             360              AFL2           No         No PP             NoPP
   16826631             360              AFL2           Yes        36MPP             Combo
   16826642             360              AFL2           No         No PP             NoPP
   16826646             360              AFL2           Yes        36MPP             Combo
   16826657             360              AFL2           Yes        36MPP             Combo
   16826776             360              AFL2           Yes        36MPP             Combo
   16826800             360              AFL2           No         No PP             NoPP
   16826826             360              AFL2           Yes        12MPP           Soft/Unk
   16824411             360              AFL2           Yes        36MPP             Combo
   16826566             360              AFL2           No         No PP             NoPP
   16713272             360              WALN           No         No PP             NoPP
   16716170             360              WALN           No         No PP             NoPP
   16824300             360              AFL2           No         No PP             NoPP
   16824307             360              AFL2           No         No PP             NoPP
   16824314             360              AFL2           No         No PP             NoPP
   16824317             360              AFL2           No         No PP             NoPP
   16824318             360              AFL2           No         No PP             NoPP
   16824321             360              AFL2           Yes        36MPP             Combo
   16824325             360              AFL2           No         No PP             NoPP
   16824329             360              AFL2           Yes        36MPP             Combo
   16824203             360              AFL2           No         No PP             NoPP
   16824212             360              AFL2           Yes        36MPP             Combo
   16824215             360              AFL2           Yes        12MPP             Hard
   16819357             360              AFL2           No         No PP             NoPP
   16819374             360              AFL2           Yes        36MPP             Combo
   16819393             360              AFL2           Yes        36MPP           Soft/Unk
   16823674             360              AFL2           Yes        36MPP             Combo
   16823687             360              AFL2           Yes        36MPP             Combo
   16823739             360              AFL2           Yes        36MPP             Combo
   16823760             360              AFL2           Yes        36MPP             Combo
   16823771             360              AFL2           Yes        36MPP             Combo
   16823806             360              AFL2           Yes        36MPP             Combo
   16823811             360              AFL2           Yes        36MPP             Combo
   16819419             360              AFL2           Yes        36MPP             Combo
   16819446             360              AFL2           Yes         6MPP             Hard
   16823818             360              AFL2           Yes        36MPP             Combo
   16823829             360              AFL2           Yes        36MPP             Combo
   16823838             360              AFL2           Yes        36MPP             Combo
   16819516             360              AFL2           Yes        36MPP             Combo
   16819519             360              AFL2           No         No PP             NoPP
   16823867             360              AFL2           Yes        36MPP             Combo
   16823890             360              AFL2           Yes         6MPP             Hard
   16823904             360              AFL2           Yes        36MPP             Combo
   16823906             360              AFL2           No         No PP             NoPP
   16819530             360              AFL2           Yes        36MPP             Combo
   16819549             360              AFL2           Yes         6MPP             Hard
   16819556             360              AFL2           Yes         6MPP           Soft/Unk
   16819563             360              AFL2           No         No PP             NoPP
   16819570             360              AFL2           No         No PP             NoPP
   16819586             360              AFL2           Yes        36MPP             Combo
   16819634             360              AFL2           Yes        36MPP             Combo
   16819682             360              AFL2           Yes        36MPP             Combo
   16819694             360              AFL2           Yes        36MPP             Combo
   16824046             360              AFL2           Yes        36MPP             Combo
   16824097             360              AFL2           No         No PP             NoPP
   16824123             360              AFL2           Yes        36MPP             Combo
   16824139             360              AFL2           No         No PP             NoPP
   16824143             360              AFL2           Yes        36MPP             Combo
   16824147             360              AFL2           No         No PP             NoPP
   16819722             360              AFL2           Yes        36MPP             Combo
   16819739             360              AFL2           No         No PP             NoPP
   16819741             360              AFL2           Yes        36MPP             Combo
   16819752             360              AFL2           Yes         6MPP             Hard
   16824182             360              AFL2           No         No PP             NoPP
   16824183             360              AFL2           No         No PP             NoPP
   16819767             360              AFL2           Yes        36MPP             Combo
   16819768             360              AFL2           No         No PP             NoPP
   16819795             360              AFL2           Yes         6MPP             Hard
   16819802             360              AFL2           No         No PP             NoPP
   16819804             360              AFL2           Yes        12MPP             Hard
   16819806             360              AFL2           Yes        36MPP             Combo
   16819831             360              AFL2           No         No PP             NoPP
   16819252             360              AFL2           No         No PP             NoPP
   16819257             360              AFL2           No         No PP             NoPP
   16819259             360              AFL2           Yes        36MPP             Combo
   16819301             360              AFL2           Yes        36MPP             Combo
   16819306             360              AFL2           Yes        36MPP             Combo
   16819326             360              AFL2           Yes        36MPP             Combo
   16814136             360              AFL2           No         No PP             NoPP
   16814148             360              AFL2           No         No PP             NoPP
   16814152             360              AFL2           Yes        36MPP             Combo
   16813656             360              AFL2           Yes        36MPP             Combo
   16813659             360              AFL2           Yes        36MPP             Combo
   16813682             360              AFL2           Yes         6MPP             Hard
   16813752             360              AFL2           Yes        36MPP             Combo
   16813754             360              AFL2           Yes        36MPP             Combo
   16813764             360              AFL2           Yes        36MPP             Combo
   16814243             360              AFL2           Yes        36MPP             Combo
   16814282             360              AFL2           Yes        36MPP             Combo
   16814296             360              AFL2           Yes        36MPP             Combo
   16814298             360              AFL2           Yes        36MPP             Combo
   16814336             360              AFL2           Yes        36MPP             Combo
   16814341             360              AFL2           Yes        36MPP             Combo
   16814350             360              AFL2           Yes        36MPP             Combo
   16813782             360              AFL2           No         No PP             NoPP
   16813787             360              AFL2           No         No PP             NoPP
   16813788             360              AFL2           Yes        36MPP             Combo
   16813800             360              AFL2           Yes        36MPP             Combo
   16813848             360              AFL2           Yes        36MPP             Combo
   16813854             360              AFL2           Yes        36MPP             Combo
   16813932             360              AFL2           No         No PP             NoPP
   16819101             360              AFL2           Yes        36MPP             Combo
   16819142             360              AFL2           Yes        36MPP             Combo
   16819168             360              AFL2           Yes        36MPP             Combo
   16819177             360              AFL2           Yes         6MPP           Soft/Unk
   16814017             360              AFL2           No         No PP             NoPP
   16814029             360              AFL2           No         No PP             NoPP
   16814031             360              AFL2           Yes        36MPP             Combo
   16814078             360              AFL2           No         No PP             NoPP
   16814105             360              AFL2           Yes        36MPP             Combo
   16814118             360              AFL2           Yes        36MPP             Combo
   16814119             360              AFL2           Yes        36MPP             Combo
   16819219             360              AFL2           No         No PP             NoPP
   16819222             360              AFL2           No         No PP             NoPP
   16819248             360              AFL2           Yes        36MPP             Combo
   16670932             360              AFL2           Yes        24MPP             Combo
   16813649             360              AFL2           No         No PP             NoPP
   16997857             360              WALN           No         No PP             NoPP
   16852580             360              WALN           Yes        12MPP             Hard
   16852604             360              WALN           No         No PP             NoPP
   16965032             360              WALN           Yes        12MPP             Hard
   16965069             360              WALN           No         No PP             NoPP
   16852626             360              WALN           No         No PP             NoPP
   16970162             360              WALN           Yes        12MPP             Hard
   16970189             360              WALN           Yes        36MPP           Soft/Unk
   16856232             360              WALN           Yes        36MPP             Combo
   16856262             360              WALN           No         No PP             NoPP
   16856358             360              WALN           No         No PP             NoPP
   16856179             360              WALN           No         No PP             NoPP
   16970269             360              WALN           No         No PP             NoPP
   16970324             360              WALN           No         No PP             NoPP
   16970333             360              WALN           No         No PP             NoPP
   16970337             360              WALN           No         No PP             NoPP
   16971865             360              WALN           No         No PP             NoPP
   16978560             360              WALN           Yes        12MPP             Hard
   16978633             360              WALN           No         No PP             NoPP
   16857210             360              WALN           No         No PP             NoPP
   16857227             360              WALN           No         No PP             NoPP
   16857231             360              WALN           No         No PP             NoPP
   16978642             360              WALN           Yes        36MPP             Combo
   16978652             360              WALN           Yes        12MPP             Hard
   16857259             360              WALN           No         No PP             NoPP
   16858937             360              WALN           Yes        12MPP             Hard
   16858840             360              WALN           No         No PP             NoPP
   16858999             360              WALN           Yes        36MPP             Combo
   16859044             360              WALN           Yes        12MPP             Hard
   16980319             360              WALN           Yes        36MPP             Combo
   16980344             360              WALN           No         No PP             NoPP
   16982749             360              WALN           No         No PP             NoPP
   16982796             360              WALN           No         No PP             NoPP
   16912779             360              WALN           No         No PP             NoPP
   16989953             360              WALN           No         No PP             NoPP
   16991120             360              WALN           Yes        36MPP             Combo
   16994793             360              WALN           No         No PP             NoPP
   16843968             360              WALN           No         No PP             NoPP
   16843781             360              WALN           No         No PP             NoPP
   16838385             360              WALN           No         No PP             NoPP
   16845430             360              WALN           Yes        24MPP             Combo
   16838551             360              WALN           No         No PP             NoPP
   16964985             360              WALN           No         No PP             NoPP
   16839471             360              WALN           Yes        36MPP             Combo
   16839437             360              WALN           Yes        36MPP             Combo
   16839439             360              WALN           Yes         4MPP             Hard
   16839499             360              WALN           No         No PP             NoPP
   16847413             360              WALN           No         No PP             NoPP
   16848839             360              WALN           No         No PP             NoPP
   16848873             360              WALN           No         No PP             NoPP
   16848893             360              WALN           No         No PP             NoPP
   16848956             360              WALN           No         No PP             NoPP
   16851519             360              WALN           No         No PP             NoPP
   16851667             360              WALN           No         No PP             NoPP
   16851737             360              WALN           Yes        12MPP             Hard
   16851634             360              WALN           No         No PP             NoPP
   16851806             360              WALN           No         No PP             NoPP
   16843834             360              WALN           No         No PP             NoPP
   16851824             360              WALN           No         No PP             NoPP
   16825984             360              WALN           Yes        36MPP             Combo
   16826026             360              WALN           No         No PP             NoPP
   16818781             360              WALN           No         No PP             NoPP
   16826116             360              WALN           No         No PP             NoPP
   16823390             360              WALN           No         No PP             NoPP
   16823411             360              WALN           No         No PP             NoPP
   16826158             360              WALN           Yes        36MPP             Combo
   16832582             360              WALN           No         No PP             NoPP
   16832609             360              WALN           No         No PP             NoPP
   16834864             360              WALN           No         No PP             NoPP
   16823533             360              WALN           No         No PP             NoPP
   16823537             360              WALN           No         No PP             NoPP
   16823565             360              WALN           No         No PP             NoPP
   16798079             360              WALN           No         No PP             NoPP
   16798081             360              WALN           No         No PP             NoPP
   16798121             360              WALN           No         No PP             NoPP
   16798140             360              WALN           No         No PP             NoPP
   16803015             360              WALN           Yes        36MPP             Combo
   16803065             360              WALN           No         No PP             NoPP
   16808435             360              WALN           No         No PP             NoPP
   16803154             360              WALN           No         No PP             NoPP
   16803233             360              WALN           No         No PP             NoPP
   16785086             360              WALN           No         No PP             NoPP
   16785100             360              WALN           No         No PP             NoPP
   16764810             360              WALN           No         No PP             NoPP
   16692662             360              AFL2           No         No PP             NoPP
   16692706             360              AFL2           Yes        12MPP             Hard
   16688192             360              AFL2           Yes        36MPP             Combo
   16685910             360              AFL2           No         No PP             NoPP
   16684679             360              AFL2           Yes        36MPP             Combo
   16667253             360              AFL2           Yes         6MPP             Hard
   16670606             360              AFL2           Yes         6MPP             Hard
   16666768             360              AFL2           Yes        36MPP             Combo
   16666821             360              AFL2           Yes        36MPP             Combo
   16666831             360              AFL2           No         No PP             NoPP
   16664056             360              AFL2           Yes         6MPP             Hard
   16662499             360              AFL2           Yes        36MPP             Combo
   16965228             360              AFL2           No         No PP             NoPP
   16859235             360              AFL2           No         No PP             NoPP
   16859256             360              AFL2           Yes         6MPP             Hard
   16859435             360              AFL2           No         No PP             NoPP
   16857613             360              AFL2           No         No PP             NoPP
   16857649             360              AFL2           Yes        36MPP             Combo
   16857663             360              AFL2           Yes        36MPP             Combo
   16859089             360              AFL2           No         No PP             NoPP
   16656709             360              AFL2           No         No PP             NoPP
   16856872             360              AFL2           No         No PP             NoPP
   16856880             360              AFL2           Yes        36MPP             Combo
   16856897             360              AFL2           Yes        36MPP             Combo
   16856918             360              AFL2           No         No PP             NoPP
   16857035             360              AFL2           Yes        36MPP             Combo
   16856746             360              AFL2           No         No PP             NoPP
   16856756             360              AFL2           Yes        36MPP             Combo
   16856605             360              AFL2           Yes        36MPP             Combo
   16856616             360              AFL2           No         No PP             NoPP
   16856633             360              AFL2           Yes        12MPP             Hard
   16856707             360              AFL2           No         No PP             NoPP
   16856550             360              AFL2           No         No PP             NoPP
   16853260             360              AFL2           Yes        36MPP             Combo
   16853264             360              AFL2           No         No PP             NoPP
   16853268             360              AFL2           Yes        12MPP             Hard
   16852855             360              AFL2           Yes        36MPP             Combo
   16852888             360              AFL2           No         No PP             NoPP
   16852957             360              AFL2           Yes        36MPP             Combo
   16852986             360              AFL2           Yes        36MPP             Combo
   16852990             360              AFL2           No         No PP             NoPP
   16853011             360              AFL2           No         No PP             NoPP
   16853015             360              AFL2           Yes        36MPP             Combo
   16853033             360              AFL2           Yes        36MPP             Combo
   16853053             360              AFL2           Yes        36MPP             Hard
   16852260             360              AFL2           Yes        36MPP             Combo
   16852133             360              AFL2           Yes        36MPP             Combo
   16852168             360              AFL2           Yes        36MPP             Combo
   16680132             360              AFL2           No         No PP             NoPP
   16680179             360              AFL2           Yes         6MPP             Hard
   16844800             360              AFL2           Yes        36MPP             Combo
   16844901             360              AFL2           Yes        36MPP             Hard
   16845877             360              AFL2           Yes        36MPP             Combo
   16846306             360              AFL2           Yes        12MPP             Hard
   16847666             360              AFL2           No         No PP             NoPP
   16849326             360              AFL2           Yes        36MPP             Combo
   16849466             360              AFL2           No         No PP             NoPP
   16852153             360              AFL2           Yes        36MPP             Combo
   16852940             360              AFL2           No         No PP             NoPP
   16856582             360              AFL2           Yes        36MPP             Combo
   16856742             360              AFL2           No         No PP             NoPP
   16859521             360              AFL2           No         No PP             NoPP
   16845658             360              AFL2           No         No PP             NoPP
   16814360             360              AFL2           Yes        36MPP             Combo
   16819099             360              AFL2           Yes        36MPP             Combo
   16819167             360              AFL2           Yes        36MPP             Combo
   16819169             360              AFL2           No         No PP             NoPP
   16819402             360              AFL2           Yes        36MPP             Combo
   16819659             360              AFL2           Yes        36MPP             Combo
   16819680             360              AFL2           Yes        36MPP             Combo
   16824153             360              AFL2           No         No PP             NoPP
   16824163             360              AFL2           Yes         6MPP             Hard
   16824304             360              AFL2           No         No PP             NoPP
   16826650             360              AFL2           Yes        36MPP             Combo
   16826775             360              AFL2           No         No PP             NoPP
   16827024             360              AFL2           Yes        36MPP             Combo
   16827060             360              AFL2           No         No PP             NoPP
   16832842             360              AFL2           Yes         6MPP             Hard
   16835280             360              AFL2           Yes        36MPP             Combo
   16835376             360              AFL2           Yes        36MPP             Combo
   16835424             360              AFL2           Yes        36MPP             Hard
   16835776             360              AFL2           No         No PP             NoPP
   16835790             360              AFL2           No         No PP             NoPP
   16838623             360              AFL2           No         No PP             NoPP
   16838848             360              AFL2           No         No PP             NoPP
   16839034             360              AFL2           No         No PP             NoPP
   16839307             360              AFL2           No         No PP             NoPP
   16839792             360              AFL2           Yes        36MPP             Combo
   16839996             360              AFL2           Yes        36MPP             Combo
   16844482             360              AFL2           Yes        36MPP             Combo
   16844497             360              AFL2           Yes        36MPP             Combo
   16596325             360              AFL2           Yes        36MPP             Combo
   16673027             360              AFL2           Yes        36MPP             Combo
   16673113             360              AFL2           No         No PP             NoPP
   16674405             360              AFL2           Yes         6MPP             Hard
   16696566             360              AFL2           Yes         6MPP             Hard
   16798446             360              AFL2           No         No PP             NoPP
   16801993             360              AFL2           Yes        36MPP             Combo
   16803903             360              AFL2           Yes         6MPP             Hard
   16804179             360              AFL2           Yes        36MPP             Combo
   16832974             360              AFL2           No         No PP             NoPP
   16809839             360              AFL2           Yes        36MPP             Combo
   16809847             360              AFL2           Yes        36MPP             Combo
   16809682             360              AFL2           Yes        36MPP             Combo
   16809687             360              AFL2           No         No PP             NoPP
   16809879             360              AFL2           Yes        12MPP             Hard
   16813557             360              AFL2           No         No PP             NoPP
   16813595             360              AFL2           Yes        12MPP             Hard
   16809718             360              AFL2           Yes        36MPP             Combo
   16809732             360              AFL2           No         No PP             NoPP
   16809767             360              AFL2           Yes        36MPP             Combo
   16809772             360              AFL2           Yes        36MPP             Combo
   16809776             360              AFL2           Yes        12MPP             Hard
   16809799             360              AFL2           Yes        36MPP             Combo
   16809800             360              AFL2           Yes        36MPP             Combo
   16809810             360              AFL2           No         No PP             NoPP
   16809552             360              AFL2           Yes         6MPP             Hard
   16809593             360              AFL2           Yes        36MPP             Combo
   16809431             360              AFL2           Yes        36MPP             Combo
   16809440             360              AFL2           Yes        36MPP             Combo
   16809456             360              AFL2           Yes         6MPP             Hard
   16809471             360              AFL2           Yes        36MPP             Combo
   16809597             360              AFL2           Yes        36MPP             Combo
   16809633             360              AFL2           No         No PP             NoPP
   16809634             360              AFL2           Yes         6MPP             Hard
   16809509             360              AFL2           No         No PP             NoPP
   16788645             360              AFL2           No         No PP             NoPP
   16803461             360              AFL2           No         No PP             NoPP
   16803492             360              AFL2           Yes        36MPP             Combo
   16788760             360              AFL2           Yes        36MPP             Combo
   16788827             360              AFL2           Yes        36MPP             Combo
   16788882             360              AFL2           Yes        36MPP             Combo
   16788997             360              AFL2           Yes        36MPP             Combo
   16803729             360              AFL2           No         No PP             NoPP
   16803886             360              AFL2           No         No PP             NoPP
   16804063             360              AFL2           Yes        36MPP             Combo
   16804168             360              AFL2           No         No PP             NoPP
   16806933             360              AFL2           Yes         6MPP             Hard
   16807103             360              AFL2           No         No PP             NoPP
   16807335             360              AFL2           Yes        36MPP             Combo
   16809369             360              AFL2           Yes        36MPP             Combo
   16790461             360              AFL2           No         No PP             NoPP
   16790465             360              AFL2           No         No PP             NoPP
   16790878             360              AFL2           Yes        36MPP             Combo
   16790931             360              AFL2           Yes        36MPP             Combo
   16790942             360              AFL2           Yes        36MPP             Combo
   16791000             360              AFL2           No         No PP             NoPP
   16791069             360              AFL2           Yes        36MPP             Combo
   16809856             360              AFL2           Yes        12MPP             Hard
   16813741             360              AFL2           No         No PP             NoPP
   16813757             360              AFL2           No         No PP             NoPP
   16798433             360              AFL2           Yes        36MPP             Combo
   16798710             360              AFL2           Yes        12MPP             Hard
   16798861             360              AFL2           No         No PP             NoPP
   16801682             360              AFL2           Yes        36MPP             Combo
   16770539             360              AFL2           Yes        36MPP             Combo
   16770727             360              AFL2           Yes        36MPP             Combo
   16778757             360              AFL2           No         No PP             NoPP
   16770908             360              AFL2           No         No PP             NoPP
   16771297             360              AFL2           Yes        12MPP             Hard
   16772478             360              AFL2           No         No PP             NoPP
   16772712             360              AFL2           Yes        36MPP             Combo
   16772724             360              AFL2           Yes         6MPP             Hard
   16775201             360              AFL2           Yes        36MPP             Combo
   16775246             360              AFL2           No         No PP             NoPP
   16775519             360              AFL2           Yes        36MPP             Combo
   16775605             360              AFL2           Yes        36MPP             Combo
   16776916             360              AFL2           No         No PP             NoPP
   16781132             360              AFL2           Yes        36MPP             Combo
   16777219             360              AFL2           Yes        12MPP             Hard
   16778433             360              AFL2           Yes        36MPP             Combo
   16781415             360              AFL2           Yes         6MPP             Hard
   16717716             360              AFL2           Yes        36MPP             Combo
   16722075             360              AFL2           No         No PP             NoPP
   16723157             360              AFL2           Yes        36MPP             Combo
   16729432             360              AFL2           No         No PP             NoPP
   16768284             360              AFL2           No         No PP             NoPP
   16707147             360              AFL2           No         No PP             NoPP
   16709554             360              AFL2           Yes        36MPP             Combo
   16806742             360              AFL2           Yes        36MPP             Combo
   16806779             360              AFL2           Yes        36MPP             Combo
   16806792             360              AFL2           Yes        36MPP             Combo
   16806880             360              AFL2           Yes        36MPP             Combo
   16806882             360              AFL2           Yes        36MPP             Combo
   16806923             360              AFL2           Yes        36MPP             Combo
   16806936             360              AFL2           No         No PP             NoPP
   16806940             360              AFL2           Yes        12MPP             Hard
   16806944             360              AFL2           No         No PP             NoPP
   16806947             360              AFL2           Yes        36MPP             Combo
   16806956             360              AFL2           No         No PP             NoPP
   16806985             360              AFL2           Yes        36MPP             Combo
   16807041             360              AFL2           Yes        36MPP             Combo
   16807100             360              AFL2           Yes        36MPP             Combo
   16807150             360              AFL2           Yes         6MPP             Hard
   16807189             360              AFL2           Yes        36MPP             Combo
   16807197             360              AFL2           Yes        36MPP             Combo
   16807245             360              AFL2           Yes        36MPP             Combo
   16807270             360              AFL2           No         No PP             NoPP
   16807286             360              AFL2           No         No PP             NoPP
   16807289             360              AFL2           Yes        36MPP             Combo
   16807291             360              AFL2           Yes        36MPP             Combo
   16807296             360              AFL2           Yes        36MPP             Combo
   16807300             360              AFL2           No         No PP             NoPP
   16807308             360              AFL2           No         No PP             NoPP
   16807342             360              AFL2           Yes         6MPP             Hard
   16807346             360              AFL2           Yes        36MPP             Combo
   16807362             360              AFL2           Yes        36MPP             Combo
   16809209             360              AFL2           No         No PP             NoPP
   16809210             360              AFL2           No         No PP             NoPP
   16809226             360              AFL2           Yes        36MPP             Combo
   16809270             360              AFL2           Yes        36MPP             Combo
   16809281             360              AFL2           Yes         6MPP             Hard
   16809293             360              AFL2           No         No PP             NoPP
   16809315             360              AFL2           No         No PP             NoPP
   16809342             360              AFL2           Yes        36MPP             Combo
   16803609             360              AFL2           Yes        36MPP             Combo
   16803640             360              AFL2           No         No PP             NoPP
   16803642             360              AFL2           Yes        36MPP             Combo
   16803656             360              AFL2           Yes        36MPP             Combo
   16803670             360              AFL2           Yes        36MPP             Combo
   16803676             360              AFL2           Yes        36MPP             Combo
   16803679             360              AFL2           Yes        36MPP             Combo
   16803686             360              AFL2           Yes        36MPP             Combo
   16803700             360              AFL2           No         No PP             NoPP
   16803764             360              AFL2           Yes        36MPP             Combo
   16803787             360              AFL2           Yes         6MPP             Hard
   16803831             360              AFL2           Yes        36MPP             Combo
   16803895             360              AFL2           No         No PP             NoPP
   16803954             360              AFL2           Yes        36MPP             Combo
   16804005             360              AFL2           No         No PP             NoPP
   16804056             360              AFL2           Yes        36MPP             Combo
   16804057             360              AFL2           No         No PP             NoPP
   16804124             360              AFL2           No         No PP             NoPP
   16804137             360              AFL2           Yes        36MPP             Combo
   16804165             360              AFL2           Yes        12MPP             Hard
   16804186             360              AFL2           Yes        36MPP             Combo
   16806696             360              AFL2           Yes        12MPP             Hard
   16801749             360              AFL2           Yes         6MPP             Hard
   16801812             360              AFL2           Yes        36MPP             Combo
   16801869             360              AFL2           No         No PP             NoPP
   16801886             360              AFL2           Yes        36MPP             Combo
   16801906             360              AFL2           Yes        36MPP             Combo
   16803505             360              AFL2           Yes        36MPP             Combo
   16803538             360              AFL2           No         No PP             NoPP
   16803551             360              AFL2           Yes        36MPP             Combo
   16803553             360              AFL2           Yes        36MPP             Combo
   16802004             360              AFL2           Yes        36MPP             Combo
   16802009             360              AFL2           Yes        12MPP             Hard
   16802012             360              AFL2           Yes        36MPP             Combo
   16802013             360              AFL2           Yes        36MPP             Combo
   16803374             360              AFL2           Yes        36MPP             Combo
   16803385             360              AFL2           Yes        36MPP             Combo
   16803574             360              AFL2           Yes        36MPP             Combo
   16803583             360              AFL2           Yes        36MPP             Combo
   16803588             360              AFL2           Yes        36MPP             Combo
   16803424             360              AFL2           Yes        36MPP             Combo
   16803430             360              AFL2           No         No PP             NoPP
   16803435             360              AFL2           Yes        36MPP             Combo
   16798770             360              AFL2           No         No PP             NoPP
   16798773             360              AFL2           Yes        36MPP             Combo
   16798784             360              AFL2           Yes        36MPP             Combo
   16798788             360              AFL2           Yes        36MPP             Combo
   16791079             360              AFL2           Yes        36MPP             Combo
   16791085             360              AFL2           Yes        36MPP             Combo
   16791086             360              AFL2           Yes        36MPP             Combo
   16791087             360              AFL2           Yes         6MPP           Soft/Unk
   16791116             360              AFL2           Yes         6MPP             Hard
   16791127             360              AFL2           No         No PP             NoPP
   16791141             360              AFL2           Yes        36MPP             Combo
   16798847             360              AFL2           Yes        36MPP             Combo
   16798856             360              AFL2           Yes        36MPP             Combo
   16798868             360              AFL2           Yes        36MPP             Combo
   16798869             360              AFL2           Yes        36MPP             Combo
   16798883             360              AFL2           Yes        36MPP             Combo
   16798888             360              AFL2           No         No PP             NoPP
   16798892             360              AFL2           No         No PP             NoPP
   16798893             360              AFL2           Yes        36MPP             Combo
   16798898             360              AFL2           Yes        36MPP             Combo
   16798903             360              AFL2           Yes        36MPP             Combo
   16798907             360              AFL2           Yes        36MPP             Combo
   16798912             360              AFL2           Yes        12MPP             Hard
   16801425             360              AFL2           Yes         6MPP             Hard
   16801430             360              AFL2           Yes        36MPP             Combo
   16801431             360              AFL2           No         No PP             NoPP
   16791149             360              AFL2           Yes        36MPP             Combo
   16791157             360              AFL2           Yes        36MPP             Combo
   16791185             360              AFL2           No         No PP             NoPP
   16791195             360              AFL2           No         No PP             NoPP
   16798170             360              AFL2           No         No PP             NoPP
   16798230             360              AFL2           Yes        36MPP             Combo
   16798235             360              AFL2           No         No PP             NoPP
   16798279             360              AFL2           No         No PP             NoPP
   16798282             360              AFL2           No         No PP             NoPP
   16798308             360              AFL2           Yes        36MPP             Combo
   16798338             360              AFL2           Yes        36MPP             Combo
   16798346             360              AFL2           Yes         6MPP             Hard
   16798395             360              AFL2           Yes        36MPP             Combo
   16798400             360              AFL2           Yes        36MPP             Combo
   16798405             360              AFL2           Yes        36MPP             Combo
   16801504             360              AFL2           No         No PP             NoPP
   16798467             360              AFL2           Yes         6MPP             Hard
   16798544             360              AFL2           Yes        36MPP             Combo
   16798607             360              AFL2           Yes        36MPP             Combo
   16798609             360              AFL2           Yes        36MPP             Combo
   16798610             360              AFL2           Yes        36MPP             Combo
   16801630             360              AFL2           Yes        36MPP             Combo
   16798638             360              AFL2           Yes        36MPP             Combo
   16798673             360              AFL2           Yes        12MPP             Hard
   16798685             360              AFL2           Yes        36MPP             Combo
   16798748             360              AFL2           Yes        36MPP             Combo
   16798758             360              AFL2           No         No PP             NoPP
   16788792             360              AFL2           Yes        36MPP             Combo
   16788840             360              AFL2           Yes        36MPP             Combo
   16788843             360              AFL2           Yes        36MPP             Hard
   16788880             360              AFL2           Yes        36MPP             Combo
   16788927             360              AFL2           Yes        36MPP             Combo
   16788956             360              AFL2           Yes         6MPP             Hard
   16788975             360              AFL2           Yes        36MPP             Combo
   16789004             360              AFL2           Yes        36MPP             Combo
   16789016             360              AFL2           Yes        36MPP             Combo
   16789033             360              AFL2           Yes        36MPP             Combo
   16790733             360              AFL2           Yes        36MPP             Combo
   16789083             360              AFL2           No         No PP             NoPP
   16789087             360              AFL2           No         No PP             NoPP
   16790341             360              AFL2           No         No PP             NoPP
   16790382             360              AFL2           No         No PP             NoPP
   16790743             360              AFL2           Yes        36MPP             Combo
   16790786             360              AFL2           Yes        36MPP             Combo
   16790792             360              AFL2           No         No PP             NoPP
   16790413             360              AFL2           No         No PP             NoPP
   16790439             360              AFL2           Yes         6MPP             Hard
   16790803             360              AFL2           No         No PP             NoPP
   16790809             360              AFL2           Yes        36MPP             Combo
   16790812             360              AFL2           Yes        36MPP             Combo
   16790868             360              AFL2           Yes        36MPP             Combo
   16790872             360              AFL2           Yes        36MPP             Combo
   16790880             360              AFL2           Yes        36MPP             Combo
   16790884             360              AFL2           Yes        36MPP             Combo
   16790893             360              AFL2           Yes        36MPP             Combo
   16790896             360              AFL2           Yes        36MPP             Combo
   16790901             360              AFL2           Yes        12MPP             Hard
   16790915             360              AFL2           Yes        36MPP             Combo
   16790919             360              AFL2           Yes        36MPP             Combo
   16790941             360              AFL2           Yes        12MPP             Hard
   16790954             360              AFL2           No         No PP             NoPP
   16790956             360              AFL2           Yes        12MPP             Hard
   16790498             360              AFL2           Yes        36MPP             Combo
   16790506             360              AFL2           Yes        36MPP             Combo
   16790514             360              AFL2           Yes        36MPP             Combo
   16790526             360              AFL2           Yes        36MPP             Combo
   16790531             360              AFL2           No         No PP             NoPP
   16790540             360              AFL2           Yes        36MPP             Combo
   16790552             360              AFL2           Yes        36MPP             Combo
   16790566             360              AFL2           No         No PP             NoPP
   16790995             360              AFL2           Yes         6MPP             Hard
   16791010             360              AFL2           Yes        36MPP             Combo
   16791016             360              AFL2           Yes        36MPP             Combo
   16790576             360              AFL2           Yes        36MPP             Combo
   16790585             360              AFL2           Yes        36MPP             Combo
   16790597             360              AFL2           Yes        36MPP             Combo
   16790598             360              AFL2           Yes        36MPP             Combo
   16790609             360              AFL2           Yes        36MPP             Combo
   16790637             360              AFL2           Yes        36MPP             Combo
   16790667             360              AFL2           Yes        36MPP             Combo
   16781358             360              AFL2           Yes        36MPP             Combo
   16781371             360              AFL2           Yes        36MPP             Combo
   16781455             360              AFL2           Yes        36MPP             Combo
   16781460             360              AFL2           Yes        36MPP             Combo
   16781463             360              AFL2           No         No PP             NoPP
   16784559             360              AFL2           Yes        36MPP             Combo
   16784584             360              AFL2           Yes        36MPP             Combo
   16784588             360              AFL2           Yes        36MPP             Combo
   16785041             360              AFL2           No         No PP             NoPP
   16784645             360              AFL2           Yes        36MPP             Combo
   16784656             360              AFL2           No         No PP             NoPP
   16784664             360              AFL2           Yes         6MPP             Hard
   16784706             360              AFL2           No         No PP             NoPP
   16784724             360              AFL2           Yes         6MPP           Soft/Unk
   16784728             360              AFL2           Yes        36MPP             Combo
   16784743             360              AFL2           Yes        36MPP             Combo
   16784758             360              AFL2           Yes        36MPP             Combo
   16784766             360              AFL2           Yes        36MPP             Combo
   16784806             360              AFL2           Yes        36MPP             Combo
   16784807             360              AFL2           No         No PP             NoPP
   16784819             360              AFL2           No         No PP             NoPP
   16784884             360              AFL2           No         No PP             NoPP
   16788566             360              AFL2           Yes        36MPP             Combo
   16784910             360              AFL2           Yes        36MPP             Combo
   16784914             360              AFL2           Yes        36MPP             Combo
   16784918             360              AFL2           Yes        36MPP             Combo
   16784957             360              AFL2           No         No PP             NoPP
   16788596             360              AFL2           No         No PP             NoPP
   16788600             360              AFL2           Yes        36MPP             Combo
   16788613             360              AFL2           Yes        36MPP             Combo
   16788635             360              AFL2           Yes        36MPP             Combo
   16788643             360              AFL2           Yes        36MPP             Combo
   16785018             360              AFL2           No         No PP             NoPP
   16785028             360              AFL2           No         No PP             NoPP
   16788702             360              AFL2           Yes        12MPP             Hard
   16780939             360              AFL2           Yes        36MPP             Combo
   16780967             360              AFL2           No         No PP             NoPP
   16781046             360              AFL2           Yes        36MPP             Combo
   16778837             360              AFL2           Yes        36MPP             Combo
   16778846             360              AFL2           Yes        36MPP             Combo
   16781055             360              AFL2           No         No PP             NoPP
   16781065             360              AFL2           Yes        36MPP             Combo
   16781077             360              AFL2           Yes        36MPP             Combo
   16778873             360              AFL2           No         No PP             NoPP
   16778908             360              AFL2           Yes        36MPP             Combo
   16778934             360              AFL2           Yes        36MPP             Combo
   16781181             360              AFL2           Yes        36MPP             Combo
   16781183             360              AFL2           No         No PP             NoPP
   16781218             360              AFL2           Yes         6MPP             Hard
   16781290             360              AFL2           No         No PP             NoPP
   16781311             360              AFL2           No         No PP             NoPP
   16781329             360              AFL2           No         No PP             NoPP
   16779037             360              AFL2           No         No PP             NoPP
   16779074             360              AFL2           Yes        36MPP             Combo
   16779075             360              AFL2           Yes        36MPP             Combo
   16779097             360              AFL2           Yes        12MPP             Hard
   16780688             360              AFL2           Yes        36MPP             Combo
   16780839             360              AFL2           Yes        12MPP             Hard
   16780862             360              AFL2           No         No PP             NoPP
   16780884             360              AFL2           No         No PP             NoPP
   16776842             360              AFL2           Yes        36MPP             Combo
   16776894             360              AFL2           No         No PP             NoPP
   16778282             360              AFL2           Yes        36MPP             Combo
   16776925             360              AFL2           Yes        36MPP             Combo
   16776963             360              AFL2           No         No PP             NoPP
   16777013             360              AFL2           Yes        36MPP             Combo
   16777048             360              AFL2           Yes        36MPP             Combo
   16778308             360              AFL2           No         No PP             NoPP
   16778319             360              AFL2           Yes        36MPP             Combo
   16778345             360              AFL2           Yes        36MPP             Combo
   16778423             360              AFL2           Yes        12MPP             Hard
   16778490             360              AFL2           Yes        36MPP             Combo
   16778541             360              AFL2           No         No PP             NoPP
   16778545             360              AFL2           No         No PP             NoPP
   16778565             360              AFL2           No         No PP             NoPP
   16777222             360              AFL2           Yes        12MPP             Hard
   16778680             360              AFL2           Yes        36MPP             Combo
   16778251             360              AFL2           No         No PP             NoPP
   16775073             360              AFL2           No         No PP             NoPP
   16775103             360              AFL2           Yes        36MPP             Combo
   16775132             360              AFL2           No         No PP             NoPP
   16775626             360              AFL2           No         No PP             NoPP
   16775194             360              AFL2           Yes        36MPP             Combo
   16775195             360              AFL2           No         No PP             NoPP
   16775277             360              AFL2           Yes        36MPP             Combo
   16775309             360              AFL2           Yes        36MPP             Combo
   16776526             360              AFL2           Yes        36MPP             Combo
   16776693             360              AFL2           Yes        36MPP             Combo
   16775447             360              AFL2           Yes        36MPP             Combo
   16775510             360              AFL2           No         No PP             NoPP
   16776777             360              AFL2           No         No PP             NoPP
   16776780             360              AFL2           Yes        36MPP             Combo
   16772050             360              AFL2           Yes        36MPP             Combo
   16772248             360              AFL2           No         No PP             NoPP
   16772403             360              AFL2           Yes        36MPP             Combo
   16774902             360              AFL2           No         No PP             NoPP
   16774925             360              AFL2           Yes        36MPP             Combo
   16772471             360              AFL2           Yes         6MPP             Hard
   16772509             360              AFL2           No         No PP             NoPP
   16772603             360              AFL2           Yes        36MPP             Combo
   16772626             360              AFL2           No         No PP             NoPP
   16772630             360              AFL2           Yes        36MPP             Combo
   16772639             360              AFL2           Yes         6MPP           Soft/Unk
   16774947             360              AFL2           No         No PP             NoPP
   16774955             360              AFL2           Yes         6MPP             Hard
   16774989             360              AFL2           No         No PP             NoPP
   16775006             360              AFL2           No         No PP             NoPP
   16774810             360              AFL2           No         No PP             NoPP
   16770719             360              AFL2           Yes        36MPP             Combo
   16770742             360              AFL2           Yes        36MPP             Combo
   16770784             360              AFL2           Yes        36MPP             Combo
   16770826             360              AFL2           No         No PP             NoPP
   16770829             360              AFL2           No         No PP             NoPP
   16770954             360              AFL2           No         No PP             NoPP
   16770957             360              AFL2           No         No PP             NoPP
   16770959             360              AFL2           No         No PP             NoPP
   16771036             360              AFL2           Yes        36MPP             Combo
   16771047             360              AFL2           No         No PP             NoPP
   16771054             360              AFL2           No         No PP             NoPP
   16771060             360              AFL2           Yes        36MPP             Combo
   16771090             360              AFL2           No         No PP             NoPP
   16771232             360              AFL2           Yes        36MPP             Combo
   16771249             360              AFL2           Yes        36MPP             Combo
   16771259             360              AFL2           Yes        36MPP             Combo
   16771367             360              AFL2           Yes         6MPP             Hard
   16771759             360              AFL2           No         No PP             NoPP
   16771923             360              AFL2           No         No PP             NoPP
   16771811             360              AFL2           No         No PP             NoPP
   16765325             360              AFL2           Yes        36MPP             Combo
   16765337             360              AFL2           No         No PP             NoPP
   16765369             360              AFL2           Yes        36MPP             Combo
   16765390             360              AFL2           Yes        12MPP             Hard
   16768138             360              AFL2           No         No PP             NoPP
   16768209             360              AFL2           Yes        36MPP             Combo
   16768211             360              AFL2           No         No PP             NoPP
   16768223             360              AFL2           Yes        36MPP             Combo
   16768228             360              AFL2           Yes        36MPP             Combo
   16768266             360              AFL2           Yes         6MPP             Hard
   16765456             360              AFL2           Yes         6MPP             Hard
   16765459             360              AFL2           No         No PP             NoPP
   16768278             360              AFL2           Yes        36MPP             Combo
   16768388             360              AFL2           Yes        36MPP             Combo
   16768401             360              AFL2           Yes        36MPP             Combo
   16768475             360              AFL2           No         No PP             NoPP
   16768498             360              AFL2           No         No PP             NoPP
   16770557             360              AFL2           No         No PP             NoPP
   16767996             360              AFL2           No         No PP             NoPP
   16768009             360              AFL2           No         No PP             NoPP
   16768053             360              AFL2           No         No PP             NoPP
   16770715             360              AFL2           No         No PP             NoPP
   16729914             360              AFL2           No         No PP             NoPP
   16729941             360              AFL2           Yes        36MPP             Combo
   16732094             360              AFL2           Yes        12MPP             Hard
   16731682             360              AFL2           Yes         6MPP             Hard
   16731723             360              AFL2           No         No PP             NoPP
   16732138             360              AFL2           No         No PP             NoPP
   16765097             360              AFL2           Yes         6MPP             Hard
   16765171             360              AFL2           No         No PP             NoPP
   16728724             360              AFL2           No         No PP             NoPP
   16728340             360              AFL2           No         No PP             NoPP
   16728458             360              AFL2           No         No PP             NoPP
   16728598             360              AFL2           No         No PP             NoPP
   16722202             360              AFL2           Yes        36MPP             Combo
   16723124             360              AFL2           No         No PP             NoPP
   16723273             360              AFL2           Yes        36MPP             Combo
   16723498             360              AFL2           Yes        36MPP             Combo
   16723513             360              AFL2           Yes        36MPP             Combo
   16718245             360              AFL2           Yes        36MPP             Combo
   16718304             360              AFL2           Yes        36MPP             Combo
   16718380             360              AFL2           No         No PP             NoPP
   16721791             360              AFL2           Yes         6MPP             Hard
   16718910             360              AFL2           No         No PP             NoPP
   16714995             360              AFL2           Yes         6MPP             Hard
   16715126             360              AFL2           Yes         6MPP             Hard
   16717463             360              AFL2           Yes         6MPP             Hard
   16715243             360              AFL2           No         No PP             NoPP
   16715271             360              AFL2           Yes        36MPP             Combo
   16711318             360              AFL2           Yes         6MPP             Hard
   16711373             360              AFL2           Yes        36MPP             Combo
   16713700             360              AFL2           No         No PP             NoPP
   16713712             360              AFL2           No         No PP             NoPP
   16714777             360              AFL2           Yes        36MPP             Combo
   16714778             360              AFL2           Yes        36MPP             Combo
   16713826             360              AFL2           Yes        36MPP             Combo
   16713887             360              AFL2           Yes        36MPP             Combo
   16713964             360              AFL2           Yes         6MPP             Hard
   16713966             360              AFL2           Yes        36MPP             Combo
   16710118             360              AFL2           Yes         6MPP             Hard
   16710823             360              AFL2           Yes        36MPP             Combo
   16711187             360              AFL2           Yes         6MPP             Hard
   16707812             360              AFL2           No         No PP             NoPP
   16709701             360              AFL2           No         No PP             NoPP
   16709704             360              AFL2           Yes        36MPP             Combo
   16709782             360              AFL2           No         No PP             NoPP
   16708323             360              AFL2           Yes        36MPP             Combo
   16706704             360              AFL2           No         No PP             NoPP
   16704069             360              AFL2           Yes        36MPP             Combo
   16704188             360              AFL2           No         No PP             NoPP
   16704605             360              AFL2           Yes        36MPP             Combo
   16697857             360              AFL2           No         No PP             NoPP
   16697883             360              AFL2           Yes        36MPP             Combo
   17004482             360              WALN           Yes        12MPP             Hard
   16984298             360              WALN           Yes        36MPP             Combo
   16984332             360              WALN           Yes        36MPP             Combo
   16991065             360              WALN           Yes        36MPP             Combo
   16994760             360              WALN           Yes        12MPP             Hard
   16994771             360              WALN           Yes        12MPP             Hard
   16994832             360              WALN           Yes        12MPP             Hard
   16997779             360              WALN           Yes        36MPP             Combo
   16997847             360              WALN           Yes        36MPP             Combo
   16843906             360              WALN           No         No PP             NoPP
   16912743             360              WALN           Yes        12MPP             Hard
   16912799             360              WALN           No         No PP             NoPP





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT C

                                                    [RESERVED]





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial  Agreement,  dated as of February 28, 2007 among  Structured Asset Mortgage  Investments II Inc., as company,  Wells
         Fargo Bank, National Association as trustee and custodian and EMC Mortgage  Corporation,  as servicer, in connection with Bear
         Stearns Mortgage Funding Trust 2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT E

                                                      FORM OF TRANSFER AFFIDAVIT

                                                              Affidavit  pursuant to Section  860E(e)(4)  of the  Internal  Revenue
                                                              Code of 1986, as amended, and for other purposes

STATE OF         )
                 )ss:
COUNTY OF        )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial owner of the Bear Stearns Mortgage Funding
Trust  2007-AR2,  Mortgage  Pass-Through  Certificates,  Series  2007-AR2,  Class R  Certificates  (the "Class R  Certificates"))  (the
"Owner"),  a [savings  institution]  [corporation]  duly  organized  and  existing  under the laws of [the State of _____]  [the United
States], on behalf of which he makes this affidavit.

         2.       That the Owner (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a  “disqualified  organization”
within the  meaning of Section  860E(e)(5)  of the  Internal  Revenue  Code of 1986,  as amended  (the  “Code”) or an  “electing  large
partnership”  within the meaning of Section 775 of the Code,  (ii) will endeavor to remain other than a disqualified  organization  and
an electing large  partnership  for so long as it retains its ownership in the Class R Certificates  and (iii) is acquiring the Class R
Certificates  for its own  account or for the  account of another  Owner from which it has  received  an  affidavit  and  agreement  in
substantially the same form as this affidavit and agreement.  (For this purpose, a “disqualified  organization” means an electing large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state  or  political  subdivision  thereof,  any  agency  or
instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which are subject to tax and, except
for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of  directors  is not  selected by any such  governmental
entity) or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign  government  or
organization,  any rural electric or telephone  cooperative,  or any organization  (other than certain farmers’  cooperatives)  that is
generally exempt from federal income tax unless such organization is subject to the tax on unrelated business taxable income).

         3.       That the  Owner  is aware  (i) of the tax  that  would  be  imposed  on  transfers  of the  Class R  Certificates  to
disqualified  organizations  or electing large  partnerships  under the Code, that applies to all transfers of the Class R Certificates
after March 31, 1988; (ii) that such tax would be on the transferor (or, with respect to transfers to electing large  partnerships,  on
each such  partnership),  or, if such  transfer  is through an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent; (iii) that the person (other than with respect to transfers to electing large  partnerships)
otherwise  liable for the tax shall be relieved of liability for the tax if the  transferee  furnishes to such person an affidavit that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual  knowledge that the
affidavit is false;  and (iv) that the Class R Certificates  may be  “noneconomic  residual  interests”  within the meaning of Treasury
regulations  promulgated  pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
taxes due with  respect to the income on such  residual  interest,  unless no  significant  purpose of the  transfer  was to impede the
assessment or collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  “pass-through  entity”  holding the Class R Certificates if
either the  pass-through  entity is an electing  large  partnership  under Section 775 of the Code or if at any time during the taxable
year of the pass-through  entity a disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a
“pass through entity”  includes a regulated  investment  company,  a real estate  investment trust or common trust fund, a partnership,
trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee will not register the transfer of any Class R  Certificates  unless
the transferee,  or the transferee’s  agent,  delivers to it an affidavit and agreement,  among other things, in substantially the same
form as this  affidavit  and  agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the Owner has  reviewed  the  restrictions  set forth on the face of the Class R  Certificates  and the
provisions  of Section  5.05 of the  Pooling and  Servicing  Agreement  under which the Class R  Certificates  were  issued.  The Owner
expressly agrees to be bound by and to comply with such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions or arrangements  that shall be deemed necessary upon
advice of counsel to  constitute a  reasonable  arrangement  to ensure that the Class R  Certificates  will only be owned,  directly or
indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner’s Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates only to the Class R  Certificates  held by the Owner and not to any
other holder of the Class R  Certificates.  The Owner  understands  that the  liabilities  described  herein relate only to the Class R
Certificates.

                  10.      That no purpose of the Owner relating to the transfer of any of the Class R Certificates  by the Owner is or
will be to impede the  assessment  or  collection  of any tax;  in making this  representation,  the Owner  warrants  that the Owner is
familiar with (i) Treasury  Regulation  Section 1.860E-1 (c) and recent amendments  thereto,  effective as of August 19, 2002, and (ii)
the preamble describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay any  United  States
taxes owed by it so long as any of the Certificates  remain  outstanding.  In this regard,  the Owner hereby  represents to and for the
benefit of the person from whom it acquired the Class R Certificates  that the Owner intends to pay taxes  associated with holding such
Class R Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated
by the Class R Certificates.

                  12.      That the Owner has no  present  knowledge  or  expectation  that it will  become  insolvent  or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States, a corporation,  partnership or other entity created
or organized  in, or under the laws of, the United  States or any  political  subdivision  thereof,  or an estate or trust whose income
from sources  without the United States is includable in gross income for United States federal  income tax purposes  regardless of its
connection with the conduct of a trade or business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R Certificates  to be attributable to a
foreign  permanent  establishment or fixed base (within the meaning of an applicable  income tax treaty) of the Owner or another United
States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with the Company and the
Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being  acquired  by,  and will not be  transferred  to,  any
employee benefit plan within the meaning of section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended (“ERISA”)
or other retirement  arrangement,  including individual  retirement accounts and annuities,  Keogh plans and bank collective investment
funds and insurance  company general or separate accounts in which such plans,  accounts or arrangements are invested,  that is subject
to Section 406 of ERISA or Section 4975 of the Internal  Revenue Code of 1986 (the “Code”) (any of the foregoing,  a “Plan”),  (ii) are
not being  acquired  with “plan  assets” of a Plan  within the meaning of the  Department  of Labor  (“DOL”)  regulation,  29 C.F.R.  ?
2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that is deemed to be investing plan assets within
the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the  Certificates  is  permissible  under  applicable  law, will not  constitute or
result in any  prohibited  transaction  under  ERISA or Section  4975 of the Code,  will not  subject the Company or the Trustee to any
obligation  in  addition  to those  undertaken  in the  Pooling  and  Servicing  Agreement  and,  with  respect to each source of funds
(“Source”) being used by the Purchaser to acquire the Certificates,  each of the following statements is accurate: (a) the Purchaser is
an insurance  company;  (b) the Source is assets of the  Purchaser’s  “general  account;”  (c) the  conditions  set forth in Prohibited
Transaction  Class  Exemption  (“PTCE”)  95-60  issued by the DOL have  been  satisfied  and the  purchase,  holding  and  transfer  of
Certificates  by or on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and  liabilities of such general
account plus surplus as of the date hereof (for  purposes of this  clause,  all Plans  maintained  by the same  employer (or  affiliate
thereof) or employee organization are deemed to be a single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will provide the Trustee and the Company with an opinion of counsel  acceptable to and in form and
substance  satisfactory  to the Trustee  and the Company to the effect that the  purchase  of the  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and
will not subject the Trustee or the Company to any  obligation  or  liability  (including  obligations  or  liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition, the Owner hereby certifies,  represents and warrants to, and covenants with, the Company and the Trustee
that the Owner will not transfer such  Certificates to any Plan or person unless either such Plan or person meets the  requirements set
forth in either (a) or (b) above.

                  Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and  Servicing
Agreement.

         IN WITNESS WHEREOF,  the Investor has caused this instrument to be executed on its behalf,  pursuant to authority of its Board
of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:___________________________________________
                                                        [Name of Officer]
                                                        [Title of Officer]
                                                        [Address of Investor for receipt of distributions]
                                                        [Address of Investor for receipt of tax information]


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same person who executed
the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged  to me that he executed the same as his
free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                                         ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR2

                  Re:      Bear Stearns Mortgage Funding Trust 2007-AR2
                           Mortgage Pass-Through Certificates, Series 2007-AR2

Ladies and Gentlemen:

         ______________ (the “Purchaser”)  intends to purchase from ______________ (the “Seller”)  $_________ initial Current Principal
Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR2,  Class _____ (the “Certificates”),  issued pursuant to the Pooling and
Servicing Agreement (the “Pooling and Servicing  Agreement”),  dated as of February 1, 2007 among Structured Asset Mortgage Investments
II Inc., as depositor (the “Seller”), EMC Mortgage Corporation,  as servicer and seller and Wells Fargo Bank, National Association,  as
trustee  (the  “Trustee”).  All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling and
Servicing Agreement.  The Purchaser hereby certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands  that (a) the  Certificates  have not been and will not be registered or
                  qualified  under the  Securities Act of 1933, as amended (the “Act”) or any state  securities  law, (b) the Seller is
                  not required to so register or qualify the  Certificates,  (c) the  Certificates may be resold only if registered and
                  qualified  pursuant  to the  provisions  of the  Act or any  state  securities  law,  or if an  exemption  from  such
                  registration and qualification is available,  (d) the Pooling and Servicing Agreement contains restrictions regarding
                  the transfer of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment only and not with a
                  view to or for sale in  connection  with any  distribution  thereof in any manner  that would  violate the Act or any
                  applicable state securities laws.

                           3.       The Purchaser is (a) a substantial,  sophisticated institutional investor having such knowledge and
                  experience in financial and business matters,  and, in particular,  in such matters related to securities  similar to
                  the Certificates,  such that it is capable of evaluating the merits and risks of investment in the Certificates,  (b)
                  able to bear the economic  risks of such an investment and (c) an  “accredited  investor”  within the meaning of Rule
                  501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser  has been  furnished  with,  and has had an  opportunity  to review (a) a copy of the
                  Pooling and Servicing  Agreement and (b) such other information  concerning the Certificates,  the Mortgage Loans and
                  the Seller as has been  requested by the Purchaser  from the Seller or the Seller and is relevant to the  Purchaser’s
                  decision to purchase the  Certificates.  The Purchaser has had any questions arising from such review answered by the
                  Seller or the Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a)
                  offer, pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate or any other
                  similar  security to any person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition  of
                  other transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
                  any manner, (c) otherwise  approach or negotiate with respect to any Certificate,  any interest in any Certificate or
                  any other  similar  security  with any person in any manner,  (d) make any general  solicitation  by means of general
                  advertising  or in any other  manner or (e) take any other  action,  that (as to any of (a) through (e) above)  would
                  constitute a distribution  of any  Certificate  under the Act, that would render the disposition of any Certificate a
                  violation of Section 5 of the Act or any state  securities law, or that would require  registration or  qualification
                  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any of the  Certificates,  except in compliance
                  with the provisions of the Pooling and Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least “BBB-” or its equivalent by Fitch,  S&P or
                  Moody’s):

                                    (a)     is not an employee benefit or other plan subject to the prohibited transaction provisions
                  of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
                  Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary
                  or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
                  assets" of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates
                  is an “insurance company general account” (within the meaning of DOL Prohibited Transaction Class Exemption (“PTCE”)
                  95-60), and the purchase is being made in reliance upon the availability of the exemptive relief afforded under
                  Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee
that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements set
forth in either 6(a) or (b) above.



                                                            ______________________________________________________
                                                            Very truly yours,



                                                            [PURCHASER]



                                                            By:___________________________________________________
                                                               Name:
                                                               Title:





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT F-2


                                              FORM OF RULE 144A INVESTMENT REPRESENTATION

                                        Description of Rule 144A Securities, including numbers:


                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________


                  The undersigned seller, as registered holder (the “Seller”),  intends to transfer the Rule 144A Securities  described
above to the undersigned buyer (the “Buyer”).

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to which the Rule 144A
Securities  were issued,  the Seller  hereby  certifies  the  following  facts:  Neither the Seller nor anyone acting on its behalf has
offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities or
any other  similar  security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with
respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any other action,  that
would  constitute a distribution  of the Rule 144A  Securities  under the Securities Act of 1933, as amended (the “1933 Act”),  or that
would render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant
thereto,  and that the  Seller has not  offered  the Rule 144A  Securities  to any  person  other than the Buyer or another  “qualified
institutional buyer” as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the Trustee and the Servicer (as
defined to the Pooling and  Servicing  Agreement,  dated as of February 1, 2007 (the  “Agreement”),  among the  Company,  EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”)) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been registered  under the 1933 Act or
the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional investor      having     such
knowledge and experience in financial and business matters that it is  capable of evaluating  the merits and risks of investment in the
Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule 144A  Securities that it
has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its  behalf has  offered,  transferred,  pledged,  sold or
         otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other similar  security to,
         or solicited any offer to buy or accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with respect to the Rule
         144A  Securities,  any interest in the Rule 144A Securities or any other similar  security with, any person in any manner,  or
         made any general  solicitation by means of general  advertising or in any other manner, or taken any other action,  that would
         constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or that would render the  disposition of the Rule
         144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant thereto,  nor will it act, nor has
         it authorized or will it authorize any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a “qualified  institutional buyer” as that term is defined in Rule 144A under the 1933
         Act and has completed  either of the forms of  certification  to that effect  attached hereto as Annex 1 or Annex 2. The Buyer
         is aware that the sale to it is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands  that such Rule 144A Securities may be
         resold,  pledged or transferred only (i) to a person reasonably believed to be a qualified  institutional buyer that purchases
         for its own account or for the account of a qualified  institutional buyer to whom notice is given that the resale,  pledge or
         transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least “BBB-” or its  equivalent by Fitch,  S&P or
Moody’s):

                           a.       is not an employee  benefit or other plan subject to the prohibited  transaction  provisions of the
         Employee  Retirement Income Security Act of 1974, as amended (“ERISA”),  or Section 4975 of the Internal Revenue Code of 1986,
         as amended (a “Plan”),  or any other person  (including an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any Certificate with “plan assets” of any Plan within the meaning
         of the Department of Labor (“DOL”) regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the  Certificates is an
         “insurance  company general account” (within the meaning of DOL Prohibited  Transaction Class Exemption  (“PTCE”) 95-60),  and
         the purchase is being made in reliance upon the  availability  of the exemptive  relief  afforded  under Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts  and by the different  parties hereto on separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.


______________________________________________               ____________________________________________
Print Name of Seller                                         Print Name of Buyer
By:___________________________________________               By:_________________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.___________________________________________               No:_________________________________________
Date:_________________________________________               Date:_______________________________________





--------------------------------------------------------------------------------





                                                                                                             ANNEX 1 TO EXHIBIT F-2


                                       QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                                        [For Buyers Other Than Registered Investment Companies]

                  The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation to which this
Certification is attached:

                  1.       As indicated  below,  the undersigned is the President,  Chief Financial  Officer,  Senior Vice President or
other executive officer of the Buyer.

                  2.       In connection with purchases by the Buyer,  the Buyer is a “qualified  institutional  buyer” as that term is
defined in Rule 144A under the  Securities  Act of 1933 (“Rule 144A”)  because (i) the Buyer owned and/or  invested on a  discretionary
basis  $ ______________________________________________ in securities (except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being  calculated in accordance  with Rule 144A) and (ii) the Buyer satisfies the criteria
in the category marked below.

         Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan  association  or similar  institution),
         Massachusetts  or similar  business  trust,  partnership,  or charitable  organization  described in Section  501(c)(3) of the
         Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any  State,  territory  or the
         District  of  Columbia,  the  business  of which is  substantially  confined  to  banking  and is  supervised  by the State or
         territorial  banking  commission or similar  official or is a foreign bank or equivalent  institution,  and (b) has an audited
         net worth of at least  $25,000,000 as demonstrated  in its latest annual  financial  statements,  a copy of which is attached
         hereto.

         Savings  and  Loan.  The Buyer (a) is a  savings  and loan  association,  building  and loan  association,  cooperative  bank,
         homestead  association  or similar  institution,  which is  supervised  and  examined by a State or Federal  authority  having
         supervision over any such  institutions or is a foreign savings and loan association or equivalent  institution and (b) has an
         audited net worth of at least $25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose  primary and  predominant  business  activity is the writing of
         insurance  or the  reinsuring  of risks  underwritten  by  insurance  companies  and which is  subject to  supervision  by the
         insurance commissioner or a similar official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its political  subdivisions,  or any agency
         or instrumentality of the State or its political subdivisions, for the benefit of its employees.

         ERISA Plan. The Buyer is an employee  benefit plan within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of 1940.

         SBIC. The Buyer is a Small Business  Investment  Company  licensed by the U.S.  Small  Business  Administration  under Section
         301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section  202(a)(22)  of the
         Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose  participants  are  exclusively  (a)
         plans  established and maintained by a State, its political  subdivisions,  or any agency or  instrumentality  of the State or
         its political  subdivisions,  for the benefit of its employees, or (b) employee benefit plans within the meaning of Title I of
         the  Employee  Retirement  Income  Security  Act of 1974,  but is not a trust fund that  includes as  participants  individual
         retirement accounts or H.R. 10 plans.

                  3.       The term  “securities”  as used herein does not include (i) securities of issuers that are  affiliated  with
the Buyer,  (ii) securities that are part of an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,  (iii) bank
deposit notes and certificates of deposit, (iv) loan participations,  (v) repurchase  agreements,  (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested on a  discretionary
basis by the Buyer,  the Buyer used the cost of such  securities to the Buyer and did not include any of the securities  referred to in
the preceding  paragraph.  Further,  in determining such aggregate amount, the Buyer may have included securities owned by subsidiaries
of the Buyer, but only if such  subsidiaries are consolidated  with the Buyer in its financial  statements  prepared in accordance with
generally  accepted  accounting  principles  and if the  investments  of such  subsidiaries  are managed  under the Buyer’s  direction.
However,  such securities were not included if the Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the
Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is familiar with Rule 144A and understands  that the seller to it and other
parties  related to the  Certificates  are relying and will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.



______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer’s own account?

                  6.       If the answer to the foregoing  question is “no”, the Buyer agrees that, in connection  with any purchase of
securities  sold to the Buyer for the account of a third party  (including  any separate  account) in reliance on Rule 144A,  the Buyer
will only  purchase for the account of a third party that at the time is a “qualified  institutional  buyer” within the meaning of Rule
144A.  In  addition,  the Buyer agrees that the Buyer will not  purchase  securities  for a third party unless the Buyer has obtained a
current  representation  letter from such third party or taken other appropriate steps  contemplated by Rule 144A to conclude that such
third party independently meets the definition of “qualified institutional buyer” set forth in Rule 144A.

                  7.       The Buyer  will  notify  each of the  parties  to which  this  certification  is made of any  changes in the
information  and  conclusions  herein.  Until such notice is given,  the Buyer’s  purchase of Rule 144A  Securities  will  constitute a
reaffirmation of this certification as of the date of such purchase.



                                                     _______________________________________________________
                                                     Print Name of Buyer


                                                     By:____________________________________________________
                                                        Name:
                                                        Title:


                                                     Date:__________________________________________________






--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT F-3


                                               FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                                              , 20

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR2


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR2

Ladies and Gentlemen:

                  In connection with the sale by ___________   (the “Seller”) to ____________________  (the “Purchaser”) of $___________
Initial Current Principal Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR2 (the “Certificates”)  pursuant to the Pooling
and  Servicing  Agreement,  dated as of February 1, 2007 (the “Pooling and  Servicing  Agreement”),  among  Structured  Asset  Mortgage
Investments II Inc. (the “Company”),  EMC Mortgage  Corporation  (“EMC”) and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”).  The Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the  Seller nor  anyone  acting on its behalf has (a)  offered,  pledged,  sold,  disposed  of or  otherwise
transferred  any  Certificate,  any interest in any  Certificate  or any other  similar  security to any person in any manner,  (b) has
solicited any offer to buy or to accept a pledge,  disposition or other transfer of any  Certificate,  any interest in any  Certificate
or any other  similar  security  from any  person in any  manner,  (c) has  otherwise  approached  or  negotiated  with  respect to any
Certificate,  any interest in any  Certificate  or any other similar  security with any person in any manner,  (d) has made any general
solicitation  by means of  general  advertising  or in any other  manner,  or (e) has taken  any other  action,  that (as to any of (a)
through (e) above) would  constitute a  distribution  of the  Certificates  under the  Securities  Act of 1933 (the “Act”),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would  require
registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set forth in the  foregoing  sentence  with
respect to any Certificate.  The Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance
with the provisions of the Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ____________________________________________
                                                     (Seller)



                                                     By:_________________________________________
                                                        Name:
                                                        Title:





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT G


                                                      FORM OF CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (as amended and supplemented from time to time, the "Agreement"),  dated as of February 28,
2007,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its  successors  under the Pooling and Servicing
Agreement  defined below,  the "Trustee"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., as company  (together with any successor in
interest,  the  "Company"),  EMC MORTGAGE  CORPORATION,  as servicer  (together  with any successor in interest or successor  under the
Pooling and Servicing Agreement referred to below, the "Servicer") and WELLS FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                           WITNESSETH THAT:

                  WHEREAS, the Company,  the Servicer and the Trustee have entered into a Pooling and Servicing Agreement,  dated as of
February 1, 2007,  relating to the issuance of Bear Stearns  Mortgage  Funding  Trust  2007-AR2,  Mortgage  Pass-Through  Certificates,
Series  2007-AR2 (as in effect on the date of this  agreement,  the  "Original  Pooling and  Servicing  Agreement,"  and as amended and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the  Certificateholders  for the
purposes of receiving and holding certain  documents and other  instruments  delivered by the Company or the Servicer under the Pooling
and Servicing Agreement, all upon the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee the Company, the Servicer and the Custodian hereby agree as follows:

                                                              ARTICLE I.
                                                             DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section 2.3(a) receipt of the Mortgage Files relating to the Mortgage Loans  identified on the schedule  attached hereto (the "Mortgage
Files") and declares that it holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage to
the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered  by the Company to the Trustee  (with a
copy to the Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such assignment shall
be  delivered  by the  Custodian to the Company for the purpose of recording  it in the  appropriate  public  office for real  property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the  appropriate  public office for
real  property  records each such  assignment of Mortgage and,  upon receipt  thereof from such public  office,  shall return each such
assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the  Company  and the  Trustee an Initial  Certification  in the form  annexed  hereto as Exhibit One
evidencing  receipt  (subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule
attached hereto (the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date, the Custodian agrees, for the benefit of Certificateholders,  to review,
in accordance  with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such  document,  and shall deliver to
the Company and the Trustee an Interim  Certification  in the form annexed  hereto as Exhibit Two to the effect that all such documents
have been executed and received and that such documents relate to the Mortgage Loans  identified on the Mortgage Loan Schedule,  except
for any exceptions listed on Schedule A attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to
inspect,  review or  examine  said  documents,  instruments,  certificates  or other  papers to  determine  that the same are  genuine,
enforceable,  or  appropriate  for the  represented  purpose or that they have  actually been recorded or that they are other than what
they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date,  the Custodian  shall review the Mortgage  Files as provided
in Section 2.02 of the Pooling and  Servicing  Agreement and deliver to the Company and the Trustee a Final  Certification  in the form
annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the  Pooling and  Servicing  Agreement,  the
Custodian shall make no representation  as to and shall not be responsible to verify (i) the validity,  legality,  enforceability,  due
authorization,  recordability,  sufficiency  or  genuineness  of any of the  documents  included  in any  Mortgage  File  or  (ii)  the
collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the Trustee with a list
of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty  made by the Company as set forth in the Pooling and Servicing  Agreement  with respect to a
Mortgage  Loan  relating to a Mortgage  File,  the  Custodian  shall give prompt  written  notice to the Company,  the Servicer and the
Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files. Upon receipt of written notice from the Trustee
that the Mortgage Loan Seller has repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing  Agreement,  and that
the purchase price therefore has been deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the Custodian's  receipt of a request for release (a "Request for Release")  substantially  in the form attached
to the Pooling and  Servicing  Agreement  as Exhibit D signed by a  Servicing  Officer of the  Servicer  stating  that it has  received
payment in full of a Mortgage  Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the Custodian
agrees  promptly to release to the Servicer the related  Mortgage  File.  The Company  shall deliver to the Custodian and the Custodian
agrees to accept the Mortgage Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection under any Primary Insurance Policy,  the Servicer shall deliver to the Custodian a Request for Release signed by a
Servicing  Officer  requesting  that possession of all of the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not  invalidate any insurance  coverage  provided in respect of the Mortgage Loan under any
of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the Mortgage File to the related Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when the need  therefore
by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to
the Mortgage Loan have been deposited in the Custodial  Account or the Distribution  Account or (ii) the Mortgage File or such document
has been delivered to an attorney,  or to a public  trustee or other public  official as required by law, for purposes of initiating or
pursuing legal action or other proceedings for the foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the
Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer is required to deliver to the  Custodian a Request for  Release,  the  Servicer  shall
deliver  two copies of the  Request  for  Release if  delivered  in hard copy or the  Servicer  may  furnish  such  Request for Release
electronically  to the  Custodian,  in which  event the  Servicing  Officer  transmitting  the same shall be deemed to have  signed the
Request for Release.  In connection  with any Request for Release of a Mortgage File because of a repurchase of a Mortgage  Loan,  such
Request for Release shall be accompanied by an assignment of mortgage,  without  recourse,  representation or warranty from the Trustee
to the  Mortgage  Loan Seller and the related  Mortgage  Note shall be endorsed  without  recourse,  representation  or warranty by the
Trustee  (unless such Mortgage  Note was a MERS Loan and not endorsed to the Trustee) and be returned to the Mortgage  Loan Seller.  In
connection  with any  Request for  Release of a Mortgage  File  because of the  payment in full of a Mortgage  Loan,  such  Request for
Release  shall be  accompanied  by a certificate  of  satisfaction  or other  similar  instrument to be executed by or on behalf of the
Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall notify the Custodian that such assumption or
substitution  agreement has been completed by forwarding to the Custodian the original of such  assumption or  substitution  agreement,
which shall be added to the related  Mortgage File and, for all purposes,  shall be considered a part of such Mortgage File to the same
extent as all other documents and instruments constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian as Bailee and Agent of the  Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other  documents  constituting  each Mortgage File which are delivered to the Custodian,  the Custodian is  exclusively  the bailee and
agent of the  Trustee and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person  other than the
Trustee and the  Certificateholders  and undertakes to perform such duties and only such duties as are  specifically  set forth in this
Agreement.  Except upon compliance with the provisions of Section 2.5 of this  Agreement,  no Mortgage Note,  Mortgage or Mortgage File
shall be delivered by the Custodian to the Company or the Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian’s Fees and Expenses.  The Trustee  covenants and agrees to pay to the Custodian from time
to time,  and the  Custodian  shall be entitled  to,  reasonable  compensation  for all  services  rendered by it in the  exercise  and
performance  of any of the powers and duties  hereunder of the Custodian,  and the Trustee will pay or reimburse,  from amounts held by
it in the Distribution  Account,  the Custodian upon its request for all reasonable  expenses,  disbursements  and advances incurred or
made by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the  reasonable  compensation  and the
expenses and  disbursements  of its counsel and of all persons not regularly in its employ),  except any such expense,  disbursement or
advance as may arise from its  negligence or bad faith or to the extent that such cost or expense is  indemnified by the Company or the
Trust pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall either take custody of the  Mortgage  Files itself and give prompt  written
notice thereof to the Company,  the Servicer and the Custodian,  or promptly appoint a successor  Custodian by written  instrument,  in
duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and one copy to the successor Custodian.  If the
Trustee shall not have taken custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days  after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the Custodian at any time with the consent of the Servicer.  In such event,  the Trustee shall
appoint, or petition a court of competent  jurisdiction to appoint, a successor Custodian  hereunder.  Any successor Custodian shall be
a depository  institution  subject to  supervision or  examination  by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Company and the Servicer of the  appointment  of any successor  Custodian.  No successor  Custodian  shall be
appointed by the Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder,  without the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the contrary  notwithstanding;  provided that such  successor is a depository  institution  subject to supervision or examination by
federal or state  authority  and is able to satisfy  the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the
Servicer or the Company.

                  Section 3.7.      Representations  of  the  Custodian.  The  Custodian  hereby  represents  that  it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither the Custodian  nor any of its  directors,  officers,  agents or
employees,  shall be liable for any action  taken or omitted to be taken by it or them  hereunder  or in  connection  herewith  in good
faith and reasonably  believed (which belief may be based upon the written opinion or advice of counsel  selected by it in the exercise
of reasonable  care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,  lack of good
faith or willful  misconduct.  The  Custodian and any director,  officer,  employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly  executed and submitted by any person with authority with respect to any related  matters
arising  hereunder.  In no event shall the Custodian or its directors,  officers,  agents and employees be held liable for any special,
indirect or  consequential  damages  resulting  from any action taken or omitted to be taken by it or them  hereunder or in  connection
herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian  agrees to indemnify the Trust Fund, the Trustee and
each of  their  respective  employees,  representatives,  affiliates,  officers,  directors  and  agents  for any and all  liabilities,
obligations,  losses,  damages,  payments,  costs or expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted
against  the Trustee or Trust Fund or any such other  respective  Person,  due to any willful  misfeasance  or  negligent  or bad faith
performance or non-performance by the Custodian of its duties and responsibilities  under this Agreement;  provided,  however, that the
Custodian  shall not be liable to any of the  foregoing  Persons for any amount and any portion of any such amount  directly and solely
resulting from the willful  misfeasance,  bad faith or negligence of such person, and the Custodian’s  reliance on written instructions
from the Trustee or the Servicer. The provisions of this Section 3.8 shall survive the termination of this Custodial Agreement.

                  The Custodian and its  directors,  officers,  employees and agents shall be entitled to  indemnification  and defense
from the Trust Fund for any loss,  liability or expense  incurred  (other than as a result of any willful  misfeasance  or negligent or
bad-faith  performance or  non-performance  on their part),  arising out of, or in connection with, the acceptance or administration of
the custodial  arrangement created hereunder,  including the costs and expenses of defending  themselves against any claim or liability
in connection with the exercise or performance of any of their powers or duties hereunder.

                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the Parties;  Reasonableness.  The parties hereto  acknowledge and agree that the purpose
of this Article IV is to facilitate  compliance  by the Company and the Trustee with the  provisions of Regulation AB and related rules
and  regulations  of the  Commission.  The Company and the Trustee shall not exercise its right to request  delivery of  information or
other  performance  under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and  regulations  of the  Commission  under the  Securities  Act and the Exchange  Act.  Each of the parties
hereto  acknowledges  that  interpretations  of the  requirements  of Regulation AB may change over time,  whether due to  interpretive
guidance provided by the Commission or its staff,  consensus among participants in the mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply  with  requests  made by the  Company  and the  Trustee in good  faith for  delivery  of
information  under these provisions on the basis of evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.
The  Custodian  shall  cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of their
respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary  in the  reasonable,  good faith  determination  of the Company,  the  Servicer  and the Trustee to permit the  Company,  the
Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on each date on which
information  is provided to the Company under Section 4.3 that,  except as disclosed in writing to the Company prior to such date:  (i)
there are no aspects of its financial  condition that could have a material  adverse  effect on the  performance by it of its Custodian
obligations under this Agreement or any other  securitization  transaction as to which it is the custodian;  (ii) there are no material
legal  or  governmental  proceedings  pending  (or  known  to be  contemplated)  against  it;  and  (iii)  there  are no  affiliations,
relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any  sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as such terms are used
in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original  Pooling and  Servicing  Agreement,  as
identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following the Closing Date,  the  Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing,  to the requesting  party. Any such request from the Company shall
not be given more than once each calendar  quarter,  unless the Company shall have a reasonable  basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of  satisfying  the Company 's reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Company in writing of any material  litigation or governmental  proceedings  pending
against the  Custodian  that would be  material to  Certificateholders,  and (b) provide to the Company a written  description  of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior to
the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of the relevant  event.  As of the
date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the  Certificates,  the Custodian will be
deemed to represent that any information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year
beginning in 2008, the Custodian shall:

                  (a)      deliver  to the  Company,  the  Servicer  and the  Trustee  a  report  (in  form  and  substance  reasonably
satisfactory to the Company)  regarding the Custodian’s  assessment of compliance  with the Servicing  Criteria  identified on Exhibit
Four hereto during the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of  Regulation  AB. Such report  shall be  addressed  to the  Company and the Trustee and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of Exhibit Four
hereto; and

                   (b)     deliver to the  Company,  the  Servicer  and the Trustee a report of a  registered  public  accounting  firm
reasonably  acceptable  to the Company and the Trustee  that  attests to, and  reports on, the  assessment  of  compliance  made by the
Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in  accordance  with Rules  1-02(a)(3)  and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Servicer,  the Trustee and
each broker dealer acting as underwriter,  placement agent or initial  purchaser of the Certificates or each Person who controls any of
such parties  (within the meaning of Section 15 of the Securities  Act and Section 20 of the Exchange Act); and the respective  present
and former directors,  officers,  employees and agents of each of the foregoing,  and shall hold each of them harmless from and against
any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  information,
report,  certification,  accountants’  attestation  or other  material  provided under this Article IV by or on behalf of the Custodian
(collectively,  the “Custodian Information”),  or (B) the omission or alleged omission to state in the Custodian Information a material
fact required to be stated in the  Custodian  Information  or necessary in order to make the  statements  therein,  in the light of the
circumstances under which they were made, not misleading; or

                  (ii)     any failure by the Custodian to deliver any information, report, certification,  accountants’ attestation or
other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the Custodian shall promptly
reimburse the Company for all costs reasonably incurred by the Company in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in writing and signed by all parties hereto,  and none of the Company,  the Servicer or the Trustee shall
enter into any amendment  hereof except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to
the  Custodian of any amendment or supplement  to the Pooling and  Servicing  Agreement and furnish the Custodian  with written  copies
thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES  (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the Company and at the Trust“s  expense,  but only upon  direction  accompanied  by an
Opinion of Counsel  reasonably  satisfactory  to the Company to the effect that the  failure to effect  such  recordation  is likely to
materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5       Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:_______________________________________________
                                                               Name:
Attention: Bear Stearns Mortgage Funding                       Title:
Trust 2007-AR2
Telecopier: (410) 715-2380

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_______________________________________________
New York, New York 10179                                       Name:
                                                               Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:_______________________________________________
Attention: General Counsel                                     Name:
Telecopier: (469) 759-4714                                     Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_______________________________________________
Minneapolis, Minnesota 55414                                   Name:
Attention: Bear Stearns Mortgage Funding Trust 2007-AR2        Title:
Telecopier: (612) 667-1068





--------------------------------------------------------------------------------





STATE OF MARYLAND      )
                       )ss.:
COUNTY OF HOWARD       )

                  On the 28th day of February,  2007,  before me, a notary  public in and for said State,  personally  appeared  Stacey
Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,  a national banking  association that executed
the within  instrument,  and also known to me to be the person who executed it on behalf of said  association  and  acknowledged  to me
that such association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA    )
                      ) ss.:
COUNTY OF HENNEPIN    )

                  On the 28th day of  February,  2007,  before me, a notary  public in and for said State,  personally  appeared  Leigh
Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,  a national banking  association that executed
the within  instrument,  and also known to me to be the person who  executed it on behalf of said  national  banking  association,  and
acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK     )
                      )ss.:
COUNTY OF NEW YORK    )


                  On the 28th day of  February,  2007,  before me, a notary  public in and for said State,  personally  appeared  Baron
Silverstein,  known to me to be a Senior  Managing  Director of Structured  Asset  Mortgage  Investments  II Inc., one of the companies
that  executed  the  within  instrument,  and also  known to me to be the  person  who  executed  it on  behalf  of said  company,  and
acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS        )
                      )ss.:
COUNTY OF DALLAS      )


                  On the 28th day of February,  2007,  before me, a notary public in and for said State,  personally  appeared  William
Glasgow,  Jr.,  known to me to be an Executive  Vice  President of EMC Mortgage  Corporation,  a  corporation  that executed the within
instrument,  and also known to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such
national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





                                                              EXHIBIT ONE

                                                FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__


Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
  Email: jweeks@bear.com
 Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR2, Mortgage Pass-Through Certificates, Series  2007-AR2

                  Re:      Custodial  Agreement,  dated as of  February  28,  2007,  by and among  Wells  Fargo  Bank,
                           National  Association,  Structured  Asset  Mortgage  Investments  II Inc.  and EMC Mortgage
                           Corporation   relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR2,   Mortgage
                           Pass-Through Certificates, Series  2007-AR2

Ladies and Gentlemen:

                  In  accordance  with  Section 2.3 of the  above-captioned  Custodial  Agreement,  and subject to Section  2.02 of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that it has received a Mortgage File (which contains
an original  Mortgage Note or lost note affidavit) to the extent  required in Section 2.01 of the Pooling and Servicing  Agreement with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                              By:________________________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                              EXHIBIT TWO

                                                FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__


Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2

                  Re:      Custodial  Agreement,  dated as of  February  28,  2007,  by and among  Wells  Fargo  Bank,
                           National  Association,  Structured  Asset  Mortgage  Investments  II Inc and  EMC  Mortgage
                           Corporation   relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR2,   Mortgage
                           Pass-Through Certificates, Series 2007-AR2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan
Schedule and has  determined  that:  all required  documents  have been  executed and received and that such  documents  related to the
Mortgage Loans identified on the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                              By:________________________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                 FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__


Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
 Email: jweeks@bear.com
 Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2
                  Re:      Custodial  Agreement,  dated as of  February  28,  2007,  by and among  Wells  Fargo  Bank,
                           National  Association,  Structured  Asset  Mortgage  Investments  II Inc.  and EMC Mortgage
                           Corporation   relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR2,   Mortgage
                           Pass-Through Certificates, Series 2007-AR2

Ladies and Gentlemen:

                  In accordance  with Section 2.3 of the  above-captioned  Custodial  Agreement  and subject to Section  2.02(b) of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that, subject to any exceptions listed on Schedule A
attached  hereto,  it has received a Mortgage File with respect to each  Mortgage Loan listed in the Mortgage Loan Schedule  containing
with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of a
         Mortgage Loan in the MERS System,  in blank,  and in each case showing an unbroken chain of  endorsements  from the originator
         thereof to the Person endorsing it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment  (which may be in the form of a
         blanket  assignment  if  permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to “Wells  Fargo Bank,
         National  Association,  as Trustee“,  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee
         thereon;

                  (iv)  all intervening  assignments of the Security Instrument,  if applicable and only to the extent available to the
         Company with evidence of recording thereon;

                  (v)   the original or a copy of the policy or  certificate  of primary  mortgage  guaranty  insurance,  to the extent
         available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee's  certificate of title insurance or commitment or binder
         for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:______________________________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                             EXHIBIT FOUR

                                          FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                                              TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__

Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2
                  Re:      Custodial  Agreement,  dated as of  February  28,  2007,  by and among  Wells  Fargo  Bank,
                           National  Association,  Structured  Asset  Mortgage  Investments  II Inc.  and EMC Mortgage
                           Corporation   relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR2,   Mortgage
                           Pass-Through Certificates, Series 2007-AR2

Ladies and Gentlemen:

In  accordance  with Section 4.4 of the  above-captioned  Custodial  Agreement and subject to Section 3.17 of the Pooling and Servicing
Agreement,  the  undersigned,  as Custodian,  hereby certifies that the assessment of compliance to be delivered by the Custodian shall
address, at a minimum, the criteria identified below as "Applicable Servicing Criteria".

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party’s performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, “federally
                        insured depository institutions” with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee’s records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer’s investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer’s obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer’s records regarding the pool assets agree with
1122(d)(4)(v)           the servicer’s records with respect to an obligor’s unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor’s
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity’s activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor’s pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer’s
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor’s error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor’s records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:____________________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT H


                                               FORM OF MORTGAGE LOAN PURCHASE AGREEMENT



                                                                between



                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                             as Purchaser



                                                              Dated as of

                                                           February 28, 2007

                                             Bear Stearns Mortgage Funding Trust 2007-AR2,
                                          Mortgage Pass-Through Certificates, Series 2007-AR2





--------------------------------------------------------------------------------





                                                           TABLE OF CONTENTS

                                                                                                                         Page

Section 1...............................................................................................Definitions        1
Section 2...............................................Purchase and Sale of the Mortgage Loans and Related Rights.        3
Section 3...................................................................................Mortgage Loan Schedules        3
Section 4...................................................................................Mortgage Loan Transfer.        4
Section 5............................................................................Examination of Mortgage Files.        5
Section 6....................................................................Recordation of Assignments of Mortgage        7
Section 7......................Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans        8
Section 8........................................Representations and Warranties Concerning the Mortgage Loan Seller        13
Section 9...................................................Representations and Warranties Concerning the Purchaser        14
Section 10....................................................................................Conditions to Closing        15
Section 11........................................................................................Fees and Expenses        17
Section 12.....................................................................................Accountants’ Letters        18
Section 13..........................................................................................Indemnification        18
Section 14..................................................................................................Notices        20
Section 15...............................................................................Transfer of Mortgage Loans        20
Section 16..............................................................................................Termination        20
Section 17...........................................Representations, Warranties and Agreements to Survive Delivery        21
Section 18.............................................................................................Severability        21
Section 19.............................................................................................Counterparts        21
Section 20................................................................................................Amendment        21
Section 21............................................................................................GOVERNING LAW        21
Section 22.......................................................................................Further Assurances        21
Section 23...................................................................................Successors and Assigns        21
Section 24...............................................................The Mortgage Loan Seller and the Purchaser        22
Section 25.........................................................................................Entire Agreement        22
Section 26...........................................................................................No Partnership        22





--------------------------------------------------------------------------------





Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller’s Information                                                   Exh. 3-1
Exhibit 4             Purchaser’s Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor’s LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1





--------------------------------------------------------------------------------





                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  February  28,  2007,  as amended and  supplemented  by any and all
amendments hereto  (collectively,  the “Agreement”),  by and between EMC MORTGAGE  CORPORATION,  a Delaware corporation (the “Mortgage
Loan Seller”), and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the “Purchaser”).

                  Upon the terms and subject to the  conditions of this  Agreement,  the Mortgage  Loan Seller agrees to sell,  and the
Purchaser  agrees to  purchase,  certain  conventional,  adjustable  rate,  first lien  mortgage  loans  secured  primarily  by one- to
four-family  residential  properties  (collectively,  the “Mortgage Loans”) as described  herein.  The Purchaser intends to deposit the
Mortgage Loans into a trust fund (the “Trust Fund”) and create Bear Stearns  Mortgage  Funding Trust  2007-AR2,  Mortgage  Pass-Through
Certificates,  Series 2007-AR2 (the “Certificates”),  under a pooling and servicing agreement,  to be dated as of February 1, 2007 (the
“Pooling and  Servicing  Agreement”),  among the  Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”) and EMC Mortgage Corporation, as servicer (in such capacity, the “Servicer”), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  “Commission”) a registration  statement on
Form S-3 (Number 333-140247) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  “Securities  Act”).  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the “Public  Offering”),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the “Registration  Statement” and the  “Prospectus,”  respectively.  The “Prospectus  Supplement”
shall mean that  supplement,  dated February 27, 2007 to the  Prospectus,  dated February 26, 2007,  relating to certain classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
(“Bear  Stearns”) have entered into a terms  agreement  dated as of February 27, 2007 to an  underwriting  agreement dated February 26,
2007, between the Purchaser and Bear Stearns (collectively, the “Underwriting Agreement”).

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  1.  Definitions.  Certain terms are defined herein.  Capitalized  terms used herein but not defined
herein shall have the meanings specified in the Pooling and Servicing Agreement.  The following other terms are defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: February 28, 2007.

                  Cut-off Date: February 1, 2007.

                  Cut-off Date Balance: Approximately $801,108,419.

                  DBRS: Dominion Bond Rating Service, Inc., or its successors in interest.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Moody’s: Moody’s Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any legal person,  including any individual,  corporation,  partnership,  joint venture,  association,  joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by the  Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the Pooling and  Servicing  Agreement,  an amount
equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such Mortgage  Loan as of the date of repurchase  (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through and including the last day of the month of repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly
Advances and advances  payable to the  purchaser of the Mortgage  Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor’s and Moody’s, each a “Rating Agency.”

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property securing a Mortgage
Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or
addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor’s:  Standard & Poor’s  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a “Mortgage Loan” hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

                  2.      Purchase and Sale of the Mortgage Loans and Related Rights.

                  (a)      Upon  satisfaction  of the  conditions  set forth in Section 10 hereof,  the Mortgage  Loan Seller agrees to
sell, and the Purchaser  agrees to purchase  Mortgage Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date
equal to the Cut-off Date Balance.

                  (b)      The  closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing  for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser’s  counsel in New York,  New York or such other place
as the parties shall agree.

                  (c)      Upon the  satisfaction of the conditions set forth in Section 10 hereof,  on the Closing Date, the Purchaser
shall pay to the Mortgage Loan Seller the Acquisition  Price for the Mortgage Loans in immediately  available funds by wire transfer to
such account or accounts as shall be designated by the Mortgage Loan Seller.

                  (d)      In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller assigns to the Purchaser all of
its right,  title and interest in the Servicing  Agreements  (other than its right to enforce the  representations  and  warranties set
forth therein).

                  3.      Mortgage  Loan  Schedules.  The Mortgage  Loan Seller  agrees to provide to the Purchaser as of
the date hereof a preliminary  listing of the Mortgage Loans (the “Preliminary  Mortgage Loan Schedule”)  setting forth the information
listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by the  Mortgage  Loan Seller.  If there
are changes to the Preliminary  Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date
a final  schedule (the “Final  Mortgage  Loan  Schedule”)  setting forth the  information  listed on Exhibit 2 to this  Agreement  with
respect to each of the  Mortgage  Loans being sold by the Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule
shall be delivered  to the  Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing  Date by the  parties  hereto  and shall be in form and  substance  mutually  agreed to by the  Mortgage  Loan  Seller  and the
Purchaser  (the  “Amendment”).  If there are no changes to the  Preliminary  Mortgage  Loan  Schedule,  the  Preliminary  Mortgage Loan
Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  4.      Mortgage Loan Transfer.

                  (a)      The  Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage  Loans
due after the Cut-off Date  (regardless  of when actually  collected)  and all payments  thereon,  other than  scheduled  principal and
interest,  received  after the Cut-off  Date.  The Mortgage  Loan Seller will be entitled to all  scheduled  payments of principal  and
interest  on the  Mortgage  Loans due on or before the Cut-off  Date  (including  payments  collected  after the Cut-off  Date) and all
payments  thereon,  other than scheduled  principal and interest,  received on or before the Cut-off Date.  Such principal  amounts and
any interest  thereon  belonging  to the Mortgage  Loan Seller as  described  above will not be included in the  aggregate  outstanding
principal balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (b)      Pursuant to various conveyance  documents to be executed on the Closing Date and pursuant to the Pooling and
Servicing  Agreement,  the Purchaser will assign on the Closing Date all of its right,  title and interest in and to the Mortgage Loans
to the Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  the
Mortgage  Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or such later date as
is agreed to by the  Purchaser  and the  Mortgage  Loan  Seller  (each of the  Closing  Date and such  later date is  referred  to as a
“Mortgage File Delivery Date”), the items of each Mortgage File, provided,  however,  that in lieu of the foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the circumstances set forth below: (x) in lieu of the original Security Instrument,
assignments to the Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of
recording  information  relating to the Security  Instrument  required to be included  thereon,  be delivered to recording  offices for
recording  and have not been  returned to the Mortgage Loan Seller in time to permit their  delivery as specified  above,  the Mortgage
Loan Seller may deliver a true copy thereof with a certification by the Mortgage Loan Seller,  on the face of such copy,  substantially
as follows:  “Certified to be a true and correct copy of the original,  which has been  transmitted  for  recording” (y) in lieu of the
Security  Instrument,  assignments to the Trustee or  intervening  assignments  thereof,  if the  applicable  jurisdiction  retains the
originals of such  documents  (as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority of the
jurisdiction  where such  documents  were  recorded;  and (z) in lieu of the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each
identified  in the list  delivered by the  Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the Mortgage
Loan Seller may deliver lost note affidavits and indemnities of the Mortgage Loan Seller;  and provided further,  however,  that in the
case of  Mortgage  Loans which have been  prepaid in full after the  Cut-off  Date and prior to the Closing  Date,  the  Mortgage  Loan
Seller,  in lieu of  delivering  the above  documents,  may deliver to the Trustee a  certification  by the Mortgage Loan Seller or the
Servicer to such effect.  The Mortgage  Loan Seller shall  deliver such  original  documents  (including  any original  documents as to
which certified  copies had previously been delivered) or such certified  copies to the Trustee  promptly after they are received.  The
Mortgage Loan Seller shall cause the Mortgage and  intervening  assignments,  if any, and the assignment of the Security  Instrument to
be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required to be recorded under the terms set
forth in Section 6(i) hereof.

                  (c)      The Mortgage  Loan Seller and the Purchaser  acknowledge  hereunder  that all of the Mortgage  Loans and the
related  servicing  will  ultimately  be  assigned  to Wells  Fargo  Bank,  National  Association,  as Trustee  for the  benefit of the
Certificateholders, on the date hereof.

                  5.      Examination of Mortgage Files.

                  (a)      On or before the Mortgage File  Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage  Files
available to the Purchaser or its agent for  examination  which may be at the offices of the Trustee or the Mortgage Loan Seller and/or
the Mortgage  Loan Seller’s  custodian.  The fact that the Purchaser or its agent has conducted or has failed to conduct any partial or
complete  examination of the Mortgage Files shall not affect the Purchaser’s rights to demand cure,  repurchase,  substitution or other
relief as provided in this  Agreement.  In  furtherance  of the  foregoing,  the Mortgage  Loan Seller  shall make the  Mortgage  Files
available  to the  Purchaser  or its agent from time to time so as to permit  the  Purchaser  to confirm  the  Mortgage  Loan  Seller’s
compliance  with the delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any  investors or
prospective  investors in the Certificates  information  regarding the Mortgage Loans and their  servicing,  to make the Mortgage Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices of the Mortgage
Loan Seller and/or the Mortgage Loan Seller’s  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for
discussions  with the Purchaser,  Bear Stearns and such  investors or prospective  investors,  upon  reasonable  request during regular
business  hours,  sufficient  to permit the  Purchaser,  Bear Stearns and such  investors  or  potential  investors to conduct such due
diligence as any such party reasonably believes is appropriate.

                  (b)      Pursuant to the Pooling and  Servicing  Agreement,  on the Closing Date the Trustee,  for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and deliver or cause the  Custodian to execute and deliver to the  Mortgage  Loan Seller an initial  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  (c)      Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the  Closing  Date,  the Trustee  will
review or shall cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will execute and deliver,  or
cause to be executed and delivered,  to the Mortgage Loan Seller and the Servicer an interim  certification  substantially  in the form
of Exhibit Two to the Custodial Agreement.

                  (d)      Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or, with respect to
any  Substitute  Mortgage  Loan,  within five  Business  Days after the receipt by the Trustee or  Custodian  thereof) the Trustee will
review or cause the  Custodian to review items of the  Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan
Seller and the Servicer a final  certification  substantially in the form of Exhibit Three to the Custodial  Agreement.  If the Trustee
is unable to deliver a final  certification with respect to the items listed in Exhibit 1 due to any document that is missing,  has not
been  executed,  is unrelated,  determined on the basis of the  Mortgagor  name,  original  principal  balance and loan number,  to the
Mortgage  Loans  identified  in the Final  Mortgage  Loan  Schedule or appears to be defective on its face (a “Material  Defect”),  the
Trustee or the Custodian,  as its agent,  shall  promptly  notify the Mortgage Loan Seller of such Material  Defect.  The Mortgage Loan
Seller shall correct or cure any such  Material  Defect  within 90 days from the date of notice from the Trustee or the  Custodian,  as
its agent,  of the Material  Defect and if the Mortgage  Loan Seller does not correct or cure such  Material  Defect within such period
and such defect  materially and adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Mortgage
Loan Seller will, in accordance with the terms of the Pooling and Servicing  Agreement,  within 90 days of the date of notice,  provide
the Trustee with a Substitute  Mortgage  Loan (if within two years of the Closing  Date) or purchase the related  Mortgage  Loan at the
applicable  Purchase  Price;  provided  that, if such defect would cause the Mortgage  Loan to be other than a “qualified  mortgage” as
defined in Section  860G(a)(3)  of the Code,  any such cure,  repurchase or  substitution  must occur within 90 days from the date such
breach was discovered;  provided,  however,  that if such defect relates solely to the inability of the Mortgage Loan Seller to deliver
the original security instrument or intervening  assignments  thereof, or a certified copy because the originals of such documents,  or
a certified  copy,  have not been returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be required to purchase
such Mortgage Loan if the Mortgage Loan Seller  delivers  such original  documents or certified  copy promptly upon receipt,  but in no
event later than 360 days after the Closing Date. The foregoing  repurchase  obligation  shall not apply in the event that the Mortgage
Loan Seller cannot deliver such original or copy of any document  submitted for recording to the  appropriate  recording  office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided  that the Mortgage  Loan Seller shall
instead deliver a recording  receipt of such recording office or, if such receipt is not available,  a certificate of the Mortgage Loan
Seller or the Servicing  Officer  confirming  that such documents have been accepted for recording,  and delivery to the Trustee or the
Custodian,  as its agent,  shall be effected by the Mortgage  Loan Seller  within  thirty days of its receipt of the original  recorded
document.

                  (e)      At the time of any  substitution,  the  Mortgage  Loan Seller  shall  deliver or cause to be  delivered  the
Substitute  Mortgage Loan, the related  Mortgage File and any other documents and payments  required to be delivered in connection with
a substitution  pursuant to the Pooling and Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee shall (i)
assign to the Mortgage  Loan Seller and release or cause the  Custodian to release the  documents  (including,  but not limited to, the
Mortgage,  Mortgage Note and other contents of the Mortgage  File) in its possession or in the possession of the Custodian  relating to
the Deleted Mortgage Loan and (ii) execute and deliver such instruments of transfer or assignment,  in each case without  recourse,  as
shall be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

                  6.      Recordation of Assignments of Mortgage.

                  (a)      The Mortgage Loan Seller shall,  promptly after the Closing Date, cause each Mortgage and each assignment of
Mortgage from the Mortgage Loan Seller to the Trustee,  and all unrecorded  intervening  assignments,  if any, delivered on or prior to
the Closing Date, to be recorded in all recording  offices in the  jurisdictions  where the related  Mortgaged  Properties are located;
provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which relates to a Mortgage Loan if (a) such
recordation  is not  required by the Rating  Agencies or an Opinion of Counsel has been  provided to the Trustee  which states that the
recordation  of such  assignment  is not  necessary  to protect the  Trustee’s  interest in the  related  Mortgage  Loan or (b) MERS is
identified on the Mortgage or a properly  recorded  assignment  of the  Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each
assignment of Mortgage  shall be submitted for recording by the Mortgage Loan Seller in the manner  described  above,  at no expense to
the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable  direction  by the  Holders  of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust,  (ii) the  occurrence of an Event of Default,  (iii) the
occurrence  of a  bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv) the  occurrence of a servicing
transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee a certified  copy of such Mortgage or assignment.  In the event that,  within 180 days of the Closing
Date,  the Trustee has not been  provided an Opinion of Counsel as described  above or received  evidence of recording  with respect to
each Mortgage Loan delivered to the Purchaser  pursuant to the terms hereof or as set forth above,  the failure to provide  evidence of
recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a Material  Defect,  and the provisions of
Section  5(iii) and (iv) shall  apply.  All  customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (b)      It is the express  intent of the parties  hereto that the  conveyance of the Mortgage  Loans by the Mortgage
Loan Seller to the Purchaser,  as contemplated  by this Agreement be, and be treated as, a sale. It is,  further,  not the intention of
the parties that such  conveyance  be deemed a pledge of the Mortgage  Loans by the Mortgage  Loan Seller to the  Purchaser to secure a
debt or other  obligation of the Mortgage  Loan Seller.  However,  in the event that,  notwithstanding  the intent of the parties,  the
Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage  Loan Seller,  then (a) this
Agreement shall also be deemed to be a security  agreement within the meaning of Articles 8 and 9 of the applicable  Uniform Commercial
Code;  (b) the transfer of the  Mortgage  Loans  provided  for herein shall be deemed to be a grant by the Mortgage  Loan Seller to the
Purchaser of a security  interest in all of the Mortgage Loan Seller’s  right,  title and interest in and to the Mortgage Loans and all
amounts  payable to the  holders of the  Mortgage  Loans in  accordance  with the terms  thereof and all  proceeds  of the  conversion,
voluntary or involuntary,  of the foregoing into cash,  instruments,  securities or other  property,  to the extent the Purchaser would
otherwise  be entitled  to own such  Mortgage  Loans and  proceeds  pursuant to Section 4 hereof,  including  all  amounts,  other than
investment  earnings,  from time to time held or invested in any  accounts  created  pursuant to the Pooling and  Servicing  Agreement,
whether in the form of cash,  instruments,  securities  or other  property;  (c) the  possession  by the  Purchaser  or the  Trustee of
Mortgage  Notes and such other items of property as  constitute  instruments,  money,  negotiable  documents or chattel  paper shall be
deemed to be  “possession  by the secured  party” for  purposes of  perfecting  the  security  interest  pursuant to Section  9-313 (or
comparable  provision) of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons  holding such  property,  and
acknowledgments,  receipts or confirmations from persons holding such property,  shall be deemed  notifications to, or acknowledgments,
receipts or  confirmations  from,  financial  intermediaries,  bailees or agents (as  applicable)  of the  Purchaser for the purpose of
perfecting  such security  interest under  applicable  law. Any  assignment of the interest of the Purchaser  pursuant to any provision
hereof or pursuant to the Pooling and Servicing  Agreement  shall also be deemed to be an assignment of any security  interest  created
hereby.  The Mortgage Loan Seller and the Purchaser  shall, to the extent  consistent with this Agreement,  take such actions as may be
reasonably  necessary to ensure that, if this Agreement were deemed to create a security  interest in the Mortgage Loans, such security
interest would be deemed to be a perfected  security  interest of first  priority  under  applicable law and will be maintained as such
throughout the term of the Pooling and Servicing Agreement.

                  7.   Representations  and  Warranties of Mortgage Loan Seller  Concerning  the Mortgage  Loans.  The
Mortgage  Loan Seller  hereby  represents  and warrants to the  Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

                  (a)      the information set forth in the Mortgage Loan Schedule hereto is true and correct in all material  respects
and the information  provided to the Rating Agencies,  including the Mortgage Loan level detail,  is true and correct  according to the
Rating Agency requirements;

                  (b)      immediately  prior to the  transfer  to the  Purchaser,  the  Mortgage  Loan  Seller  was the sole  owner of
beneficial  title and holder of each  Mortgage and Mortgage  Note  relating to the  Mortgage  Loans and is conveying  the same free and
clear of any and all liens, claims,  encumbrances,  participation  interests,  equities,  pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (c)      each  Mortgage Loan at the time it was made complied in all material  respects  with all  applicable  local,
state and federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure and recording laws
and all applicable  anti-predatory,  abusive and fair lending laws;  and each Mortgage Loan has been serviced in all material  respects
in accordance with all applicable local, state and federal laws and regulations,  including,  without  limitation,  usury, equal credit
opportunity,  disclosure  and  recording  laws and all  applicable  anti-predatory,  abusive and fair lending laws and the terms of the
related Mortgage Note, the Mortgage and other loan documents;

                  (d)      there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the Mortgage Loan Seller, any of its affiliates nor any servicer of any related
Mortgage Loan has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure  action is threatened or
has been commenced with respect to the Mortgage Loan;

                  (e)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the Trustee on behalf of the Certificateholders;

                  (f)      no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse to the interests of
the Certificateholders was utilized in selecting the Mortgage Loans;

                  (g)      each Mortgage is a valid and enforceable  first lien on the property  securing the related Mortgage Note and
each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except  with respect to common areas in the case of  condominiums,
PUDs and de minimis  PUDs) or by  leasehold  for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of
current real property taxes and assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters
of public record as of the date of recording of such  Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions
generally or  specifically  reflected in the appraisal  obtained in connection  with the  origination  of the related  Mortgage Loan or
referred to in the lender’s title  insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like  properties  are commonly  subject which do not  materially  interfere  with the benefits of the security  intended to be
provided by such Mortgage;

                  (h)      there is no  mechanics’  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (i)      there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (j)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (k)      the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (l)      the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (m)      a  lender’s  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage Loan was created by a title  insurance  company which, to the best of the Mortgage Loan Seller’s  knowledge,  was qualified to
do business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors
and assigns that the Mortgage is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the
Mortgage Loan.  The Mortgage Loan Seller is the sole insured under such lender’s title  insurance  policy,  and such policy,  binder or
assurance  is valid and remains in full force and effect,  and each such  policy,  binder or  assurance  shall  contain all  applicable
endorsements including a negative amortization endorsement, if applicable;

                  (n)      at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  (o)      the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is
acceptable  to the Mortgage  Loan  Seller)  against loss by fire and such  hazards as are covered  under a standard  extended  coverage
endorsement  in the locale in which the  Mortgaged  Property is located,  in an amount which is not less than the lesser of the maximum
insurable value of the improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but in no
event in an amount less than an amount that is required to prevent the Mortgagor  from being deemed to be a co-insurer  thereunder;  if
the  improvement on the Mortgaged  Property is a condominium  unit, it is included under the coverage  afforded by a blanket policy for
the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified as a federally  designated  flood area, a flood insurance  policy is in effect in an amount  representing  coverage not less
than the least of (i) the outstanding  principal  balance of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on
such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal  law; and each  Mortgage  obligates  the  Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor’s cost and expense;

                  (p)      each Mortgage Loan constitutes a “qualified  mortgage” under Section  860G(a)(3)(A) of the Code and Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  “qualified  mortgage”  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (q)      each Mortgage Loan was originated (a)  by a savings and loan  association,  savings bank,  commercial  bank,
credit union,  insurance  company or similar  institution  that is supervised  and examined by a federal or state  authority,  (b) by a
mortgagee  approved by the  Secretary  of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage  broker or  correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of Section
3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been  originated by an entity  described in clauses (a) or (b)
above;

                  (r)      none of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part
226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of 1994, as
amended or (b) “high cost home,”  “covered”  (excluding  home loans  defined as “covered  home loans” in the New Jersey Home  Ownership
Security Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  “high risk home” or “predatory”  loans under
any  applicable  state,  federal  or local law (or a  similarly  classified  loan  using  different  terminology  under a law  imposing
heightened  regulatory scrutiny or additional legal liability for residential  mortgage loans having high interest rates, points and/or
fees);

                  (s)      no Mortgage  Loan (a) is a “high cost loan” or “covered  loan” as  applicable  (as such terms are defined in
the then  current  version of Standard & Poor’s  LEVELS®  Glossary in effect as of the date  hereof,  Appendix  E,  attached  hereto as
Exhibit 6) or (b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (t)      the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is
true and correct in all material respects;

                  (u)      each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  (v)      each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Trust Fund;

                  (w)      the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;
                  (x)      the Mortgage Loans are currently being serviced in accordance with accepted servicing practices;

                  (y)      with respect to each Mortgage Loan that has a prepayment  penalty feature,  each such prepayment  penalty is
enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant to federal,  state and
local law. No Mortgage  Loan will impose a prepayment  penalty for a term in excess of five years from the date such  Mortgage Loan was
originated and such prepayment  penalty is at least equal to the lesser of (A) the maximum amount  permitted  under  applicable law and
(B) six months  interest  at the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan; and


         (xxvi)   if any of the Mortgage Loans are secured by a leasehold interest,  with respect to each leasehold  interest:  the use
of leasehold estates for residential  properties is an accepted  practice in the area where the related Mortgaged  Property is located;
residential  property in such area consisting of leasehold estates is readily marketable;  the lease is recorded and no party is in any
way in breach of any  provision  of such  lease;  the  leasehold  is in full force and  effect and is not  subject to any prior lien or
encumbrance  by which the leasehold  could be terminated or subject to any charge or penalty;  and the remaining term of the lease does
not terminate less than ten years after the maturity date of such Mortgage Loan.


                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the  examination  of any Mortgage File.  Upon any  substitution  for a Mortgage Loan, the  representations
and  warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the
date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the  interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the Purchaser
pursuant to this Agreement,  the party  discovering or receiving  notice of such breach shall give prompt written notice to the others.
In the case of any such breach of a  representation  or warranty set forth in this Section 7, within 90 days from the date of discovery
by the Mortgage Loan Seller,  or the date the Mortgage  Loan Seller is notified by the party  discovering  or receiving  notice of such
breach  (whichever  occurs  earlier),  the Mortgage Loan Seller will (i) cure such breach in all material  respects,  (ii) purchase the
affected  Mortgage Loan at the  applicable  Purchase  Price or (iii) if within two years of the Closing  Date,  substitute a qualifying
Substitute  Mortgage Loan in exchange for such Mortgage  Loan;  provided that,  (A) in the case of a breach of the  representation  and
warranty  concerning  the Mortgage Loan  Schedule  contained in clause (i) of this Section 7, if such breach is material and relates to
any field on the Mortgage Loan Schedule which  identifies any  Prepayment  Charge or (B) in the case of a breach of the  representation
contained in clause  (xviii) of this Section 7, then,  in each case,  in lieu of  purchasing  such Mortgage Loan from the Trust Fund at
the Purchase Price,  the Sponsor shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to
the Trust Fund in respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor shall have
no obligation to repurchase or substitute  for such Mortgage Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the Purchaser’s,  the Trustee’s and the Certificateholder’s  sole and
exclusive remedies under this Agreement or otherwise  respecting a breach of  representations  or warranties  hereunder with respect to
the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser for such breach as set forth in
and limited by Section 13 hereof.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery of such
breach by the  Mortgage  Loan Seller or notice  thereof by the party  discovering  such breach and (ii)  failure by the  Mortgage  Loan
Seller to cure such breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

                  8.    Representations  and Warranties  Concerning the Mortgage Loan Seller. As of the date hereof and
as of the Closing Date,  the Mortgage Loan Seller  represents  and warrants to the Purchaser as to itself in the capacity  indicated as
follows:

                  (a)      the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in good standing under
the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each  jurisdiction  where  such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Mortgage Loan Seller’s  business as presently  conducted or on the Mortgage Loan Seller’s  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (b)      the  Mortgage  Loan  Seller  has full  corporate  power to own its  property,  to carry on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (c)      the  execution and delivery by the Mortgage  Loan Seller of this  Agreement has been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and neither  the  execution  and  delivery  of this  Agreement,  nor the
consummation of the transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on the Mortgage Loan Seller or its  properties or the charter or by-laws of the Mortgage Loan Seller,  except those  conflicts,
breaches or defaults  which would not reasonably be expected to have a material  adverse  effect on the Mortgage Loan Seller’s  ability
to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (d)      the execution,  delivery and performance by the Mortgage Loan Seller of this Agreement and the  consummation
of the transactions  contemplated  hereby do not require the consent or approval of, the giving of notice to, the registration with, or
the taking of any other action in respect of, any state,  federal or other  governmental  authority or agency,  except those  consents,
approvals,  notices,  registrations  or other  actions  as have  already  been  obtained,  given or made and,  in  connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (e)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan  Seller and,  assuming  due
authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding  obligation  of the  Mortgage  Loan Seller
enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws
affecting the enforcement of the rights of creditors generally);

                  (f)      there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Mortgage  Loan  Seller,
threatened against the Mortgage Loan Seller, before or by any court,  administrative  agency,  arbitrator or governmental body (i) with
respect to any of the  transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage  Loan Seller could  reasonably  be expected to be  determined  adversely  to the  Mortgage  Loan Seller and if  determined
adversely to the Mortgage Loan Seller  materially and adversely  affect the Mortgage Loan Seller’s  ability to perform its  obligations
under this  Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,
arbitrator or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (g)      the  Mortgage  Loan  Seller’s  Information  (identified  in Exhibit 3 hereof)  does not  include  any untrue
statement  of a  material  fact or omit to state a  material  fact  necessary  in order to make the  statements  made,  in light of the
circumstances under which they were made, not misleading.

                  9.      Representations  and Warranties  Concerning the Purchaser.  As of the date hereof and as of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (a)      the Purchaser  (i) is a limited  liability  company duly  organized,  validly  existing and in good standing
under the laws of the State of Delaware  and (ii) is  qualified  and in good  standing to do business in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Purchaser’s  business as presently  conducted or on the  Purchaser’s  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (b)      the Purchaser has full corporate power to own its property,  to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement;

                  (c)      the  execution and delivery by the Purchaser of this  Agreement  have been duly  authorized by all necessary
corporate  action on the part of the Purchaser;  and neither the execution and delivery of this Agreement,  nor the consummation of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Purchaser or its  properties or the  certificate of formation or limited  liability  company  agreement of the Purchaser,  except those
conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse effect on the  Purchaser’s  ability
to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (d)      the  execution,  delivery and  performance by the Purchaser of this  Agreement and the  consummation  of the
transactions  contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the
taking of any other  action in respect  of, any state,  federal or other  governmental  authority  or agency,  except  those  consents,
approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (e)      this  Agreement  has been duly  executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution and delivery by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of the Purchaser  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally);

                  (f)      there are no  actions,  suits or  proceedings  pending or, to the  knowledge  of the  Purchaser,  threatened
against the Purchaser,  before or by any court,  administrative agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of the Purchaser  will be
determined  adversely  to the  Purchaser  and will if  determined  adversely  to the  Purchaser  materially  and  adversely  affect the
Purchaser’s  ability to perform its obligations under this Agreement;  and the Purchaser is not in default with respect to any order of
any court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect  the  transactions
contemplated by this Agreement; and

                  (g)      the  Purchaser’s  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  10.     Conditions to Closing.

                  (i)      The  obligations of the Purchaser under this Agreement will be subject to the  satisfaction,  on or prior to
the Closing Date, of the following conditions:

                           (A)      Each of the  obligations  of the Mortgage  Loan Seller  required to be performed at or prior to the
         Closing  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and  complied  with in all  material
         respects;  all of the  representations  and  warranties  of the Mortgage  Loan Seller under this  Agreement  shall be true and
         correct as of the date or dates specified in all material  respects;  and no event shall have occurred  which,  with notice or
         the passage of time,  would  constitute  a default  under this  Agreement,  or the Pooling and  Servicing  Agreement;  and the
         Purchaser shall have received certificates to that effect signed by authorized officers of the Mortgage Loan Seller.

                           (B)      The  Purchaser  shall have received all of the following  closing  documents,  in such forms as are
         agreed upon and  reasonably  acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the  Purchaser  as
         required pursuant to the respective terms thereof:

                                    (1)     If required  pursuant to Section 3 hereof,  the Amendment  dated as of the Closing Date and
                  any documents referred to therein;

                                    (2)     If required pursuant to Section 3 hereof,  the Final Mortgage Loan Schedule  containing the
                  information set forth on Exhibit 2 hereto, one copy to be attached to each counterpart of the Amendment;

                                    (3)     The Pooling and Servicing Agreement,  in form and substance reasonably  satisfactory to the
                  Trustee and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    (4)     A  certificate  of an officer of the Mortgage  Loan Seller dated as of the Closing Date, in
                  a form  reasonably  acceptable  to the  Purchaser,  and  attached  thereto  copies of the  charter and by-laws of the
                  Mortgage Loan Seller and evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (5)     One or more opinions of counsel from the Mortgage Loan Seller’s  counsel  otherwise in form
                  and substance reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

                                    (6)     A letter from each of the Rating Agencies  giving each Class of  Certificates  set forth on
                  Schedule A hereto the rating set forth therein; and

                                    (7)     Such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  ratings  from each  Rating  Agency for the
                  Certificates.

                           (C)      The  Certificates  to be  sold to Bear  Stearns  pursuant  to the  Underwriting  Agreement  and the
         Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (D)      The Mortgage  Loan Seller shall have  furnished to the  Purchaser  such other  certificates  of its
         officers or others and such other  documents and opinions of counsel to evidence  fulfillment  of the  conditions set forth in
         this Agreement and the transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

                  (ii)     The  obligations of the Mortgage Loan Seller under this Agreement shall be subject to the  satisfaction,  on
or prior to the Closing Date, of the following conditions:

                           (A)      The  obligations  of the  Purchaser  required to be performed by it on or prior to the Closing Date
         pursuant to the terms of this  Agreement  shall have been duly performed and complied with in all material  respects,  and all
         of the  representations  and  warranties  of the  Purchaser  under this  Agreement  shall be true and correct in all  material
         respects as of the date hereof and as of the Closing Date,  and no event shall have occurred  which would  constitute a breach
         by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have  received a certificate  to that effect signed
         by an authorized officer of the Purchaser.

                           (B)      The Mortgage Loan Seller shall have received copies of all of the following closing  documents,  in
         such forms as are agreed upon and reasonably  acceptable to the Mortgage Loan Seller,  duly executed by all signatories  other
         than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    (1)     If required  pursuant to Section 3 hereof,  the Amendment  dated as of the Closing Date and
                  any documents referred to therein;

                                    (2)     The Pooling and Servicing Agreement,  in form and substance reasonably  satisfactory to the
                  Mortgage Loan Seller, and all documents required thereby duly executed by all signatories;

                                    (3)     A  certificate  of an officer of the  Purchaser  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to the Mortgage  Loan Seller,  and attached  thereto the written  consent of the member of the
                  Purchaser  authorizing  the  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the Purchaser’s  certificate of formation,  limited  liability company agreement and evidence
                  as to the good standing of the Purchaser dated as of a recent date;

                                    (4)     One or more  opinions  of  counsel  from the  Purchaser’s  counsel  in form  and  substance
                  reasonably satisfactory to the Mortgage Loan Seller; and

                                    (5)     Such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  rating  from each  Rating  Agency  for the
                  Certificates.

                  11.    Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan Seller shall pay on the
Closing  Date or such  later  date as may be agreed  to by the  Purchaser  (i) the fees and  expenses  of the  Mortgage  Loan  Seller’s
attorneys  and the  reasonable  fees and expenses of the  Purchaser’s  attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP,
(iii) the fee for the use of Purchaser’s  Registration  Statement based on the aggregate  original principal amount of the Certificates
and the filing fee of the  Commission as in effect on the date on which the  Registration  Statement was declared  effective,  (iv) the
fees and expenses including  counsel’s fees and expenses in connection with any “blue sky” and legal investment  matters,  (v) the fees
and  expenses  of the  Trustee  which  shall  include  without  limitation  the  fees and  expenses  of the  Trustee  (and the fees and
disbursements  of its counsel) with respect to (A) legal and document  review of this Agreement,  the Pooling and Servicing  Agreement,
the  Certificates  and related  agreements,  (B)  attendance at the Closing and (C) review of the Mortgage Loans to be performed by the
Trustee,  (vi) the expenses for printing or otherwise  reproducing  the  Certificates,  the Prospectus  and the Prospectus  Supplement,
(vii) the fees and  expenses  of each  Rating  Agency  (both  initial  and  ongoing),  (viii)  the fees and  expenses  relating  to the
preparation  and  recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to evidence a
complete  chain of title from the  originator  thereof to the  Trustee)  from the  Mortgage  Loan Seller to the Trustee or the expenses
relating to the  Opinion of Counsel  referred to in Section  6(i)  hereof,  as the case may be, and (ix)  Mortgage  File due  diligence
expenses and other  out-of-pocket  expenses incurred by the Purchaser in connection with the purchase of the Mortgage Loans and by Bear
Stearns in connection  with the sale of the  Certificates.  The Mortgage Loan Seller  additionally  agrees to pay directly to any third
party on a timely basis the fees provided for above which are charged by such third party and which are billed periodically.

                  12.     Accountants’ Letters.

                  (a)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage  Loans  described in the
Final  Mortgage  Loan  Schedule and will compare  those  characteristics  to the  description  of the Mortgage  Loans  contained in the
Prospectus   Supplement  under  the  captions  “Summary  of  Prospectus  Supplement  -  The  Mortgage  Loans”,  "-  The  Mortgage  Pool
Characteristics"  and  “Description of the Mortgage Loans” and in Schedule A thereto.  The Mortgage Loan Seller will cooperate with the
Purchaser in making  available all information  and taking all steps  reasonably  necessary to permit such  accountants to complete the
review and to deliver the letters  required of them under the Underwriting  Agreement.  Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption “Yield and Prepayment Considerations” in the Prospectus Supplement.

                  (b)      To the extent statistical  information with respect to the Service’s  servicing portfolio is included in the
Prospectus  Supplement  under the caption “The  Servicer,”  a letter from the  certified  public  accountant  for the Servicer  will be
delivered to the Purchaser dated the date of the Prospectus  Supplement,  in the form previously  agreed to by the Mortgage Loan Seller
and the Purchaser, with respect to such statistical information.

                  13.     Indemnification.

                  (a)      The Mortgage Loan Seller shall  indemnify and hold  harmless the Purchaser and its  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based upon (i) any untrue  statement  of a material  fact  contained in the
Mortgage Loan Seller’s  Information  as identified in Exhibit 3, the omission to state in the  Prospectus  Supplement or Prospectus (or
any  amendment  thereof or  supplement  thereto  approved by the Mortgage  Loan Seller and in which  additional  Mortgage Loan Seller’s
Information is identified),  in reliance upon and in conformity with Mortgage Loan Seller’s  Information a material fact required to be
stated  therein or necessary to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(ii) any  representation  or warranty  assigned or made by the Mortgage Loan Seller in Section 7 or Section 8 hereof being,  or alleged
to be, untrue or incorrect,  or (iii) any failure by the Mortgage Loan Seller to perform its obligations under this Agreement;  and the
Mortgage  Loan Seller shall  reimburse  the  Purchaser and each other  indemnified  party for any legal and other  expenses  reasonably
incurred by them in connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

                  (b)      The Purchaser  shall  indemnify and hold  harmless the Mortgage  Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as defined in Section 15 of the  Securities  Act) from and  against  any loss,  claim,  damage or
liability  or action in respect  thereof,  to which they or any of them may become  subject,  under the  Securities  Act or  otherwise,
insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue statement of a material fact
contained in the Purchaser’s  Information as identified in Exhibit 4, the omission to state in the Prospectus  Supplement or Prospectus
(or any  amendment  thereof or  supplement  thereto  approved by the  Purchaser  and in which  additional  Purchaser’s  Information  is
identified),  in reliance upon and in conformity  with the  Purchaser’s  Information,  a material fact required to be stated therein or
necessary  to make  the  statements  therein  in  light  of the  circumstances  in  which  they  were  made,  not  misleading,  (b) any
representation  or warranty made by the Purchaser in Section 9 hereof being, or alleged to be, untrue or incorrect,  or (c) any failure
by the Purchaser to perform its  obligations  under this Agreement;  and the Purchaser  shall  reimburse the Mortgage Loan Seller,  and
each other  indemnified  party for any legal and other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend any such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition
to any liability which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  (c)      Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii)  above of  notice of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the indemnifying  party
under such subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this
Section 13 except to the extent that it has been  prejudiced  in any material  respect by such failure or from any  liability  which it
may have otherwise).  In case any such action is brought against any indemnified  party,  and it notifies an indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  (d)      If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall for any reason be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 13, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the  Mortgage  Loan Seller on the one hand and the
Purchaser on the other from the purchase and sale of the Mortgage Loans, the offering of the  Certificates  and the other  transactions
contemplated  hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  (e)      The parties hereto agree that reliance by an indemnified party on any publicly available  information or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  14.    Notices.  All  demands,  notices and  communications  hereunder  shall be in writing but may be
delivered by facsimile  transmission  subsequently  confirmed in writing.  Notices to the Mortgage Loan Seller shall be directed to EMC
Mortgage Corporation,  2780 Lake Vista Drive, Lewisville,  Texas 75067 (Telecopy: (214) 626-3751),  Attention: Conduit Seller Approval;
and notices to the Purchaser  shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison  Avenue,  New York, New
York 10179  (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any other address as may hereafter be furnished by one
party to the other party by like notice.  Any such demand,  notice or communication  hereunder shall be deemed to have been received on
the date  received at the premises of the addressee (as  evidenced,  in the case of registered or certified  mail, by the date noted on
the return  receipt)  provided  that it is received on a Business  Day during  normal  business  hours and,  if received  after  normal
business hours, then it shall be deemed to be received on the next Business Day.

                  15.    Transfer of Mortgage  Loans.  The Purchaser  retains the right to assign the Mortgage Loans and
any or all of its  interest  under this  Agreement  to the Trustee  without the consent of the Mortgage  Loan  Seller,  and,  upon such
assignment,  the Trustee shall succeed to the applicable  rights and obligations of the Purchaser  hereunder;  provided,  however,  the
Purchaser  shall  remain  entitled  to the  benefits  set forth in  Sections  11, 13 and 17 hereto and as  provided  in  Section  2(i).
Notwithstanding  the foregoing,  the sole and exclusive right and remedy of the Trustee with respect to a breach of a representation or
warranty of the Mortgage Loan Seller shall be the cure,  purchase or substitution  obligations of the Mortgage Loan Seller contained in
Sections 5 and 7 hereof.

                  16.    Termination.  This  Agreement may be terminated (a) by the mutual consent of the parties hereto
prior to the Closing Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser’s  obligation to close set forth under Section
10(1) hereof are not  fulfilled as and when  required to be fulfilled or (c) by the  Mortgage  Loan Seller,  if the  conditions  to the
Mortgage  Loan  Seller’s  obligation  to close set forth  under  Section  10(2)  hereof are not  fulfilled  as and when  required to be
fulfilled.  In the event of  termination  pursuant to clause (b), the Mortgage  Loan Seller shall pay, and in the event of  termination
pursuant to clause (c), the Purchaser  shall pay, all reasonable  out-of-pocket  expenses  incurred by the other in connection with the
transactions  contemplated  by this  Agreement.  In the event of a termination  pursuant to clause (a), each party shall be responsible
for its own expenses.

                  17.    Representations,   Warranties  and  Agreements  to  Survive  Delivery.   All   representations,
warranties and agreements  contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant  hereto,  shall  remain  operative  and in full force and effect  and shall  survive  delivery  of the  Mortgage  Loans to the
Purchaser  (and by the  Purchaser to the  Trustee).  Subsequent to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage
Loan Seller’s  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be deemed to relate to the
Mortgage  Loans actually  delivered to the Purchaser and included in the Final Mortgage Loan Schedule and any Substitute  Mortgage Loan
and not to those Mortgage Loans deleted from the Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing
of the transactions contemplated hereby or any Deleted Mortgage Loan.

                  18.    Severability.  If any  provision  of this  Agreement  shall  be  prohibited  or  invalid  under
applicable law, this Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  19.    Counterparts.  This  Agreement  may be  executed  in  counterparts,  each of  which  will be an
original, but which together shall constitute one and the same agreement.

                  20.    Amendment.  This  Agreement  cannot be amended or  modified  in any  manner  without  the prior
written consent of each party.

                  21.    GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF
NEW YORK  WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATION  LAW) AND SHALL BE INTERPRETED IN ACCORDANCE  WITH THE LAWS OF SUCH STATE,  WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE.

                  22.    Further  Assurances.  Each of the parties  agrees to execute and deliver such  instruments  and
take such actions as another party may, from time to time,  reasonably  request in order to effectuate the purpose and to carry out the
terms of this Agreement including any amendments hereto which may be required by either Rating Agency.

                  23.    Successors  and  Assigns.  This  Agreement  shall  bind  and  inure  to the  benefit  of and be
enforceable by the Mortgage Loan Seller and the Purchaser and their  permitted  successors and assigns and, to the extent  specified in
Section 13 hereof,  Bear Stearns,  and their  directors,  officers and controlling  persons  (within the meaning of federal  securities
laws).  The Mortgage Loan Seller  acknowledges  and agrees that the Purchaser  may assign its rights under this  Agreement  (including,
without limitation,  with respect to the Mortgage Loan Seller’s  representations  and warranties  respecting the Mortgage Loans) to the
Trustee.  Any person into which the Mortgage  Loan Seller may be merged or  consolidated  (or any person  resulting  from any merger or
consolidation  involving  the Mortgage  Loan  Seller),  any person  resulting  from a change in form of the Mortgage Loan Seller or any
person  succeeding  to the business of the Mortgage  Loan Seller,  shall be  considered  the  “successor”  of the Mortgage  Loan Seller
hereunder  and shall be  considered  a party hereto  without the  execution or filing of any paper or any further act or consent on the
part of any party  hereto.  Except as  provided in the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be
assigned,  pledged or  hypothecated  by either party hereto without the written  consent of the other parties to this Agreement and any
such assignment or purported assignment shall be deemed null and void.

                  24.    The Mortgage Loan Seller and the  Purchaser.  The Mortgage  Loan Seller and the Purchaser  will
keep in full effect all rights as are necessary to perform their respective obligations under this Agreement.

                  25.    Entire Agreement.  This Agreement  contains the entire agreement and understanding  between the
parties  with  respect  to the  subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,  understandings,
inducements and conditions, express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  26.    No Partnership.  Nothing herein  contained shall be deemed or construed to create a partnership
or joint venture between the parties hereto.


                                                          [Signatures Follow]





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION
                                                             By:__________________________________________
                                                                Name:
                                                                Title:



                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             By:__________________________________________
                                                                Name:
                                                                Title:





--------------------------------------------------------------------------------





                                                               EXHIBIT 1
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

                  i.       The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and showing an unbroken
         chain of endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  ii.      The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available,  a copy), with evidence of such recording  indicated thereon (or if the original Security  Instrument,  assignments
         to the Trustee or intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon receipt of
         recording  information  relating to the Security Instrument required to be included thereon, be delivered to recording offices
         for  recording  and have not been  returned to the  Mortgage  Loan Seller in time to permit  their  recording  as specified in
         Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  iii.     Unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
         blanket  assignment  if  permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to “Wells  Fargo Bank,
         National  Association,  as Trustee”,  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee
         thereon (or if the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which have
         been  delivered,  are being  delivered  or will,  upon receipt of recording  information  relating to the Security  Instrument
         required to be included  thereon,  be delivered to recording  offices for recording and have not been returned to the Mortgage
         Loan Seller in time to permit their  delivery as  specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the
         Mortgage Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such
         copy,  substantially  as follows:  “Certified to be a true and correct copy of the original,  which has been  transmitted  for
         recording”);

                  iv.      All intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
         the Mortgage Loan Seller with evidence of recording thereon;

                  v.       The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
         available, if any;

                  vi.      The original  policy of title  insurance or  mortgagee’s  certificate  of title  insurance or  commitment or
         binder for title insurance; and

                  vii.     The originals of all modification agreements, if applicable and available.





--------------------------------------------------------------------------------





                                                               EXHIBIT 2
                                                  MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

1)       the city, state and zip code of the Mortgaged Property;

2)       the property type;

3)       the Mortgage Interest Rate;

4)       the Servicing Fee Rate;

5)       the LPMI Fee, if applicable;

6)       the Trustee Fee Rate, if applicable;

7)       the Net Rate;

8)       the maturity date;

9)       the stated original term to maturity;

10)      the stated remaining term to maturity;

11)      the original Principal Balance;

12)      the first payment date;

13)      the principal and interest payment in effect as of the Cut-off Date;

14)      the unpaid Principal Balance as of the Cut-off Date;

15)      the Loan-to-Value Ratio at origination;

16)      the insurer of any Primary Mortgage Insurance Policy;

17)      the MIN with respect to each MOM Loan;

18)      the Gross Margin, if applicable;

19)      the next Adjustment Date, if applicable;

20)      the Maximum Lifetime Mortgage Rate, if applicable;

21)      the Minimum Lifetime Mortgage Rate, if applicable;

22)      the Periodic Rate Cap, if applicable;

23)      the Loan Group;

24)      a code indicating whether the Mortgage Loan is negatively amortizing;

25)      which Mortgage  Loans adjust after an initial  fixed-rate  period of one, two,  three,  five,  seven or ten years or any other
         period;

26)      the Prepayment Charge, if any;

27)      lien position (e.g., first lien or second lien);

28)      a code indicating whether the Mortgage Loan is has a balloon payment;

29)      a code indicating whether the Mortgage Loan is an interest-only loan;

30)      the interest-only term, if applicable;

31)      the Mortgage Loan Seller; and

32)      the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (n) and (j) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.





--------------------------------------------------------------------------------





                                                               EXHIBIT 3
                                                  MORTGAGE LOAN SELLER’S INFORMATION

         All information in the Prospectus  Supplement described under the following Sections:  “SUMMARY OF PROSPECTUS SUPPLEMENT - The
Mortgage  Loans,”  and  “-  Mortgage  Pool   Characteristics”,   “DESCRIPTION  OF  THE  MORTGAGE  LOANS”  and  “SCHEDULE  A  -  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS.”





--------------------------------------------------------------------------------





                                                               EXHIBIT 4
                                                        PURCHASER’S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller’s Information.





--------------------------------------------------------------------------------





                                                               EXHIBIT 5
                                                        SCHEDULE OF LOST NOTES

                                                        (Provided upon request)





--------------------------------------------------------------------------------





                                                               EXHIBIT 6
                                  STANDARD & POOR’S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization

Standard  & Poor’s has  categorized  loans  governed  by  anti-predatory  lending  laws in the  Jurisdictions  listed  below into three
categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability and (b) the
tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included  thresholds and tests that are typical of what is generally  considered
High Cost by the industry.


Standard & Poor’s High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
        State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------




                                                              SCHEDULE A
                                        REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES

     Offered Certificates         S&P       Moody’s        DBRS
          Class A-1               AAA         Aaa          AAA
          Class A-2               AAA         Aaa          AAA
          Class A-3               AAA         Aaa          AAA
          Class B-1                AA         Aa1           AA
          Class B-2                A          Aa3           A
          Class B-3               BBB          A3          BBB
          Class B-4               BBB-        Baa1         BBB

The Class B-IO, Class XP, Class R and Class R-X Certificates have not been rated.


None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.





--------------------------------------------------------------------------------





                                                              SCHEDULE B
                                                        MORTGAGE LOAN SCHEDULE

                                                        (Provided upon request)





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT I

                                               FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a place of business at
         9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in no personal or other  representative  capacity)  under the
         Pooling and Servicing  Agreement,  dated as of February 1, 2007, by and among Structured  Asset Mortgage  Investments II Inc.,
         the Trustee and EMC Mortgage  Corporation (as amended,  restated,  supplemented  or otherwise  modified from time to time, the
         “Agreement”;  capitalized terms not defined herein have the definitions assigned to such terms in the Agreement),  relating to
         the Bear Stearns  Mortgage  Funding Trust 2007-AR2,  Mortgage  Pass-Through  Certificates,  Series  2007-AR2,  hereby appoints
         _______________,  in its capacity as Servicer under the Agreement, as the Trustee’s true and lawful Special  Attorney-in-Fact,
         in the  Trustee’s  name,  place and stead and for the Trustee’s  benefit,  but only in its capacity as Trustee  aforesaid,  to
         perform all acts and execute all  documents as may be  customary,  necessary  and  appropriate  to  effectuate  the  following
         enumerated  transactions  in respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially or in title,  whether the Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
         beneficiary by virtue of  endorsement,  assignment or other  conveyance) or held by or registered to the Trustee  (directly or
         through  custodians or nominees),  or in respect of which the Trustee has a security  interest or other lien,  all as provided
         under the  applicable  Agreement and only to the extent the  respective  Trustee has an interest  therein under the Agreement,
         and in respect of which the Servicer is acting as servicer pursuant to the Agreement (the “Mortgage Documents”).

This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to the original intent
of the parties thereto or to correct title errors discovered after title insurance was issued and where such modification or
re-recording does not adversely affect the lien under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document to an easement in favor of a public  utility  company or a state or
federal agency or unit with powers of eminent domain including,  without limitation,  the execution of partial  satisfactions/releases,
partial reconveyances and the execution of requests to trustees to accomplish same.

3.       The conveyance of the properties  subject to a Mortgage  Document to the applicable  mortgage  insurer,  or the closing of the
title to the property to be acquired as real estate so owned, or conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document or full  conveyance  upon payment and discharge of all sums
secured thereby, including, without limitation, cancellation of the related note.

6.       The  assignment  of any Mortgage  Document,  in  connection  with the  repurchase  of the mortgage  loan secured and evidenced
thereby.

7.       The full  assignment of a Mortgage  Document upon payment and discharge of all sums secured  thereby in  conjunction  with the
refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of  foreclosure,  or the  completion of
judicial  or  non-judicial  foreclosure  or  termination,  cancellation  or  rescission  of any such  foreclosure,  including,  without
limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and  execution of such other  documents and  performance  of such other actions as may be necessary
                  under the terms of the Mortgage Document or state law to expeditiously  complete said transactions in paragraphs 8(a)
                  through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money,  debt,  account and interest (which now is, or
hereafter  shall become due and payable)  belonging to or claimed by the Trustee under the Mortgage  Documents,  and to use or take any
lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable to the Trustee in respect of
the Mortgage Documents.

The Trustee  gives the Special  Attorney-in-Fact  full power and  authority to execute such  instruments  and to do and perform all and
every act and thing  necessary and proper to carry into effect the power or powers  granted by this Limited Power of Attorney,  subject
to the terms and  conditions  set forth in the Agreement  including the standard of care  applicable to the servicer in the  Agreement,
and hereby does ratify and confirm what such Special Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.

         IN WITNESS  WHEREOF,  the Trustee has caused its corporate name and seal to be hereto signed and affixed and these presents to
be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:______________________________________
                                                                 Name:
                                                                 Title:


WITNESS:                                                      WITNESS:



_______________________________                                  ______________________________________
Name:                                                            Name:
Title:                                                           Title:







--------------------------------------------------------------------------------





STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before  me,  the  undersigned,  a  Notary  Public  in and for  said  state,  personally  appeared
__________________,  personally  known to me to be the  person  whose name is  subscribed  to the within  instrument,  and such  person
acknowledged to me that such person executed the within instrument in such person’s  authorized  capacity as a Senior Vice President of
Wells Fargo Bank,  National  Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT J
                                                              [RESERVED]





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT K

                                                   LOAN LEVEL FORMAT FOR TAPE INPUT,
                                                       SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records          001-006          6                 9(06)
FILLER                     007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT L

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data  must be  submitted  to Wells  Fargo  Bank in an Excel  spreadsheet  format  with  fixed  field  names  and data  type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                  Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those  fields  every  month in order for your file to be
     accepted.


The Action Code Field should show the applicable  numeric code to indicate that a special  action is being taken.  The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank  will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are  consistent  with  industry
standards.  If Action Codes other than those above are used,  the Servicer must supply Wells Fargo Bank with a  description  of each of
the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower has been granted  relief for curing a  delinquency.  The Action Date
is the date the relief is expected to end.  For  military  indulgence,  it will be three months  after the  Borrower's  discharge  from
military service.

Action Code 15 - To report the  Borrower's  filing for  bankruptcy or  instituting  some other type of litigation  that will prevent or
delay  liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or  forbearance)  instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the  property.  The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the Mortgage  Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been  accepted,  and the
Servicer,  on behalf of the owner of the  Mortgage  Loan,  has acquired the property and may dispose of it. The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a total  condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been  foreclosed,  or a  deed-in-lieu  has been  accepted,  and the property may be
conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is the date of the  foreclosure  sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided  that they are  consistent  with  industry
standards.  If Loss  Mitigation  Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT M

                                                              [RESERVED]





--------------------------------------------------------------------------------





                                                                                                                              EXHIBIT N
                                                      FORM OF CORRIDOR CONTRACTS





DATE:                               February 28, 2007

TO:                                 Wells Fargo Bank, National Association, not in its individual capacity,
                                    but solely as Trustee on behalf of Bear Stearns Mortgage Funding Trust
                                    2007-AR2

ATTENTION:                          Client Manager
TELEPHONE:                          410-884-2000
FACSIMILE:                          410-715-2380

FROM:                               ABN AMRO Bank N.V.
TELEPHONE:                          312-904-5214
FACSIMILE:                          312-904-0392

SUBJECT:                            Fixed Income Derivatives Confirmation

REFERENCE NUMBERS:                  [__] (sold cap) and [__] (purchased cap)

The purpose of this  long-form  confirmation  ("Confirmation")  is to confirm the terms and  conditions of
the current  Transaction  entered into on the Trade Date specified below (the  "Transaction")  between ABN
AMRO Bank N.V. ("Party A") and Wells Fargo Bank,  National  Association,  not individually,  but solely as
trustee (the "Trustee") on behalf of Bear Stearns  Mortgage  Funding Trust 2007-AR2 (the "Trust" or "Party
B") created  under the Pooling and Servicing  Agreement,  dated as of February 1, 2007,  among  Structured
Asset Mortgage  Investments Inc., as depositor (the "Depositor"),  EMC Mortgage  Corporation  ("EMC"),  as
seller (in that  capacity,  the "Seller"),  as sponsor (in that  capacity,  the "Sponsor") and as servicer
(in that  capacity,  the  "Servicer"),  and Wells Fargo Bank,  National  Association,  a national  banking
association,  as trustee (the  "Trustee")  (the  "Pooling and  Servicing  Agreement").  This  Confirmation
evidences a complete and binding  agreement  between you and us to enter into the Transaction on the terms
set forth  below and  replaces  any  previous  agreement  between us with  respect to the  subject  matter
hereof.  This Confirmation  constitutes a  "Confirmation",  a "Schedule" as referred to in the ISDA Master
Agreement, and Paragraph 13 of a Credit Support Annex to the Schedule.

1.       This Confirmation  shall  supplement,  form a part of, and be subject to an agreement in the form
         of the ISDA Master  Agreement  (Multicurrency  - Cross  Border) as published and  copyrighted  in
         1992  by  the  International   Swaps  and  Derivatives   Association,   Inc.  (the  "ISDA  Master
         Agreement"),  as if  Party A and  Party B had  executed  an  agreement  in such  form on the date
         hereof,  with a Schedule as set forth in Item 3 of this Confirmation,  and an ISDA Credit Support
         Annex  (Bilateral Form - ISDA  Agreements  Subject to New York Law Only version) as published and
         copyrighted  in  1994  by  the  International  Swaps  and  Derivatives  Association,  Inc.,  with
         Paragraph  13  thereof  as set forth in Annex A hereto  (the  "Credit  Support  Annex").  For the
         avoidance of doubt, the Transaction  described  herein shall be the sole Transaction  governed by
         such  ISDA  Master  Agreement.  In the  event of any  inconsistency  among  any of the  following
         documents,  the relevant document first listed shall govern: (i) this Confirmation,  exclusive of
         the  provisions  set forth in Item 3 hereof and Annex A hereto;  (ii) the provisions set forth in
         Item 3 hereof,  which are  incorporated by reference into the Schedule;  (iii) the Credit Support
         Annex; (iv) the Definitions; and (v) the ISDA Master Agreement.

         Each reference herein to a "Section" (unless  specifically  referencing the Pooling and Servicing
         Agreement)  or to a "Section" "of this  Agreement"  will be construed as a reference to a Section
         of the  ISDA  Master  Agreement;  each  herein  reference  to a  "Part"  will be  construed  as a
         reference  to the  provisions  herein  deemed  incorporated  in a  Schedule  to the  ISDA  Master
         Agreement;  each  reference  herein  to a  "Paragraph"  will be  construed  as a  reference  to a
         Paragraph of the Credit Support Annex.


2.       The terms of the particular Transaction to which this Confirmation relates are as follows:

        Type of Transaction:                           Interest Rate Corridor Cap

        Notional Amount:                               With respect to any Calculation  Period, the amount set forth
                                                       for such period on Schedule I attached hereto.

        Trade Date:                                    February 23, 2007

        Effective Date:                                March 25, 2007

        Termination Date:                              January 25, 2012,  subject to adjustment  in accordance  with
                                                       the Business Day Convention;  provided, however, that for the
                                                       purpose of determining  the final Fixed Rate Payer Period End
                                                       Date,  Termination  Date shall be subject  to  adjustment  in
                                                       accordance with the Business Day Convention.

        Fixed Amount:

                        Fixed Rate Payer:              Party B

                        Fixed Rate Payer
                        Payment Date:                  February 28, 2007

                        Fixed Amount:                  USD [__]

        Floating Amounts:

                        Floating Rate Payer:           Party A

                        Cap Rate:                      With  respect  to any  Calculation  Period,  the Cap Rate set
                                                       forth for such period on Schedule I attached hereto.

                        Floating Rate Payer            The 25th  calendar  day of each month during the Term of this
                        Period End Dates:              Transaction,  commencing  March 25,  2007,  and ending on the
                                                       Termination  Date,  subject to adjustment in accordance  with
                                                       the Business Day Convention.

                        Floating Rate Payer
                        Payment Dates:                 Early  Payment  shall be  applicable.  One Business Day prior
                                                       to each Floating Rate Payer Period End Date.

                        Floating Rate Option:          USD-LIBOR-BBA;  provided,  however, that is the Floating Rate
                                                       determined   from  such   Floating   Rate   Option   for  any
                                                       Calculation  Period is greater  than [__]% then the  Floating
                                                       Rate for such  Calculation  Period  shall be deemed  equal to
                                                       [__]%.

                        Floating Amount:               To be determined in accordance with the following formula:

                                                       The greater of (i) (Floating Rate Option -Cap  Rate)*Notional
                                                       Amount*Floating Rate Day Count Fraction, and (ii) zero.

                        Designated Maturity:           One month

                        Floating Rate Day
                        Count Fraction:                Actual/360

                        Reset Dates:                   The first day of each Calculation Period.

                        Compounding:                   Inapplicable

                        Business Days:                 New York

                        Business Day Convention:       Following

                        Calculation Agent:             Party A

3.       Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

Part 1.  Termination Provisions.

For the purposes of this Agreement:

(a)      "Specified Entity" will not apply to Party A or Party B for any purpose.

(b)      "Specified Transaction" will have the meaning specified in Section 14.

(c)      Events of Default.

         The statement  below that an Event of Default will apply to a specific  party means that upon the
         occurrence  of such an Event of Default  with  respect to such party,  the other party shall have
         the  rights  of a  Non-defaulting  Party  under  Section  6 of this  Agreement;  conversely,  the
         statement  below that such event will not apply to a specific  party  means that the other  party
         shall not have such rights.

         (i)      The  "Failure to Pay or Deliver"  provisions  of Section  5(a)(i)  will apply to Party A
                  and will apply to Party B;  provided,  however,  that Section  5(a)(i) is hereby amended
                  by  replacing  the  word  "third"  with  the  word  "first";  provided,   further,  that
                  notwithstanding  anything to the contrary in Section 5(a)(i),  any failure by Party A to
                  comply  with or perform  any  obligation  to be complied  with or  performed  by Party A
                  under the Credit  Support  Annex shall not  constitute an Event of Default under Section
                  5(a)(i) unless (A) either (i) a Moody's  Second  Trigger  Ratings Event has occurred and
                  been  continuing  for 30 or more Local  Business  Days,  or (ii) a S&P Required  Ratings
                  Downgrade  Event has occurred and been  continuing  for 30 or more Local  Business Days,
                  and (B) such  failure is not  remedied on or before the third Local  Business  Day after
                  notice of such failure is given to Party A.

         (ii)     The  "Breach of  Agreement"  provisions  of Section  5(a)(ii)  will apply to Party A and
                  will not apply to Party B.

         (iii)    The "Credit Support Default"  provisions of Section  5(a)(iii) will apply to Party A and
                  will not  apply  to  Party B except  that  Section  5(a)(iii)(1)  will  apply to Party B
                  solely in respect of Party B's  obligations  under  Paragraph 3(b) of the Credit Support
                  Annex;  provided,  however,  that  notwithstanding  anything to the  contrary in Section
                  5(a)(iii)(1),  any  failure by Party A to comply with or perform  any  obligation  to be
                  complied  with or  performed  by  Party A under  the  Credit  Support  Annex  shall  not
                  constitute an Event of Default under Section  5(a)(iii)  unless (A) either (i) a Moody's
                  Second  Trigger  Ratings  Event has  occurred and been  continuing  for 30 or more Local
                  Business  Days,  or (ii) a S&P Required  Ratings  Downgrade  Event has occurred and been
                  continuing  for 30 or more Local  Business Days, and (B) such failure is not remedied on
                  or before the third Local  Business  Day after  notice of such failure is given to Party
                  A.

         (iv)     The  "Misrepresentation"  provisions of Section  5(a)(iv) will apply to Party A and will
                  not apply to Party B.

         (v)      The "Default under  Specified  Transaction"  provisions of Section 5(a)(v) will apply to
                  Party A and will not apply to Party B.

         (vi)     The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Party A and will not
                  apply to Party B. For  purposes of Section  5(a)(vi),  solely  with  respect to Party A:
                  "Specified  Indebtedness"  will have the meaning  specified  in Section 14 ,except  that
                  such  term  shall not  include  obligations  in  respect  of  deposits  received  in the
                  ordinary course of Party A's banking business.

                  "Threshold  Amount"  means  with  respect to Party A, an amount  equal to three  percent
                  (3%) of its  total  shareholders  equity  as  specified  from  time to time in the  most
                  recent  Annual  Report  of ABN  AMRO  Holding  N.V.  containing  consolidated  financial
                  statements,  prepared  in  accordance  with  accounting  principles  that are  generally
                  accepted  for  institutions  of its type in the  jurisdiction  of its  organization  and
                  certified by independent public accountants, or its equivalent in any other currency.

         (vii)    The  "Bankruptcy"  provisions of Section  5(a)(vii) will apply to Party A and will apply
                  to Party B except that the provisions of Section  5(a)(vii)(2),  (6) (to the extent that
                  such  provisions  refer to any  appointment  contemplated or effected by the Pooling and
                  Servicing  Agreement or any  appointment to which Party B has not become  subject),  (7)
                  and (9)  will  not  apply  to Party B;  provided  that,  with  respect  to Party B only,
                  Section  5(a)(vii)(4)  is hereby  amended  by adding  after the words  "against  it" the
                  words  "(excluding any proceeding or petition  instituted or presented by Party A or its
                  Affiliates)",  and Section  5(a)(vii)(8) is hereby amended by deleting the words "to (7)
                  inclusive"  and inserting lieu thereof ", (3), (4) as amended,  (5), (6) as amended,  or
                  (7)".

         (viii)   The "Merger Without  Assumption"  provisions of Section 5(a)(viii) will apply to Party A
                  and will apply to Party B.

(d)      Termination Events.

         The statement  below that a Termination  Event will apply to a specific party means that upon the
         occurrence  of such a  Termination  Event,  if such  specific  party is the  Affected  Party with
         respect to a Tax Event,  the Burdened  Party with  respect to a Tax Event Upon Merger  (except as
         noted below) or the  non-Affected  Party with respect to a Credit Event Upon Merger,  as the case
         may be,  such  specific  party shall have the right to  designate  an Early  Termination  Date in
         accordance with Section 6 of this Agreement;  conversely,  the statement below that such an event
         will not apply to a specific  party means that such party  shall not have such  right;  provided,
         however,  with respect to  "Illegality"  the  statement  that such event will apply to a specific
         party means that upon the  occurrence  of such a  Termination  Event with  respect to such party,
         either party shall have the right to  designate  an Early  Termination  Date in  accordance  with
         Section 6 of this Agreement.

         (i)      The  "Illegality"  provisions of Section 5(b)(i) will apply to Party A and will apply to
                  Party B.

         (ii)     The "Tax  Event"  provisions  of  Section  5(b)(ii)  will  apply to Party A and  Party B
                  except that,  Section  5(b)(ii) is hereby  amended by deleting the words "(x) any action
                  taken by a taxing  authority,  or brought in a court of  competent  jurisdiction,  on or
                  after the date on which a  Transaction  is entered  into  (regardless  of  whether  such
                  action is taken or brought with respect to a party to this Agreement) or (y)".

         (iii)    The "Tax Event Upon Merger"  provisions of Section  5(b)(iii)  will apply to Party A and
                  will apply to Party B,  provided  that Party A shall not be  entitled  to  designate  an
                  Early  Termination  Date by reason of a Tax Event upon  Merger in respect of which it is
                  the Affected Party.

         (iv)     The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Party
                  A and will not apply to Party B.

(e)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Party A and will
         not apply to Party B.

(f)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market  Quotation  will apply,  provided,  however,  that,  in the event of a Derivative
                  Provider Trigger Event, the following provisions will apply:

                  (A)      The  definition  of Market  Quotation  in  Section  14 shall be  deleted in its
                           entirety and replaced with the following:

                           "Market Quotation" means, with respect to one or more Terminated  Transactions,
                           a Firm Offer which is (1) made by a Reference  Market-maker that is an Eligible
                           Replacement,  (2) for an amount that would be paid to Party B  (expressed  as a
                           negative   number)  or  by  Party  B  (expressed  as  a  positive   number)  in
                           consideration of an agreement  between Party B and such Reference  Market-maker
                           to enter into a Replacement Transaction,  and (3) made on the basis that Unpaid
                           Amounts in respect of the Terminated  Transaction or group of Transactions  are
                           to be excluded  but,  without  limitation,  any payment or delivery that would,
                           but for the relevant  Early  Termination  Date,  have been  required  (assuming
                           satisfaction  of  each  applicable   condition   precedent)  after  that  Early
                           Termination Date is to be included.

                  (B)      The  definition  of  Settlement  Amount  shall be deleted in its  entirety  and
                           replaced with the following:

                           "Settlement  Amount"  means,  with respect to any Early  Termination  Date,  an
                           amount (as determined by Party B) equal to:

                           (1)      If a Market  Quotation  for the  relevant  Terminated  Transaction  or
                                    group  of  Terminated  Transactions  is  accepted  by Party B so as to
                                    become  legally  binding  on or  before  the  day  falling  ten  Local
                                    Business  Days  after the day on which the Early  Termination  Date is
                                    designated,  or such  later day as Party B may  specify  in writing to
                                    Party A, but in  either  case no later  than one  Local  Business  Day
                                    prior to the Early Termination Date (such day, the "Latest  Settlement
                                    Amount  Determination  Day"), the Termination  Currency  Equivalent of
                                    the amount (whether positive or negative) of such Market Quotation;

                           (2)      If, on the  Latest  Settlement  Amount  Determination  Day,  no Market
                                    Quotation  for  the  relevant  Terminated   Transaction  or  group  of
                                    Terminated  Transactions  has been accepted by Party B so as to become
                                    legally  binding  and  one or more  Market  Quotations  from  Approved
                                    Replacements  have been made and remain  capable of  becoming  legally
                                    binding  upon  acceptance,  the  Settlement  Amount  shall  equal  the
                                    Termination  Currency  Equivalent of the amount  (whether  positive or
                                    negative) of the lowest of such Market  Quotations  (for the avoidance
                                    of doubt,  the lowest of such  Market  Quotations  shall be the lowest
                                    Market  Quotation  of such Market  Quotations  expressed as a positive
                                    number  or,  if  any of  such  Market  Quotations  is  expressed  as a
                                    negative number,  the Market Quotation  expressed as a negative number
                                    with the  largest  absolute  value);  or if, on the Latest  Settlement
                                    Amount  Determination  Day,  no  Market  Quotation  for  the  relevant
                                    Terminated   Transaction  or  group  of  Terminated   Transactions  is
                                    accepted  by Party B so as to  become  legally  binding  and no Market
                                    Quotation  from an Approved  Replacement  remains  capable of becoming
                                    legally  binding upon  acceptance,  the Settlement  Amount shall equal
                                    Party B's Loss (whether  positive or negative and without reference to
                                    any Unpaid Amounts) for the relevant  Terminated  Transaction or group
                                    of Terminated Transactions.

                  (C)      If Party B requests  Party A in writing to obtain  Market  Quotations,  Party A
                           shall use its reasonable  efforts to do so before the Latest  Settlement Amount
                           Determination Day.

                  (D)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3)  shall be
                           deleted in its entirety and replaced with the following:

                           "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and Market
                           Quotation  apply,  (I)  Party B shall  pay to  Party A an  amount  equal to the
                           absolute  value  of  the  Settlement   Amount  in  respect  of  the  Terminated
                           Transactions,  (II)  Party B shall  pay to  Party  A the  Termination  Currency
                           Equivalent  of the Unpaid  Amounts owing to Party A and (III) Party A shall pay
                           to Party B the Termination  Currency  Equivalent of the Unpaid Amounts owing to
                           Party B; provided,  however, that (x) the amounts payable under the immediately
                           preceding  clauses  (II) and (III)  shall be subject  to netting in  accordance
                           with  Section  2(c)  of  this  Agreement  and  (y)  notwithstanding  any  other
                           provision  of  this  Agreement,  any  amount  payable  by  Party  A  under  the
                           immediately  preceding clause (III) shall not be netted-off  against any amount
                           payable by Party B under the immediately preceding clause (I)."

                  (E)      At any time on or before  the Latest  Settlement  Amount  Determination  Day at
                           which two or more Market Quotations from Approved  Replacements  remain capable
                           of  becoming  legally  binding  upon  acceptance,  Party B shall be entitled to
                           accept only the lowest of such Market  Quotations  (for the avoidance of doubt,
                           the lowest of such Market  Quotations  shall be the lowest Market  Quotation of
                           such  Market  Quotations  expressed  as a  positive  number  or, if any of such
                           Market  Quotations  is expressed  as a negative  number,  the Market  Quotation
                           expressed as a negative number with the largest absolute value).

         (ii)     The Second Method will apply.

(g)      "Termination Currency" means USD.

(h)      Additional  Termination  Events.  Additional  Termination  Events  will apply as provided in Part
         5(c).

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i)      Payer Representations.  For the purpose of Section 3(e) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           It is not  required by any  applicable  law, as modified by the practice of any
                           relevant  governmental revenue authority,  of any Relevant Jurisdiction to make
                           any  deduction  or  withholding  for or on account of any Tax from any  payment
                           (other than interest  under Section 2(e),  6(d)(ii) or 6(e) of this  Agreement)
                           to be made by it to the other  party  under  this  Agreement.  In  making  this
                           representation,  it may rely on: the  accuracy of any  representations  made by
                           the  other  party  pursuant  to  Section  3(f)  of  this  Agreement;   (ii) the
                           satisfaction  of the  agreement  contained  in Section  4(a)(i) or 4(a)(iii) of
                           this Agreement and the accuracy and  effectiveness of any document  provided by
                           the other party  pursuant to Section  4(a)(i) or 4(a)(iii)  of this  Agreement;
                           and (iii) the  satisfaction  of the  agreement of the other party  contained in
                           Section 4(d) of this Agreement,  provided that it shall not be a breach of this
                           representation  where  reliance  is placed on clause  (ii) and  the other party
                           does not  deliver  a form or  document  under  Section  4(a)(iii)  by reason of
                           material prejudice to its legal or commercial position.

                  (B)      Party B makes the following representation(s):

                           None.

         (ii)     Payee Representations.  For the purpose of Section 3(f) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           (1) It is a resident of The  Netherlands  for the purpose of the application of
                           the existing tax treaties  between The  Netherlands  and those  countries where
                           offices of Party B are located.

                           (2)  With  respect  to its  non-U.S.  branches,  it is fully  eligible  for the
                           benefits of the  "Business  Profits" or  "Industrial  and  Commercial  Profits"
                           provision,  as the case may be, the "Interest"  provision or the "Other Income"
                           provision  (if  any)  of the  Specified  Treaty  with  respect  to any  payment
                           described  in  such  provisions  and  received  or  to  be  received  by  it in
                           connection  with this Agreement and no such payment is  attributable to a trade
                           or  business  carried  on  by it  through  a  permanent  establishment  in  the
                           Specified  Jurisdiction.  With respect to Party A,  Specified  Treaty means the
                           income tax treaty  between  the United  States and The  Netherlands;  Specified
                           Jurisdiction means the United States.

                           (3) With respect to its U.S. branches,  each payment received or to be received
                           by it in connection with this Agreement will be effectively  connected with its
                           conduct of a trade or business in the United States.

                  (B)      Party B makes the following representation(s):

                           Party B hereby  represents and warrants that Party B is a trust organized under
                           the  laws of the  State  of New York and  regarded  as a U.S.  Person  for U.S.
                           Federal income tax purposes.

(b)      Tax Provisions.

         (i)      Gross Up.  Section  2(d)(i)(4)  shall not  apply to Party B as X, and  Section  2(d)(ii)
                  shall not apply to Party B as Y, in each  case such that  Party B shall not be  required
                  to pay any additional amounts referred to therein.

         (ii)     Indemnifiable  Tax. The  definition of  "Indemnifiable  Tax" in Section 14 is deleted in
                  its entirety and replaced with the following:

                  "Indemnifiable  Tax"  means,  in  relation  to  payments  by Party  A,  any Tax and,  in
                  relation to payments by Party B, no Tax.


Part 3.  Agreement to Deliver Documents.

(a)      For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be delivered are:

Party required to          Form/Document/                                 Date by which to
deliver document           Certificate                                    be delivered

Party A                    A correct,  complete and duly  executed  U.S.  (i)  before  the first  Payment  Date under
                           Internal  Revenue  Service  Form  W-8BEN  (or  this   Agreement,    (ii)   promptly   upon
                           successor     thereto),     together     with  reasonable  demand  by Party  B, and  (iii)
                           appropriate attachments, that                  promptly  upon  learning that any such form
                           eliminates  U.S.   federal   withholding  and  previously  provided has become obsolete or
                           backup  withholding  Tax on payments to Party  incorrect.
                           A under this Agreement.

Party B                    A  United  States  Internal  Revenue  Service  (i)  before  the first  Payment  Date under
                           Form W-9, or any  successor  form,  completed  this   Agreement,    (ii)   promptly   upon
                           and  executed  accurately  and  in  a  manner  reasonable  demand  by Party  A, and  (iii)
                           reasonably  satisfactory  to Party A, and the  promptly  upon  learning that any such form
                           appropriate  tax  certification  form  (i.e.,  previously  provided has become obsolete or
                           IRS  Form  W-9 or IRS  Form  W-8BEN,  W-8IMY,  incorrect.
                           W-8EXP  or  W-8ECI,  as  applicable  (or  any
                           successor   form   thereto))   completed  and
                           executed   accurately   and   in   a   manner
                           reasonably  satisfactory  to  Party  A,  with
                           respect  to any  payments  received  or to be
                           received by the beneficial  owner of payments
                           to Party B under this  Agreement from time to
                           time.

(b)      For the purpose of Section 4(a)(ii), other documents to be delivered are:

Party required             Form/Document/                                 Date by which to            Covered by
to deliver                 Certificate                                    be delivered                Section 3(d)
document                                                                                              Representation

Party A and                Any  documents   required  by  the  receiving  Upon the execution and      Yes
Party B                    party  to  evidence  the   authority  of  the  delivery of this
                           delivering   party  or  its  Credit   Support  Agreement and this
                           Provider,  if  any,  for  it to  execute  and  Confirmation
                           deliver  the  Agreement,  this  Confirmation,
                           and any Credit Support  Documents to which it
                           is a party,  and to evidence the authority of
                           the  delivering  party or its Credit  Support
                           Provider  to perform  its  obligations  under
                           the  Agreement,  this  Confirmation  and  any
                           Credit Support Document, as the case may be

Party A and                A  certificate  of an  authorized  officer of  Upon the execution and      Yes
Party B                    the   party,   as  to  the   incumbency   and  delivery of this
                           authority of the  respective  officers of the  Agreement and this
                           party    signing    the    Agreement,    this  Confirmation
                           Confirmation,   and   any   relevant   Credit
                           Support Document, as the case may be


Party A                    containing  consolidated financial Statements  publicly available
                           certified  by  independent  certified  public
                           accountants  and prepared in accordance  with
                           generally accepted  accounting  principles in
                           the country in which Party A is organized

Party A and Party          An   opinion   of   counsel   to  such  party  Upon  the   execution  and  No
B                          reasonably    satisfactory    in   form   and  delivery of this Agreement
                           substance  to the other  party,  and,  in the
                           case of Party B,  opinions  counsel  relating
                           to the Pooling and  Servicing  Agreement  and
                           other deal documents reasonably  satisfactory
                           in form and substance to Party A.

Party B                    An   executed   copy  of  the   Pooling   and  Concurrently    with   the  No
                           Servicing  Agreement and other deal documents  filing  of each  draft  of
                           related to this Transaction.                   the Pooling and  Servicing
                                                                          Agreement  with  the  U.S.
                                                                          Securities   and  Exchange
                                                                          Commission

Part 4.  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

         Address for notices or communications to Party A:

         (1) For the purposes of Sections 5, 6 and 7 under this   Agreement:

         ABN AMRO Bank N.V., Chicago Branch
         Global Documentation Unit
         540 W. Madison Street, 22nd Floor
         Chicago, IL  60661 Attention: Treasury Documentation

         Telephone: 312-904-5214
         Fax: 312-904-0392

         (2)  For all other purposes to the Office through which Party
         A is acting for the purposes of the relevant
         Transactions:

         ABN AMRO Bank N.V., Amsterdam Head Office
         P.O. Box 283
         1000 AE Amsterdam
         The Netherlands Attention:  Operations Derivatives Markets Forex Options
         Telephone:        31-20-6292654
         Telefax:          31-20-6284832 Swaps
         Telephone:        31-20-6284448
         Telefax:          31-20-6281679 Interest Related Products
         Telephone:        31-20-3831226
         Telefax:          31-20-6282462 Credit Derivatives
         Telephone:        31-20-3831230
         Telefax:          31-20-3832299

         Telex:            16021 Answerback: ABAM NL
         Electronic Messaging System Details: Swift ABNA NL 2A ABN AMRO Bank, N.V., Chicago Branch
         540 West Madison Avenue, Suite 2132
         Chicago, IL  60661

         Attention: Treasury Operations
         Telephone:        312-992-5816
         Telefax:          312-855-5852

         Electronic Messaging System Details:

         ABNA US 33a XXX ABN AMRO Bank N.V., London Branch
         199 Bishopsgate,
         London EC2M 3XW,
         United Kingdom

         Attention:  Fixed Income Derivatives Documentation Telex: 887366 Answerback: ABNALN G
         Telephone:     44 20 7678 3311
         Telefax:       44 20 7857 9428

                  Electronic Messaging System Details: Swift ABNA GB 2L

         (For all purposes) Address for notices or communications to Party B:

         Address:          Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
         Attention:        Client Manager - BSMF 2007-AR2
         Facsimile:        410-715-2380
         Phone:            410-884-2000

         (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

         Party A appoints as its Process Agent:  Not applicable.

         Party B appoints as its Process Agent:  Not applicable.

(c)      Offices.  The provisions of Section 10(a) will apply to this Agreement.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

         Party A is a Multibranch Party and may act through its London, Amsterdam and Chicago offices.

         Party B is not a Multibranch Party.

(e)      Calculation  Agent.  The  Calculation  Agent is Party A; provided,  however,  that if an Event of
         Default  shall have  occurred with respect to Party A, Party B shall have the right to appoint as
         Calculation Agent a third party, reasonably acceptable to Party A.

(f)      Credit Support Document.

         Party A:          The  Credit  Support  Annex,   and  any  guarantee  in  support  of  Party  A's
                           obligations under this Agreement.

         Party B:          The Credit  Support  Annex,  solely in respect of Party B's  obligations  under
                           Paragraph 3(b) of the Credit Support Annex.

(g)      Credit Support Provider.

         Party A:          The  guarantor  under any guarantee in support of Party A's  obligations  under
this                            Agreement.

         Party B:          None.

(h)      Governing  Law.  The  parties  to this  Agreement  hereby  agree that the law of the State of New
         York shall  govern  their  rights  and duties in whole,  without  regard to the  conflict  of law
         provisions thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(i)      Netting of  Payments.  The parties  agree that  subparagraph  (ii) of Section  2(c) will apply to
         each Transaction hereunder.

(j)      Affiliate.  "Affiliate"  shall  have the  meaning  assigned  thereto  in  Section  14;  provided,
         however,  that Party B shall be deemed to have no  Affiliates  for  purposes  of this  Agreement,
         including for purposes of Section 6(b)(ii).

Part 5.  Other Provisions.

(a)      Definitions.  Unless otherwise  specified in a Confirmation,  this Agreement and each Transaction
         under this  Agreement are subject to the 2000 ISDA  Definitions  as published and  copyrighted in
         2000 by the International Swaps and Derivatives Association,  Inc. (the "Definitions"),  and will
         be governed in all relevant  respects by the  provisions  set forth in the  Definitions,  without
         regard to any  amendment to the  Definitions  subsequent  to the date hereof.  The  provisions of
         the  Definitions  are  hereby  incorporated  by  reference  in and shall be deemed a part of this
         Agreement,  except  that (i)  references  in the  Definitions  to a "Swap  Transaction"  shall be
         deemed  references to a "Transaction"  for purposes of this  Agreement,  and (ii) references to a
         "Transaction" in this Agreement shall be deemed  references to a "Swap  Transaction" for purposes
         of the  Definitions.  Each term  capitalized  but not  defined in this  Agreement  shall have the
         meaning assigned thereto in the Pooling and Servicing Agreement.

(b)      Amendments to ISDA Master Agreement.

         (i)      Single  Agreement.  Section 1(c) is hereby  amended by the adding the words  "including,
                  for the  avoidance  of  doubt,  the  Credit  Support  Annex"  after  the  words  "Master
                  Agreement".

         (ii)     [Reserved]

         (iii)    Change of Account.  Section  2(b) is hereby  amended by the  addition  of the  following
                  after the word "delivery" in the first line thereof:

                  "to another account in the same legal and tax jurisdiction as the original account".

         (iv)     Representations.  Section  3 is  hereby  amended  by  adding  at  the  end  thereof  the
                  following subsection (g):

                  "(g)     Relationship Between Parties.

                           (1)      Nonreliance.   (i)   It  is  not   relying   on   any   statement   or
                                    representation  of the other party regarding the Transaction  (whether
                                    written or oral),  other than the  representations  expressly  made in
                                    this Agreement or the  Confirmation in respect of that Transaction and
                                    (ii) it has consulted with its own legal,  regulatory,  tax, business,
                                    investment,  financial  and  accounting  advisors to the extent it has
                                    deemed  necessary,  and it has made its own  investment,  hedging  and
                                    trading  decisions  based  upon its own  judgment  and upon any advice
                                    from such  advisors as it has deemed  necessary  and not upon any view
                                    expressed by the other party.

                           (2)      Evaluation  and  Understanding.  (i) It has the  capacity  to evaluate
                                    (internally   or  through   independent   professional   advice)   the
                                    Transaction  and has made its own decision  subject to Section 5(n) of
                                    this Agreement to enter into the  Transaction  and (ii) it understands
                                    the terms,  conditions and risks of the Transaction and is willing and
                                    able to accept those terms and  conditions  and to assume those risks,
                                    financially and otherwise.

                           (3)      Purpose.  It is  entering  into the  Transaction  for the  purposes of
                                    managing its borrowings or investments,  hedging its underlying assets
                                    or liabilities or in connection with a line of business.

                           (4)      Status  of  Parties.  The  other  party  is not  acting  as an  agent,
                                    fiduciary or advisor for it in respect of the Transaction.

                           (5)      Eligible  Contract  Participant.  It is an "eligible swap participant"
                                    as such term is defined in, Section  35.1(b)(2) of the regulations (17
                                    C.F.R. 35) promulgated under, and an "eligible  contract  participant"
                                    as defined in Section  1(a)(12)  of the  Commodity  Exchange  Act,  as
                                    amended."

         (v)      Transfer  to  Avoid  Termination  Event.  Section  6(b)(ii)  is  hereby  amended  by (i)
                  deleting the words "or if a Tax Event Upon Merger  occurs and the Burdened  Party is the
                  Affected  Party," and (ii) by deleting the words "to  transfer"  and inserting the words
                  "to effect a Permitted Transfer" in lieu thereof.

         (vi)     Jurisdiction.  Section  13(b) is hereby  amended by: (i)  deleting in the second line of
                  subparagraph  (i)  thereof  the word  "non-",  (ii)  deleting  ";  and"  from the end of
                  subparagraph  1 and  inserting  "." in  lieu  thereof,  and  (iii)  deleting  the  final
                  paragraph thereof.

         (vii)    Local  Business  Day.  The  definition  of Local  Business  Day in  Section 14 is hereby
                  amended by the addition of the words "or any Credit  Support  Document"  after  "Section
                  2(a)(i)"  and  the   addition  of  the  words  "or  Credit   Support   Document"   after
                  "Confirmation".

(c)      Additional Termination Events.  The following Additional Termination Events will apply:

         (i)      First  Rating  Trigger  Collateral.  If (A) it is not the  case  that a  Moody's  Second
                  Trigger  Ratings Event has occurred and been  continuing  for 30 or more Local  Business
                  Days  and (B)  Party A has  failed  to  comply  with or  perform  any  obligation  to be
                  complied  with or  performed by Party A in  accordance  with the Credit  Support  Annex,
                  then an  Additional  Termination  Event shall have  occurred with respect to Party A and
                  Party A shall be the sole  Affected  Party with respect to such  Additional  Termination
                  Event.

         (ii)     Second  Rating  Trigger  Replacement.  If (A) a  Required  Ratings  Downgrade  Event has
                  occurred and been  continuing  for 30 or more Local  Business  Days and (B) (i) at least
                  one  Eligible  Replacement  has made a Firm Offer to be the  transferee  of all of Party
                  A's rights and  obligations  under this  Agreement (and such Firm Offer remains an offer
                  that will become legally binding upon such Eligible  Replacement  upon acceptance by the
                  offeree)  and/or  (ii) an  Eligible  Guarantor  has  made a Firm  Offer  to  provide  an
                  Eligible  Guarantee  (and such Firm  Offer  remains an offer  that will  become  legally
                  binding upon such Eligible Guarantor  immediately upon acceptance by the offeree),  then
                  an  Additional  Termination  Event shall have occurred with respect to Party A and Party
                  A shall be the sole Affected Party with respect to such Additional Termination Event.

         (iii)    Optional  Termination of  Securitization.  An Additional  Termination  Event shall occur
                  upon  the   notice  to   Certificateholders   of  an   Optional   Termination   becoming
                  unrescindable  in  accordance  with Article IX of the Pooling and  Servicing  Agreement.
                  Party B shall be the sole  Affected  Party with respect to such  Additional  Termination
                  Event;  provided,  however,  that  notwithstanding  anything to the  contrary in Section
                  6(b)(iv),  only  Party B may  designate  an Early  Termination  Date in  respect of this
                  Additional Termination Event.

(d)      Required  Ratings  Downgrade  Event.  In the event that no Relevant  Entity has credit ratings at
         least  equal to the  Required  Ratings  Threshold  (such  event,  a "Required  Ratings  Downgrade
         Event"), then Party A shall, as soon as reasonably  practicable and so long as a Required Ratings
         Downgrade  Event  is in  effect,  at its own  expense,  using  commercially  reasonable  efforts,
         procure either (A) a Permitted Transfer or (B) an Eligible Guarantee from an Eligible Guarantor.

(e)      Item  1115  Agreement.  Party A and  Party B  hereby  agree  that  the  terms  of the  Item  1115
         Agreement,  dated as of November 22, 2006 (the "Item 1115  Agreement"),  among the  Sponsor,  the
         Depositor and Party A shall be  incorporated  by reference  into this Agreement and Party B shall
         be an  express  third  party  beneficiary  of the Item  1115  Agreement.  A copy of the Item 1115
         Agreement is annexed hereto at Annex B.

(f)      Transfers.

         (i)      Section 7 is hereby amended to read in its entirety as follows:

                  "Subject  to  Section  6(b)(ii),  Part  5(d),  the Item 1115  Agreement  and Part  5(e),
                  neither Party A nor Party B is permitted to assign,  novate or transfer  (whether by way
                  of  security  or  otherwise)  as a whole or in part any of its  rights,  obligations  or
                  interests  under the  Agreement  or any  Transaction  unless (a) they have  secured  the
                  prior written  consent of the other party and (b) the Rating  Agency  Condition has been
                  satisfied with respect to S&P and Moody's."

         (ii)     If an  Eligible  Replacement  has made a Firm  Offer  (which  remains an offer that will
                  become legally  binding upon  acceptance by Party B) to be the transferee  pursuant to a
                  Permitted  Transfer,  Party B shall,  at Party  A's  written  request  and at Party  A's
                  expense,  take any  reasonable  steps  required  to be taken by Party B to  effect  such
                  transfer.

(g)      Non-Recourse.  Party A  acknowledges  and  agree  that,  notwithstanding  any  provision  in this
         Agreement  to  the  contrary,   the  obligations  of  Party  B  hereunder  are  limited  recourse
         obligations  of Party B, payable  solely from the Trust and the proceeds  thereof,  in accordance
         with the priority of payments  and other terms of the Pooling and  Servicing  Agreement  and that
         Party A will not have any recourse to any of the  directors,  officers,  employees,  shareholders
         or  affiliates  of the  Party  B  with  respect  to any  claims,  losses,  damages,  liabilities,
         indemnities or other  obligations in connection with any  transactions  contemplated  hereby.  In
         the event that the Trust and the proceeds  thereof,  should be insufficient to satisfy all claims
         outstanding  and  following  the  realization  of the account  held by the Trust and the proceeds
         thereof,  any claims  against or  obligations  of Party B under the ISDA Master  Agreement or any
         other  confirmation  thereunder  still  outstanding  shall be  extinguished  and  thereafter  not
         revive.  The  Trustee  shall  not have  liability  for any  failure  or delay in making a payment
         hereunder  to Party A due to any failure or delay in  receiving  amounts in the  account  held by
         the Trust from the Trust  created  pursuant  to the  Pooling  and  Servicing  Agreement.  For the
         avoidance of doubt,  nothing in this Part 5(g) shall  preclude Party A from declaring an Event of
         Default  or from  exercising  any other  right or remedy  as set forth in this  Agreement  or the
         Pooling and Servicing Agreement.  This provision will survive the termination of this Agreement.

(h)      Limitation on Events of Default.  Notwithstanding  the  provisions of Sections 5 and 6, if at any
         time and so long as Party B has  satisfied  in full all its  payment  obligations  under  Section
         2(a)(i)  and has at the time no future  payment  obligations,  whether  absolute  or  contingent,
         under such  Section,  then unless  Party A is required  pursuant to  appropriate  proceedings  to
         return to Party B or  otherwise  returns  to Party B upon  demand of Party B any  portion  of any
         such payment,  (a) the  occurrence of an event  described in Section 5(a) with respect to Party B
         shall not  constitute  an Event of Default or Potential  Event of Default with respect to Party B
         as  Defaulting  Party and (b) Party A shall be entitled to  designate an Early  Termination  Date
         pursuant  to Section 6 only as a result of the  occurrence  of a  Termination  Event set forth in
         either  Section  5(b)(i) or 5(b)(ii)  with respect to Party A as the Affected  Party,  or Section
         5(b)(iii)  with respect to Party A as the Burdened  Party.  For  purposes of the  Transaction  to
         which this  Agreement  relates,  Party B's only  obligation  under Section  2(a)(i) is to pay the
         Fixed Amount on the Fixed Amount Payer Payment Date.

(i)      Rating Agency  Notifications.  Notwithstanding  any other provision of this  Agreement,  no Early
         Termination  Date shall be  effectively  designated  hereunder  by Party B and no transfer of any
         rights or obligations  under this Agreement  shall be made by either party unless each Cap Rating
         Agency has been given prior written notice of such designation or transfer.

(j)      No Set-off.  Except as  expressly  provided  for in Section  2(c),  Section 6 or Part  1(f)(i)(D)
         hereof,  and  notwithstanding  any other  provision of this  Agreement  or any other  existing or
         future agreement,  each party irrevocably  waives any and all rights it may have to set off, net,
         recoup or otherwise  withhold or suspend or condition  payment or  performance  of any obligation
         between it and the other party  hereunder  against any obligation  between it and the other party
         under any other  agreements.  Section 6(e) shall be amended by deleting the  following  sentence:
         "The amount, if any, payable in respect of an Early  Termination Date and determined  pursuant to
         this Section will be subject to any Set-off".

(k)      Amendment.  Notwithstanding  any  provision  to the contrary in this  Agreement,  no amendment of
         either this  Agreement  or any  Transaction  under this  Agreement  shall be  permitted by either
         party unless each of the Swap  Agencies has been provided  prior  written  notice of the same and
         S&P and Moody's  confirms  in writing  (including  by  facsimile  transmission)  that it will not
         downgrade, withdraw or otherwise modify its then-current ratings of the Certificates.

(l)      Notice of Certain  Events or  Circumstances.  Each Party agrees,  upon learning of the occurrence
         or  existence of any event or condition  that  constitutes  (or that with the giving of notice or
         passage of time or both would  constitute) an Event of Default or Termination  Event with respect
         to such  party,  promptly to give the other  Party and to each Cap Rating  Agency  notice of such
         event or condition;  provided that failure to provide notice of such event or condition  pursuant
         to this Part 5(l) shall not constitute an Event of Default or a Termination Event.

(m)      Proceedings.  No  Relevant  Entity  shall  institute  against,  or  cause  any  other  person  to
         institute  against,  or join any other person in instituting  against Party B, the Trust,  or the
         trust   formed   pursuant  to  the  Pooling  and   Servicing   Agreement,   in  any   bankruptcy,
         reorganization,  arrangement,  insolvency or liquidation  proceedings or other  proceedings under
         any  federal or state  bankruptcy  or similar  law for a period of one year (or,  if longer,  the
         applicable  preference  period)  and  one day  following  payment  in  full of the  Certificates;
         provided  however,  that this  provision  shall not  preclude,  or be deemed to stop,  a Relevant
         Entity or an  Affiliate of a Relevant  Entity (i) from taking any action prior to the  expiration
         of the  aforementioned  one year and one day  period,  or if  longer  the  applicable  preference
         period then in effect,  in (A) any case or proceeding  voluntarily  filed or commenced by Party B
         or (B) any  involuntary  insolvency  proceeding  filed  or  commenced  by a Person  other  than a
         Relevant Entity or an Affiliate of a Relevant  Entity,  or (ii) from  commencing  against Party B
         or any of the  Mortgage  Loans  any  legal  action  which  is not a  bankruptcy,  reorganization,
         arrangement,  insolvency,  moratorium,  liquidation  or similar  proceeding.  This provision will
         survive the termination of this Agreement.

(n)      Trustee  Limitation of Liability.  It is expressly  understood  and agreed by the parties  hereto
         that (a) this  Agreement is executed and  delivered  by Wells Fargo Bank,  National  Association,
         not  individually  or  personally  but solely as the  Trustee,  in the exercise of the powers and
         authority  conferred  and  vested  in it under  the  Pooling  and  Servicing  Agreement,  (b) the
         representations,  warranties,  covenants,  undertakings and agreements herein made on the part of
         the Trust are made and intended not as personal  representations,  undertakings and agreements by
         Wells Fargo  Bank,  National  Association  but are made and  intended  for the purpose of binding
         only the Trust,  (c) nothing  herein  contained  shall be construed as creating any  liability on
         Wells Fargo Bank,  National  Association,  individually  or  personally,  to perform any covenant
         either  expressed or implied  contained  herein,  all such  liability,  if any,  being  expressly
         waived by the  parties who are  signatories  to this  Agreement  and by any person  claiming  by,
         through or under such parties and  (d) under no  circumstances  shall Wells Fargo Bank,  National
         Association  be  personally  liable  for the  payment  of any  indemnity,  indebtedness,  fees or
         expenses of the Trust or be liable for the breach or failure of any  obligation,  representation,
         warranty or covenant made or undertaken by the Trust under this Agreement.

(o)      Severability.  If  any  term,  provision,  covenant,  or  condition  of  this  Agreement,  or the
         application  thereof to any party or  circumstance,  shall be held to be invalid or unenforceable
         (in  whole  or in  part)  in  any  respect,  the  remaining  terms,  provisions,  covenants,  and
         conditions  hereof  shall  continue  in full  force  and  effect  as if this  Agreement  had been
         executed with the invalid or unenforceable  portion  eliminated,  so long as this Agreement as so
         modified continues to express,  without material change,  the original  intentions of the parties
         as to the subject  matter of this  Agreement  and the deletion of such portion of this  Agreement
         will not substantially  impair the respective benefits or expectations of the parties;  provided,
         however,  that this  severability  provision  shall not be applicable if any provision of Section
         2, 5, 6, or 13 (or any  definition  or provision in Section 14 to the extent it relates to, or is
         used in or in connection with any such Section) shall be so held to be invalid or unenforceable.

         The  parties  shall  endeavor  to engage in good faith  negotiations  to replace  any  invalid or
         unenforceable  term,  provision,  covenant  or  condition  with  a  valid  or  enforceable  term,
         provision,  covenant or  condition,  the  economic  effect of which comes as close as possible to
         that of the invalid or unenforceable term, provision, covenant or condition.

(p)      Agent for Party B. Party A  acknowledges  that the Trustee has been  appointed as agent under the
         Pooling and  Servicing  Agreement  to carry out certain  functions on behalf of Party B, and that
         the  Trustee  shall be entitled to give  notices  and to perform and satisfy the  obligations  of
         Party B hereunder on behalf of Party B.

(q)      Escrow  Payments.  If  (whether  by reason of the time  difference  between  the  cities in which
         payments are to be made or  otherwise)  it is not possible for  simultaneous  payments to be made
         on any date on which both parties are required to make  payments  hereunder,  either Party may at
         its option and in its sole  discretion  notify the other Party that  payments on that date are to
         be made in escrow.  In this case  deposit of the  payment  due earlier on that date shall be made
         by 2:00 pm (local  time at the place for the earlier  payment) on that date with an escrow  agent
         selected by the notifying party,  accompanied by irrevocable payment  instructions (i) to release
         the  deposited  payment  to the  intended  recipient  upon  receipt  by the  escrow  agent of the
         required  deposit  of any  corresponding  payment  payable  by the  other  party on the same date
         accompanied  by  irrevocable  payment  instructions  to the same  effect or (ii) if the  required
         deposit  of the  corresponding  payment  is not made on that same  date,  to return  the  payment
         deposited  to the party that paid it into  escrow.  The party that elects to have  payments  made
         in escrow shall pay all costs of the escrow arrangements.

(r)      Consent to Recording.  Each party hereto  consents to the  monitoring  or recording,  at any time
         and  from  time to  time,  by the  other  party of any and all  communications  between  trading,
         marketing,  and  operations  personnel  of the parties and their  Affiliates,  waives any further
         notice of such  monitoring or recording,  and agrees to notify such personnel of such  monitoring
         or recording.

(s)      Waiver of Jury  Trial.  Each party  waives any right it may have to a trial by jury in respect of
         any in  respect  of any suit,  action or  proceeding  relating  to this  Agreement  or any Credit
         Support Document.

(t)      Form of ISDA  Master  Agreement.  Party A and Party B hereby  agree  that the text of the body of
         the ISDA  Master  Agreement  is intended  to be the  printed  form of the ISDA  Master  Agreement
         (Multicurrency -  Crossborder)  as published and copyrighted in 1992 by the  International  Swaps
         and Derivatives Association, Inc.

(u)      Payment  Instructions.  Party A hereby  agrees  that,  unless  notified  in writing by Party B of
         other  payment  instructions,  any and all  amounts  payable  by  Party A to  Party B under  this
         Agreement shall be paid to the account specified in Item 4 of this Confirmation, below.

(v)      Additional representations.

         (i)      Representations  of Party A. Party A  represents  to Party B on the date on which  Party
                  A enters into each Transaction that:--

                  Party A's  obligations  under this Agreement rank pari passu with all of Party A's other
                  unsecured,  unsubordinated  obligations except those obligations  preferred by operation
                  of law.

         (ii)     Representations  of Party B. Party B  represents  to Party A on the date on which  Party
                  B enters into each Transaction that:--

                  In its  capacity  as Trustee of the Trust,  the Trustee  has been  authorized  under the
                  Pooling and Servicing  Agreement to execute this  Agreement,  to deliver this Agreement,
                  to  perform  the  obligations  (on behalf of the Trust)  under  this  Agreement  and any
                  obligations  (on behalf of the Trust)  under any Credit  Support  Document  to which the
                  Trustee  on  behalf  of the  Trust  is party  and has  taken  all  necessary  action  to
                  authorize such execution, delivery and performance.

         (iii)    Capacity.  Party A  represents  to Party B on the date on which Party A enters into this
                  Agreement  that it is entering into the Agreement and the  Transaction  as principal and
                  not as agent of any  person.  Party B  represents  to Party A on the date on which Party
                  B  enters  into  this  Agreement  that  it  is  entering  into  the  Agreement  and  the
                  Transaction in its capacity as  Trustee.

(w)      Acknowledgements.

         (i)      Substantial   financial   transactions.   Each  party  hereto  is  hereby   advised  and
                  acknowledges  as of the date hereof  that the other  party has engaged in (or  refrained
                  from engaging in) substantial  financial  transactions  and has taken (or refrained from
                  taking)  other  material  actions in  reliance  upon the entry by the  parties  into the
                  Transaction  being entered into on the terms and  conditions set forth herein and in the
                  Pooling and  Servicing  Agreement  relating to such  Transaction,  as  applicable.  This
                  paragraph shall be deemed repeated on the trade date of each Transaction.

         (ii)     Bankruptcy Code.  Subject to Part 5(m),  without  limiting the  applicability if any, of
                  any other  provision  of the U.S.  Bankruptcy  Code as amended (the  "Bankruptcy  Code")
                  (including  without  limitation  Sections  362,  546,  556,  and  560  thereof  and  the
                  applicable  definitions in Section 101 thereof),  the parties acknowledge and agree that
                  all  Transactions  entered into hereunder will constitute  "forward  contracts" or "swap
                  agreements"  as defined in Section 101 of the Bankruptcy  Code or "commodity  contracts"
                  as defined in Section 761 of the Bankruptcy  Code,  that the rights of the parties under
                  Section  6  of  this  Agreement  will   constitute   contractual   rights  to  liquidate
                  Transactions,  that any margin or  collateral  provided  under any  margin,  collateral,
                  security,  pledge,  or  similar  agreement  related  hereto  will  constitute  a "margin
                  payment"  as defined in Section  101 of the  Bankruptcy  Code,  and that the parties are
                  entities  entitled to the rights under, and protections  afforded by, Sections 362, 546,
                  556, and 560 of the Bankruptcy Code.

         (iii)    Regarding  Party A. Party B  acknowledges  and agrees that Party A has had and will have
                  no  involvement  in and,  accordingly  Party A accepts no  responsibility  for:  (i) the
                  establishment,  structure,  or choice of  assets of Party B; (ii) the  selection  of any
                  person  performing  services for or acting on behalf of Party B; (iii) the  selection of
                  Party  A as the  swap  counterparty;  (iv)  the  terms  of  the  Certificates;  (v)  the
                  preparation  of or passing on the  disclosure  and other  information  contained  in any
                  offering  circular for the  Certificates,  the Pooling and Servicing  Agreement,  or any
                  other  agreements  or documents  used by Party B or any other party in  connection  with
                  the marketing and sale of the Certificates  (other than information  provided by Party A
                  for purposes of the disclosure  document  relating to the Class I-A Certificates and the
                  Class I-M  Certificates,  (vi) the ongoing  operations  and  administration  of Party B,
                  including  the  furnishing  of any  information  to  Party B which  is not  specifically
                  required under this Agreement; or (vii) any other aspect of Party B's existence.

(x)      [Reserved]

(y)      [Reserved]

(z)      Additional Definitions.

         As used in this Agreement,  the following  terms shall have the meanings set forth below,  unless
         the context clearly requires otherwise:

                  "Approved  Replacement"  means,  with respect to a Market  Quotation,  an entity  making
                  such Market  Quotation,  which entity would satisfy  conditions  (a), (b) and (c) of the
                  definition  of Permitted  Transfer  (as  determined  by Party B in its sole  discretion,
                  acting in a  commercially  reasonable  manner)  if such  entity  were a  Transferee,  as
                  defined in the definition of Permitted Transfer.

                  "Cap Rating  Agencies"  means,  with respect to any date of  determination,  each of S&P
                  and  Moody's,  to the extent  that each such  rating  agency is then  providing a rating
                  for any of the Bear  Stearns  Mortgage  Funding  Trust  2007-AR2  Mortgage  Pass-Through
                  Certificates, Series 2007-AR2 (the "Certificates").

                  "Derivative  Provider  Trigger  Event"  means (i) an Event of  Default  with  respect to
                  which Party A is a  Defaulting  Party,  (ii) a  Termination  Event with respect to which
                  Party A is the  sole  Affected  Party  or (iii) an  Additional  Termination  Event  with
                  respect to which Party A is the sole Affected Party.

                  "Eligible  Guarantee"  means an unconditional  and irrevocable  guarantee of all present
                  and  future   obligations   (for  the  avoidance  of  doubt,   not  limited  to  payment
                  obligations)  of Party A or an  Eligible  Replacement  to Party B under  this  Agreement
                  that is provided by an Eligible  Guarantor  as principal  debtor  rather than surety and
                  that is directly  enforceable by Party B, the form and substance of which  guarantee are
                  subject to the Rating  Agency  Condition  with respect to S&P, and either (A) a law firm
                  has given a legal opinion  confirming that none of the  guarantor's  payments to Party B
                  under such  guarantee  will be subject  to Tax  collected  by  withholding  or  (B) such
                  guarantee  provides that, in the event that any of such guarantor's  payments to Party B
                  are subject to Tax  collected  by  withholding,  such  guarantor is required to pay such
                  additional  amount as is  necessary to ensure that the net amount  actually  received by
                  Party B (free  and  clear of any Tax  collected  by  withholding)  will  equal  the full
                  amount Party B would have received had no such withholding been required.

                  "Eligible  Guarantor"  means an entity  that (A) has  credit  ratings  from S&P at least
                  equal to the S&P Approved  Ratings  Threshold and (B) has credit ratings from Moody's at
                  least  equal  to the  Moody's  Second  Trigger  Ratings  Threshold,  provided,  for  the
                  avoidance  of doubt,  that an Eligible  Guarantee of an Eligible  Guarantor  with credit
                  ratings below the Moody's First Trigger  Ratings  Threshold  will not cause a Collateral
                  Event (as defined in the Credit  Support  Annex) not to occur or continue  with  respect
                  to Moody's.

                  "Eligible  Replacement"  means an entity that (A) (i)(a) has credit  ratings from S&P at
                  least  equal to the S&P  Approved  Ratings  Threshold  and (b) has credit  ratings  from
                  Moody's at least equal to the Moody's Second Trigger Ratings  Threshold,  provided,  for
                  the  avoidance of doubt,  that an Eligible  Replacement  with credit  ratings  below the
                  Moody's First Trigger  Ratings  Threshold will not cause a Collateral  Event (as defined
                  in the Credit Support  Annex) not to occur or continue with respect to Moody's,  or (ii)
                  the present and future  obligations  (for the avoidance of doubt, not limited to payment
                  obligations)  of which entity to Party B under this  Agreement are  guaranteed  pursuant
                  to an  Eligible  Guarantee  and (B)  has  executed  an  Item  1115  Agreement  with  the
                  Depositor and the Sponsor.

                  "Firm Offer" means (A) with respect to an Eligible  Replacement,  a quotation  from such
                  Eligible  Replacement  (i) in an amount  equal to the  actual  amount  payable  by or to
                  Party B in consideration of an agreement  between Party B and such Eligible  Replacement
                  to replace  Party A as the  counterparty  to this  Agreement  by way of novation  or, if
                  such  novation  is  not  possible,  an  agreement  between  Party  B and  such  Eligible
                  Replacement  to enter into a Replacement  Transaction  (assuming  that all  Transactions
                  hereunder become Terminated  Transactions),  and (ii) that  constitutes an offer by such
                  Eligible  Replacement to replace Party A as the  counterparty to this Agreement or enter
                  a  Replacement   Transaction  that  will  become  legally  binding  upon  such  Eligible
                  Replacement  upon acceptance by Party B, and (B) with respect to an Eligible  Guarantor,
                  an offer by such Eligible  Guarantor to provide an Eligible  Guarantee  that will become
                  legally binding upon such Eligible Guarantor  upon acceptance by the offeree.

                  "Moody's" means Moody's Investors Service, Inc., or any successor thereto.

                  "Moody's  First  Trigger  Ratings  Threshold"  means,  with  respect  to  Party  A,  the
                  guarantor  under an Eligible  Guarantee or an Eligible  Replacement,  (i) if such entity
                  has both a long-term  unsecured and  unsubordinated  debt rating or counterparty  rating
                  from Moody's and a short-term  unsecured and unsubordinated  debt rating from Moody's, a
                  long-term  unsecured and unsubordinated  debt rating or counterparty rating from Moody's
                  of "A2" and a  short-term  unsecured  and  unsubordinated  debt rating  from  Moody's of
                  "Prime-1",  or (ii) if such entity has only a  long-term  unsecured  and  unsubordinated
                  debt  rating  or   counterparty   rating  from  Moody's,   a  long-term   unsecured  and
                  unsubordinated debt rating or counterparty rating from Moody's of "A1".

                  "Moody's  Second  Trigger  Ratings  Event"  means  that no  Relevant  Entity  has credit
                  ratings from Moody's at least equal to the Moody's Second Trigger Rating Threshold.

                  "Moody's  Second  Trigger  Ratings  Threshold"  means,  with  respect  to  Party  A, the
                  guarantor  under an Eligible  Guarantee or an Eligible  Replacement,  (i) if such entity
                  has both a long-term  unsecured and  unsubordinated  debt rating or counterparty  rating
                  from Moody's and a short-term  unsecured and unsubordinated  debt rating from Moody's, a
                  long-term  unsecured and unsubordinated  debt rating or counterparty rating from Moody's
                  of "A3" or a  short-term  unsecured  and  unsubordinated  debt  rating  from  Moody's of
                  "Prime-2",  or (ii) if such entity has only a  long-term  unsecured  and  unsubordinated
                  debt  rating  or   counterparty   rating  from  Moody's,   a  long-term   unsecured  and
                  unsubordinated debt rating or counterparty rating from Moody's of "A3".

                  "Permitted  Transfer"  means a transfer  by  novation  by Party A to a  transferee  (the
                  "Transferee")  of all, but not less than all, of Party A's rights,  liabilities,  duties
                  and  obligations  under  this  Agreement,  with  respect to which  transfer  each of the
                  following  conditions is satisfied:  (a) the Transferee is an Eligible  Replacement that
                  is a recognized  dealer in interest  rate swaps  organized  under the laws of the United
                  States of  America  or a  jurisdiction  located  in the  United  States of  America  (or
                  another  jurisdiction  reasonably  acceptable  to Party  B),  (b) as of the date of such
                  transfer  the  Transferee  would not be required to withhold or deduct on account of Tax
                  from any  payments  under this  Agreement  or would be required to gross up for such Tax
                  under Section  2(d)(i)(4),  (c) an Event of Default or Termination Event would not occur
                  as a result of such  transfer,  (d) Party B has  consented  in writing to the  transfer,
                  such  consent not to be  unreasonably  withheld,  (e)  pursuant to a written  instrument
                  (the  "Transfer  Agreement"),  the  Transferee  acquires  and  assumes  all  rights  and
                  obligations  of Party A under the  Agreement and the relevant  Transaction,  (f) Party B
                  shall have  determined,  in its sole  discretion,  acting in a  commercially  reasonable
                  manner,  that such Transfer  Agreement is effective to transfer to the  Transferee  all,
                  but not less than all, of Party A's rights and  obligations  under the Agreement and all
                  relevant  Transactions;  (g)  Party A will be  responsible  for any  costs  or  expenses
                  incurred in connection with such transfer  (including any  replacement  cost of entering
                  into a  replacement  transaction);  (h) either  (A) Moody's has been given prior written
                  notice of such  transfer and the Rating  Agency  Condition is satisfied  with respect to
                  S&P or (B) each Cap Rating Agency has been given prior  written  notice of such transfer
                  and  such  transfer  is in  connection  with  the  assignment  and  assumption  of  this
                  Agreement without  modification of its terms,  other than party names, dates relevant to
                  the  effective  date  of  such  transfer,   tax   representations   (provided  that  the
                  representations  in  Part  2(a)(i)  are not  modified)  and  any  other  representations
                  regarding  the  status  of the  substitute  counterparty  of the type  included  in Part
                  5(b)(iv),  Part 5(v)(i)(2) or Part 5(v)(ii),  notice  information  and account  details;
                  and (i) such  transfer  otherwise  complies  with the terms of the Pooling and Servicing
                  Agreement.

                  "Rating  Agency  Condition"  means,  with  respect  to any  particular  proposed  act or
                  omission to act hereunder and each Cap Rating Agency  specified in connection  with such
                  proposed  act or  omission,  that the party  acting or failing to act must  consult with
                  each of the  specified  Swap  Rating  Agencies  and  receive  from each such Cap  Rating
                  Agency a prior  written  confirmation  that the  proposed  action or inaction  would not
                  cause a downgrade or withdrawal of the then-current rating of any Certificates.

                  "Relevant  Entity"  means Party A and, to the extent  applicable,  a guarantor  under an
                  Eligible Guarantee.

                  "Replacement  Transaction"  means,  with respect to any Terminated  Transaction or group
                  of Terminated  Transactions,  a transaction or group of transactions that (i) would have
                  the  effect  of  preserving  for  Party B the  economic  equivalent  of any  payment  or
                  delivery  (whether the  underlying  obligation  was absolute or contingent  and assuming
                  the  satisfaction of each applicable  condition  precedent) by the parties under Section
                  2(a)(i) in respect of such  Terminated  Transaction or group of Terminated  Transactions
                  that would,  but for the occurrence of the relevant Early  Termination  Date,  have been
                  required  after that Date, and (ii) has terms which are  substantially  the same as this
                  Agreement,  including,  without limitation,  rating triggers,  Regulation AB compliance,
                  and credit  support  documentation,  save for the  exclusion of  provisions  relating to
                  Transactions that are not Terminated  Transaction,  as determined by Party B in its sole
                  discretion, acting in a commercially reasonable manner.

                  "Required  Ratings  Downgrade  Event"  shall have the meaning  assigned  thereto in Part
                  5(d).

                  "Required  Ratings  Threshold" means each of the S&P Required Ratings  Threshold and the
                  Moody's Second Trigger Ratings Threshold.

                  "S&P"  means  Standard  &  Poor's  Rating  Services,   a  division  of  The  McGraw-Hill
                  Companies, Inc., or any successor thereto.

                  "S&P Approved  Ratings  Threshold"  means,  with respect to Party A, the guarantor under
                  an  Eligible  Guarantee  or  an  Eligible   Replacement,   a  short-term  unsecured  and
                  unsubordinated  debt  rating  from S&P of  "A-1",  or,  if such  entity  does not have a
                  short-term  unsecured  and  unsubordinated  debt rating from S&P, a long-term  unsecured
                  and unsubordinated debt rating from S&P of "A+".

                  "S&P  Required  Ratings  Downgrade  Event"  means  that no  Relevant  Entity  has credit
                  ratings at least equal to the S&P Required Ratings Threshold.

                  "S&P Required  Ratings  Threshold"  means,  with respect to Party A, the guarantor under
                  an  Eligible  Guarantee  or  an  Eligible   Replacement,   a  long-term   unsecured  and
                  unsubordinated debt rating from S&P of "BBB+".


4.       Account Details and Settlement Information:

Payments to Party A:                 ABN AMRO Bank New York
                                     Chips 007535 ABA 026009580
                                     Favour ABN AMRO BANK LONDON
                                     A/C #661001036741
                                     REF DCM

Payments to Party B:                 Wells Fargo Bank, N.A.
                                     ABA: 121000248
                                     Account Name: SAS Clearing
                                     Acount Number: 3970771416
                                     FCC: 50986001, BSMF 07-AR2, Class [__] Cap Account


5.       This  Agreement  may be  executed  in  several  counterparts,  each of which  shall be  deemed an
original but all of which together shall constitute one and the same instrument.


                                           [Signatures Follow]



         We are  very  pleased  to  have  executed  this  Transaction  with  you and we  look  forward  to
completing other transactions with you in the near future.

Very truly yours,

ABN AMRO BANK N.V.



By: _______________________________                          By: _______________________________
      Name:                                                        Name:
       Title: Authorised Signature                                 Title: Authorised Signature



Party B, acting through its duly  authorized  signatory,  hereby agrees to, accepts and confirms the terms
of the foregoing as of the date hereof.

BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2

By: Wells Fargo Bank, National Association,  not in its individual capacity,  but solely as the Trustee on
behalf of Bear Stearns Mortgage Funding Trust 2007-AR2


By: _______________________________
     Name:
     Title:




--------------------------------------------------------------------------------




                                                SCHEDULE I

     (all such dates subject to adjustment in accordance with the Following Business Day Convention)


                 Calculation Period:
    From and including          From and including           Notional Amount (USD)               Cap Rate (%)
         25-Mar-07                  25-Apr-07                         [ ]                             [ ]
         25-Apr-07                  25-May-07                         [ ]                             [ ]
         25-May-07                  25-Jun-07                         [ ]                             [ ]
         25-Jun-07                  25-Jul-07                         [ ]                             [ ]
         25-Jul-07                  25-Aug-07                         [ ]                             [ ]
         25-Aug-07                  25-Sep-07                         [ ]                             [ ]
         25-Sep-07                  25-Oct-07                         [ ]                             [ ]
         25-Oct-07                  25-Nov-07                         [ ]                             [ ]
         25-Nov-07                  25-Dec-07                         [ ]                             [ ]
         25-Dec-07                  25-Jan-08                         [ ]                             [ ]
         25-Jan-08                  25-Feb-08                         [ ]                             [ ]
         25-Feb-08                  25-Mar-08                         [ ]                             [ ]
         25-Mar-08                  25-Apr-08                         [ ]                             [ ]
         25-Apr-08                  25-May-08                         [ ]                             [ ]
         25-May-08                  25-Jun-08                         [ ]                             [ ]
         25-Jun-08                  25-Jul-08                         [ ]                             [ ]
         25-Jul-08                  25-Aug-08                         [ ]                             [ ]
         25-Aug-08                  25-Sep-08                         [ ]                             [ ]
         25-Sep-08                  25-Oct-08                         [ ]                             [ ]
         25-Oct-08                  25-Nov-08                         [ ]                             [ ]
         25-Nov-08                  25-Dec-08                         [ ]                             [ ]
         25-Dec-08                  25-Jan-09                         [ ]                             [ ]
         25-Jan-09                  25-Feb-09                         [ ]                             [ ]
         25-Feb-09                  25-Mar-09                         [ ]                             [ ]
         25-Mar-09                  25-Apr-09                         [ ]                             [ ]
         25-Apr-09                  25-May-09                         [ ]                             [ ]
         25-May-09                  25-Jun-09                         [ ]                             [ ]
         25-Jun-09                  25-Jul-09                         [ ]                             [ ]
         25-Jul-09                  25-Aug-09                         [ ]                             [ ]
         25-Aug-09                  25-Sep-09                         [ ]                             [ ]
         25-Sep-09                  25-Oct-09                         [ ]                             [ ]
         25-Oct-09                  25-Nov-09                         [ ]                             [ ]
         25-Nov-09                  25-Dec-09                         [ ]                             [ ]
         25-Dec-09                  25-Jan-10                         [ ]                             [ ]
         25-Jan-10                  25-Feb-10                         [ ]                             [ ]
         25-Feb-10                  25-Mar-10                         [ ]                             [ ]
         25-Mar-10                  25-Apr-10                         [ ]                             [ ]
         25-Apr-10                  25-May-10                         [ ]                             [ ]
         25-May-10                  25-Jun-10                         [ ]                             [ ]
         25-Jun-10                  25-Jul-10                         [ ]                             [ ]
         25-Jul-10                  25-Aug-10                         [ ]                             [ ]
         25-Aug-10                  25-Sep-10                         [ ]                             [ ]
         25-Sep-10                  25-Oct-10                         [ ]                             [ ]
         25-Oct-10                  25-Nov-10                         [ ]                             [ ]
         25-Nov-10                  25-Dec-10                         [ ]                             [ ]
         25-Dec-10                  25-Jan-11                         [ ]                             [ ]
         25-Jan-11                  25-Feb-11                         [ ]                             [ ]
         25-Feb-11                  25-Mar-11                         [ ]                             [ ]
         25-Mar-11                  25-Apr-11                         [ ]                             [ ]
         25-Apr-11                  25-May-11                         [ ]                             [ ]
         25-May-11                  25-Jun-11                         [ ]                             [ ]
         25-Jun-11                  25-Jul-11                         [ ]                             [ ]
         25-Jul-11                  25-Aug-11                         [ ]                             [ ]
         25-Aug-11                  25-Sep-11                         [ ]                             [ ]
         25-Sep-11                  25-Oct-11                         [ ]                             [ ]
         25-Oct-11                  25-Nov-11                         [ ]                             [ ]
         25-Nov-11                  25-Dec-11                         [ ]                             [ ]
         25-Dec-11                  25-Jan-12                         [ ]                             [ ]




--------------------------------------------------------------------------------




                                                                                                  ANNEX A



                                                  ISDA®
                                           CREDIT SUPPORT ANNEX
                                          to the Schedule to the
                                          ISDA Master Agreement
                                  dated as of February 28, 2007 between
                  ABN AMRO Bank N.V. (hereinafter referred to as "Party A" or "Pledgor")
                                                   and
    Wells Fargo Bank, National Association, not in its individual capacity, but solely as trustee (the
                                                "Trustee")
                 on behalf of Bear Stearns Mortgage Funding Trust 2007-AR2 (the "Trust")
                        (hereinafter referred to as "Party B" or "Secured Party").

For the  avoidance of doubt,  and  notwithstanding  anything to the contrary  that may be contained in the
Agreement,  this  Credit  Support  Annex  shall  relate  solely  to  the  Transactions  documented  in the
Confirmations  dated February 28, 2007,  between Party A and Party B, Reference Numbers 5283837,  5283838,
5283872, 5283873, 5283878,  5283879, 5283884, 5283885, 5283890, 5283891, 5283898 and 5283899.


Paragraph 13.  Elections and Variables.

(a)      Security Interest for "Obligations".  The term "Obligations" as used in this Annex includes the
         following additional obligations:

         With respect to Party A: not applicable.

         With respect to Party B: not applicable.

(b)      Credit Support Obligations.

         (i)      Delivery Amount, Return Amount and Credit Support Amount.

                  (A)      "Delivery  Amount" has the meaning  specified in Paragraph  3(a) as amended (I)
                           by deleting  the words "upon a demand made by the Secured  Party on or promptly
                           following a Valuation  Date" and inserting in lieu thereof the words "not later
                           than the close of business on each Valuation  Date" and (II) by deleting in its
                           entirety the sentence  beginning "Unless  otherwise  specified in Paragraph 13"
                           and  ending  "(ii) the Value as of that  Valuation  Date of all  Posted  Credit
                           Support  held  by the  Secured  Party."  and  inserting  in  lieu  thereof  the
                           following:

                           The "Delivery  Amount"  applicable  to the Pledgor for any Valuation  Date will
                           equal the greatest of

                           (1)      the  amount  by  which  (a) the S&P  Credit  Support  Amount  for such
                                    Valuation  Date exceeds (b) the S&P Value as of such Valuation Date of
                                    all Posted Credit Support held by the Secured Party,

                           (2)      the  amount by which (a) the  Moody's  First  Trigger  Credit  Support
                                    Amount for such  Valuation  Date exceeds (b) the Moody's First Trigger
                                    Value as of such  Valuation  Date of all Posted Credit Support held by
                                    the Secured Party, and

                           (3)      the amount by which (a) the  Moody's  Second  Trigger  Credit  Support
                                    Amount for such  Valuation Date exceeds (b) the Moody's Second Trigger
                                    Value as of such  Valuation  Date of all Posted Credit Support held by
                                    the Secured Party.

                  (B)      "Return  Amount"  has the meaning  specified  in  Paragraph  3(b) as amended by
                           deleting in its entirety the sentence beginning "Unless otherwise  specified in
                           Paragraph  13" and ending "(ii) the Credit  Support  Amount." and  inserting in
                           lieu thereof the following:

                           The "Return  Amount"  applicable to the Secured  Party for any  Valuation  Date
                           will equal the least of

                           (1)      the  amount by which (a) the S&P  Value as of such  Valuation  Date of
                                    all Posted  Credit  Support held by the Secured  Party exceeds (b) the
                                    S&P Credit Support Amount for such Valuation Date,

                           (2)      the amount by which (a) the  Moody's  First  Trigger  Value as of such
                                    Valuation  Date of all Posted Credit Support held by the Secured Party
                                    exceeds (b) the Moody's First Trigger  Credit  Support Amount for such
                                    Valuation Date, and

                           (3)      the amount by which (a) the Moody's  Second  Trigger  Value as of such
                                    Valuation  Date of all Posted Credit Support held by the Secured Party
                                    exceeds (b) the Moody's  Second Trigger Credit Support Amount for such
                                    Valuation Date.

                  (C)      "Credit  Support  Amount"  shall not apply.  For  purposes of  calculating  any
                           Delivery  Amount or Return Amount for any Valuation  Date,  reference  shall be
                           made to the S&P  Credit  Support  Amount,  the  Moody's  First  Trigger  Credit
                           Support Amount,  or the Moody's Second Trigger Credit Support  Amount,  in each
                           case for such  Valuation  Date,  as  provided  in  Paragraphs  13(b)(i)(A)  and
                           13(b)(i)(B), above.

         (ii)     Eligible Collateral.

                  On any date,  the  following  items  will  qualify  as  "Eligible  Collateral"  (for the
                  avoidance of doubt, all Eligible Collateral to be denominated in USD):



                                                                                        Moody's           Moody's
                                                                          S&P        First Trigger     Second Trigger
                                                                       Valuation       Valuation         Valuation
                     Collateral                                        Percentage      Percentage        Percentage
                                                                          100%            100%              100%
               (A)   Cash

               (B)   Fixed-rate  negotiable debt obligations issued
                     by  the  U.S.  Treasury  Department  having  a      98.5%            100%              100%
                     remaining  maturity  on such  date of not more
                     than one year

               (C)   Fixed-rate  negotiable debt obligations issued
                     by  the  U.S.  Treasury  Department  having  a      89.9%            100%              94%
                     remaining  maturity  on such date of more than
                     one year but not more than ten years

               (D)   Fixed-rate  negotiable debt obligations issued
                     by  the  U.S.  Treasury  Department  having  a      83.9%            100%              87%
                     remaining  maturity  on such date of more than
                     ten years

         (iii)    Other Eligible Support.

                  The following items will qualify as "Other Eligible Support" for the party specified:

                  Not applicable.

         (iv)     Threshold.

                  (A)      "Independent Amount" means zero with respect to Party A and Party B.

                  (B)      "Threshold"  means, with respect to Party A and any Valuation Date, zero if (i)
                           a Collateral  Event has occurred  and has been  continuing  (x) for at least 30
                           days or (y) since  this  Annex was  executed,  or (ii) a S&P  Required  Ratings
                           Downgrade Event has occurred and is continuing; otherwise, infinity.

                           "Threshold" means, with respect to Party B and any Valuation Date, infinity.

                  (C)      "Minimum  Transfer  Amount" means USD 100,000 with respect to Party A and Party
                           B; provided,  however,  that if the aggregate  Certificate Principal Balance of
                           Certificates  rated by S&P ceases to be more than USD 50,000,000,  the "Minimum
                           Transfer Amount" shall be USD 50,000.

                  (D)      Rounding: The Delivery Amount will be rounded up to the nearest integral
                           multiple of USD 10,000. The Return Amount will be rounded down to the nearest
                           integral multiple of USD 10,000.

(c)      Valuation and Timing.

         (i)      "Valuation  Agent" means Party A; provided,  however,  that if an Event of Default shall
                  have  occurred  with  respect to which Party A is the  Defaulting  Party,  Party B shall
                  have  the  right to  designate  as  Valuation  Agent an  independent  party,  reasonably
                  acceptable to Party A, the cost for which shall be borne by Party A.

         (ii)     "Valuation  Date"  means the first Local  Business  Day in each week on which any of the
                  S&P Credit  Support  Amount,  the Moody's First  Trigger  Credit  Support  Amount or the
                  Moody's Second Trigger Credit Support Amount is greater than zero.

         (iii)    "Valuation  Time" means the close of business in the city of the Valuation  Agent on the
                  Local Business Day immediately  preceding the Valuation Date or date of calculation,  as
                  applicable;  provided  that the  calculations  of Value and Exposure  will be made as of
                  approximately the same time on the same date.

         (iv)     "Notification Time" means 11:00 a.m., New York time, on a Local Business Day.

         (v)      External  Verification.  Notwithstanding  anything to the contrary in the definitions of
                  Valuation  Agent or  Valuation  Date,  at any time at which  Party A (or,  to the extent
                  applicable,  its Credit Support Provider) does not have a long-term  unsubordinated  and
                  unsecured  debt  rating of at least  "BBB+"  from S&P,  the  Valuation  Agent  shall (A)
                  calculate the Secured  Party's  Exposure and the S&P Value of Posted Credit  Suppport on
                  each  Valuation  Date based on  internal  marks and (B) verify  such  calculations  with
                  external  marks  monthly by  obtaining on the last Local  Business Day of each  calendar
                  month two external  marks for each  Transaction  to which this Annex relates and for all
                  Posted Credit Support;  such  verification of the Secured Party's Exposure shall be based
                  on  the  higher  of  the  two  external  marks.  Each  external  mark  in  respect  of a
                  Transaction shall be obtained from an independent  Reference  Market-maker that would be
                  eligible  and  willing  to enter into such  Transaction  in the  absence of the  current
                  derivative  provider,  provided  that an external mark may not be obtained from the same
                  Reference  Market-maker  more than four  times in any  12-month  period.  The  Valuation
                  Agent  shall  obtain  these  external  marks  directly or through an  independent  third
                  party,  in either case at no cost to Party B. The  Valuation  Agent shall  calculate  on
                  each  Valuation  Date (for purposes of this  paragraph,  the last Local  Business Day in
                  each  calendar  month  referred  to above  shall be  considered  a  Valuation  Date) the
                  Secured Party's  Exposure based on the greater of the Valuation  Agent's  internal marks
                  and the external  marks  received.  If the S&P Value on any such  Valuation  Date of all
                  Posted  Credit  Support  then  held by the  Secured  Party is less  than the S&P  Credit
                  Support  Amount on such  Valuation  Date (in each case as  determined  pursuant  to this
                  paragraph),  Party A shall,  within three Local  Business Days of such  Valuation  Date,
                  Transfer to the Secured  Party  Eligible  Credit  Support  having an S&P Value as of the
                  date of Transfer at least equal to such deficiency.

         (vi)     Notice to S&P. At any time at which Party A (or,  to the extent  applicable,  its Credit
                  Support  Provider)  does not have a long-term  unsubordinated  and unsecured debt rating
                  of at least "BBB+" from S&P,  the  Valuation  Agent shall  provide to S&P not later than
                  the  Notification  Time on the Local  Business Day  following  each  Valuation  Date its
                  calculations  of the Secured  Party's  Exposure and the S&P Value of any Eligible Credit
                  Support or Posted Credit  Support for that  Valuation  Date.  The Valuation  Agent shall
                  also provide to S&P any external marks received pursuant to the preceding paragraph.

(d)      Conditions Precedent and Secured Party's Rights and Remedies.  None.

(e)      Substitution.

         (i)      "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

         (ii)     Consent.  If  specified  here as  applicable,  then the Pledgor  must obtain the Secured
                  Party's consent for any substitution pursuant to Paragraph 4(d):  Inapplicable.

(f)      Dispute Resolution.

         (i)      "Resolution  Time" means 1:00 p.m.  New York time on the Local  Business  Day  following
                  the date on which the notice of the dispute is given under Paragraph 5.

         (ii)     Value.  Notwithstanding  anything to the  contrary in  Paragraph  12, for the purpose of
                  Paragraphs  5(i)(C) and 5(ii),  the S&P Value,  Moody's First Trigger Value, and Moody's
                  Second  Trigger  Value,  on any date,  of  Eligible  Collateral  other than Cash will be
                  calculated as follows:

                  For Eligible  Collateral in the form of securities  listed in Paragraph  13(b)(ii):  the
                  sum of (A)  the  product  of  (1)(x)  the bid  price  at the  Valuation  Time  for  such
                  securities on the principal  national  securities  exchange on which such securities are
                  listed,  or (y) if such  securities  are not listed on a national  securities  exchange,
                  the bid price for such securities  quoted at the Valuation Time by any principal  market
                  maker for such securities  selected by the Valuation  Agent, or (z) if no such bid price
                  is listed or quoted for such date,  the bid price  listed or quoted (as the case may be)
                  at the  Valuation  Time for the day next  preceding  such date on which such prices were
                  available and (2) the  applicable  Valuation  Percentage  for such Eligible  Collateral,
                  and (B) the accrued  interest on such  securities  (except to the extent  Transferred to
                  the  Pledgor  pursuant  to  Paragraph  6(d)(ii)  or  included  in the  applicable  price
                  referred to in the immediately preceding clause (A)) as of such date.

         (iii)    Alternative.  The provisions of Paragraph 5 will apply.

(g)      Holding and Using Posted Collateral.

         (i)      Eligibility to Hold Posted Collateral; Custodians.

                  A Custodian will be entitled to hold Posted Collateral on behalf of Party B pursuant
                  to Paragraph 6(b); provided that:

                           (1) Party B may appoint as  Custodian  (A) the entity  then  serving as Trustee
                           or (B) any entity  other than the entity then  serving as Trustee if such other
                           entity  (or, to the extent  applicable,  its parent  company or credit  support
                           provider)  shall  then have a  short-term  unsecured  and  unsubordinated  debt
                           rating from S&P of at least "A-1."

                           (2)  Posted Collateral may be held only in the following jurisdiction: United
                           States.

                  Initially, the Custodian for Party B is: The Trustee.

         (ii)     Use of Posted Collateral.  The provisions of Paragraph 6(c)(i) will not apply to Party
                  B, but the provisions of Paragraph 6(c)(ii) will apply to Party B.

         (iii)    Notice. If a party or its Custodian fails to meet the criteria for eligibility to hold
                  (or, in the case of a party, to use) Posted Collateral set forth in this Paragraph
                  13(g), such party shall promptly notify the other party of such ineligibility.

(h)      Distributions and Interest Amount.

         (i)      Interest  Rate.  The "Interest  Rate" will be the actual  interest rate earned on Posted
                  Collateral in the form of Cash that is held by Party B or its Custodian.

         (ii)     Transfer of Interest  Amount.  The Transfer of the  Interest  Amount will be made on the
                  second Local  Business Day  following  the end of each  calendar  month and on any other
                  Local  Business Day on which Posted  Collateral  in the form of Cash is  Transferred  to
                  the Pledgor  pursuant to Paragraph  3(b);  provided,  however,  that the  obligation  of
                  Party B to Transfer any  Interest  Amount to Party A shall be limited to the extent that
                  Party B has earned and received such funds and such funds are available to Party B.

         (iii)    Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)      Additional Representation(s).  There are no additional representations by either party.

(j)      Other Eligible Support and Other Posted Support.

         (i)      "Value"  with respect to Other  Eligible  Support and Other Posted  Support  means:  not
                  applicable.

         (ii)     "Transfer"  with respect to Other Eligible  Support and Other Posted Support means:  not
                  applicable.

(k)      Demands and  Notices.  All  demands,  specifications  and  notices  under this Annex will be made
         pursuant to the Notices  Section of this  Agreement,  except  that any demand,  specification  or
         notice  shall be given to or made at the  following  addresses,  or at such other  address as the
         relevant  party may from time to time  designate by giving notice (in  accordance  with the terms
         of this paragraph) to the other party:

         If to Party A:

         ABN AMRO Bank N.V.
         199 Bishopsgate
         London EC2M 3XW
         Tel:  +44 (0)171-392 3581
         Fax:  +44 (0)171-678 4040
         Attn: Global Collateral Management

         If to Party B, at the address specified pursuant to the Notices Section of this Agreement.

         If to Party B's Custodian:

         Wells Fargo Bank, National Assocation
         9062 Old Annapolis Road
         Columbia, Maryland 21045
         Attention: BSMF 2007-AR2
         Tel: (410) 884-2000
         Fax: (410) 715-2380

(l)      Address for Transfers.  Each Transfer  hereunder shall be made to the address  specified below or
         to an address  specified  in writing from time to time by the party to which such  Transfer  will
         be made.

         Party A:  To be notified to Party B by Party A at the time of the request for the transfer.

         Party B:  To be notified to Party A by Party B upon request by Party A.

(m)      Other Provisions.

         (i)      Collateral Account.  Party B shall open and maintain a segregated  account,  which shall
                  be an Eligible  Account,  and hold,  record and identify all Posted  Collateral  in such
                  segregated account.

         (ii)     Agreement  as to Single  Secured  Party and Single  Pledgor.  Party A and Party B hereby
                  agree  that,  notwithstanding  anything  to the  contrary  in this  Annex,  (a) the term
                  "Secured  Party" as used in this Annex  means only  Party B, (b) the term  "Pledgor"  as
                  used in this  Annex  means  only Party A, (c) only Party A makes the pledge and grant in
                  Paragraph  2, the  acknowledgement  in the  final  sentence  of  Paragraph  8(a) and the
                  representations in Paragraph 9.

         (iii)    Calculation  of Value.  Paragraph  4(c) is hereby  amended by deleting  the word "Value"
                  and inserting in lieu thereof "S&P Value,  Moody's First Trigger  Value,  Moody's Second
                  Trigger  Value".  Paragraph  4(d)(ii)  is hereby  amended by (A)  deleting  the words "a
                  Value" and inserting in lieu thereof "an S&P Value,  Moody's First  Trigger  Value,  and
                  Moody's  Second  Trigger  Value" and (B) deleting the words "the Value" and inserting in
                  lieu thereof  "S&P Value,  Moody's  First  Trigger  Value,  and Moody's  Second  Trigger
                  Value".  Paragraph 5 (flush  language)  is hereby  amended by deleting  the word "Value"
                  and  inserting in lieu thereof  "S&P Value,  Moody's  First  Trigger  Value,  or Moody's
                  Second Trigger  Value".  Paragraph  5(i) (flush  language) is hereby amended by deleting
                  the word  "Value" and  inserting  in lieu  thereof  "S&P Value,  Moody's  First  Trigger
                  Value,  and  Moody's  Second  Trigger  Value".  Paragraph  5(i)(C) is hereby  amended by
                  deleting  the word "the Value,  if" and  inserting  in lieu  thereof "any one or more of
                  the S&P Value,  Moody's First Trigger Value,  or Moody's  Second  Trigger Value,  as may
                  be".  Paragraph  5(ii) is hereby amended by (1) deleting the first instance of the words
                  "the Value" and  inserting in lieu  thereof  "any one or more of the S&P Value,  Moody's
                  First  Trigger  Value,  or Moody's  Second  Trigger  Value" and (2)  deleting the second
                  instance of the words "the Value" and  inserting  in lieu  thereof  "such  disputed  S&P
                  Value,  Moody's  First  Trigger  Value,  or  Moody's  Second  Trigger  Value".  Each  of
                  Paragraph  8(b)(iv)(B)  and  Paragraph  11(a) is hereby  amended  by  deleting  the word
                  "Value" and  inserting in lieu thereof  "least of the S&P Value,  Moody's  First Trigger
                  Value, and Moody's Second Trigger Value".

         (iv)     Form of Annex.  Party A and Party B hereby  agree that the text of  Paragraphs 1 through
                  12,  inclusive,  of this Annex is intended to be the printed form of ISDA Credit Support
                  Annex  (Bilateral  Form - ISDA  Agreements  Subject  to New York Law  Only  version)  as
                  published  and  copyrighted  in  1994  by  the   International   Swaps  and  Derivatives
                  Association, Inc.

         (v)      Events of  Default.  Paragraph  7 will not apply to cause any Event of  Default to exist
                  with  respect  to Party B except  that  Paragraph  7(i) will  apply to Party B solely in
                  respect of Party B's  obligations  under  Paragraph  3(b) of the Credit  Support  Annex.
                  Notwithstanding  anything  to the  contrary  in  Paragraph  7, any failure by Party A to
                  comply  with or perform  any  obligation  to be complied  with or  performed  by Party A
                  under the  Credit  Support  Annex  shall only be an Event of Default if (A) either (i) a
                  Moody's  Second  Trigger  Ratings Event has occurred and been  continuing for 30 or more
                  Local Business  Days, or (ii) a S&P Required  Ratings  Downgrade  Event has occurred and
                  been  continuing  for 30 or more  Local  Business  Days,  and (B)  such  failure  is not
                  remedied  on or before the third  Local  Business  Day after  notice of such  failure is
                  given to Party A.

         (vi)     Expenses.  Notwithstanding  anything to the contrary in  Paragraph  10, the Pledgor will
                  be  responsible  for, and will  reimburse  the Secured Party for, all transfer and other
                  taxes and other costs involved in any Transfer of Eligible Collateral.

         (vii)    Withholding.  Paragraph  6(d)(ii) is hereby amended by inserting  immediately after "the
                  Interest   Amount"  in  the  fourth  line   thereof  the  words  "less  any   applicable
                  withholding taxes."

         (viii)   Notice of Failure to Post  Collateral.  Upon any  failure by Party A to post  collateral
                  as required  under this  Agreement,  Party B shall,  no later than the next Business Day
                  after the date such  collateral  was  required  to be posted,  give a written  notice of
                  such failure to Party A and to Depositor.  For the  avoidance of doubt,  notwithstanding
                  anything in this  Agreement to the  contrary,  the failure of Party B to comply with the
                  requirements  of this paragraph  shall not constitute an Event of Default or Termination
                  Event.

         (ix)     Additional Definitions.  As used in this Annex:

                  "Collateral  Event" means that no Relevant  Entity has credit  ratings at least equal to
                  the Approved Ratings Threshold.

                   "DV01"  means,  with  respect  to a  Transaction  and any  date of  determination,  the
                  estimated  change in the  Secured  Party's  Transaction  Exposure  with  respect to such
                  Transaction  that would result from a one basis point change in the relevant  swap curve
                  on such date, as determined by the Valuation  Agent in good faith and in a  commercially
                  reasonable  manner.  The  Valuation  Agent  shall,  upon  request of Party B, provide to
                  Party B a statement showing in reasonable detail such calculation.

                  "Exposure"  has the  meaning  specified  in  Paragraph  12,  except  that after the word
                  "Agreement" the words "(assuming,  for this purpose only, that Part 1(f) of the Schedule
                  is deleted)" shall be inserted.

                  "Local  Business  Day"  means:  any day on  which  (A)  commercial  banks  are  open for
                  business  (including  dealings in foreign exchange and foreign currency deposits) in New
                  York and the  location of Party A, Party B and any  Custodian,  and (B) in relation to a
                  Transfer of Eligible  Collateral,  any day on which the clearance  system agreed between
                  the  parties  for the  delivery  of  Eligible  Collateral  is open  for  acceptance  and
                  execution  of  settlement  instructions  (or in the case of a Transfer  of Cash or other
                  Eligible  Collateral  for which delivery is  contemplated  by other means a day on which
                  commercial  banks are open for  business  (including  dealings in foreign  exchange  and
                  foreign deposits) in New York and the location of Party A, Party B and any Custodian.

                  "Moody's  First  Trigger  Event" means that no Relevant  Entity has credit  ratings from
                  Moody's at least equal to the Moody's First Trigger Ratings Threshold.

                  "Moody's  First Trigger  Credit  Support  Amount"  means,  for any Valuation  Date,  the
                  excess, if any, of

                  (I)      (A)      for any Valuation  Date on which (I) a Moody's First Trigger Event has
                                    occurred and has been  continuing  (x) for at least 30 Local  Business
                                    Days or (y) since this Annex was  executed and (II) it is not the case
                                    that a Moody's Second  Trigger Event has occurred and been  continuing
                                    for at least 30 Local  Business  Days,  an amount equal to the greater
                                    of (a) zero and (b) the sum of (i) the Secured  Party's  Exposure  for
                                    such  Valuation  Date and (ii) the sum, for each  Transaction to which
                                    this Annex  relates,  of the lesser of (x) the  product of the Moody's
                                    First Trigger DV01  Multiplier and DV01 for such  Transaction and such
                                    Valuation  Date and (y) the product of Moody's First Trigger  Notional
                                    Amount  Multiplier and the Notional  Amount for such  Transaction  for
                                    the Calculation Period which includes such Valuation Date; or

                           (B)      for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A such Valuation Date.

                  "Moody's First Trigger DV01 Multiplier" means  25.

                  "Moody's  First  Trigger  Value"  means,  on any date and with  respect to any  Eligible
                  Collateral  other than Cash,  the bid price obtained by the Valuation  Agent  multiplied
                  by the Moody's First Trigger  Valuation  Percentage  for such  Eligible  Collateral  set
                  forth in Paragraph 13(b)(ii).

                  "Moody's First Trigger Notional Amount Multiplier" means 4%.

                  "Moody's  Second  Trigger  Event" means that no Relevant  Entity has credit ratings from
                  Moody's at least equal to the Moody's Second Trigger Ratings Threshold.

                  "Moody's  Second  Trigger  Credit Support  Amount"  means,  for any Valuation  Date, the
                  excess, if any, of

                  (I)      (A)      for any Valuation  Date on which it is the case that a Moody's  Second
                                    Trigger Event has occurred and been  continuing  for at least 30 Local
                                    Business  Days,  an amount equal to the greatest of (a) zero,  (b) the
                                    aggregate  amount of the next  payment due to be paid by Party A under
                                    each  Transaction to which this Annex relates,  and (c) the sum of (x)
                                    the Secured Party's  Exposure for such Valuation Date and (y) the sum,
                                    for each Transaction to which this Annex relates, of

                                    (1) if  such  Transaction  is not a  Transaction-Specific  Hedge,  the
                                    lesser  of  (i)  the  product  of  the  Moody's  Second  Trigger  DV01
                                    Multiplier and DV01 for such  Transaction  and such Valuation Date and
                                    (ii)  the  product  of the  Moody's  Second  Trigger  Notional  Amount
                                    Multiplier  and the  Notional  Amount  for  such  Transaction  for the
                                    Calculation Period which includes such Valuation Date; or

                                    (2) if such  Transaction is a  Transaction-Specific  Hedge, the lesser
                                    of (i) the product of the Moody's Second Trigger  Transaction-Specific
                                    Hedge  DV01  Multiplier  and  DV01  for  such   Transaction  and  such
                                    Valuation  Date and (ii) the  product of the  Moody's  Second  Trigger
                                    Transaction-Specific   Hedge  Notional   Amount   Multiplier  and  the
                                    Notional Amount for such Transaction for the Calculation  Period which
                                    includes such Valuation Date; or

                            (B)     for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A for such Valuation Date.

                  "Moody's Second Trigger DV01 Multiplier" means 60.

                  "Moody's Second Trigger Transaction-Specific Hedge DV01 Multiplier" means 75.

                  "Moody's Second Trigger  Transaction-Specific  Hedge Notional Amount  Multiplier"  means
                  11%.

                  "Moody's  Second  Trigger  Value"  means,  on any date and with  respect to any Eligible
                  Collateral  other than Cash,  the bid price obtained by the Valuation  Agent  multiplied
                  by the Moody's Second  Trigger  Valuation  Percentage  for such Eligible  Collateral set
                  forth in Paragraph 13(b)(ii).

                  "Moody's Second Trigger Notional Amount Multiplier" means 9%.

                  "S&P Credit Support Amount" means, for any Valuation Date, the excess, if any, of

                  (I)      (A)      for any Valuation Date on which (i) an S&P Rating  Threshold Event has
                                    occurred  and been  continuing  for at  least  30 days,  or (ii) a S&P
                                    Required  Ratings  Downgrade Event has occurred and is continuing,  an
                                    amount equal to the sum of (1) 100.0% of the Secured Party's  Exposure
                                    for  such  Valuation  Date and (2) the sum,  for each  Transaction  to
                                    which this Annex relates,  of the product of the Volatility Buffer for
                                    such  Transaction and the Notional Amount of such  Transaction for the
                                    Calculation  Period of such Transaction  which includes such Valuation
                                    Date, or

                           (B)      for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A for such Valuation Date.

                  "S&P Rating  Threshold  Event" means, on any date, no Relevant Entity has credit ratings
                  from S&P which equal or exceed the S&P Approved Ratings Threshold.

                  "S&P Value" means,  on any date and with respect to any Eligible  Collateral  other than
                  Cash,  the  product  of (A) the bid  price  obtained  by the  Valuation  Agent  for such
                  Eligible  Collateral and (B) the S&P Valuation  Percentage for such Eligible  Collateral
                  set forth in paragraph 13(b)(ii).

                  "Transaction  Exposure"  means,  for any  Transaction,  Exposure  determined  as if such
                  Transaction were the only Transaction between the Secured Party and the Pledgor.

                  "Transaction-Specific  Hedge"  means  any  Transaction  that is an  interest  rate  cap,
                  interest  rate floor or interest  rate  swaption,  or an  interest  rate swap if (x) the
                  notional  amount of the interest rate swap is "balance  guaranteed"  or (y) the notional
                  amount  of the  interest  rate  swap  for  any  Calculation  Period  otherwise  is not a
                  specific dollar amount that is fixed at the inception of the Transaction.

                  "Valuation  Percentage"  shall mean, for purposes of determining the S&P Value,  Moody's
                  First  Trigger  Value,  or Moody's  Second  Trigger  Value with  respect to any Eligible
                  Collateral  or Posted  Collateral,  the  applicable  S&P Valuation  Percentage,  Moody's
                  First Trigger Valuation  Percentage,  or Moody's Second Trigger Valuation Percentage for
                  such Eligible Collateral or Posted Collateral,  respectively,  in each case as set forth
                  in Paragraph 13(b)(ii).

                  "Value" shall mean, in respect of any date, the related S&P Value,  the related  Moody's
                  First Trigger Value, and the related Moody's Second Trigger Value.

                  "Volatility  Buffer" means,  for any  Transaction,  the related  percentage set forth in
                  the following table.

                  ---------------------------- -------------- --------------- --------------- ---------------

                  The higher of  the S&P         Remaining      Remaining       Remaining       Remaining
                  short-term credit rating       weighted        weighted        weighted        weighted
                  of (i) Party A and (ii)         average        average         average         average
                  the Credit Support             maturity        maturity        maturity        maturity
                  Provider of Party A, if      up to 3 years  up to 5 years   up to 10 years  up to 30 years
                  applicable
                  ---------------------------- -------------- --------------- --------------- ---------------
                  At least "A-2"                   2.75%          3.25%           4.00%           4.75%
                  ---------------------------- -------------- --------------- --------------- ---------------
                  "A-3"                            3.25%          4.00%           5.00%           6.25%
                  ---------------------------- -------------- --------------- --------------- ---------------
                  "BB+" or lower                   3.50%          4.50%           6.75%           7.50%
                  ---------------------------- -------------- --------------- --------------- ---------------

                                           [Signatures Follow]



         IN WITNESS WHEREOF, the parties have executed this Annex by their duly authorized
representatives as of the date of the Agreement.


ABN AMRO BANK N.V.                                           BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR2

                                                             By:  Wells Fargo  Bank,  National  Association,  not in its
                                                             individual  capacity,  but  solely as  Trustee on behalf of
                                                             Bear Stearns Mortgage Funding Trust 2007-AR2


By:   _____________________________                          By:______________________________
      Name                                                         Name:
      Title:                                                       Title:




By:   _____________________________
      Name
      Title:




--------------------------------------------------------------------------------




                                                                                                   ANNEX B

                                           Item 1115 Agreement

Item 1115 Agreement  (this  "Agreement"),  dated as of December 29, 2006,  among EMC Mortgage  Corporation
(the "Sponsor"),  Structured Asset Mortgage  Investments II Inc. (the  "Depositor") and ABN AMRO Bank N.V.
(the "Derivative Provider").

                                                 RECITALS

                  WHEREAS,   Depositor  has  filed  a   registration   statement  on  Form  S-3  (each,  a
"Registration  Statement")  with the U.S.  Securities  and  Exchange  Commission  (the  "Commission")  for
purposes  of offering  mortgage-backed  or  asset-backed  notes  and/or  certificates  (the  "Securities")
through one or more special purpose vehicles (each, an "Issuing Entity");

                  WHEREAS,  from time to time,  on or prior to the closing date of a  securitization  (the
"Closing  Date")  pursuant to which  Securities  are offered (each,  a  "Securitization"),  the Derivative
Provider  enters into certain  derivative  agreements  with the Issuing Entity (or a trustee or securities
or  swap   administrator   or  other  person  acting  in  a  similar  capacity  in  connection  with  such
Securitization  (each, an  "Administrator")),  or the Derivative  Provider enters into certain  derivative
agreements  with the Sponsor or an affiliate of the Sponsor and such  derivative  agreements  are assigned
to the Issuing Entity or an Administrator (each, in either case, a "Derivative Agreement");

                  WHEREAS,  the  Derivative  Provider  agrees and  acknowledges  that the  Sponsor and the
Depositor are required under Regulation AB (as defined herein) to disclose  certain  financial data and/or
financial  statements with respect to the Derivative Provider,  depending on the applicable  "significance
percentage"  for each  Derivative  Agreement as calculated  from time to time in accordance with Item 1115
of Regulation AB;

                  WHEREAS,  the Sponsor,  on behalf of itself and each  Issuing  Entity  through  which it
effects  Securitizations,  the Depositor and the Derivative  Provider,  desire to set forth certain rights
and  obligations  with regard to  financial  data and/or  financial  statements  which the Sponsor and the
Depositor  are  required to disclose in  accordance  with  Regulation  AB (as defined  herein) and certain
related matters.

                  NOW,  THEREFORE,  in  consideration  of the mutual  agreements  set forth herein and for
other good and  valuable  consideration  the receipt and  adequacy  of which is hereby  acknowledged,  the
parties hereby agree as follows:

Section 1.        Definitions.

                  Additional  Termination Event: With respect to any Derivative  Agreement,  as defined in
the related Master Agreement.

                  Affected  Party:  With respect to any  Derivative  Agreement,  as defined in the related
Master Agreement.

                  Business  Day:  Any day other  than a  Saturday,  a Sunday  or any day on which  banking
institutions  in the states where the parties are located are  authorized  or obligated by law,  executive
order or governmental decree to be closed.

                  Company Information:  As defined in Addendum A.

                  Company  Financial  Information:  With  respect to each  Securitization,  the  financial
data  described  in Item  1115(b)(1)  of  Regulation  AB or the  financial  statements  described  in Item
1115(b)(2) of Regulation  AB, in either case with respect to the  Derivative  Provider and any  affiliated
entities providing derivative  instruments to the related Issuing Entity and/or  Administrator;  provided,
that the  Derivative  Provider  shall not be required  to  calculate  the  "significance  percentage"  for
purposes of this Agreement.

                  GAAP:  As defined in Section 3(c).

                  Exchange  Act:  The  Securities  Exchange  Act of 1934,  as  amended,  and the rules and
regulations promulgated thereunder.

                  Exchange Act Reports:  With respect to an Issuing Entity,  all  Distribution  Reports on
Form  10-D,  Current  Reports  on Form 8-K and Annual  Reports  on Form 10-K and any  amendments  thereto,
required to be filed with respect to such Issuing Entity pursuant to the Exchange Act.

                  Free  Writing  Prospectus:  With  respect  to  each  Securitization,  the  free  writing
prospectus  or  prospectuses  prepared  in  connection  with the public  offering  and sale of the related
Securities and used to price such Securities and referenced in Exhibit One to Addendum A.

                  Master Agreement:  With respect to any Derivative  Agreement,  the ISDA Master Agreement
referenced  in  such  Derivative  Agreement,   together  with  any  Schedule,  Credit  Support  Annex  and
Confirmations  forming a part thereof or  incorporated  therein by  reference,  or, if no such ISDA Master
Agreement exists,  the ISDA Master Agreement deemed to apply to such Derivative  Agreement pursuant to its
terms,  together with any Schedule,  Credit Support Annex and Confirmations  deemed to form a part thereof
or to be incorporated therein by reference.

                  Prospectus  Supplement:  With respect to each Securitization,  the prospectus supplement
prepared in  connection  with the public  offering and sale of the related  Securities  and  referenced in
Exhibit One to Addendum A.

                  Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

                  Securities  Act: The Securities Act of 1933, as amended,  and the rules and  regulations
promulgated thereunder.

Section 2.        Information to be Provided by the Derivative Provider.

         (a)      Prior to printing the Free Writing Prospectus and/or Prospectus Supplement relating to
                  each Securitization, the Derivative Provider, at its own expense, shall:

                  (i)      provide  to the  Depositor  such  information  as is  reasonably  requested  in
                           writing (via fax or in  electronic  form or such other format as agreed upon by
                           the Depositor and the Derivative  Provider) by the Depositor for the purpose of
                           compliance  with Item  1115(a)(1)  of Regulation  AB or the  Securities  Act in
                           respect of such Securitization, which information shall include, at a minimum:

                           (A)      the Derivative Provider's legal name (and any d/b/a),

                           (B)      the organizational form of the Derivative Provider,

                           (C)      a description of the general character of the business of the
                                    Derivative Provider,

                           (D)      a description of any affiliation (as set forth in Item 1119(a))
                                    between the Derivative Provider and any of the following parties:

                                    (1)     the  Sponsor  (or  any  other   sponsor   identified   to  the
                                            Derivative Provider by the Sponsor or the Depositor),

                                    (2)     the Depositor,

                                    (3)     the Issuing Entity,

                                    (4)     any servicer (or other  person  acting in a similar  capacity)
                                            identified  to the  Derivative  Provider by the Sponsor or the
                                            Depositor,

                                    (5)     any trustee  (or other  person  acting in a similar  capacity)
                                            identified  to the  Derivative  Provider by the Sponsor or the
                                            Depositor,

                                    (6)     any originator  identified to the  Derivative  Provider by the
                                            Sponsor or the Depositor,

                                    (7)     any  enhancement  or  support   provider   identified  to  the
                                            Derivative Provider by the Sponsor or the Depositor, and

                                    (8)     any other  material  Securitization  party  identified  to the
                                            Derivative Provider by the Sponsor or the Depositor; and

                  (ii)     if reasonably  requested by the  Depositor  for the purpose of compliance  with
                           Item 1115(b) of Regulation AB with respect to such  Securitization,  provide to
                           the Depositor the Company  Financial  Information  described in Item 1115(b)(1)
                           of  Regulation  AB or Item  1115(b)(2)  of  Regulation  AB (as specified by the
                           Depositor).

                  (iii)    Prior to the  Closing  Date of each  Securitization  involving  the  Derivative
                           Provider,  the  Depositor  or the  Sponsor  shall  forward  to  the  Derivative
                           Provider a Schedule,  dated as of such Closing Date,  specifically  identifying
                           the aforementioned parties specified in Section 2(a)(D) above.

         (b)      Following the Closing Date with respect to each  Securitization  and only for so long as
                  the  Depositor  is  required  to file  Exchange  Act  Reports in respect of the  related
                  Issuing Entity:

                  (i)      the Derivative Provider,  at its own expense,  shall no later than the 25th day
                           of the last month in each calendar  quarter  notify the Depositor in writing of
                           any  affiliations   that  develop   following  the  Closing  Date  between  the
                           Derivative  Provider  and any of the parties  specified  in Section  2(a)(i)(D)
                           (and any other parties identified in writing by the Depositor),  and provide to
                           the Depositor a description of such affiliations;

                  (ii)     if,  on  any  Business  Day,  the  Depositor  provides  written  notice  to the
                           Derivative  Provider  that the  "significance  percentage"  for any  Derivative
                           Agreement  relating to such  Securitization  (calculated  separately  or in the
                           aggregate  with  other  Derivative  Agreements  for such  Securitization,  such
                           aggregation as determined by the Depositor in its sole  discretion),  is (x) 6%
                           or more  (but  less  than  20%) or (y) 16% or  more,  in each  case  based on a
                           reasonable  good-faith  determination  by the  Depositor  of the  "significance
                           percentage"  in  accordance  with Item  1115 of  Regulation  AB (a  "Derivative
                           Disclosure Event"), the Derivative Provider,  at its own expense,  shall within
                           ten (10) Business Days following receipt of such notice, either:

                           (A)      provide to the Depositor the Company Financial  Information  described
                                    in (x) Item  1115(b)(1)  of  Regulation  AB or (y) Item  1115(b)(2) of
                                    Regulation AB, respectively,

                           (B)      with respect to each Derivative  Agreement  entered into in connection
                                    with  such  Securitization,   cause  another  entity  to  replace  the
                                    Derivative  Provider as a party to such  Derivative  Agreement  or, if
                                    such  replacement  cannot be  effected,  to enter  into a  replacement
                                    derivative   agreement  on  terms  substantially   identical  to  such
                                    Derivative  Agreement  (as  determined  by the  Depositor  in its sole
                                    discretion),  which  entity (1) meets or exceeds (or a  guarantor,  as
                                    applicable,  for such  entity  meets or  exceeds)  any  rating  agency
                                    criteria set forth in, or  otherwise  applicable  to, such  Derivative
                                    Agreement (as  determined  by the  Depositor in its sole  discretion),
                                    (2)  has  entered  into  an  agreement   with  Sponsor  and  Depositor
                                    substantially in the form of this Agreement,  (3) has agreed to comply
                                    with the immediately  preceding clause (A) and Section 2(b)(iii),  and
                                    (4) has been approved by the Depositor  (which  approval  shall not be
                                    unreasonably withheld),

                           (C)      obtain a guaranty of the Derivative  Provider's  obligations under the
                                    Derivative  Agreement  from an affiliate of the  Derivative  Provider,
                                    which  affiliate (1) meets or exceeds any rating  agency  criteria set
                                    forth in, or otherwise  applicable to, such  Derivative  Agreement (as
                                    determined by the Depositor in its sole  discretion),  (2) has entered
                                    into an agreement with the Sponsor and Depositor  substantially in the
                                    form of this Agreement,  (3) has agreed to comply with the immediately
                                    preceding  clause (A) and Section  2(b)(iii) such that the information
                                    provided in respect of such  affiliate  will satisfy any  requirements
                                    under  Item  1115  of  Regulation  AB  that  are   applicable  to  the
                                    Derivative  Provider  (as  determined  by the  Depositor  in its  sole
                                    discretion),  and  (4)  has  been  approved  by the  Depositor  (which
                                    approval shall not be unreasonably withheld), or

                           (D)      post  collateral in an amount  sufficient to reduce the  "significance
                                    percentage"  for purposes of Item 1115 of  Regulation  AB with respect
                                    to  any  Derivative   Agreement   relating  to  such   Securitization,
                                    calculated  separately  or in  the  aggregate  with  other  Derivative
                                    Agreements for such  Securitization  (such aggregation and calculation
                                    of the  "significance  percentage"  as  determined by the Depositor in
                                    its sole  discretion)  (1) to 5% if the  Depositor  has  notified  the
                                    Derivative  Provider that the "significance  percentage" is 6% or more
                                    (but less than 16%) or (2) to 15% if the  Depositor  has  notified the
                                    Derivative  Provider  that  the  "significance  percentage"  is 16% or
                                    more; and

                  (iii)    for so long (A) as the  Depositor  is required to file  Exchange Act Reports in
                           respect of the related  Issuing  Entity and (B) the  "significance  percentage"
                           for  any  Derivative  Agreement  relating  to such  Securitization  (calculated
                           separately  or in the  aggregate  with  other  Derivative  Agreements  for such
                           Securitization)  is (x) 10% or more (but less than 20%) or (y) 20% or more,  in
                           each case based on a reasonable  good-faith  determination  by the Depositor of
                           the  significance  percentage in accordance with Item 1115 of Regulation AB, if
                           the  Derivative  Provider has provided  Company  Financial  Information  to the
                           Depositor  pursuant to Section  2(a)(ii) or Section  2(b)(ii),  the  Derivative
                           Provider,  at its own  expense,  shall  within  five (5)  Business  Days of the
                           release of any updated Company Financial Information,  provide to the Depositor
                           such updated Company Financial Information.

         (c)      The  Derivative  Provider  shall  provide all  Company  Financial  Information  provided
                  pursuant  to this  Section 2 in  Microsoft  Word®  format,  Microsoft  Excel®  format or
                  another  format  suitable  for  conversion  to the  format  required  for  filing by the
                  Depositor with the Commission  via the  Electronic  Data Gathering and Retrieval  System
                  (EDGAR) (for avoidance of doubt,  Company  Financial  Information  shall not be provided
                  in .pdf format);  alternatively,  if permitted by  Regulation  AB (as  determined by the
                  Sponsor in its sole  discretion),  the  Derivative  Provider  may provide  such  Company
                  Financial  Information by providing to the Depositor  written  consent to incorporate by
                  reference in Exchange Act Reports of the Depositor  such Company  Financial  Information
                  from  reports  filed  by the  Derivative  Provider  pursuant  to the  Exchange  Act.  In
                  addition,  the Derivative  Provider  shall also provide  Company  Financial  Information
                  provided  pursuant to Section  2(a)(ii) in a format  appropriate  for use in the related
                  Free  Writing   Prospectus  and  Prospectus   Supplement.   If  any  Company   Financial
                  Information  provided  pursuant  to this  Section  2 has been  audited,  the  Derivative
                  Provider  shall  cause its  outside  accounting  firm to provide to the  Depositor  such
                  accounting  firm's written  consent to the filing or  incorporation  by reference in the
                  Exchange Act Reports of the Depositor of such  accounting  firm's report relating to its
                  audits of such  Company  Financial  Information.  If any Company  Financial  Information
                  provided  pursuant  to this  Section 2 has not been  audited,  the  Derivative  Provider
                  shall provide to the Depositor an  appropriate  agreed-upon  procedures  letter from the
                  Derivative  Provider's  outside  accounting  firm in respect of such  Company  Financial
                  Information.

Section 3.        Representations and Warranties of the Derivative Provider.

                  The Derivative  Provider  represents  and warrants to the  Depositor,  as of the date on
which the  Derivative  Provider  first  provides  Company  Financial  Information  to the Depositor  under
Section  2(a)(ii),  Section  2(b)(ii) or Section  2(b)(iii),  that,  except as disclosed in writing to the
Depositor prior to such date:

         (a)      the outside  accounting  firm that  certifies the financial  statements  and  supporting
                  schedules  included in Company  Financial  Information,  or which  provides a procedures
                  letter  with  respect to such  Company  Financial  Information,  (as  applicable)  is an
                  independent registered public accounting firm as required by the Securities Act;

         (b)      the selected  financial data and summary financial  information  included in the Company
                  Financial  Information  present  fairly  the  information  shown  therein  and have been
                  compiled on a basis  consistent  with that of the audited  financial  statements  of the
                  Derivative Provider;

         (c)      the financial  statements  included in the Company Financial  Information present fairly
                  the  consolidated  financial  position of the  Derivative  Provider  (or the entity that
                  consolidates  the  Derivative  Provider)  and its  consolidated  subsidiaries  as of the
                  dates  indicated and the  consolidated  results of their  operations  and cash flows for
                  the  periods   specified;   except  as  otherwise   stated  in  the  Company   Financial
                  Information,  such  financial  statements  have been prepared in conformity  with United
                  States  generally  accepted  accounting  principles  ("GAAP")  applied  on a  consistent
                  basis;  and  except  as  otherwise  stated in the  Company  Financial  Information,  the
                  supporting  schedules  included in the Company Financial  Information  present fairly in
                  accordance with GAAP the information required to be stated therein; and

         (d)      the Company  Financial  Information and other Company  Information  included in any Free
                  Writing  Prospectus  or  Prospectus  Supplement  or  referenced  via a  website  link or
                  incorporated by reference in the  Registration  Statement  (including  through filing on
                  an  Exchange  Act  Report),  at the time  they  were or  hereafter  are  filed  with the
                  Commission,  complied in all material  respects with the requirements of Item 1115(b) of
                  Regulation AB (in the case of the Company Financial  Information),  and did not and will
                  not  contain  an  untrue  statement  of a  material  fact (as of the  date of such  Free
                  Writing  Prospectus  or  Prospectus  Supplement,  as  applicable)  or  omit  to  state a
                  material  fact  required  to be  stated  therein  or  necessary  in  order  to make  the
                  statements  therein  (as of the  date of such  Free  Writing  Prospectus  or  Prospectus
                  Supplement,  as  applicable),  in the light of the  circumstances  under which they were
                  made, not misleading.

Section 4.        Third Party Beneficiaries.

                  The Derivative  Provider  agrees that the terms of this Agreement  shall be incorporated
by reference into any Derivative  Agreement so that each Issuing Entity or  Administrator  that is a party
to a Derivative Agreement shall be an express third party beneficiary of this Agreement.

Section 5.        Indemnification.

         (a)      The Derivative Provider indemnification set forth in Addendum A hereto is incorporated
                  by reference herein.

         (b)      In connection with each  Securitization  that the Derivative  Provider  participates in,
                  on or prior to the Closing Date of such  Securitization,  the Derivative  Provider shall
                  provide  to the  Depositor  a  letter  signed  by an  authorized  representative  of the
                  Derivative  Provider,  substantially  in the form  attached  hereto  as  Exhibit  One to
                  Addendum A, incorporating  into this Agreement and making a part of the  indemnification
                  provisions  of this  Agreement the Company  Information  provided by it for inclusion in
                  the  Free  Writing   Prospectus   and  the  Prospectus   Supplement   relating  to  such
                  Securitization,   as  of  the  date  of  such  Free  Writing  Prospectus  or  Prospectus
                  Supplement, as applicable.

Section 6.        Additional Termination Events.

         (a)      (i) Any breach by the Derivative  Provider of a representation  or warranty set forth in
                  Section 3 to the extent  made as of a date prior to a Closing  Date,  which is not cured
                  by such Closing Date (or, in the case of  information  required  under Section 2(a), the
                  date  of  printing  of  the  Free  Writing  Prospectus  or  Prospectus  Supplement,   as
                  applicable),  or (ii) any  breach by the  Derivative  Provider  of a  representation  or
                  warranty  pursuant  to  Section 3 to the  extent  made as of a date  subsequent  to such
                  Closing  Date,  or (iii) any  failure  by the  Derivative  Provider  to comply  with the
                  requirements  of Section  2(a),  Section  2(b)(ii)  or so much of Section  2(b)(iii)  as
                  relates to Section 2(a) or 2(b)(ii),  constitute an Additional  Termination  Event under
                  each Derivative  Agreement,  with respect to which the Derivative  Provider shall be the
                  sole Affected Party.

         (b)      In the event that a  replacement  entity or  replacement  derivative  agreement has been
                  secured in  accordance  with  Section  2(b)(ii)(B),  or a guarantor  has been secured in
                  accordance with Section  2(b)(ii)(C),  the Derivative  Provider shall promptly reimburse
                  the  Issuing  Entity for all  reasonable  incidental  expenses  incurred  by the Issuing
                  Entity in  connection  with the  replacement  of the  Derivative  Provider or Derivative
                  Agreement or addition of such  guarantor.  The  provisions of this  paragraph  shall not
                  limit  whatever  rights  the  Issuing  Entity may have under  other  provisions  of this
                  Agreement  or  otherwise,  whether in equity or at law,  such as an action for  damages,
                  specific performance or injunctive relief.

Section 7.        Miscellaneous.

         (a)      Construction.  Throughout  this  Agreement,  as the context  requires,  (i) the singular
                  tense and number  includes  the plural,  and the plural  tense and number  includes  the
                  singular,  (ii) the past tense includes the present,  and the present tense includes the
                  past,  and (iii)  references  to parties,  sections,  schedules,  and exhibits  mean the
                  parties,  sections,  schedules,  and  exhibits  of and to this  Agreement.  The  section
                  headings in this Agreement are inserted only as a matter of  convenience,  and in no way
                  define,  limit,  extend,  or interpret the scope of this  Agreement or of any particular
                  section.

         (b)      Assignment.  No party to this  Agreement  may  assign its  rights  under this  Agreement
                  without  the  prior  written  consent  of  the  other  parties  hereto.  Subject  to the
                  foregoing,  this  Agreement  shall be binding on and inure to the benefit of the parties
                  and their respective successors and permitted assigns.

         (c)      Notices.  All notices and other  communications  hereunder will be in writing (including
                  by facsimile) and effective only upon receipt,  and, if sent to the Derivative  Provider
                  will be mailed or delivered  to, ABN AMRO Bank N.V.,  55 East 52nd Street,  New York, NY
                  10055,  telecopier  number:  (212) 409-7303,  Attn:  Associate General Counsel,  or such
                  other  address or telecopy  number as may hereafter be furnished to the Depositor or the
                  Sponsor in writing by the  Derivative  Provider,  if sent to the Sponsor  will be mailed
                  or delivered  to EMC Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas
                  75067,  Attention:  President or General Counsel,  facsimile number: (469) 759-4714, and
                  if sent to the  Depositor  will be mailed or  delivered  to  Structured  Asset  Mortgage
                  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,  telecopier  number:
                  (212) 272-5591, Attention: Vice President-Servicing.

         (d)      Governing  Law. This  Agreement  shall be governed by and  construed in accordance  with
                  the  internal  laws of the  State of New York  without  regard to the  conflict  of laws
                  principles  thereof  (other  than  Sections  5-1401 and  5-1402 of the New York  General
                  Obligations Law).

         (e)      Additional  Documents.  Each  party  hereto  agrees  to  execute  any  and  all  further
                  documents  and  writings  and to  perform  such  other  actions  which  may be or become
                  necessary or expedient to effectuate and carry out this Agreement.

         (f)      Suspension of  Obligations.  The Derivative  Provider's  obligations to provide  Company
                  Information,  Company  Financial  Information  or  any  other  information  required  by
                  Regulation  AB,  obtain a  guaranty  of it's  obligations,  post  collateral  and secure
                  another  entity to replace  the  Derivative  Provider  as a party  under the  Derivative
                  Agreement  shall be  terminated  beginning  in any such  year in  which  the  Derivative
                  Provider receives  notification from the Administrator  that the trust fund's obligation
                  to file periodic  reports under the Exchange Act has been  terminated.  This  obligation
                  shall continue to be terminated  unless the  Administrator  or the Depositor  notify the
                  Derivative  Provider  that the  trust  fund's  obligations  to file  reports  under  the
                  Exchange  Act has  resumed;  provided  however,  such  indemnities  provided  under this
                  Agreement shall survive the suspension of the Derivative  Provider's  obligations  under
                  this Agreement  only to the extent of any failure of the  Derivative  Provider to comply
                  with  this  Agreement  that  occurred  prior  to such  suspension  of the  Exchange  Act
                  reporting.

         (g)      Amendment  and  Waiver.  This  Agreement  may not be  modified  or amended  except by an
                  instrument in writing signed by the parties  hereto.  No waiver of any provision of this
                  Agreement or of any rights or  obligations  of any party under this  Agreement  shall be
                  effective unless in writing and signed by the party or parties waiving  compliance,  and
                  shall be effective  only in the specific  instance and for the specific  purpose  stated
                  in that writing.

         (h)      Counterparts.  This  Agreement  may be  executed  in one or more  counterparts,  each of
                  which shall be deemed an original,  all of which together  shall  constitute one and the
                  same instrument.

         (i)      Severability.  Any  provision  hereof  which is  prohibited  or  unenforceable  shall be
                  ineffective  only  to  the  extent  of  such  prohibition  or  unenforceability  without
                  invalidating the remaining provisions hereof.

         (j)      Integration.  This  Agreement  contains  the entire  understanding  of the parties  with
                  respect to the subject matter hereof. There are no restrictions,  agreements,  promises,
                  representations,  warranties,  covenants  or  undertakings  with  respect to the subject
                  matter  hereof  other  than  those  expressly  set forth or  referred  to  herein.  This
                  Agreement  supersedes all prior agreements and  understandings  between the parties with
                  respect to its subject matter.


                                         [SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective
              officers thereunto duly authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION



                                                     By: ______________________________________
                                                            Name:
                                                            Title:


                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                     By: ______________________________________
                                                              Name:
                                                              Title:

                                                     ABN AMRO BANK N.V.



                                                     By: ______________________________________
                                                            Name:
                                                            Title:


                                                     By: ______________________________________
                                                           Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                ADDENDUM A

                  (a)      The Derivative  Provider  indemnifies  and holds  harmless the  Depositor,  the
Sponsor,  Bear,  Stearns & Co. Inc. and each of its directors and officers and affiliates and each person,
if any, who controls the Depositor  within the meaning of Section 15 of the  Securities  Act or Section 20
of the Exchange Act, against (I) any and all actual losses,  claims,  expenses,  damages or liabilities to
which the Depositor,  the Sponsor,  Bear, Stearns & Co. Inc. or any such director,  officer or controlling
person may become  subject,  under the  Securities  Act or  otherwise,  insofar  as such  losses,  claims,
expenses,  damages or  liabilities  (or  actions in  respect  thereof)  arise out of or are based upon any
untrue  statement  of a material  fact or  omission  of a  material  fact  necessary  in order to make the
statements  made,  in light of the  circumstances  under  which  they were  made,  not  misleading  in any
information  provided  pursuant  to  Section  2(a) of this  Agreement  by or on behalf  of the  Derivative
Provider  that is  included in a Free  Writing  Prospectus  and/or  Prospectus  Supplement  related to the
Securitization  and  identified in Exhibit One hereto  (together,  the "Company  Information")  (as of the
respective  dates of such Free Writing  Prospectus  and Prospectus  Supplement)  or any Company  Financial
Information (as of the date of such Company Financial  Information) or any other  information  required to
be  provided  by the  Derivative  Provider  pursuant  to  Section  2 of this  Agreement  (other  than  any
information  that is required to be provided by the Derivative  Provider  pursuant to Section 2(a) of this
Agreement) or (II) for any and all actual losses,  claims,  expenses,  damages or liabilities  incurred by
the Depositor,  the Sponsor, Bear, Stearns & Co. Inc. or any such director,  officer or controlling person
in  connection  with the  failure of the  Derivative  Provider  to comply  with this  Agreement;  and will
reimburse any such  reasonable  legal or other  expenses  actually  incurred by the Depositor the Sponsor,
Bear,  Stearns  & Co.  Inc.  or any such  director,  officer  or  controlling  person in  connection  with
investigating or defending any such loss, claim,  damage,  liability or action.  This indemnity  agreement
will be in addition to any liability which the Derivative Provider may otherwise have.

                  (b)      The  Depositor  and the Sponsor  indemnify  and holds  harmless the  Derivative
Provider,  each of its  directors,  each of its  officers  and  affiliates  and each  person,  if any, who
controls the Derivative  Provider  within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act,  against any and all actual losses,  claims,  expenses,  damages or liabilities to which
the  Derivative  Provider  or any such  director,  officer,  affiliate  or  controlling  person may become
subject,  under the  Securities Act or otherwise,  insofar as such losses,  claims,  expenses,  damages or
liabilities  (or  actions in respect  thereof)  arise out of or are based  upon any  untrue  statement  or
alleged  untrue  statement of any material fact contained in the Free Writing  Prospectus,  the Prospectus
Supplement and/or private placement  memorandum related to the  Securitization  other than with respect to
the Company  Information,  or omission to state therein a material  fact required to be stated  therein or
necessary to make the statements  made therein not misleading;  and will reimburse such  reasonable  legal
or other expenses actually incurred by the Derivative  Provider or any such director,  officer,  affiliate
or  controlling  person in  connection  with  investigating  or defending  any such loss,  claim,  damage,
liability or action.  This indemnity  agreement  will be in addition to any liability  which the Depositor
may otherwise have.

                  (c)      Promptly after receipt by an  indemnified  party under this Agreement of notice
of the commencement of any action described  therein,  such indemnified  party will, if a claim in respect
thereof is to be made  against  the  indemnifying  party  under  this  Agreement,  notify in  writing  the
indemnifying  party of the  commencement  thereof,  but the omission so to notify the  indemnifying  party
will not relieve the indemnifying  party from any liability that it may have to any indemnified  party (a)
under this  Agreement  except to the  extent  that the  omission  to notify  the  indemnifying  party with
respect to this Agreement  materially  adversely affects the indemnifying party's ability to perform under
this  Agreement or (b) otherwise  than under this  Agreement.  In case any such action is brought  against
any  indemnified  party,  and it  notifies  the  indemnifying  party  of  the  commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein,  and, to the extent that it may wish to do
so, jointly with any other  indemnifying  party similarly  notified,  to assume the defense thereof,  with
counsel  reasonably  satisfactory to such indemnified party (who shall not, except with the consent of the
indemnified  party, be counsel to the indemnifying  party),  and, after notice from the indemnifying party
to such  indemnified  party under this  Agreement,,  such  indemnifying  party shall not be liable for any
legal or other expenses  subsequently  incurred by such  indemnified  party in connection with the defense
thereof other than reasonable costs of investigation.

                  Any  indemnified  party  shall  have the right to employ  separate  counsel  in any such
action and to  participate in the defense  thereof,  but the fees and expenses of such counsel shall be at
the  expense  of such  indemnified  party  unless:  (i)  the  employment  thereof  has  been  specifically
authorized by the indemnifying  party in writing;  (ii) such indemnified  party shall have been advised by
such counsel that there may be one or more legal  defenses  available  to it which are  different  from or
additional to those  available to the  indemnifying  party and in the reasonable  judgment of such counsel
it is advisable  for such  indemnified  party to employ  separate  counsel;  (iii) a conflict or potential
conflict  exists (based on advice of counsel to the indemnified  party) between the indemnified  party and
the  indemnifying  party (in  which  case the  indemnifying  party  will not have the right to direct  the
defense of such action on behalf of the indemnified  party) or (iv) the  indemnifying  party has failed to
assume the defense of such action and employ counsel  reasonably  satisfactory to the  indemnified  party,
in which case, if such  indemnified  party  notifies the  indemnifying  party in writing that it elects to
employ separate  counsel at the expense of the indemnifying  party, the indemnifying  party shall not have
the right to assume the defense of such action on behalf of such indemnified  party, it being  understood,
however,  the  indemnifying  party shall not,  in  connection  with any one such  action or  separate  but
substantially  similar  or  related  actions  in the same  jurisdiction  arising  out of the same  general
allegations or  circumstances,  be liable for the  reasonable  fees and expenses of more than one separate
firm of  attorneys  (in addition to local  counsel) at any time for all such  indemnified  parties,  which
firm shall be designated in writing by the indemnified party.

                  Each indemnified  party, as a condition of the indemnity  agreement  contained in clause
(a) and clause (b),  shall use its best efforts to cooperate  with the  indemnifying  party in the defense
of any such action or claim. No  indemnifying  party shall be liable for any settlement of any such action
or claim effected without its written consent (which consent shall not be unreasonably  withheld),  but if
settled with its written  consent or if there be a final  judgment  for the  plaintiff in any such action,
the  indemnifying  party agrees to indemnify and hold harmless any indemnified  party from and against any
loss or liability  (to the extent set forth in clause (a) or clause (b) as  applicable)  by reason of such
settlement or judgment.

                  (d)      If the indemnification  provided for in clause (a) or clause (b) is unavailable
or  insufficient  to hold  harmless an  indemnified  party under clause (a) or clause (b) above,  then the
indemnifying  party shall contribute to the amount paid or payable by such  indemnified  party as a result
of the losses,  claims,  expenses,  damages or  liabilities  referred to in clause (a) or clause (b) above
(i) in such  proportion as is  appropriate to reflect the relative  benefits  received by the Depositor on
the one hand and the Derivative  Provider on the other from the offering of the underwritten  certificates
or (ii) if the  allocation  provided  by clause (i) above is not  permitted  by  applicable  law,  in such
proportion as is  appropriate  to reflect not only the relative  benefits  referred to in clause (i) above
but also the relative fault of the Depositor on the one hand and the  Derivative  Provider on the other in
connection with the statements or omissions which resulted in such losses,  claims,  expenses,  damages or
liabilities as well as any other relevant  equitable  considerations.  The relative  benefits  received by
the Depositor on the one hand and the  Derivative  Provider on the other shall be deemed to be in the same
proportion  as the total net  proceeds  from the  offering  (before  deducting  expenses)  received by the
Depositor  bear to the total fees  received  by the  Derivative  Provider.  The  relative  fault  shall be
determined  by  reference  to, among other  things,  whether the untrue or alleged  untrue  statement of a
material  fact or the  omission  or alleged  omission  to state a  material  fact  relates to  information
supplied by the  Depositor or by the  Derivative  Provider and the parties'  relative  intent,  knowledge,
access to  information  and  opportunity  to correct or prevent such untrue  statement  or  omission.  The
amount paid by an indemnified party as a result of the losses,  claims,  expenses,  damages or liabilities
referred  to above in the first  sentence of this clause (d) shall be deemed to include any legal or other
expenses  reasonably  incurred by such indemnified party in connection with investigating or defending any
action  or  claim  which  is  the  subject  of  this   clause   (d).  No  person   guilty  of   fraudulent
misrepresentation  (within  the  meaning of Section  11(f) of the  Securities  Act) shall be  entitled  to
contribution from any person who was not guilty of such fraudulent misrepresentation.




--------------------------------------------------------------------------------




                                        Exhibit One to Addendum A

                              Structured Asset Mortgage Investments II Inc.
                               Bear Stearns Mortgage Funding Trust 2006-AR5

       Letter to the Depositor relating to the Company Information Pursuant to Item 1115 Agreement

                                                                                [Date]

[Depositor Name and Address]

Ladies and Gentleman:

         In  accordance  with  Section  5(b) of the Item  1115  Agreement  (the  "Agreement")  dated as of
December 29, 2006 among EMC Mortgage  Corporation as sponsor,  Structured  Asset  Mortgage  Investments II
Inc., the  "Depositor") and ABN AMRO Bank N.V. (the "Derivative  Provider"),  the information  provided by
the Derivative  Provider contained in the Prospectus  Supplement,  dated December 29, 2006,  including any
supplement or amendment  thereto,  under the captions "The Interest Rate Cap  Agreement—The Cap Provider",
attached  hereto as  Exhibit A (the  "Company  Information")  in  connection  with Bear  Stearns  Mortgage
Funding Trust 2006-AR5 is hereby  incorporated  into the Agreement and made a part of the  indemnification
provisions of the Agreement as of the date of the Prospectus  Supplement.  The Company  Information is the
only  information  furnished by the  Derivative  Provider to the Depositor for inclusion in the Prospectus
Supplement.  The  indemnification  provisions  of the  Agreement  shall be in full  force and effect as it
relates to the Company  Information  as they relate to any other  information  provided by the  Derivative
Provider pursuant to the Agreement.


                                         [SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------






                                                              Very truly yours,

                                                              DERIVATIVE PROVIDER

                                                              By: ________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------





                                                EXHIBIT A






--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                                              [RESERVED]





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT P

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                          (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up  Servicer - named in the transaction (in the event a Back-up  Servicer  becomes the Primary  Servicer,  follow Primary Servicer
obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions  above describe the essential  function that the party performs,  rather than the party’s title. So, for example,
in a particular transaction, the trustee may perform the “paying agent” and “securities administrator” functions.

Where there are multiple  checks for criteria the attesting party will identify in their  management  assertion that they are attesting
only to the portion of the distribution chain they are responsible for in the related transaction agreements.

         Key:
         X - obligation

         Where there are multiple  checks for criteria the attesting  party will identify in their  management  assertion that they are
attesting only to the portion of the distribution chain they are responsible for in the related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
                                                                     Primary
  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party’s performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, “federally insured depository
                       institution” with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X             X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors’ or the
                       trustee’s records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer’s investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer’s obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer’s records regarding the pool        X
                       assets agree with the Servicer’s records
                       with respect to an obligor’s unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity’s activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor’s pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer’s
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor’s error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor’s records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:_____________________________________

                                                     By:_______________________________________
                                                        Name:
                                                        Title:





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT Q-1

                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  “Company”),  certify  to  [the
Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company provided in accordance with Item 1123 of Regulation AB (the
         “Compliance  Statement”),  the report on assessment of the Company’s  compliance with the servicing criteria set forth in Item
         1122(d) of Regulation AB (the  “Servicing  Criteria”),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities
         Exchange Act of 1934,  as amended (the  “Exchange  Act”) and Item 1122 of  Regulation  AB (the  “Servicing  Assessment”),  the
         registered  public  accounting  firm’s  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange  Act and  Section  1122(b)  of  Regulation  AB (the  “Attestation  Report”),  and all  servicing  reports,  officer’s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the  Agreement  (collectively,  the “Company
         Servicing Information”);

     2.  Based on my  knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue  statement  of a
         material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

     3.  Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the Agreement
         has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the  Agreement,  and based on my
         knowledge  and the  compliance  review  conducted  in  preparing  the  Compliance  Statement  and except as  disclosed  in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

     5.  The Compliance  Statement  required to be delivered by the Company  pursuant to this Agreement,  and the Servicing  Assessment
         and  Attestation  Report  required to be provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the
         Agreement,  have been  provided to the  [Depositor]  [Servicer].  Any material  instances of  noncompliance  described in such
         reports  have been  disclosed to the  [Depositor]  [Servicer].  Any  material  instance of  noncompliance  with the  Servicing
         Criteria has been disclosed in such reports.


                                                             Date:____________________________________


                                                             By:______________________________________
                                                                Name:
                                                                Title:





--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT Q-2


                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________  Trust 200_-____(the “Trust”),  Mortgage Pass-Through Certificates,  Series
         200_-____,   issued  pursuant  to  the  Pooling  and  Servicing  Agreement,   dated  as  of  ________,   200_,  among
         ____________________________,   as   Depositor,   Wells  Fargo  Bank,   National   Association,   as  [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the  Depositor,  and its officers,  directors and  affiliates,  and with the knowledge and
intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the “Annual  Report”),  and all
reports on Form 10-D required to be filed in respect of period covered by the Annual Report  (collectively  with the Annual Report, the
“Reports”), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact  necessary to make the  statements  made, in light of the  circumstances  under which such  statements
were made, not misleading  with respect to the period covered by the Annual Report,  and (b) the  [Trustee’s]  assessment of compliance
and related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the  circumstances  under which such statements were made, not
misleading with respect to the period covered by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the  distribution  information  required to be provided by the [Trustee] under the Pooling
and Servicing Agreement for inclusion in the Reports is included in the Reports;

                  4.       I am  responsible  for reviewing the activities  performed by the [Trustee]  under the Pooling and Servicing
Agreement,  and based on my knowledge  and the  compliance  review  conducted in preparing  the  compliance  statement of the [Trustee]
required by the Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the [Trustee] has fulfilled its obligations
under the Pooling and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance with servicing criteria  applicable to the [Trustee] for asset-backed
securities  of the  [Trustee]  and each  Subcontractor  utilized by the  [Trustee]  and related  attestation  report on  assessment  of
compliance  with  servicing  criteria  applicable to it required to be included in the Annual  Report in  accordance  with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material  instances
of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the  certifications  above,  the  [Trustee] has  reasonably  relied on  information  provided to it by the following
unaffiliated parties: [names of servicer(s), master servicer, subservicer, depositor, trustee, custodian(s)].


Date:_______________________________


____________________________________
[Signature]
[Title]





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT R

                                                   FORM 10-D, FORM 8-K AND FORM 10-K
                                                       REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for reporting the
information to the party identified as responsible for preparing the Securities Exchange Act Reports pursuant to Section
3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked “Monthly Statements to Certificateholders” are required to be included in the periodic
Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided by the Trustee based on information
received from the Servicer; and b) items marked “Form 10-D report” are required to be in the Form 10-D report but not the Monthly
Statements to Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is to be included
in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- ----------------------------------------------------------------------------------------------------------------------------------
            1         Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2         Legal Proceedings
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sales of Securities
                      and Use of Proceeds
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Defaults Upon Senior
                      Securities
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Submission of
                      Matters to a Vote of
                      Security Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligors
                      of Pool Assets
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Enhancement Provider
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                      X
                            current
                            significance
                            percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8         Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9         Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Distribution report                    X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
8-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.01      Entry into a
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.

                      Examples: servicing
                      agreement, custodial
                      agreement.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.03      Bankruptcy or
                      Receivership
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                                                                  X
                      required of any
                      amendment “to the
                      governing documents
                      of the issuing
                      entity”
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.06      Change in Shell
                      Company Status
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not applicable to                                                             X
                      ABS issuers]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.01      ABS Informational
                      and Computational
                      Material
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.02      Change of Servicer
                      or Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.04      Failure to Make a                      X
                      Required Distribution
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.05      Securities Act
                      Updating Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8.01      Other Events
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9.01      Financial Statements
                      and Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9B        Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            15        Exhibits and
                      Financial Statement
                      Schedules
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                       X
                           current
                           significance
                           percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligor                                                            X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1123 - Servicer   X
                      Compliance Statement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT S

                                                   ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSRM 2007-AR2 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance with Section 3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of February 1, 2007, among Structured
Asset  Mortgage  Investments II Inc., as depositor,  EMC Mortgage  Corporation,  as seller and servicer and Wells Fargo Bank,  National
Association,  as trustee.  The Undersigned  hereby notifies you that certain events have come to our attention that [will][may] need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:

List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:____________________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------





